                 Case MDL No. 2997 Document 86-3 Filed 04/07/21 Page 1 of 387

                          01234 5267389ÿ 8 829ÿ 26 7ÿ18
                                                                                                       
                                     ÿÿ !ÿ
                         "#$%ÿÿ&ÿ'$(ÿ) *ÿ+$%#,ÿ-,./ÿ
                   -0-1ÿ23"4ÿ526ÿ7"ÿ89ÿ:9:;<=<>;?>@<A6B<734
CDEFGHÿJKÿLFFMNOPQRÿPQRESRSTCÿTUVWCXÿFRKÿWYK                gWRFÿkSYFD[ÿlfmcnmclceÿ
HHSZCFDÿRT[ÿ\QDZFÿ]WEXÿ^KÿLETGCÿ                             \QEXÿgFUWCD[ÿoYWSCRS__ÿ
^F_FEEFDÿRT[ÿ̀WZSHREWRFÿ\QDZFÿKÿaWRNYFFCÿbTUYSCHTCÿ          PWRQEFÿT_ÿpQSR[ÿfqlÿkEWQDÿTEÿbEQRNOrCO
WQHF[ÿcd[effcÿgSJFEHSRXOhSRSiFCHNSVj                        sFCDSCZÿ
                                                              \QESHDSMRSTC[ÿgSJFEHSRX
t,#%&&
7u#ÿ7%v$(ÿÿ                                  EFVEFHFCRFDÿX#,ÿ$,#ÿ0,,$#ÿ
wxywzwy{|}}~ÿ|xyxÿ|}ÿÿ|}}ÿ                         sWWRTCÿpQMNWETGÿssoÿ
ww}|}~ÿw{|y                                               elÿLETWDGWXÿ
                                                               PFGÿTEÿPÿelllÿ
                                                               hcecjÿnlqOlqllÿ
                                                               kW[ÿhcecjÿdedOlqqÿ
                                                               UWSY[ÿMJSYYFZWHYWWRTCKMTUÿÿ
                                                               ÿÿÿ
                                                               ÿÿÿÿ
                                                               #$,ÿtÿ#%uÿ
                                                               sWWRTCÿpQMNWETGÿssoÿ
                                                               elÿLETWDGWXÿ
                                                               PFGÿTEÿPÿelllÿ
                                                               cecOnlqOlqllÿ
                                                               kW[ÿcecOddfOql¡fÿ
                                                               UWSY[ÿUMWCRXYWWRTCKMTUÿÿ
                                                               ÿÿÿ
                                                               ÿÿÿ
¢Kÿ
$&$%v#%
B$$<'!ÿ'!%ÿ £.#%u
$&$%v#%
A$¤$ÿtv!ÿ £.#%uÿ
ywx¥ÿ{wxÿ|ÿ
PFHRYFÿPQRESRSTCÿ
ywx¥ÿ{wxÿ|ÿ
PFHRYFÿrC_WCRÿPQRESRSTCÿ
ywx¥ÿ{wxÿ|ÿ
PFHRYFÿPQRESRSTCÿPTERNÿUFESMW
$&$%v#%
¦#%ÿ$,$#,ÿA!.§ÿ-%ÿ
               Case MDL No. 2997 Document 86-3 Filed 04/07/21 Page 2 of 387
01234ÿ67823988ÿ8
   ÿÿÿ ÿ
 !"#$"%
&'(%'()ÿ+",-
 !"#$"%
./(0'%ÿ100#2)ÿ+",-ÿ
01234ÿ67823988ÿ8ÿ
345ÿÿ
$%ÿ167# 8 0,9%ÿ:;%
<=>?@>?<?A AÿBCDEFGHIÿJÿKLMNNÿMKOPQRÿKQSTLMPROÿÿUH5ÿH5ÿBV4W
             XÿD5ÿBV4WÿY ÿBZZÿX54WÿG[WÿH55WÿG[Wÿ345ÿWÿG[
             \Zÿ\ÿ]ÿ^<?Wÿ4ÿ5VÿFH_ `BUA^=??^abÿc ÿÿ̀Z5ÿ3Vÿ
             BdZÿBdÿ3ÿV4ZÿUÿHWWÿ\ZÿÿFÿFe[ÿfFVgÿhÿAÿiÿFWÿh
             ?ÿiÿWÿhÿ=ÿiÿBWÿhÿ^ÿiÿ̀WÿhÿbÿiÿWÿhÿjÿiÿWÿhÿkÿBdZÿBd
             3WÿhÿaÿD4ÿ35VVlÿfB WÿCZlÿC\ÿÿ=>=<>?<?AÿfZW
             `l[ÿfgÿ<=>?@>?<?Al
<=>=<>?<?A ?ÿBdZÿBdÿ3[[ÿmÿAÿBV4ZWÿÿFÿFeÿfB WÿCZlÿfg
             <=>=<>?<?Al
<=>=<>?<?A =ÿIÿÿÿ4ÿ\Zÿÿÿnÿ\ÿo5ZÿZ[ÿ3ÿÿV
             \ÿ ÿÿeÿV [ÿfZWÿ̀lÿfgÿ<=>=<>?<?Al
<=>=<>?<?A ÿB ÿFÿÿp5ÿX ÿm[ÿeÿÿC ÿp5ÿF[ÿq ZÿIVZ[
             DZÿeZÿÿdeÿÿGd5ZÿD ÿ\ÿÿÿp5WÿZÿÿ5
             e[ÿFÿÿ4Zÿ\ÿ4dÿ5ÿ4ÿÿr5ÿeÿ
             Gd5ZÿD ÿo5ÿ5[ÿfZWÿ̀lÿfgÿ<=>=<>?<?Al
<=>=<>?<?A ^ÿGÿÿeÿm5Zÿk=ÿ\ÿÿ Zÿm5Zÿ\ÿBdZÿD5ÿÿEZÿm5Zÿk=[AW
             ÿ4 ÿÿ\ÿÿtuÿZZÿ4 ÿÿÿvÿ3ÿV ÿr5ÿ\ÿ
             5ÿÿdZZÿÿ5ÿZZÿ4ÿÿÿdZÿÿZ5ÿÿfr5ÿÿr5l
             Zÿÿÿÿÿÿ\ÿÿ\Zÿr5V[ÿFÿÿÿHÿÿÿZnÿ4ÿ\ÿ
             ÿ\Vÿÿ5Zÿÿ\ZZÿ5Wÿÿÿ\ZÿZZZÿ0"7wÿ6!ÿ$77ÿ4 ÿe
             ÿ[ÿIÿ\VÿV ÿZÿÿÿÿÿ\ZZeÿZng
             4g>>eee[55[d>55>VF>V>F<ab[4\[ÿx0'ÿy$wÿz6%{{07#
             w0'(ÿ,0"2"%ÿz6%{0'%ÿ$#|(2ÿ2'}2%$"%6|ÿ,0"2~'",2[ÿ0ÿ&:ÿ(%'("ÿ0(ÿ!67ÿ%{
             ,0"2"%ÿ'"722ÿ$77ÿ/$(%62ÿ{$|ÿ26"#ÿ%{ÿ,0"2"%-ÿfZWÿ̀lÿfg
             <=>=<>?<?Al
<=>=<>?<?A ÿ_5ÿD4ÿ35VVÿe ÿÿ5ÿ\ÿÿ\ZZeÿgÿ:{ÿ,$/%60"ÿ0"ÿ%{
             (0/02#ÿ.'yy0"2ÿ#02ÿ"0%ÿ,0"!0(yÿ%0ÿ%{ÿ0y/7$6"%-ÿ+!ÿw0'ÿ,$""0%ÿ!6%ÿ$77ÿ%{
              !"#$"%2ÿ0"ÿ$ÿÿ0!ÿ%{ÿ(0/02#ÿ.'yy0"2)ÿ/7$2ÿ$%%$,{ÿ$ÿ(6#(ÿ$"#ÿ%{ÿ2,%60"
             %{$%ÿ($#2ÿ:0ÿ !"#$"%2ÿ"$y ÿ$"#ÿ$##(22ÿ{$2ÿ"0%ÿ} "ÿ!'77wÿ,0y/7%#ÿ7$2
             6",7'#ÿ$76$22ÿ!0(ÿ$77ÿ !"#$"%2-ÿÿ
             DZÿ ÿÿ5VÿÿD4ÿ35VVÿ5ÿÿdÿÿZÿUÿ
             `5VÿUÿD4ÿ35VV>BdZÿBdÿ3[ÿfZWÿ̀lÿfg
             <=>=<>?<?Al
<=>=<>?<?A bÿD4ÿ35VV[ÿmÿAÿBV4ZWWÿÿFÿFeÿfB WÿCZlÿfg
             <=>=<>?<?Al
              Case MDL No. 2997 Document 86-3 Filed 04/07/21 Page 3 of 387
0120323034 5ÿ7899 ÿ 8ÿÿÿ8ÿ8 ÿ 9ÿÿ8ÿ 9ÿ
             !!ÿ8ÿ "ÿ88ÿ "ÿ78ÿ# ÿ "ÿ$%ÿ!&ÿ$' (
             0120323034&

                                   )*+,-ÿ/012340ÿ+05601
                                       718598463:5ÿ-0403;6
                                       0120<23034ÿ43(3=(14
                    )*+,- !410 +A3056ÿ+:B0@ 04<<1CÿCCCCÿ4=3=
                    >:?35@
                    D09413;63:5@ E F /0814H
                                 G +1360138@ JK%
                                                           3(34I04<01G
                    L3AA8MA0 3             +:96@           0"30
                    )8?09@
     Case
        Case
          2:21-cv-01704
              MDL No. 2997
                        Document
                           Document
                                 1 Filed
                                    86-303/29/21
                                         Filed 04/07/21
                                                  Page 1 Page
                                                         of 70 4PageID
                                                                 of 387 #: 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NEW YORK


ASYIA ANDREWS, individually and on
behalf of all others similarly situated,
                                                    CLASS ACTION COMPLAINT
                   Plaintiff,

       v.                                           CIVIL ACTION NO.:

BEECH-NUT NUTRITION COMPANY;                        JURY TRIAL DEMANDED
GERBER PRODUCTS COMPANY (d/b/a
Nestle Nutrition, Nestlé Infant Nutrition, or
Nestlé Nutrition North America); HAIN
CELESTIAL GROUP, INC. (d/b/a Earth’s
Best Organic Baby Food), NURTURE, INC.;
and SPROUT FOODS, INC. (d/b/a Sprout
Organic Foods),

                   Defendants.



                                CLASS ACTION COMPLAINT

       Plaintiff Asyia Andrews, on behalf of herself and all others similarly situated, by and

through her undersigned attorneys, alleges against Beech-Nut Nutrition Company (“Beech-Nut”),

Gerber Products Company (d/b/a Nestle Nutrition, Nestlé Infant Nutrition, or Nestlé Nutrition

North America) (“Gerber”), Hain Celestial Group, Inc. (d/b/a Earth’s Best Organic Baby Food)

(“Hain”), Nurture, Inc. (d/b/a Happy Family Brands) (“Nurture”), and Sprout Foods, Inc. (d/b/a

Sprout Organic Foods) (hereinafter collectively referred to as “Defendants”), the following facts

based upon personal knowledge, where applicable, information and belief, and the investigation

of counsel:




                                                1
      Case
         Case
           2:21-cv-01704
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     86-303/29/21
                                          Filed 04/07/21
                                                   Page 2 Page
                                                          of 70 5PageID
                                                                  of 387 #: 2




                                    NATURE OF THE ACTION

                Baby food manufacturers hold a special position of public trust.
                Consumers believe that they would not sell unsafe products.
                Consumers also believe that the federal government would not
                knowingly permit the sale of unsafe baby food…baby food
                manufacturers and federal regulators have broken the faith.1

        1.      The health and safety of infants and children are of the utmost importance. Yet,

Defendants, the baby food manufacturers, who vowed to protect and keep them safe, recklessly

disregarded the safety, health, and wellbeing of millions of babies, toddlers, and children by

knowingly selling baby food products containing dangerous amounts of toxic heavy metals:

inorganic arsenic, lead, cadmium, and mercury (hereinafter collectively referred to as “Toxic

Heavy Metals”). Toxic Heavy Metals are particularly hazardous to infants and children because

they are developmental neurotoxins, meaning that exposure can significantly harm a baby’s

developing brain and nervous system, both in utero and after birth. The effects often cause

permanent loss of intellectual capacity, behavioral issues, such as Attention-Deficit/Hyperactivity

Disorder (“ADHD”), and intelligence quotient (“IQ”) loss.

        2.       Plaintiff put her trust in Defendants. She relied on repeated assurances that

Defendants’ baby food products were of the highest quality. Most importantly, she believed

Defendants’ representations that their baby food products were safe. Yet, Defendants knowingly

concealed all material information about Toxic Heavy Metals, internal and external testing results,

and the Defendants’ products’ hazards. Defendants sacrificed the health and safety of infants,

children, parents, and caregivers, to increase corporate revenue. Defendants lied to Plaintiff and



1
 Staff Report, Subcommittee on Economic and Consumer Policy of the Committee on Oversight and Reform, U.S.
House of Representatives, Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and
Mercury (hereinafter referred to as “Congressional Report”) (February 4, 2021) (online at:
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf) (last visited on March 20, 2021), attached hereto as
Exhibit A.


                                                     2
      Case
         Case
           2:21-cv-01704
               MDL No. 2997
                         Document
                            Document
                                  1 Filed
                                     86-303/29/21
                                          Filed 04/07/21
                                                   Page 3 Page
                                                          of 70 6PageID
                                                                  of 387 #: 3




millions of consumers and broke their trust and faith, by actively marketing and selling baby food

products as safe while Defendants knew that its products were unsafe and contained dangerous

amounts of Toxic Heavy Metals but decided to sell the products to parents anyway.

        3.       Plaintiff brings this class action on behalf of herself, a proposed nationwide class,

and a proposed New Jersey subclass. The nationwide class is defined as follows: All persons who

purchased one or more of Defendants’ products containing Toxic Heavy Metals, in the United

States for personal/household use (hereinafter the “Nationwide Class”). The New Jersey subclass

is defined as follows: All persons residing in New Jersey who purchased one of more of

Defendants’ products containing Toxic Heavy Metals for personal/household use (hereinafter the

“Subclass”).2 Plaintiff and members of the Class seek injunctive and monetary relief based on

Defendants’ false advertising scheme and deceptive business practices in violation of state

consumer protection laws.

        4.       In April 2019, Healthy Babies Bright Futures, an alliance of nonprofit

organizations, that actively work together to reduce babies’ exposures to toxic chemicals (“Healthy

Babies Bright Futures”), issued a report detailing the evaluation of 168 containers of various baby

food products that lead to the disturbing revelation that 95% of the 168 products tested contained

one or more Toxic Heavy Metals. 3 Healthy Babies Bright Futures found that the samples had

heavy metals, including arsenic, lead, mercury, and cadmium. Healthy Babies Bright Future’s

report stunned lawmakers and individuals throughout the county.

        5.       Shortly thereafter, on November 6, 2019, the U.S. House of Representatives’

Subcommittee on Economic and Consumer Policy Committee on Oversight and Reform


2
 The Nationwide Class and Subclass are collectively referred to herein as “Class” unless otherwise noted.
3
 Healthy Babies Bright Futures, Arsenic in 9 Brands of Infant Cereal (December 2017) (online at
https://www.healthybabycereals.org/sites/healthybabycereals.org/files/2017-
12/HBBF_ArsenicInInfantCerealReport.pdf) (last visited on March 19, 2021).


                                                         3
         Case
            Case
              2:21-cv-01704
                  MDL No. 2997
                            Document
                               Document
                                     1 Filed
                                        86-303/29/21
                                             Filed 04/07/21
                                                      Page 4 Page
                                                             of 70 7PageID
                                                                     of 387 #: 4




(“Congressional Subcommittee”) opened an investigation, and requested internal documents and

test results from seven of the largest baby food manufacturers in the United States: (1) Beech-Nut,

(2) Hain, which sells products under the name “Earth’s Best Organic” (hereinafter “Earth’s Best

Organic” or “Hain”), (3) Gerber, (4) Walmart, Inc., which sells products through its private brand

Parent’s Choice (hereinafter “Walmart”), (5) Sprout Foods, Inc., which sells food under the name

Sprout Organic Food (hereinafter “Sprout”), (6) Campbell Soup Co., which sells baby food under

the name Plum Organics (hereinafter “Campbell”), and (7) Nurture, Inc., which sells baby food

under the names “HappyFamily Organics,” “HappyBABY,” and HappyTOT (hereinafter

“Nurture” or “HappyBABY”).4

           6.       In response to the Congressional Subcommittee’s request, Beech-Nut, Gerber,

Hain, and Nurture, produced internal testing policies, test results for ingredients and finished

products, and documentation about the companies’ testing and quality assurance programs,

ingredients, and/or finished products that exceeded their internal testing limits. Three companies

— Sprout, Campbell, and Walmart — refused to cooperate, to which the Congressional

Subcommittee expressed “great concern[n] that their lack of cooperation might be obscuring the

presence of even higher levels of Toxic Heavy Metals in their baby food products than their

competitors’ products.”5

           7.       Subsequently, on February 4, 2021, the Congressional Subcommittee published a

detailed report, Baby Foods are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and

Mercury (hereinafter referred to as “Congressional Report”) exposing that manufacturers, Beech-

Nut, Gerber, Hain, and Nurture, recklessly disregard for the health and safety of babies by




4
    See Exhibit A at p. 2.
5
    Id.


                                                  4
          Case
             Case
               2:21-cv-01704
                   MDL No. 2997
                             Document
                                Document
                                      1 Filed
                                         86-303/29/21
                                              Filed 04/07/21
                                                       Page 5 Page
                                                              of 70 8PageID
                                                                      of 387 #: 5




knowingly selling baby food products with dangerously elevated levels of Toxic Heavy Metals.

The Congressional Report also determined:

                    a. Industry self-regulation fails to protect consumers as Defendants’ set their own

                       dangerously high internal standards for Toxic Heavy Metals,

                    b. Defendants routinely ignored internal standards and continued to sell products with

                       even higher Toxic Heavy Metals levels,

                    c. Defendants’ prevalent practice of only testing ingredients that are included in their

                       products instead of the finished product concealed even higher levels of Toxic

                       Heavy Metals in finished baby food products, and

                    d. Despite Sprout’s refusal to cooperate, independent data confirmed that Sprout baby

                       food is similarly tainted with the same Toxic Heavy Metals.6

             8.        The products at issue include the following (hereinafter all Defendant products will

be collectively referred to as “Baby Food Products.”):

             a.        Beech-Nut Products: The Beech-Nut products at issue include any Beech-Nut
                       product that contained the following ingredients: Cinnamon, Organic Cumin,
                       Organic Coriander, Oregano, Alpha Amylase, Organic Lemon, Turmeric,
                       Sunflower Lecithin, Sweet Potato, Quinoa Flower, Prune Puree, Dehydrated
                       Potato, Mango, Sebamyl 100, Apricot, Enzyme, Organic Quinoa Seeds, Blueberry,
                       Carrots, Organic Pears; and the following products: Beech-Nut Rice Single Grain
                       Baby Cereal; Beech-Nut Oatmeal Whole Grain Baby Cereal; Beech-Nut Classic
                       Sweet Carrots; Beech-Nut Organics Carrots; Beech-Nut Naturals Sweet Potatoes;
                       Beech-Nut Classics Sweet Potatoes; Beech-Nut Classics Sweet Peas; Beech-Nut
                       Naturals Butternut Squash; Beech-Nut Organics Pumpkin; Beech-Nut Organics
                       Apples; Beech-Nut Naturals Bananas; Beech-Nut Naturals Beets, Pear &
                       Pomegranate; Beech-Nut Classics Mixed Vegetables; Beech-Nut Breakfast On-
                       the-Go Yogurt, Banana & Mixed Berry Blend; Beech Nut Organics Sweet Potatoes;
                       Beech-Nut Organics Pears; Beech-Nut Organics Apple Kiwi & Spinach; Beech-
                       Nut Naturals Carrots; Beech-Nut Organics Pear Kale & Cucumber; Beech-Nut
                       Oatmeal Whole Grain Baby Cereal; Beech-Nut Rice Single Grain Baby Cereal;
                       Beech-Nut Banana Stage; Beech-Nut Sweet Peas Stage 2; Beech-Nut Carrots Stage
                       2; Beech-Nut Green Beans Stage 2; Beech-Nut Sweet Potatoes Stage 2; Beech-Nut


6
    Id. at p. 46.


                                                         5
Case
   Case
     2:21-cv-01704
         MDL No. 2997
                   Document
                      Document
                            1 Filed
                               86-303/29/21
                                    Filed 04/07/21
                                             Page 6 Page
                                                    of 70 9PageID
                                                            of 387 #: 6




       Apple Stage 2 (hereinafter collectively referred to as “Beech-Nut Baby Food
       Products”).

 b.    Gerber Baby Food Products: The Gerber products at issue include: Gerber
       Toddler Mashed Potatoes & Gravy with Roasted Chicken Meal, Gerber Toddler
       Pick-ups Chicken & Carrot Ravioli Meal, Gerber Toddler Spaghetti Rings in Meat
       Sauce Meal, Gerber Toddler Spiral Pasta in Turkey, Meat Sauce Meal, Gerber
       Toddler Pick-ups Chicken & Carrot Ravioli Meal, Gerber Toddler Spaghetti Rings
       in Meat Sauce Meal, Gerber Sitter 2nd Foods Turkey Rice Dinner Plastic Tub,
       Gerber Sitter 2nd Foods Vegetable Beef Dinner Plastic Tub, Gerber Toddler Pick-
       ups Chicken & Carrot Ravioli Meal, Gerber Sitter 2nd Foods Apple Chicken
       Dinner Plastic Tub, Gerber Sitter 2nd Foods Vegetable Beef Dinner Plastic Tub,
       Gerber Toddler Mashed Potatoes & Gravy with Roasted Chicken Meal, Gerber
       Toddler Pick-ups Chicken & Carrot Ravioli Meal, Gerber Toddler Spaghetti Rings
       in Meat Sauce Meal, Gerber Toddler Spiral Pasta in Turkey Meat Sauce Meal, and
       Gerber Sitter 2nd Foods Turkey Rice Dinner Plastic Tub (hereinafter collectively
       referred to as “Gerber Baby Food Products”).

 c.    Nurture HappyBABY Baby Food Products: The HappyBABY products at issue
       consist of all HappyBABY brand baby food products including, Blueberry Rice
       Cakes; Cakes; Stage 3 Root Vegetables & Turkey; Apple & Broccoli Puffs; Apple
       Cinnamon Oat Jar; Apple Spinach Jar; Kale & Spinach Puffs; Apple Mango Beet;
       Pear Prune Jar; Apple Spinach Pea & Kiwi; Pea Spinach Teether; Strawberry
       Yogis; Sweet Potato & Carrot Puffs; Banana & Pumpkin Puffs; Apples Blueberries
       & Oats; CC Oats & Quinoa Cereal; Green Beans Jar; Pears Mangos & Spinach;
       Carrots; Apple & Broccoli Puffs; Strawberry & Beet Puffs; Mangoes; Sweet
       Potatoes Jar; Harvest Vegetables & Chicken; Apple Rice Cakes; Blueberry Purple
       Carrot Greek Yogis; Apple & Spinach; Clearly Crafted Apple Guava Beet; Sweet
       Potato & Carrot Puffs; Apple Pumpkin Carrots; Multi-Grain Cereal Canister; CC
       Oatmeal Cereal; Carrots & Peas; CC Prunes; Pears & Kale Jar; Vegetable & Beef
       Medley; Banana Sweet Potato Teether; Blueberry Purple Carrot Teether; and
       Strawberry Banana Greek Yogis (hereinafter collectively referred to as
       “HappyBABY Products” or “Nurture Baby Food Products”).

 d.    Hain Baby Food Products: The Hain products at issue include all baby foods sold
       by defendant that contain one or more of the following ingredients: organic barley
       flour, organic chopped broccoli, organic date paste, organic cinnamon powder,
       organic brown flax milled, organic yellow papaya puree, organic whole wheat fine,
       organic red lentils, organic oat flakes, organic oat flour; organic vitamin pre-mix,
       organic brown rice flour, organic whole raisins, organic soft white wheat flour,
       organic spelt flour, organic barley malt extract, organic yellow split pea powder,
       medium grain whole rice, organic butternut squash puree, and organic blueberry
       puree, and include, Stage 1: Baby Chicken & Chicken Broth, Stage 2: Sweet Potato
       and Chicken Dinner; Stage 2: Chicken & Rice (hereinafter collectively referred to
       as the “Hain Baby Food Products”).




                                        6
     Case
       Case
          2:21-cv-01704
             MDL No. 2997
                        Document
                          Document
                                 1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                   Page 7Page
                                                          of 7010
                                                                PageID
                                                                  of 387#: 7




                                JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction under the Class Action Fairness Act of

2005 (hereinafter referred to as “CAFA”) codified as 28 U.S.C. § 1332(d)(2), because the

aggregate amount in controversy exceeds $5,000,000.00, exclusive of interest and costs; the

number of members of the proposed Class exceeds 100; and the Plaintiff and members of the

proposed Class are citizens of a state different than Defendants.

       10.     This Court has personal jurisdiction over Defendant Beech-Nut Nutrition Company

because its headquarters are in the State of New York, regularly conducts business in this District,

has extensive contacts with this forum, and because the advertising, labeling, packing,

manufacturing, sale, and distribution of Beech-Nut Baby Food Products and the

misrepresentations, misleading remarks, and/or deceptive acts associated thereto, occurred,

developed, or were initiated in New York.

       11.     This Court has personal jurisdiction over Defendant Gerber Products Company

(d/b/a Nestle Nutrition, Nestlé Infant Nutrition, or Nestlé Nutrition North America) because

Gerber regularly conducts business in this District, has extensive contacts with this forum, and

because the advertising, labeling, packing, manufacturing, sale, and distribution of Gerber Baby

Food Products and the misrepresentations, misleading remarks, and/or deceptive acts in connection

with Gerber Baby Food Products, occurred, developed, or were initiated in New York.

       12.     This Court has personal jurisdiction over Defendant Hain Celestial Group, Inc.

(d/b/a Earth’s Best Organic Baby Food) because its headquarters and principal place of business

are in this District and because the advertising, labeling, packing, manufacturing, sale, and

distribution of Hain Baby Food Products and the misrepresentations, misleading remarks, and/or




                                                 7
      Case
        Case
           2:21-cv-01704
              MDL No. 2997
                         Document
                           Document
                                  1 Filed
                                    86-3 03/29/21
                                          Filed 04/07/21
                                                    Page 8Page
                                                           of 7011
                                                                 PageID
                                                                   of 387#: 8




deceptive acts in connection with Hain Baby Food Products, occurred, developed, or were initiated

in this District.

        13.         This Court has personal jurisdiction over Defendant Nurture, Inc. (d/b/a Happy

Family Brands) because it maintains its headquarters in the State of New York, regularly conducts

business in this District, has extensive contacts with this forum, and because the advertising,

labeling, packing, manufacturing, sale, and distribution of Nurture Baby Food Products and the

misrepresentations, misleading remarks, and/or deceptive acts in connection with Nurture Baby

Food Products, occurred, developed, or were initiated in New York.

        14.         This Court has personal jurisdiction over Defendant Sprout Foods, Inc. (d/b/a

Sprout Organic Foods) (“Sprout”), because Sprout regularly conducts business in this District, has

extensive contacts with this forum, and because the advertising, labeling, packing, manufacturing,

sale, and distribution of Sprout Baby Food Products and the misrepresentations, misleading

remarks, and/or deceptive acts in connection with Sprout Baby Food Products, occurred,

developed, or initiated in New York.

        15.         Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because Plaintiff

suffered injury as a result of Defendants’ acts in this district, many of the acts and transactions

giving rise to this action occurred in this district, and Defendant conducts substantial business in

this district and is headquartered in this district. Defendants intentionally availed themselves to

this district’s laws and markets of this district, and Defendants are subject to personal jurisdiction

in this district.

                                            THE PARTIES

        16.         Plaintiff Asyia Andrews is a resident of New Jersey. Plaintiff has bought Beech-

Nut, Gerber, Hain, Nurture, and Sprout Baby Food Products from Target, Shoprite, and Amazon




                                                    8
      Case
        Case
           2:21-cv-01704
              MDL No. 2997
                         Document
                           Document
                                  1 Filed
                                    86-3 03/29/21
                                          Filed 04/07/21
                                                    Page 9Page
                                                           of 7012
                                                                 PageID
                                                                   of 387#: 9




Fresh in various locations around her home in Union County, New Jersey. Plaintiff has regularly

purchased these products since 2020 and reviewed and relied on the representations on the

packaging and believed the products to be safe and suitable for babies. Plaintiff’s purchases took

place when third-party testing showed that Defendants’ Baby Food Products contained harmful

heavy metals. Plaintiff would not have purchased the products if she had known that the products

were unsafe and unsuitable for babies, contained heavy metals, the levels of heavy metals in the

products, testing results showed these products contained harmful levels of Toxic Heavy Metals,

or that the Defendants’ policies permitted the sales of products with harmful levels of Toxic Heavy

Metals.

          17.   Defendant Beech-Nut is a citizen of New York, where it is incorporated and

maintains its principal place of business at One Nutritious Place, Amsterdam, New York.

Defendant does business throughout the United States. Defendant’s Baby Food Products are sold

throughout the United States at large and small brick-and-mortar stores and online retailers.

          18.   Defendant Gerber is a citizen of Delaware, where it is incorporated, and Virginia

because it maintains its principal place of business at 1812 N. Moore St. Arlington, Virginia 22209.

Defendant also does business throughout the United States. Defendant’s Baby Food Products are

sold throughout the United States at large and small brick-and-mortar stores and online retailers.

          19.   Defendant Hain is a citizen of Delaware, where it is incorporated, and New York

because it maintains its principal place of business at 111 Marcus Avenue, Lake Success, New

York. Defendant does business throughout the United States. Defendant’s Baby Food Products

are sold throughout the United States at large and small brick-and-mortar stores and online

retailers.




                                                 9
         CaseCase
              2:21-cv-01704
                  MDL No. 2997
                            Document
                                Document
                                     1 Filed
                                         86-303/29/21
                                               Filed 04/07/21
                                                       Page 10Page
                                                               of 7013
                                                                     PageID
                                                                       of 387#: 10




            20.     Defendant Nurture is a citizen of Delaware, where it is incorporated, and New York

     because it maintains its principal place of business at 139 Fulton Street, New York, New York.

     Defendant Nurture does business throughout the United States, and its Baby Food Products are

     sold throughout the United States at large and small brick-and-mortar stores and online retailers.

            21.     Defendant Sprout is a citizen of Delaware, where it is incorporated, and New Jersey

     because it maintains its principal place of business at 50 Chestnut Ridge Rd, Montvale, NJ 07645.

     Defendant Sprout does business throughout the United States and its Baby Food Products are sold

     throughout the United States at large and small brick-and-mortar stores and online retailers.

                                       FACTUAL ALLEGATIONS

I.          THE DANGERS OF TOXIC HEAVY METALS TO CHILDREN’S HEALTH IS
            WELL DOCUMENTED.

            22.     The Food and Drug Administration (“FDA”) and the World Health Organization

     (“WHO”) have declared Toxic Heavy Metals dangerous to human health, particularly to babies

     and children, who are at the greatest risk of harm and most vulnerable to their neurotoxic effects.7

            23.     Decades of scientific studies examining the dangers of Toxic Heavy Metals

     demonstrate the harmful effects of inorganic arsenic, lead, cadmium, and mercury. Specifically,

     studies show that even low levels of exposure to Toxic Heavy Metals cause developmental

     problems in babies and children, which result in permanent decreases in IQ and economic

     productivity and increase risk of behavioral issues and criminal tendencies.8 For every IQ point

     lost, it is estimated that a child’s lifetime earning capacity will be decreased by $18,000.9




     7
   Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-pesticides-
 food/metals-and-your-food) (last visited on March 19, 2021).
 8
   Id.
 9
   Martine Bellanger et al., Economic Benefits of Methylmercury Exposure Control in Europe: Monetary Value of
 Neurotoxicity Prevention (Jan. 17, 2013) (online at https://pubmed.ncbi.nlm.nih.gov/23289875/).


                                                      10
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 11Page
                                                           of 7014
                                                                 PageID
                                                                   of 387#: 11




        24.      In 2012, the National Institute of Environmental Health Services (“NIEHS”),

through its Superfund Research Program (“SRP”) and NIEHS/EPA Centers for Children’s

Environmental Health and Disease Prevention Research (“NIEHS/EPA”), added to the growing

evidence supporting the regulation of arsenic by establishing that the levels of arsenic consumed

in the study were at least two or three times more than the acceptable limits set for drinking water

by the U.S. Environmental Protection Agency (“EPA”).10 Most importantly, the studies showed

that baby foods, including rice cereal, contain levels of arsenic that pose a significant risk to the

health of babies and children11 and identified baby food as a potential source of arsenic exposure.12

“Groups at potentially greatest risk are toddlers who are fed a rice syrup-based toddler formula,

and potentially people who are following a gluten-free diet.”13

        25.      Infants and children are particularly vulnerable to Toxic Heavy Metals’ effects

because their organs are still developing. Exposure to Toxic Heavy Metals during a baby’s

developmental stage can lead to “‘untreatable and frequently permanent brain damage, which may

result in ‘reduced intelligence, as expressed in terms of lost IQ points, or disruption in behavior.’”14

        26.      The American Academy of Pediatricians (“AAP”) and the National Toxicology

Program in the National Institutes of Health (“NTP/NIH”) had both determined that, in young

children, “even very low blood lead levels are associated with lower academic achievement, IQ,




10
   Gilbert-Diamond D, et al., Rice consumption contributes to arsenic exposure in U.S. women (December 20, 2011)
(online at: https://pubmed.ncbi.nlm.nih.gov/22143778/) (last visited on March 20, 2021).
11
   Jackson BP, Taylor VF, Punshon T, Cottingham KL., Arsenic concentration and speciation in infant formulas and
first foods. PURE APPL CHEM. 84(2):215-223 (2012) (https://pubmed.ncbi.nlm.nih.gov/22701232/) (last visited on
March 19, 2021).
12
   Jackson BP, Taylor VF, Karagas MR, Punshon T, Cottingham KL., Arsenic, Organic Foods, and Brown Rice
Syrup., ENVIRON HEALTH PERSPECT (2012); (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3346791/) (last
visited on March 19, 2021).
13
   Spivey, A., Studies find arsenic in food adds up, National Institute of Environmental Health Services (March
2012) (https://factor.niehs.nih.gov/2012/3/science-arsenic/index.htm) (last visited on March 19, 2021).
14
   Exhibit A at p. 9.


                                                      11
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 12Page
                                                           of 7015
                                                                 PageID
                                                                   of 387#: 12




and greater incidence of attention-related behaviors and problem behaviors.”15 Peer-reviewed

literature further confirms such association between arsenic exposure and health risks in

developing respiratory, gastrointestinal, hematological, hepatic, renal, skin, neurological and

immunological effects, as well as damaging effects on the central nervous system and cognitive

development in children and increased risk of developing ADHD.16

        27.      Lead exposure presents similar long-term cognitive defects and an increased risk of

developing other conditions or disorders. As recognized by the Congressional Subcommittee, risks of

exposure to lead are directly associated with “behavioral problems, decreased cognitive performance,

delayed puberty, reduced postnatal growth,” and ADHD development.17

        28.      Cadmium is a known neurotoxin. Exposure to cadmium increases the risk of

developing kidney damage, decreases bone density, and damages the respiratory and skeletal

systems.18

        29.      Mercury, as explained by the WHO, “may have toxic effects on the nervous,

digestive, and immune systems, and on lungs, kidneys, skin, and eyes.”19

                 A.      There Is No Established Safe Level of Inorganic Arsenic Consumption
                         for Babies.

        30.      Arsenic is classified by the International Agency for Research on Cancer (“IARC”)

as a Group 1 carcinogen.20 Its harmful effects are also recognized by the WHO, which lists arsenic



15
   Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with Neurodevelopment
and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (June 1, 2013) (online at
https://pubmed.ncbi.nlm.nih.gov/23570911/) (emphasis added) (last visited on March 19, 2021).
16
   See Environmental Defense Fund, EFF Report Finds Lead in 1 in 5 Baby Food Samples, (June 15, 2017)
(https://www.edf.org/media/edf-report-finds-lead-1-5-baby-food-samples) (last visited on March 19, 2021).
17
   Exhibit A at p. 11.
18
   WHO, Cadmium, (2019) ( https://www.who.int/ipcs/assessment/public_health/cadmium/en/ )
(https://www.who.int/ipcs/assessment/public_health/cadmium/en/) ) (last visited on March 19, 2021).
19
   Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
Warn Consumers of Risk, THE WASHINGTON POST (Feb. 4, 2021),
https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/) (last visited on March 19, 2021).
20
   https://monographs.iarc.who.int/list-of-classifications (last visited on March 19, 2021).


                                                      12
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 13Page
                                                           of 7016
                                                                 PageID
                                                                   of 387#: 13




as one of the top ten chemicals of major public concern. The Agency for Toxic Substances and

Disease Registry (“ATSDR”) recognizes arsenic as the number one substance to pose the most

significant threat to human health.21 The inorganic forms of arsenic, referred to as arsenite and

arsenate, are water-soluble and found in rice.

        31.      The known health hazards associated with arsenic exposure include damage to

neurodevelopment, cognitive development, respiratory system, and other neurological and

immunological effects.22       “Studies have concluded that arsenic exposure has a “significant

negative effect on neurodevelopment in children.”23 The most negative effects are seen in verbal

performance and memory. It is estimated that for every 50% increase in arsenic levels, there is an

approximately “0.4 decrease in the IQ of children.”24

        32.      Published guidelines issued by the WHO permit levels of arsenic in drinking water

up to 10 parts per billion (“ppb”). Similarly, the FDA and EPA recognize the harmful effects of

arsenic and have set standards limiting consumption levels to 10 ppb.25

        33.      In 2020, the FDA issued “Guidance for Industry: Inorganic Arsenic in Rice Cereals

for Infants” stating that no Baby Food Products should exceed arsenic levels of 100 ppb.26

However, Defendants often distribute and sell products containing twice the amount recommended

by the FDA.




21
   ATSDR’s Substance Priority List https://www.atsdr.cdc.gov/spl/index.html (last visited on March 21, 2021).
22
   Exhibit A at p. 11.
23
   Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (June 1, 2013)
(online at https://pubmed.ncbi.nlm.nih.gov/23570911/) (last visited on March 21, 2021).
24
   Id.
25
   FDA, Draft Guidance for Industry: Inorganic Arsenic in Rice Cereals for Infants: Action Level (April
2016) (online at https://www.govinfo.gov/content/pkg/FR-2016-04-06/pdf/2016-07840.pdf (last visited on March
21, 2021).
26
   FDA, Guidance for Industry: Action Level for Inorganic Arsenic in Rice Cereals for Infants
(Aug. 2020), https://www.fda.gov/regulatory-information/search-fda-guidance-documents/guidance-industry-action-
level-inorganic-arsenic-rice-cereals-infants (last accessed March 20, 2021).


                                                      13
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 14Page
                                                           of 7017
                                                                 PageID
                                                                   of 387#: 14




                  B.       There Is No Established Safe Level of Lead Consumption for Babies.

         34.      IARC classifies lead as a Group 1 carcinogen.27 Additionally, the ATSDR lists

lead as the second most harmful substance that poses a significant threat to human health.28 Lead

is also recognized by the WHO as a major public health concern.29

         35.      Numerous governmental agencies, including the FDA, recognize the significant

health effects that lead can have on children and infants. High levels of lead exposure can seriously

harm children’s development and health, specifically the brain and nervous system. Neurological

deficits from the high levels of lead exposure during early childhood include learning disabilities,

behavior difficulties, and lowered IQ. Additionally, because lead can accumulate in the body,

even low-level chronic exposure can be hazardous over time.30

         36.      The EPA, WHO, the Centers for Disease Control and Prevention (“CDC”) and the

AAP unanimously agree that there is no established “safe level of lead (Pb) in a child’s blood;

even low levels of Pb in the blood can result in behavior and learning problems, lower IQ and

hyperactivity, slowed growth, hearing problems, and anemia.”31 Moreover, numerous scientific

studies establish a “significant association between early childhood lead exposure and decrease

standardized test performance, with lead exposure strongly linked to an adverse effect on academic




27
    https://monographs.iarc.who.int/list-of-classifications (last visited on March 19, 2021).
28
    ATSDR’s Substance Priority List https://www.atsdr.cdc.gov/spl/index.html (last visited on March 21, 2021).
29
    https://apps.who.int/iris/bitstream/handle/10665/329480/WHO-CED-PHE-EPE-19.4.3-eng.pdf?ua=1 (last visited
on March 21, 2021).
30
    FDA, Lead in Food, Foodwares, and Dietary Supplements (online at www.fda.gov/food/metals-and-your-
food/lead-food-foodwares-and-dietary-supplements) (last visited on March 19, 2021).
31
   Congressional Report at p. 10; see also, Valerie Zartarian, et al., Children’s Lead Exposure: A Multimedia Modeling
Analysis to Guide Public Health Decision-Making (Sept. 12, 2017) (https://ehp.niehs.nih.gov/doi/10.1289/ehp1605)
(last visited March 5, 2021); https://www.epa.gov/lead/learn-about-lead; see also, Philippe Grandjean, Even Low-
Dose Lead Exposure Is Hazardous (Sept. 11, 2010) (online at https://pubmed.ncbi.nlm.nih.gov/20833288/).
31
   https://www.who.int/news-room/fact-sheets/detail/lead-poisoning-and-health (last visited on March 19, 2021).


                                                         14
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 15Page
                                                           of 7018
                                                                 PageID
                                                                   of 387#: 15




achievement.”32 Peer-reviewed studies also establish a significant association between lead

exposure and ADHD.33

        37.      Despite these well-known adverse health effects, the FDA fails to regulate levels

of lead in Baby Food Products, allowing Defendants to set their limits, which often include

exceedingly dangerous amounts.

                 C.       There Is No Established Safe Level of Cadmium Consumption for
                          Babies.

        38.      IARC classifies cadmium as a Group 1 carcinogen.34 Additionally, the ATSDR

lists cadmium as the seventh most substance to pose the most significant threat to human health35

and recognized by the WHO as a major public health concern.36

        39.      Cadmium has no physiological function in the human body and is known as a

neurotoxin associated with decreases in IQ and the development of ADHD.37 Peer-reviewed

literature documents the harmful effects cadmium exposure has on children’s Full-Scale IQ,

particularly in boys, who, historically, have fewer IQ points than other boys without cadmium

exposure.38 Moreover, according to a new study led by Harvard University researchers, children

with higher cadmium levels are three times more likely to have learning disabilities and participate

in special education.39




32
   Exhibit A at p. 11 (internal citation omitted).
33
   Id.
34
   https://monographs.iarc.who.int/list-of-classifications (last visited on March 20, 2021).
35
   ATSDR’s Substance Priority List https://www.atsdr.cdc.gov/spl/index.html (last visited on March 21, 2021).
36
   https://apps.who.int/iris/bitstream/handle/10665/329480/WHO-CED-PHE-EPE-19.4.3-eng.pdf?ua=1 (last visited
on March 21, 2021).
37
   Id. at p. 12.
38
   Id.
39
   Marla Cone, Is Cadmium as Dangerous for Children as Lead?, SCIENTIFIC AMERICAN (Feb.2012), (online at
https://www.scientificamerican.com/article/is-cadmium-as-dangerous-for-children-lead/) (last visited March 21,
2021).


                                                      15
           CaseCase
                2:21-cv-01704
                    MDL No. 2997
                              Document
                                  Document
                                       1 Filed
                                           86-303/29/21
                                                 Filed 04/07/21
                                                         Page 16Page
                                                                 of 7019
                                                                       PageID
                                                                         of 387#: 16




              40.      Despite well-known adverse health effects, the FDA fails to regulate cadmium in

      Baby Food Products, allowing Defendants to set their own limits, which dangerously exceed safe

      consumption.

                       D.      There Is No Established Safe Level of Mercury Consumption for
                               Babies.

              41.      The WHO warns that mercury “may have toxic effects on the nervous, digestive

      and immune systems, and on lungs, kidneys, skin, and eyes”40 and considers mercury “one of the

      top ten chemicals or groups of chemicals of major public health concern.” 41

              42.      Despite well-known adverse health effects, the FDA fails to regulate mercury levels

      in Baby Food Products, allowing Defendants to set their limits, which dangerously exceed safe

      consumption. Mercury is the number three substance on ATSDR’s list of importance in the

      environment, potentially posing a significant threat to human health. As with inorganic arsenic,

      lead, and cadmium, Healthy Babies Bright Futures advocates for a goal of zero levels of mercury

      in baby food. Outside the baby food context, the FDA has set a limit of 2 ppb of mercury in bottled

      water, while the EPA has set a limit of 2 ppb for drinking water. A study that evaluated the

      published epidemiological research articles related to mercury exposure, determined that in the

      context of exposure in vitro, “mercury… has been consistently associated with subsequent adverse

      neuro-development.”42

II.           DEFENDANTS’ BABY FOOD PRODUCTS CONTAIN DANGEROUS LEVELS
              OF TOXIC HEAVY METALS.

              A.       Defendants’ Baby Food Products Contain Arsenic.


      40
         WHO, Mercury and health (https://www.who.int/news-room/fact-sheets/detail/mercury-and-
      health#:~:text=Health%20effects%20of%20mercury%20exposure&text=The%20inhalation%20of%20mercury%20
      vapour,induce%20kidney%20toxicity%20if%20ingested) (last visited on March 19, 2021).
      41
         WHO, Lead Poisoning and Health https://www.who.int/news-room/fact-sheets/detail/lead-poisoning-and-health
      (last visited on March 18, 2021).
      42
         Margaret R. Karagas, et al., Evidence on the Human Health Effects of Low-Level Methylmercury Exposure (June
      1, 2012) (https://pubmed.ncbi.nlm.nih.gov/22275730/) (last visited on March 18, 2021).


                                                           16
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 17Page
                                                           of 7020
                                                                 PageID
                                                                   of 387#: 17




         43.      The Congressional Report states: “Internal company test records obtained by the

Subcommittee confirm that all responding baby food manufacturers sold baby foods tainted by

high levels of toxic heavy metals.”43

         44.      There is no established safe level for inorganic arsenic consumption by babies.

However, since the FDA, EPA, WHO, and European Union (“EU”) have all set a maximum level

of inorganic arsenic at 10 ppb, the Congressional Subcommittee took this value into consideration

during their analysis.44

         45.      Health experts, including the AAP, Consumer Reports, and the Environmental

Defense Fund (“EDF”), all advocated for a maximum level of 1 ppb instead of 10 ppb. EDF is the

world’s leading nonprofit environmental group that focuses on environmental health hazards.

Consumer Reports is a nonprofit organization that advocates for consumers and regarding Toxic

Heavy Metals.

         46.      Accordingly, the Congressional Subcommittee used 10 ppb as the estimated

maximum level. The Congressional Report determined Defendants each manufactured and sold

Baby Food Products with levels grossly exceeding all existing standard limits, including those set

for juice and candy, which allow a maximum measurement of 50 ppb and 100 ppb, respectively.45

         47.      Beech-Nut. Beech-Nut does not test its finished products and instead only tests its

ingredients. Nevertheless, Beech-Nut ingredients’ testing confirms that the company sold Beech-

Nut Baby Food Products with high levels of arsenic. Most importantly, the Congressional Report

discovered Beech-Nut’s routine pattern of disregarding arsenic testing results altogether, and




43
   Exhibit A at p. 13.
44
   Id.
45
   Id. at pp. 13-21.


                                                  17
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 18Page
                                                           of 7021
                                                                 PageID
                                                                   of 387#: 18




instead using the ingredients in any way Beech-Nut saw fit regardless of the presence of Toxic

Heavy Metals.46




        48.      Gerber. Gerber does not test its finished products and instead only tests its

ingredients, although the Congressional Report indicates that Gerber does not always provide

inorganic arsenic results. Nevertheless, the results for conventional rice flour proved that Gerber

routinely uses flour with over 90 ppb inorganic arsenic. The results further demonstrated Gerber’s

use of five rice flour batches that contained 98 ppb arsenic, and 67 batches with more than 90 ppb

arsenic.47

        49.      Hain. Hain rarely tests its finished products, and typically will only tests its

ingredients. Nevertheless, testing of Hain ingredients proves that the company sold products with

significant amounts of arsenic. As noted in the Congressional Report, the small sample of finished

product tested detected 129 ppb inorganic arsenic. The Congressional Report also revealed that:

(a) Hain routinely uses ingredients that contain high levels of arsenic up to 309 ppb, and (b) at

least 24 ingredients contained more than 100 ppb arsenic.48



46
   Id. at pp. 17-19; see also, Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019), attached hereto as
Exhibit B.
47
   Exhibit A at pp. 19-21.
48
   Id. at pp. 15-17.


                                                        18
        CaseCase
             2:21-cv-01704
                 MDL No. 2997
                           Document
                               Document
                                    1 Filed
                                        86-303/29/21
                                              Filed 04/07/21
                                                      Page 19Page
                                                              of 7022
                                                                    PageID
                                                                      of 387#: 19




            50.      Nurture. Nurture is the only manufacturer to test its finished products. However,

testing of Nurture products still proves that the company sold products with significant amounts

of arsenic. Specifically, the results and internal documents revealed: (a) Nurture sold finished

Baby Food Products after testing showed they contained as much as 180 ppb inorganic arsenic;

(b) over 25% of the tested Nurture Baby Food Products exceeded 100 ppb inorganic arsenic; and

(c) on average, Nurture baby food on store shelves has nearly 60 ppb inorganic arsenic.49




            51.      The Congressional Report provides the following summary of significant issues

found during the investigation:50




49
     Id. at pp. 14-15.
50
     Id.


                                                    19
       CaseCase
            2:21-cv-01704
                MDL No. 2997
                          Document
                              Document
                                   1 Filed
                                       86-303/29/21
                                             Filed 04/07/21
                                                     Page 20Page
                                                             of 7023
                                                                   PageID
                                                                     of 387#: 20




                 B. Defendants’ Baby Food Products Contain Lead.

           52.      There is no federal standard for lead in baby food. However, standards for the

measurement of lead in drinking water have been imposed by several agencies, including the FDA

(limit of 5 ppb), WHO (limit of 10 ppb), and EPA (15 ppb). Additionally, the FDA provides

guidance for lead measurements in juice and candy with a maximum level of 100 ppb.51

           53.      Health experts, including the AAP, Consumer Reports, and the EDF advocated for

a maximum limit of 1 ppb in baby food.52

           54.      Accordingly, the Congressional Subcommittee used the following guidance when

reviewing Defendants’ internal test results:




           55.      The Congressional Report determined that all Defendants manufactured and sold

Baby Food Products with levels exceeding all existing standards for lead, including those set for

juice and candy, which allow a maximum measurement of 50 ppb and 100 ppb respectively.

           56.      Beech-Nut. Beech-Nut does not test its finished products and instead only tests the

ingredients used. Nevertheless, Beech-Nut ingredients testing proves that the company sold

products with significant amounts of lead that exceed the existing standards for water, juice, and


51
     Exhibit A at p. 21.
52
     Id.


                                                    20
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 21Page
                                                           of 7024
                                                                 PageID
                                                                   of 387#: 21




candy. Specifically, the results revealed: (a) ingredients, such as cinnamon, contained 886.9 ppb

lead, (b) 57 ingredients had more than 20 ppb lead, (c) 89 elements held more than 15 ppb lead,

and (d) 483 ingredients contained more than 5 ppb lead.53

         57.      Gerber. Gerber does not test its finished products and instead, only tests the

ingredients used. Nevertheless, testing of Gerber ingredients prove that the company sold products

with significant amounts of lead that exceed the existing standards for water, juice, and candy.

Specifically, the results revealed: (a) Gerber produced limited lead testing result but enough to

indicate that its sweet potatoes and juices contained dangerous levels of lead, (b) conventional

sweet potatoes contained 480 ppb lead, (c) 12 batches of sweet potato contained more than 20 ppb,

and (d) the average amount contained in juice concentrates was 11.2 ppb.54

         58.      Hain. Hain does not test its finished products and instead only tests the ingredients

used. Nevertheless, testing of Hain ingredients proves that the company sold products with

significant amounts of lead that exceed the existing standards for water, juice, and candy.

Specifically, the results revealed: (a) 6 ingredients contained more than 200 ppb lead, (b) 88

ingredients contained more than 20 ppb lead, (c) 115 ingredients contained more than 15 ppb lead,

and (d) 27% of ingredients contained more than 5 ppb lead.55

         59.      Nurture. Nurture is the only manufacturer to test its finished products. However,

testing of Nurture products still proves that the company sold products with significant amounts

of lead that exceed the existing standards for water, juice, and candy. Specifically, the results

revealed: (a) Nurture sold products that tested as high as 641 ppb lead, over six times higher than




53
   Exhibit A at pp. 23-26.
54
   Id. at pp. 27-28.
55
   Id. at pp. 26-27.


                                                   21
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 22Page
                                                           of 7025
                                                                 PageID
                                                                   of 387#: 22




its internal limit of 100 ppb, (b) 5 products sold contained more than 50 ppb lead, (c) 16 products

sold contained more than 20 ppb lead, and (d) 39 products sold contained more than 10 ppb lead.56

               C. Defendants’ Baby Food Products Contain Cadmium.

         60.       There is no federal standard for cadmium in baby food. However, standards for

cadmium measurements in drinking water have been imposed by several agencies, including the

FDA (limit of 5 ppb), WHO (limit of 3 ppb), and EPA (5 ppb).57

         61.       Nonprofit organizations have also issued recommendations. Consumer Reports

recommends a limit of 1 ppb for cadmium in fruit and juices, while Healthy Babies Bright Futures

suggests 0 ppb.58 Consumer Reports and the EDF, advocate for levels of less than 1 ppb.59

Accordingly, the Congressional Subcommittee used the following guidance when reviewing

Defendants internal test results:




         62.       The Congressional Report determined Defendants each manufactured and sold

Baby Food Products with levels exceeding all existing recommended limits.

         63.       Beech-Nut. Beech-Nut does not test its finished products and instead only tests the

ingredients used. Nevertheless, testing of Beech-Nut ingredients proves that the company sold

products with significant amounts of cadmium that exceed the existing standards. Specifically,


56
   Id. at pp. 22-23.
57
   Id. at p. 29.
58
   Id.
59
   Id.


                                                   22
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 23Page
                                                           of 7026
                                                                 PageID
                                                                   of 387#: 23




the results revealed: (a) cinnamon contained 344.5 ppb cadmium, (b) 20 ingredients contained

more than 100 ppb cadmium, and (c) 105 ingredients contained more than 20 ppb cadmium.60

        64.      Gerber. Gerber does not test all its ingredients for cadmium. Nevertheless, those

Gerber does test prove that the company sold products with significant amounts of cadmium that

exceed the existing standards. Specifically, the results revealed: (a) multiple batches of carrots

sold contained 87 ppb cadmium, (b) 75% of carrots sold contained more than 5 ppb cadmium, and

(c) 12 batches of sweet potato contained more than ppb cadmium.61

        65.      Hain. Hain does not test its finished products and instead only tests the ingredients

used. Nevertheless, testing of Hain ingredients proves that the company sold products with

significant amounts of cadmium that exceed the existing standards. Specifically, the results

revealed: (a) 14 ingredients contained more than 100 ppb cadmium, (b) barley flour contained 260

ppb cadmium, and (c) 102 ingredients contained more than 20 ppb cadmium.62

        66.      Nurture. Nurture is the only manufacturer to test its finished products.

Nevertheless, testing proves that the company sold products with significant amounts of cadmium

that exceeded the existing standards. Specifically, the results revealed: (a) products tested as high

as 641 ppb lead, over six time higher than its internal limit of 100 ppb cadmium, (b) multi-grain

cereal was sold with 49 ppb cadmium, and (c) 125 products sold contained more than 5 ppb

cadmium.63

              D. Defendants’ Baby Food Products Contain Mercury.




60
   Id. at pp. 29-30; see also, Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) attached
hereto as Exhibit C.
61
   Exhibit A at p. 32; see also, Gerber, Gerber Products Company Test Results (Dec. 9, 2019), attached hereto as
Exhibit D.
62
   Exhibit A at pp. 30-31; see also, Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019), attached
hereto as Exhibit E.
63
   Exhibit A at p. 31; see also, Exhibit C.


                                                       23
       CaseCase
            2:21-cv-01704
                MDL No. 2997
                          Document
                              Document
                                   1 Filed
                                       86-303/29/21
                                             Filed 04/07/21
                                                     Page 24Page
                                                             of 7027
                                                                   PageID
                                                                     of 387#: 24




           67.      There is no federal standard for mercury in baby food. However, standards for

mercury measurements of 2 ppb in drinking water have been imposed by the EPA. Neither the

FDA nor the WHO have provided any guidance.64

           68.      Consumer advocate, Healthy Babies Bright Futures recommend a level of 0 ppb.

           69.      Accordingly, the Congressional Subcommittee used the EPA’s limit of 2 ppb as

guidance when reviewing Defendants’ internal test results. The Congressional Report found:

           a.       Beech-Nut: Beech-Nut does not test its ingredients or finished products for

mercury.

           b.       Gerber: Gerber does not test its ingredients or finished products for mercury.

           c.       Hain: Hain only tests its ingredients and does not test the finished products for

mercury.

           d.       Nurture: Nurture is the only manufacturer to test its finished products. However,

testing of Nurture products proves that the company sold products with amounts of mercury that

significantly exceed the existing standard limits.          Specifically: (a) 1 finished product sold

contained 10 ppb mercury, (b) 2 finished products contained more than 7.3 ppb mercury, and (c)

57 finished products contained more than 2 ppb mercury.65

III.       FOR NEARLY A DECADE, DEFENDANTS HAVE DISREGARDED AND
           IGNORED REPORTS DETECTING THE PRESENCE OF TOXIC HEAVY
           METALS IN THEIR BABY FOOD PRODUCTS.

           70.      For more than a decade, Defendants have possessed medical and scientific data

linking childhood exposure to Toxic Heavy Metals to long-term and irreversible health and

cognitive issues.        In 2012, Consumer Reports, a nonprofit organization that advocates for

consumers, detected elevated levels of Toxic Heavy Metals in Beech-Nut Homestyle Rice, Gerber


64
     Exhibit A at p. 48.
65
     Exhibit A at pp. 32-33.


                                                     24
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 25Page
                                                           of 7028
                                                                 PageID
                                                                   of 387#: 25




SmartNourish Organic Brown Rice cereal and Hain Earth’s Best Organic Whole Grain Rice cereal.

Gerber’s cereal contained the highest level of arsenic present in its products, ranging between 97.7

ppb and 329 ppb.66

         71.      On December 6, 2017, Happy Babies Bright Futures issued a report finding rice-

based infant cereals, including Beech-Nut and Gerber cereals, contained 84% more arsenic than

non-rice multigrain products (“Arsenic Report”).67

         72.      In 2017, EDF, issued a report finding lead in 1 in 5 samples of baby food. The EDF

based its analysis on data from 2,164 baby food samples collected by the FDA between 2003 and

2013,68 as part of the agency’s Total Diet Study (“TDS”) program, which has monitored the United

States population’s average annual dietary intake of levels of certain contaminants and nutrients

since the 1960s.69 Lead was most commonly found in baby foods that contained fruit juices, sweet

potatoes, carrots, arrowroot cookies, and teething biscuits. Overall, the EDF “found that more than

1 million children consume more lead than FDA’s limit” and estimated that the removal of lead in

baby food “would save society more than $27 billion annually in total lifetime earnings from saved

IQ points.”70 The EDF also recommended that manufacturers set a goal of less than 1 ppb of lead




66
   Consumer Reports, Arsenic in your food (November 2012)
(https://www.consumerreports.org/cro/magazine/2012/11/arsenic-in-your-food/index.htm) (last visited on March 19,
2021).
67
   Healthy Babies Bright Futures, Arsenic in 9 Brands of Infant Cereal (December 2017) (online at
https://www.healthybabycereals.org/sites/healthybabycereals.org/files/2017-
12/HBBF_ArsenicInInfantCerealReport.pdf) (last visited on March 19, 2021).
68
   Environmental Defense Fund, Lead in food: A hidden health threat (June 15, 2017) (online at
https://www.edf.org/sites/default/files/edf_lead_food_report_final.pdf) (last visited March 19, 2021).
69
   To conduct TDS, the FDA purchases samples of diverse types of foods four times a year, in different regions of the
United States. The food samples are prepared in the same manner consumers typically would and analyze for levels
of chemical contaminants and chemical elements, including Toxic Heavy Metals. The FDA uses the results to
calculate the estimated consumption of each contaminant and nutrient annually. Results of the TDS, from 1991 to
present, are publicly available on the FDA’s website (https://www.fda.gov/food/total-diet-study/total-diet-study-fact-
sheet-industry)
70
   Environmental Defense Fund, Lead in food: A hidden health threat (June 15, 2017) (online at
https://www.edf.org/sites/default/files/edf_lead_food_report_final.pdf) (last visited March 19, 2021).


                                                         25
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 26Page
                                                           of 7029
                                                                 PageID
                                                                   of 387#: 26




in baby food and test more frequently during processing to identify additional lead sources and

take appropriate corrective actions.

        73.      On August 16, 2018, Consumer Reports revealed the findings of its analysis of 50

nationally distributed baby food products manufactured by Defendants, Beech-Nut, Gerber, Hain,

Nurture, and Sprout, and four other manufacturers. Consumer Reports found measurable levels of

Toxic Heavy Metals in all 50 products, noting that about two-thirds (68%) contained concerning

amounts of at least one Toxic Heavy Metals, and 15 of the foods posed a potential health risk by

eating one serving of the product or less, per day. The results further established “all the samples

of Beech-Nut Classics Sweet Potatoes, Earth’s Best Organic Sweet Potatoes, and Gerber Turkey

& Rice had concerning levels of lead.”71

        74.      In April 2019, Healthy Babies Bright Futures published a report finding that 95%

of the products tested contained dangerous amounts of Toxic Heavy Metals.72 Notably, Healthy

Babies Bright Futures’ Report found Toxic Heavy Metals in the same Beech-Nut, Gerber, Hain,

Nurture, and Sprout Baby Food Products at issue in this case. For example, Beech-Nut, Gerber,

and Hain rice-based cereal products contained significant levels of arsenic, lead, and cadmium:73




71
   Consumer Reports, Heavy Metals in Baby Food: What You Need to Know (August 16, 2018)
(https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/) (last visited March 19, 2021).
72
   Healthy Babies Bright Futures, What’s in my Baby’s Food? (December 2017) (online at
https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf) (last visited March 19, 2021).
73
   Id. at 19.


                                                       26
      CaseCase
           2:21-cv-01704
               MDL No. 2997
                         Document
                             Document
                                  1 Filed
                                      86-303/29/21
                                            Filed 04/07/21
                                                    Page 27Page
                                                            of 7030
                                                                  PageID
                                                                    of 387#: 27




        75.      Toxic Heavy Metals detected in HappyBABY products, including HappyBABY

Superfood Puffs Organic Grain Snack contained arsenic levels up to 295 ppb, 91 ppb of inorganic

arsenic, 3.7 ppb of lead, and 12.2 ppb of cadmium:74




        76.      The Healthy Babies Bright Futures Report results are consistent with the FDA’s

findings in 2017, in which the FDA detected one or more Toxic Heavy Metal in 33 of 39 baby

food samples.75 Additionally, while the FDA proposed limiting inorganic arsenic in infant rice

cereals to 100 ppb, the Healthy Babies Bright Futures report noted that four of the seven infant

rice cereals analyzed during its study detected amounts exceeding 100 ppb.76

IV.     DEFENDANTS’ ADVERTISEMENTS FALSELY CLAIM THAT DEFENDANTS’
        BABY FOOD PRODUCTS ARE SAFE, AND FRAUDULENTLY OMIT ALL
        MATERIAL INFORMATION ABOUT TOXIC HEAVY METALS

        A.       Beech-Nut’s Deceptive Advertisements and Statements.

        77.      Beech-Nut manufactures, distributes, and sells Baby Food Products under the brand

name “Beech-Nut.”          The company proudly declares to consumers that it has “taken the

responsibility to provide safe, nutritious food as our highest purpose for over 130 years.”77

        78.      Beech-Nut uniformly markets, advertises, represents, and warrants its products as

safe and suitable for babies’ consumption and in compliance with FDA guidelines.



74
   Id. at 26.
75
   Id. at 6.
76
   Id.
77
   https://www.beechnut.com/food-quality-safety/ (last visited on March 18, 2021).


                                                        27
       CaseCase
            2:21-cv-01704
                MDL No. 2997
                          Document
                              Document
                                   1 Filed
                                       86-303/29/21
                                             Filed 04/07/21
                                                     Page 28Page
                                                             of 7031
                                                                   PageID
                                                                     of 387#: 28




           79.      Beech-Nut misleads consumers by representing that the company performs tests for

“up to 255 contaminants to confirm that every shipment meets [its] strict quality standards.”

However, as noted in the Congressional Report, Beech-Nut does not test for mercury, and has

among the lowest standards in the industry for lead and cadmium.78




           80.      Beech-Nut fails to disclose to the consumer that it has adopted a reckless policy

that only tests ingredients used in products rather than the finished product.

           81.      Consumers reasonably rely upon Beech-Nut’s statements, representations, and

advertisements regarding the safety of its product. They would have no reason to suspect the

presence of Toxic Heavy Metals in Beech-Nut products or take necessary precautions.

           82.      Beech-Nut’s products’ labels include a representation that the company does not

use harmful ingredients such as cancer-causing bisphenol A (“BPA”) but fails to disclose or warn

consumers that Beech-Nut’s products contain Toxic Heavy Metals. Instead, Beech-Nut maintains

that its products are of the highest quality and fails to warn consumers of the dangers.




78
     Exhibit A at pp. 31, 37-38.


                                                   28
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 29Page
                                                          of 7032
                                                                PageID
                                                                  of 387#: 29




       83.    The following image is a representative example of Beech-Nut’s “Non-GMO”

verification and misleading label for Beech-Nut Sweet Potato:




       84.    The following image is a representative example of Beech-Nut Single Grain Rice

Baby Cereal’s label:




                                              29
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 30Page
                                                          of 7033
                                                                PageID
                                                                  of 387#: 30




       85.     Despite unequivocal proof of Toxic Heavy Metals in its foods, Beech-Nut

continues to mislead its customers in its response to the Congressional Report’s findings:




                                               30
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 31Page
                                                          of 7034
                                                                PageID
                                                                  of 387#: 31




       B.      Gerber’s Deceptive Advertisements and Misleading Statements.

       86.     Gerber manufactures, distributes, sells food for babies, and offers various food

products such as traditional baby food purees, baby cereals, puffs, and rice cakes.




                                                31
       CaseCase
            2:21-cv-01704
                MDL No. 2997
                          Document
                              Document
                                   1 Filed
                                       86-303/29/21
                                             Filed 04/07/21
                                                     Page 32Page
                                                             of 7035
                                                                   PageID
                                                                     of 387#: 32




           87.      The company proudly promises, “[t]he health and safety of your little one has been

and will always be our highest priority.”79 Moreover, the company slogan is “Anything for Baby.”




           88.      Gerber uniformly markets, advertises, represents, and warrants its products as safe

and suitable for babies’ consumption and in compliance with FDA guidelines.                   Gerber’s

“Commitment to Quality” statement states, “Good enough is never enough. We meet the standards

of the FDA, but we don’t stop there. We go further. We have among the strictest standards in the

world. From farm to highchair, we go through over 100 quality checks for every jar.”80

           89.      Gerber markets and advertises Gerber “Single Grain Rice Cereal” as containing

ingredients that “support brain development.” The following image is a representative example of

this product.




79
     https://www.gerber.com/commitment-to-quality (last visited on March 20, 2021).
80
     Id.


                                                         32
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 33Page
                                                          of 7036
                                                                PageID
                                                                  of 387#: 33




       90.     Despite unequivocal proof of Toxic Heavy Metals in its foods, Gerber continues to

mislead its customers in its response to the Congressional Report’s findings:




                                               33
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 34Page
                                                          of 7037
                                                                PageID
                                                                  of 387#: 34




       C.     Hain (Earth’s Best)

       91.    Hain manufactures, distributes, and sells food for babies under the brand name

“Earth’s Best.” Hain promises consumers to produce “pure, quality products.”

       92.    Hain uniformly markets, advertises, represents, and warrants its products as safe

and suitable for babies’ consumption and in compliance with FDA guidelines.

       93.    The Congressional Report uncovered a PowerPoint presentation dated August 1,

2019, that Hain sent to the FDA in private, which revealed its corporate policies to test only




                                             34
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 35Page
                                                           of 7038
                                                                 PageID
                                                                   of 387#: 35




ingredients, not final products, thereby allowing Hain to underrepresent the levels of Toxic Heavy

Metals in its final products.81 The Congressional Report stated in response:

                  That policy recklessly endangers babies and children and prevents
                  the companies from even knowing the full extent of the danger
                  presented by their products. As the Hain presentation lays bare,
                  ingredient testing does not work. Hain’s finished baby foods had
                  more arsenic than their ingredients 100% of the time—28-93% more
                  inorganic arsenic. That means that only testing ingredients gives the
                  false appearance of lower-than-actual toxic heavy metal levels.82

         94.      Hain’s presentation admits that its testing results do not provide accurate data

reflecting the amount of arsenic in their products.

         95.      Despite repeated testing confirming the presence of Toxic Heavy Metals and Hain’s

own admission that its products contain levels that far exceed safe levels, Hain has failed to

disclose any information to consumers or update its warning label. Instead, Hain continues to

reassure its customers that Hain Baby Food Products are safe:




81
   Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation (Aug. 1,
2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf), attached hereto as
Exhibit F.
82
   Exhibit A at pp. 56-57.


                                                         35
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 36Page
                                                          of 7039
                                                                PageID
                                                                  of 387#: 36




       96.    Consumers reasonably rely upon Hain’s statements, representations, and

advertisements regarding the safety of its products. They would have no reason to suspect the

presence of Toxic Heavy Metals in Hain Baby Products or take necessary precautions.

       97.    Consumers reasonably rely upon Hain’s statements, representations, and

advertisements regarding the safety of its products. They would have no reason to suspect the

presence of Toxic Heavy Metals in Hain’s Baby Food Products or take necessary precautions.

       98.    The following image is a representative example of Hain’s “Earth’s Best Whole

Grain Rice Cereal.” Hain’s label states: “All Babies Begin Life 100% Pure . . . Feed Them

Accordingly.” Additionally, the back of the product includes: “From the first spoonful on, you

can be sure your baby’s rapidly developing little body is getting only pure, healthy, organic,

nutrition.” Nowhere on the package does Hain disclose the product contains Toxic Heavy Metals.




                                             36
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 37Page
                                                          of 7040
                                                                PageID
                                                                  of 387#: 37




       99.    The following image is a representative example of Hain’s “Non-GMO”

verification and misleading label for Earth’s Best Organic Sweet Potato:




                                               37
   CaseCase
        2:21-cv-01704
            MDL No. 2997
                      Document
                          Document
                               1 Filed
                                   86-303/29/21
                                         Filed 04/07/21
                                                 Page 38Page
                                                         of 7041
                                                               PageID
                                                                 of 387#: 38




      100.   Hain’s statement in response to the Congressional Report’s findings is as follows:




      D.     Nurture

      101.   Nurture manufacturers, distributes, and sells goods for babies under the brand name

“Happy Family Organics” and two product lines: “HappyBABY” and “HappyTOT.”




                                             38
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 39Page
                                                          of 7042
                                                                PageID
                                                                  of 387#: 39




       102.   Nurture has knowledge of consumer labels and how a “consumer friendly label”

representing that the product is “Organic as Always,” “NON-GMO,” and “USDA ORGANIC”

establishes consumer confidence and faith. Nurture’s marketing techniques also include targeting

women who are part of the Special Supplemental Nutrition Program for Women, Infants, and

Children (a/k/a “WIC”). The following images are some representative examples of Nurture’s

advertisements:




       103.   Nurture advertises HappyBABY pouches as representing a percentage of daily

vitamins needed and includes the “Non-GMO” verification on its products. The following images

are some representative examples of Nurture HappyBABY “Apricots, Sweet Potato, & Bananas”

Pouch and “Pumpkin, Apples, Peaches, & Cinnamon” Pouch:




                                              39
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 40Page
                                                          of 7043
                                                                PageID
                                                                  of 387#: 40




       104.    Nurture advertises and markets HappyBABY “Clearly Crafted Oatmeal Baby

Cereal” as containing “just 3 ingredients [oats, Vitamin C, and iron] including iron to help support

brain development.”




       105.    The following image is a representative example of Nurture’s “Non-GMO”

verification and misleading label for “HappyBABY Superfood Puffs, Apple and Broccoli”:




                                                40
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 41Page
                                                          of 7044
                                                                PageID
                                                                  of 387#: 41




       106.   The front label for “HappyBABY Superfood Puffs, Apple and Broccoli” represents

“25mg choline to support brain & eye health,” and “NON-GMO.” The back label certifies Nurture

as a B Corp. A B Corp is a business that meets the highest standards of verified social and

environmental performance, public transparency, and legal accountability to balance profit and

purpose. Despite touting its status as a B Corp, Nurture’s product labels fail to warn consumers

of Toxic Heavy Metals or any other risk or condition:

       107.   The following image is a representative example of HappyBABY’s “Organic

Teethers – Sweet Potato & Banana” that represents its “Our Happy Promise” that boasts, “WE

ARE REAL MOMS, PEDIATRICIANS, & NUTRITIONISTS.”




                                              41
CaseCase
     2:21-cv-01704
         MDL No. 2997
                   Document
                       Document
                            1 Filed
                                86-303/29/21
                                      Filed 04/07/21
                                              Page 42Page
                                                      of 7045
                                                            PageID
                                                              of 387#: 42




  108.   Nurture’s response to the Congressional Report’s findings is as follows:




                                         42
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 43Page
                                                           of 7046
                                                                 PageID
                                                                   of 387#: 43




             E. Sprout

        109.    Sprout markets itself as “the first and only organic baby food brand committed to

honesty and transparency and launched clear food pouches for its line of organic baby food.”83

The Sprout logo touts the catchphrase “Keep it honest. Make it real.”




        110.    In a press release dated October 25, 2016, Sprout declared its commitment to

transparency by ensuring consumers that all information about their ingredients would be on their

packaging:

                Moms want to know what’s in their baby’s food, and what better
                way to give them that peace of mind than by actually showing it to
                them before they purchase it, says Rick Klauser, CEO of Sprout
                Foods. Sprout has always been committed to honest transparency in
                all that we do starting from carefully sourced ingredients, like whole
                organic fruits and vegetables, to creating innovative clean recipes.
                We made it our mission to transition all our recipes to clear pouches.
                We are proud of our existing recipes and have nothing to change.

                Consumer demand for more transparency in the food space has been
                increasing in recent years. As brands are just beginning to respond
                to this demand, with efforts such as GMO labeling and honest
                ingredient lists on packaging, Sprout Foods has been ahead of this
                trend since the company was founded in 2009. In addition to the new
                clear packaging, Sprout Foods is the only baby food company to
                pledge the names of their varieties match the primary ingredients in
                the recipe.

                What you see on the front of our packaging is what you’ll see at
                the top of our ingredient list. We’re the only brand dedicated to
                honesty in our product names across all of our lines and that’s
                where some competitors fall short, says Klauser. We have been

83
  Sprout Foods, the Market's Cleanest Ingredient Organic Baby Food Brand, Further Elevates
Commitment to Honesty and Brand Transparency with New Clear Packaging, (Oct. 25. 2016) (online at:
https://www.prnewswire.com/news-releases/sprout-foods-the-markets-cleanest-ingredient-organic-baby-food-brand-
further-elevates-commitment-to-honesty-and-brand-transparency-with-new-clear-packaging-300350493.html (last
visited on March 20, 2021).


                                                     43
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 44Page
                                                           of 7047
                                                                 PageID
                                                                   of 387#: 44




                 honest since the day we launched and are devoted to continuing to
                 deliver products that parents can feel good about giving to their
                 children.84

        111.     Sprout’s website includes a “Values & Guarantee” that boasts “Our #1 goal at

Sprout Foods is to provide you and your family with the highest quality products.”85




        112.     On August 16, 2018, Consumer Reports identified “Sprout Organic Quinoa Puffs

Baby Cereal Snack, Apple Kale” and “Sprout Organic Baby Food Garden Vegetables Brown Rice

with Turkey” as containing “worrisome levels of toxic heavy metals.” Sprout responded by

assuring parents: “We are a responsible company with high safety standards for our ingredients

and our products…We are continuing to work with the fruit and vegetable industry to look for the




84
   https://www.prnewswire.com/news-releases/sprout-foods-the-markets-cleanest-ingredient-organic-baby-food-
brand-further-elevates-commitment-to-honesty-and-brand-transparency-with-new-clear-packaging-300350493.html
(last visited on March 20, 2021).
85
   Sprout Foods, Values & Guarantee, http://www.sproutorganicfoods.com/about-us/values-guarantee (last visited
March 20, 2021). (emphasis added).85


                                                      44
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 45Page
                                                           of 7048
                                                                 PageID
                                                                   of 387#: 45




cleanest sources of ingredients. We fully support the evolution of FDA safety regulations that helps

ensure the highest levels of food safety standards for babies.”86

        113.     Sprout refused to comply with the Congressional Subcommittee’s investigation.

Nevertheless, the Congressional Report notes the following:

                 Sprout Organic Foods did not respond to the Subcommittee at all.
                 Despite numerous emails to executives and its general information
                 email address, as well as numerous attempts to reach the Sprout
                 central office by telephone, Sprout never responded or made contact
                 with the Subcommittee.
                                                  ***
                 Whether due to evasion or negligence, Sprout’s failure to respond
                 raises serious concerns about the presence of toxic heavy metals
                 in its baby foods, as even limited independent testing has revealed
                 the presence of toxic heavy metals in its products.87

        114.     Although Sprout has been notably silent in their refusal to cooperate with the

Subcommittee, their products were deemed to contain substantial levels of Toxic Heavy Metals.

Independent testing of Sprout’s Baby Food Products “confirmed that their baby foods contain

concerning levels of toxic heavy metals.”88

        115.     The testing conducted by Healthy Babies Bright Futures confirmed that Sprout’s

Baby Food Products are similarly tainted by substantial amounts of Toxic Heavy Metals.




86
   Jesse Hirsch, Heavy Metals in Baby Food: What You Need to Know, Consumer Reports (Aug.
16, 2018) (online at: https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/) (last visited on
March 19, 2021).
87
   Exhibit A at p. 46.
88
   Id.


                                                        45
     CaseCase
          2:21-cv-01704
              MDL No. 2997
                        Document
                            Document
                                 1 Filed
                                     86-303/29/21
                                           Filed 04/07/21
                                                   Page 46Page
                                                           of 7049
                                                                 PageID
                                                                   of 387#: 46




         116.      Despite proven Toxic Heavy Metals in its food, Sprout declares to its parent

customers, “we say a huge YES to the good stuff and a hearty NO to the bad, because we don’t

think you should ever have to worry about what you’re giving your little one.”89

                                      CLASS ACTION ALLEGATIONS

         117.      Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure, individually and on behalf of the following Nationwide Class:

                   Nationwide Class: All persons who purchased one or more of
                   Defendants’ products containing Toxic Heavy Metals, in the United
                   States for personal/household use.90

         118.      Plaintiff seeks certification on behalf of the following New Jersey Subclass.91

                   New Jersey Subclass: All persons residing in New Jersey who
                   purchased one of more of Defendants’ products containing Toxic
                   Heavy Metals for personal/household use.

         119.      Excluded from the Class and Subclass are: (1) any Judge or Magistrate presiding

over this action and any members of their families; (2) the Defendants’, Defendants’ subsidiaries,

parents, successors, predecessors, and any entities in which the Defendants or their parents and

any entities in which the Defendants have a controlling interest and their current or former

employees, officers, and directors; and (3) Plaintiff’s counsel and Defendants’ counsel.

         120.      Numerosity (Rule 23(a)(1)): The exact number of members of the Class is

unknown and currently unavailable to Plaintiff, but joinder of individual members herein is

impractical. The Class is likely comprised of hundreds of thousands of consumers. Sales figures

indicate that millions of individuals have purchased Defendants’ Baby Food Products. The precise




89
   https://www.facebook.com/sproutfoods/photos/a.398022715769/10157465902885770/?type=3 (emphasis added).
90
   Plaintiff reserves the right to re-define the Class definition prior to class certification and after having the opportunity
to conduct discovery.
91
   As described above, the Nationwide Class and Subclass are collectively to as “Class” unless otherwise noted. See
n. 2.


                                                             46
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 47Page
                                                          of 7050
                                                                PageID
                                                                  of 387#: 47




number of Class members, and their addresses, is unknown to Plaintiff at this time, but can be

ascertained from Defendants’ records and/or retailer records. The members of the Class may be

notified of the pendency of this action by mail or email, Internet postings and/or publications, and

supplemented (if deemed necessary or appropriate by the Court) by published notice.

       121.    Predominant Common Questions (Rule 23(a)(2): The Class’ claims present

common questions of law and fact, and those questions predominate over any questions that may

affect individual Class members. The common and legal questions include, without limitation:

       a.      Whether each Defendant knew or should have known that their Baby Food Products

               contained Toxic Heavy Metals that rendered their Baby Food Products unsafe for

               babies;

       b.      Whether Defendants wrongfully represented and continue to represent that Baby

               Food Products are safe for babies’ consumption;

       c.      Whether Defendants’ representations, advertisements, warranties, labeling,

               packaging, and logos are false, deceptive, and misleading;

       d.      Whether Defendants had knowledge that those representations were likely to

               deceive a reasonable consumer;

       e.      Whether Defendants had knowledge that those representations were false,

               deceptive, or misleading;

       f.      Whether Defendants continue to disseminate those false, misleading, and deceptive

               representations;

       g.      Whether Defendants failed to warn and disclose material facts regarding their Baby

               Food Products and concealed internal testing results revealing dangerous levels of

               arsenic, lead, cadmium, mercury, and other heavy metals that are unsafe for babies;




                                                47
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 48Page
                                                          of 7051
                                                                PageID
                                                                  of 387#: 48




       h.      Whether Defendants’ testing showed that their products contained Toxic Heavy

               Metals;

       i.      Whether Defendants violated the laws of the State of New York;

       j.      Whether Defendants violated the laws of the State of New Jersey;

       k.      Whether Defendants violated the state consumer protection statutes alleged herein;

       l.      Whether Defendants were unjustly enriched; and

       m.      The nature of relief, including damages and equitable relief, to which Plaintiff and

               members of the Class are entitled.

       122.    Typicality of Claims (Rule 23(a)(3)): Plaintiff’s claims are typical of the claims

of the Class because Plaintiff, like all other Class Members, purchased Defendants’ Baby Food

Products, suffered damages as a result of that purchase, and seeks the same relief as the proposed

Class Members.

       123.    Adequacy of Representation (Rule 23(a)(4)): Plaintiff adequately represents the

Class because her interests do not conflict with the interests of the members of the Class, and she

has retained counsel competent and experienced in complex class action and consumer litigation.

       124.    Plaintiff and her counsel will fairly and adequately protect the interest of the

members of the Class.

       125.    Superiority (Rule 23(b)(3)): A class action is superior to other available means of

adjudication for this controversy.    It would be impracticable for members of the Class to

individually litigate their own claims against Defendants because the damages suffered by Plaintiff

and the members of the Classes are relatively small compared to the cost of individually litigating

their claims. Individual litigation would create the potential for inconsistent judgments and delay




                                                48
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 49Page
                                                          of 7052
                                                                PageID
                                                                  of 387#: 49




and expenses to the court system. A class action provides an efficient means for adjudication with

fewer management difficulties and comprehensive supervision by a single court.

                                        Declaratory Relief
                                 (Fed. R. Civ. P. 23(b)(1) and (2))

       126.    In the alternative, this action may properly be maintained as a class action because

           a. the prosecution of separate actions by individual members of the Class would create

               a risk of inconsistent or varying adjudication with respect to individual Class

               members, which would establish incompatible standards of conduct for each

               Defendant; or

           b. the prosecution of separate actions by individual Class members would create a risk

               of adjudications with respect to individual members of the Class which would, as a

               practical matter, be dispositive of the interests of other members of the Class not

               parties to the adjudications, or substantially impair or impede their ability to protect

               their interests; or

           c. Defendants have acted or refused to act on grounds generally applicable to the

               Class, thereby making appropriate final injunctive or corresponding declaratory

               relief with respect to the Class as a whole.

                          Issue Certification (Fed. R. Civ. P. 23(c)(4))

       127.    In the alternative, the common questions of fact and law, set forth in Paragraph 150,

are appropriate for issue certification on behalf of the proposed Class.

                                     CAUSES OF ACTION

                                          COUNT I
                          BREACH OF EXPRESS WARRANTY
                  (On behalf of Plaintiff and the Class against all Defendants)




                                                 49
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 50Page
                                                          of 7053
                                                                PageID
                                                                  of 387#: 50




        128.    Plaintiff incorporates by reference all allegations in this Complaint and restates

them as fitfully set forth here.

        129.    Plaintiff brings this claim on behalf of herself and members of the Class.

        130.    Express warranties by sellers of consumer goods are created when an affirmation

of fact or promise is made by the seller to the buyer, which relates to the goods and becomes the

basis of the bargain. Such warranties can also be created based upon descriptions of the goods

which are made as part of the basis of the bargain that the goods shall conform to the description.

        131.    Plaintiff and members of the Class formed a contract with one or more of the

Defendants at the time they purchased Defendants’ Baby Food Products. The terms of that contract

included the promises and affirmations of fact that Defendants made through their product labels,

through other forms of uniform, nationwide marketing, their respective websites and on social

media. Among other affirmations of fact and promises described herein, Defendants represented

that Defendants’ Baby Food Products were and are safe, healthy, and appropriate for infant or

child consumption.

        132.    These affirmations of facts and promises, which are part of Defendants’ uniform

marketing, advertising, and product labeling, constitute express warranties and became part of the

basis of the bargain, and they are part of the standardized contracts between Plaintiff and members

of the Class on the one hand, and the Defendants, on the other.

        133.    Contrary to these affirmations of fact and promises, Defendants’ Baby Food

Products did not and do not contain food or beverages that are safe, healthy, and appropriate for

infant or child consumption as described on the product labels or in Defendants’ uniform

marketing and advertising campaign.




                                                 50
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 51Page
                                                          of 7054
                                                                PageID
                                                                  of 387#: 51




       134.     Defendants breached the express warranties and/or contract obligations by placing

these Baby Food Products into the stream of commerce and selling them to consumers, when they

have dangerous and/or Toxic Heavy Metals, and can cause toxicity or adverse health implications,

rendering these products unfit for their intended use and purpose, and unsafe and unsuitable for

consumer use as marketed by Defendants. The high levels of Toxic Heavy Metals substantially

impair the use, value, and safety of Defendants’ Baby Food Products.

       135.     At all times relevant herein, Defendants were aware, or should have been aware, of

Toxic Heavy Metals in Defendants’ Baby Food Products. Defendants were on notice of these

concerns with their products, but nowhere on the package labeling or on Defendants’ websites or

other marketing materials did Defendants warn Plaintiff and members of the Class that they were

at risk of feeding their children food and/or beverages with toxic or dangerous levels of Toxic

Heavy Metals.

       136.     Instead, Defendants concealed the high levels of heavy metals contained in

Defendants’ Baby Food Products and deceptively represented that these products were safe,

healthy, and appropriate for infant or child consumption. Defendants, thus, utterly failed to ensure

that the material representations it was making to consumers were true.

       137.     The toxic and/or dangerous levels of heavy metals at issue in Defendants’ Baby

Food Products existed when they left Defendants’ possession or control and were sold to Plaintiff

and members of the putative classes. The levels of heavy metals contained in the Defendants’

Baby Food Products were undiscoverable by Plaintiff and members of the Class at the time of

purchase of Defendants’ Baby Food Products.




                                                51
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 52Page
                                                          of 7055
                                                                PageID
                                                                  of 387#: 52




       138.    As manufacturers, marketers, advertisers, distributors, and sellers of Defendants’

Baby Food Products, Defendants were parties with exclusive knowledge and notice of the fact that

these products did not conform to the affirmations of fact and promises.

       139.    In addition, or in the alternative, to the formation of an express contract, Defendants

made each of the above-described representations to induce Plaintiff and members of the Class to

rely on such representations.

       140.    Defendants’ affirmations of fact and promises were material, and Plaintiff and

members of the Class reasonably relied upon such representations in purchasing the Defendants’

Baby Food Products.

       141.    Affording Defendants an opportunity to cure their breaches of written warranties

would be unnecessary and futile here. Defendants were placed on reasonable notice of the levels

of heavy metals in Defendants’ Baby Food Products and breach of the warranties based on their

scientific research and expertise in the food production industry. Defendants have had ample

opportunity to cure the high level of heavy metal in their Products for safe and healthy consumption

by Plaintiff and members of the putative classes and their children but have failed to do so.

       142.    Defendants have also had notice of their breach as set forth herein by virtue of the

recent Congressional investigation into this matter and the prior 2019 report issued by Healthy

Babies Bright Future.

       143.    As a direct and proximate result of Defendants’ breaches of express warranty,

Plaintiff and members of the Class have been damaged because they did not receive the products

as specifically warranted by Defendants. Plaintiff and members of the Class did not receive the

benefit of the bargain and suffered damages at the point of sale stemming from their overpayment

of Defendants’ Baby Food Products.




                                                 52
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 53Page
                                                          of 7056
                                                                PageID
                                                                  of 387#: 53




                                          COUNT II
                BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                  (On behalf of Plaintiff and the Class against all Defendants)

        144.    Plaintiff incorporates by reference all allegations in this Complaint and restates

them as if fully set forth herein.

        145.    Plaintiff brings this claim on behalf of herself and members of the Class.

        146.    Defendants are merchants engaging in the sale of goods to Plaintiff and members

of the Class.

        147.    There was a sale of goods from Defendants to Plaintiff and members of the Class.

        148.    Defendants’ Baby Food Products were sold to Plaintiff and members of the Class

purchased, Defendants’ Baby Food Products from authorized resellers of Defendants’ Baby Food

Products.

        149.    By placing Defendants’ Baby Food Products into the stream of commerce,

Defendants impliedly warranted to Plaintiff and members of the putative classes that Defendants’

Products were of merchantable quality (i.e., a product of high-enough quality to make it fit for

sale, usable for the purpose it was made, of average worth in the marketplace, or not contaminated

or flawed or containing a defect affecting the safety of the product), would pass without objection

in the trade or business, and were free from material defects, and reasonably fit for the use for

which they were intended.

        150.    Defendants’ products when sold, and at all times thereafter, were not merchantable

or reasonably fit for either the use they were intended or the uses reasonably foreseeable by

Defendants.

        151.    Defendants breached the implied warranty of merchantability because Defendants’

Baby Food Products suffer from the presence of Toxic Heavy Metals, such as arsenic, lead,




                                                 53
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 54Page
                                                          of 7057
                                                                PageID
                                                                  of 387#: 54




cadmium, and mercury, which have the propensity to cause health complications, rendering them

unfit for their intended use and purpose as baby and/or children’s food and beverages. The level

of Toxic Heavy Metals substantially impairs the use, value, and safety of these products.

       152.    The toxic and/or dangerous levels of heavy metals existed when the Defendants’

Baby Food Products left Defendants’ possession or control and were sold to Plaintiff and members

of the putative classes. The amounts of Toxic Heavy Metals contained in the Products were

undiscoverable by Plaintiff and members of the putative classes at the time of their purchase of

Defendants’ Baby Food Products.

       153.    As described herein, Defendants repeatedly advertised, on the labels for

Defendants’ Products labels, on their respective websites, and through a national advertising

campaign, among other means, that Defendants’ Baby Food Products were and are safe and

appropriate for infant and child consumption.

       154.    Contrary to these representations, Defendants’ Baby Food Products possessed

quantities, levels and the presence of Toxic Heavy Metals which were not revealed on Defendants’

Baby Food Products and labels and in Defendants’ uniform marketing and advertising campaigns.

Rather, the Defendants’ Baby Food Products are unsafe because they have Toxic Heavy Metals

contained in their food or beverages with the propensity to cause adverse health implications. The

Baby Food Products are thus unsafe and unsuitable for consumer use as marketed by Defendants.

Defendants have exclusive knowledge of material facts concerning the defective nature of

Defendants’ Baby Food Products.

       155.    Plaintiff and members of the Class, at all relevant times, were intended third-party

beneficiaries of Defendants and its agents in the distribution and sale of Defendants’ Baby Food

Products. Moreover, Defendants exercise substantial control over which outlets can carry and sell




                                                54
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 55Page
                                                          of 7058
                                                                PageID
                                                                  of 387#: 55




Defendants’ Baby Food Products, which are the same places that Plaintiff and members of the

putative classes purchased them. In addition, Defendants’ warranties are in no way designed to

apply to the distributors that purchase these products in bulk and then sell them on an individual

basis to each consumer. Individual consumers are the ones who ultimately review the labels prior

to making their purchasing decisions. As a result, these warranties are specifically designed to

benefit the individual consumers who purchase Defendants’ Baby Food Products.

       156.    Plaintiff and members of the Class sustained damages as a direct and proximate

result of Defendants’ breaches in that they paid a premium for Defendants’ Baby Food Products

that they would not have otherwise paid. Plaintiff and members of the Class also did not receive

the value of the product they paid for; the products are worthless or worth far less than Defendants

represent due to the presence of Toxic Heavy Metals contained therein which have the propensity

to cause and could lead to adverse health implications.

       157.    Plaintiff and members of the Class have sustained, are sustaining, and will sustain

damages if Defendants continue to engage in such deceptive, unfair, and unreasonable practices.

       158.    Defendants were placed on reasonable notice of the high levels of Toxic Heavy

Metals contained in Defendants’ Baby Food Products and breach of the warranties based on their

own research into food processing and sourcing, as well as a recent Congressional investigation

on the matter, and have had ample opportunity to cure the inappropriate levels of Toxic Heavy

Metals for Plaintiff and members of the Class but have failed to do so. Instead, Defendants have

doubled down on their efforts to convince consumers that their Baby Food Products are safe to

consume and healthy for babies and children, including public statements denying that there are

any issues with the Baby Food Products.




                                                55
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 56Page
                                                          of 7059
                                                                PageID
                                                                  of 387#: 56




        159.    As a result of the breach of the implied warranty of merchantability, Plaintiff and

members of the Class are entitled to legal and equitable relief including damages, costs, attorneys’

fees, rescission, and other relief as deemed appropriate, for an amount to compensate them for not

receiving the benefit of their bargain.

                                           COUNT III
                           NEGLIGENT MISREPRESENTATION
                   (On behalf of Plaintiff and the Class against all Defendants)

        160.    Plaintiff incorporates by reference all allegations in this Complaint and restate them

as if fully set forth herein.

        161.    Plaintiff brings this claim on behalf of herself and the Class.

        162.    Defendants, directly, or through their agents and employees, made false

representations, concealments, and non-disclosures to Plaintiff and members of the Class about

their products’ safety and testing.

        163.    Defendants intentionally, knowingly, and recklessly made these misrepresentations

to induce Plaintiff and members of the Class to purchase their Baby Food Products.

        164.    In making these false, misleading, and deceptive representations and omissions,

Defendants knew and intended that consumers would purchase their products, would pay a

premium for their products, and would feed their products to their children.

        165.    Defendants created a special relationship with Plaintiff and members of the Class

through their representations regarding their products’ safety and regarding the companies’

rigorous, scientific testing and research.

        166.    As an immediate, direct, and proximate result of Defendants’ false, misleading, and

deceptive statements, representations, and omissions, Defendants injured Plaintiff and members




                                                  56
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 57Page
                                                          of 7060
                                                                PageID
                                                                  of 387#: 57




of the Class in that they purchased, paid a premium price for, and fed their children the Baby Food

Products, which were not as represented.

       167.     In making the misrepresentations of fact and omissions to Plaintiff and members of

the Class, Defendants have failed to fulfill their duties to disclose material facts about their Baby

Food Products.

       168.     The failure to disclose the true nature of the products’ safety, testing, and

compliance with internal safety thresholds was caused by Defendants’ negligence and

carelessness.

       169.     Defendants, in making these misrepresentations and omissions, and in doing the

acts alleged above, knew or reasonably should have known that the misrepresentations were not

true. Defendants made and intended the misrepresentations to induce the reliance of Plaintiff and

Class Members.

       170.     Defendants allowed their packaging, labels, advertisements, promotional materials,

and websites to intentionally mislead consumers, such as Plaintiff and members of the Class.

       171.     Plaintiff and members of the Class did in fact rely on these misrepresentations and

purchased Defendants’ Baby Food to their detriment. Given the deceptive manner in which

Defendants advertised, represented, and otherwise promoted the Baby Food Products, Plaintiff’s

and members of the Class’s reliance on Defendants’ misrepresentations was justifiable.

       172.     As a direct and proximate result of Defendants’ conduct, Plaintiff and members of

the Class have suffered actual damages in that they have purchased products that are worth less

than the price they paid and that they would not have purchased Defendants’ Baby Food Products

at all had they known of the presence or risk Toxic Heavy Metals or other unnatural ingredients

that do not conform to the Baby Food Products labels, packaging, advertising, and statements.




                                                 57
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 58Page
                                                          of 7061
                                                                PageID
                                                                  of 387#: 58




        173.     Plaintiff and members of the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available.

                                            COUNT IV
               VIOLATIONS OF THE NEW YORK GENERAL BUSINESS LAW § 349
                    (On behalf of Plaintiff and the Class against all Defendants)

        174.    Plaintiff incorporates by reference all allegations in this Complaint and restate them

as if fully set forth herein.

        175.    New York General Business Law Section 349(a) (“Gen. Bus. Law § 349”) declares

unlawful “[d]eceptive acts or practices in the conduct of any business, trade, or commerce or inthe

furnishing of any service in this state.”

        176.    Plaintiff and the Class members are “person[s]” within the meaning of N.Y. Gen.

Bus. Law §349(h).

        177.    Defendants are each a “person, firm, corporation or association” within the meaning

of N.Y. Gen. Bus. Law §349(b).

        178.    The conduct alleged herein constitutes recurring, “unlawful” deceptive acts and

practices in violation of Gen. Bus. Law § 349, and as such, Plaintiff and the Class seek monetary

damages and the entry of preliminary and permanent injunctive relief against Defendants,

enjoining them from inaccurately describing, labeling, marketing, and promoting their Baby Food

Products. There is no adequate remedy at law. Defendants misleadingly, inaccurately, and

deceptively marketed their Baby Food Products to consumers as safe and concealing information

about the presence of Toxic Heavy Metals and Perchlorate, including levels that exceed FDA and

EPA guidance.

        179.    Defendants made affirmative misrepresentations to Plaintiff and members of the

Class that Defendants’ Baby Food Products were safe and suitable for consumption. Defendants,




                                                  58
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 59Page
                                                          of 7062
                                                                PageID
                                                                  of 387#: 59




however, concealed, and suppressed material facts concerning the Defendants’ Baby Food

Products, including that Defendants’ Baby Food Products were unsafe and unsuitable for babies;

that they contained Toxic Heavy Metals; the level of the Toxic Heavy Metals; that internal testing

showed that Defendants’ Baby Food Products contained Toxic Heavy Metals; and that

Defendants’ policies permitted the sale of products with harmful levels of Toxic Heavy Metals.

       180.    Defendants had an ongoing duty to Plaintiff and members of the Class to refrain

from unfair and deceptive practices. Specifically, Defendants owed Plaintiff and Class members

a duty to disclose all the material facts regarding their Baby Food Products, including that such

products contained unsafe levels of Toxic Heavy Metals because they possessed exclusive

knowledge, they intentionally concealed the facts regarding Baby Food Products, including that

such products contained unsafe levels of Toxic Heavy Metals and/or they made misrepresentations

that were rendered misleading because they were contradicted by withheld facts.

       181.    Plaintiff and members of the Class had no way of discerning that Defendants’

representations were false and misleading because members of the Class did not have access to

Defendants’ internal testing, internal policies, or any internal documents showing the presence of

harmful heavy metals.

       182.    Defendants thus violated Gen. Bus. Law § 349 by making statements, when

considered from the perspective of the reasonable consumer, which conveyed that Defendants’

Baby Food Products were safe and suitable for babies. Defendants also failed to disclose and warn

that the Defendants’ Baby Food Products were unsafe and unsuitable for children; that they

contained heavy metals; the level of the heavy metals; that internal testing showed that the products

contained harmful heavy metals; and that Defendants’ policies permitted the sale of products with

harmful levels of heavy metals. Defendants intentionally and knowingly made affirmative




                                                 59
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 60Page
                                                          of 7063
                                                                PageID
                                                                  of 387#: 60




misrepresentations and failed to disclose material facts regarding the Defendants’ Baby Food

Products with intent to mislead Class Members. Defendants knew or should have known that their

conduct violated Gen. Bus. Law § 349.

        183.       Defendants owed the Class a duty to disclose the true and unsafe nature of the

Defendants’ Baby Food Products.

        184.       Defendants’ concealment of the true characteristics of the Defendants’ Baby Food

Products was material to Plaintiff and members of the Class.

        185.       Defendants’ unfair or deceptive acts or practices were likely to and did in fact

deceive regulators and reasonable consumers, including Plaintiff and members of the Class, about

the true nature of Defendants’ Baby Food Products.

        186.       Plaintiff and members of the Class would not have purchased Defendants’ Baby

Food Products had they known that the products were unsafe and unsuitable for babies; that they

contained Toxic Heavy Metals or the levels of Toxic Heavy Metals; that Defendants’ testing

showed that their products contained Toxic Heavy Metals; or that Defendants’ policies permitted

the sales of products with harmful levels of Toxic Heavy Metals.

        187.       Defendants’ violations present a continuing risk to Plaintiff and the Class as well

as to the general public. Defendants’ unlawful acts and practices complained of herein affect the

public interest.

        188.       Plaintiff and members of the Class suffered ascertainable loss and actual damages

as a direct and proximate result of Defendants’ misrepresentations and concealment of and failure

to disclose material information. Defendants had an ongoing duty to all customers and the public

to refrain from unfair and deceptive practices.




                                                   60
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 61Page
                                                          of 7064
                                                                PageID
                                                                  of 387#: 61




        189.    Defendants’ advertising and products’ packaging and labeling induced the Plaintiff

and members of the Class to buy Defendants’ products and to pay a premium price for them.

        190.    Defendants’ deceptive and misleading practices constitute a deceptive act and

practice in the conduct of business in violation of New York General Business Law §349(a), and

Plaintiff and the Class have been damaged thereby.

        191.    As a result of Defendants’ recurring, unlawful deceptive acts and practices, Plaintiff

and members of the Class are entitled to monetary, compensatory, treble, and punitive damages,

injunctive relief, restitution, and disgorgement of all moneys obtained by means of Defendants’

unlawful conduct, interest, attorneys’ fees and costs, and an order enjoining Defendants’ deceptive

and unfair conduct, and all other just and appropriate relief available under the statute.

                                      COUNT V
         VIOLATIONS OF THE NEW YORK DECEPTIVE SALES PRACTICE ACT
                          New York Gen. Bus. Law § 350, et seq.
              (On behalf of Plaintiff and the Class against all Defendants)

        192.    Plaintiff incorporates by reference all allegations in this Complaint and restate them

as if fully set forth herein.

        193.    N.Y. Gen. Bus. Law § 350 provides, in part, that “False advertising in the conduct

of any business, trade or commerce or in the furnishing of any service in this state is hereby

declared unlawful.”

        194.    N.Y. Gen. Bus. Law § 350a(1) provides, in part, as follows:

                The term “false advertising” means advertising, including labeling,
                of a commodity, or of the kind, character, terms or conditions of any
                employment opportunity if such advertising is misleading in a
                material respect. In determining whether any advertising is
                misleading, there shall be taken into account (among other things)
                not only representations made by statement, word, design, device,
                sound or any combination thereof, but also the extent to which the
                advertising fails to reveal facts material in the light of such
                representations with respect to the commodity or employment to



                                                 61
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 62Page
                                                          of 7065
                                                                PageID
                                                                  of 387#: 62




               which the advertising relates under the conditions proscribed in said
               advertisement, or under such conditions as are customary or usual.

       195.    Defendants caused to be made or disseminated through New York, through

advertising, marketing, and other publications, statements, and omissions that were untrue or

misleading, and that were known by Defendants, or that through the exercise of reasonable care

should have been known by Defendants, to be untrue and misleading

       196.    Defendants’ labeling and advertisements contain untrue and materially misleading

statements and omissions regarding the safety of their products.

       197.    Defendants made numerous material and affirmative misrepresentations and

omissions of fact with intent to mislead and deceive concerning Defendants’ Baby Food Products,

particularly concerning their unsafe nature. Specifically, Defendants intentionally concealed and

suppressed material facts concerning Defendants’ Baby Food Products, namely, that they were

unsafe and unsuitable for babies; that they contained Toxic Heavy Metals; that Defendants’ testing

showed that their products contained Toxic Heavy Metals; and that Defendants’ policies permitted

the sale of products with Toxic Heavy Metals. Defendants intentionally and grossly defrauded

and mislead Class Members concerning the true and unsafe nature of the Defendants’ Baby Food

Products.

       198.    Defendants made their untrue and/or misleading statements and representations

willfully, wantonly, and with reckless disregard for the truth.

       199.    Defendants’ conduct constitutes multiple, separate violations of N.Y. Gen. Bus.

Law § 350.

       200.    Defendants made the material misrepresentations described in this Complaint in

Defendants’ advertising, and on the products’ packaging and labeling.




                                                 62
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 63Page
                                                          of 7066
                                                                PageID
                                                                  of 387#: 63




        201.    Defendants’ material misrepresentations were substantially uniform in content,

presentation, and impact upon consumers at large. Moreover, all consumers purchasing the

products and/or feeding them to their children were and continue to be exposed to Defendants’

material misrepresentations and omissions.

        202.    Plaintiff and members of the Class would not have purchased Defendants’ Baby

Food Products had they known that the products were unsafe and unsuitable for babies; that they

contained Toxic Heavy Metals or the levels of Toxic Heavy Metals; that Defendants’ testing

showed that its products contained Toxic Heavy Metals; or that Defendants’ policies permitted the

sales of products with harmful levels of Toxic Heavy Metals.

        203.    Defendants’ violation presents a continuing risk to Plaintiff and members of the

Class. Defendants’ deceptive acts and practices affect the public interest.

        204.    Plaintiff and members of the Class have suffered injury-in-fact and/or actual

damages and ascertainable loss as a direct and proximate result of the Defendants’ violation.

        205.    The Class Members seek monetary relief against Defendants measured as the

greater of (a) actual damages in an amount to be determined at trial, and (b) statutory damages in

the amount of $500 for each Class Member, and because Defendants’ conduct was committed

willingly and knowingly, Class Members are entitled to recover three times actual damages, up to

$10,000. The Class also seeks an order enjoining Defendants’ false advertising, attorneys’ fees,

and any other just and proper relief under N.Y. Gen. Bus. Law § 350.

                                          COUNT VI
               VIOLATION OF NEW JERSEY CONSUMER FRAUD ACT
                               N.J. Stat. Ann. §§ 56:8-1, et seq.
        (On behalf of the Plaintiff and the New Jersey Subclass against all Defendants)

      206.      Plaintiff incorporates by reference all allegations in this Complaint and restate them

as if fully set forth herein.



                                                 63
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 64Page
                                                          of 7067
                                                                PageID
                                                                  of 387#: 64




      207.     Plaintiff brings this claim on behalf of herself and the New Jersey Subclass for

violation the New Jersey Consumer Fraud Act, N.J. Stat. Ann §§ 56:8-1, et seq.

      208.     Defendants are “persons,” as defined by N.J. Stat. Ann § 56:8-1(d).

      209.     Defendants sell “merchandise,” as defined by N.J. Stat. Ann § 56:8-1(c) and (e).

      210.     The New Jersey Consumer Fraud Act, N.J. Stat. Ann §§ 56:8-1, et seq., prohibits

unconscionable commercial practices, deception, fraud, false pretense, false promises,

misrepresentations, as well as the knowing concealment, suppression, or omissions of any material

fact with the intent that others rely on the concealment, omission, or fact, in connection with the

sale or advertisement of any merchandise.

      211.     As described herein, Defendants repeatedly advertised on the labels of Defendants’

Baby Food Products, on their respective websites, and through a national advertising campaign,

among other items, that Defendants’ Baby Food Products were and are safe, healthy, and fit for

consumption by infants and children.

      212.     Contrary to these representations, Defendants’ Baby Food Products contain levels

and quantities of arsenic, lead, cadmium, and mercury that would be material to a reasonable

consumer, and do not contain the safe and healthy food and beverages described on the

Defendants’ product labels or in Defendants’ uniform marketing and advertising campaigns.

Instead, Defendants’ Baby Food Products contain toxic and/or dangerous levels of heavy metals,

which have been known to cause adverse health implications to babies and children, rendering

Defendants’ Baby Food Products, unsafe and unsuitable for consumer use as marketed by

Defendants.

      213.     Defendants maintained exclusive knowledge of material facts concerning the

material information that Defendants’ Baby Food Products contained a quantity and level of Toxic




                                                64
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 65Page
                                                          of 7068
                                                                PageID
                                                                  of 387#: 65




Heavy Metals which would be material to the reasonable consumer, and which had the propensity

to cause adverse health implications.

      214.      Defendants’ representations and omissions were material because they were likely

to deceive reasonable consumers.

      215.      As a direct and proximate result of Defendants’ deceptive acts and practices,

Plaintiff and members of the Subclass have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing Defendants’ Baby Food Products.

      216.      Plaintiff and members of the Subclass seek all monetary and non-monetary relief

allowed by law, including injunctive relief, other equitable relief, actual damages, treble damages,

restitution, and attorneys’ fees, filing fees, and costs.

                                         COUNT VII
                                   UNJUST ENRICHMENT
                (On behalf of the Plaintiff and the Class against all Defendants)

        217.    Plaintiff incorporates by reference all allegations in this Complaint and restates

them as if fully set forth herein.

        218.    Plaintiff brings this claim on behalf of herself and the Class.

        219.    Plaintiff and the other members of the Class conferred benefits on Defendants by

purchasing the Defendants’ Baby Food Products.

        220.    Defendants received the benefits to the detriment of Plaintiff and the other members

of the Class because Plaintiff and the other members of the Class purchased a mislabeled product

that is not what they bargained for and did not provide the advertised benefit.

        221.    Defendants have been unjustly enriched in retaining the revenues derived from the

purchases of Defendants’ Baby Food Products by Plaintiff and the other members of the Class.




                                                   65
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 66Page
                                                          of 7069
                                                                PageID
                                                                  of 387#: 66




Retention of those monies under these circumstances is unjust and inequitable because

Defendants’ labeling of the Products was misleading to consumers, which caused injuries to

Plaintiff and the other members of the Class, because they would have not purchased Defendants’

Baby Food Products had they known that they contained dangerous levels Toxic Heavy Metals.

        222.     Because Defendants’ retention of the non-gratuitous benefits conferred on it by

Plaintiff and the other members of the putative classes is unjust and inequitable, Defendants must

pay restitution to Plaintiff and all members of the putative classes for their unjust enrichment, as

ordered by the Court.

                                            COUNT VIII
                            FRAUDULENT CONCEALMENT
               (On behalf of the Plaintiff and the Class against all Defendants)

        223.     Plaintiff incorporates by reference all allegations in this Complaint and restates

them as if fully set forth herein.

        224.     Defendants concealed and failed to disclose the material fact their Baby Food

Products contained, or were at risk of containing, elevated levels of Toxic Heavy Metals, that they

were not testing the amount of Toxic Heavy Metals in their finished products, and that the products

were not safe or healthy for consumption.

        225.     Defendants had knowledge that the Baby Food Products contained, or were at risk

of containing, elevated levels of Toxic Heavy Metals, that they were not testing the amount of

Toxic Heavy Metals in their finished products, and that the products were not safe or healthy for

consumption.

        226.     Defendants had a duty to disclose that the Baby Food Products contained, or were

at risk of containing, elevated levels of Toxic Heavy Metals, that they were not testing the amount

of Toxic Heavy Metals in their finished Baby Food Products, and that the Baby Food Products




                                                 66
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 67Page
                                                          of 7070
                                                                PageID
                                                                  of 387#: 67




were not safe or healthy for consumption. Defendants had superior knowledge or means of

knowledge available to them and knew that Plaintiff and the Class would rely upon the

representations and omissions of Defendant regarding the quality of its products. Consumers lack

the meaningful ability to test or independently ascertain or verify whether a product contains

elevated levels of Toxic Heavy Metals, especially at the point of sale.

        227.     Defendants’ concealment was material and intentional because caregivers are

concerned with what they are feeding to the children in their care. Caregivers are influenced by

the ingredients listed, as well as any warnings (or lack thereof) on the products they buy and feed

to the children in their care. Defendant knows that if it had not omitted that the Baby Food Products

contained, or were at risk of containing, elevated levels of Toxic Heavy Metals, that they were not

testing the amount of Toxic Heavy Metals in their finished products, and that the products were

not safe or healthy for consumption then Plaintiff and the Class would not have paid a premium

for the Baby Food Products (or purchased them at all) and Defendants wanted to increase

sales/profits.

        228.     Defendants’ concealment misled Plaintiff and the Class as to the true nature of what

they were buying and feeding to children.

        229.     Defendant fraudulently concealed that the Baby Food Products contained, or were

at risk of containing, elevated levels of Toxic Heavy Metals, that they were not testing the amount

of Toxic Heavy Metals in their finished products, and that the products were not safe or healthy

for consumption. Consequently, Plaintiff and the other members of the Class have suffered injury

and are entitled to damages.




                                                  67
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 68Page
                                                          of 7071
                                                                PageID
                                                                  of 387#: 68




          230.   Plaintiff and New Jersey Class Members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, other equitable relief, compensatory, actual, punitive,

and treble damages, restitution, and attorneys’ fees, filing fees, and costs.

                                          COUNT IX
                 STRICT LIABILITY-PRODUCTS LIABILITY ACT
          (On behalf of Plaintiff and New Jersey Subclass against all Defendants)

          231.   Plaintiff repeats, reiterates, and incorporates herein by reference the prior and

subsequent allegations of this complaint with the same force and effect as if hereinafter set forth

at length.

          232.   Defendants are liable under a theory of strict products liability as set forth in

N.J.S.A. 2A:58C-1, et seq.

          233.   At all relevant times, Defendants manufactured, distributed, sold, old, and/or

otherwise placed into interstate commerce Baby Food Products that contained Toxic Heavy

Metals.

          234.   At all relevant times, Defendants were engaged in the business of processing,

manufacturing, formulating, designing, marketing, testing, promoting, selling, distributing, and

otherwise introducing into the stream of interstate commerce the Baby Food Products.

          235.   Defendants were knowingly an integral part of the manufacture, design, and

production of Baby Food Products containing Toxic Heavy Metals. Defendants were knowingly

an integral part in introducing Baby Food Products containing Toxic Heavy Metals into the stream

of interstate commerce.

          236.   At all relevant times, the Baby Food Products, manufactured and supplied by the

Defendants, were defective and unreasonably dangerous because, despite Defendants’ knowledge

that the Baby Food Products contained Toxic Heavy Metals.




                                                 68
    CaseCase
         2:21-cv-01704
             MDL No. 2997
                       Document
                           Document
                                1 Filed
                                    86-303/29/21
                                          Filed 04/07/21
                                                  Page 69Page
                                                          of 7072
                                                                PageID
                                                                  of 387#: 69




       237.   Defendants are liable under a theory of strict products liability as set forth in

N.J.S.A. 2A:58C-1, et seq. for compensatory damages, punitive damages and costs of suit as

provided by law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and the proposed Class, prays for relief and

judgment against Defendants as follows:

       a.     Certifying the Class pursuant to Rule 23 of the Federal Rules of Civil Procedure,

              appointing Plaintiff as a representative of the Class, and designating Plaintiff’s

              counsel as Class Counsel;

       b.     Awarding Plaintiff and the Class compensatory damages, in an amount exceeding

              $5,000,000, to be determined by proof;

       c.     Awarding Plaintiff and the Class appropriate relief, including actual and statutory

              damages;

       d.     For punitive damages;

       e.     For declaratory and equitable relief, including restitution and disgorgement;

       f.     For an order enjoining Defendants from continuing to engage in the wrongful acts

              and practices alleged herein;

       g.     Awarding Plaintiff and the Class the costs of prosecuting this action, including

              expert witness fees;

       h.     Awarding Plaintiff and the Class reasonable attorneys’ fees and costs as allowable

              by law;

       i.     Awarding pre-judgment and post-judgment interest; and

       j.     Granting any other relief as this Court may deem just and proper.




                                              69
   CaseCase
        2:21-cv-01704
            MDL No. 2997
                      Document
                          Document
                               1 Filed
                                   86-303/29/21
                                         Filed 04/07/21
                                                 Page 70Page
                                                         of 7073
                                                               PageID
                                                                 of 387#: 70




                                JURY TRIAL DEMANDED

     Plaintiff hereby demands a trial by jury on all issues so triable.




DATED: March 29, 2021                       Respectfully submitted,

                                            /s/Michael P. Canty
                                            LABATON SUCHAROW LLP
                                            Michael P. Canty
                                            Carol Villegas
                                            140 Broadway
                                            New York, New York 10005
                                            Telephone: (212) 907-0700
                                            Facsimile: (212) 818-0477
                                            mcanty@labaton.com
                                            cvillegas@labaton.com

                                            Counsel for Plaintiff and the Proposed Class




                                               70
CaseCase
     2:21-cv-01704
          MDL No. 2997
                   Document
                       Document
                            1-1 86-3
                                Filed 03/29/21
                                       Filed 04/07/21
                                                 Page 1Page
                                                        of 6074
                                                              PageID
                                                                of 387#: 71




      EXHIBIT A
CaseCase
     2:21-cv-01704
          MDL No. 2997
                   Document
                       Document
                            1-1 86-3
                                Filed 03/29/21
                                       Filed 04/07/21
                                                 Page 2Page
                                                        of 6075
                                                              PageID
                                                                of 387#: 72




   Baby Foods Are Tainted with Dangerous Levels of
       Arsenic, Lead, Cadmium, and Mercury




                              Staff Report

       Subcommittee on Economic and Consumer Policy
            Committee on Oversight and Reform
              U.S. House of Representatives

                           February 4, 2021

                         oversight.house.gov
     CaseCase
          2:21-cv-01704
               MDL No. 2997
                        Document
                            Document
                                 1-1 86-3
                                     Filed 03/29/21
                                            Filed 04/07/21
                                                      Page 3Page
                                                             of 6076
                                                                   PageID
                                                                     of 387#: 73




                                  EXECUTIVE SUMMARY

        Inorganic arsenic, lead, cadmium, and mercury are toxic heavy metals. The Food and
Drug Administration and the World Health Organization have declared them dangerous to
human health, particularly to babies and children, who are most vulnerable to their neurotoxic
effects. Even low levels of exposure can cause serious and often irreversible damage to brain
development.

        On November 6, 2019, following reports alleging high levels of toxic heavy metals in
baby foods, the Subcommittee on Economic and Consumer Policy requested internal documents
and test results from seven of the largest manufacturers of baby food in the United States,
including both makers of organic and conventional products:

        •      Nurture, Inc. (Nurture), which sells Happy Family Organics, including baby food
               products under the brand name HappyBABY
        •      Beech-Nut Nutrition Company (Beech-Nut)
        •      Hain Celestial Group, Inc. (Hain), which sells baby food products under the brand
               name Earth’s Best Organic
        •      Gerber
        •      Campbell Soup Company (Campbell), which sells baby food products under the
               brand name Plum Organics
        •      Walmart Inc. (Walmart), which sells baby food products through its private brand
               Parent’s Choice
        •      Sprout Foods, Inc. (Sprout Organic Foods)

       Four of the companies—Nurture, Beech-Nut, Hain, and Gerber—responded to the
Subcommittee’s requests. They produced their internal testing policies, test results for
ingredients and/or finished products, and documentation about what the companies did with
ingredients and/or finished products that exceeded their internal testing limits.

       Walmart, Campbell, and Sprout Organic Foods refused to cooperate with the
Subcommittee’s investigation. The Subcommittee is greatly concerned that their lack of
cooperation might be obscuring the presence of even higher levels of toxic heavy metals in their
baby food products than their competitors’ products.

                                          FINDINGS

1.      According to internal company documents and test results obtained by the Subcommittee,
        commercial baby foods are tainted with significant levels of toxic heavy metals,
        including arsenic, lead, cadmium, and mercury. Exposure to toxic heavy metals causes
        permanent decreases in IQ, diminished future economic productivity, and increased risk
        of future criminal and antisocial behavior in children. Toxic heavy metals endanger
        infant neurological development and long-term brain function. Specifically, the
        Subcommittee reports that:




                                                2
CaseCase
     2:21-cv-01704
          MDL No. 2997
                   Document
                       Document
                            1-1 86-3
                                Filed 03/29/21
                                       Filed 04/07/21
                                                 Page 4Page
                                                        of 6077
                                                              PageID
                                                                of 387#: 74




   ARSENIC was present in baby foods made by all responding companies.

         •      Nurture (HappyBABY) sold baby foods after tests showed they contained
                as much as 180 parts per billion (ppb) inorganic arsenic. Over 25% of the
                products Nurture tested before sale contained over 100 ppb inorganic
                arsenic. Nurture’s testing shows that the typical baby food product it sold
                contained 60 ppb inorganic arsenic.

         •      Hain (Earth’s Best Organic) sold finished baby food products containing
                as much as 129 ppb inorganic arsenic. Hain typically only tested its
                ingredients, not finished products. Documents show that Hain used
                ingredients testing as high as 309 ppb arsenic.

         •      Beech-Nut used ingredients after they tested as high as 913.4 ppb arsenic.
                Beech-Nut routinely used high-arsenic additives that tested over 300 ppb
                arsenic to address product characteristics such as “crumb softness.”

         •      Gerber used high-arsenic ingredients, using 67 batches of rice flour that
                had tested over 90 ppb inorganic arsenic.

   LEAD was present in baby foods made by all responding companies.

         •      Nurture (HappyBABY) sold finished baby food products that tested as
                high as 641 ppb lead. Almost 20% of the finished baby food products that
                Nurture tested contained over 10 ppb lead.

         •      Beech-Nut used ingredients containing as much as 886.9 ppb lead. It used
                many ingredients with high lead content, including 483 that contained
                over 5 ppb lead, 89 that contained over 15 ppb lead, and 57 that contained
                over 20 ppb lead.

         •      Hain (Earth’s Best Organic) used ingredients containing as much as 352
                ppb lead. Hain used many ingredients with high lead content, including
                88 that tested over 20 ppb lead and six that tested over 200 ppb lead.

         •      Gerber used ingredients that tested as high as 48 ppb lead; and used many
                ingredients containing over 20 ppb lead.

   CADMIUM was present in baby foods made by all responding companies.

         •      Beech-Nut used 105 ingredients that tested over 20 ppb cadmium. Some
                tested much higher, up to 344.55 ppb cadmium.

         •      Hain (Earth’s Best Organic) used 102 ingredients in its baby food that
                tested over 20 ppb cadmium. Some tested much higher, up to 260 ppb
                cadmium.



                                          3
     CaseCase
          2:21-cv-01704
               MDL No. 2997
                        Document
                            Document
                                 1-1 86-3
                                     Filed 03/29/21
                                            Filed 04/07/21
                                                      Page 5Page
                                                             of 6078
                                                                   PageID
                                                                     of 387#: 75




               •       Sixty-five percent of Nurture (HappyBABY) finished baby food products
                       contained more than 5 ppb cadmium.

               •       Seventy-five percent of Gerber’s carrots contained cadmium in excess of 5
                       ppb, with some containing up to 87 ppb cadmium.

        MERCURY was detected in baby food of the only responding company that tested for it.

               •       Nurture (HappyBABY) sold finished baby food products containing as
                       much as 10 ppb mercury.

               •       Beech-Nut and Hain (Earth’s Best Organic) do not even test for mercury
                       in baby food.

               •       Gerber rarely tests for mercury in its baby foods.

        These results are multiples higher than allowed under existing regulations for other
        products. For example, the Food and Drug Administration has set the maximum
        allowable levels in bottled water at 10 ppb inorganic arsenic, 5 ppb lead, and 5 ppb
        cadmium, and the Environmental Protection Agency has capped the allowable level of
        mercury in drinking water at 2 ppb. The test results of baby foods and their ingredients
        eclipse those levels: including results up to 91 times the arsenic level, up to 177 times the
        lead level, up to 69 times the cadmium level, and up to 5 times the mercury level.

2.      Internal company standards permit dangerously high levels of toxic heavy metals, and
        documents revealed that the manufacturers have often sold foods that exceeded those
        levels.

               •       Nurture (HappyBABY) sold all products tested, regardless of how much
                       toxic heavy metal the baby food contained. By company policy, Nurture’s
                       toxic heavy metal testing is not intended for consumer safety. The Food
                       and Drug Administration (FDA) has only finalized one standard—100 ppb
                       inorganic arsenic in infant rice cereal—and Nurture set its internal
                       standard for that product 15% higher than the FDA limit, at 115 ppb.

               •       Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                       additives, such as vitamin mix, and 5,000 ppb lead for certain ingredients
                       like BAN 800. These standards are the highest of any responding
                       manufacturer.

               •       Hain (Earth’s Best Organic) set an internal standard of 200 ppb for
                       arsenic, lead, and cadmium in some of its ingredients. But Hain exceeded
                       its internal policies, using ingredients containing 353 ppb lead and 309
                       ppb arsenic. Hain justified deviations above its ingredient testing




                                                 4
     CaseCase
          2:21-cv-01704
               MDL No. 2997
                        Document
                            Document
                                 1-1 86-3
                                     Filed 03/29/21
                                            Filed 04/07/21
                                                      Page 6Page
                                                             of 6079
                                                                   PageID
                                                                     of 387#: 76




                      standards based on “theoretical calculations,” even after Hain admitted to
                      FDA that its testing underestimated final product toxic heavy metal levels.

3.      The Subcommittee has grave concerns about baby food products manufactured by
        Walmart (Parent’s Choice), Sprout Organic Foods, and Campbell (Plum Organics).
        These companies refused to cooperate with the Subcommittee’s investigation. The
        Subcommittee is greatly concerned that their lack of cooperation might obscure the
        presence of even higher levels of toxic heavy metals in their baby food products,
        compared to their competitors’ products.

               •      Walmart sells Parent’s Choice and Parent’s Choice Organic products for
                      babies as young as four months.

               •      Sprout Organic Foods sells organic products for babies as young as six
                      months. It is owned by North Castle Partners, a Greenwich, Connecticut–
                      based private equity firm.

               •      Campbell sells Plum Organics products for babies as young as four
                      months.

               •      Independent testing of Walmart, Sprout Organic Foods, and Campbell
                      products has confirmed that their baby foods contain concerning levels of
                      toxic heavy metals.

4.      The Trump administration ignored a secret industry presentation to federal regulators
        revealing increased risks of toxic heavy metals in baby foods. On August 1, 2019, FDA
        received a secret slide presentation from Hain (Earth’s Best Organic), which revealed
        that:

               •      Corporate policies to test only ingredients, not final products,
                      underrepresent the levels of toxic heavy metals in baby foods. In 100% of
                      the Hain baby foods tested, inorganic arsenic levels were higher in the
                      finished baby food than the company estimated they would be based on
                      individual ingredient testing. Inorganic arsenic was between 28% and
                      93% higher in the finished products;

               •      Many of Hain’s baby foods were tainted with high levels of inorganic
                      arsenic—half of its brown rice baby foods contained over 100 ppb
                      inorganic arsenic; its average brown rice baby food contained 97.62 ppb
                      inorganic arsenic; and

               •      Naturally occurring toxic heavy metals may not be the only problem
                      causing the unsafe levels of toxic heavy metals in baby foods; rather, baby
                      food producers like Hain may be adding ingredients that have high levels
                      of toxic heavy metals into their products, such as vitamin/mineral pre-mix.




                                               5
     CaseCase
          2:21-cv-01704
               MDL No. 2997
                        Document
                            Document
                                 1-1 86-3
                                     Filed 03/29/21
                                            Filed 04/07/21
                                                      Page 7Page
                                                             of 6080
                                                                   PageID
                                                                     of 387#: 77




        This presentation made clear that ingredient testing is inadequate, and that only final
        product testing can measure the true danger posed by baby foods.

        The Trump FDA took no new action in response. To this day, baby foods containing
        toxic heavy metals bear no label or warning to parents. Manufacturers are free to test
        only ingredients, or, for the vast majority of baby foods, to conduct no testing at all.
        FDA has only finalized one metal standard for one narrow category of baby food, setting
        a 100 ppb inorganic arsenic standard for infant rice cereal. But this FDA standard is far
        too high to protect against the neurological effects on children.

5.      The Subcommittee makes the following recommendations:

               •       Mandatory testing—Baby food manufacturers should be required by
                       FDA to test their finished products for toxic heavy metals, not just their
                       ingredients;

               •       Labeling—Manufacturers should by required by FDA to report levels of
                       toxic heavy metals on food labels;

               •       Voluntary phase-out of toxic ingredients—Manufacturers should
                       voluntarily find substitutes for ingredients that are high in toxic heavy
                       metals, or phase out products that have high amounts of ingredients that
                       frequently test high in toxic heavy metals, such as rice;

               •       FDA standards—FDA should set maximum levels of toxic heavy metals
                       permitted in baby foods. One level for each metal should apply across all
                       baby foods. And the level should be set to protect babies against the
                       neurological effects of toxic heavy metals; and

               •       Parental vigilance—Parents should avoid baby foods that contain
                       ingredients testing high in toxic heavy metals, such as rice products.
                       Instituting recommendations one through four will give parents the
                       information they need to make informed decisions to protect their babies.

6.      Baby food manufacturers hold a special position of public trust. Consumers believe that
        they would not sell products that are unsafe. Consumers also believe that the federal
        government would not knowingly permit the sale of unsafe baby food. As this staff
        report reveals, baby food manufacturers and the Trump administration’s federal
        regulators have broken the faith.




                                                 6
       CaseCase
            2:21-cv-01704
                 MDL No. 2997
                          Document
                              Document
                                   1-1 86-3
                                       Filed 03/29/21
                                              Filed 04/07/21
                                                        Page 8Page
                                                               of 6081
                                                                     PageID
                                                                       of 387#: 78




                                                 TABLE OF CONTENTS

I.        THE DANGER OF TOXIC HEAVY METALS TO CHILDREN’S HEALTH ......... 9
          A.      Inorganic Arsenic ................................................................................................ 10
          B.      Lead ...................................................................................................................... 11
          C.      Cadmium ............................................................................................................. 12
          D.      Mercury ............................................................................................................... 12
II.       TOP BABY FOODS ARE TAINTED WITH DANGEROUS LEVELS OF
          INORGANIC ARSENIC, LEAD, CADMIUM, AND MERCURY. .......................... 13
          A.      Inorganic Arsenic ................................................................................................ 13
          B.      Lead ...................................................................................................................... 21
          C.      Cadmium ............................................................................................................. 29
          D.      Mercury ............................................................................................................... 32
III.      INDUSTRY SELF-REGULATION FAILS TO PROTECT CONSUMERS:
          NURTURE, BEECH-NUT, HAIN, AND GERBER SET THEIR OWN
          DANGEROUSLY HIGH INTERNAL STANDARDS FOR TOXIC HEAVY
          METAL LEVELS AND ROUTINELY IGNORED THEM TO SELL PRODUCTS
          WITH HIGHER HEAVY METAL LEVELS. ............................................................. 33
          A.      Nurture (HappyBABY) sets high internal standards and regularly exceeds
                  them. Nurture admits that its toxic heavy metal testing is not for safety—it
                  sells all products tested, regardless of its toxic heavy metal content. FDA has
                  finalized only one standard—100 ppb inorganic arsenic in infant rice
                  cereal—Nurture has ignored it, setting its internal standard for that product
                  at 115 ppb............................................................................................................. 33
          B.      Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                  dangerous additives, such as vitamin mix, and 5,000 ppb lead for certain
                  ingredients like BAN 800. These standards are the highest of any responding
                  manufacturer. ...................................................................................................... 37
          C.      Hain (Earth’s Best Organic) set an internal standard of 200 ppb for arsenic,
                  lead, and cadmium in some of its ingredients. Hain justified deviations above
                  its ingredient testing standards based on “theoretical calculations,” even
                  after Hain admitted to FDA that its testing underestimated final product
                  toxic heavy metal levels. ..................................................................................... 39
IV.       WALMART, SPROUT ORGANIC FOODS, AND CAMPBELL REFUSED TO
          COOPERATE WITH THE SUBCOMMITTEE’S INVESTIGATION.................... 43




                                                                    7
      CaseCase
           2:21-cv-01704
                MDL No. 2997
                         Document
                             Document
                                  1-1 86-3
                                      Filed 03/29/21
                                             Filed 04/07/21
                                                       Page 9Page
                                                              of 6082
                                                                    PageID
                                                                      of 387#: 79




         A.        Walmart (Parent’s Choice Brand) .................................................................... 43
         B.        Campbell (Plum Organics Brand)..................................................................... 44
         C.        Sprout Organic Foods......................................................................................... 46
V.       FDA HAS FAILED TO CONFRONT THE RISKS OF TOXIC HEAVY METALS
         IN BABY FOOD. THE TRUMP ADMINISTRATION IGNORED A SECRET
         INDUSTRY PRESENTATION ABOUT HIGHER AMOUNTS OF TOXIC HEAVY
         METALS IN FINISHED BABY FOODS. .................................................................... 47
         A.        Mercury and Cadmium ...................................................................................... 48
         B.        Lead ...................................................................................................................... 49
         C.        Arsenic ................................................................................................................. 50
         D.        The Trump Administration Ignored A Secret Industry Presentation About
                   Higher Risks Of Toxic Heavy Metals In Baby Foods. ..................................... 53
         E.        Corporate Testing Policies Hide the Truth: In Addition to Hain, Beech-Nut
                   and Gerber Also Fail to Test Finished Product, Risking an Undercount of
                   Toxic Heavy Metals in Their Finished Baby Foods. ........................................ 56
VI.      RECOMMENDATIONS AND CONSIDERATIONS FOR INDUSTRY, PARENTS,
         AND REGULATORS: DO HIGHLY TAINTED INGREDIENTS LIKE RICE
         BELONG IN BABY FOOD? ......................................................................................... 57
VII.     CONCLUSION ............................................................................................................... 59




                                                                     8
     Case Case
          2:21-cv-01704
               MDL No. 2997
                        Document
                            Document
                                 1-1 Filed
                                     86-3 03/29/21
                                           Filed 04/07/21
                                                    Page 10
                                                          Page
                                                            of 60
                                                                83PageID
                                                                   of 387 #: 80




I.      THE DANGER OF TOXIC HEAVY METALS TO CHILDREN’S HEALTH

        Children’s exposure to toxic heavy metals causes permanent decreases in IQ, diminished
future economic productivity, and increased risk of future criminal and antisocial behavior. 1

        Babies’ developing brains are “exceptionally sensitive to injury caused by toxic
chemicals, and several developmental processes have been shown to be highly vulnerable to
chemical toxicity.” 2 The fact that babies are small, have other developing organ systems, and
absorb more of the heavy metals than adults, exacerbates their risk from exposure to heavy
metals. 3

        Exposure to heavy metals at this developmental stage can lead to “untreatable and
frequently permanent” brain damage, which may result in “reduced intelligence, as expressed in
terms of lost IQ points, or disruption in behavior.” 4 For example, a recent study estimates that
exposure to environmental chemicals, including lead, are associated with 40,131,518 total IQ
points loss in 25.5 million children (or roughly 1.57 lost IQ points per child)—more than the
total IQ losses associated with preterm birth (34,031,025), brain tumors (37,288), and traumatic
brain injury (5,827,300) combined. 5 For every one IQ point lost, it is estimated that a child’s
lifetime earning capacity will be decreased by $18,000. 6

        Well-known vectors of child exposure to toxic heavy metals include lead paint in old
housing and water pollution from landfills. Over the decades, a range of federal and state laws
and regulations have been passed to protect child health through emissions standards, among
other things.

        The Food and Drug Administration (FDA) has declared that inorganic arsenic, lead,
cadmium, and mercury are dangerous, particularly to infants and children. They have “no
established health benefit” and “lead to illness, impairment, and in high doses, death.”
According to FDA, “even low levels of harmful metals from individual food sources, can



         1
           Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (Apr. 9, 2013)
(online at www.sciencedirect.com/science/article/abs/pii/S0048969713003409?via%3Dihub).
        2
          Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects of Developmental Toxicity (Mar.
13, 2014) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC4418502/).
        Consumer Reports, Heavy Metals in Baby Food: What You Need to Know (Aug. 16, 2018) (online at
        3

www.consumerreports.org/food-safety/heavy-metals-in-baby-food/).
        4
          Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects of Developmental Toxicity (Mar.
13, 2014) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC4418502/).
        5
          David C. Bellinger, A Strategy for Comparing the Contributions of Environmental Chemicals and Other
Risk Factors to Neurodevelopment of Children (Dec. 19, 2011) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC3339460/).
         6
           Martine Bellanger et al., Economic Benefits of Methylmercury Exposure Control in Europe: Monetary
Value of Neurotoxicity Prevention (Jan. 17, 2013) (online at https://pubmed.ncbi.nlm.nih.gov/23289875/).




                                                       9
   Case Case
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                  Page 11
                                                        Page
                                                          of 60
                                                              84PageID
                                                                 of 387 #: 81




sometimes add up to a level of concern.” FDA cautions that infants and children are at the
greatest risk of harm from toxic heavy metal exposure. 7

       The Subcommittee on Economic and Consumer Policy’s investigation has found another
source of exposure: baby foods. According to documents obtained from baby food
manufacturers, toxic heavy metals, such as arsenic, cadmium, lead, and mercury are present at
substantial levels in both organic and conventional baby foods. Currently, there is no federal
standard on, or warning to parents and caregivers about, these toxins.

        A.         Inorganic Arsenic

        Arsenic is ranked number one among substances present in the environment that pose the
most significant potential threat to human health, according to the Department of Health and
Human Services’ Agency for Toxic Substances and Disease Registry (ATSDR). 8 The known
health risks of arsenic exposure include “respiratory, gastrointestinal, haematological, hepatic,
renal, skin, neurological and immunological effects, as well as damaging effects on the
central nervous system and cognitive development in children.” 9

       Studies have concluded that arsenic exposure has a “significant negative effect on
neurodevelopment in children.” 10 This negative effect is most pronounced in Full Scale IQ, and
more specifically, in verbal and performance domains as well as memory. For every 50%
increase in arsenic levels, there is an approximately “0.4 decrease in the IQ of children.” 11

       A study of Maine schoolchildren exposed to arsenic in drinking water found that children
exposed to water with an arsenic concentration level greater than 5 parts per billion (ppb)
“showed significant reductions in Full Scale IQ, Working Memory, Perceptual Reasoning and
Verbal Comprehension scores.” The authors pegged 5 ppb as an important threshold. 12

        Likewise, a study of children in Spain found that increasing arsenic exposure led to a
decrease in the children’s global motor, gross motor, and fine motor function scores. Boys in
particular were more susceptible to arsenic’s neurotoxicity. 13

        7
           Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021).
        Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
        8

www.atsdr.cdc.gov/spl/index.html#2019spl).
         9
           Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (June 1, 2013)
(online at https://pubmed.ncbi.nlm.nih.gov/23570911/) (emphasis added).
        10
             Id.
        11
             Id.
        12
           Gail A. Wasserman et al., A Cross-Sectional Study of Well Water Arsenic and Child IQ in Maine
Schoolchildren (Apr. 1, 2014) (online at https://ehjournal.biomedcentral.com/articles/10.1186/1476-069X-13-23).
        13
           Antonio J. Signes-Pastor et al., Inorganic Arsenic Exposure and Neuropsychological Development of
Children of 4-5 Years of Age Living in Spain (Apr. 29, 2019) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC6541502/).




                                                       10
   Case Case
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                  Page 12
                                                        Page
                                                          of 60
                                                              85PageID
                                                                 of 387 #: 82




        B.       Lead

       Lead is number two on ATSDR’s list of substances present in the environment that pose
the most significant potential threat to human health. 14 Even small doses of lead exposure are
hazardous, particularly to children. 15 Lead is associated with a range of bad health outcomes,
including behavioral problems, decreased cognitive performance, delayed puberty, and reduced
postnatal growth. According to FDA, lead is especially dangerous to “infants” and “young
children.” FDA acknowledges that:

        High levels of lead exposure can seriously harm children’s health and
        development, specifically the brain and nervous system. Neurological effects
        from high levels of lead exposure during early childhood include learning
        disabilities, behavior difficulties, and lowered IQ. Because lead can accumulate
        in the body, even low-level chronic exposure can be hazardous over time. 16

        Lead exposure severely affects academic achievement in children. Even at low levels,
early childhood lead exposure has a negative impact on school performance. Two separate
studies of schoolchildren in Detroit and Chicago public schools found a strong inverse
relationship between lead exposure and test scores. In the Detroit study, there was a “significant
association” between early childhood lead exposure and decreased standardized test
performance, with lead exposure strongly linked to an adverse effect on academic achievement. 17
The Chicago study found that higher blood lead concentrations were associated with lower
reading and math scores in 3rd grade children. Increased blood lead concentrations correlated
with a 32% increase in the risk of failing reading and math. 18

         The cognitive effects of early childhood lead exposure appear to be permanent. In one
study, adults who previously had lead-associated developmental delays continued to show
persisting cognitive deficits, demonstrating the long-lasting damage of lead exposure. 19




       14
          Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
www.atsdr.cdc.gov/spl/index.html#2019spl).
        15
           Philippe Grandjean, Even Low-Dose Lead Exposure Is Hazardous (Sept. 11, 2010) (online at
https://pubmed.ncbi.nlm.nih.gov/20833288/).
         Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
        16

www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
        17
           Nanhua Zhang et al., Early Childhood Lead Exposure and Academic Achievement: Evidence From
Detroit Public Schools (Mar. 2013) (online at
http://mediad.publicbroadcasting.net/p/michigan/files/201302/AJPH.2012.pdf).
          18
             Anne Evens et al., The Impact of Low-Level Lead Toxicity on School Performance Among Children in
the Chicago Public Schools: A Population-Based Retrospective Cohort Study (Apr. 7, 2015) (online at
https://ehjournal.biomedcentral.com/articles/10.1186/s12940-015-0008-9).
        19
           Maitreyi Mazumdar et al., Low-Level Environmental Lead Exposure in Childhood and Adult Intellectual
Function: A Follow-Up Study (Mar. 30, 2011) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC3072933/).




                                                      11
   Case Case
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                  Page 13
                                                        Page
                                                          of 60
                                                              86PageID
                                                                 of 387 #: 83




       Studies have also established a significant association between lead exposure and
Attention-Deficit/Hyperactivity Disorder (ADHD). 20

         C.       Cadmium

        Cadmium is number seven on ATSDR’s list of substances present in the environment that
pose the most significant potential threat to human health. 21 Cadmium is associated with
decreases in IQ, as well as the development of ADHD.
        A 2018 study found that cadmium exposure negatively affected children’s Full Scale IQ,
particularly among boys. Boys exhibiting higher amounts of cadmium exposure had seven fewer
IQ points than those exhibiting less cadmium exposure. 22 A 2015 study similarly found a
significant inverse relationship between early cadmium exposure and IQ. 23

        A 2018 study linked cadmium exposure to ADHD, finding that the disorder was more
common among children with the highest levels of cadmium exposure as compared to a control
group. 24

         D.       Mercury

        Mercury is number three on ATSDR’s list of substances present in the environment that
pose the most significant potential threat to human health. 25 Studies of mercury’s effect on
childhood development have primarily been conducted by considering the mother’s exposure to
mercury while pregnant. In these instances, “pre-natal mercury exposure has been consistently
associated with adverse subsequent neuro-development.” 26 And pre-natal mercury exposure is
also related to poorer estimated IQ. 27 Beyond prenatal exposure, higher blood mercury levels at




          Gabriele Donzelli et al., The Association Between Lead and Attention-Deficit/Hyperactivity Disorder:
         20

A Systematic Review (Jan. 29, 2019) (online at www.mdpi.com/1660-4601/16/3/382/htm).
          Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
         21

www.atsdr.cdc.gov/spl/index.html#2019spl).
        22
           Klara Gustin et al., Cadmium Exposure and Cognitive Abilities and Behavior at 10 Years Off Age: A
Prospective Cohort Study (Apr. 2018) (online at www.sciencedirect.com/science/article/pii/S0160412017321025).
          Alison P. Sanders et al., Perinatal and Childhood Exposure To Cadmium, Manganese, And Metal
         23

Mixtures And Effects On Cognition And Behavior: A Review Of Recent Literature (July 5, 2015) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC4531257/).
         24
           Min-Jing Lee et al., Heavy Metals’ Effect on Susceptibility to Attention-Deficit/Hyperactivity Disorder:
Implication of Lead, Cadmium, and Antimony (June 10, 2018) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC6025252/).
          Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
         25

www.atsdr.cdc.gov/spl/index.html#2019spl).
          Margaret R. Karagas et al., Evidence on the Human Health Effects of Low-Level Methylmercury
         26

Exposure (June 1, 2012) (online at https://ehp.niehs.nih.gov/doi/10.1289/ehp.1104494).
        27
           Joseph Jacobson et al., Relation of Prenatal Methylmercury Exposure from Environmental Sources to
Childhood IQ (Aug. 1, 2015) (online at https://ehp.niehs.nih.gov/doi/10.1289/ehp.1408554).




                                                         12
      Case Case
           2:21-cv-01704
                MDL No. 2997
                         Document
                             Document
                                  1-1 Filed
                                      86-3 03/29/21
                                            Filed 04/07/21
                                                     Page 14
                                                           Page
                                                             of 60
                                                                 87PageID
                                                                    of 387 #: 84




“2 and 3 years of age were positively associated with autistic behaviors among preschool-age
children.” 28

II.      TOP BABY FOODS ARE TAINTED WITH DANGEROUS LEVELS OF INORGANIC
         ARSENIC, LEAD, CADMIUM, AND MERCURY.

       Internal company test results obtained by the Subcommittee confirm that all responding
baby food manufacturers sold baby foods tainted by high levels of toxic heavy metals.


         A.      Inorganic Arsenic

        There is no established safe level of inorganic arsenic consumption for babies.
Organizations such as Healthy Babies Bright Futures have called for a goal of no measurable
amount of inorganic arsenic in baby food. 29 Consumer Reports suggests setting inorganic
arsenic levels as low as 3 parts per billion (ppb). 30 FDA has already set maximum inorganic
arsenic levels at 10 ppb for bottled water. 31 The Environmental Protection Agency (EPA) has
similarly set a 10 ppb inorganic arsenic cap on drinking water, as have the European Union (EU)
and the World Health Organization (WHO). 32

         1.      Nurture (HappyBABY) sold finished baby foods after testing showed they
                 contained as much as 180 ppb inorganic arsenic; over 25% of the tested baby
                 food sold by Nurture exceeded 100 ppb inorganic arsenic; on average,
                 Nurture baby food on store shelves has nearly 60 ppb inorganic arsenic.

       Nurture is the only baby food manufacturer that appears to regularly tests its finished
baby food products for inorganic arsenic content (the others only test ingredients).


         28
            Jia Ryu et al., Associations of Prenatal and Early Childhood Mercury Exposure with Autistic Behaviors
at 5 Years of Age: The Mothers and Children's Environmental Health (MOCEH) Study (Dec. 15, 2017) (online at
www.sciencedirect.com/science/article/pii/S0048969717316479).
         29
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
         30
            Consumer Reports, Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports Says
(June 28, 2019) (online at www.consumerreports.org/water-quality/arsenic-in-some-bottled-water-brands-at-unsafe-
levels/); Consumer Reports, Arsenic and Lead Are in Your Fruit Juice: What You Need to Know (Jan. 30, 2019)
(online at www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-fruit-juice-what-you-need-to-know/).
         Food and Drug Administration, Arsenic in Food and Dietary Supplements (online at
         31

www.fda.gov/food/metals-and-your-food/arsenic-food-and-dietary-supplements) (accessed Jan. 26, 2021).
         32
            Environmental Protection Agency, Drinking Water Requirements for States and Public Water Systems
(online at www.epa.gov/dwreginfo/chemical-contaminant-rules) (accessed Jan. 26, 2021); The European Food
Information Council, Arsenic (Q&A) (online at www.eufic.org/en/food-safety/article/arsenic-qa) (accessed Jan. 26,
2021); World Health Organization, Arsenic (Feb. 15, 2018) (online at www.who.int/news-room/fact-
sheets/detail/arsenic).




                                                       13
   Case Case
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                  Page 15
                                                        Page
                                                          of 60
                                                              88PageID
                                                                 of 387 #: 85




        According to internal company documents, Nurture sells products even after testing
confirms that they are dangerously high in inorganic arsenic. Nurture sold one such product,
Apple and Broccoli Puffs, despite tests results showing it contained 180 ppb inorganic arsenic. 33
An arsenic level of 180 ppb is high by all standards, but it is 80% higher than Nurture’s own
internal goal threshold of 100 ppb.

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 34




        Nurture routinely sold products that exceeded its internal standards. Twenty-nine other
products that Nurture tested and sold registered over 100 ppb inorganic arsenic. In total, over
25% of the products that Nurture tested for inorganic arsenic, and sold, had inorganic arsenic
levels above 100 ppb. 35

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 36

 Product Name                        Goal                Result        Date of Test Report Disposition
                                     Threshold
 Apple & Broccoli Puffs              100                 180           11/01/17                   Sell
 Banana & Pumpkin Puffs              100                 160           10/31/17                   Sell
 Strawberry & Beet Puffs             100                 160           10/31/17                   Sell
 Kale & Spinach Puffs                100                 150           10/31/17                   Sell
 Kale & Spinach Puffs                100                 150           10/31/17                   Sell
 Purple Carrot & Blueberry           100                 150           11/17/17                   Sell
 Puffs
 Sweet Potato & Carrot Puffs         100                 150           10/31/17                   Sell
 Sweet Potato & Carrot Puffs         100                 150           10/31/17                   Sell
 Apple Rice Cakes                    100                 130           02/08/17                   Sell
 Apple Rice Cakes                    100                 130           02/08/17                   Sell
 Sweet Potato & Carrot Puffs         100                 122           09/13/18                   Sell
 Apple Rice Cakes                    100                 120           02/08/17                   Sell

         33
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
        34
             Id.
        35
             Id.
        36
             Id.




                                                       14
   Case Case
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                  Page 16
                                                        Page
                                                          of 60
                                                              89PageID
                                                                 of 387 #: 86




 Blueberry Beet Rice Cakes     100              120         02/08/17               Sell
 Purple Carrot & Blueberry     100              120         10/31/17               Sell
 Puffs
 Apple & Broccoli Puffs        100              115         10/15/18               Sell
 Strawberry & Beet Puffs       100              114         03/21/19               Sell
 Purple Carrot & Blueberry     100              112         06/05/18               Sell
 Puffs
 Apple Rice Cakes              100              110         07/28/17               Sell
 Blueberry Beet Rice Cakes     100              110         02/08/17               Sell
 Blueberry Beet Rice Cakes     100              110         02/08/17               Sell
 Strawberry & Beet Puffs       100              108         12/10/18               Sell
 Strawberry & Beet Puffs       100              108         09/21/18               Sell
 Apple & Broccoli Puffs        100              107         05/30/19               Sell
 Strawberry & Beet Puffs       100              107         05/22/19               Sell
 Strawberry & Beet Puffs       100              105         09/21/18               Sell
 Strawberry & Beet Puffs       100              104         08/22/18               Sell
 Banana & Pumpkin Puffs        100              103         04/24/19               Sell
 Sweet Potato & Carrot Puffs   100              103         04/24/19               Sell
 Banana & Pumpkin Puffs        100              101         09/21/18               Sell

       The average amount of inorganic arsenic in the baby foods that Nurture tested and sold
was 59.54 ppb. That towers over existing and recommended standards, including FDA’s and
EPA’s water limits of 10 ppb.

       At least 89 of Nurture’s final products—over 78% of those products tested—tested at
9 ppb inorganic arsenic or above.

       For results under 9.54 ppb, Nurture did not differentiate—it marked them all as “<9.54.”
Because of this “less than” reporting format, there is no way to know if any of Nurture’s
products were free of inorganic arsenic.

Summary of Nurture’s Inorganic Arsenic Results

 180 ppb – Nurture’s product with the highest amount of inorganic arsenic: Apple &
 Broccoli Puffs.
 >100 ppb – Over 25% of the baby food products that were tested for inorganic arsenic
 had over 100 ppb inorganic arsenic.
 59.54 ppb – Average amount of inorganic arsenic in all baby food products tested for
 inorganic arsenic.
 >50 ppb – Over 50% of Nurture’s baby food products that were tested for inorganic
 arsenic contained over 50 ppb inorganic arsenic.

       2.     Hain (Earth’s Best Organic) produced finished baby foods that contained as
              much as 129 ppb inorganic arsenic; Hain used ingredients in its baby foods
              with as much at 309 ppb total arsenic.



                                              15
   Case Case
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                  Page 17
                                                        Page
                                                          of 60
                                                              90PageID
                                                                 of 387 #: 87




        Hain does not regularly test finished baby food products for inorganic arsenic content. It
typically only tests ingredients. However, when Hain did test a small sample of finished product,
it found 129 ppb inorganic arsenic. 37

Hain Celestial, FDA Testing Result Investigation, August 1, 2019 (Excerpted Entries) 38




        The Subcommittee’s review of the ingredient test results reveals that Hain routinely used
ingredients with high levels of arsenic. Hain used brown rice flour that had tested at 309 ppb
arsenic. 39 Hain likewise used a vitamin pre-mix containing 223 ppb arsenic, and raisin and
wheat flour containing 200 ppb arsenic. 40 The testing data shows that Hain used at least 24
ingredients after testing found that they contained more than 100 ppb arsenic, its already-
dangerously-high internal standard for most ingredients. 41

Hain, Raw Material Pre-Shipment Test Data History (Excerpted Entries) 42

 Lab Results        Product Description                   Status                      Arsenic        Arsenic
 Date                                                                                 Spec Limit     Result
                                                                                      (ppb)          (ppb)
 Jun/19/2019        Org Brown Rice Flour                  Deviation Approved          100            309
 Nov/26/2019        Vitamin Pre-Mix                       Deviation Approved          100            223
 Jul/10/2018        Org Whole Raisins                     Accepted                    100            200
 Sep/29/2017        Org Soft White Wheat Flour            Accepted                    200            200
 Dec/14/2017        Org Spelt Flour                       Accepted                    100            190
 Jan/8/2018         Organic Barley Malt Extract           Accepted                    100            180
 Dec/5/2017         Org Yellow Split Pea Powder           Accepted                    100            160
 Jul/13/2017        Medium Grain Whole Rice               Accepted                    200            150
 Oct/3/2017         Org Brown Rice Flour                  Accepted                    100            140
 Sep/4/2019         Org Brown Rice Flour                  Deviation Approved          100            134
 Dec/5/2017         Org Butternut Squash Puree            Accepted                    100            130
 Oct/31/2017        Org Brown Rice Flour                  Accepted                    100            130
        37
            Hain, PowerPoint Presentation to FDA: FDA Testing Result Investigation (Aug. 1, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
        38
             Id.
          39
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).
        40
             Id.
        41
             Id.
        42
             Id.




                                                        16
   Case Case
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                  Page 18
                                                        Page
                                                          of 60
                                                              91PageID
                                                                 of 387 #: 88




 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         130
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         127
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         126
 Dec/13/2017        Org Blueberry Puree                  Accepted                   100         120
 Dec/27/2017        Org Barley Flour                     Accepted                   100         120
 Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         119
 Nov/29/2017        Org Blueberry Puree                  Accepted                   100         110
 Nov/3/2017         Org Cinnamon Powder                  Accepted                   100         110
 Jul/11/2019        Org Brown Rice Flour                 Accepted                   100         101

        3.         Beech-Nut used ingredients in its baby foods with as much at 913.4 ppb
                   arsenic; Beech-Nut routinely used ingredients that exceeded 300 ppb total
                   arsenic; Beech-Nut unnecessarily uses high-arsenic additives to address
                   issues like “crumb softness.”

        Beech-Nut only tested arsenic content in its ingredients, not its final product. The
Subcommittee has determined that Beech-Nut used ingredients containing as much as 913.4 ppb
arsenic. 43 Test results show that Beech-Nut used at least fourteen other ingredients containing
over 300 ppb arsenic. 44 And it used at least 45 ingredients containing over 100 ppb arsenic.

Beech-Nut, Raw Material Heavy Metal Testing (Excerpted Entries) 45

 Date                    Commodity                  Arsenic           Spec.               Acceptance
                                                    Result                                (Y/N)
                                                    (ppb)
 9/19/2018               Amylase                    913.40            N/A                 Y
 4/26/2018               Amylase                    741.10            N/A                 Y
 10/7/2017               BAN 800                    710.90            <3000               Y
 11/29/2017              Alpha Amylase              679.00            N/A                 Y
 10/12/2017              Amylase                    645.10            N/A                 Y
 8/20/2019               Sebamyl 100                583.60            N/A                 Y
 3/6/2018                Org. Rice Flour            570.00            ≤100(inorg)         Y
 6/7/2019                Enzyme                     499.30            N/A                 Y
 12/20/2017              BAN 800                    465.20            <3000               Y
 1/14/2019               Enzyme                     442.30            N/A                 Y
 10/23/2017              BAN 800                    401.40            <3000               Y

        43
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
        44
             Id.
        45
             Id.




                                                       17
   Case Case
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                  Page 19
                                                        Page
                                                          of 60
                                                              92PageID
                                                                 of 387 #: 89




 2/19/2018             BAN 800                  382.00          <3000                Y
 6/12/2018             Ban 800                  353.80          <3000                Y
 5/21/2018             Org. Cumin               322.70          ≤1000                Y
 4/13/2018             Org. Rice                237.40          ≤100(inorg)          Y
 4/12/2018             Rice Flour               170.00          ≤100(inorg)          Y
 4/6/2018              Rice Flour               170.00          ≤100(inorg)          Y
 7/14/2017             Org. Cumin               168.50          ≤1000                y
 7/31/2018             rice flour               162.00          ≤100(inorg)          Y
 2/28/2018             Rice Flour               161.00          ≤100(inorg)          y
 3/30/2017             Cumin                    160.50          ≤1000                Y
 3/27/2018             Rice Flour               160.00          ≤100(inorg)          Y
 5/30/2018             Rice Flour               160.00          ≤100(inorg)          Y
 6/12/2018             Rice Flour               160.00          ≤100(inorg)          Y
 7/20/2018             Rice Flour               160.00          ≤100(inorg)          Y
 10/11/2016            Oregano                  158.10          <1000                Y
 1/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
 1/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
 2/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
 5/31/2018             Rice Flour               150.00          ≤100(inorg)          Y
 2/22/2018             Rice Flour               140.00          ≤100(inorg)          Y
 1/6/2018              Rice Flour               140.00          ≤100(inorg)          Y
 4/6/2018              Rice Flour               140.00          ≤100(inorg)          Y
 9/4/2019              Org. rice                132.30          ≤200                 Y
 11/3/2017             Org.Cumin                130.20          ≤1000                Y
 2/15/2018             Rice Flour               130.00          ≤100(inorg)          Y
 2/5/2018              Rice Flour               130.00          ≤100(inorg)          Y
 2/8/2018              Rice Flour               130.00          ≤100(inorg)          Y
 1/5/2018              Rice Flour               122.30          ≤100(inorg)          Y
 1/5/2018              Rice Flour               120.80          ≤100(inorg)          Y
 2/8/2018              Rice Flour               120.00          ≤100(inorg)          Y
 1/18/2017             Org.Rice                 110.00          ≤200                 Y
 5/8/2018              Rice Flour               110.00          ≤100(inorg)          Y
 5/17/2017             Rice                     110.00          ≤200                 Y
 2/6/2017              Vitamin Mix              106.90          <3000                Y

        The six Beech-Nut ingredients with the highest arsenic levels—Amylase, BAN 800,
Alpha Amylase, and Sebamyl 100—are all enzymes that Beech-Nut adds to its products. BAN
800 is an enzyme that reportedly “[i]ncreases crumb softness” in baked goods. 46 Amylase is an


        46
          Novozymes, Meet Consumer Demands with Enzymes that Support Organic Labeling (May 2018) (online
at www.novozymes.com/-/media/Project/Novozymes/Website/website/document-library/Advance-your-
business/Baking/Baking-Product-Range-for-Organic-Production.pdf).




                                                  18
   Case Case
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                  Page 20
                                                        Page
                                                          of 60
                                                              93PageID
                                                                 of 387 #: 90




enzyme that is “used in bread-making as an additive to improve the conversion of complex
sugars into simple sugars that yeast are then able to feed on and produce alcohol and CO2.” 47

        4.         Gerber used 67 batches of rice flour that had more than 90 ppb inorganic
                   arsenic.

        Gerber did not provide inorganic arsenic results for all of its ingredients. However, test
results for conventional rice flour revealed that Gerber routinely used flour with over 90 ppb
inorganic arsenic. 48 Gerber used five batches of rice flour that had 98 ppb inorganic arsenic, and
67 batches that contained more than 90 ppb.

Gerber Products Company Test Results (Excerpted Entries) 49

 Year          Ingredient                                             Total Arsenic        Inorganic
                                                                      (ppb)                Arsenic (ppb)
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
 2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96


        47
             ChefSteps, Amylase (online at www.chefsteps.com/ingredients/amylase) (accessed Jan. 26, 2021).
        48
            Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).
        49
             Id.




                                                        19
 Case Case
      2:21-cv-01704
           MDL No. 2997
                    Document
                        Document
                             1-1 Filed
                                 86-3 03/29/21
                                       Filed 04/07/21
                                                Page 21
                                                      Page
                                                        of 60
                                                            94PageID
                                                               of 387 #: 91




2019   Flour Rice Long Grain Tote NGM InfG Kshr   105        96
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123        95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123        95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   95         95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123        95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   123        95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124        95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124        95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124        95
2018   Flour Rice Long Grain Tote NGM InfG Kshr   124        95
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118        94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118        94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   94         94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118        94
2017   Flour Rice Long Grain Tote NGM InfG Kshr   118        94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111        94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111        94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111        94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111        94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111        94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111        94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111        94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111        94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111        94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111        94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   111        94
2018   Flour Rice Long Grain Tote NGM InfG Kshr   121        93
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123        92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123        92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123        92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   123        92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108        92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   92         92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108        92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108        92
2017   Flour Rice Long Grain Tote NGM InfG Kshr   108        92
2018   Flour Rice Long Grain Tote NGM InfG Kshr   120        92



                                       20
   Case Case
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                  Page 22
                                                        Page
                                                          of 60
                                                              95PageID
                                                                 of 387 #: 92




 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
 2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91

        B.       Lead

       There is a growing consensus among health experts that lead levels in baby foods should
not exceed 1 ppb. The American Academy for Pediatrics, the Environmental Defense Fund, and
Consumer Reports have all, in some form, called for a 1 ppb level in food and drinks that babies
and children consume. 50 Healthy Babies Bright Futures has called for a goal of no measurable
amount of lead in baby food. 51

        There is no federal standard for lead in baby food. However, FDA has set a 5 ppb lead
standard for bottled water, WHO has set 10 ppb lead as a provisional guideline for drinking
water, and EPA has set an action level of 15 ppb for lead in drinking water. FDA has also set
standards for lead in juice (50 ppb) and candy (100 ppb). The European Union has set the
maximum lead level in infant formula to 20 ppb. 52




        50
            American Academy of Pediatrics, Prevention of Childhood Lead Toxicity (May 5, 2016) (online at
https://pediatrics.aappublications.org/content/pediatrics/early/2016/06/16/peds.2016-1493.full.pdf); Environmental
Defense Fund, Lead in Food: A Hidden Health Threat (June 15, 2017) (online at
www.edf.org/sites/default/files/edf_lead_food_report_final.pdf); Consumer Reports, Consumer Reports Letter to
FDA on Reducing Heavy Elements Like Arsenic, Lead, and Cadmium in Fruit Juices (Jan. 30, 2019) (online at
https://advocacy.consumerreports.org/research/consumer-reports-letter-to-fda-on-reducing-heavy-elements-like-
arsenic-lead-and-cadmium-in-fruit-juices/).
        51
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        52
           World Health Organization, Lead in Drinking-Water (2011) (online at
www.who.int/water_sanitation_health/dwq/chemicals/lead.pdf); Environmental Protection Agency, Drinking Water
Requirements for States and Public Water Systems (online at www.epa.gov/dwreginfo/lead-and-copper-rule)
(accessed Jan. 26, 2021); European Union, Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec.
19, 2006) (online at https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).




                                                        21
   Case Case
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                  Page 23
                                                        Page
                                                          of 60
                                                              96PageID
                                                                 of 387 #: 93




Proposed and Existing Lead Standards

 Group or Agency               Standard

 Environmental                 1 ppb, especially for baby food
 Defense Fund
 Consumer Reports              1 ppb in fruit juices
 American Academy of           1 ppb for water fountains in schools
 Pediatrics (AAP)
 FDA                           5 ppb for bottled water
 World Health                  10 ppb provisional guideline
 Organization
 EPA                           15 ppb for drinking water (action level)
 European Union (EU)           20 ppb for “infant formulae and follow-on formulae”

 FDA                           50 ppb for juice
                               100 ppb for candy

        The Subcommittee’s investigation has found that baby food manufacturers are selling
baby food with higher levels of lead than what is allowed by existing standards for water, juice,
and candy. Internal testing data from Gerber, Nurture, Beech-Nut, and Hain demonstrate that all
four companies sold products or used ingredients with significant amounts of lead. Only Nurture
routinely tested its finished product for lead. Hain, Beech-Nut, and Gerber did not test their
finished products, only their ingredients. All companies, whether they test their final products or
merely their ingredients, sold baby foods even when they or their ingredients contained unsafe
levels of lead.

        1.         Nurture (HappyBABY) sold finished baby food products after testing
                   confirmed they contained as much as 641 ppb lead, over six times its already-
                   dangerously-high internal standard.

        Nurture sold products that tested as high as 641 ppb lead—over six times higher than its
internal limit of 100 ppb lead. 53 Nurture also sold five other products after they tested over 50
ppb lead. 54




        53
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
        54
             Id.




                                                       22
   Case Case
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                  Page 24
                                                        Page
                                                          of 60
                                                              97PageID
                                                                 of 387 #: 94




Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 55




         Of the 206 finished products that Nurture tested for lead, 16 products registered over
20 ppb lead—exceeding the lenient EU standard. And 39 products, or 18.9%, tested over 10 ppb
lead. 56 It is not clear that even one of Nurture’s baby food products registered at or below 1 ppb
lead, which should be the upper limit for lead content according to the health experts at
Consumer Reports, the Environmental Defense Fund, and the American Academy of Pediatrics.

        2.         Beech-Nut used ingredients containing as much as 886.9 ppb lead; Beech-Nut
                   routinely used ingredients with high lead content, including 483 ingredients
                   that contained over 5 ppb lead, 89 ingredients that contained over 15 ppb
                   lead, and 57 ingredients that contained over 20 ppb lead.

       Beech-Nut used ingredients in its baby foods that contained high lead levels. For
instance, Beech-Nut used cinnamon that contained 886.9 ppb lead. 57

Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entry) 58




       Beech-Nut tested and used 57 ingredients that contained over 20 ppb lead, the EU’s lax
standard for lead in infant formula. Beech-Nut accepted 89 ingredients that tested at or over 15
ppb lead, EPA’s action level for drinking water, and 483 ingredients that tested at or over 5 ppb
lead, FDA’s standard for lead in bottled water. 59




        55
             Id.
        56
             Id.
        57
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
        58
             Id.
        59
             Id.




                                                       23
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 25
                                                       Page
                                                         of 60
                                                             98PageID
                                                                of 387 #: 95




Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 60

 Date              Commodity            Lead result (ppb)   Spec.      Acceptance (Y/N)

 10/19/2016        Cinnamon             886.9               ≤1000      Y

 5/21/2018         Org. Cumin           644.9               ≤1000      Y

 8/11/2017         Org. Coriander       603.5               <1000      Y

 10/11/2016        Oregano              570.4               <1000      Y

 7/14/2017         Org. Cumin           231.2               ≤1000      y

 5/31/2017         Cinnamon             203.9               ≤1000      Y

 3/30/2017         Cumin                177.7               ≤1000      Y

 11/3/2017         Org. Cumin           167.7               ≤1000      Y

 12/5/2017         Org. Cinnamon        126.2               ≤1000      Y

 11/29/2017        Alpha Amylase        114.5               <300       Y

 9/19/2018         Amylase              108.8               <300       Y

 7/11/2017         Org. Lemon           102                 ≤160       Y

 7/8/2019          Org. Cinnamon        100                 ≤1000      Y

 7/12/2019         Org. Cinnamon        100                 ≤1000      Y

 10/12/2017        Amylase              95.8                <300       Y

 4/26/2018         Amylase              91                  <300       Y

 4/12/2017         Turmeric             76.3                ≤1000      Y

 8/27/2018         Sunflower Lecithin   71.6                ≤100       Y

 8/3/2017          Org. Lemon           63.7                ≤160       Y




        60
             Id.




                                               24
 Case Case
      2:21-cv-01704
           MDL No. 2997
                    Document
                        Document
                             1-1 Filed
                                 86-3 03/29/21
                                       Filed 04/07/21
                                                Page 26
                                                      Page
                                                        of 60
                                                            99PageID
                                                               of 387 #: 96




4/11/2018    Org. Cinnamon        59              ≤1000    Y

11/2/2018    S. Potato            55.3            ≤15      Y

4/21/2017    Sunflower Lecithin   54.9            ≤100     Y

8/15/2018    Quinoa Flour         51.6            <75      Y

11/2/2018    S. Potato            50.1            ≤15      Y

10/25/2016   Lemon                47.5            ≤160     Y

1/14/2019    Enzyme               47.3            <300     Y

5/31/2018    Prune Puree          41.5            ≤40      Y - ER

11/6/2018    S. Potato            40.3            ≤15      Y

9/29/2017    Org. Turmeric        39.3            ≤1000    Y

9/13/2019    Org. Cinnamon        37.8            ≤1000    Y

8/11/2017    Org. Cinnamon        36.7            ≤1000    y

11/6/2018    S. Potato            35.2            ≤15      Y

11/2/2018    S. Potato            34.9            ≤15      Y

10/10/2018   Dehydrated Potato    32.4            <75      Y - ER

8/2/2018     Mango                32.3            ≤20      Y

11/2/2018    S. Potato            31.8            ≤15      Y

6/11/2018    Sunflower Lecithin   31.7            ≤100     Y

8/6/2018     Prune                31.1            ≤40

8/20/2019    Sebamyl 100          30.6            <300     Y

3/19/2018    Org. Prune           30              ≤40      Y

9/20/2016    Apricot              28              ≤20      Y - ER

2/13/2019    Org. Prune           27.9            ≤40      Y - ER




                                         25
   CaseCase
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 86-3
                                   Filed 03/29/21
                                          Filed 04/07/21
                                                    Page 27
                                                         Page
                                                            of 60
                                                                100
                                                                  PageID
                                                                    of 387#: 97




 6/7/2019             Enzyme                      26.3                      <300            Y

 6/19/2018            Org. Quinoa Flour           25.3                      <75             Y - ER

 2/6/2017             Vitamin Mix                 24.6                      <10             Y

 9/28/2017            Org. Quinoa Seeds           24.2                      <75             Y

 9/28/2017            Org. Quinoa Seeds           24.2                      <75             Y

 2/1/2019             Blueberry                   22.7                      <25             Y

 11/6/2018            S. Potato                   22                        ≤15             Y

 3/18/2019            Org. Pears                  21.7                      <10

 6/14/2019            Sunflower Lecithin          21                        ≤100            Y

 3/20/2018            Carrots                     20                        <25             Y - ER

 3/20/2018            Carrots                     20                        <25             Y - ER

 3/19/2018            Carrots                     20                        <25             Y - ER

 3/19/2018            Carrots                     20                        <25             Y - ER

 3/16/2017            Sunflower Lecithin          20                        ≤100            Y

 3/1/2019             Org. Cinnamon               20                        ≤1000           Y


        3.       Hain (Earth’s Best Organic) used ingredients containing as much as 352 ppb
                 lead; Hain consistently used baby food ingredients with high lead content,
                 including 88 ingredients that tested over 20 ppb lead and six ingredients that
                 tested over 200 ppb lead.

       Hain used an ingredient called vitamin pre-mix in its baby food that contained as much as
352 ppb lead. 61




          61
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                         26
   CaseCase
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 86-3
                                   Filed 03/29/21
                                          Filed 04/07/21
                                                    Page 28
                                                         Page
                                                            of 60
                                                                101
                                                                  PageID
                                                                    of 387#: 98




Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entry) 62




        Hain used six ingredients that tested above 200 ppb lead. Hain used 88 ingredients with
lead levels at or over 20 ppb—the EU’s standard for lead in infant formula. Hain accepted 115
ingredients that registered at or over 15 ppb—EPA’s action level for drinking water. And at
least 27% of Hain ingredients tested at or over 5 ppb lead, FDA’s standard for lead in bottled
water. None of the test results showed an ingredient below 1 ppb lead, which should be the
upper limit for lead content according to the health experts at Consumer Reports, the
Environmental Defense Fund, and the American Academy of Pediatrics.

Hain’s Raw Material Pre-Shipment Test Data History (Excepted Entries for Ingredients
Above 200 ppb Lead) 63




        4.         Gerber used ingredients that tested as high as 48 ppb lead; and routinely
                   accepted ingredients containing over 20 ppb lead.

       Gerber produced limited lead testing results. The results for its sweet potatoes and juices
demonstrated its willingness to use ingredients that contained dangerous lead levels. Gerber
used an ingredient, conventional sweet potatoes, with 48 ppb lead. Gerber also used twelve other
batches of sweet potato that tested over 20 ppb for lead, the EU’s lenient upper standard. 64




        62
             Id.
        63
             Id.
          64
             Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).




                                                        27
   CaseCase
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 86-3
                                   Filed 03/29/21
                                          Filed 04/07/21
                                                    Page 29
                                                         Page
                                                            of 60
                                                                102
                                                                  PageID
                                                                    of 387#: 99




Gerber Products Company Test Results (Excerpted Entries) 65

 Year                    Ingredient                                     Lead Level (ppb)
 2017                    Conventional                                   48
 2017                    Organic                                        35
 2017                    Organic                                        34
 2017                    Organic                                        34
 2018                    Conventional                                   34
 2019                    Conventional                                   34
 2019                    Conventional                                   34
 2018                    Organic                                        25
 2019                    Organic                                        25
 2018                    Organic                                        22
 2018                    Organic                                        22
 2018                    Organic                                        21
 2019                    Conventional                                   21

        The average amount of lead in Gerber’s tested juice concentrates was 11.2 ppb—more
than FDA’s limit for lead in bottled water. Over 83% of the juice concentrates tested showed
greater than 1 ppb lead, which is Consumer Reports’ recommended limit for fruit juices.

Gerber Products Company Test Results (Excerpted Entries) 66




        65
             Id.
        66
             Id.




                                              28
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 30
                                                       Page
                                                         of 60
                                                             103
                                                               PageID
                                                                 of 387#: 100




        C.       Cadmium

        Outside the context of baby food, some regulation has taken action against cadmium. For
example, EPA has a limit of 5 ppb in drinking water, and FDA has set a limit of 5 ppb in bottled
water. 67 These standards approach WHO’s 3 ppb limit for cadmium in drinking water. 68

         Groups like Healthy Babies Bright Futures have set a goal of no measurable amount of
cadmium in baby food. 69 Consumer Reports has called for a limit of 1 ppb cadmium in fruit
juices. 70 And the EU has set a limit ranging from 5–20 ppb cadmium for infant formula.

       The Subcommittee found that baby food manufacturers sold many products with much
higher cadmium content.

Proposed and Existing Cadmium Standards

 Group or Agency             Standard
 Consumer Reports            1 ppb in all fruit juices
 World Health                3 ppb for drinking water
 Organization
 EPA                         5 ppb for drinking water
 FDA                         5 ppb for drinking water
 European Union (EU)         5-20 ppb for infant formulae

        1.       Beech-Nut used ingredients in its baby food containing up to 344.55 ppb
                 cadmium; 105 Beech-Nut ingredients tested over 20 ppb cadmium.

      Beech-Nut used twenty ingredients registering over 100 ppb cadmium, including
cinnamon containing 344.5 ppb cadmium. 71 That is more than 17 times higher than the EU’s lax



        67
           Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021); 21 C.F.R. § 165
(2019) (online at www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/cfrsearch.cfm?fr=165.110).
      68
         World Health Organization, Cadmium in Drinking-Water (2011) (online at
www.who.int/water_sanitation_health/water-quality/guidelines/chemicals/cadmium.pdf?ua=1).
        69
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        70
            Consumer Reports, Consumer Reports Letter To FDA On Reducing Heavy Elements Like Arsenic, Lead,
and Cadmium in Fruit Juices (Jan. 30, 2019) (online at https://advocacy.consumerreports.org/research/consumer-
reports-letter-to-fda-on-reducing-heavy-elements-like-arsenic-lead-and-cadmium-in-fruit-juices/); European Union,
Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec. 19, 2006) (online at https://eur-
lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).
         71
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                       29
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 31
                                                       Page
                                                         of 60
                                                             104
                                                               PageID
                                                                 of 387#: 101




upper limit on cadmium in baby food. At least 105 ingredients that Beech-Nut tested and used in
baby foods registered at or over 20 ppb cadmium—the EU’s lax infant formula upper limit. 72

Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 73

 Date                     Commodity                    Cadmium              Spec.           Acceptance
                                                       Result (ppb)                         (Y/N)
 10/19/2016               Cinnamon                     344.50               ≤1000           Y
 4/11/2018                Org. Cinnamon                225.10               ≤1000           Y
 5/31/2017                Cinnamon                     194.30               ≤1000           Y
 6/8/2018                 Org. Garlic                  186.00               ≤1000           Y
 8/11/2017                Org.Cinnamon                 178.20               ≤1000           y
 10/11/2016               Oregano                      176.50               <1000           Y
 12/5/2017                Org. Cinnamon                163.40               ≤1000           Y
 11/29/2017               Dehydrated Potato            148.40               <90             Y - ER
 10/10/2018               Dehydrated Potato            146.00               <90             Y
 10/10/2018               Dehydrated Potato            143.50               <90             Y - ER
 7/10/2019                Spinach Puree                143.00               <180            Y
 7/2/2018                 Fresh Spinach                142.30               <180            Y
 7/8/2019                 Org. Cinnamon                140.00               ≤1000           Y
 7/12/2019                Org. Cinnamon                140.00               ≤1000           Y
 3/1/2019                 Org. Cinnamon                120.00               ≤1000           Y
 11/29/2017               Dehydrated Potato            119.60               <90             Y - ER
 9/13/2019                Org. Cinnamon                117.30               ≤1000           Y
 7/15/2019                Spinach                      117.00               <180            Y
 7/15/2019                Spinach                      101.00               <180            Y
 7/15/2019                Spinach                      101.00               <180            Y

        2.         Hain (Earth’s Best Organic) used ingredients in its baby food containing up
                   to 260 ppb cadmium; 102 Hain ingredients tested over 20 ppb cadmium.

        Hain used 14 ingredients that contained more than 100 ppb cadmium, including barley
flour that registered at 260 ppb cadmium. 74 That is thirteen times the EU’s lax upper limit on
cadmium in baby food. Hain tested and used 102 ingredients that registered at or above 20 ppb
cadmium—the EU’s lax upper limit.




        72
             Id.
        73
             Id.
          74
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                        30
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 32
                                                       Page
                                                         of 60
                                                             105
                                                               PageID
                                                                 of 387#: 102




Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 75

 Lab Results           Products Description               Status            Cadmium               Cadmium
 Date                                                                       Spec. limit           Result (ppb)
                                                                            (ppb)
 Jan/19/2018           Org Barley Flour                   Accepted          100                   260
 Jan/22/2018           IQF Org Chopped Broccoli           Accepted          100                   250
 Jan/23/2018           Org Date Paste                     Accepted          100                   220
 Nov/3/2017            Org Cinnamon Powder                Accepted          100                   200
 Aug/21/2017           Org Brown Flax Milled              Accepted          100                   190
 Jan/22/2018           Org Date Paste                     Accepted          100                   190
 Jan/18/2018           Org Yellow Papaya Puree            Accepted          100                   170
 Jan/19/2018           Org Whole Wheat Fine               Accepted          100                   160
                       Flour
 Aug/17/2017           Org Red Lentils                    Accepted          100                   130
 Jan/15/2018           Org Oat Flakes                     Accepted          100                   130
 Jun/13/2018           Org Brown Flax Milled              Accepted          100                   121
 Jan/12/2018           Org Barley Flour                   Accepted          100                   110
 Jun/25/2018           Org Oat Flour                      Accepted          100                   102
 Feb/19/2019           Org Cinnamon Powder                Deviation         100                   102
                                                          Approved

        3.         Sixty-five percent of Nurture (HappyBABY) finished baby food products
                   contained more than 5 ppb cadmium, the EPA’s limit for drinking water.

         Nurture sold multi-grain cereal with 49 ppb cadmium. Nurture sold another 125 products
that tested over 5 ppb, which is the EPA’s limit for drinking water. 76

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 77




        75
             Id.
        76
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
        77
             Id.




                                                       31
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 33
                                                       Page
                                                         of 60
                                                             106
                                                               PageID
                                                                 of 387#: 103




        4.         Gerber used carrots containing as much as 87 ppb cadmium; 75% of
                   Gerber’s carrots contain cadmium in excess of 5 ppb.

       Gerber does not test all its ingredients for cadmium. Of those it does test, it accepts
ingredients with high levels of cadmium. Gerber used multiple batches of carrots containing as
much as 87 ppb cadmium, and 75% of the carrots Gerber used had more than 5 ppb cadmium—
the EPA’s drinking water standard. 78

Gerber Products Company Test Results (Excerpted Entries) 79




        D.         Mercury

        Outside the context of baby food, some regulation has taken action against mercury.
EPA, for example, has capped mercury in drinking water at 2 ppb. 80 Consumer advocates urge
even stricter standards for baby food. For example, Health Babies Bright Futures has called for a
goal of no measurable amount of mercury in baby food. 81

        1.         Nurture (HappyBABY) sold finished baby food products containing as much
                   as 10 ppb mercury.

        Nurture sold a finished baby food product that contained 10 ppb mercury, and two others
that contained 9.8 and 7.3 ppb. A level of 10 ppb is five times more than the EPA’s 2 ppb
standard for drinking water. In total, Nurture sold 56 products that contained over 2 ppb
mercury. 82




        78
            Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).
        79
             Id.
        80
          Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021).
         81
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
         82
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                       32
   Case Case
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                  Page 34
                                                        Page
                                                          of 60
                                                              107
                                                                PageID
                                                                  of 387#: 104




Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 83




        2.         Beech-Nut and Hain (Earth’s Best Organic) did not even test for mercury in
                   baby food; Gerber barely tests for it.

       From the documents produced to this Subcommittee, it appears that neither Beech-Nut
nor Hain tests their ingredients or their finished products for mercury.

      Gerber only tests certain ingredients for mercury. Of the test results they presented to the
Subcommittee, they only tested carrots, sweet potatoes, and lemon juice concentrate.

III.    INDUSTRY SELF-REGULATION FAILS TO PROTECT CONSUMERS: NURTURE,
        BEECH-NUT, HAIN, AND GERBER SET THEIR OWN DANGEROUSLY HIGH
        INTERNAL STANDARDS FOR TOXIC HEAVY METAL LEVELS AND ROUTINELY
        IGNORED THEM TO SELL PRODUCTS WITH HIGHER HEAVY METAL LEVELS.

        Baby food manufacturers are free to set their own internal standards for toxic heavy metal
content of their products. They have set those standards at dangerously high levels and have
often sold foods that exceed even those levels.

        A.         Nurture (HappyBABY) sets high internal standards and regularly exceeds
                   them. Nurture admits that its toxic heavy metal testing is not for safety—it
                   sells all products tested, regardless of its toxic heavy metal content. FDA has
                   finalized only one standard—100 ppb inorganic arsenic in infant rice
                   cereal—Nurture has ignored it, setting its internal standard for that product
                   at 115 ppb.

        Nurture created internal standards but did not follow them. Nurture describes these
standards as “goal thresholds” that “are not used to make product disposition decisions and are
not a pre-condition to product release.” 84 Instead, its testing regime is limited to monitoring the
supply chain. Nurture’s thresholds are not actually used to prevent products that contain high
levels of toxic heavy metals from being sold. 85


        83
             Id.
        84
            Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
        85
             Id.




                                                     33
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 35
                                                       Page
                                                         of 60
                                                             108
                                                               PageID
                                                                 of 387#: 105




        Nurture does not even claim to be testing for safety—it made clear in its letter response to
this Subcommittee that all products will be sold regardless of testing result: “our heavy metal
testing is performed as part of our monitoring program and not as a condition of product
release, all of the products that were tested were sold into commerce.” 86

       Nurture sells the products it tests, regardless of their toxic heavy metal content. In total,
Nurture tested 113 final products and sold every product tested, regardless of how much
inorganic arsenic or lead the product contained, and regardless of whether those metals exceeded
its own internal standards.

      As a result of this policy of not testing for safety, Nurture released products containing as
much as 641 ppb lead and 180 ppb inorganic arsenic. 87

        Nurture sold 29 products that were above its internal arsenic limit of 100 ppb, including
Apple & Broccoli Puffs that contained 180 ppb inorganic arsenic. Nurture’s standards “are not
used to make product disposition decisions and are not a pre-condition to product release.”
Instead, their testing regime is limited to monitoring the supply chain. 88

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 89




        86
             Id.
        87
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
          88
             Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
         89
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                       34
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 36
                                                       Page
                                                         of 60
                                                             109
                                                               PageID
                                                                 of 387#: 106




        Further, Nurture appears to have misled the Subcommittee about its testing standards. As
seen from Nurture’s goal thresholds pictured below, Nurture conveyed to the Subcommittee that
after January of 2019, it had a goal threshold of 50 ppb for lead in all of its baby food products—
infant formula, cereals, and wet foods. 90 However, in the test results that Nurture provided to
this Subcommittee, it was still using 100 ppb as an internal guideline after January 2019.

        This image is from Nurture’s December 18, 2019, response to the Subcommittee, stating
that after January of 2019, its lead threshold was 50 ppb in all baby food products: 91




        However, the chart below appears to show that after the date Nurture claims to have
moved to a 50 ppb lead standard—January 2019—Nurture was still using a “Goal Threshold” of
100 ppb for 53 baby food products. The fact that Nurture appears to have continued using a
higher standard up to nine months after it claimed to the Subcommittee to have lowered the
threshold casts serious doubt on Nurture’s candor in this matter.

Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 92



        90
            Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
        91
             Id.
         92
            Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                       35
 Case Case
      2:21-cv-01704
           MDL No. 2997
                    Document
                        Document
                             1-1 Filed
                                 86-3 03/29/21
                                       Filed 04/07/21
                                                Page 37
                                                      Page
                                                        of 60
                                                            110
                                                              PageID
                                                                of 387#: 107




Product Name                          Parameter Goal        Result   Unit Date of
                                                Threshold                 Test
                                                                          Report
Blueberry Beet Rice Cakes             Lead        100       <4.0     ppb   10/14/19
Stage 3 Root Vegetable and Turkey     Lead        100       <4.0     ppb   10/11/19
Apple & Broccoli Puffs                Lead        100       5.8      ppb   10/10/19
Apple Cinnamon Oat Jar                Lead        100       <4.0     ppb   10/09/19
Apple Spinach Jar                     Lead        100       <4.0     ppb   10/09/19
Kale & Spinach Puffs                  Lead        100       9.7      ppb   10/09/19
Apple Mango Beet                      Lead        100       <4.0     ppb   08/22/19
Pear Prune Jar                        Lead        100       <4.0     ppb   08/22/19
Apple Spinach Pea & Kiwi              Lead        100       43       ppb   08/22/19
Pea Spinach Teether                   Lead        100       18       ppb   08/16/19
Strawberry Yogis                      Lead        100       <4.0     ppb   08/13/19
Sweet Potato & Carrot Puffs           Lead        100       7.7      ppb   07/25/19
Banana & Pumpkin Puffs                Lead        100       6.2      ppb   07/25/19
Apples Blueberries & Oats             Lead        100       <4.0     ppb   07/24/19
CC Oats & Quinoa Cereal               Lead        100       <4.0     ppb   07/24/19
Green Beans Jar                       Lead        100       <4.0     ppb   07/24/19
Pears Mangoes & Spinach               Lead        100       <4.0     ppb   07/24/19
Carrots                               Lead        100       <4.0     ppb   07/20/19
Pea Spinach Teether                   Lead        100       23       ppb   07/11/19
Apple & Broccoli Puffs                Lead        100       11       ppb   07/11/19
Kale & Spinach Puffs                  Lead        100       11       ppb   07/11/19
Mangoes                               Lead        100       <4.0     ppb   07/03/19
Sweet Potatoes Jar                    Lead        100       <4.0     ppb   07/03/19
CC Oats & Quinoa Cereal               Lead        100       <4.0     ppb   07/02/19
Harvest Vegetables & Chicken          Lead        100       <4.0     ppb   07/02/19
Apple Rice Cakes                      Lead        100       7.2      ppb   07/02/19
Blueberry Purple Carrot Greek Yogis   Lead        100       4.3      ppb   07/02/19
Apple & Broccoli Puffs                Lead        100       9.9      ppb   05/30/19
Strawberry & Beet Puffs               Lead        100       10       ppb   05/22/19
Apples & Spinach                      Lead        100       <4.0     ppb   05/15/19
Clearly Crafted Apple Guava Beet      Lead        100       <4.0     ppb   05/10/19
Sweet Potato Jar                      Lead        100       <4.0     ppb   05/10/19
Banana & Pumpkin Puffs                Lead        100       13       ppb   04/24/19
Sweet Potato & Carrot Puffs           Lead        100       7.7      ppb   04/24/19
Apple Pumpkin Carrots                 Lead        100       <4.0     ppb   04/12/19
Pea Spinach Teether                   Lead        100       23       ppb   04/12/19
Multi-Grain Cereal Canister           Lead        100       5.2      ppb   04/12/19
Carrots                               Lead        100       <4.0     ppb   04/11/19
Sweet Potato Jar                      Lead        100       <4.0     ppb   04/11/19
Apple Spinach Pea & Kiwi              Lead        100       34       ppb   03/29/19
Strawberry & Beet Puffs               Lead        100       7.8      ppb   03/21/19



                                             36
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 38
                                                       Page
                                                         of 60
                                                             111
                                                               PageID
                                                                 of 387#: 108




 Banana & Pumpkin Puffs                        Lead            100              5.5      ppb     03/21/19
 CC Oatmeal Cereal                             Lead            100              <4.0     ppb     03/18/19
 Carrots & Peas                                Lead            100              <4.0     ppb     03/13/19
 CC Prunes                                     Lead            100              <4.0     ppb     03/13/19
 Pears & Kale Jar                              Lead            100              <4.0     ppb     03/13/19
 Vegetable & Beef Medley                       Lead            100              <4.0     ppb     03/07/19
 Banana Sweet Potato Teether                   Lead            100              12       ppb     02/19/19
 Banana & Pumpkin Puffs                        Lead            100              11       ppb     02/19/19
 Blueberry Purple Carrot Teether               Lead            100              10       ppb     02/19/19
 Mangoes                                       Lead            100              <4.0     ppb     02/13/19
 Apple Mango Beet                              Lead            100              <4.0     ppb     02/12/19
 Strawberry Banana Greek Yogis                 Lead            100              <4.0     ppb     02/12/19

        Nurture has also ignored the only final standard that FDA has set. FDA set a 100 ppb
inorganic arsenic limit for infant rice cereal. Rather than comply with that limit, Nurture set its
internal standards 15% higher, at 115 ppb inorganic arsenic. 93

Excerpt of December 18, 2019, Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi 94




        B.         Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                   dangerous additives, such as vitamin mix, and 5,000 ppb lead for certain
                   ingredients like BAN 800. These standards are the highest of any responding
                   manufacturer.

       Beech-Nut has set an internal specification limit (listed in the chart below as “spec.”) of
3,000 ppb inorganic arsenic for certain ingredients, including vitamin mix.95 As a result of

        93
            Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
        94
             Id.
         95
            Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                       37
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 39
                                                       Page
                                                         of 60
                                                             112
                                                               PageID
                                                                 of 387#: 109




adopting this high internal standard, Beech-Nut has used ingredients containing 710.9, 465.2,
and 401.4 ppb arsenic. 96 Beech-Nut also set internal guidelines of 3,000 ppb for cadmium and
5,000 ppb for lead for certain ingredients. 97 These far surpass any existing regulatory standard in
existence and toxic heavy metal levels for any other baby food manufacturer that responded to
the Subcommittee’s inquiry.

Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 98




       Beech-Nut sold eleven products that surpassed its own internal cadmium limits. By
doing so, Beech-Nut accepted dehydrated potato containing 119.6, 143.5, and 148.4 ppb
cadmium, far surpassing its own internal limit of 90 ppb for that ingredient. 99




       96
            Id.
       97
            Id.
       98
            Id.
       99
            Id.




                                                38
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 40
                                                       Page
                                                         of 60
                                                             113
                                                               PageID
                                                                 of 387#: 110




Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 100




         Beech-Nut’s explanation of why it accepted products over its own internal limits was that
it did so “rarely” and the ingredients were “generally restricted to a 20% variance of BNN’s
allowable limits….” 101 However, as the cadmium examples show, Beech-Nut accepted certain
ingredients in spite of their own testing results which showed that they contained over 20% more
cadmium than their already-high internal limit. Beech-Nut’s internal limit for cadmium in
dehydrated potato appears to be 90 ppb. A 20% variance would permit Beech-Nut to accept
dehydrated potato containing up to 108 ppb cadmium. Nevertheless, Beech-Nut accepted three
shipments of dehydrated potato containing cadmium in excess of its 20% variance allowance. 102
Beech-Nut did not offer any explanation.

        C.          Hain (Earth’s Best Organic) set an internal standard of 200 ppb for arsenic,
                    lead, and cadmium in some of its ingredients. Hain justified deviations above
                    its ingredient testing standards based on “theoretical calculations,” even
                    after Hain admitted to FDA that its testing underestimated final product
                    toxic heavy metal levels.

        Hain set an internal standard of 200 ppb arsenic for 12 ingredients, most of which were
different kinds of flours. By setting this high internal standard, Hain justified accepting wheat
flour and rice that contained 200 and 150 ppb arsenic. 103



        100
              Id.
        101
            Letter from the President and Chief Executive Officer of Beech-Nut Nutrition Company to Chairman
Raja Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform
(Dec. 6, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/6_0.pdf).
        102
             Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
          103
              Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                        39
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 41
                                                       Page
                                                         of 60
                                                             114
                                                               PageID
                                                                 of 387#: 111




Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 104

 Lab Results         Product Description          Status         Arsenic Spec     Arsenic
 Date                                                            Limit (ppb)      Result (ppb)
 Aug/3/2017          Org Kamut Flour              Accepted       200              <100
 Aug/3/2017          Org Spelt Flour              Accepted       200              <100
 Jul/6/2017          Org Yellow Split Pea         Accepted       200              <100
                     Powder
 Jul/5/2017          Org Quinoa Flour             Accepted       200              <100
 May/26/2017         Org Soft White Wheat         Accepted       200              <100
                     Flour
 Aug/1/2017          Org Fiber Oat                Accepted       200              <100

 Sep/25/2017         Org Quinoa Flour             Accepted       200              <100
 Sep/12/2017         Org Spelt Flour              Accepted       200              <100

 Aug/4/2017          Org Spelt Flour              Accepted       200              <100

 Jul/19/2017         Org Green Lentil Flour       Accepted       200              <100

 Sep/29/2017         Org Soft White Wheat         Accepted       200              200
                     Flour
 Jul/13/2017         Medium Grain Whole           Accepted       200              150
                     Rice

        Similarly, Hain set an internal limit of 200 ppb for lead in five ingredients—forty times
higher than FDA’s guidance for bottled water. By doing so, Hain justified accepting lentil flour
with 110 ppb lead and quinoa flour with 120 ppb lead. These surpass every existing regulatory
standard for lead. 105

Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 106




       104
             Id.
       105
             Id.
       106
             Id.




                                               40
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 42
                                                       Page
                                                         of 60
                                                             115
                                                               PageID
                                                                 of 387#: 112




        Hain used four products that surpassed its internal toxic heavy metal limits. For example,
it accepted cinnamon that contained 102 ppb cadmium, vitamin pre-mix that had 223 ppb arsenic
and 353 ppb lead, and two rice flours that had 134 and 309 ppb arsenic. 107

Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 108




       Hain justified these variations by claiming that the “theoretical” final goods will not
surpass its internal limits. For example, Hain became aware that the vitamin pre-mix contained
223 ppb arsenic and 352 ppb lead. 109

Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 110




         Despite having dangerously high levels of toxic heavy metals, Hain approved the use of
this vitamin pre-mix based on a “theoretical” calculation of toxic heavy metals in the final
good. 111


        107
              Id.
        108
              Id.
        109
             Hain, Deviation Report, Vitamin Premix (Nov. 26, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/11_Redacted.pdf).
        110
              Id.
        111
              Id.




                                                        41
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 43
                                                       Page
                                                         of 60
                                                             116
                                                               PageID
                                                                 of 387#: 113




Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 112




        To calculate the estimated quantity of lead and arsenic in the finished good, Hain
considered the percentage of rice flour and vitamin pre-mix in the finished goods, and their
projected amounts of arsenic and lead. Ultimately, Hain predicted that the finished good would
have roughly 85 ppb arsenic and 25 ppb lead. 113

Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 114




        However, it is not clear that Hain ever tested the finished good. Hain appears to have
used this vitamin pre-mix with dangerously high levels of toxic heavy metals without ever
confirming the finished good was actually safe to consume.

       Hain made this decision four months after it had made a secret presentation to FDA
admitting that heavily tainted vitamin premix caused dangerous levels of arsenic in its finished


       112
             Id.
       113
             Id.
       114
             Id.




                                                42
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 44
                                                       Page
                                                         of 60
                                                             117
                                                               PageID
                                                                 of 387#: 114




products, which initially went undetected because Hain did not test its finished products. 115 Hain
made no effort to correct the problem. Note: Full discussion of Hain’s secret presentation to
FDA appears in Section V., Parts D. and E., below.

IV.     WALMART, SPROUT ORGANIC FOODS, AND CAMPBELL REFUSED TO
        COOPERATE WITH THE SUBCOMMITTEE’S INVESTIGATION

        Nurture, Beech-Nut, Hain, and Gerber cooperated with the Subcommittee’s investigation,
despite the fact that doing so exposed their reckless disregard for the health of babies. With that
in mind, the Subcommittee questions why Walmart (Parent’s Choice), Sprout Organic Foods,
and Campbell (Plum Organics) would refuse to comply with the investigation. None of them
produced testing results or specific testing standards and Sprout never even responded to the
Subcommittee’s repeated inquiries. The Subcommittee is greatly concerned that these
companies might be obscuring the presence of even higher levels of toxic heavy metals in their
baby food products than their competitors’ products.

        A.       Walmart (Parent’s Choice Brand)

        Walmart refused to produce any documents showing its internal testing policies, its
testing results, or how Walmart treats ingredients and/or products that surpass any internal
standards.

       Walmart’s evasion is concerning, as even limited independent testing has revealed the
presence of toxic heavy metals in its baby food.

Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 116




         115
             Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
        116
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).




                                                      43
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 45
                                                       Page
                                                         of 60
                                                             118
                                                               PageID
                                                                 of 387#: 115




Walmart (Parent’s Choice) Baby Food that Tested High in Toxic Heavy Metals 117




        B.          Campbell (Plum Organics Brand)

       Campbell refused to produce its testing standards and specific testing results to the
Subcommittee. Campbell has hidden its policies and the actual level of toxic heavy metals in its
products.

        Instead of producing any substantive information, Campbell provided a spreadsheet self-
declaring that every one of its products “meets criteria.” 118 Campbell declined to state what
those criteria are.

Campbell’s Product Heavy Metal Test Results (Excerpted Entries) 119




          Walmart, Parent’s Choice Organic Strawberry Rice Rusks (online at www.walmart.com/ip/Parent-s-
        117

Choice-Organic-Baby-Rusks-Strawberry-Flavored/171533478) (accessed on Jan. 26, 2021).
        118
             Campbell, Product Heavy Metal Test Results (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/12.pdf).
        119
              Id.




                                                       44
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 46
                                                       Page
                                                         of 60
                                                             119
                                                               PageID
                                                                 of 387#: 116




       Campbell’s testing summary hides more than it reveals, since it does not show the levels
of heavy metals that the testing found or the levels of heavy metals that would “meet criteria.”

        The Subcommittee was disturbed that, for mercury, which is a powerful neurotoxin,
Campbell notes with asterisks that it has no criterion whatsoever, stating: “No specific threshold
established because no high-risk ingredients are used.” 120 However, despite Campbell having no
mercury threshold, Campbell still marked every food as “meets criteria” for mercury. 121 This
misleading framing—of meeting criteria that do not exist—raises questions about what
Campbell’s other thresholds actually are, and whether they exist.

       Campbell’s evasion is concerning, as even limited independent testing has revealed the
presence of toxic heavy metals in its baby food.

Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 122




        120
              Id.
        121
              Id.
        122
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).




                                                      45
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 47
                                                       Page
                                                         of 60
                                                             120
                                                               PageID
                                                                 of 387#: 117




Plum Organics’ Foods That Tested High in Toxic Heavy Metals 123




        C.       Sprout Organic Foods

        Sprout Organic Foods did not respond to the Subcommittee at all. Despite numerous
emails to executives and its general information email address, as well as numerous attempts to
reach the Sprout central office by telephone, Sprout never responded or made contact with the
Subcommittee.

        Sprout Organic Foods was acquired by North Castle Partners, a Greenwich, Connecticut
private equity firm, in 2015. North Castle Partners also owns such well-known brands as Curves
International/Jenny Craig, Palladio Beauty Group, Mineral Fusion, Red Door Spas, Performance
Bicycles, Octane Fitness, Ibex Outdoor Clothing, and Doctor's Best. 124

        Whether due to evasion or negligence, Sprout’s failure to respond raises serious concerns
about the presence of toxic heavy metals in its baby foods, as even limited independent testing
has revealed the presence of toxic heavy metals in its products.



        123
           Plum Organics, Little Teethers, Banana with Pumpkin (online at
www.plumorganics.com/products/banana-with-pumpkin-wafers/) (accessed Jan. 26, 2021); Plum Organics, Mighty
Morning Bar, Blueberry Lemon (online at www.plumorganics.com/products/blueberry-lemon-bar/) (accessed Jan.
26, 2021).
        124
            North Castle Partners, Press Release: North Castle Partners Invests in Sprout Organic Foods, Inc.
(June 29, 2015) (online at www.northcastlepartners.com/wp-content/uploads/2016/01/North-Castle_Sprout-Press-
Release.pdf).




                                                      46
     Case Case
          2:21-cv-01704
               MDL No. 2997
                        Document
                            Document
                                 1-1 Filed
                                     86-3 03/29/21
                                           Filed 04/07/21
                                                    Page 48
                                                          Page
                                                            of 60
                                                                121
                                                                  PageID
                                                                    of 387#: 118




Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 125




Sprout Organic Food That Tested High in Toxic Heavy Metals 126




V.       FDA HAS FAILED TO CONFRONT THE RISKS OF TOXIC HEAVY METALS IN
         BABY FOOD. THE TRUMP ADMINISTRATION IGNORED A SECRET INDUSTRY
         PRESENTATION ABOUT HIGHER AMOUNTS OF TOXIC HEAVY METALS IN
         FINISHED BABY FOODS.

        Despite the well-known risks of harm to babies from toxic heavy metals, FDA has not
taken adequate steps to decrease their presence in baby foods. FDA has not issued thresholds for
the vast majority of toxic heavy metals in baby foods and does not require warning labels on any
baby food products. In the summer of 2019, FDA received a secret presentation from a baby

         125
             Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        126
            Sprout Organic Foods, Quinoa Puffs, Apple Kale (online at www.sproutorganicfoods.com/babies/6-
months-and-up/plant-power-puffs/apple-kale-plant-power-puffs) (accessed Jan. 26, 2021).




                                                      47
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 49
                                                       Page
                                                         of 60
                                                             122
                                                               PageID
                                                                 of 387#: 119




food manufacturer that revealed that the commercial process of preparing finished baby foods
increases their levels of toxic heavy metals. For that manufacturer, Hain (HappyBABY), the
process increased inorganic arsenic levels between 28% and 93%. Yet, FDA took no apparent
action.

        In May 2017, FDA established the Toxic Elements Working Group with the goal of
reducing exposure to toxic elements in food, cosmetics, and dietary supplements. FDA claims
that the Toxic Elements Working Group is focusing on metals “because high levels of exposure
to those metals are likely to have the most significant impact on public health,” and “can be
especially harmful to children because of concerns about effects on their neurological
development.” 127 But the working group has not resulted in new or stronger regulations to
protect babies from toxic heavy metals in their food.

        A.          Mercury and Cadmium

        FDA has acknowledged the dangers of mercury. Mercury has “no established health
benefit” and has been “shown to lead to illness, impairment, and in high doses, death.” 128 FDA
has acknowledged the added risk to babies and children, noting that it is: “paying special
attention to children because their smaller body sizes and metabolism may make them more
susceptible to the harmful effects of these metals,” including mercury. 129

        Despite these statements, FDA has taken no action to limit mercury in baby food.
Instead, FDA has only set mercury standards for wheat, and fish, shellfish, and crustaceans, and
they are high—1,000 ppb. 130 There are no FDA protections for mercury in baby food.

        The lack of FDA action on mercury standards stands in contrast to other regulators. The
EPA, for example, set a limit of 2 ppb mercury in drinking water, even after taking into account
the cost of attainment for industry. 131




        127
            Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021); Food and Drug Administration, What FDA Is
Doing to Protect Consumers from Toxic Metals in Foods (Apr. 20, 2018) (online at
www.fda.gov/food/conversations-experts-food-topics/what-fda-doing-protect-consumers-toxic-metals-foods).
        128
            Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021).
        129
              Id.
        130
            Food and Drug Administration, Guidance for Industry: Action Levels for Poisonous or Deleterious
Substances in Human Food and Animal Feed (Aug. 2000) (online at www.fda.gov/regulatory-information/search-
fda-guidance-documents/guidance-industry-action-levels-poisonous-or-deleterious-substances-human-food-and-
animal-feed).
        131
            Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021).




                                                     48
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 50
                                                       Page
                                                         of 60
                                                             123
                                                               PageID
                                                                 of 387#: 120




        Similarly, FDA has taken no action on cadmium in baby food. FDA has issued only one
guideline for cadmium, and that is a limit of 5 ppb for bottled water. 132 The EU has instituted a
limit of 10-15 ppb for infant formula. 133

        B.          Lead

       FDA acknowledges that there is “no identified safe blood lead level” and that lead is
especially dangerous to children:

        Lead is especially harmful to vulnerable populations, including infants, young
        children, pregnant women and their fetuses, and others with chronic health
        conditions. High levels of lead exposure can seriously harm children’s health and
        development, specifically the brain and nervous system. Neurological effects
        from high levels of lead exposure during early childhood include learning
        disabilities, behavior difficulties, and lowered IQ. Because lead can accumulate
        in the body, even low-level chronic exposure can be hazardous over time. 134

        FDA has taken action on bottled water, limiting lead to 5 ppb. 135 FDA has also taken
steps toward regulating lead content in products for older children. FDA has released guidance
recommending a maximum lead level of 100 ppb in candy likely to be consumed by children,
and 50 ppb in some juices. 136 It is not sound logic to say that water is unsafe to drink if it
contains over 5 ppb lead, but candy and fruit juice can be ten and twenty times higher than that
limit.

        Unfortunately, it appears that FDA designed these limits to be protective of industry. In
its “Supporting Document for Recommended Maximum Level for Lead in Candy,” FDA
repeatedly emphasizes achievability by industry, as opposed to safety for children:

        •           “FDA believes that sugar-based candy products can be made with lead levels
                    below” [100 ppb].”
        •           “We believe that if milk chocolate manufacturers source their raw materials
                    appropriately, lead levels in their finished products will not exceed [100 ppb]
                    lead.”
        •           “We believe that, if dark chocolate manufacturers source their raw materials
                    appropriately, lead levels in their finished products will not exceed [100 ppb].”



          21 C.F.R. § 165 (2019) (online at
        132

www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/cfrsearch.cfm?fr=165.110).
         133
             European Union, Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec. 19, 2006)
(online at https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).
          Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
        134

www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
        135
              Id.
        136
              Id.




                                                      49
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 51
                                                       Page
                                                         of 60
                                                             124
                                                               PageID
                                                                 of 387#: 121




        •        “[E]ven for high-chili-content candy and powdered snack mix products, we
                 believe that candy with appropriately sourced ingredients will not exceed [100
                 ppb] lead.”
        •        “We believe that if manufacturers source salt to minimize lead levels, finished,
                 high-salt- content powdered snack mix products will not exceed [100 ppb]
                 lead.” 137

        But FDA has failed to regulate lead levels in baby foods. Manufacturers are free to set
their own limits. Hain, for example, used internal soft limits of 100 and 200 ppb lead for the
majority of its ingredients.

        FDA has created what it calls an Interim Reference Level (IRL) for lead, but this
standard does not apply to manufacturers and is unhelpful for parents purchasing baby food. An
Interim Reference Level is what FDA calls a calculation of “the maximum daily intake for lead
from food.” 138 Above this limit, a person or baby’s blood level would reach a “point of
concern.” FDA’s current IRL is 3 µg per day for children. This standard, though perhaps
helpful to FDA in researching and evaluating how lead affects our nation’s children, is
unworkable for parents. For this standard to be useful to a parent, they would need to know:

        •        what a µg is (it stands for a microgram);
        •        how much lead is in each product they are serving their baby;
        •        how much lead their child is exposed to through tap water; and
        •        how much lead is in their local environment, such as through lead-based paints.

        Obtaining this information is currently impossible for parents because baby food
manufacturers do not publicly provide information on the amount of lead in their products.
Given the information gaps parents face, it would be most appropriate for FDA to promulgate
clear rules for baby food manufacturers that limit the amount of lead in baby food.

        C.       Arsenic

        In the context of arsenic in baby food, there are only two FDA regulations for specific
products—an unenforceable draft guidance issued in July 2013, but never finalized,
recommending an action level of 10 ppb for inorganic arsenic in single-strength (ready to drink)
apple juice, and an August 2020 final guidance, setting an action level for inorganic arsenic in
infant rice cereals at 100 ppb. 139


        137
           Food and Drug Administration, Supporting Document for Recommended Maximum Level for Lead in
Candy Likely to Be Consumed Frequently by Small Children (Nov. 2006) (online at www.fda.gov/food/metals-and-
your-food/supporting-document-recommended-maximum-level-lead-candy-likely-be-consumed-frequently-small)
(emphasis added).
          Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
        138

www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
        139
            Food and Drug Administration, Draft Guidance for Industry: Action Level for Arsenic in Apple Juice
(July 2013) (online at www.fda.gov/regulatory-information/search-fda-guidance-documents/draft-guidance-
industry-action-level-arsenic-apple-juice); Food and Drug Administration, Guidance for Industry: Action Level for



                                                       50
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 52
                                                       Page
                                                         of 60
                                                             125
                                                               PageID
                                                                 of 387#: 122




       The first problem with these standards is that they cover only a small sliver of the foods
babies eat.

        The second problem is that they are far too lax to be protective of babies. There is no
established safe level of inorganic arsenic consumption for babies. Arsenic exposure has a
“significant negative effect on neurodevelopment.” 140 FDA acknowledged that “Low-to-
moderate levels of inorganic arsenic appear to be associated with adverse health effects during
childhood.” 141 Children exposed to water with an arsenic concentration of just 5 ppb “showed
significant reductions in Full Scale, Working Memory, Perceptual Reasoning and Verbal
Comprehension scores.” 142 This suggests that 5 ppb may be an important threshold, or that the
threshold of safety may fall far below that.

         Healthy Babies Bright Futures has called for a goal of no measurable amount of inorganic
arsenic in baby food. 143 Consumer Reports suggests that the level of inorganic arsenic should be
set as low as 3 ppb for water and fruit juices. 144

        FDA has already set inorganic arsenic levels at 10 ppb for bottled water. 145 EPA has
similarly set a 10 ppb inorganic arsenic cap on water, as have the European Union and the World
Health Organization. 146




Inorganic Arsenic in Rice Cereals for Infants (Aug. 2020) (online at www.fda.gov/regulatory-information/search-
fda-guidance-documents/guidance-industry-action-level-inorganic-arsenic-rice-cereals-infants).
        140
            Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (Apr. 9, 2013)
(online at www.sciencedirect.com/science/article/abs/pii/S0048969713003409?via%3Dihub).
        141
            Food and Drug Administration, Arsenic in Rice and Rice Products Risk Assessment Report (Mar. 2016)
(online at www.fda.gov/files/food/published/Arsenic-in-Rice-and-Rice-Products-Risk-Assessment-Report-
PDF.pdf).
        142
            Gail A. Wasserman et al., A Cross-Sectional Study of Well Water Arsenic and Child IQ in Maine
Schoolchildren (Apr. 1, 2014) (online at https://ehjournal.biomedcentral.com/articles/10.1186/1476-069X-13-23).
        143
            Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
(online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
        144
            Consumer Reports, Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports Says
(June 28, 2019) (online at www.consumerreports.org/water-quality/arsenic-in-some-bottled-water-brands-at-unsafe-
levels/); Consumer Reports, Arsenic and Lead Are in Your Fruit Juice: What You Need to Know (Jan. 30, 2019)
(online at www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-fruit-juice-what-you-need-to-know/).
          Food and Drug Administration, Arsenic in Food and Dietary Supplements (online at
        145

www.fda.gov/food/metals-and-your-food/arsenic-food-and-dietary-supplements) (accessed Jan. 26, 2021).
        146
             Environmental Protection Agency, Drinking Water Requirements for States and Public Water Systems
(online at www.epa.gov/dwreginfo/chemical-contaminant-rules) (accessed Jan. 26, 2021); The European Food
Information Council, Arsenic (Q&A) (online at www.eufic.org/en/food-safety/article/arsenic-qa) (accessed Jan. 26,
2021); World Health Organization, Arsenic (Feb. 15, 2018) (online at www.who.int/news-room/fact-
sheets/detail/arsenic).




                                                       51
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 53
                                                       Page
                                                         of 60
                                                             126
                                                               PageID
                                                                 of 387#: 123




        FDA is fully aware of the dangers that inorganic arsenic presents to young children,
stating that:

        There is growing evidence … that exposure to inorganic arsenic
        during…infancy…may increase the risk of adverse health effects, including
        impaired development during…childhood and neurodevelopmental toxicity in
        infants and young children, and that these adverse effects may persist later in life
        …. [C]hildren may likewise be particularly susceptible to neurotoxic effects of
        inorganic arsenic, e.g., as manifested in intelligence test results in children ….
        Also, children three years and younger have the highest exposure to inorganic
        arsenic because they have 2-3-fold higher intakes of food on a per body mass
        basis as compared to adults. Therefore, a child’s daily exposure to contaminants
        in food, such as inorganic arsenic in rice, could potentially be much higher than
        that of adults. 147

        Yet, in the one category of baby food for which FDA has finalized a standard—infant
rice cereal—it set the maximum inorganic arsenic content at the dangerous level of 100 ppb.

        Why did FDA set its level so high? Because in developing the limit, FDA was focused
on the level of inorganic arsenic that would cause cancer. FDA disregarded the risk of
neurological damage, which happens at a much lower level. In its 2016 Risk Assessment Report,
FDA was able to quantify the risk of lung and bladder cancer that inorganic arsenic presents. It
was not able to quantify the risks of neurological development for infants. 148 As a result, the 100
ppb limit is too high to adequately protect infants and children from the effects of inorganic
arsenic.

       The third problem is that FDA’s piecemeal approach of setting different inorganic arsenic
standards for different products is logically unsound. There can be only one safe level for
inorganic arsenic in the foods that babies consume. All finished baby food products should
accord with this safe level.

       Aside from these guidance documents for infant rice cereal and apple juice, FDA does
not regulate toxic heavy metals in other baby food products.

        One example of how this approach is failing is with FDA’s decision to release draft
guidance for apple juice, but not any other fruits juices. Based on the testing results the
Subcommittee reviewed, baby food companies routinely exceed this draft limit of 10 ppb in
other types of commonly consumed juices. Gerber, for example, used grape juice concentrate
registering at 39 ppb inorganic arsenic. But because it was grape juice, as opposed to apple


        147
            Food and Drug Administration, Supporting Document For Action Level For Inorganic Arsenic In Rice
Cereals For Infants (Aug. 2020) (online at www.fda.gov/food/chemical-metals-natural-toxins-pesticides-guidance-
documents-regulations/supporting-document-action-level-inorganic-arsenic-rice-cereals-infants#introduction).
        148
            Food and Drug Administration, Arsenic in Rice and Rice Products Risk Assessment Report (Mar. 2016)
(online at www.fda.gov/files/food/published/Arsenic-in-Rice-and-Rice-Products-Risk-Assessment-Report-
PDF.pdf).




                                                      52
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 54
                                                       Page
                                                         of 60
                                                             127
                                                               PageID
                                                                 of 387#: 124




juice—which, from a safety perspective, is a distinction without a difference—Gerber
incorporated in its products juice concentrate with high arsenic levels.

        The fourth problem with FDA’s piecemeal approach is that it appears designed to be
protective of baby food manufacturers. In developing the infant rice cereal limit of 100 ppb,
FDA considered an “achievability assessment.” The achievability assessment considered
“manufacturers’ ability to achieve hypothetical maximum limits for inorganic arsenic in infant
rice cereals….” 149 FDA considered samples taken from three time periods: 2011-2013, 2014,
and 2018. As shown below, over time, the number of samples that tested under 100 ppb
inorganic arsenic increased from 36% to 76% of the total number of samples. FDA noted that
this increase meant “alternate sources of rice are available to enable infant rice cereal
manufacturers to supply the market and meet the” 100 ppb level. 150 In short, FDA’s standard
reflects manufacturers’ ease of compliance, rather than babies’ safety.

        If it is not possible, or it is exceedingly costly, to source ingredients like rice that achieve
a safe level, then baby food manufacturers should find substitutes for those ingredients. Our
nation’s children should not bear lifelong health burdens because of a manufacturer’s preference
for tainted ingredients.

        D.          The Trump Administration Ignored A Secret Industry Presentation About
                    Higher Risks Of Toxic Heavy Metals In Baby Foods.

        On August 1, 2019, the Trump administration received a secret industry presentation that
disclosed higher risks of toxic heavy metals in finished baby food products. Hain (Earth’s Best
Organic) revealed the finding in a presentation to FDA entitled “FDA Testing Result
Investigation.” 151




        149
            Food and Drug Administration, Supporting Document for Action Level for Inorganic Arsenic in Rice
Cereals for Infants (Aug. 2020) (online at www.fda.gov/food/chemical-metals-natural-toxins-pesticides-guidance-
documents-regulations/supporting-document-action-level-inorganic-arsenic-rice-cereals-infants#introduction).
        150
              Id.
         151
             Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).




                                                       53
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 55
                                                       Page
                                                         of 60
                                                             128
                                                               PageID
                                                                 of 387#: 125




       Hain revealed that half (10 of 21) of the finished rice products that Hain tested contained
100 ppb or more of inorganic arsenic—exceeding FDA’s standard for infant rice cereal. One
product contained almost 30% more, registering at 129 ppb inorganic arsenic.




        Hain’s average level of inorganic arsenic in its finished rice foods was 97.62 ppb, which
nearly matches FDA’s dangerously high 100 ppb level for inorganic arsenic for infant rice
cereal.

         Hain claims that it “revised its internal policies and testing standards to conform to
FDA’s non-binding recommendations.” 152 In 2016, FDA instituted draft guidance (which is now
final) for inorganic arsenic in infant rice cereal at the dangerously high level of 100 ppb.
However, Hain has not consistently abided by those limits.

        FDA also learned that Hain’s policy to test ingredients underrepresented the levels of
toxic heavy metals in its finished baby foods. Hain’s finished products contained between 28%
and 93% more inorganic arsenic than Hain estimated they would based on Hain’s ingredient

        152
            Letter from Kelly B. Kramer, Counsel for The Hain Celestial Group, Inc. to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 11,
2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/9_Redacted.pdf).




                                                   54
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 56
                                                       Page
                                                         of 60
                                                             129
                                                               PageID
                                                                 of 387#: 126




testing method. 153 Hain found higher levels of arsenic in all finished foods tested for this FDA
presentation than were reflected in tests of individual raw ingredients. This revelation means
that every single finished good containing brown rice had more arsenic than the company’s
estimates, which were based on testing the raw ingredients.

        After seeing these results, FDA was put on notice that finished baby foods pose an even
higher risk to babies than reflected in company tests of the raw ingredients that go into those
finished products.

Final Product Data Compared to Raw Ingredient Data, From Hain’s Presentation to FDA 154




        Hain admitted to FDA in its presentation that “Brown Rice Flour testing results do not
appear to be correlated to finished good results data.” 155 They are not correlated because the
finished goods can contain as much as double the amount of arsenic as the raw ingredients.

        153
            Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
        154
              Id.
        155
              Id.




                                                     55
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 57
                                                       Page
                                                         of 60
                                                             130
                                                               PageID
                                                                 of 387#: 127




        What can account for this increase in inorganic arsenic from the time the ingredients are
tested to the time the products are finished? Hain conveyed to FDA that the cause of the increase
was Hain’s use of a dangerous additive, stating: “Preliminary investigation indicates
Vitamin/Mineral Pre-Mix may be a major contributing factor.” Although this additive may only
make up roughly 2% of the final good, Hain suggested it was still responsible for the spike in the
levels of inorganic arsenic in the finished baby food. 156

       Hain’s finding accords with the Subcommittee’s own. In the test results we reviewed,
Hain used vitamin pre-mix that contained 223 ppb arsenic. 157 This ingredient also contained 352
ppb lead, a matter not even addressed in the FDA presentation.

Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entry) 158




       Therefore, naturally occurring toxic heavy metals may not be the only problem causing
dangerous levels of toxic heavy metals in baby foods; rather, baby food producers like Hain are
adding ingredients that have high levels of toxic heavy metals into their products, such as
vitamin/mineral pre-mix.

         FDA did not appear to take any unplanned actions on behalf of babies’ safety after it
received Hain’s presentation. FDA did finalize a previously planned guidance, setting a limit of
100 ppb inorganic arsenic in infant rice cereal. But it did not initiate regulation of additives like
Hain’s vitamin/mineral pre-mix. Moreover, it has not mandated that baby food manufacturers
test finished goods.

        E.          Corporate Testing Policies Hide the Truth: In Addition to Hain, Beech-Nut
                    and Gerber Also Fail to Test Finished Product, Risking an Undercount of
                    Toxic Heavy Metals in Their Finished Baby Foods.

       Hain (Earth’s Best Organic) revealed to FDA that its policy to test only its ingredients,
and not its final product, is underrepresenting the levels of toxic heavy metals in its baby foods.
Unfortunately, Hain is not alone. The majority of baby food manufacturers, including Beech-
Nut and Gerber, employ the same policy of testing only ingredients. 159 That policy recklessly

        156
              Id.
        157
             Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).
        158
              Id.
         159
             Letter from the President and CEO of Beech-Nut Nutrition Company to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 6,
2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/6_0.pdf) (“we do not test
finished goods”); Letter from the Chief Executive Officer of Gerber Products Company to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 19,



                                                       56
   Case Case
        2:21-cv-01704
             MDL No. 2997
                      Document
                          Document
                               1-1 Filed
                                   86-3 03/29/21
                                         Filed 04/07/21
                                                  Page 58
                                                        Page
                                                          of 60
                                                              131
                                                                PageID
                                                                  of 387#: 128




endangers babies and children and prevents the companies from even knowing the full extent of
the danger presented by their products.

        As the Hain presentation lays bare, ingredient testing does not work. Hain’s finished
baby foods had more arsenic than their ingredients 100% of the time—28-93% more inorganic
arsenic. 160 That means that only testing ingredients gives the false appearance of lower-than-
actual toxic heavy metal levels.

VI.      RECOMMENDATIONS AND CONSIDERATIONS FOR INDUSTRY, PARENTS, AND
         REGULATORS: DO HIGHLY TAINTED INGREDIENTS LIKE RICE BELONG IN
         BABY FOOD?

       Baby food manufacturers hold a special position of public trust. Consumers believe that
they would not sell unsafe products. Consumers also believe that the federal government would
not knowingly permit the sale of unsafe baby food. As this staff report reveals, baby food
manufacturers and federal regulators have broken the faith.

        Step one to restoring that trust is for manufacturers to voluntarily and immediately reduce
the levels of toxic heavy metals in their baby foods to as close to zero as possible. If that is
impossible for foods containing certain ingredients, then those ingredients should not be included
in baby foods.

      One example of an ingredient that might not be suitable for baby foods is rice.
Throughout this report, rice appeared at or near the top of every list of dangerous baby foods.

         •           For Hain (Earth’s Best Organic), organic brown rice was the ingredient that tested
                     highest in inorganic arsenic—309 ppb. Indeed, the majority of Hain ingredients
                     that exceeded 100 ppb inorganic arsenic in testing (13 of 24) were organic brown
                     rice flour. 161
         •           For Beech-Nut, the majority of its ingredients that tested over 100 ppb inorganic
                     arsenic (27 of 45) were rice-based (either rice, rice flour, or organic rice). 162




2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/7_Redacted.pdf) (Gerber’s
policy is to “regularly test our ingredients, and periodically test… finished goods”); Hain, Testing And Release
Procedure For Baby Food Ingredients (Dec. 11, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/8_Redacted.pdf) (Hain only tests raw
ingredients; their testing policy applies only to ingredients and the vast majority of the testing information they
provided to the Subcommittee was raw ingredient testing.).
         160
            Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
(Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
         161
               Id.
         162
             Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                         57
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 59
                                                       Page
                                                         of 60
                                                             132
                                                               PageID
                                                                 of 387#: 129




        •        A significant number of the Nurture products that exceeded 100 ppb inorganic
                 arsenic were rice products. 163
        •        Gerber used 67 batches of rice flour with over 90 ppb inorganic arsenic. 164

        Further, rice and rice flour constitute a large proportion by volume of the baby foods that
contain them. Therefore, increased toxic heavy metal levels in rice and rice flour could have a
significant impact on the safety of the finished product.

       If certain ingredients, like rice, are highly tainted, the answer is not to simply lower toxic
heavy metal levels as much as possible for those ingredients, the answer is to stop including
them in baby foods. The Subcommittee urges manufacturers to make this change voluntarily.

        Similar considerations must be made for other ingredients that consistently contain higher
levels of toxic heavy metals—ingredients like cinnamon, amylase, BAN 800, and vitamin
premix. Manufacturers suggest that these additives, though high in toxic heavy metals, are not a
concern because they make up a low percentage of the final food product. However, those
manufacturers do not test their final food products, which is the only way to determine safety.
Manufacturers should voluntarily commit to testing all of their finished baby food products, as
opposed to just the ingredients. If they refuse, FDA should require them to do so.

        The Subcommittee recommends the following:

        •        Mandatory Testing: Only one of the companies reviewed by the Subcommittee
                 routinely tests its finished baby foods, even though the industry is aware that toxic
                 heavy metals levels are higher after food processing. Baby food manufacturers
                 should be required by FDA to test their finished products for toxic heavy metals,
                 not just their ingredients.
        •        Labeling: Manufacturers should by required by FDA to report levels of toxic
                 heavy metals on food labels.
        •        Voluntary Phase-Out of Toxic Ingredients: Manufacturers should voluntarily
                 find substitutes for ingredients that are high in toxic heavy metals, or phase out
                 products that have high amounts of ingredients that frequently test high in toxic
                 heavy metals, such as rice.
        •        FDA Standards: FDA should set maximum levels of inorganic arsenic, lead,
                 cadmium, and mercury permitted in baby foods. One level for each metal should
                 apply across all baby foods. The level should be set to protect babies against the
                 neurological effects of toxic heavy metals.
        •        Parental Vigilance: Parents should avoid baby food products that contain
                 ingredients testing high in heavy metals, such as rice products. The
                 implementation of recommendations one through four will give parents the
                 information they need to make informed decisions to protect their babies.

        163
             Nurture, Heavy Metal Test Results For Baby Food Products (Dec. 18, 2019) (online at
http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
          164
              Gerber, Raw Material Heavy Metal Testing (Dec. 9, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).




                                                        58
  Case Case
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-1 Filed
                                  86-3 03/29/21
                                        Filed 04/07/21
                                                 Page 60
                                                       Page
                                                         of 60
                                                             133
                                                               PageID
                                                                 of 387#: 130




VII.   CONCLUSION

        The Subcommittee’s investigation proves that commercial baby foods contain dangerous
levels of arsenic, lead, mercury, and cadmium. These toxic heavy metals pose serious health
risks to babies and toddlers. Manufacturers knowingly sell these products to unsuspecting
parents, in spite of internal company standards and test results, and without any warning labeling
whatsoever.

        Last year, the Trump administration ignored new information contained in a secret
industry presentation to federal regulators about toxic heavy metals in baby foods. On August 1,
2019, FDA received a secret slide presentation from Hain, the maker of Earth’s Best Organic
baby food, which revealed that finished baby food products contain even higher levels of toxic
heavy metals than estimates based on individual ingredient test results. One heavy metal in
particular, inorganic arsenic, was repeatedly found to be present at 28-93% higher levels than
estimated.

        The time is now for FDA to determine whether there is any safe exposure level for babies
to inorganic arsenic, lead, cadmium, and mercury, to require manufacturers to meet those levels,
and to inform consumers through labels.




                                                59
Case Case
     2:21-cv-01704
          MDL No. 2997
                   Document
                       Document
                            1-2 Filed
                                86-3 03/29/21
                                      Filed 04/07/21
                                               Page 1Page
                                                      of 127
                                                           134
                                                             PageID
                                                               of 387#: 131




       EXHIBIT B
                              Case Case
                                   2:21-cv-01704
                                        MDL No. 2997
                                                 Document
                                                     Document
                                                          1-2 Filed
                                                              86-3 03/29/21
                                                                    Filed 04/07/21
                                                                             Page 2Page
                                                                                    of 127
                                                                                         135
                                                                                           PageID
                                                                                             of 387#: 132
                                                                          carrot

         A            B                       C                      D             E      F        G        H        I         J
                                                                   Arsenic
                                                                    result             Cadmium             Lead
                                                                   (Total)               result           result           Acceptance
1       Date      Commodity            Preshipment Lot              (ppb)      Spec.     (ppb)    Spec.   (ppb)    Spec.      (Y/N)
                                 COA G0017552,G0017554,G001755,
                               G0017565,G0017570,G00175571,G001
                               75573,G00175574,G0017580,G001759
                               3,G0017595,G0017597,G0017598,G001
                               7607,G0017608,G0017633,G0017634,K
                               P007070,KP007071,KP007071,KP00707
                               2,KP007072,KP007073,KP007074,KP00
                               7074,KP007099,KP007099,KP007099,K
                               P007100,KP007101,KP007102,KP00710
                               3,KP007103,KP007116,KP007116,KP00
                               7118,KP007161,KP007161,KP007167,K
                               P007167,KP007174,KP007174,KP00717
                               5,KP007240,KP007244,KP007366,KP00
                               7372,KP007372,KP007377,KP007386,K
2     2/22/2017    Carrots              P007483,KP007383            <20        <20       26       <25      <20     <25       Y ‐ ER
3     2/22/2017    Carrots              COA G0017635                 10        <20       14       <25      <20     <25          Y
4    11/24/2017    Carrots             COA 685‐112417               <10        <20       10       <25      <10     <25          Y
5    11/29/2017    Carrots             COA 674‐112917               <10        <20       10       <25      <10     <25          Y
6     12/1/2017    Carrots             COA 677‐120117               <10        <20       10       <25      <10     <25          Y
7    12/13/2017    Carrots             COA 688‐121317               <10        <20       12       <25      <10     <25          Y
8    12/18/2017    Carrots             COA 694‐121817               <10        <20       10       <25      <10     <25          Y
9    12/22/2017    Carrots            COA 0701‐122217               <10        <20       12       <25      <10     <25          Y
                                       COA G0018949,
                               G0018951,G0018952,G0018954,G0
                               018957,G0018958,G0018960,G001
10   1/22/2018     Carrots        8962,G0018966,G0018976            <10        <20       16       <25      <10     <25         Y
11    2/2/2018     Carrots            COA 0759‐020218               <10        <20       10       <25      <10     <25         Y
12   2/6/2018      Carrots            COA 0765‐020618               <10        <20       12       <25      <10     <25         Y
13   2/9/2018      Carrots             COA 772‐020918               <10        <20       12       <25      <10     <25         Y
14   2/12/2018     Carrots             COA 774‐021218               <10        <20       10       <25      <10     <25         Y
15   2/12/2018     Carrots             COA 774‐021218               <10        <20       12       <25      <10     <25         Y


                                                                     Page 1 of 126
                           Case Case
                                2:21-cv-01704
                                     MDL No. 2997
                                              Document
                                                  Document
                                                       1-2 Filed
                                                           86-3 03/29/21
                                                                 Filed 04/07/21
                                                                          Page 3Page
                                                                                 of 127
                                                                                      136
                                                                                        PageID
                                                                                          of 387#: 133
                                                                carrot

        A          B                     C                 D             E   F      G       H        I     J
16   2/21/2018   Carrots          COA 788‐022118          <10        <20     10    <25     <10     <25      Y
17   2/21/2018   Carrots          COA 788‐022118          <10        <20     15    <25     <10     <25      Y
18   2/21/2018   Carrots                COA               <10        <20     12    <25     <10     <25      Y
19   2/26/2018   Carrots          COA 795‐022618          <10        <20     15    <25     <10     <25      Y
20   2/27/2018   Carrots          COA 797‐022718          <10        <20      6    <25     <10     <25      Y
21   2/27/2018   Carrots          COA 797‐022718          <10        <20     15    <25     <10     <25      Y
22    3/2/2018   Carrots          COA 0804‐030218         <10        <20     10    <25     <10     <25      Y
23   3/15/2018   Carrots          COA 0823‐031518         <10        <20     12    <25     <10     <25      Y
24   3/15/2018   Carrots          COA 0823‐031518         <10        <20     10    <25     <10     <25      Y
25   3/16/2018   Carrots          COA 0827‐031618         <10        <20     12    <25     <10     <25      Y
26   3/19/2018   Carrots           COA 17301660           <10        <20     47    <25      20     <25     N
27   3/19/2018   Carrots           COA 17301660           <10        <20     47    <25      30     <25     N
28   3/19/2018   Carrots           COA 17301660           <10        <20     34    <25     10      <25   Y ‐ ER
29   3/19/2018   Carrots           COA 17301660           <10        <20     47    <25     10      <25     N
30   3/19/2018   Carrots           COA 17301660           <10        <20     44    <25     20      <25     N
31   3/19/2018   Carrots           COA 17301660           <10        <20     47    <25     10      <25     N
32   3/19/2018   Carrots           COA 17301660           <10        <20     41    <25     20      <25     N
33   3/19/2018   Carrots           COA 17301660           <10        <20     59    <25     20      <25     N
34   3/19/2018   Carrots           COA 17301660           <10        <20     29    <25     20      <25   Y ‐ ER
35   3/19/2018   Carrots           COA 17301660           <10        <20     30    <25      20     <25   Y ‐ ER
36   3/19/2018   Carrots           COA 17301660           <10        <20     51    <25      10     <25     N
37   3/19/2018   Carrots          COA 0828‐031918         <10        <20     12    <25     <10     <25      Y
38   3/20/2018   Carrots           COA 17301660           <10        <20     44    <25      20     <25     N
39   3/20/2018   Carrots           COA 17301660           <10        <20     36    <25      20     <25   Y ‐ ER
40   3/20/2018   Carrots           COA 17301660           <10        <20     44    <25      30     <25     N
41   3/20/2018   Carrots           COA 17301660           <10        <20     41    <25     30      <25     N
42   3/20/2018   Carrots           COA 17301660           <10        <20     34    <25     10      <25   Y ‐ ER
43   3/20/2018   Carrots           COA 17301660           <10        <20     42    <25     20      <25     N
44   3/20/2018   Carrots           COA 17301660           <10        <20     39    <25      10     <25     N
45   3/20/2018   Carrots           COA 17301660           <10        <20     36    <25      10     <25   Y ‐ ER
46   3/20/2018   Carrots           COA 17301660           <10        <20     36    <25      20     <25   Y ‐ ER
47   3/20/2018   Carrots           COA 17301660           <10        <20     42    <25     <10     <25     N
48   3/20/2018   Carrots           COA 17301660           <10        <20     44    <25      10     <25     N


                                                           Page 2 of 126
                                Case Case
                                     2:21-cv-01704
                                          MDL No. 2997
                                                   Document
                                                       Document
                                                            1-2 Filed
                                                                86-3 03/29/21
                                                                      Filed 04/07/21
                                                                               Page 4Page
                                                                                      of 127
                                                                                           137
                                                                                             PageID
                                                                                               of 387#: 134
                                                                      carrot

         A            B                       C                 D              E    F     G      H        I     J
49    3/23/2018    Carrots             COA 0843‐032318         <10         <20      10    <25    <10    <25      Y
50    3/23/2018    Carrots             COA 0841‐032318         <10         <20      12    <25    <10    <25      Y
51    5/14/2018    Carrots             COA 0908‐051418         <10         <20      12    <25    <10    <25      Y
52    5/18/2018    Carrots             COA 0917‐051818         <10         <20      12    <25    <10    <25      Y
53    5/23/2018    Carrots             COA 0920‐052318         <10         <20      12    <25    <10    <25      Y
54    5/23/2018    Carrots                   COA               <10         <20      10    <25    <10    <25      Y
55    5/24/2018    Carrots             COA 0921‐052418         <10         <20      12    <25    <10    <25      Y
56    5/25/2018    Carrots             COA 0922‐052518         <10         <20      12    <25    <10    <25      Y
57    5/28/2018    Carrots             COA 0923‐052818         <10         <20      12    <25    <10    <25      Y
58   10/15/2018    Carrots              COA F0007355           <10         <20     <10    <25     10    <25      Y
59   10/15/2018    Carrots              COA F0007354           <10         <20     <10    <25     10    <25      Y
60   10/17/2018    Carrots              COA F0007363           <10         <20      29    <25     10    <25   Y ‐ ER
61   10/17/2018    Carrots              COA F0007362           <10         <20      29    <25     10    <25   Y ‐ ER
62   10/26/2018   Org. Carrot                852                9.7        <20      5.8   <25     <5    <25      Y
63   12/19/2018    Carrots             COA 1145‐121918         <10         <20       4    <25    <10    <25      Y
64     1/2/2019    Carrots             COA 1149‐010219         <10         <20       6    <25    <10    <25      Y
65    1/8/2019     Carrots             COA 1156‐010819         <10         <20       4    <25    <10    <25      Y
66    1/9/2019     Carrots             COA 1158‐010919         <10         <20       4    <25    <10    <25      Y
67    1/22/2019    Carrots             COA 1173‐012219         <10         <20       4    <25    <10    <25      Y
68    2/15/2019    Carrots             COA 1205‐021519         <10         <20       4    <25    <10    <25      Y
69    2/19/2019    Carrots             COA 1206‐021919         <10         <20       8    <25    <10    <25      Y
70    3/6/2019     Carrots             COA 1221‐030619         <10         <20      21    <25    <10    <25      Y
71    4/8/2019     Carrots                   184               13.4        <20     28.4   <25    28.7   <25     N
72    4/8/2019     Carrots             COA 1255‐040819         <10         <20      12    <25    <10    <25      Y
73   4/11/2019     Carrots             COA 1262‐041119         <10         <20       9    <25    <10    <25      Y
74   4/12/2019     Carrots             COA 1264‐041219         <10         <20       9    <25    <10    <25      Y
75   4/15/2019     Carrots             COA 1265‐041519         <10         <20       9    <25    <10    <25      Y
76   4/16/2019     Carrots             COA 1266‐041619         <10         <20       9    <25    <10    <25      Y
77    4/18/2019    Carrots             COA 1270‐041819         <10         <20       9    <25    <10    <25      Y
78    4/22/2019    Carrots             COA 1272‐042219         <10         <20       9    <25    <10    <25      Y
79    8/15/2019    Carrots                   345                <5         <20     22.4   <25    87.7   <25     N
80    8/15/2019    Carrots                   346               8.9         <20     8.2    <25   231.4   <25     N
81    8/15/2019    Carrots                   347                <5         <20     13.8   <25     77    <25     N


                                                                Page 3 of 126
                                 Case Case
                                      2:21-cv-01704
                                           MDL No. 2997
                                                    Document
                                                        Document
                                                             1-2 Filed
                                                                 86-3 03/29/21
                                                                       Filed 04/07/21
                                                                                Page 5Page
                                                                                       of 127
                                                                                            138
                                                                                              PageID
                                                                                                of 387#: 135
                                                                       carrot

         A             B                       C                 D              E    F     G      H        I   J
82    8/15/2019     Carrots                   348               10.7        <20      9.1   <25   204.3   <25   N
83    9/11/2019   Org. Carrots                518               <10         <20       2    <25     10    <25   Y
84    9/23/2019     Carrots                   573                <5         <20     42.5   <25     8.4   <25   N
85    9/23/2019     Carrots                   574                <5         <20     34.4   <25    10.2   <25   N
86    9/23/2019     Carrots                   575                <5         <20     37.4   <25    16.4   <25   N
87    9/23/2019     Carrots                   576                <5         <20     42.7   <25    8.1    <25   N
88    9/23/2019     Carrots                   577                <5         <20     44.6   <25    12.9   <25   N
89    9/23/2019     Carrots                   578                <5         <20      40    <25    9.7    <25   N
90    9/23/2019     Carrots                   579                <5         <20     42.5   <25    6.4    <25   N
91    9/23/2019     Carrots                   580                <5         <20      45    <25   13.2    <25   N
92    9/24/2019     Carrots                   601                <5         <20     40.9   <25    9.9    <25   N
93    9/24/2019     Carrots                   602                <5         <20     43.5   <25     11    <25   N
94    9/24/2019     Carrots                   603                <5         <20     40.5   <25     36    <25   N
95    9/24/2019     Carrots                   604                <5         <20     44.4   <25     9.6   <25   N
96    9/24/2019     Carrots                   605                <5         <20     42.9   <25    12.3   <25   N
97    9/24/2019     Carrots                   606                <5         <20     39.8   <25    12.2   <25   N
98    9/24/2019     Carrots                   607                <5         <20     51.4   <25    13.5   <25   N
99    9/24/2019     Carrots                   608                <5         <20     45.6   <25     14    <25   N
100   9/24/2019     Carrots                   609                <5         <20      56    <25    16.1   <25   N
101   9/24/2019     Carrots                   610                <5         <20     42.2   <25   12.3    <25   N
102   9/24/2019     Carrots                   611                <5         <20     43.5   <25   13.1    <25   N
103   9/24/2019     Carrots                   600                <5         <20     37.4   <25   12.7    <25   N
104   9/25/2019     Carrots                   612                <5         <20     44.8   <25   25.5    <25   N
105   9/25/2019     Carrots                   613                <5         <20     47.7   <25    6.7    <25   N
106   9/25/2019     Carrots                   614                <5         <20     44.6   <25    5.6    <25   N
107   9/25/2019     Carrots                   615                <5         <20     53.5   <25    6.7    <25   N
108   9/25/2019     Carrots                   616                <5         <20     35.3   <25    17.6   <25   N
109   9/25/2019     Carrots                   617                <5         <20     45.1   <25    16.7   <25   N
110   9/25/2019     Carrots                   618                <5         <20     37.5   <25     15    <25   N
111   9/25/2019     Carrots                   619                <5         <20     37.8   <25    17.2   <25   N
112   9/25/2019     Carrots                   620                <5         <20     39.8   <25    15.1   <25   N
113   9/25/2019     Carrots                   621                <5         <20     41.3   <25    17.1   <25   N
114   9/25/2019     Carrots                   622                <5         <20     50.3   <25   13.5    <25   N


                                                                 Page 4 of 126
                             Case Case
                                  2:21-cv-01704
                                       MDL No. 2997
                                                Document
                                                    Document
                                                         1-2 Filed
                                                             86-3 03/29/21
                                                                   Filed 04/07/21
                                                                            Page 6Page
                                                                                   of 127
                                                                                        139
                                                                                          PageID
                                                                                            of 387#: 136
                                                                   carrot

          A          B                     C                 D              E    F     G      H        I   J
115    9/25/2019   Carrots                623               11.6        <20     53.4   <25   22.5    <25   N
116    9/25/2019   Carrots                624                <5         <20     47.6   <25     7     <25   N
117    9/25/2019   Carrots                625                <5         <20     53.7   <25     5     <25   N
118    9/25/2019   Carrots                626                <5         <20     50.8   <25    6.2    <25   N
119    9/25/2019   Carrots                627                <5         <20     47.7   <25    7.9    <25   N
120    9/25/2019   Carrots                628                <5         <20      52    <25    7.6    <25   N
121    9/25/2019   Carrots                629                <5         <20      49    <25    7.2    <25   N
122    9/25/2019   Carrots                630                <5         <20     46.5   <25    6.3    <25   N
123    9/25/2019   Carrots                631                <5         <20     46.4   <25     7     <25   N
124    9/25/2019   Carrots                632                <5         <20      42    <25   19.1    <25   N
125    9/25/2019   Carrots                633                <5         <20     51.1   <25   13.7    <25   N
126    9/25/2019   Carrots                634                <5         <20     47.2   <25   17.5    <25   N
127    9/25/2019   Carrots                635                <5         <20     59.2   <25   16.4    <25   N
128    9/25/2019   Carrots                636                <5         <20     51.3   <25   20.7    <25   N
129    9/25/2019   Carrots                637                <5         <20     46.6   <25   16.5    <25   N
130    9/25/2019   Carrots                638                <5         <20     40.5   <25   15.2    <25   N
131    10/4/2019   Carrots                647                <5         <20      52    <25   26.7    <25   N
132    10/4/2019   Carrots                648                <5         <20     47.5   <25    9.2    <25   N
133    10/4/2019   Carrots                649                <5         <20     47.3   <25    18     <25   N
134    10/4/2019   Carrots                650                <5         <20     46.6   <25   18.1    <25   N
135   10/10/2019   Carrots                677                <5         <20      5.2   <25    <5     <25   Y
136   10/10/2019   Carrots                678                <5         <20      <5    <25    <5     <25   Y
137   10/10/2019   Carrots                679                <5         <20      <5    <25    <5     <25   Y
138   10/18/2019   Carrots                686                <5         <20      <5    <25    <5     <25   Y
139   10/18/2019   Carrots                687                <5         <20      <5    <25    <5     <25   Y
140   10/18/2019   Carrots                688                <5         <20      <5    <25    <5     <25   Y
141   10/18/2019   Carrots                689                <5         <20      <5    <25    <5     <25   Y
142   10/18/2019   Carrots                690                <5         <20      <5    <25    <5     <25   Y
143   10/18/2019   Carrots                691                <5         <20      <5    <25    <5     <25   Y
144   10/18/2019   Carrots                692                <5         <20      <5    <25    <5     <25   Y
145   10/18/2019   Carrots                693                <5         <20      5.2   <25    <5     <25   Y
146   10/24/2019   Carrots                713                <5         <20      <5    <25    <5     <25   Y
147   10/24/2019   Carrots                714                <5         <20      <5    <25    <5     <25   Y


                                                             Page 5 of 126
                             Case Case
                                  2:21-cv-01704
                                       MDL No. 2997
                                                Document
                                                    Document
                                                         1-2 Filed
                                                             86-3 03/29/21
                                                                   Filed 04/07/21
                                                                            Page 7Page
                                                                                   of 127
                                                                                        140
                                                                                          PageID
                                                                                            of 387#: 137
                                                                 carrot

          A          B                     C                 D            E   F       G       H        I   J
148   10/24/2019   Carrots                715               <5        <20     <5     <25      <5     <25   Y
149   10/24/2019   Carrots                716               <5        <20     <5     <25      <5     <25   Y
150   10/24/2019   Carrots                717               <5        <20     <5     <25      <5     <25   Y
151   10/24/2019   Carrots                718               <5        <20     <5     <25      <5     <25   Y
152   10/24/2019   Carrots                719               <5        <20     <5     <25      <5     <25   Y
153   10/24/2019   Carrots                720               <5        <20     <5     <25      <5     <25   Y
154   10/24/2019   Carrots                721               <5        <20     <5     <25      <5     <25   Y
155
156
157
158
159
160
161
162
163
164
165
166
167
168
169
170
171
172
173
174
175
176
177
178
179
180



                                                             Page 6 of 126
              Case Case
                   2:21-cv-01704
                        MDL No. 2997
                                 Document
                                     Document
                                          1-2 Filed
                                              86-3 03/29/21
                                                    Filed 04/07/21
                                                             Page 8Page
                                                                    of 127
                                                                         141
                                                                           PageID
                                                                             of 387#: 138
                                                  carrot

      A   B                 C                 D            E   F       G       H        I   J
181
182
183
184




                                              Page 7 of 126
                              Case Case
                                   2:21-cv-01704
                                        MDL No. 2997
                                                 Document
                                                     Document
                                                          1-2 Filed
                                                              86-3 03/29/21
                                                                    Filed 04/07/21
                                                                             Page 9Page
                                                                                    of 127
                                                                                         142
                                                                                           PageID
                                                                                             of 387#: 139
                                                                         sweet potato


         A               B                  C                 D              E                F          G          H           I         J
                                                        Arsenic result                    Cadmium               Lead result           Acceptance
 1      Date         Commodity        Preshipment Lot       (ppb)          Spec.         result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
 2   4/11/2017      Sweet Potato           183(2)            33.3           ≤10               5.7        ≤20       27.1        ≤15         N
 3   4/17/2017      Sweet Potato           186(1)            13.6           ≤10               ≤5         ≤20       11.5        ≤15          Y
 4   4/17/2017      Sweet Potato           186(2)            19.5           ≤10               ≤5         ≤20        14         ≤15          Y
 5   4/21/2017      Sweet Potato            194              26.7           ≤10               6.4        ≤20        8.5        ≤15         N
 6   4/21/2017      Sweet Potato            193              34.6           ≤10               5.6        ≤20       12.3        ≤15         N
 7   10/17/2018        S. Potato            837              21.9           ≤10              6.7         ≤20       49.5        ≤15         N
 8   10/17/2018        S. Potato            836              10.3           ≤10               <5         ≤20       13.6        ≤15         N
 9   10/17/2018        S. Potato            835               8.2           ≤10               <5         ≤20        8.6        ≤15          Y
10   10/17/2018        S. Potato            834               8.5           ≤10               <5         ≤20       27.3        ≤15         N
11   10/17/2018        S. Potato            833              20.6           ≤10               <5         ≤20      13.33        ≤15         N
12   10/17/2018        S. Potato            832               23            ≤10               <5         ≤20       13.7        ≤15         N
13   10/17/2018        S. Potato            831              12.9           ≤10               <5         ≤20       25.3        ≤15         N
14   10/17/2018        S. Potato            830              12.1           ≤10               <5         ≤20       15.6        ≤15         N
15   10/17/2018        S. Potato            829              10.6           ≤10               <5         ≤20        10         ≤15         N
16   10/17/2018        S. Potato            828              10.9           ≤10               <5         ≤20       16.8        ≤15         N
17   10/17/2018        S. Potato            827              22.3           ≤10               <5         ≤20        17         ≤15         N
18   10/17/2018        S. Potato            826              13.6           ≤10               <5         ≤20       18.5        ≤15         N
19   10/17/2018        S. Potato            825              24.2           ≤10               <5         ≤20       19.3        ≤15         N
20   10/22/2018   Org. Sweet Potato         847              24.5           ≤10               <5         ≤20       36.3        ≤15         N
21   10/22/2018   Org. Sweet Potato         846              16.8           ≤10               <5         ≤20       54.8        ≤15         N
22   10/22/2018   Org. Sweet Potato         845               6.1           ≤10               <5         ≤20       33.3        ≤15         N
23   10/22/2018   Org. Sweet Potato         844               7.1           ≤10               <5         ≤20       53.1        ≤15         N
24   10/22/2018   Org. Sweet Potato         842               8.2           ≤10               <5         ≤20       30.5        ≤15         N
25   10/22/2018   Org. Sweet Potato         841              26.5           ≤10               <5         ≤20        57         ≤15         N
26   10/22/2018   Org. Sweet Potato         840              10.2           ≤10               <5         ≤20       58.4        ≤15         N
27   10/22/2018   Org. Sweet Potato         839              25.5           ≤10               <5         ≤20       51.2        ≤15         N
28   10/22/2018   Org. Sweet Potato         838              37.9           ≤10              5.6         ≤20      102.5        ≤15         N
29   10/30/2018        S. Potato            863               8.8           ≤10               <5         ≤20        5.4        ≤15          Y
30   10/30/2018        S. Potato            862              12.5           ≤10               <5         ≤20        9.5        ≤15       Y ‐ ER
31   10/30/2018        S. Potato            861               5.7           ≤10               <5         ≤20        <5         ≤15          Y
32   10/31/2018        S. Potato            870               7.6           ≤10               <5         ≤20        6.2        ≤15          Y
33   10/31/2018        S. Potato            868               5.8           ≤10              8.9         ≤20       13.4        ≤15          Y



                                                                         Page 8 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 10Page
                                                                                  of 127
                                                                                       143
                                                                                         PageID
                                                                                           of 387#: 140
                                                           sweet potato


         A           B               C            D            E            F         G          H         I      J
34   10/31/2018   S. Potato         867           7.7         ≤10          <5        ≤20        14.9      ≤15      Y
35   10/31/2018   S. Potato         866           8.5         ≤10          8.6       ≤20        12.9      ≤15      Y
36   11/1/2018    S. Potato         888           9.6         ≤10          <5        ≤20         7.3      ≤15      Y
37   11/1/2018    S. Potato         887           8.1         ≤10          <5        ≤20         6.3      ≤15      Y
38   11/1/2018    S. Potato         886          14.7         ≤10          5.2       ≤20         12       ≤15   Y ‐ ER
39   11/1/2018    S. Potato         885          11.1         ≤10          7.9       ≤20        12.5      ≤15   Y ‐ ER
40   11/1/2018    S. Potato         884           6.6         ≤10          <5        ≤20         6.8      ≤15      Y
41   11/1/2018    S. Potato         883           5.9         ≤10          <5        ≤20         <5       ≤15      Y
42   11/1/2018    S. Potato         882          10.1         ≤10          <5        ≤20         <5       ≤15   Y ‐ ER
43   11/1/2018    S. Potato         881           8.2         ≤10          <5        ≤20         5.5      ≤15      Y
44   11/1/2018    S. Potato         880           5.5         ≤10          <5        ≤20         <5       ≤15      Y
45   11/1/2018    S. Potato         879          11.3         ≤10          <5        ≤20         7.9      ≤15   Y ‐ ER
46   11/1/2018    S. Potato         878           7.4         ≤10          <5        ≤20         <5       ≤15      Y
47   11/1/2018    S. Potato         877           5.4         ≤10          <5        ≤20         <5       ≤15      Y
48   11/1/2018    S. Potato         876           5.9         ≤10          9.1       ≤20        11.1      ≤15      Y
49   11/1/2018    S. Potato         875           6.8         ≤10          <5        ≤20         8.2      ≤15      Y
50   11/1/2018    S. Potato         874           <5          ≤10          <5        ≤20         <5       ≤15      Y
51   11/1/2018    S. Potato         873           7.4         ≤10          <5        ≤20        13.4      ≤15      Y
52   11/1/2018    S. Potato         872           8.6         ≤10          6.4       ≤20         6.7      ≤15      Y
53   11/1/2018    S. Potato         871            9          ≤10          <5        ≤20         5.7      ≤15      Y
54   11/2/2018    S. Potato         913           <5          ≤10          <1        ≤20         <5       ≤15      Y
55   11/2/2018    S. Potato         912           <5          ≤10          <1        ≤20         <5       ≤15      Y
56   11/2/2018    S. Potato         911           <5          ≤10          <1        ≤20         <5       ≤15      Y
57   11/2/2018    S. Potato         910           <5          ≤10          <1        ≤20         <5       ≤15      Y
58   11/2/2018    S. Potato         909           <5          ≤10          <1        ≤20         <5       ≤15      Y
59   11/2/2018    S. Potato         908           <5          ≤10          <1        ≤20          6       ≤15      Y
60   11/2/2018    S. Potato         907           <5          ≤10          <1        ≤20         <5       ≤15      Y
61   11/2/2018    S. Potato         906           <5          ≤10          <1        ≤20         <5       ≤15      Y
62   11/2/2018    S. Potato         905           <5          ≤10          <1        ≤20         <5       ≤15      Y
63   11/2/2018    S. Potato         904           <5          ≤10          <5        ≤20         <5       ≤15      Y
64   11/2/2018    S. Potato         900           <5          ≤10          <5        ≤20         <5       ≤15      Y
65   11/2/2018    S. Potato         899           <5          ≤10          <5        ≤20         6.7      ≤15      Y
66   11/2/2018    S. Potato         898           <5          ≤10          <5        ≤20         <5       ≤15      Y
67   11/2/2018    S. Potato         897           15          ≤10          7.3       ≤20        50.1      ≤15     N



                                                           Page 9 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 11Page
                                                                                   of 127
                                                                                        144
                                                                                          PageID
                                                                                            of 387#: 141
                                                            sweet potato


          A           B               C            D            E            F         G          H         I    J
 68   11/2/2018    S. Potato          896          7.4        ≤10           6.5       ≤20        34.9      ≤15   Y
 69   11/2/2018    S. Potato          895         11.2        ≤10           6.9       ≤20        53.3      ≤15   N
 70   11/2/2018    S. Potato          894          8.1        ≤10           5.5       ≤20        55.3      ≤15   Y
 71   11/2/2018    S. Potato          893         14.2        ≤10           6.6       ≤20        46.1      ≤15   N
 72   11/2/2018    S. Potato          892         10.8        ≤10           6.7       ≤20        59.1      ≤15   N
 73   11/2/2018    S. Potato          891          9.9        ≤10           5.4       ≤20        31.8      ≤15   Y
 74   11/2/2018    S. Potato          890         12.2        ≤10           7.5       ≤20        48.8      ≤15   N
 75   11/2/2018    S. Potato          889          6.7        ≤10           5.9       ≤20        50.1      ≤15   Y
 76   11/6/2018    S. Potato          928         17.3        ≤10           5.1       ≤20        25.1      ≤15   N
 77   11/6/2018    S. Potato          926          8.7        ≤10           5.5       ≤20        35.2      ≤15   Y
 78   11/6/2018    S. Potato          925         10.4        ≤10           6.3       ≤20        36.7      ≤15   N
 79   11/6/2018    S. Potato          924           8         ≤10           6.5       ≤20        40.3      ≤15   Y
 80   11/6/2018    S. Potato          923          5.6        ≤10           <5        ≤20        11.4      ≤15   Y
 81   11/6/2018    S. Potato          922          7.7        ≤10            5        ≤20        14.7      ≤15   Y
 82   11/6/2018    S. Potato          921         13.1        ≤10            5        ≤20        18.6      ≤15   N
 83   11/6/2018    S. Potato          920           6         ≤10            6        ≤20          11      ≤15   Y
 84   11/6/2018    S. Potato          919          <5         ≤10            8        ≤20          22      ≤15   Y
 85   11/6/2018    S. Potato          918          <5         ≤10           <1        ≤20          <5      ≤15   Y
 86   11/6/2018    S. Potato          917          <5         ≤10            4        ≤20          14      ≤15   Y
 87   11/6/2018    S. Potato          915          <5         ≤10            4        ≤20          18      ≤15   Y
 88   11/7/2018    S. Potato          939         19.6        ≤10           <5        ≤20          20      ≤15   N
 89   11/7/2018    S. Potato          938         26.9        ≤10            5        ≤20        20.4      ≤15   N
 90   11/7/2018    S. Potato          937         13.3        ≤10           6.1       ≤20        37.3      ≤15   N
 91   11/7/2018    S. Potato          936         13.9        ≤10           5.9       ≤20          30      ≤15   N
 92   11/7/2018    S. Potato          935         13.7        ≤10           5.9       ≤20        44.8      ≤15   N
 93   11/7/2018    S. Potato          934         13.8        ≤10            8        ≤20        58.3      ≤15   N
 94   11/7/2018    S. Potato          933         16.6        ≤10           6.9       ≤20        49.5      ≤15   N
 95   11/7/2018    S. Potato          932          8.9        ≤10           6.5       ≤20        43.3      ≤15   N
 96   11/7/2018    S. Potato          931          9.2        ≤10           5.7       ≤20        40.3      ≤15   N
 97   11/7/2018    S. Potato          930         10.1        ≤10            7        ≤20        43.5      ≤15   N
 98   11/7/2018    S. Potato          929         14.8        ≤10           5.2       ≤20         29.9     ≤15   N
 99   11/8/2018    S. Potato          941         12.8        ≤10           <5        ≤20          <5      ≤15   N
100   11/12/2018   S. Potato          970         12.6        ≤10           <5        ≤20        12.6      ≤15   N
101   11/12/2018   S. Potato          969          9.4        ≤10           <5        ≤20        11.11     ≤15   Y



                                                           Page 10 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 12Page
                                                                                   of 127
                                                                                        145
                                                                                          PageID
                                                                                            of 387#: 142
                                                            sweet potato


          A           B               C            D            E            F         G          H         I    J
102   11/12/2018   S. Potato          968          8.5        ≤10           <5        ≤20        13.8      ≤15   Y
103   11/12/2018   S. Potato          967         14.3        ≤10           <5        ≤20        20.4      ≤15   N
104   11/12/2018   S. Potato          966         13.2        ≤10           <5        ≤20         9.2      ≤15   N
105   11/12/2018   S. Potato          965         12.4        ≤10           <5        ≤20        20.3      ≤15   N
106   11/12/2018   S. Potato          964         14.2        ≤10           <5        ≤20         15       ≤15   N
107   11/12/2018   S. Potato          963         13.5        ≤10           5.2       ≤20        23.9      ≤15   N
108   11/12/2018   S. Potato          962          15         ≤10           <5        ≤20        13.2      ≤15   N
109   11/12/2018   S. Potato          960         16.5        ≤10           7.3       ≤20        58.8      ≤15   N
110   11/12/2018   S. Potato          959         17.1        ≤10           <5        ≤20        35.7      ≤15   N
111   11/12/2018   S. Potato          958         15.1        ≤10           7.8       ≤20        51.1      ≤15   N
112   11/14/2018   S. Potato          953          <5         ≤10            1        ≤20          7       ≤15   Y
113   11/14/2018   S. Potato          952          14         ≤10            1        ≤20          9       ≤15   N
114   11/14/2018   S. Potato          951          <5         ≤10            3        ≤20         11       ≤15   Y
115   11/14/2018   S. Potato          950          <5         ≤10           <1        ≤20          5       ≤15   Y
116   11/14/2018   S. Potato          949          <5         ≤10            4        ≤20          8       ≤15   Y
117   11/14/2018   S. Potato          948           9         ≤10           <1        ≤20         <5       ≤15   Y
118   11/14/2018   S. Potato          947          <5         ≤10            1        ≤20          7       ≤15   Y
119   11/14/2018   S. Potato          945           5         ≤10           <1        ≤20         22       ≤15   N
120   11/14/2018   S. Potato          944          <5         ≤10           <1        ≤20          5       ≤15   Y
121   11/14/2018   S. Potato          943          <5         ≤10            2        ≤20         20       ≤15   N
122   11/14/2018   S. Potato          942          <5         ≤10            2        ≤20         22       ≤15   N
123   11/30/2018   S. Potato         1038           6         ≤10           <5        ≤20         16       ≤15   N
124   11/30/2018   S. Potato         1037          9.4        ≤10           6.1       ≤20        34.8      ≤15   N
125   11/30/2018   S. Potato         1036          7.6        ≤10           6.9       ≤20        38.3      ≤15   N
126   11/30/2018   S. Potato         1035         11.5        ≤10           <5        ≤20        24.7      ≤15   N
127   11/30/2018   S. Potato         1034          5.2        ≤10           <5        ≤20        16.8      ≤15   N
128   11/30/2018   S. Potato         1033         11.2        ≤10           6.4       ≤20        45.1      ≤15   N
129   11/30/2018   S. Potato         1032          8.7        ≤10           7.9       ≤20        38.8      ≤15   N
130   11/30/2018   S. Potato         1031          8.8        ≤10            6        ≤20         39       ≤15   N
131   11/30/2018   S. Potato         1030         10.7        ≤10            6        ≤20        41.4      ≤15   N
132   11/30/2018   S. Potato         1029         11.1        ≤10           5.5       ≤20        37.2      ≤15   N
133   11/30/2018   S. Potato         1028          5.8        ≤10           <5        ≤20        19.7      ≤15   N
134   11/30/2018   S. Potato         1027          8.7        ≤10           8.7       ≤20        32.5      ≤15   N
135    12/3/2018   S. Potato         1041          7.9        ≤10           <5        ≤20        20.2      ≤15   N



                                                           Page 11 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 13Page
                                                                                   of 127
                                                                                        146
                                                                                          PageID
                                                                                            of 387#: 143
                                                            sweet potato


          A           B               C            D            E            F         G          H         I    J
136    12/3/2018   S. Potato         1040         11.8        ≤10           <5        ≤20        44.4      ≤15   N
137    12/3/2018   S. Potato         1039         10.6        ≤10           7.6       ≤20        65.2      ≤15   N
138    12/5/2018   S. Potato         1080          8.1        ≤10           <5        ≤20        29.3      ≤15   N
139    12/5/2018   S. Potato         1079         11.1        ≤10           5.5       ≤20        52.5      ≤15   N
140    12/5/2018   S. Potato         1078          8.7        ≤10           <5        ≤20        25.7      ≤15   N
141    12/5/2018   S. Potato         1077          7.5        ≤10           5.7       ≤20        48.7      ≤15   N
142    12/5/2018   S. Potato         1076         10.2        ≤10           5.1       ≤20        30.4      ≤15   N
143    12/5/2018   S. Potato         1075         10.9        ≤10           <5        ≤20        33.6      ≤15   N
144    12/5/2018   S. Potato         1074          7.3        ≤10           <5        ≤20        20.1      ≤15   N
145    12/5/2018   S. Potato         1073           9         ≤10           7.8       ≤20        55.6      ≤15   N
146    12/5/2018   S. Potato         1072          7.9        ≤10           <5        ≤20        40.5      ≤15   N
147    12/5/2018   S. Potato         1071         12.7        ≤10           5.2       ≤20        41.5      ≤15   N
148    12/5/2018   S. Potato         1069          13         ≤10           <5        ≤20        45.8      ≤15   N
149    12/5/2018   S. Potato         1068          6.2        ≤10           <5        ≤20         24       ≤15   N
150    12/5/2018   S. Potato         1067          6.3        ≤10           5.2       ≤20        23.1      ≤15   N
151    12/5/2018   S. Potato         1067          6.3        ≤10           5.2       ≤20        23.1      ≤15   N
152    12/5/2018   S. Potato         1066          9.1        ≤10           6.6       ≤20        56.7      ≤15   N
153    12/5/2018   S. Potato         1065          8.5        ≤10            5        ≤20        28.1      ≤15   N
154    12/5/2018   S. Potato         1064          6.9        ≤10           <5        ≤20        32.7      ≤15   N
155    12/5/2018   S. Potato         1063         10.4        ≤10           6.4       ≤20        48.3      ≤15   N
156    12/5/2018   S. Potato         1062           9         ≤10           7.1       ≤20        26.6      ≤15   N
157    12/5/2018   S. Potato         1061          6.1        ≤10           <5        ≤20        23.6      ≤15   N
158   12/10/2018   S. Potato         1053          <5         ≤10            3        ≤20         26       ≤15   N
159   12/10/2018   S. Potato         1052          <5         ≤10            5        ≤20         38       ≤15   N
160   12/10/2018   S. Potato         1051          <5         ≤10            3        ≤20         24       ≤15   N
161   12/10/2018   S. Potato         1050          <5         ≤10            4        ≤20         16       ≤15   N
162   12/10/2018   S. Potato         1049          <5         ≤10            5        ≤20         40       ≤15   N
163   12/10/2018   S. Potato         1048          <5         ≤10            5        ≤20         40       ≤15   N
164   12/10/2018   S. Potato         1047          <5         ≤10            3        ≤20         11       ≤15   Y
165   12/10/2018   S. Potato         1046          <5         ≤10            4        ≤20         17       ≤15   N
166   12/10/2018   S. Potato         1045          <5         ≤10            4        ≤20         16       ≤15   N
167   12/10/2018   S. Potato         1044          <5         ≤10            5        ≤20         26       ≤15   N
168   12/10/2018   S. Potato         1043          <5         ≤10            5        ≤20         25       ≤15   N
169   12/10/2018   S. Potato         1042          <5         ≤10            4        ≤20         26       ≤15   N



                                                           Page 12 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 14Page
                                                                                   of 127
                                                                                        147
                                                                                          PageID
                                                                                            of 387#: 144
                                                            sweet potato


          A           B               C            D            E            F         G          H         I    J
170   12/21/2018   S. Potato         1119          <5         ≤10            3        ≤20          6       ≤15   Y
171   12/21/2018   S. Potato         1118          <5         ≤10            3        ≤20         <5       ≤15   Y
172   12/21/2018   S. Potato         1117          <5         ≤10            4        ≤20          5       ≤15   Y
173   12/21/2018   S. Potato         1116           7         ≤10            3        ≤20         <5       ≤15   Y
174   12/21/2018   S. Potato         1115          <5         ≤10            2        ≤20         <5       ≤15   Y
175   12/21/2018   S. Potato         1114          <5         ≤10            2        ≤20          8       ≤15   Y
176   12/21/2018   S. Potato         1113          <5         ≤10            3        ≤20         14       ≤15   Y
177   12/21/2018   S. Potato         1112          <5         ≤10            2        ≤20         <5       ≤15   Y
178   12/21/2018   S. Potato         1111          <5         ≤10            2        ≤20         <5       ≤15   Y
179   12/21/2018   S. Potato         1110          <5         ≤10            2        ≤20          8       ≤15   Y
180   12/21/2018   S. Potato         1109          <5         ≤10            3        ≤20         <5       ≤15   Y
181   12/21/2018   S. Potato         1108          <5         ≤10            3        ≤20         <5       ≤15   Y
182   12/21/2018   S. Potato         1107          <5         ≤10            3        ≤20          9       ≤15   Y
183   12/21/2018   S. Potato         1106           6         ≤10            2        ≤20          6       ≤15   Y
184   12/21/2018   S. Potato         1105          <5         ≤10            2        ≤20         <5       ≤15   Y
185   12/21/2018   S. Potato         1104          <5         ≤10            2        ≤20         9        ≤15   Y
186   12/21/2018   S. Potato         1103          <5         ≤10            2        ≤20          9       ≤15   Y
187   12/21/2018   S. Potato         1102          <5         ≤10            2        ≤20         <5       ≤15   Y
188   12/21/2018   S. Potato         1101          <5         ≤10            2        ≤20         10       ≤15   Y
189   12/21/2018   S. Potato         1100          <5         ≤10            3        ≤20          5       ≤15   Y
190   12/21/2018   S. Potato         1099          <5         ≤10            2        ≤20         10       ≤15   Y
191   12/21/2018   S. Potato         1098          <5         ≤10            2        ≤20         12       ≤15   Y
192   12/21/2018   S. Potato         1097          <5         ≤10            2        ≤20         <5       ≤15   Y
193   12/21/2018   S. Potato         1096          <5         ≤10            2        ≤20         8        ≤15   Y
194   12/21/2018   S. Potato         1095           7         ≤10            3        ≤20         <5       ≤15   Y
195   12/21/2018   S. Potato         1094          <5         ≤10            3        ≤20         <5       ≤15   Y
196   12/21/2018   S. Potato         1093          <5         ≤10            4        ≤20         <5       ≤15   Y
197   12/21/2018   S. Potato         1092           7         ≤10            2        ≤20         15       ≤15   Y
198   12/21/2018   S. Potato         1091          11         ≤10            3        ≤20         16       ≤15   N
199   12/21/2018   S. Potato         1090           9         ≤10            6        ≤20         44       ≤15   N
200    1/3/2019    S. Potato           6          11.1        ≤10           <5        ≤20         9        ≤15   N
201    1/3/2019    S. Potato           5           8.1        ≤10           <5        ≤20        18.7      ≤15   N
202    1/3/2019    S. Potato           4          10.5        ≤10           5.5       ≤20        17.3      ≤15   N
203    1/3/2019    S. Potato           3           7.1        ≤10           <5        ≤20        73.9      ≤15   N



                                                           Page 13 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 15Page
                                                                                  of 127
                                                                                       148
                                                                                         PageID
                                                                                           of 387#: 145
                                                           sweet potato


         A           B               C            D            E            F         G          H         I    J
204    1/3/2019   S. Potato           2           8.7        ≤10           7.3       ≤20        36.4      ≤15   N
205   1/16/2019   S. Potato          31            7         ≤10            4        ≤20         <5       ≤15   Y
206   1/16/2019   S. Potato          30           <5         ≤10            3        ≤20         <5       ≤15   Y
207   1/16/2019   S. Potato          29           <5         ≤10            3        ≤20         <5       ≤15   Y
208   1/16/2019   S. Potato          28           <5         ≤10            3        ≤20         <5       ≤15   Y
209   1/16/2019   S. Potato          27           <5         ≤10            3        ≤20         <5       ≤15   Y
210   1/16/2019   S. Potato          26           <5         ≤10            3        ≤20         <5       ≤15   Y
211   1/16/2019   S. Potato          25           <5         ≤10            2        ≤20         <5       ≤15   Y
212   1/16/2019   S. Potato          24           <5         ≤10            2        ≤20         <5       ≤15   Y
213   1/16/2019   S. Potato          23           <5         ≤10            2        ≤20         <5       ≤15   Y
214   1/16/2019   S. Potato          22           <5         ≤10            3        ≤20         <5       ≤15   Y
215   1/16/2019   S. Potato          21           <5         ≤10            2        ≤20         <5       ≤15   Y
216   1/16/2019   S. Potato          20           <5         ≤10            2        ≤20         <5       ≤15   Y
217   1/16/2019   S. Potato          19           <5         ≤10            2        ≤20         <5       ≤15   Y
218   1/16/2019   S. Potato          18           11         ≤10            1        ≤20         <5       ≤15   N
219   1/16/2019   S. Potato          17           <5         ≤10            2        ≤20         <5       ≤15   Y
220   1/16/2019   S. Potato          16           <5         ≤10            4        ≤20         <5       ≤15   Y
221   1/16/2019   S. Potato          15           <5         ≤10            3        ≤20         <5       ≤15   Y
222   1/16/2019   S. Potato          14           <5         ≤10            3        ≤20         <5       ≤15   Y
223   1/16/2019   S. Potato          13            5         ≤10            6        ≤20         <5       ≤15   Y
224   1/16/2019   S. Potato          12           <5         ≤10            5        ≤20         <5       ≤15   Y
225   1/16/2019   S. Potato          11           <5         ≤10            4        ≤20         <5       ≤15   Y
226   1/16/2019   S. Potato          10           <5         ≤10            5        ≤20         <5       ≤15   Y
227   1/16/2019   S. Potato           9           <5         ≤10            6        ≤20         36       ≤15   N
228   1/16/2019   S. Potato           8           <5         ≤10            5        ≤20         30       ≤15   N
229   11/6/2019   S. Potato          916          <5         ≤10            5        ≤20         25       ≤15   N




                                                          Page 14 of 126
                                            Case 2:21-cv-01704
                                                 Case MDL No. 2997
                                                               Document
                                                                    Document
                                                                        1-2 Filed
                                                                             86-303/29/21
                                                                                   Filed 04/07/21
                                                                                            Page 16Page
                                                                                                    of 127
                                                                                                         149
                                                                                                           PageID
                                                                                                             of 387#: 146
                                                                                                                rice flour



         A              B               C              D                E              F              G                  H          I          J         K        L   M   N   O   P
                                                                    Inorganic
                                    Preshipment   Total arsenic   Arsenic Result                  Cadmium                      Lead result           Acceptance
 1       Date      Commodity            Lot       result (ppb)        (ppb)           Spec.      result (ppb)          Spec.     (ppb)       Spec.      (Y/N)
 2     1/4/2017     Rice Flour            5            60                          ≤100(inorg)       <10                ≤20       <10         ≤15         Y
 3     1/4/2017     Rice Flour            4            70                          ≤100(inorg)         6                ≤20       <10         ≤15         Y
 4    1/17/2017     Rice flour           40            78                          ≤100(inorg)        15                ≤20       <10         ≤15         Y
 5    1/27/2017     Rice Flour           67           70.2                         ≤100(inorg)        11                ≤20       <10         ≤15         Y
 6    1/30/2017     Rice Flour           65            73                          ≤100(inorg)        10                ≤20       <10         ≤15         Y
 7    2/14/2017     Rice Flour           93           83.7                         ≤100(inorg)         8                ≤20       <10         ≤15         Y
 8    2/16/2017     Rice Flour           98           63.5                         ≤100(inorg)         7                ≤20        10         ≤15         Y
 9     3/6/2017     Rice Flour          119                            98          ≤100(inorg)        24                ≤20       <10         ≤15      Y ‐ ER
10    3/13/2017     Rice Flour          127           78.4                         ≤100(inorg)         8                ≤20       <10         ≤15         Y
11   3/31/2017      Rice Flour          170           60.5                         ≤100(inorg)         6                ≤20       <10         ≤15         Y
12   4/25/2017      Rice Flour          199           64.1                         ≤100(inorg)         5                ≤20       <10         ≤15         Y
13   4/25/2017      Rice Flour          198            80                          ≤100(inorg)       <10                ≤20        <9         ≤15         Y
14     6/7/2017     Rice Flour          283                            50          ≤100(inorg)         7                ≤20       <10         ≤15         Y
15   6/29/2017      Rice Flour          321                            90          ≤100(inorg)       <10                ≤20         9         ≤15         y
16   6/29/2017      Rice Flour          320                           54.3         ≤100(inorg)         9                ≤20        20         ≤15         N
17   7/26/2017      Rice Flour          383                           76.8         ≤100(inorg)         8                ≤20       <10         ≤15         Y
18   7/26/2017      Rice Flour          382                           67.8         ≤100(inorg)         5                ≤20       <10         ≤15         Y
19   8/14/2017      Rice Flour          414                            80          ≤100(inorg)         5                ≤20       <10         ≤15         Y
20   11/30/2017     Rice Flour          751           70                           ≤100(inorg)         7                ≤20        10         ≤15         Y
21     1/5/2018     Rice Flour            2          122.3            68.7         ≤100(inorg)        9.5               ≤20        <5         ≤15         Y
22     1/5/2018     Rice Flour           1           120.8            63.5         ≤100(inorg)       10.1               ≤20        <5         ≤15         Y
23     1/6/2018     Rice Flour           48           140              90          ≤100(inorg)         6                ≤20       <10         ≤15         Y
24   1/15/2018      Rice Flour           42           150              70          ≤100(inorg)         8                ≤20       <10         ≤15         Y
25   1/15/2018      Rice Flour           41           150              70          ≤100(inorg)         6                ≤20       <10         ≤15         Y
26     2/5/2018     Rice Flour           85           130              70          ≤100(inorg)         5                ≤20       <10         ≤15         Y
27     2/8/2018     Rice Flour           96           120              70          ≤100(inorg)         5                ≤20       <10         ≤15         Y
28     2/8/2018     Rice Flour           95           130              70          ≤100(inorg)         5                ≤20       <10         ≤15         Y
29   2/15/2018      Rice Flour          112           150              70          ≤100(inorg)         6                ≤20       <10         ≤15         Y
30   2/15/2018      Rice Flour          111           130              70          ≤100(inorg)         6                ≤20       <10         ≤15         Y
31   2/22/2018      Rice Flour          127           140              90          ≤100(inorg)         7                ≤20       <10         ≤15         Y
32   2/28/2018      Rice Flour          140           161              90          ≤100(inorg)       <10                ≤20       <10         ≤15         y
33     3/6/2018     Org. Rice           150           70                           ≤100(inorg)         2                ≤20       <10         ≤15         Y
34     3/6/2018   Org. Rice Flour       149           570              80          ≤100(inorg)         9                ≤20        10         ≤15         Y
35   3/27/2018      Rice Flour          184           160              70          ≤100(inorg)         7                ≤20       <10         ≤15         Y
36   3/29/2018      Rice Flour          192           100              70          ≤100(inorg)         7                ≤20       <10         ≤15         Y
37     4/6/2018     Rice Flour          205           140              90          ≤100(inorg)         4                ≤20       <10         ≤15         Y
38     4/6/2018     Rice Flour          204           170              90          ≤100(inorg)         4                ≤20       <10         ≤15         Y
39   4/12/2018      Rice Flour          213           170             100          ≤100(inorg)         5                ≤20       <10         ≤15         Y
40   4/13/2018      Org. Rice           216          237.4            65.9         ≤100(inorg)       12.2               ≤20        <5         ≤15         Y
41   4/23/2018      Rice Flour          232           220             105          ≤100(inorg)         7                ≤20       <10         ≤15         N
42     5/8/2018     Rice Flour          264           110             88.9         ≤100(inorg)         4                ≤20       <10         ≤15         Y
43     5/8/2018     Rice Flour          263           170             99.1         ≤100(inorg)         6                ≤20        20         ≤15         N
44   5/30/2018      Rice Flour          280           160             100          ≤100(inorg)         5                ≤20       <10         ≤15         Y
45    5/31/2018   Org. Rice Flour       281           100              50          ≤100(inorg)         3                ≤20       <10         ≤15         Y
46   5/31/2018      Rice Flour          283           150              80          ≤100(inorg)         3                ≤20       <10         ≤15         Y




                                                                                                          Page 15 of 126
                                           Case 2:21-cv-01704
                                                Case MDL No. 2997
                                                              Document
                                                                   Document
                                                                       1-2 Filed
                                                                            86-303/29/21
                                                                                  Filed 04/07/21
                                                                                           Page 17Page
                                                                                                   of 127
                                                                                                        150
                                                                                                          PageID
                                                                                                            of 387#: 147
                                                                                       rice flour



         A              B            C           D        E         F          G                H      I      J    K   L   M   N   O   P
47   6/12/2018      Rice Flour      291         160       80    ≤100(inorg)    5               ≤20    <10    ≤15   Y
48   7/20/2018      Rice Flour      388         160      79.7   ≤100(inorg)    4               ≤20    <10    ≤15   Y
49   7/31/2018      rice flour      388         162      79.7   ≤100(inorg)    7               ≤20     <5    ≤15   Y
50   9/28/2018      Rice Flour      780          <5             ≤100(inorg)    <5              ≤20     <5    ≤15   Y
51   10/30/2018     Rice Flour      865         69.4            ≤100(inorg)    7               ≤20    <10    ≤15   Y
52   11/26/2018     Rice Flour      992         83.5            ≤100(inorg)    5               ≤20    <10    ≤15   Y
53   12/13/2018     Rice Flour      1120        12.6            ≤100(inorg)    <5              ≤20    <10    ≤15   Y
54    1/2/2019      Rice Flour       1                   80.9   ≤100(inorg)    4               ≤20    <10    ≤15   Y
55   1/15/2019      Rice Flour       48                  77.5   ≤100(inorg)    3               ≤20    <10    ≤15   Y
56   2/19/2019      Rice Flour      130         63.7            ≤100(inorg)    5               ≤20    <10    ≤15   Y
57    3/1/2019    Org. Rice Flour   141         72.9            ≤100(inorg)   17.1             ≤20    11.1   ≤15   Y
58   6/25/2019      rice flour      273         68.7            ≤100(inorg)    7               ≤20    <10    ≤15   Y
59    7/8/2019      rice flour      282         62.9            ≤100(inorg)    5               ≤20    <10    ≤15   Y
60    8/2/2019      rice flour      324          70             ≤100(inorg)    14              ≤20    <10    ≤15   Y
61    8/6/2019      rice flour      334         74.7            ≤100(inorg)    4               ≤20    <15    ≤15   Y
62   8/16/2019      rice flour      375         83.4            ≤100(inorg)    4               ≤20    <10    ≤15   Y
63   8/16/2019      rice flour      374         79.9            ≤100(inorg)    4               ≤20    <10    ≤15   Y
64   8/16/2019      rice flour      373         86.7            ≤100(inorg)    4               ≤20    <10    ≤15   Y
65   8/22/2019      Rice Flour      405         88.9            ≤100(inorg)    4               <20    <10    <15   Y
66   9/19/2019      Rice Flour      558         51.3            ≤100(inorg)     8              <20    <10    <15   Y
67   9/19/2019      Rice Flour      557         48.1            ≤100(inorg)     8              <20     10    <15   Y
68    9/3/2019      Rice Flour      556         64.5            ≤100(inorg)     3              <20     1.6   <15   Y
69   9/30/2019      Rice Flour      642         67.1            ≤100(inorg)     5              <20    <10    <15   Y
70   9/30/2019      Rice Flour      641         71.9            ≤100(inorg)     5              <20    <10    <15   Y
71   10/25/2019     Rice Flour      723         65.4            ≤100(inorg)    7               <20    <10    <15   Y
72   10/25/2019     Rice Flour      722         82.1            ≤100(inorg)     5              <20    <10    <15   Y
73
74
75
76
77
78
79
80
81
82
83
84
85
86
87
88
89
90
91
92
93
94




                                                                                     Page 16 of 126
                  Case 2:21-cv-01704
                       Case MDL No. 2997
                                     Document
                                          Document
                                              1-2 Filed
                                                   86-303/29/21
                                                         Filed 04/07/21
                                                                  Page 18Page
                                                                          of 127
                                                                               151
                                                                                 PageID
                                                                                   of 387#: 148
                                                        rice flour



      A   B   C         D        E       F        G              H     I    J       K       L     M   N   O       P
 95
 96
 97
 98
 99
100
101
102
103                                                                                                           b




                                                      Page 17 of 126
                         Case 2:21-cv-01704
                              Case MDL No. 2997
                                            Document
                                                 Document
                                                     1-2 Filed
                                                          86-303/29/21
                                                                Filed 04/07/21
                                                                         Page 19Page
                                                                                 of 127
                                                                                      152
                                                                                        PageID
                                                                                          of 387#: 149
                                                                      rice


        A            B           C       D         E         F           G         H        I        J      K       L   M   N   O   P



                                       Arsenic Inorganic              Cadmiu               Lead
                              Preshipm result   Arsenic               m result            result         Acceptan
 1      Date     Commodity     ent Lot (ppb) Result (ppb)   Spec.      (ppb)      Spec.   (ppb)    Spec. ce (Y/N)
 2   1/18/2017    Org.Rice        43     110                ≤200         5         ≤20      <10     ≤15      Y
 3   5/17/2017      Rice         245     110                ≤200         5         ≤20      10      ≤15      Y
 4   9/4/2019     Org. rice      445    132.3               ≤200        6.2        ≤20       <5     ≤15      Y
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30



                                                                 Page 18 of 126
             Case 2:21-cv-01704
                  Case MDL No. 2997
                                Document
                                     Document
                                         1-2 Filed
                                              86-303/29/21
                                                    Filed 04/07/21
                                                             Page 20Page
                                                                     of 127
                                                                          153
                                                                            PageID
                                                                              of 387#: 150
                                                     rice


     A   B         C      D       E         F           G        H   I   J   K    L          M   N   O   P
31
32
33
34
35                                                                                                       b




                                                Page 19 of 126
                               Case 2:21-cv-01704
                                    Case MDL No. 2997
                                                  Document
                                                       Document
                                                           1-2 Filed
                                                                86-303/29/21
                                                                      Filed 04/07/21
                                                                               Page 21Page
                                                                                       of 127
                                                                                            154
                                                                                              PageID
                                                                                                of 387#: 151
                                                                           squash


         A                 B                 C               D             E              F          G          H           I         J
                                         Preshipment   Arsenic result                 Cadmium               Lead result           Acceptance
 1      Date          Commodity              Lot           (ppb)         Spec.       result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
 2   9/29/2016          squash               726             <5           ≤10             <5         ≤20        <5         ≤20          Y
 3   9/29/2016          squash               725             <5           ≤10             <5         ≤20        <5         ≤20          Y
 4   9/29/2016          squash               724             <5           ≤10             <5         ≤20        <5         ≤20          Y
 5   9/29/2016          squash               723             <5           ≤10             <5         ≤20        <5         ≤20          Y
 6   9/29/2016          squash               722             <5           ≤10             <5         ≤20        <5         ≤20          Y
 7   4/10/2017          Squash               179            11.4          ≤10             ≤5         ≤20        ≤5         ≤20         N
 8   6/22/2017     Org.Squash puree          310             8.6          ≤10             ≤5         ≤20        ≤5         ≤20          Y
 9   6/22/2017     Org.Squash puree          310             8.6          ≤10             ≤5         ≤20        ≤5         ≤20          Y
10   7/24/2017     Org.Squash puree          373            22.8          ≤10             ≤5         ≤20        ≤5         ≤20         N
11   7/24/2017     Org.Squash puree          372             6.9          ≤10             ≤5         ≤20        ≤5         ≤20          Y
12   7/24/2017     Org.Squash puree          375             ≤5           ≤10             ≤5         ≤20        ≤5         ≤20          Y
13   7/24/2017     Org.Squash puree          374              8           ≤10             ≤5         ≤20        ≤5         ≤20          Y
14   7/24/2017       Squash puree            376             5.9          ≤10             ≤5         ≤20        ≤5         ≤20          Y
15   7/24/2017       Squash puree            377             ≤5           ≤10             ≤5         ≤20        ≤5         ≤20          Y
16   7/24/2017     Org.Squash puree          373            22.8          ≤10             ≤5         ≤20        ≤5         ≤20         N
17   7/24/2017     Org.Squash puree          372             6.9          ≤10             ≤5         ≤20        ≤5         ≤20          Y
18   7/24/2017     Org.Squash puree          375             ≤5           ≤10             ≤5         ≤20        ≤5         ≤20          Y
19   7/24/2017     Org.Squash puree          374              8           ≤10             ≤5         ≤20        ≤5         ≤20          Y
20   7/24/2017       Squash puree            376             5.9          ≤10             ≤5         ≤20        ≤5         ≤20          Y
21   7/24/2017       Squash puree            377             ≤5           ≤10             ≤5         ≤20        ≤5         ≤20          Y
22    1/9/2018        Org. Squash             28             9.9          ≤10             <5         ≤20       5.4         ≤20          Y
23   6/28/2018    Fresh Org. Butternut       322            12.7          ≤10             <5         ≤20        <5         ≤20       Y ‐ ER
24   10/26/2018         Squash               853            26.2          ≤10             <5         ≤20        <5         ≤20       Y ‐ ER




                                                                        Page 20 of 126
                        Case 2:21-cv-01704
                             Case MDL No. 2997
                                           Document
                                                Document
                                                    1-2 Filed
                                                         86-303/29/21
                                                               Filed 04/07/21
                                                                        Page 22Page
                                                                                of 127
                                                                                     155
                                                                                       PageID
                                                                                         of 387#: 152
                                                                asparagus

        A          B          C         D       E         F          G           H        I         J

                                     Arsenic
                                      result           Cadmium                  Lead
                         Preshipment (Total)             result                result           Acceptance
 1      Date   Commodity     Lot      (ppb)    Spec.     (ppb)     Spec.       (ppb)    Spec.      (Y/N)
 2   6/17/2019 Asparagus     246        <5      <10       5.1       <25          <5      <20         Y
 3   6/17/2019 Asparagus     245        <5      <10        <5       <25          <5      <20         Y
 4   6/17/2019 Asparagus     244        <5      <10         6       <25          <5      <20         Y
 5   6/17/2019 Asparagus     243        <5      <10       6.6       <25          <5      <20         Y
 6   6/17/2019 Asparagus     242        <5      <10       6.2       <25          <5      <20         Y
 7   6/21/2019 Asparagus     260       <10      <10       <10       <25         169      <20         N
 8   6/21/2019 Asparagus     261       <10      <10       <10       <25          30      <20         N
 9   6/21/2019 Asparagus     262       <10      <10       <10       <25         122      <20         N
10   6/21/2019 Asparagus     263       <10      <10       <10       <25          64      <20         N
11   6/21/2019 Asparagus     264       <10      <10       <10       <25          71      <20         N
12   6/21/2019 Asparagus     265       <10      <10        15       <25          44      <20         N
13   7/17/2019 Asparagus     296        <5      <10        <5       <25          <5      <20         Y
14   7/17/2019 Asparagus     297        <5      <10       6.5       <25          <5      <20         Y
15   7/18/2019 Asparagus     298        <5      <10        <5       <25          <5      <20         Y
16   7/25/2019 Asparagus     302        <5      <10       9.3       <25          <5      <20         Y
17   7/25/2019 Asparagus     301        <5      <10        <5       <25          <5      <20         Y
18   7/26/2019 Asparagus     303        <5      <10       5.2       <25          <5      <20         Y
19   8/1/2019 Asparagus      322        <5      <10        <5       <25          <5      <20         Y
20   8/9/2019 Asparagus      341        <5      <10        <5       <25          <5      <20         Y
21   8/16/2019 Asparagus     349        <5      <10        <5       <25          <5      <20         Y
22   8/20/2019 Asparagus     379        <5      <10        <5       <25          <5      <20         Y
23   8/20/2019 Asparagus     378        <5      <10        <5       <25          <5      <20         Y
24   8/20/2019 Asparagus     377        <5      <10       5.9       <25          <5      <20         Y




                                                              Page 21 of 126
                            Case 2:21-cv-01704
                                 Case MDL No. 2997
                                               Document
                                                    Document
                                                        1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                            Page 23Page
                                                                                    of 127
                                                                                         156
                                                                                           PageID
                                                                                             of 387#: 153
                                                                        pumpkin

         A             B             C               D           E                 F         G          H           I         J
                                 Preshipment   Arsenic result                 Cadmium               Lead result           Acceptance
 1      Date       Commodity          Lot          (ppb)        Spec.        result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
 2   10/12/2016     pumpkin          754             <5          ≤20              <5         ≤25        <5         ≤20         Y
 3   12/5/2016      pumpkin          820             5.2         ≤20              <5         ≤25        <5         ≤20         Y
 4   12/7/2016      pumpkin          825            <10          ≤20               2         ≤25       <10         ≤20         Y
 5   12/7/2016      pumpkin         824(1)          <10          ≤20               2         ≤25       <10         ≤20         Y
 6   12/7/2016      pumpkin         824(2)          <10          ≤20               2         ≤25       <10         ≤20         Y
 7   12/4/2017    Org. Pumpkin       758            8.6          ≤20              <5         ≤25        <5         ≤20         Y
 8   12/4/2017    Org. Pumpkin       759            7.8          ≤20              <5         ≤25        <5         ≤20         Y
 9   12/18/2017   Org. Pumpkin       776            5.2          ≤20             5.2         ≤25        <5         ≤20         Y
10   12/18/2017   Org. Pumpkin       777             <5          ≤20              <5         ≤25        <5         ≤20         Y
11    1/3/2018    Org. Pumpkin         8              8          ≤20              <5         ≤25         6         ≤20         Y
12    1/3/2018    Org. Pumpkin         7            6.6          ≤20              <5         ≤25        <5         ≤20         Y
13    1/4/2018      Pumpkin           13            12.8         ≤20              <5         ≤25       5.1         ≤20         Y
14    1/4/2018      Pumpkin           12            11.7         ≤20              <5         ≤25        <5         ≤20         Y
15    1/4/2018    Org. Pumpkin        10            5.9          ≤20              <5         ≤25        <5         ≤20         Y
16    1/4/2018    Org. Pumpkin         9            7.8          ≤20              <5         ≤25       5.9         ≤20         Y
17    1/5/2018      Pumpkin            6            11.1         ≤20              <5         ≤25       6.3         ≤20         Y
18    1/5/2018      Pumpkin            5             13          ≤20              <5         ≤25        <5         ≤20         Y
19    1/5/2018      Pumpkin            6            11.1         ≤20              <5         ≤25       6.3         ≤20         Y
20    1/5/2018      Pumpkin            5             13          ≤20              <5         ≤25        <5         ≤20         Y
21    1/8/2018      Pumpkin           25             <5          ≤20              <5         ≤25        <5         ≤20         Y
22    1/8/2018      Pumpkin           24             <5          ≤20              <5         ≤25       5.2         ≤20         Y
23    1/8/2018      Pumpkin           23              6          ≤20              <5         ≤25       6.2         ≤20         Y
24    1/8/2018      Pumpkin           22            6.1          ≤20             6.5         ≤25       6.8         ≤20         Y
25    1/8/2018      Pumpkin           14            5.4          ≤20              <5         ≤25        <5         ≤20         Y
26   10/17/2018     Pumpkin          824             <5          ≤20              <5         ≤25        <5         ≤20         Y
27   10/17/2018     Pumpkin          823            6.6          ≤20              <5         ≤25        <5         ≤20         Y
28   10/17/2018     Pumpkin          822              8          ≤20              <5         ≤25        <5         ≤20         Y
29   10/17/2018     Pumpkin          821            13.3         ≤20              <5         ≤25        <5         ≤20         Y
30   10/17/2018     Pumpkin          820             <5          ≤20              <5         ≤25        <5         ≤20         Y
31   12/4/2018      Pumpkin          1058            <5          ≤20              <5         ≤25        <5         ≤20         Y
32   12/4/2018      Pumpkin          1057            <5          ≤20              <5         ≤25        <5         ≤20         Y


                                                                  Page 22 of 126
                            Case 2:21-cv-01704
                                 Case MDL No. 2997
                                               Document
                                                    Document
                                                        1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                            Page 24Page
                                                                                    of 127
                                                                                         157
                                                                                           PageID
                                                                                             of 387#: 154
                                                                 pumpkin

         A             B           C           D            E                F      G           H            I    J
33   12/4/2018      Pumpkin       1056         <5          ≤20              <5     ≤25          <5          ≤20   Y
34   12/4/2018      Pumpkin       1055         <5          ≤20              <5     ≤25          <5          ≤20   Y
35   12/13/2018     Pumpkin       1121        6.8          ≤20              <5     ≤25          <5          ≤20   Y
36    1/4/2019      Pumpkin         7         11.8         ≤20              <5     ≤25          <5          ≤20   Y
37   1/17/2019      Pumpkin        57          <5          ≤20               2     ≤25          <5          ≤20   Y
38   1/18/2019      Pumpkin        58          <5          ≤20              <1     ≤25          <5          ≤20   Y
39    2/8/2019      Pumpkin       115          <5          ≤20             11.7    ≤25         10.4         ≤20   Y
40   5/15/2019    Org. Pumpkin    217          <5          ≤20             5.2     ≤25          <5          ≤20   Y
41   5/30/2019    Org. Pumpkin    228          <5          ≤20               2     ≤25          <5          ≤20   Y
42   6/11/2019    Org. Pumpkin    238          <5          ≤20              <5     ≤25          <5          ≤20   Y
43   6/11/2019    Org. Pumpkin    237          <5          ≤20              <5     ≤25          <5          ≤20   Y
44   6/11/2019    Org. Pumpkin    236          <5          ≤20              <5     ≤25           8          ≤20   Y
45   7/10/2019    Org. Pumpkin    283          <5          ≤20              <5     ≤25          <5          ≤20   Y
46    8/6/2019      Pumpkin       333          <5          ≤20              <5     ≤25          <5          ≤20   Y
47    8/9/2019      Pumpkin       338          <5          ≤20              <5     ≤25          <5          ≤20   Y
48    8/9/2019      Pumpkin       339         5.95         ≤20              <5     ≤25          <5          ≤20   Y
49    8/9/2019      Pumpkin       340          <5          ≤20              <5     ≤25          <5          ≤20   Y
50   10/3/2019      pumpkin       730          <5          ≤20              <5     ≤25          <5          ≤20   Y
51   10/31/2019     pumpkin       731          <5          ≤20              <5     ≤25          <5          ≤20   Y
52   10/31/2019     pumpkin       732          <5          ≤20              <5     ≤25          <5          ≤20   Y
53   10/31/2019     pumpkin       733          <5          ≤20              <5     ≤25          <5          ≤20   Y
54   10/31/2019     pumpkin       734          <5          ≤20              <5     ≤25          <5          ≤20   Y
55   10/31/2019     pumpkin       735          <5          ≤20              <5     ≤25          <5          ≤20   Y
56   10/31/2019     pumpkin       736          <5          ≤20              <5     ≤25          <5          ≤20   Y
57   10/31/2019     pumpkin       737          <5          ≤20              <5     ≤25          <5          ≤20   Y




                                                            Page 23 of 126
                              Case 2:21-cv-01704
                                   Case MDL No. 2997
                                                 Document
                                                      Document
                                                          1-2 Filed
                                                               86-303/29/21
                                                                     Filed 04/07/21
                                                                              Page 25Page
                                                                                      of 127
                                                                                           158
                                                                                             PageID
                                                                                               of 387#: 155
                                                                         spinach

         A                B                C               D             E              F          G          H           I         J
                                       Preshipment   Arsenic result                 Cadmium               Lead result           Acceptance
1        Date        Commodity             Lot           (ppb)         Spec.       result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2     7/10/2017      Org. Spinach          330             22           ≤20            41.5       <180        5.7        <20         N
3      9/8/2017   Org. Spinach Puree       543            15.6          ≤20            53.4       <180       10.1        <20         Y
4    10/16/2017   Org Spinach puree        685             56           ≤20           109.2       <180        6.8        <20         N
5    10/24/2017      Org. Spinach          713            55.6          ≤20            14.4       <180        6.1        <20         N
6    10/24/2017      Org. Spinach          714             48           ≤20            11.1       <180        <5         <20         N
7    10/25/2017      Org. Spinach          715            70.5          ≤20            10.7       <180        5.4        <20         N
8     12/5/2017      Org. Spinach          761            24.5          ≤20            12.1       <180       13.5        <20         N
9    12/20/2017      Org. Spinach          790            46.6          ≤20             9.3       <180        7.8        <20         N
10   12/20/2017      Org. Spinach          787            84.2          ≤20            14.7       <180      206.6        <20         N
11   12/20/2017      Org. Spinach          788            24.3          ≤20             9.2       <180       12.3        <20         N
12   12/20/2017      Org. Spinach          789            28.9          ≤20             6.2       <180        <5         <20         N
13    1/23/2018      Org. Spinach           63            23.9          ≤20            16.2       <180       15.4        <20       Y ‐ER
14    1/23/2018      Org. Spinach           62            17.6          ≤20            12.3       <180       10.9        <20         Y
15    3/14/2018   Org. Spinach Puree       169            52.3          ≤20            17.3       <180       33.4        <20         N
16    7/2/2018      Fresh Spinach          338            14.4          ≤20           336.5       <180        5.7        <20         N
17    7/2/2018      Fresh Spinach          337            13.3          ≤20           376.8       <180       10.5        <20         N
18    7/2/2018      Fresh Spinach          336            14.9          ≤20           325.2       <180        <5         <20         N
19    7/2/2018      Fresh Spinach          335             <5           ≤20           240.8       <180        <5         <20         N
20    7/2/2018      Fresh Spinach          334             8.6          ≤20           194.7       <180        <5         <20         N
21     7/2/2018     Fresh Spinach          332             9.9          ≤20           206.4       <180         7         <20         N
22     7/2/2018     Fresh Spinach          331            15.6          ≤20           364.4       <180        12         <20         N
23     7/2/2018     Fresh Spinach          328            20.8          ≤20           361.6       <180       11.3        <20         N
24     7/2/2018     Fresh Spinach          327             6.4          ≤20           246.3       <180        <5         <20         N
25     7/2/2018     Fresh Spinach          333            10.6          ≤20           142.3       <180        7.1        <20         Y
26     7/2/2018         Spinach            330            10.5          ≤20            55.8       <180        <5         <20         Y
27     7/2/2018     Fresh Spinach          329             7.4          ≤20            67.2       <180        <5         <20         Y
28     7/9/2018   Fresh Org. Spinach       339            72.1          ≤20            82.6       <180       15.9        <20         N
29    7/24/2018         spinach            386            19.5          ≤20            56.8       <180        <5         <20         Y
30    7/24/2018         spinach            385             <5           ≤20            74.8       <180        <5         <20         Y
31     1/7/2019      Org. Spinach           37            17.5          ≤20            21.5       <180       12.4        <20         Y
32     1/7/2019      Org. Spinach           36            19.4          ≤20            21.3       <180       16.2        <20         Y
33    1/28/2019   Org. Spinach Puree        92            13.2          ≤20            16.5       <180        <5         <20         Y


                                                                      Page 24 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 26Page
                                                                                  of 127
                                                                                       159
                                                                                         PageID
                                                                                           of 387#: 156
                                                             spinach

        A             B              C           D           E               F       G           H         I    J
34   3/25/2019   Spinach Puree      169          17         ≤20              42     <180        7.7       <20   Y
35   5/22/2019   Fresh Spinach      221          <5         ≤20              81     <180         <5       <20   Y
36   5/28/2019    Org. Spinach      226          <5         ≤20             7.5     <180         <5       <20   Y
37   5/28/2019    Org. Spinach      225          <5         ≤20              41     <180         <5       <20   Y
38   6/19/2019      spinach         251         11.9        ≤20            419.8    <180        10        <20   N
39   6/19/2019      spinach         252         6.5         ≤20            288.9    <180         6        <20   N
40   6/19/2019      spinach         253         6.2         ≤20            306.8    <180         <5       <20   N
41   6/19/2019      spinach         254         7.3         ≤20            39.5     <180        7.3       <20   N
42   6/19/2019   Fresh Spinach      250         5.7         ≤20            436.7    <180        6.1       <20   N
43   6/19/2019   Fresh Spinach      249         6.1         ≤20            305.7    <180        6.9       <20   N
44   6/24/2019      spinach         267         <10         ≤20             334     <180        48        <20   N
45   6/24/2019      spinach         268         <10         ≤20             114     <180        21        <20   N
46   6/26/2019      spinach         274         <10         ≤20             372     <180        <10       <20   N
47   6/26/2019      spinach         275         <10         ≤20             382     <180        <10       <20   N
48   6/26/2019      spinach         276          19         ≤20             285     <180        16        <20   N
49   6/26/2019      spinach         277         <10         ≤20             337     <180        17        <20   N
50   6/26/2019      Spinach         278         <10         ≤20             214     <180        <10       <20   N
51   6/26/2019      Spinach         279         <10         ≤20             223     <180        <10       <20   N
52   7/10/2019   Spinach Puree      284          <5         ≤20             266     <180         <5       <20   N
53   7/10/2019   Spinach Puree      285          <5         ≤20             143     <180         <5       <20   Y
54   7/15/2019      spinach         290          <5         ≤20             101     <180         <5       <20   Y
55   7/15/2019      spinach         291          <5         ≤20              90     <180         <5       <20   Y
56   7/15/2019      spinach         292          <5         ≤20             101     <180         <5       <20   Y
57   7/15/2019      spinach         294          <5         ≤20             117     <180         <5       <20   Y
58   7/15/2019      spinach         295          <5         ≤20              <5     <180         <5       <20   Y
59   7/24/2019   Spinach Puree      300          <5         ≤20             71.9    <180         <5       <20   Y
60    8/1/2019   Spinach Puree      323          <5         ≤20             39.8    <180         <5       <20   Y




                                                          Page 25 of 126
                         Case 2:21-cv-01704
                              Case MDL No. 2997
                                            Document
                                                 Document
                                                     1-2 Filed
                                                          86-303/29/21
                                                                Filed 04/07/21
                                                                         Page 27Page
                                                                                 of 127
                                                                                      160
                                                                                        PageID
                                                                                          of 387#: 157
                                                                   mango


         A           B               C               D             E              F          G          H           I         J
                                 Preshipment   Arsenic result                 Cadmium               Lead result           Acceptance
 1       Date     Commodity          Lot           (ppb)         Spec.       result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
 2    8/23/2016     mango            551             6.2          ≤20             <5         ≤20        <5         ≤20         Y
 3    8/23/2016     mango            552             <5           ≤20             <5         ≤20        <5         ≤20         Y
 4    8/23/2016     mango            553             <5           ≤20             <5         ≤20        10         ≤20         Y
 5    9/12/2016     mango            616            18.9          ≤20             <5         ≤20       8.9         ≤20         Y
 6    9/13/2016     mango           620(1)           5.5          ≤20             <5         ≤20        <5         ≤20         Y
 7    9/13/2016     mango           620(2)           7.2          ≤20             <5         ≤20        <5         ≤20         Y
 8    9/20/2016     mango            637             7.4          ≤20             <5         ≤20        <5         ≤20         Y
 9    9/23/2016     mango            704             <5           ≤20             <5         ≤20        <5         ≤20         Y
10    9/26/2016     mango            705             <5           ≤20             <5         ≤20        <5         ≤20         Y
11    10/3/2016     mango           734(1)           <5           ≤20             <5         ≤20        <5         ≤20         Y
12    10/3/2016     mango           734(2)          9.3           ≤20             <5         ≤20        <5         ≤20         Y
13    10/3/2016     mango           734(3)           7.4          ≤20             <5         ≤20        <5         ≤20         Y
14    10/4/2016     mango            737             7.9          ≤20             <5         ≤20        <5         ≤20         Y
15    10/4/2016     mango            737             7.9          ≤20             <5         ≤20        <5         ≤20         Y
16   10/10/2016     mango           751(1)           6.3          ≤20             <5         ≤20        <5         ≤20         Y
17   10/10/2016     mango           751(2)           <5           ≤20             <5         ≤20        <5         ≤20         Y
18   10/10/2016     mango           751(3)           <5           ≤20             <5         ≤20        <5         ≤20         Y
19   10/10/2016     mango            750             <5           ≤20             <5         ≤20        <5         ≤20         Y
20   10/11/2016     mango           752(1)            9           ≤20             <5         ≤20        <5         ≤20         Y
21   10/11/2016     mango           752(2)          5.5           ≤20             <5         ≤20        <5         ≤20         Y
22   10/11/2016     mango           752(3)          8.4           ≤20             <5         ≤20        <5         ≤20         Y
23   10/11/2016     mango           752(4)          6.4           ≤20             <5         ≤20        <5         ≤20         Y
24   10/11/2016     mango           752(5)            7           ≤20             <5         ≤20        <5         ≤20         Y
25   10/24/2016     mango            770             19           ≤20             <5         ≤20        <5         ≤20         Y
26   11/1/2016      mango           778(1)           <5           ≤20             <5         ≤20        <5         ≤20         Y
27   11/2/2016      mango           779(1)           <5           ≤20             <5         ≤20        <5         ≤20         Y
28    11/2/2016     mango           779(2)           <5           ≤20             <5         ≤20        <5         ≤20         Y
29    11/3/2016     mango           780(1)           <5           ≤20             <5         ≤20       8.3         ≤20         Y
30    11/3/2016     mango           780(2)           <5           ≤20             <5         ≤20        <5         ≤20         Y
31    11/7/2016     mango           788(1)          <10           ≤20              2         ≤20       <10         ≤20         Y
32    11/7/2016     mango           788(2)          <10           ≤20              2         ≤20       <10         ≤20         Y
33    11/7/2016     mango           788(3)          <10           ≤20              1         ≤20       <10         ≤20         Y



                                                                Page 26 of 126
                         Case 2:21-cv-01704
                              Case MDL No. 2997
                                            Document
                                                 Document
                                                     1-2 Filed
                                                          86-303/29/21
                                                                Filed 04/07/21
                                                                         Page 28Page
                                                                                 of 127
                                                                                      161
                                                                                        PageID
                                                                                          of 387#: 158
                                                            mango


         A           B               C           D           E            F         G           H         I      J
34   11/7/2016     mango           786(1)       <10         ≤20            2       ≤20         <10       ≤20      Y
35   11/7/2016     mango           786(2)       <10         ≤20            2       ≤20         <10       ≤20      Y
36   11/7/2016     mango           786(3)       <10         ≤20            4       ≤20         <10       ≤20      Y
37   11/9/2016     Mango            792         <10         ≤20           <1       ≤20         <10       ≤20      Y
38   11/9/2016     Mango            793         <10         ≤20           <1       ≤20         <10       ≤20      Y
39   11/28/2016    mango            810         <10         ≤20           <1       ≤20         <10       ≤20      Y
40   11/29/2016    mango            811         <10         ≤20           <1       ≤20         <10       ≤20      Y
41   11/30/2016    Mango            815         14.5        ≤20           <5       ≤20         <5        ≤20      Y
42   12/5/2016     mango            819          16         ≤20           <5       ≤20         <5        ≤20      Y
43    2/1/2017    Mango cks          74          6.8        ≤20           <5       ≤20         <5        ≤20      Y
44    2/1/2017    Mango cks          73          <5         ≤20           <5       ≤20         <5        ≤20      Y
45   2/14/2017     Mango             94         23.4        ≤20           ≤5       ≤20         ≤5        ≤20   Y ‐ ER
46   2/15/2017     Mango             95         15.6        ≤20           ≤5       ≤20         ≤5        ≤20      Y
47   2/22/2017     Mango            106          5.3        ≤20           ≤5       ≤20         6.5       ≤20      Y
48   2/22/2017     Mango            105          ≤5         ≤20           6.9      ≤20          ≤5       ≤20      Y
49     3/7/2017    Mango            122          7.1        ≤20                    ≤20                   ≤20      Y
50     3/9/2017    Mango            124          6.9        ≤20           5.9      ≤20          1.6      ≤20      Y
51   3/13/2017     Mango            130         15.8        ≤20           ≤5       ≤20          ≤5       ≤20      Y
52    3/15/2017    Mango            131          6.7        ≤20           ≤5       ≤20          ≤5       ≤20      Y
53    3/17/2017    Mango            141         13.3        ≤20           ≤5       ≤20          ≤5       ≤20      Y
54    3/20/2017    Mango            142         16.8        ≤20           5.4      ≤20          ≤5       ≤20      Y
55    3/28/2017    Mango            161          ≤5         ≤20           ≤5       ≤20          5.4      ≤20      Y
56    3/29/2017    Mango            163          10         ≤20           ≤5       ≤20          ≤5       ≤20      Y
57     4/6/2017    Mango            177         17.4        ≤20           5.4      ≤20          5.6      ≤20      Y
58     4/6/2017    Mango           176(1)       19.3        ≤20           2.9      ≤20          8.2      ≤20      Y
59     4/6/2017    Mango           176(2)       30.7        ≤20           1.5      ≤20         10.8      ≤20     N
60   4/18/2017     Mango           188(1)       42.9        ≤20           ≤5       ≤20          5.4      ≤20     N
61    4/18/2017    Mango           188(2)       17.6        ≤20           ≤5       ≤20          5.1      ≤20      Y
62     5/1/2017    Mango            207         19.3        ≤20           5.2      ≤20          5.6      ≤20      Y
63     5/1/2017    Mango            206         21.5        ≤20           ≤5       ≤20          ≤5       ≤20     N
64    5/10/2017    Mango            235          11         ≤20           ≤5       ≤20           5       ≤20      Y
65    5/10/2017    Mango            234          16         ≤20           ≤5       ≤20         11.2      ≤20      Y
66    5/10/2017    Mango            233         16.2        ≤20           5.2      ≤20         10.6      ≤20      Y
67    5/17/2017    Mango            267         10.7        ≤20           ≤5       ≤20          6.4      ≤20      Y



                                                         Page 27 of 126
                              Case 2:21-cv-01704
                                   Case MDL No. 2997
                                                 Document
                                                      Document
                                                          1-2 Filed
                                                               86-303/29/21
                                                                     Filed 04/07/21
                                                                              Page 29Page
                                                                                      of 127
                                                                                           162
                                                                                             PageID
                                                                                               of 387#: 159
                                                                 mango


          A               B               C           D           E             F        G           H         I      J
 68    5/17/2017        Mango            244         11.9        ≤20            ≤5      ≤20          5.7      ≤20      Y
 69    5/19/2017        Mango            247         17.2        ≤20            5.4     ≤20          8.7      ≤20      Y
 70     6/8/2017        Mango            284         17.1        ≤20            ≤5      ≤20          ≤5       ≤20      Y
 71     6/9/2017     Mango puree         291         18.9        ≤20            ≤5      ≤20          ≤5       ≤20      Y
 72    6/14/2017    Org.Mango Pcs.       297         14.7        ≤20            ≤5      ≤20          ≤5       ≤20      y
 73    6/27/2017      Org.Mango          318          6.7        ≤20            ≤5      ≤20          8.6      ≤20      Y
 74    6/30/2017   Org.Mango puree       324          12         ≤20            <5      ≤20         11.9      ≤20      Y
 75     7/6/2017      Org.Mango          325         15.7        ≤20            7.2     ≤20          <5       ≤20      Y
 76    8/10/2017      Mango pcs          407          7.4        ≤20            ≤5      ≤20          ≤5       ≤20      Y
 77    8/10/2017      Mango pcs          406          7.6        ≤20            ≤5      ≤20          ≤5       ≤20      Y
 78    8/14/2017    Org.Mango Pcs.       413          9.5        ≤20            ≤5      ≤20          ≤5       ≤20      Y
 79    8/14/2017    Org.Mango Pcs.       412          ≤5         ≤20            ≤5      ≤20          ≤5       ≤20      Y
 80    9/11/2017     Mango Puree         591         11.1        ≤20            <5      ≤20          <5       ≤20      Y
 81    9/11/2017    Mango Pieces         546          <5         ≤20            <5      ≤20          <5       ≤20      Y
 82    9/12/2017     Mango puree         547          44         ≤20            7.7     ≤20         14.9      ≤20     N
 83    9/12/2017     Mango puree         548         12.8        ≤20            7.5     ≤20          8.8      ≤20      Y
 84    9/15/2017   Org Mango Puree       553         10.8        ≤20            <5      ≤20          11       ≤20      Y
 85    9/15/2017   Org Mango Puree       552         10.2        ≤20            <5      ≤20         12.4      ≤20      Y
 86    9/18/2017     Mango puree         586         12.7        ≤20             8      ≤20         10.8      ≤20      Y
 87    9/22/2017     Mango puree         592         12.2        ≤20            <5      ≤20          <5       ≤20      Y
 88    9/25/2017     Mango Puree         598         15.1        ≤20            <5      ≤20          <5       ≤20      Y
 89    9/26/2017    Mango Pieces         601         12.3        ≤20            <5      ≤20          <5       ≤20      Y
 90   9/26/2017     Mango Pieces         608          8.3        ≤20            <5      ≤20          <5       ≤20      Y
 91   10/5/2017    Org Mango Puree       671         14.1        ≤20            <5      ≤20          <5       ≤20      Y
 92   10/5/2017      Mango Puree         672         18.6        ≤20            5.9     ≤20          <5       ≤20      Y
 93   10/11/2017     Mango Puree         681         14.3        ≤20           10.7     ≤20          <5       ≤20      Y
 94   10/12/2017   Org. Mango Puree      683         17.2        ≤20            <5      ≤20          <5       ≤20      Y
 95   11/6/2017    Org.Mango Puree       720         16.3        ≤20            <5      ≤20          <5       ≤20      Y
 96   11/7/2017      Mango Puree         722          9.2        ≤20            7.5     ≤20          <5       ≤20      Y
 97   11/7/2017      Mango Puree         721         10.6        ≤20            <5      ≤20          <5       ≤20      Y
 98   11/30/2017     Mango Puree         752         16.2        ≤20            <5      ≤20          <5       ≤20      Y
 99    12/4/2017     Mango Puree         757         20.7        ≤20            <5      ≤20          <5       ≤20   Y ‐ ER
100   12/4/2017      Mango Puree         760         27.4        ≤20            <5      ≤20          <5       ≤20     N
101   1/10/2018         Mango             34          21         ≤20           5.5      ≤20         5.4       ≤20   Y ‐ ER



                                                              Page 28 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 30Page
                                                                                   of 127
                                                                                        163
                                                                                          PageID
                                                                                            of 387#: 160
                                                              mango


         A             B               C           D           E             F        G           H         I      J
102   1/10/2018      Mango             33          8.8        ≤20           7.7      ≤20         <5        ≤20      Y
103   1/12/2018      Mango             36         12.1        ≤20           6.1      ≤20         <5        ≤20      Y
104   1/12/2018      Mango             35         16.1        ≤20           <5       ≤20         <5        ≤20      Y
105   1/17/2018      Mango             47         12.1        ≤20           <5       ≤20         <5        ≤20      Y
106   1/17/2018      Mango             46         14.3        ≤20           <5       ≤20         <5        ≤20      Y
107   1/22/2018      Mango             53          12         ≤20           7.2      ≤20         <5        ≤20      Y
108   1/27/2018   Mango Pieces         70         10.2        ≤20           <5       ≤20         <5        ≤20      Y
109    2/8/2018      mango             97          14         ≤20           7.6      ≤20         <5        ≤20      Y
110    2/9/2018    Org. Mango          99         22.6        ≤20           <5       ≤20         <5        ≤20   Y ‐ ER
111   2/16/2018    Org. Mango         117         19.5        ≤20           <5       ≤20         <5        ≤20      Y
112   2/16/2018      Mango            114         13.4        ≤20           5.2      ≤20         <5        ≤20      Y
113   2/16/2018      Mango            113         11.4        ≤20           <5       ≤20         <5        ≤20      Y
114   2/21/2018   Mango Pieces        124          <5         ≤20           <5       ≤20         <5        ≤20      Y
115    3/1/2018   Mango Pieces        143         17.4        ≤20            8       ≤20         <5        ≤20      Y
116    3/1/2018   Mango Pieces        142         13.3        ≤20           8.5      ≤20         <5        ≤20      Y
117    3/5/2018   Mango Pieces        145          6.6        ≤20           <5       ≤20         <5        ≤20      Y
118    3/5/2018   Mango Pieces        144         11.3        ≤20           <5       ≤20         <5        ≤20      Y
119    3/8/2018   Mango Pieces        157         10.3        ≤20           5.7      ≤20         <5        ≤20      Y
120    3/8/2018   Mango Pieces        156         15.9        ≤20           5.9      ≤20         <5        ≤20      Y
121    3/8/2018    Org. Mango         155         21.2        ≤20           <5       ≤20         <5        ≤20   Y ‐ ER
122   3/12/2018   Mango Puree         161         13.7        ≤20            7       ≤20         <5        ≤20      Y
123   3/15/2018      Mango            172          7.2        ≤20           <5       ≤20         <5        ≤20      Y
124   3/20/2018      Mango            181         20.7        ≤20           <5       ≤20         <5        ≤20     N
125   4/27/2018      Mango            243         11.4        ≤20           <5       ≤20         <5        ≤20      Y
126   4/27/2018      Mango            242         13.2        ≤20           <5       ≤20         <5        ≤20      Y
127    5/1/2018      Mango            246          <5         ≤20           <5       ≤20         <5        ≤20      Y
128    5/2/2018      Mango            248          6.4        ≤20           <5       ≤20         <5        ≤20      Y
129    5/3/2018      Mango            253          <5         ≤20           <5       ≤20         <5        ≤20      Y
130    8/2/2018      mango            415         12.1        ≤20           <5       ≤20         7.8       ≤20      Y
131    8/2/2018      mango            414         12.4        ≤20           <5       ≤20        32.3       ≤20      Y
132   8/14/2018      mango            459         14.6        ≤20           <5       ≤20         <5        ≤20      Y
133   8/14/2018      mango            458         15.8        ≤20           <5       ≤20         <5        ≤20      Y
134   8/14/2018      mango            457         23.4        ≤20           8.6      ≤20         6.4       ≤20   Y ‐ ER
135   8/14/2018      mango            456         17.9        ≤20           <5       ≤20         <5        ≤20      Y



                                                           Page 29 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 31Page
                                                                                   of 127
                                                                                        164
                                                                                          PageID
                                                                                            of 387#: 161
                                                              mango


          A            B               C           D           E             F        G           H         I      J
136    8/14/2018     mango            455         13.1        ≤20           6.6      ≤20          <5       ≤20      Y
137    8/14/2018     mango            454          6.7        ≤20            <5      ≤20          <5       ≤20      Y
138   8/14/2018      mango            453         13.9        ≤20            <5      ≤20          <5       ≤20      Y
139   8/14/2018      mango            452         10.5        ≤20            <5      ≤20         <5        ≤20      Y
140   8/17/2018      mango            466         11.9        ≤20           5.3      ≤20         <5        ≤20      Y
141   8/17/2018      mango            465         12.1        ≤20           5.4      ≤20         <5        ≤20      Y
142   8/17/2018      mango            464         18.1        ≤20           8.1      ≤20         <5        ≤20      Y
143   8/17/2018      mango            463         11.1        ≤20           <5       ≤20         <5        ≤20      Y
144   10/5/2018    Org. Mango         811          8.7        ≤20           <5       ≤20         <5        ≤20      Y
145   10/22/2018     Mango            849         20.4        ≤20           <5       ≤20         <5        ≤20   Y ‐ ER
146   10/23/2018     Mango            850         25.2        ≤20            <5      ≤20          <5       ≤20   Y ‐ ER
147   10/23/2018     Mango            848          9.1        ≤20           <5       ≤20         <5        ≤20      Y
148   10/26/2018     Mango            855         16.2        ≤20           <5       ≤20         <5        ≤20      Y
149   10/26/2018     Mango            854          8.9        ≤20           <5       ≤20         <5        ≤20      Y
150   10/26/2018     Mango            855         16.2        ≤20           <5       ≤20         <5        ≤20      Y
151   10/26/2018     Mango            854          8.9        ≤20           <5       ≤20         <5        ≤20      Y
152   11/6/2018      Mango            927         13.6        ≤20           7.3      ≤20         <5        ≤20      Y
153   11/6/2018      Mango            927         13.6        ≤20           7.3      ≤20         <5        ≤20      Y
154   11/8/2018      Mango            946          8.7        ≤20            <5      ≤20         <5        ≤20      Y
155   11/8/2018      Mango            946          8.7        ≤20            <5      ≤20         <5        ≤20      Y
156   1/14/2019    Org. Mango          47         <10         ≤20           <10      ≤20         <10       ≤20      Y
157   1/15/2019      Mango             50         <10         ≤20           <10      ≤20         <10       ≤20      Y
158   1/16/2019      Mango             51          <5         ≤20           <1       ≤20         <5        ≤20      Y
159   1/17/2019      Mango             54         <10         ≤20           <10      ≤20         <10       ≤20      Y
160   1/22/2019      Mango             79          <5         ≤20            3       ≤20         <5        ≤20      Y
161   1/22/2019      Mango             78          <5         ≤20            3       ≤20         <5        ≤20      Y
162   1/25/2019      Mango             90          <5         ≤20            3       ≤20         <5        ≤20      Y
163   1/25/2019      Mango             89          <5         ≤20            2       ≤20          <5       ≤20      Y
164   1/30/2019      Mango             94          8.5        ≤20            <5      ≤20         <5        ≤20      Y
165     2/4/2019   Mango Pcs          103         12.7        ≤20            8       ≤20         <5        ≤20      Y
166     2/5/2019   Mango Pcs          105         14.4        ≤20            6       ≤20         <5        ≤20      Y
167    2/5/2019    Mango Pcs          104         12.7        ≤20           7.5      ≤20         <5        ≤20      Y
168    2/5/2019    Mango Pcs          102         12.1        ≤20           7.6      ≤20         <5        ≤20      Y
169   2/18/2019      Mango            125         16.9        ≤20           <5       ≤20         <5        ≤20      Y



                                                           Page 30 of 126
                               Case 2:21-cv-01704
                                    Case MDL No. 2997
                                                  Document
                                                       Document
                                                           1-2 Filed
                                                                86-303/29/21
                                                                      Filed 04/07/21
                                                                               Page 32Page
                                                                                       of 127
                                                                                            165
                                                                                              PageID
                                                                                                of 387#: 162
                                                                  mango


          A                B               C           D           E             F        G           H         I      J
170    2/18/2019         Mango            124          6.6        ≤20            <5      ≤20         <5        ≤20      Y
171    2/18/2019         Mango            123         11.7        ≤20            5.2     ≤20         7.8       ≤20      Y
172    2/20/2019         Mango            132          <5         ≤20             5      ≤20         <5        ≤20      Y
173    3/28/2019         Mango            174          8.2        ≤20            5.5     ≤20         <5        ≤20      Y
174    3/28/2019         Mango            173          8.4        ≤20            <5      ≤20         <5        ≤20      Y
175     4/1/2019         Mango            177          8.1        ≤20            <5      ≤20         <5        ≤20      Y
176     4/1/2019         Mango            176          5.4        ≤20            <5      ≤20         <5        ≤20      Y
177     4/2/2019         Mango            179          <5         ≤20            <5      ≤20         <5        ≤20      Y
178   4/10/2019    Frozen Mango Puree     189         10.4        ≤20            <5      ≤20         <5        ≤20      Y
179   4/10/2019    Frozen Mango Puree     188         13.7        ≤20            <5      ≤20         <5        ≤20      Y
180    4/15/2019   Frozen Mango Puree     195          <5         ≤20             3      ≤20         <5        ≤20      Y
181    4/15/2019   Frozen Mango Puree     194          <5         ≤20             1      ≤20         <5        ≤20      Y
182   4/23/2019    Frozen Mango Puree     198         15.5        ≤20            8.8     ≤20         <5        ≤20      Y
183   4/26/2019    Frozen Mango Puree     206          6.8        ≤20            6.1     ≤20         <5        ≤20      Y
184   4/26/2019    Frozen Mango Puree     205          9.8        ≤20            <5      ≤20         <5        ≤20      Y
185   5/22/2019    Frozen Mango Puree     224          7.1        ≤20            <5      ≤20         <5        ≤20      Y
186   5/22/2019    Frozen Mango Puree     223          11         ≤20            <5      ≤20         <5        ≤20      Y
187    5/22/2019   Frozen Mango Puree     222          9.2        ≤20            <5      ≤20         <5        ≤20      Y
188   6/18/2019     Org. Mango puree      248         20.9        ≤20           16.2     ≤20         <5        ≤20   Y ‐ ER
189   6/18/2019     Org. Mango puree      248         20.9        ≤20           16.2     ≤20         <5        ≤20   Y ‐ ER
190   7/23/2019        Org. Mango         299         13.7        ≤20            <5      ≤20         <5        ≤20      Y
191   7/26/2019     Org. Mango puree      304         <10         ≤20           <10      ≤20         18        ≤20      Y
192   8/13/2019          Mango            344          <5         ≤20            <5      ≤20         <5        ≤20      Y
193   8/16/2019     Org. Mango Puree      372          <5         ≤20            <5      ≤20         <5        ≤20      Y
194   10/14/2019      Mango Puree         683          5.1        ≤20            <5      ≤20         <5        ≤20      Y
195   10/14/2019      Mango Puree         682          5.9        ≤20            <5      ≤20         <5        ≤20      Y
196   10/7/2019       Mango Puree         651          6.5        ≤20            <5      ≤20         <5        ≤20      Y
197   10/22/2019      Mango Puree         712          7.7        ≤20            <5      ≤20         <5        ≤20      Y
198   10/22/2019      Mango Puree         711           7         ≤20            <5      ≤20         <5        ≤20      Y
199   10/22/2019      Mango Puree         710           8         ≤20            <5      ≤20         <5        ≤20      Y




                                                               Page 31 of 126
                              Case 2:21-cv-01704
                                   Case MDL No. 2997
                                                 Document
                                                      Document
                                                          1-2 Filed
                                                               86-303/29/21
                                                                     Filed 04/07/21
                                                                              Page 33Page
                                                                                      of 127
                                                                                           166
                                                                                             PageID
                                                                                               of 387#: 163
                                                                             agave

       A               B               C           D          E          F           G        H         I           J
                                                 Arsenic              Cadmium                Lead
                                   Preshipment    result                result              result              Acceptance
1      Date       Commodity            Lot        (ppb)      Spec.      (ppb)      Spec.    (ppb)      Spec.       (Y/N)
2   9/11/2017   Org. Agave Syrup       545       0.0094    <1000ppb       <5     <1000ppb    0.01    <1000ppb        Y
3    1/9/2018   Org. Agave Syrup        29         13.6    <1000ppb       <5     <1000ppb     <5     <1000ppb        Y
4   2/20/2018   Org. Agave Syrup       121         11.7    <1000ppb       <5     <1000ppb     <5     <1000ppb        Y
5    1/7/2019   Org. Agave Syrup     228957        23.1    <1000ppb       <5     <1000ppb     <5     <1000ppb        Y
6    4/9/2019   Org. Agave Syrup       187          17     <1000ppb       <5     <1000ppb     <5     <1000ppb        Y




                                                                        Page 32 of 126
                              Case 2:21-cv-01704
                                   Case MDL No. 2997
                                                 Document
                                                      Document
                                                          1-2 Filed
                                                               86-303/29/21
                                                                     Filed 04/07/21
                                                                              Page 34Page
                                                                                      of 127
                                                                                           167
                                                                                             PageID
                                                                                               of 387#: 164
                                                                                amaranth


        A                     B                      C               D               E           F          G          H           I         J
                                                 Preshipment   Arsenic result                Cadmium               Lead result           Acceptance
1       Date              Commodity                  Lot           (ppb)            Spec.   result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2    9/29/2017        Org Amaranth Seed              656             6.9             <60         9.6        <40       12.3        <30         Y
3    1/12/2018   200005712 Org. Amaranth Flour        39            12.2             <60        14.7        <40       18.6        <30         Y
4    4/12/2018   200005712 Org. Amaranth Flour       212            10.8             <60        13.7        <40       15.6        <30         Y
5   3/20/2019    200005712 Org. Amaranth Flour       166            30.4             <60        19.2        <40        9          <30         Y
6    9/6/2019    200005712 Org. Amaranth Flour       454             8.4             <60        26.9        <40       10.9        <30         Y
7   10/17/2019   200005712 Org. Amaranth Flour       694              8              <60        27.3        <40        <5         <30         Y




                                                                           Page 33 of 126
                        Case 2:21-cv-01704
                             Case MDL No. 2997
                                           Document
                                                Document
                                                    1-2 Filed
                                                         86-303/29/21
                                                               Filed 04/07/21
                                                                        Page 35Page
                                                                                of 127
                                                                                     168
                                                                                       PageID
                                                                                         of 387#: 165
                                                                   apricot

       A            B           C               D           E                 F         G          H           I         J
                            Preshipment   Arsenic result                 Cadmium               Lead result           Acceptance
1      Date     Commodity       Lot           (ppb)        Spec.        result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2    9/7/2016     apricot       588            5.9          ≤20              <5         ≤20        <5         ≤20          Y
3   9/15/2016     apricot       622             <5          ≤20              <5         ≤20        <5         ≤20          Y
4   9/20/2016     apricot       646             5           ≤20              <5         ≤20        28         ≤20       Y ‐ ER
5   9/21/2016     apricot       650            8.2          ≤20              <5         ≤20       14.8        ≤20          Y
6   1/19/2017     Apricot        45            <10          ≤20               1         ≤20       <10         ≤20          Y
7   1/19/2017     Apricot        44             10          ≤20              <1         ≤20       <10         ≤20          Y
8   1/23/2017     Apricot        50            <10          ≤20              <1         ≤20       <10         ≤20          Y




                                                             Page 34 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 36Page
                                                                                  of 127
                                                                                       169
                                                                                         PageID
                                                                                           of 387#: 166
                                                                         beets

       A          B          C          D        E         F       G         H        I       J
                                      Arsenic           Cadmium             Lead
                        Preshipment    result             result           result         Acceptance
 1    Date    Commodity     Lot        (ppb)    Spec.     (ppb)  Spec.     (ppb)    Spec.    (Y/N)
 2  1/4/2018    Beets        11          5.1     <10       21.4   <25         5      <10        Y
 3  2/7/2018    Beets        87         16.1     <10       20.4   <25        9.1     <10       N
 4 2/13/2018    Beets       107         17.7     <10       11.3   <25        <5      <10       N
 5 2/13/2018    Beets       106         17.4     <10       8.4    <25        <5      <10       N
 6 2/13/2018    Beets       105          <5      <10       28.1   <25        5.8     <10       N
 7 2/13/2018    Beets       104          7.6     <10        7.5   <25        <5      <10        Y
 8 2/14/2018    Beets       110         12.1     <10        8.6   <25        <5      <10       N
 9 11/2/2018    Beets       903          8.1     <10       11.9   <25        <5      <10        Y
10 11/2/2018    Beets       902          8.9     <10       25.2   <25        5.1     <10     Y ‐ ER
11 11/2/2018    Beets       901         12.8     <10        46    <25       42.8     <10       N
12 11/14/2018   Beets       973         12.8     <10       23.4   <25        6.4     <10       N
13 11/14/2018   Beets       972         11.2     <10       17.5   <25        7.2     <10       N




                                                                  Page 35 of 126
                                Case 2:21-cv-01704
                                     Case MDL No. 2997
                                                   Document
                                                        Document
                                                            1-2 Filed
                                                                 86-303/29/21
                                                                       Filed 04/07/21
                                                                                Page 37Page
                                                                                        of 127
                                                                                             170
                                                                                               PageID
                                                                                                 of 387#: 167
                                                                            avocado


         A                  B                 C               D               E                F          G          H           I         J
                                          Preshipment   Arsenic result                     Cadmium               Lead result           Acceptance
 1      Date           Commodity              Lot           (ppb)           Spec.         result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
 2   10/6/2016      200005714 avocado         741             <5             <10               <5         ≤45        <5         <10          Y
 3   12/21/2016     200005714 avocado         849            12.8            <10               <5         <45        7.9        <10       Y ‐ ER
 4   12/21/2016     200005714 avocado         848            12.5            <10               <5         <45        6.8        <10       Y ‐ ER
 5   7/25/2017      200005714 avocado         380             ≤5             <10               ≤5         <45        ≤5         <10          Y
 6   9/28/2017    200006833 Org Avocado       654             <5             <10               <5         <45        <5         <10          Y
 7   1/25/2018    200006833 Org Avocado        64             <5             <10               <5         <45        <5         <10          Y
 8    2/6/2018    200006833 Org Avocado        86            7.4             <10              5.6         <45       11.6        <10       Y ‐ ER
 9    2/7/2018    200006833 Org Avocado        88            5.1             <10               <5         <45        <5         <10          Y
10    2/9/2018    200006833 Org Avocado        98             <5             <10              6.2         <45         5         <10          Y
11   7/18/2018      200005714 avocado         353             <5             <10               <5         ≤46        <5         <10          Y
12   7/24/2018      200005714 avocado         378            7.8             <10              5.9         <45        <5         <10          Y
13   7/24/2018      200005714 avocado         379            9.1             <10              6.6         <45        <5         <10          Y
14   1/22/2019      200005714 avocado          77             <5             <10                4         <45        <5         <10          Y
15   1/22/2019      200005714 avocado          76             <5             <10                3         <45        <5         <10          Y
16   1/23/2019      200005714 avocado          81             <5             <10               <1         <45        <5         <10          Y
17   3/14/2019      200005714 avocado         156             <5             <10               <5         <45        <5         <10          Y
18   3/14/2019      200005714 avocado         155             <5             <10               <5         <45        <5         <10          Y
19




                                                                         Page 36 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 38Page
                                                                                   of 127
                                                                                        171
                                                                                          PageID
                                                                                            of 387#: 168
                                                                    oregano

        A         B            C             D        E         F             G    H        I        J
                           Preshipment Arsenic result        Cadmium           Lead result       Acceptance
1      Date    Commodity       Lot         (ppb)      Spec. result (ppb) Spec.   (ppb)     Spec.    (Y/N)
2   10/11/2016  oregano        753         158.1      <1000    176.5     <1000   570.4     <1000      Y




                                                               Page 37 of 126
                            Case 2:21-cv-01704
                                 Case MDL No. 2997
                                               Document
                                                    Document
                                                        1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                            Page 39Page
                                                                                    of 127
                                                                                         172
                                                                                           PageID
                                                                                             of 387#: 169
                                                                    blueberries

         A              B               C               D            E                 F          G          H           I         J
                                    Preshipment   Arsenic result                   Cadmium               Lead result           Acceptance
1        Date       Commodity           Lot           (ppb)        Spec.          result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2    12/23/2016      blueberry          852            11.4         ≤20                <5         ≤20        <5         <25         Y
3     4/10/2017      Blueberry          180            37.6         ≤20                5.8        ≤20       38.6        <25         N
4    4/10/2017       Blueberry          180            37.6         ≤20                5.8        ≤20       38.6        <25         N
5    5/26/2017       Blueberry          264             9.9         ≤20                ≤5         ≤20        8.3        <25         Y
6    5/26/2017       Blueberry          264             9.9         ≤20                ≤5         ≤20        8.3        <25         Y
7    11/14/2017    Org Blueberry        727            9.4          ≤20                <5         ≤20        <5         <25         Y
8    11/20/2017   IQF Blueberries       732             <5          ≤20                <5         ≤20        <5         <25         Y
9    2/23/2018    Blueberry Puree       129            <10          ≤20                <1         ≤20       <10         <25         Y
10   1/14/2019       Blueberry           45            7.3          ≤20                <5         ≤20        13         <25         Y
11   1/14/2019       Blueberry           44            7.2          ≤20                <5         ≤20       15.3        <25         Y
12     2/1/2019      Blueberry          101            12.2         ≤20                <5         ≤20        10         <25         Y
13     2/1/2019      Blueberry          100            19.2         ≤20                <5         ≤20       22.7        <25         Y
14    2/18/2019    IQF Blueberry        129             <5          ≤20                <5         ≤20       5.2         <25         Y
15    2/18/2019    IQF Blueberry        128             <5          ≤20                <5         ≤20        <5         <25         Y
16    2/19/2019    IQF Blueberry        127             <5          ≤20                <5         ≤20        <5         <25         Y
17    6/20/2019    Org Blueberry        257            <10          ≤20               <10         ≤20       <10         <25         Y
18    6/20/2019    Org Blueberry        258            <10          ≤20               <10         ≤20       <10         <25         Y
19    6/20/2019    Org Blueberry        259            <10          ≤20               <10         ≤20       <10         <25         Y
20     8/2/2019      Blueberry          325             <5          ≤20                <5         ≤20        <5         <25         Y
21    9/23/2019   Blueberry Puree       572             <5          ≤20                <5         ≤20        5.5        <25         Y
22    10/2/2019    Org Blueberry        646             <5          ≤20                <5         ≤20        <5         <25         Y
23   10/22/2019      Blueberry          709             <5          ≤20                <5         ≤20        <5         <25         Y




                                                                   Page 38 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 40Page
                                                                                  of 127
                                                                                       173
                                                                                         PageID
                                                                                           of 387#: 170
                                                                      cherry

       A             B             C               D           E                 F         G          H           I         J
                               Preshipment   Arsenic result                 Cadmium               Lead result           Acceptance
1      Date      Commodity         Lot           (ppb)        Spec.        result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2   3/16/2017      Cherry          140            17.7         ≤20              ≤5         <10        ≤5         ≤20         Y
3   3/16/2017      Cherry          139            11.7         ≤20              ≤5         <10        ≤5         ≤25         Y
4   3/20/2017      Cherry          146            7.7          ≤20              ≤5         <10       15.7        ≤10         Y
5   3/20/2017      Cherry          145            7.2          ≤20              ≤5         <10        ≤5         ≤25         Y
6   8/10/2017   Cherry puree       408            13.4         <20              <5         <10       7.4         ≤25         Y




                                                                Page 39 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 41Page
                                                                                  of 127
                                                                                       174
                                                                                         PageID
                                                                                           of 387#: 171
                                                                      peas

         A           B            C               D           E               F          G          H           I         J        K
                              Preshipment   Arsenic result             Cadmium result           Lead result           Acceptance
 1      Date    Commodity         Lot       (Total) (ppb)    Spec.         (ppb)        Spec.     (ppb)       Spec.      (Y/N)
 2   2/28/2018      Peas          139            <5           <20            <5          <20        <5         <20         Y
 3   2/28/2018      Peas          138            5.4          <20             7          <20        <5         <20         Y
 4   2/28/2018      Peas          137            <5           <20            <5          <20        <5         <20         Y
 5   2/28/2018      Peas          136            <5           <20            <5          <20        5.6        <20         Y
 6   3/29/2018 Org. Peas          190            5.6          <20             6          <20        <5         <20         Y
 7   3/29/2018 Org. Peas          189            <5           <20            <5          <20        <5         <20         Y
 8   3/29/2018 Org. Peas          188             9           <20            <5          <20       14.2        <20         Y
 9   3/29/2018 Org. Peas          187            <5           <20            <5          <20        <5         <20         Y
10   3/29/2018 Org. Peas          186            <5           <20            <5          <20        <5         <20         Y
11   4/3/2018       Peas          194            <5           <20            <5          <20        <5         <20         Y
12    4/3/2018      Peas          193            <5           <20            <5          <20        <5         <20         Y
13    4/4/2018      Peas          199            <5           <20            <5          <20        <5         <20         Y
14    4/4/2018      Peas          198            5.3          <20            <5          <20        <5         <20         Y
15   4/4/2018       Peas          197            <5           <20            <5          <20        <5         <20         Y
16   4/4/2018       Peas          196            8.5          <20            <5          <20        5.1        <20         Y
17   4/9/2018       Peas          209            6.2          <20            <5          <20        <5         <20         Y
18   4/9/2018       Peas          208             8           <20            <5          <20        <5         <20         Y
19   4/9/2018       Peas          207            8.1          <20            <5          <20        <5         <20         Y
20   4/9/2018       Peas          206            7.5          <20            <5          <20        <5         <20         Y
21   4/10/2018      Peas          210             7           <20           9.3          <20        <5         <20         Y
22   4/16/2018      Peas          215            <5           <20            <5          <20        <5         <20         Y
23   4/25/2018      Peas          233            <5           <20            <5          <20        <5         <20         Y
24   6/14/2018 Org. Pea Puree     295            <5           <20            <5          <20        <5         <20         Y
25   6/14/2018 Org. Pea Puree     294           12.5          <20           5.9          <20        <5         <20         Y
26   6/14/2018 Org. Pea Puree     293           27.1          <20           8.3          <20        6.4        <20         N




                                                                  Page 40 of 126
                      Case 2:21-cv-01704
                           Case MDL No. 2997
                                         Document
                                              Document
                                                  1-2 Filed
                                                       86-303/29/21
                                                             Filed 04/07/21
                                                                      Page 42Page
                                                                              of 127
                                                                                   175
                                                                                     PageID
                                                                                       of 387#: 172
                                                                 chia


       A          B               C              D              E             F          G          H           I         J
                             Preshipment   Arsenic result                 Cadmium               Lead result           Acceptance
1     Date     Commodity         Lot           (ppb)          Spec.      result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2   7/7/2017    Org.Chia         327            15.3           ≤30           9.5         ≤20       10.3        ≤20         Y




                                                            Page 41 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 43Page
                                                                                   of 127
                                                                                        176
                                                                                          PageID
                                                                                            of 387#: 173
                                                                 black bean

       A            B              C           D     E      F       G      H     I       J
                                             Arsenic     Cadmium       Lead
                               Preshipment    result       result     result         Acceptance
1      Date   Commodity            Lot        (ppb) Spec. (ppb) Spec. (ppb) Spec.       (Y/N)
2   5/26/2017    B. Bean           263          10   ≤20     ≤5   ≤20   ≤5   ≤20          Y
3   5/26/2017    B. Bean           263          10   ≤20     ≤5   ≤20   ≤5   ≤20          Y
4   2/5/2019 Org. Black Bean       111         8.6   ≤20    5.7   ≤20   <5   ≤20          Y




                                                                Page 42 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 44Page
                                                                                  of 127
                                                                                       177
                                                                                         PageID
                                                                                           of 387#: 174
                                                                      orange

       A             B             C               D           E                 F         G          H           I         J
                               Preshipment   Arsenic result                 Cadmium               Lead result           Acceptance
1      Date      Commodity         Lot           (ppb)        Spec.        result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2   5/12/2017      Orange          240            15.6         ≤10              ≤5         ≤10        ≤5         ≤10         N
3    8/7/2017   Orange puree       402            6.7          ≤10              <5         ≤10       5.3         ≤10         Y
4   11/6/2017   Orange puree       719             <5          ≤10              <5         ≤10        <5         ≤10         Y
5   12/2/2017   Orange puree       766             <5          ≤10              <5         ≤10        <5         ≤10         Y
6   2/13/2019   Orange Puree       121            8.7          ≤10              <5         ≤10        <5         ≤10         Y




                                                                Page 43 of 126
                         Case 2:21-cv-01704
                              Case MDL No. 2997
                                            Document
                                                 Document
                                                     1-2 Filed
                                                          86-303/29/21
                                                                Filed 04/07/21
                                                                         Page 45Page
                                                                                 of 127
                                                                                      178
                                                                                        PageID
                                                                                          of 387#: 175
                                                                 coriander


       A             B               C              D              E              F          G          H           I         J
                                Preshipment   Arsenic result                  Cadmium               Lead result           Acceptance
1      Date      Commodity          Lot           (ppb)         Spec.        result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2   8/11/2017   Org.Coriander       411            48.1         <1000             56        <1000     603.5       <1000        Y




                                                               Page 44 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 46Page
                                                                                  of 127
                                                                                       179
                                                                                         PageID
                                                                                           of 387#: 176
                                                                         cumin

      A          B          C         D        E        F        G         H          I      J

                                   Arsenic           Cadmiu               Lead
                       Preshipment result            m result            result           Acceptan
1    Date   Commodity      Lot      (ppb)    Spec.    (ppb)     Spec.    (ppb)    Spec.   ce (Y/N)
2 3/30/2017   Cumin        167      160.5    ≤1000     69.8     ≤1000    177.7    ≤1000       Y
3 7/14/2017 Org.Cumin      342      168.5    ≤1000     69.9     ≤1000    231.2    ≤1000       y
4 11/3/2017 Org.Cumin      717      130.2    ≤1000     64.5     ≤1000    167.7    ≤1000       Y
5 5/21/2018 Org. Cumin     278      322.7    ≤1000     50.2     ≤1000    644.9    ≤1000       Y




                                                                     Page 45 of 126
                             Case 2:21-cv-01704
                                  Case MDL No. 2997
                                                Document
                                                     Document
                                                         1-2 Filed
                                                              86-303/29/21
                                                                    Filed 04/07/21
                                                                             Page 47Page
                                                                                     of 127
                                                                                          180
                                                                                            PageID
                                                                                              of 387#: 177
                                                                               garlic

        A           B            C           D         E       F       G        H         I        J

                                                             Cadmi
                                           Arsenic            um               Lead             Accepta
                             Preshipment    result           result           result              nce
1      Date    Commodity         Lot        (ppb)    Spec.   (ppb)    Spec.   (ppb)     Spec.    (Y/N)
2   3/16/2017    Garlic          137         94.1    ≤1000    60.1    ≤1000     ≤5      ≤1000      Y
3   11/14/2017 Org. Garlic       728          21     ≤1000    24.6    ≤1000     6.9     ≤1000      Y
4    6/8/2018  Org. Garlic       289         42.5    ≤1000    186     ≤1000      8      ≤1000      Y




                                                                        Page 46 of 126
                              Case 2:21-cv-01704
                                   Case MDL No. 2997
                                                 Document
                                                      Document
                                                          1-2 Filed
                                                               86-303/29/21
                                                                     Filed 04/07/21
                                                                              Page 48Page
                                                                                      of 127
                                                                                           181
                                                                                             PageID
                                                                                               of 387#: 178
                                                                     ascorbic

        A           B             C           D         E        F          G        H        I         J
                                            Arsenic           Cadmium               Lead
                              Preshipment    result             result             result           Acceptanc
1      Date   Commodity            Lot       (ppb)    Spec.     (ppb)    Spec.     (ppb)    Spec.    e (Y/N)
2   12/5/2018 ascorbic acid       1084         <5     <3000       <5     <3000        6     <3000       Y
3   1/23/2019 ascorbic acid        80          <5     <3000       <1     <3000       <5     <3000       Y




                                                                  Page 47 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 49Page
                                                                                   of 127
                                                                                        182
                                                                                          PageID
                                                                                            of 387#: 179
                                                                     garbanzo

        A           B           C         D        E         F           G          H        I         J
                                        Arsenic           Cadmium                  Lead
                            Preshipme    result             result                result           Acceptanc
1      Date    Commodity      nt Lot     (ppb)    Spec.     (ppb)       Spec.     (ppb)    Spec.    e (Y/N)
2   11/30/2016  Garbanzo       816         <5      ≤20        <5         ≤20        <5      ≤30        Y
3   7/10/2017 Org. Garbanzo    332        5.6      ≤20        <5         ≤20        <5      ≤20        Y
4   7/10/2017 Org. Garbanzo    331        7.1      ≤20        <5         ≤20        <5      ≤20        Y
5   7/12/2017 Org.Garbanzo     337         ≤5      ≤20        ≤5         ≤20        ≤5      ≤20        y




                                                                 Page 48 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 50Page
                                                                                   of 127
                                                                                        183
                                                                                          PageID
                                                                                            of 387#: 180
                                                                  currant

       A         B            C           D     E      F      G      H        I   J
                                        Arsenic     Cadmium       Lead
                          Preshipment    result       result     result     Acceptanc
1     Date    Commodity       Lot        (ppb) Spec. (ppb) Spec. (ppb) Spec. e (Y/N)
2   11/9/2016   Currant       794         <10   ≤20     2    ≤20   <10  ≤20     Y
3   11/9/2016   Currant       795         <10   ≤20     2    ≤20   <10  ≤20     Y




                                                             Page 49 of 126
                            Case 2:21-cv-01704
                                 Case MDL No. 2997
                                               Document
                                                    Document
                                                        1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                            Page 51Page
                                                                                    of 127
                                                                                         184
                                                                                           PageID
                                                                                             of 387#: 181
                                                                          ban 800

        A           B           C           D           E          F          G          H           I        J

                         Preshipment Arsenic result            Cadmium               Lead result           Acceptan
1      Date    Commodity     Lot         (ppb)        Spec.   result (ppb)   Spec.     (ppb)       Spec.   ce (Y/N)
2   10/7/2017   BAN 800      673         710.9        <3000        8.3       <500        <5        <5000       Y
3   10/23/2017 BAN 800       712         401.4        <3000        6.1       <500        <5        <5000       Y
4   12/20/2017 BAN 800       786         465.2        <3000       6.3        <500       <58        <5000       Y
5   2/19/2018   BAN 800      120          382         <3000        <5        <500        <5        <5000       Y
6   3/12/2018   BAN 800      164          29.7        <3000        <5        <500        <5        <5000       Y
7   6/12/2018   Ban 800      292         353.8        <3000        <5        <500        <5        <5000       Y
8    9/4/2019   BAN 800      442          59.7        <3000        11        <500       5.8        <5000       Y
9   10/10/2019 BAN 800       680          91.1        <3000       28.4       <500       7.5        <5000       Y




                                                                       Page 50 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 52Page
                                                                                   of 127
                                                                                        185
                                                                                          PageID
                                                                                            of 387#: 182
                                                                  turmeric

      A          B        C          D         E        F         G            H        I         J
                                   Arsenic           Cadmium                  Lead
                       Preshipme    result             result                result           Acceptanc
1    Date Commodity nt Lot          (ppb)    Spec.     (ppb)    Spec.        (ppb)    Spec.    e (Y/N)
2 4/12/2017 Turmeric      184         19     ≤1000      40.9    ≤1000         76.3    ≤1000       Y
3 9/29/2017Org Turmeric 657           30     ≤1000      8.2     ≤1000         39.3    ≤1000       Y




                                                                Page 51 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 53Page
                                                                                   of 127
                                                                                        186
                                                                                          PageID
                                                                                            of 387#: 183
                                                                       cinnamon

       A             B              C          D        E        F         G        H        I           J

                                            Arsenic           Cadmiu               Lead
                                Preshipment result            m result            result
 1    Date       Commodity          Lot      (ppb)    Spec.    (ppb)     Spec.    (ppb)    Spec. Acceptance (Y/N)
 2 10/19/2016     cinnamon          762       18.8    ≤1000    344.5     ≤1000    886.9    ≤1000        Y
 3 5/31/2017      Cinnamon          268       17.7    ≤1000    194.3     ≤1000    203.9    ≤1000        Y
 4 8/11/2017    Org.Cinnamon        410        6.9    ≤1000    178.2     ≤1000     36.7    ≤1000        y
 5 12/5/2017    Org. Cinnamon       762       8.1     ≤1000    163.4     ≤1000    126.2    ≤1000        Y
 6 4/11/2018    Org. Cinnamon       211       8.1     ≤1000    225.1     ≤1000      59     ≤1000        Y
 7  3/1/2019    Org. Cinnamon       140        40     ≤1000     120      ≤1000      20     ≤1000        Y
 8  7/8/2019    Org. Cinnamon       281        10     ≤1000     140      ≤1000     100     ≤1000        Y
 9 7/12/2019    Org. Cinnamon       289        10     ≤1000     140      ≤1000     100     ≤1000        Y
10 9/13/2019    Org. Cinnamon       551       10.7    ≤1000    117.3     ≤1000     37.8    ≤1000        Y




                                                                     Page 52 of 126
                         Case 2:21-cv-01704
                              Case MDL No. 2997
                                            Document
                                                 Document
                                                     1-2 Filed
                                                          86-303/29/21
                                                                Filed 04/07/21
                                                                         Page 54Page
                                                                                 of 127
                                                                                      187
                                                                                        PageID
                                                                                          of 387#: 184
                                                                 navy bean


        A            B               C              D              E              F          G          H           I         J
                                Preshipment   Arsenic result                  Cadmium               Lead result           Acceptance
1       Date     Commodity          Lot           (ppb)          Spec.       result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2   10/24/2016   Navy bean          769            9.7            ≤20           321.5        ≤20      108.4        ≤20         N
3   11/17/2016    navy bean         805            <10            ≤20             <1         ≤20       <10         ≤20         Y
4    4/19/2017   Navy Bean          190             13            ≤20            9.5         ≤20       14.4        ≤20         Y




                                                               Page 53 of 126
                                 Case 2:21-cv-01704
                                      Case MDL No. 2997
                                                    Document
                                                         Document
                                                             1-2 Filed
                                                                  86-303/29/21
                                                                        Filed 04/07/21
                                                                                 Page 55Page
                                                                                         of 127
                                                                                              188
                                                                                                PageID
                                                                                                  of 387#: 185
                                                                            quinoa


       A              B                C              D           E           F            G          H           I          J          K          L
                                  Preshipment   Arsenic result            Cadmium                 Lead result           Acceptance
1     Date      Commodity             Lot           (ppb)        Spec.   result (ppb)     Spec.     (ppb)       Spec.      (Y/N)
2 9/28/2017 Org Quinoa Seeds          655            10.1         <50        48.9          <50       24.2        <75          Y
3 9/28/2017 Org Quinoa Seeds          655            10.1         <50        48.9          <50       24.2        <75          Y
4 12/18/2017 Org. Quinoa Flour        775            7.4          <50        41.3          <50       10.6        <75          Y
5 12/18/2017 Org. Quinoa Flour        775            7.4          <50        41.3          <50       10.6        <75          Y
6   3/8/2018 Org. Quinoa Flour        159            22.1         <50        72.3          <50       8.7         <75       Y ‐ ER
7   5/3/2018 Org. Quinoa Flour        252             12          <50        60.8          <50       15.8        <75         N
8 6/19/2018 Org. Quinoa Flour         298            14.2         <50        62.5          <50       25.3        <75       Y ‐ ER
9 7/24/2018 Org. Quinoa Flour         390             14          <50        62.1          <50       14.6        <75         N
10 7/31/2018    quinoa flour          390            20.3         <50        62.1          <50       12.9        <75         N     retest for Cd= 67.5
11 8/15/2018    quinoa flour          460            13.3         <50        16.6          <50       51.6        <75          Y
12 9/22/2018 Org. Quinoa Flour        767            11.9         <50        58.5          <50       8.4         <75         N
13 9/22/2018 Org. Quinoa Flour        766           18.14         <50       59.16          <50       7.64        <75         N
14 9/22/2018 Org. Quinoa Flour        765           11.63         <50       45.54          <50       6.94        <75          Y
15 9/22/2018 Org. Quinoa Flour        764            10.1         <50        43.1          <50        7.1        <75          Y
16 9/22/2018 Org. Quinoa Flour        763             14          <50        52.2          <50       10.7        <75         N
17 9/22/2018 Org. Quinoa Flour        762            11.7         <50        57.9          <50       6.7         <75         N
18 10/10/2018 Org. Quinoa Seed        814            19.4         <50        58.7          <50       7.7         <75         N
19 4/11/2019 Org. Quinoa Flour        191            39.6         <50         30           <50        <5         <75          Y
20 8/12/2019 Org. Quinoa Flour        343           11.35         <50       44.79          <50       6.59        <75          Y




                                                                         Page 54 of 126
                        Case 2:21-cv-01704
                             Case MDL No. 2997
                                           Document
                                                Document
                                                    1-2 Filed
                                                         86-303/29/21
                                                               Filed 04/07/21
                                                                        Page 56Page
                                                                                of 127
                                                                                     189
                                                                                       PageID
                                                                                         of 387#: 186
                                                                blackberry

       A           B            C               D           E                 F        G          H           I         J
                            Preshipment   Arsenic result                Cadmium               Lead result           Acceptance
1     Date     Commodity        Lot           (ppb)        Spec.       result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2   5/5/2017   Blackberry       221            17.6         ≤20             ≤5         ≤20        22         ≤20         N
3   5/5/2017   Blackberry       220            20.7         ≤20             ≤5         ≤20       8.1         ≤20         N
4   5/5/2017   Blackberry       219            19.5         ≤20             ≤5         ≤20       7.6         ≤20         Y
5   5/5/2017   Blackberry       218            18.5         ≤20             ≤5         ≤20       14.5        ≤20         Y




                                                             Page 55 of 126
                                   Case 2:21-cv-01704
                                        Case MDL No. 2997
                                                      Document
                                                           Document
                                                               1-2 Filed
                                                                    86-303/29/21
                                                                          Filed 04/07/21
                                                                                   Page 57Page
                                                                                           of 127
                                                                                                190
                                                                                                  PageID
                                                                                                    of 387#: 187
                                                                            raspberry


         A              B               C              D           E           F            G          H           I         J        K   L
                                   Preshipment   Arsenic result            Cadmium                 Lead result           Acceptance
1        Date      Commodity           Lot           (ppb)        Spec.   result (ppb)     Spec.     (ppb)       Spec.      (Y/N)
2     8/24/2016     raspberry          578            <10          ≤20          1           ≤20       <10         ≤25         Y
3     8/24/2016     raspberry          577            <10          ≤20          1           ≤20       <10         ≤25         Y
4     8/24/2016     raspberry          576            <10          ≤20         <1           ≤20       <10         ≤25         Y
5     9/7/2016      raspberry          587            <10          ≤20          1           ≤20       <10         ≤25         Y
6     9/7/2016      raspberry          586            <10          ≤20          1           ≤20        10         ≤25         Y
7     9/7/2016      raspberry          585            <10          ≤20          1           ≤20       <10         ≤25         Y
8    10/3/2016      raspberry         736(1)           <5          ≤20        18.9          ≤20       13.4        ≤25         Y
9    10/3/2016      raspberry         736(2)           <5          ≤20        16.1          ≤20       12.8        ≤25         Y
10   10/3/2016      raspberry         736(3)           <5          ≤20        17.4          ≤20        11         ≤25         Y
11   1/18/2017      Raspberry           42             9.7         ≤20         2.3          ≤20        1.3        ≤25         Y
12   1/27/2017      Raspberry           63            16.6         ≤20         <5           ≤20       16.9        ≤25         Y
13    2/3/2017      Raspberry           80             ≤5          ≤20         ≤5           ≤20       11.5        ≤25         Y
14     2/3/2017     Raspberry           75            11.9         ≤20         ≤5           ≤20       13.4        ≤25         y
15    2/10/2017     Raspberry           88             ≤5          ≤20         ≤5           ≤20       12.2        ≤25         Y
16    5/11/2017     Raspberry          239            25.6         ≤20         ≤5           ≤20       16.7        ≤25         N
17    5/11/2017     Raspberry          238            18.3         ≤20         ≤5           ≤20       16.4        ≤25         Y
18    5/19/2017     Raspberry          251            12.4         ≤20         ≤5           ≤20       13.1        ≤25         Y
19    5/22/2017     Raspberry          252            10.3         ≤20         ≤5           ≤20        6.8        ≤25         Y
20    5/22/2017     Raspberry          253             7.4         ≤20         ≤5           ≤20        ≤5         ≤25         Y
21    5/22/2017     Raspberry          254            ≤10          ≤20         ≤1           ≤20        80         ≤25         N
22   11/17/2017   Org. Raspberry       730            23.5         ≤20        14.3          ≤20       42.1        ≤25         N
23   11/17/2017   Org. Raspberry       730            23.5         ≤20        14.3          ≤20       42.1        ≤25         N
24   11/27/2017   Org. Raspberry       739            23.4         ≤20         14           ≤20       36.9        ≤25         N
25   11/27/2017   Org. Raspberry       740            22.8         ≤20        9.6           ≤20      201.4        ≤25         N
26   11/27/2017   Org. Raspberry       739            23.4         ≤20         14           ≤20       36.9        ≤25         N
27   11/27/2017   Org. Raspberry       740            22.8         ≤20        9.6           ≤20      201.4        ≤25         N
28   2/27/2018      Raspberry          135             <3          ≤20         <5           ≤20        <5         ≤25         Y
29   2/27/2018      Raspberry          134             <3          ≤20         <5           ≤20        <5         ≤25         Y
30    6/6/2018      Raspberry          287            9.1          ≤20         <5           ≤20       5.2         ≤25         Y




                                                                          Page 56 of 126
                             Case 2:21-cv-01704
                                  Case MDL No. 2997
                                                Document
                                                     Document
                                                         1-2 Filed
                                                              86-303/29/21
                                                                    Filed 04/07/21
                                                                             Page 58Page
                                                                                     of 127
                                                                                          191
                                                                                            PageID
                                                                                              of 387#: 188
                                                                 dehydrated potato

        A               B                C         D      E      F        G       H        I        J



                                                 Arsenic      Cadmiu             Lead
                                     Preshipment result      m result           result           Acceptan
1      Date         Commodity            Lot      (ppb) Spec. (ppb)     Spec.   (ppb)    Spec.   ce (Y/N)
2   6/22/2017       D.Potatoes           313       3.65 <75 30.52        <90      ≤5      <75        y
3   6/22/2017       D.Potatoes           312       3.93 <75 32.21        <90      ≤5      <75        y
4   11/29/2017   Dehydrated Potato       760       9.3   <75 148.4       <90     10.1     <75     Y ‐ ER
5   11/29/2017   Dehydrated Potato       749       7.6   <75 119.6       <90      <5      <75     Y ‐ ER
6   10/10/2018   Dehydrated Potato       816       11.3 <75 143.5        <90     32.4     <75     Y ‐ ER
7   10/10/2018   Dehydrated Potato       815       14.6 <75    146       <90      <5      <75        Y




                                                                     Page 57 of 126
                             Case 2:21-cv-01704
                                  Case MDL No. 2997
                                                Document
                                                     Document
                                                         1-2 Filed
                                                              86-303/29/21
                                                                    Filed 04/07/21
                                                                             Page 59Page
                                                                                     of 127
                                                                                          192
                                                                                            PageID
                                                                                              of 387#: 189
                                                                      pineapple

         A               B                  C             D            E          F      G        H        I        J
                                       Preshipment Arsenic result           Cadmium           Lead result       Acceptance
 1      Date         Commodity             Lot         (ppb)         Spec. result (ppb) Spec.   (ppb)     Spec.    (Y/N)
 2   8/25/2016        pineapple            579           8.3          <20       <5       <20     6.3       ≤25        Y
 3   8/25/2016        pineapple            580           7.2          <20       <5       <20     5.3       ≤25        Y
 4   10/13/2016       pineapple            757           <5           <20       <5       <20      <5       ≤25        Y
 5   10/13/2016       pineapple            756           <5           <20       <5       <20     6.1       ≤25        Y
 6   10/26/2016       pineapple            774          14.4          <20       <5       <20      <5       ≤25        Y
 7   10/26/2016       pineapple            775          16.6          <20       <5       <20      <5       ≤25        Y
 8   11/17/2016       pineapple            804          <10           <20        1       <20     <10       ≤25        Y
 9   11/17/2016       pineapple            803          <10           <20       <1       <20     <10       ≤25        Y
10   11/18/2016       pineapple            806          <10           <20       <1       <20     <10       ≤25        Y
11   11/18/2016       pineapple            807          <10           <20       <1       <20     <10       ≤25        Y
12   11/21/2016       pineapple            808          <10           <20       <1       <20     <10       ≤25        Y
13   12/14/2016       pineapple            838          <10           <20       <1       <20     <10       ≤25        Y
14   12/14/2016       pineapple            837          <10           <20       <1       <20     <10       ≤25        Y
15   12/14/2016       pineapple            836          <10           <20       <1       <20     <10       ≤25        Y
16   12/15/2016   pineapple chunks         841           <5           <20       <5       <20      <5       ≤25        Y
17   12/15/2016   pineapple chunks         840           <5           <20       <5       <20      <5       ≤25        Y
18   1/18/2017      Pineapple cks           41         <1.25          <20     <1.25      <20     2.6       ≤25        Y
19   1/23/2017      Pineapple cks           49          <10           <20       <1       <20     <10       ≤25        Y
20   1/23/2017      Pineapple cks           48          <10           <20       <1       <20     <10       ≤25        y
21   3/27/2017        Pineapple            159           ≤5           <20       ≤5       <20     8.6       ≤25        Y
22   3/28/2017        Pineapple            160          12.9          <20       ≤5       <20     8.2       ≤25        Y
23   4/27/2017        Pineapple            205           9.2          <20       ≤5       <20     13.6      ≤25        Y
24   4/27/2017        Pineapple            204           8.2          <20       ≤5       <20     8.9       ≤25        Y
25   5/24/2017        Pineapple            259          10.3          <20       ≤5       <20       9       ≤25        Y
26   5/24/2017        Pineapple            260           8.6          <20       ≤5       <20     8.3       ≤25        Y
27    6/1/2017        Pineapple            269          16.5          <20       ≤5       <20     7.4       ≤25        Y
28    6/1/2017        Pineapple            270          17.5          <20       ≤5       <20     7.7       ≤25        Y
29    6/6/2017        Pineapple            278          20.6          <20       ≤5       <20      ≤5       ≤25     Y ‐ ER
30    6/6/2017        Pineapple            280           10           <20       ≤5       <20     7.9       ≤25        y
31    6/6/2017        Pineapple            281           16           <20       ≤5       <20     13.9      ≤25        Y
32    6/6/2017        Pineapple            279           ≤5           <20       ≤5       <20     19.7      ≤25        Y


                                                                    Page 58 of 126
                            Case 2:21-cv-01704
                                 Case MDL No. 2997
                                               Document
                                                    Document
                                                        1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                            Page 60Page
                                                                                    of 127
                                                                                         193
                                                                                           PageID
                                                                                             of 387#: 190
                                                              pineapple

         A              B                  C          D        E           F    G       H       I       J
33    6/13/2017    Org.Pineapple          294        11.9     <20         ≤5    <20    ≤5      ≤25      Y
34    6/14/2017      Pineapple            296         9.1     <20         ≤5    <20   10.7     ≤25      Y
35    6/29/2017    Org.Pineapple          322          8      <20         6.8   <20   11.1     ≤25      Y
36    7/17/2017     C.Pineapple           346        12.2     <20         ≤5    <20    ≤5      ≤25      Y
37    7/18/2017    Pineapple cks          364         ≤5      <20         ≤5    <20    7.2     ≤25      y
38    7/18/2017    Pineapple Cks          363         ≤5      <20         ≤5    <20    ≤5      ≤25      Y
39    7/21/2017     C.pineapple           371         5.8     <20         ≤5    <20    ≤5      ≤25      Y
40     8/2/2017    Pineapple cks          398         5.3     <20         ≤5    <20    ≤5      ≤25      Y
41     8/2/2017    Pineapple cks          397         ≤5      <20         ≤5    <20    ≤5      ≤25      Y
42     4/5/2018      Pineapple            203         <5      <20         <5    <20    <5      ≤25      Y
43     4/5/2018      Pineapple            202         <5      <20         <5    <20    <5      ≤25      Y
44     6/8/2018   Pineapple Puree         288         <5      <20         <5    <20    <5      ≤25      Y
45     8/6/2018      pineapple            419        17.2     <20         8.7   <20   10.6     ≤25      Y
46     8/7/2018      pineapple            421        19.2     <20         <5    <20    <5      ≤25      Y
47    8/10/2018      pineapple            441         7.6     <20         <5    <20    <5      ≤25      Y
48    8/10/2018      pineapple            440         5.7     <20         <5    <20    <5      ≤25      Y
49    8/10/2018      pineapple            439         <5      <20         <5    <20    <5      ≤25      Y
50    11/9/2018      Pineapple            955         <5      <20         <5    <20    <5      ≤25      Y
51   11/12/2018      Pineapple            954          6      <20         <5    <20    <5      ≤25      Y
52   11/27/2018    Org. Pineapple        997          5.8     <20         <5    <20    <5      ≤25      Y
53   12/4/2018       Pineapple           1060         <5      <20         <5    <20   16.9     ≤25      Y
54   12/4/2018       Pineapple           1059         <5      <20         <5    <20   12.8     ≤25      Y
55   12/5/2018       Pineapple           1083         <5      <20         <5    <20    <5      ≤25      Y
56   12/11/2018      Pineapple           1086         <5      <20         <5    <20    <5      ≤25      Y
57   12/11/2018      Pineapple           1085         <5      <20         <5    <20    <5      ≤25      Y
58   12/12/2018      Pineapple           1089         <5      <20         <5    <20    <5      ≤25      Y
59    1/10/2019      Pineapple             40         <5      <20         <5    <20    <5      ≤25      Y
60    1/10/2019      Pineapple             39         <5      <20         <5    <20    <5      ≤25      Y
61    1/28/2019      Pineapple             91         <5      <20         <5    <20    <5      ≤25      Y
62    1/29/2019      Pineapple             93         <5      <20         <5    <20   5.5      ≤25      Y
63   1/31/2019       Pineapple             98         <5      <20         <5    <20    <5      ≤25      Y
64   1/31/2019       Pineapple             97         <5      <20         <5    <20   6.9      ≤25      Y
65     2/7/2019   Pineapple Puree        113           7      <20         <1    <20    <5      ≤25      Y


                                                            Page 59 of 126
                              Case 2:21-cv-01704
                                   Case MDL No. 2997
                                                 Document
                                                      Document
                                                          1-2 Filed
                                                               86-303/29/21
                                                                     Filed 04/07/21
                                                                              Page 61Page
                                                                                      of 127
                                                                                           194
                                                                                             PageID
                                                                                               of 387#: 191
                                                                pineapple

       A                  B                  C          D        E          F     G       H       I       J
66 2/7/2019        Pineapple Puree          112         <5      <20         <1   <20     <5      ≤25       Y
67 2/22/2019       Pineapple Puree          138         <5      <20         <5   <20     <5      ≤25       Y
68 4/4/2019     Frozen Pineapple Puree      182        20.2     <20         <5   <20     <5      ≤25    Y ‐ ER
69 4/4/2019     Frozen Pineapple Puree      181        14.1     <20         <5   <20     <5      ≤25       Y
70 4/9/2019     Frozen Pineapple Puree      186        16.5     <20         <5   <20     <5      ≤25       Y
71 4/9/2019     Frozen Pineapple Puree      185        16.1     <20         <5   <20     <5      ≤25       Y
72 4/9/2019         Org. Pineapple          183         <5      <20         <5   <20     <5      ≤25       Y
73 7/12/2019       Pineapple Puree          287         <5      <20         <5   <20     <5      ≤25       Y
74 7/12/2019       Pineapple Puree          288         <5      <20         <5   <20     <5      ≤25       Y
75 9/26/2019       Pineapple Puree          639         <5      <20         <5   <20     <5      ≤25       Y
76 11/6/2019       Pineapple Puree          739         6.7     <20         <5   <20     <5      ≤25       Y
77 10/30/2019      Pineapple Puree          724         <5      <20         <5   <20     <5      ≤25       Y




                                                              Page 60 of 126
                            Case 2:21-cv-01704
                                 Case MDL No. 2997
                                               Document
                                                    Document
                                                        1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                            Page 62Page
                                                                                    of 127
                                                                                         195
                                                                                           PageID
                                                                                             of 387#: 192
                                                                   wheat flour

         A              B              C               D            E              F          G          H           I         J
                                   Preshipment   Arsenic result                Cadmium               Lead result           Acceptance
 1      Date        Commodity          Lot           (ppb)        Spec.       result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
 2   11/29/2016     wheat flour        813            17.4         <25            58.2        ≤50        6.6        ≤20         N
 3   11/29/2016     wheat flour        814            10.2         <25            27.5        ≤50        <5         ≤20          Y
 4   1/23/2017      Wheat Flour         51            <10          <25             28         ≤50       <10         ≤20          Y
 5    2/9/2017      Wheat Flour         85             6.3         <25            45.6        ≤50        ≤5         ≤20          Y
 6   2/10/2017      Wheat Flour         87             ≤5          <25            51.5        ≤50        ≤5         ≤20       Y ‐ ER
 7   3/16/2017      Wheat Flour        136            10.8         <25            47.2        ≤50        5.6        ≤20          Y
 8    5/9/2018      Wheat Flour        270            6.6          <25            37.5        <50       12.1        <20          Y
 9    3/4/2019      Wheat Flour        145            21.8         <25            32.4        ≤50        <5         ≤20          Y
10   3/19/2019    Org. Wheat Flour     164            38.6         <25            40.8        ≤50        <5         ≤20       Y ‐ ER
11    9/4/2019    Org. Wheat Flour     446             5.5         <25            18.2        ≤50        <5         ≤20          Y




                                                                  Page 61 of 126
                             Case 2:21-cv-01704
                                  Case MDL No. 2997
                                                Document
                                                     Document
                                                         1-2 Filed
                                                              86-303/29/21
                                                                    Filed 04/07/21
                                                                             Page 63Page
                                                                                     of 127
                                                                                          196
                                                                                            PageID
                                                                                              of 387#: 193
                                                                sunflower lecithin

       A                B                C         D     E      F        G     H     I   J



                                                 Arsenic      Cadmiu        Lead
                                     Preshipment result       m result     result     Acceptan
 1    Date         Commodity             Lot      (ppb) Spec. (ppb) Spec. (ppb) Spec. ce (Y/N)
 2 9/20/2016         Lecithin            645        10   ≤100    15    ≤50 10 ≤100        Y
 3 9/20/2016         Lecithin            645        10   ≤100    15    ≤50 10 ≤100        Y
 4 10/19/2016   sunflower lecithin       760       16.2 ≤100    9.7    ≤50 7.1 ≤100       Y
 5 3/16/2017    Sunflower Lecithin       134       <10 ≤100      9     ≤50 20 ≤100        Y
 6 4/21/2017    Sunflower Lecithin       195       23.4 ≤100 16.9      ≤50 54.9 ≤100      Y
 7 6/11/2018    Sunflower Lecithin       290       15.6 ≤100    <5     ≤50 31.7 ≤100      Y
 8 8/27/2018    sunflower lecithin       539       21.5 ≤100 12.7      ≤50 71.6 ≤100      Y
 9 9/20/2018    Sunflower Lecithin       742        <5   ≤100   <5     ≤50 <5 ≤100        Y
10 6/14/2019    Sunflower Lecithin       241        <5   ≤100   41     ≤50 21 ≤100        Y
11 9/16/2019    sunflower lecithin       555       17.7 ≤100 42.2      ≤50 14.5 ≤100      Y




                                                                    Page 62 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 64Page
                                                                                  of 127
                                                                                       197
                                                                                         PageID
                                                                                           of 387#: 194
                                                                   amylase

       A            B             C         D     E      F     G      H      I    J       K

                                          Arsenic      Cadmiu       Lead
                              Preshipment result      m result     result      Acceptan
 1    Date      Commodity         Lot      (ppb) Spec. (ppb) Spec. (ppb) Spec. ce (Y/N)
 2 1/11/2017 Fungal Amylase        32             N/A          N/A 81 <300         Y
 3 4/19/2017 Fungal Amylase       191             N/A          N/A 91.5 <300       Y
 4 8/11/2017 Fungal Amylase       409             N/A          N/A 109.4 <300      Y
 5  9/6/2017     Amylase          471             N/A          N/A 102.9 <300      Y
 6 10/12/2017    Amylase          682      645.1 N/A     <5    N/A 95.8 <300       Y
 7 11/29/2017 Alpha Amylase       748       679   N/A    <5    N/A 114.5 <300      Y
 8 2/22/2018     Amylase          126             N/A          N/A 81 <300         Y
 9 4/26/2018     Amylase          247      741.1 N/A     <5    N/A 91 <300         Y
10 8/6/2018      amylase          418             N/A          N/A 110 <300        Y
11 9/19/2018     Amylase          741      913.4 N/A     <5    N/A 108.8 <300      Y
12 1/14/2019     Enzyme            43      442.3 N/A     5.1   N/A 47.3 <300       Y
13 6/7/2019      Enzyme           233      499.3 N/A     <5    N/A 26.3 <300       Y
14 8/20/2019   Sebamyl 100        376      583.6 N/A     5.6   N/A 30.6 <300       Y




                                                               Page 63 of 126
                             Case 2:21-cv-01704
                                  Case MDL No. 2997
                                                Document
                                                     Document
                                                         1-2 Filed
                                                              86-303/29/21
                                                                    Filed 04/07/21
                                                                             Page 65Page
                                                                                     of 127
                                                                                          198
                                                                                            PageID
                                                                                              of 387#: 195
                                                                    tomato paste

         A               B               C               D            E              F          G          H           I         J
                                     Preshipment   Arsenic result                Cadmium               Lead result           Acceptance
1        Date        Commodity           Lot           (ppb)        Spec.       result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2     11/7/2016        tomato            787            <10          ≤20             11         <50       <10         <20          Y
3     3/28/2017     Tomato Paste         162            8.88         ≤20             76         ≤50       16.1        <20       Y ‐ ER
4     6/23/2017      Org.Tomato          314            37.4         ≤20            17.4        ≤50        ≤5         <20         N
5     7/25/2017      Org.Tomato          381            23.9         ≤20            59.1        ≤50       14.1        <20         N
6    9/20/2017       Org Tomato          590            13.9         <20            38.1        <50       18.2        <20          Y
7    11/10/2017   Org Tomato Paste       724            12.2         <20            42.1        <50       28.3        <20         N
8    3/13/2018      Org. Tomato          166            47.9         <20            91.5        <50       30.6        <20         N
9    3/15/2018      Org. Tomato          173             14          <20            22.5        <50       40.3        <20         N
10    2/7/2019      Org. Tomato          114             <5          ≤20             55         <50        <5         <20         N
11   2/20/2019      Org. Tomato          131            73.7         ≤20            59.6        <50       30.7        <20         N




                                                                    Page 64 of 126
                              Case 2:21-cv-01704
                                   Case MDL No. 2997
                                                 Document
                                                      Document
                                                          1-2 Filed
                                                               86-303/29/21
                                                                     Filed 04/07/21
                                                                              Page 66Page
                                                                                      of 127
                                                                                           199
                                                                                             PageID
                                                                                               of 387#: 196
                                                                         barley

        A                B                C         D     E      F       G        H   I   J



                                                  Arsenic      Cadmiu       Lead
                                      Preshipment result      m result     result      Acceptan
1      Date         Commodity             Lot      (ppb) Spec. (ppb) Spec. (ppb) Spec. ce (Y/N)
2   3/16/2017          Barley             138       <10   ≤50    23    ≤50 <10 ≤100        Y
3   3/16/2017          Barley             138       <10   ≤50    23    ≤50 <10 ≤100        Y
4   4/26/2018    Org. Barley Flakes       240       7.6   ≤50    <5    ≤50 <5 ≤100         Y
5   10/11/2018   Org. Barley Flakes       817       12.3  ≤50   38.8   ≤50   <5   ≤100     Y
6    4/4/2019    Org. Barley Flakes       180        <5   ≤50     7    ≤50    5   ≤100     Y
7   7/11/2019    Org. Barley Flakes       286        <5   ≤50    9.2   ≤50 <5 ≤100         Y
8   10/1/2019    Org. Barley Flakes       643         6   ≤50   17.9   ≤50 <5 ≤100         Y




                                                                     Page 65 of 126
                             Case 2:21-cv-01704
                                  Case MDL No. 2997
                                                Document
                                                     Document
                                                         1-2 Filed
                                                              86-303/29/21
                                                                    Filed 04/07/21
                                                                             Page 67Page
                                                                                     of 127
                                                                                          200
                                                                                            PageID
                                                                                              of 387#: 197
                                                                              lemon

       A                 B                C         D       E         F         G       H        I        J

                                                 Arsenic
                                                  result           Cadmiu              Lead
                                     Preshipment (Total)           m result           result           Acceptan
 1    Date           Commodity           Lot      (ppb)    Spec.    (ppb)     Spec.   (ppb)    Spec.   ce (Y/N)
 2 10/25/2016           Lemon            771       22.6    ≤160       <5      ≤160     47.5    ≤160        Y
 3 12/6/2016            lemon            823       17.8    ≤160      67.8     ≤160       <5    ≤160        Y
 4  6/7/2017         Lemon Juice         282       20.6    ≤160       ≤5      ≤160     16.8    ≤160        Y
 5 6/28/2017       Lemon Jc Conc.        319       11.3    <160       ≤5      <160     18.5    ≤160        Y
 6 7/11/2017         Org. Lemon          333       26.6    ≤160       <5      ≤160      102    ≤160        Y
 7  8/3/2017          Org.Lemon          401        ≤5     ≤160       ≤5      ≤160     63.7    ≤160        Y
 8  8/9/2017          Org.Lemon          405        ≤5     ≤160       ≤5      ≤160       ≤5    ≤160        Y
 9  5/9/2018    Frozen Organic Lemon     269        <5     ≤160       <5      ≤160      5.1    ≤160        Y
10 5/23/2018      Org. Lemon Conc.       279       22.3    ≤160       <5      ≤160     18.7    ≤160        Y
11 8/14/2018            lemon            445        8.8    <161       <5      ≤160      <5     ≤160        Y
12 2/22/2019      Org. Lemon Conc.       137       16.1    ≤160       <5      ≤160      <5     ≤160        Y
13 2/22/2019        Lemon Conc.          136        14     ≤160       <5      ≤160      <5     ≤160        Y
14 3/7/2019          Org. Lemon          148       18.5    ≤160       <5      ≤160      <5     ≤160        Y
15 3/7/2019         Lemon Conc.          149       16.1    ≤160       <5      ≤160      5.9    ≤160        Y
16 8/22/2019        Lemon Conc.          408        <5     ≤160       <5      ≤160       <5    ≤160        Y
17 8/22/2019      Org. Lemon Conc.       409        <5     <162       <5      ≤160      5.1    ≤160        Y
18 11/6/2019        Lemon Conc.          740        <5     ≤160       <5      ≤160       <5    ≤160        Y




                                                                       Page 66 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 68Page
                                                                                   of 127
                                                                                        201
                                                                                          PageID
                                                                                            of 387#: 198
                                                                   strawberry

         A            B            C               D           E                 F        G          H           I         J
                               Preshipment   Arsenic result                Cadmium               Lead result           Acceptance
 1      Date      Commodity        Lot           (ppb)        Spec.       result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
 2   9/16/2016    strawberry       635             <5          ≤20             <5         ≤20        <5         ≤25          Y
 3   9/16/2016    strawberry       634             <5          ≤20            5.3         ≤20        <5         ≤25          Y
 4   9/16/2016    strawberry       633             <5          ≤20            5.7         ≤20        <5         ≤25          Y
 5   9/16/2016    strawberry       632             <5          ≤20            6.1         ≤20        <5         ≤25          Y
 6   9/16/2016    strawberry       631             <5          ≤20            5.8         ≤20        <5         ≤25          Y
 7   9/16/2016    strawberry       630             <5          ≤20            6.1         ≤20        <5         ≤25          Y
 8   9/28/2016    Strawberry       719             <5          ≤20            18.2        ≤20        <5         ≤25          Y
 9   10/18/2016   strawberry       759             <5          ≤20            18.3        ≤20        <5         ≤25          Y
10   10/18/2016   strawberry       758             <5          ≤20            14.2        ≤20        <5         ≤25          Y
11   11/8/2016    Strawberry       791            <10          ≤20             31         ≤20       <10         ≤25         N
12   11/8/2016    Strawberry       790            <10          ≤20             17         ≤20       <10         ≤25          Y
13   11/16/2016   Strawberry       800            <10          ≤20             25         ≤20       <10         ≤25       Y ‐ ER
14   12/5/2016    Strawberry       821             <5          ≤20            20.1        ≤20        <5         ≤25       Y ‐ ER
15   2/21/2017    Strawberry       104            10.4         ≤20             ≤5         ≤20        6.6        ≤25          Y
16   4/26/2017    Strawberry       202            8.7          ≤20            14.3        ≤20        ≤5         ≤25          Y
17    6/2/2017    Strawberry       274            <10          ≤20              9         ≤20        10         ≤25          Y
18    6/2/2017    Strawberry       273             20          ≤20             14         ≤20        30         ≤25         N
19   6/12/2017    Strawberry       292             10          ≤20             12         ≤20        20         ≤25         N
20   6/15/2017    Strawberry       299            7.5          ≤20             <5         ≤20      45.45        ≤25         N
21   6/15/2017    Strawberry       298            7.2          ≤20             <5         ≤20       16.2        ≤25         N
22   7/11/2017    Strawberry       334            44.1         ≤20            30.7        ≤20       98.8        ≤25         N
23   7/12/2017    Strawberry       335            32.1         ≤20            29.6        ≤20       76.4        ≤25         N
24   7/14/2017    Strawberry       343            23.3         ≤20            28.6        ≤20       46.4        ≤25         N
25   7/27/2017    Strawberry       391              9          ≤20            27.5        ≤20        8.5        ≤25         N
26    8/8/2017    Strawberry       404            17.8         ≤20            35.6        ≤20        5.5        ≤25         N
27   8/25/2017    Strawberry       426            6.6          ≤20            26.4        ≤20        <5         ≤25         N
28   10/23/2017   Strawberry       711             <5          ≤20             <5         ≤20        <5         ≤25          Y
29   11/13/2017   Strawberry       725            6.2          ≤20             <5         ≤20       53.4        ≤25         N
30   12/5/2017    Strawberry       763             <5          ≤20            9.2         ≤20        <5         ≤25         Y
31   12/5/2017    Strawberry       763             <5          ≤20            9.2         ≤20        <5         ≤25         Y
32   12/11/2017   Strawberry       768            5.4          ≤20            9.5         ≤20       2.9         ≤25         Y


                                                                Page 67 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 69Page
                                                                                   of 127
                                                                                        202
                                                                                          PageID
                                                                                            of 387#: 199
                                                                strawberry

        A             B           C           D            E                  F     G          H            I      J
33    1/3/2018    Strawberry      4           <10         ≤20                 21    ≤20       <10          ≤25   Y ‐ ER
34    1/3/2018    Strawberry      3           <10         ≤20                 13    ≤20       <10          ≤25      Y
35   5/21/2018   Strawberries    277           10         ≤20                 10    ≤20       <10          ≤25      Y
36    6/1/2018    Strawberry     284          8.1         ≤20                13.1   ≤20       13.2         ≤25      Y
37   7/12/2018    Strawberry     368          <10         ≤20                <10    ≤20       <10          ≤25      Y
38   8/16/2018    strawberry     462          9.5         ≤20                5.5    ≤20        <5          ≤25      Y
39   8/16/2018    strawberry     461            7         ≤20                11.2   ≤20        <5          ≤25      Y
40   3/13/2019    Strawberry     154           <5         ≤20                 <5    ≤20        <5          ≤25      Y
41   3/18/2019    Strawberry     157           <5         ≤20                 <5    ≤20       26.8         ≤25     N
42




                                                           Page 68 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 70Page
                                                                                  of 127
                                                                                       203
                                                                                         PageID
                                                                                           of 387#: 200
                                                                     prune

         A            B             C               D            E                F          G          H           I         J
                                Preshipment   Arsenic result                  Cadmium               Lead result           Acceptance
 1       Date     Commodity          Lot          (ppb)        Spec.         result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
 2   9/28/2016       prune          720             <5          <25               <5         ≤20        <5         ≤40          Y
 3   12/16/2016      prune          843             <5          <25               <5         ≤20        <5         ≤40          Y
 4     1/4/2017    Org.Prune          3             3.5         ≤25             <1.25        ≤20        6.2        ≤40          Y
 5     3/8/2017      Prune          123            <10          <25               ≤1         ≤20       <10         ≤40          Y
 6   3/10/2017       Prune          125            <10          <25               ≤1         ≤20       <10         ≤40          Y
 7   3/15/2017       Prune          132             9.4         ≤25               ≤5         ≤20        ≤5         ≤40          Y
 8   3/25/2017       Prune          158             ≤5          ≤25               ≤5         ≤20       13.4        ≤40          Y
 9   5/16/2017       Prune          242            10.8         <25               ≤5         ≤20       11.7        ≤40          Y
10   7/24/2017     Org.Prune        379             ≤5          <25               ≤5         ≤20        6.5        ≤40          Y
11   10/12/2017   Prune Puree       684             9.1         ≤25               <5         ≤20        9.1        ≤40          Y
12   10/26/2017      Prune          716            15.5         <25               <5         ≤20       14.8        ≤40          Y
13   11/9/2017    Prune Conc.       723            24.6         ≤25               <5         ≤20       16.7        ≤40          Y
14   12/15/2017    Org. Prune       773             <5          ≤25               <5         ≤20       9.7         ≤40          Y
15    2/26/2018   Prune Puree       132            29.5         <25               <5         ≤20       17.3        ≤40       Y ‐ ER
16    3/13/2018    Org. Prune       165            7.8          ≤25               <5         ≤20       8.5         ≤40          Y
17    3/19/2018    Org. Prune       178             12          ≤25               <5         ≤20        30         ≤40          Y
18     4/4/2018    Org. Prune       200             5.5         <25               <5         ≤20        <5         ≤40          Y
19    5/31/2018   Prune Puree       282            13.3         <25               <5         ≤20       41.5        ≤40       Y ‐ ER
20     7/2/2018   Prune Puree       326            15.9         ≤25               <5         ≤20       11.3        ≤40          Y
21     7/2/2018   Prune Puree       325             17          ≤25               <5         ≤20       11.9        ≤40          Y
22   7/24/2018       prune          376            8.4          <25               <5         ≤20       6.1         ≤40          Y
23   7/31/2018       prune          391            5.7          <25               <5         ≤20       7.7         ≤40          Y
24     8/6/2018      prune          420             44          ≤25               <5         ≤20       31.1        ≤40
25     8/9/2018      prune          438             <5          ≤25               <5         ≤20       5.5         ≤40        Y
26    10/1/2018   Prune Conc.       787            31.9         <25               <5         ≤20       15.3        ≤40        N
27   12/12/2018    Org. Prune       1088           10.1         <25               <5         ≤20        <5         ≤40        Y
28   12/12/2018    Org. Prune       1087             9          ≤25               <5         ≤20        <5         ≤40        Y
29     1/4/2019      Prune           35             7.8         ≤25               <5         ≤20       12.7        ≤40        Y
30     1/4/2019      Prune           34            10.8         <25               <5         ≤20       11.3        ≤40        Y
31     1/4/2019      Prune           33             11          <25               <5         ≤20       10.4        ≤40        Y
32   2/13/2019     Org. Prune       120              8          ≤25               <5         ≤20       18.8        ≤40        Y


                                                               Page 69 of 126
                            Case 2:21-cv-01704
                                 Case MDL No. 2997
                                               Document
                                                    Document
                                                        1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                            Page 71Page
                                                                                    of 127
                                                                                         204
                                                                                           PageID
                                                                                             of 387#: 201
                                                                  prune

        A               B             C           D           E               F        G           H         I      J
33   2/13/2019      Org. Prune       119         5.2         ≤25              <5      ≤20         27.9      ≤40   Y ‐ ER
34   3/27/2019   Org. Prune Conc.    172          <5         <25              <5      ≤20         18.5      ≤40      Y
35   3/27/2019   Org. Prune Conc.    171           5         <25              <5      ≤20          <5       ≤40      Y
36   4/26/2019      Org. Prune       204          <5         ≤25              <5      ≤20         13.2      ≤40      Y
37   6/25/2019     Prune Conc.       271         19.1        <25             1.89     ≤20         16.9      ≤40      Y
38   6/26/2019     Prune Conc.       272         10.7        ≤25              <5      ≤20         10.4      ≤40      Y
39    7/8/2019      Org. prune       280          <5         ≤25              <5      ≤20          8.4      ≤40      Y
40    8/6/2019      Org. prune       335          <5         <25              <5      ≤20          <5       ≤40      Y




                                                            Page 70 of 126
                        Case 2:21-cv-01704
                             Case MDL No. 2997
                                           Document
                                                Document
                                                    1-2 Filed
                                                         86-303/29/21
                                                               Filed 04/07/21
                                                                        Page 72Page
                                                                                of 127
                                                                                     205
                                                                                       PageID
                                                                                         of 387#: 202
                                                                   guava

       A            B           C               D           E                 F        G          H           I         J
                            Preshipment   Arsenic result                Cadmium               Lead result           Acceptance
1      Date     Commodity       Lot           (ppb)        Spec.       result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2    6/8/2017     Guava         289            8.1          ≤20             ≤5         ≤10        ≤5         ≤20         Y
3    6/8/2017     Guava         290            7.3          ≤20             ≤5         ≤10        ≤5         ≤20         Y
4   12/6/2017     Guava         765            <10          <20             <1         <10       <10         <20         Y
5   7/20/2018     Guava         387            <10          <20             <1         <10       <10         <20         Y
6    8/2/2018     Guava         387             <5          ≤20             <5         <10       7.3         <20         Y




                                                             Page 71 of 126
                            Case 2:21-cv-01704
                                 Case MDL No. 2997
                                               Document
                                                    Document
                                                        1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                            Page 73Page
                                                                                    of 127
                                                                                         206
                                                                                           PageID
                                                                                             of 387#: 203
                                                                    peach conc

         A            B             C               D           E                 F        G          H           I         J
                                Preshipment   Arsenic result                Cadmium               Lead result           Acceptance
 1      Date      Commodity         Lot           (ppb)        Spec.       result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
 2   10/20/2016     peach           763            <10          ≤20                        ≤20       <10         ≤20         Y
 3   2/24/2017      Peach           110            <10          ≤20               1        ≤20       <10         ≤20         Y
 4    3/6/2017      Peach          120(1)          <10          ≤20               1        ≤20       <10         ≤20         Y
 5    3/6/2017      Peach          120(2)          <10          ≤20               1        ≤20       <10         ≤20         Y
 6   3/10/2017      Peach           126            <10          ≤20               3        ≤20       <10         ≤20         Y
 7   3/13/2017      Peach           128            <10          ≤20               1        ≤20       <10         ≤20         Y
 8   3/20/2017      Peach           144            <10          ≤20               4        ≤20       <10         ≤20         Y
 9   3/22/2017      Peach           151            <10          ≤20               4        ≤20       <10         ≤20         Y
10   3/22/2017      Peach           151            <10          ≤20               4        ≤20       <10         ≤20         Y
11   3/23/2017      Peach           152            <10          ≤20               6        ≤20       <10         ≤20         Y
12   3/23/2017      Peach           152            <10          ≤20               6        ≤20       <10         ≤20         Y
13   3/24/2017      Peach           157            <10          ≤20               3        ≤20       <10         ≤20         Y
14   3/24/2017      Peach           156            <10          ≤20               2        ≤20       <10         ≤20         Y
15   3/24/2017      Peach           155             ≤5          ≤20              ≤5        ≤20        ≤5         ≤20         Y
16   3/30/2017      Peach           166            <10          ≤20               6        ≤20       <10         ≤20         Y
17   3/31/2017      Peach           169             ≤5          ≤20              ≤5        ≤20       11.7        ≤20         Y
18   3/31/2017      Peach           168             ≤5          ≤20              ≤5        ≤20        5.4        ≤20         Y
19    4/4/2017      Peach           174            12.3         ≤20              4.9       ≤20        6.9        ≤20         Y
20    4/7/2017      Peach           178            <10          <65               2        <65       <10         ≤20         Y
21   7/16/2018    Peach Conc.       380            19.5         <65              <5        <65       10.9        <65         Y
22   3/27/2019    Peach Conc.       170            17.8         <65              5.4       <65       10.1        <65         Y




                                                                 Page 72 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 74Page
                                                                                  of 127
                                                                                       207
                                                                                         PageID
                                                                                           of 387#: 204
                                                                     kale

        A            B            C               D           E                  F          G          H           I         J
                              Preshipment   Arsenic result                   Cadmium               Lead result           Acceptance
 1      Date     Commodity        Lot           (ppb)        Spec.          result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
 2    7/9/2018   Kale Puree       352             <5          <20               12.3       <125        <5         <20         Y
 3    7/9/2018   Kale Puree       351             <5          <20               10.8       <125        <5         <20         Y
 4    7/9/2018   Kale Puree       350            5.4          <20               10.9       <125        <5         <20         Y
 5    7/9/2018   Kale Puree       349             <5          <20               11.2       <125        <5         <20         Y
 6    7/9/2018   Kale Puree       348            9.8          <20               10.8       <125        <5         <20         Y
 7    7/9/2018   Kale Puree       347             <5          <20               10.2       <125        <5         <20         Y
 8    7/9/2018   Kale Puree       346             <5          <20                8.3       <125        <5         <20         Y
 9    7/9/2018   Kale Puree       345             5.1         <20               11.9       <125        <5         <20         Y
10    7/9/2018   Kale Puree       344             <5          <20               8.9        <125        <5         <20         Y
11    7/9/2018   Kale Puree       343            13.2         <20               11.8       <125        <5         <20         Y
12    7/9/2018   Kale Puree       342            6.7          <20               10.7       <125        <5         <20         Y
13    7/9/2018   Kale Puree       341            16.6         <20                16        <125        <5         <20         Y
14    7/9/2018   Kale Puree       340            14.6         <20                17        <125        <5         <20         Y
15   7/11/2018      kale          352             <5          <20               12.3       <125        <5         <20         Y
16   7/11/2018      kale          351             <5          <20               10.8       <125        <5         <20         Y
17   7/11/2018      kale          350            5.4          <20               10.9       <125        <5         <20         Y
18   7/11/2018      kale          349             <5          <20               11.2       <125        <5         <20         Y
19   7/11/2018      kale          348            9.8          <20               10.7       <125        <5         <20         Y
20   7/11/2018      kale          347             <5          <20               10.2       <125        <5         <20         Y
21   7/11/2018      kale          346             <5          <20               8.3        <125        <5         <20         Y
22   7/11/2018      kale          345            5.1          <20               11.9       <125        <5         <20         Y
23   7/11/2018      kale          344             <5          <20               8.9        <125        <5         <20         Y
24   7/11/2018      kale          343            13.2         <20               11.8       <125        <5         <20         Y
25   7/11/2018      kale          342            6.7          <20               10.7       <125        <5         <20         Y
26   7/11/2018      kale          341            16.6         <20                16        <125        <5         <20         Y
27   7/11/2018      kale          340            14.7         <20                17        <125        <5         <20         Y
28   7/23/2018      kale          375             <5          <20               13.2       <125        <5         <20         Y
29   7/23/2018      kale          374            7.6          <20               22.3       <125        <5         <20         Y
30   7/23/2018      kale          373             <5          <20               23.9       <125        <5         <20         Y
31   7/23/2018      kale          372            8.6          <20               17.9       <125        <5         <20         Y
32   7/23/2018      kale          371            10.8         <20               23.1       <125        <5         <20         Y


                                                               Page 73 of 126
                        Case 2:21-cv-01704
                             Case MDL No. 2997
                                           Document
                                                Document
                                                    1-2 Filed
                                                         86-303/29/21
                                                               Filed 04/07/21
                                                                        Page 75Page
                                                                                of 127
                                                                                     208
                                                                                       PageID
                                                                                         of 387#: 205
                                                             kale

        A         B            C           D            E                F      G           H            I    J
33   7/23/2018   kale         370         5.8          <20           18.6      <125         <5          <20   Y
34   8/24/2018   kale         529         5.7          <20            <5       <125         <5          <20   Y
35   8/24/2018   kale         528         17.2         <20            <5       <125         <5          <20   Y
36   10/9/2019   Kale         675          <5          <20           13.7      <125         <5          <20   Y
37   10/9/2019   Kale         674          <5          <20           11.6      <125         <5          <20   Y
38   10/9/2019   Kale         673          <5          <20            11       <125         <5          <20   Y
39   11/8/2019   Kale         750          <5          <20           12.6      <125         <5          <20   Y
40   11/8/2019   Kale         749          <5          <20           16.7      <125         <5          <20   Y
41   11/8/2019   Kale         748          <5          <20           13.2      <125         <5          <20   Y
42   11/8/2019   Kale         747          <5          <20           12.1      <125         <5          <20   Y
43   11/8/2019   Kale         746          <5          <20            8.4      <125         <5          <20   Y




                                                        Page 74 of 126
                         Case 2:21-cv-01704
                              Case MDL No. 2997
                                            Document
                                                 Document
                                                     1-2 Filed
                                                          86-303/29/21
                                                                Filed 04/07/21
                                                                         Page 76Page
                                                                                 of 127
                                                                                      209
                                                                                        PageID
                                                                                          of 387#: 206
                                                                   apple

         A           B             C              D            E                F          G          H           I         J
                              Preshipment   Arsenic result                  Cadmium               Lead result           Acceptance
 1      Date     Commodity        Lot           (ppb)        Spec.         result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
 2   8/23/2016     apple          554             <5          <10               <5         <20        <5         <20         Y
 3   8/26/2016     apple          582             <5          <10               <5         <20        <5         <20         Y
 4   8/26/2016     apple          581             5.2         <10               <5         <20        <5         <20         Y
 5    9/8/2016     apple          589             <5          <10               <5         <20        <5         <20         Y
 6    9/8/2016     apple          590             <5          <10               <5         <20        <5         <20         Y
 7    9/8/2016     apple          591             <5          <10               <5         <20        <5         <20         Y
 8    9/8/2016     apple          592             <5          <10               <5         <20        <5         <20         Y
 9    9/8/2016     apple          593             <5          <10               <5         <20        <5         <20         Y
10    9/8/2016     apple          594              6          <10               <5         <20        <5         <20         Y
11    9/8/2016     apple          595             <5          <10               <5         <20        <5         <20         Y
12    9/8/2016     apple          596             <5          <10               <5         <20        <5         <20         Y
13    9/8/2016     apple          597             <5          <10               <5         <20       41.3        <20         N
14    9/8/2016     apple          598             <5          <10               <5         <20        21         <20         N
15    9/8/2016     apple          599             <5          <10               <5         <20        <5         <20         Y
16    9/8/2016     apple          600             <5          <10               <5         <20        <5         <20         Y
17    9/8/2016     apple          601             <5          <10               <5         <20        <5         <20         Y
18    9/8/2016     apple          602             <5          <10               <5         <20        <5         <20         Y
19    9/8/2016     apple          603             <5          <10               <5         <20        <5         <20         Y
20   9/13/2016     apple          619             <5          <10               <5         <20       5.3         <20         Y
21   9/13/2016     apple          618             <5          <10               <5         <20        <5         <20         Y
22   9/14/2016     apple          621            5.8          <10               <5         <20        <5         <20         Y
23   9/20/2016     apple          638             <5          <10               <5         <20        <5         <20         Y
24   9/20/2016     apple          639            41.2         <10               <5         <20        <5         <20         N
25   9/20/2016     apple          640             <5          <10               <5         <20        <5         <20         Y
26   9/22/2016     apple          662             <5          <10               <5         <20        <5         <20         Y
27   9/22/2016     apple          661             <5          <10               <5         <20        <5         <20         Y
28   9/26/2016     apple          706             <5          <10               <5         <20        <5         <20         Y
29   9/27/2016     apple          718             <5          <10               <5         <20        <5         <20         Y
30   9/28/2016     apple          721             <5          <10               <5         <20        <5         <20
31   9/29/2016     apple          728             <5          <10               <5         <20        <5         <20        Y
32   9/29/2016     apple          729             <5          <10               <5         <20        <5         <20        Y


                                                             Page 75 of 126
                         Case 2:21-cv-01704
                              Case MDL No. 2997
                                            Document
                                                 Document
                                                     1-2 Filed
                                                          86-303/29/21
                                                                Filed 04/07/21
                                                                         Page 77Page
                                                                                 of 127
                                                                                      210
                                                                                        PageID
                                                                                          of 387#: 207
                                                               apple

        A            B             C           D           E              F         G           H         I    J
33   9/29/2016      apple         730          <5         <10             <5       <20          <5       <20   Y
34   10/3/2016      apple         732         <10         <10             <1       <20         <10       <20
35   10/5/2016      apple         740         <10         <10             <1       <20         <10       <20
36   10/6/2016      apple         742          <5         <10             <5       <20          <5       <20   Y
37   10/6/2016     apple          743          8.5        <10             <5       <20          <5       <20   Y
38   10/6/2016     apple          744          <5         <10             <5       <20          <5       <20   Y
39   10/6/2016     apple          745          <5         <10             <5       <20          <5       <20   Y
40   10/7/2016     apple         746(1)       <10         <10             <1       <20         <10       <20
41   10/7/2016     apple         746(2)       <10         <10             <1       <20         <10       <20
42   10/7/2016     apple         747(1)       <10         <10             <1       <20         <10       <20
43   10/7/2016     apple         747(2)       <10         <10             <1       <20         <10       <20
44   10/7/2016     apple         748(1)       <10         <10             <1       <20         <10       <20   Y
45   10/7/2016     apple         748(2)       <10         <10             <1       <20         <10       <20
46   10/7/2016     apple         748(3)       <10         <10             <1       <20         <10       <20
47   10/7/2016     apple         746(1)       <10         <10             <1       <20         <10       <20
48   10/7/2016     apple         746(2)       <10         <10             <1       <20         <10       <20
49    1/3/2017   Apple puree       1          <10         <10             <1       <20         <10       <20   Y
50    1/4/2017   Apple puree       2          <10         <10             <1       <20         <10       <20   Y
51    1/5/2017   Apple puree       6          <10         <10             <1       <20         <10       <20   Y
52   4/24/2017     Apple          197         <10         <10             ≤1       <20         <10       <20   Y
53   4/25/2017   Apple puree      200         55.6        <10             ≤5       <20         6.9       <20   N
54   4/25/2017   Apple puree      201         13.6        <10             ≤5       <20         13.1      <20   Y
55   4/26/2017   Apple puree      203         45.4        <10             ≤5       <20         17.6      <20   N
56    5/2/2017   Apple puree      209         <10         <10             ≤1       <20         <10       <20   Y
57    5/2/2017   Apple puree      210         <10         <10             ≤1       <20         <10       <20   Y
58    5/2/2017   Apple puree      211         <10         <10             ≤1       <20         <10       <20   Y
59    5/2/2017   Apple puree      212         <10         <10             ≤1       <20         <10       <20   Y
60    5/3/2017   Apple puree      213         <10         <10             ≤1       <20         <10       <20   Y
61    5/3/2017   Apple puree      214         <10         <10             ≤1       <20         <10       <20   Y
62    5/3/2017   Apple puree      215         <10         <10             ≤1       <20         <10       <20   Y
63    5/3/2017   Apple puree      216         <10         <10             ≤1       <20         <10       <20   Y
64    5/8/2017   Apple puree      222         25.8        <10             ≤5       <20         8.5       <20   N
65    5/8/2017   Apple puree      223         27.3        <10             ≤5       <20          9        <20   N


                                                         Page 76 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 78Page
                                                                                   of 127
                                                                                        211
                                                                                          PageID
                                                                                            of 387#: 208
                                                                 apple

        A              B             C           D           E              F         G           H         I    J
66    5/9/2017     Fresh Apple      229         25.3        <10             ≤5       <20          5.4      <20   N
67    5/9/2017     Fresh Apple      228         24.9        <10             ≤5       <20          ≤5       <20   N
68    5/9/2017     Fresh Apple      227         23.3        <10             ≤5       <20          6.1      <20   N
69    5/9/2017     Fresh Apple      226         14.6        <10             ≤5       <20          ≤5       <20   N
70   5/16/2017        Apple         243         16.2        <10             ≤5       <20          6.3      <20   N
71   5/23/2017        Apple         258          34         <10             ≤5       <20          6.7      <20   N
72   5/25/2017        Apple         261         20.9        <10             ≤5       <20          ≤5       <20   N
73   5/30/2017        Apple         266          ≤5         <10             ≤5       <20          ≤5       <20   Y
74    6/8/2017        Apple         285           9         <10             ≤5       <20          ≤5       <20   Y
75   6/14/2017   Frz.Apple puree    295         <10         <10             <1       <20         <10       <20   y
76   6/20/2017     Org.Apples       305          9.2        <10             ≤5       <20          ≤5       <20   y
77   6/21/2017     Org.Apples       306         13.4        <10             ≤5       <20          ≤5       <20   N
78   6/21/2017     Org.Apples       307         13.5        <10             ≤5       <20          ≤5       <20   N
79   7/27/2017     Org.Apples       385          ≤5         <10             ≤5       <20          ≤5       <20   Y
80   7/27/2017     Org.Apples       386          ≤5         <10             ≤5       <20          ≤5       <20   Y
81   7/27/2017     Org.Apples       387          ≤5         <10             ≤5       <20          ≤5       <20   Y
82   7/27/2017     Org.Apples       388          ≤5         <10             ≤5       <20          ≤5       <20   Y
83   7/27/2017     Org.Apples       389          ≤5         <10             ≤5       <20          ≤5       <20   Y
84   7/27/2017     Org.Apples       390          ≤5         <10             ≤5       <20          ≤5       <20   Y
85    8/1/2017     Org.Apples       393          ≤5         <10             ≤5       <20          ≤5       <20   Y
86    8/1/2017     Org.Apples       394          ≤5         <10             ≤5       <20          ≤5       <20   Y
87    9/7/2017      Org Apple       472          <5         <10             <5       <20         16.4      <20   Y
88    9/7/2017      Org Apple       473          5.4        <10             <5       <20          9.1      <20   Y
89    9/7/2017      Org Apple       474          <5         <10             <5       <20         10.8      <20   Y
90    9/7/2017      Org Apple       475          <5         <10             <5       <20          8.5      <20   Y
91   9/7/2017       Org Apple       476          <5         <10             <5       <20         10.9      <20   Y
92   9/7/2017       Org Apple       477         20.3        <10             <5       <20          <5       <20   N
93   9/7/2017       Org Apple       478         16.7        <10             <5       <20           6       <20   N
94   9/7/2017       Org Apple       479          <5         <10             <5       <20          <5       <20   Y
95   9/7/2017       Org Apple       480          <5         <10             <5       <20          <5       <20   Y
96   9/7/2017       Org Apple       481         59.5        <10             <5       <20         13.7      <20   N
97   9/7/2017       Org Apple       482          <5         <10             <5       <20          <5       <20   Y
98   9/7/2017       Org Apple       483         18.1        <10             <5       <20         21.5      <20   N


                                                           Page 77 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 79Page
                                                                                  of 127
                                                                                       212
                                                                                         PageID
                                                                                           of 387#: 209
                                                                apple

         A            B             C           D           E              F         G           H         I    J
99     9/7/2017   Org Apple        486          5.3        <10             <5       <20          8.8      <20   Y
100    9/7/2017   Org Apple        487          <5         <10             <5       <20           7       <20   Y
101    9/7/2017   Org Apple        488          <5         <10             <5       <20          5.8      <20   Y
102    9/7/2017   Org Apple        489          <5         <10             <5       <20          6.5      <20   Y
103    9/7/2017   Org Apple        490          <5         <10             <5       <20          <5       <20   Y
104    9/7/2017   Org Apple        491          <5         <10             <5       <20          <5       <20   Y
105    9/7/2017   Org Apple        492          <5         <10             <5       <20          <5       <20   Y
106    9/7/2017   Org Apple        493          <5         <10             <5       <20          <5       <20   Y
107    9/7/2017   Org Apple        481         59.5        <10             <5       <20         13.7      <20   N
108    9/8/2017   Org Apple        544          5.1        <10             <5       <20           5       <20   Y
109   9/15/2017   Org Apple        576         66.7        <10             <5       <20         16.2      <20   N
110   9/15/2017   Org Apple        577           7         <10             <5       <20          <5       <20   Y
111   9/15/2017   Org Apple        578          <5         <10             <5       <20          <5       <20   Y
112   9/15/2017   Org Apple        579          <5         <10             <5       <20          <5       <20   Y
113   9/15/2017   Org Apple        580          <5         <10             <5       <20          <5       <20   Y
114   9/15/2017   Org Apple        581         16.4        <10             <5       <20          <5       <20   N
115   9/15/2017   Org Apple        582         9.2         <10             <5       <20          <5       <20   Y
116   9/15/2017   Org Apple        583         8.1         <10             <5       <20          <5       <20   Y
117   9/15/2017   Org. Apple       584         15.2        <10             <5       <20          <5       <20   N
118   9/25/2017   Org Apple        593          <5         <10             <5       <20          <5       <20   Y
119   9/25/2017   Org Apple        594          <5         <10             <5       <20          <5       <20   Y
120   9/25/2017   Org Apple        595          <5         <10             <5       <20          <5       <20   Y
121   9/25/2017   Org Apple        596          <5         <10             <5       <20          <5       <20   Y
122   9/25/2017   Org Apple        597          <5         <10             <5       <20          <5       <20   Y
123   9/25/2017   Org Apple        593          <5         <10             <5       <20          <5       <20   Y
124   9/27/2017   Org Apple        602          <5         <10             <5       <20          <5       <20   Y
125   9/27/2017   Org Apple        603         36.4        <10             <5       <20          <5       <20   N
126   9/27/2017   Org Apple        604          <5         <10             <5       <20          <5       <20   Y
127   9/27/2017   Org Apple        605          19         <10             <5       <20          <5       <20   N
128   9/27/2017   Org Apple        606          6.5        <10             <5       <20          <5       <20   Y
129   9/27/2017   Org Apple        607          <5         <10             <5       <20          <5       <20   Y
130   9/27/2017   Org Apple        608          <5         <10             <5       <20          <5       <20   Y
131   9/29/2017   Org. Apples      659          <5         <10             <5       <20          <5       <20   Y


                                                          Page 78 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 80Page
                                                                                  of 127
                                                                                       213
                                                                                         PageID
                                                                                           of 387#: 210
                                                                apple

         A            B             C           D           E              F         G           H         I        J
132   9/29/2017   Org.Apples       660          <5         <10             <5       <20         <5        <20       Y
133   9/29/2017   Org. Apples      661         10.6        <10             <5       <20         <5        <20   Y (per JP)
134   9/29/2017   Org. Apples      662          <5         <10             <5       <20         <5        <20       Y
135   7/30/2018   Org. Apple       392          <5         <10             <5       <20         <5        <20       Y
136   7/30/2018   Org. Apple       393          <5         <10             <5       <20         <5        <20       Y
137   7/30/2018   Org. Apple       395          <5         <10             <5       <20          6        <20       Y
138   7/30/2018   Org. Apple       396          <5         <10             <5       <20         5.6       <20       Y
139   7/30/2018   Org. Apple       397           8         <10             <5       <20         9.1       <20       Y
140   7/30/2018   Org. Apple       398          <5         <10             <5       <20         <5        <20       Y
141   7/30/2018   Org. Apple       399          <5         <10             <5       <20         <5        <20       Y
142   7/30/2018   Org. Apple       400          <5         <10             <5       <20         <5        <20       Y
143    8/2/2018     apple          392          <5         <10             <5       <20         <5        <20
144    8/2/2018     apple          393          <5         <10             <5       <20         <5        <20
145    8/2/2018     apple          394          <5         <10             <5       <20         <5        <20
146    8/2/2018     apple          395          <5         <10             <5       <20          6        <20
147    8/2/2018     apple          396          <5         <10             <5       <20         5.7       <20
148    8/2/2018     apple          397           8         <10             <5       <20         9.1       <20
149    8/2/2018     apple          398          <5         <10             <5       <20         <5        <20
150    8/2/2018     apple          399          <5         <10             <5       <20         <5        <20
151    8/2/2018     apple          400          <5         <10             <5       <20         <5        <20
152    8/2/2018     apple          401          <5         <10             <5       <20         <5        <20
153    8/2/2018     apple          401          <5         <10             <5       <20         <5        <20
154    8/2/2018     apple          402          <5         <10             <5       <20         <5        <20
155    8/2/2018     apple          402          <5         <10             <5       <20         <5        <20
156    8/2/2018     apple          403          <5         <10             <5       <20         <5        <20
157    8/2/2018     apple          403          <5         <10             <5       <20         <5        <20
158    8/2/2018     apple          404           5         <10             <5       <20         <5        <20
159    8/2/2018     apple          404           5         <10             <5       <20         <5        <20
160    8/2/2018     apple          405          <5         <10             <5       <20         <5        <20
161    8/2/2018     apple          405          <5         <10             <5       <20         <5        <20
162    8/2/2018     apple          406         27.2        <10             <5       <20         8.4       <20
163    8/2/2018     apple          406         27.2        <10             <5       <20         8.4       <20
164    8/2/2018     apple          407          <5         <10             <5       <20         <5        <20


                                                          Page 79 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 81Page
                                                                                  of 127
                                                                                       214
                                                                                         PageID
                                                                                           of 387#: 211
                                                                apple

         A            B             C           D           E              F         G           H         I    J
165    8/2/2018     apple          407          <5         <10             <5       <20         <5        <20
166    8/2/2018     apple          408          <5         <10             <5       <20         <5        <20
167    8/2/2018     apple          408          <5         <10             <5       <20         <5        <20
168    8/2/2018     apple          409          <5         <10             <5       <20         <5        <20
169    8/2/2018     apple          409          <5         <10             <5       <20         <5        <20
170    8/2/2018     apple          410          <5         <10             <5       <20         <5        <20
171    8/2/2018     apple          410          <5         <10             <5       <20         <5        <20
172    8/2/2018     apple          411          <5         <10             <5       <20         <5        <20
173    8/2/2018     apple          411          <5         <10             <5       <20         <5        <20
174    8/2/2018     apple          412          <5         <10             <5       <20         6.5       <20
175    8/2/2018     apple          412          <5         <10             <5       <20         6.5       <20
176    8/7/2018     apple          428          <5         <10             <5       <20         <5        <20
177    8/7/2018     apple          428          <5         <10             <5       <20         <5        <20
178    8/7/2018     apple          429          7.8        <10             <5       <20         <5        <20
179    8/7/2018     apple          429          7.8        <10             <5       <20         <5        <20
180    8/9/2018     apple          431          <5         <10             <5       <20         <5        <20
181    8/9/2018     apple          431          <5         <10             <5       <20         <5        <20
182    8/9/2018     apple          432          <5         <10             <5       <20         9.4       <20
183    8/9/2018     apple          432          <5         <10             <5       <20         9.4       <20
184    8/9/2018     apple          433         26.2        <10             <5       <20         <5        <20
185    8/9/2018     apple          433         26.2        <10             <5       <20         <5        <20
186    8/9/2018     apple          434         14.7        <10             <5       <20         <5        <20
187    8/9/2018     apple          434         14.7        <10             <5       <20         <5        <20
188    8/9/2018     apple          435         12.2        <10             <5       <20         <5        <20
189    8/9/2018     apple          435         12.2        <10             <5       <20         <5        <20
190    8/9/2018     apple          436         37.7        <10             <5       <20         <5        <20
191    8/9/2018     apple          436         37.7        <10             <5       <20         <5        <20
192    8/9/2018     apple          437          <5         <10             <5       <20         <5        <20
193    8/9/2018     apple          437          <5         <10             <5       <20         <5        <20
194   8/21/2018     apple          522          <5         <10             <5       <20         <5        <20
195   8/22/2018     apple          523         22.8        <10             <5       <20         <5        <20
196   8/22/2018     apple          524          <5         <10             <5       <20         <5        <20
197   9/17/2018   Org. Apple       731         9.5         <10             <5       <20         <5        <20   Y


                                                          Page 80 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 82Page
                                                                                  of 127
                                                                                       215
                                                                                         PageID
                                                                                           of 387#: 212
                                                                apple

         A            B             C           D           E              F         G           H         I    J
198   9/18/2018   Org. Apple       701          <5         <10             <5       <20          <5       <20   Y
199   9/18/2018   Org. Apple       702         11.7        <10             <5       <20          <5       <20   N
200   9/18/2018   Org. Apple       703          <5         <10             <5       <20          <5       <20   Y
201   9/18/2018   Org. Apple       704         15.6        <10             <5       <20          <5       <20   N
202   9/18/2018   Org. Apple       705          <5         <10             <5       <20          <5       <20   Y
203   9/18/2018   Org. Apple       706         9.8         <10             <5       <20          <5       <20   Y
204   9/18/2018   Org. Apple       707          <5         <10             <5       <20          <5       <20   Y
205   9/18/2018   Org. Apple       708          <5         <10             <5       <20          <5       <20   Y
206   9/18/2018   Org. Apple       723          <5         <10             <5       <20          <5       <20   Y
207   9/18/2018   Org. Apple       724         13.4        <10             <5       <20          <5       <20   N
208   9/18/2018   Org. Apple       725          <5         <10             <5       <20          <5       <20   Y
209   9/18/2018   Org. Apple       726          <5         <10             <5       <20          <5       <20   Y
210   9/18/2018   Org. Apple       727         9.8         <10             <5       <20          <5       <20   Y
211   9/18/2018   Org. Apple       728         56.3        <10             <5       <20          <5       <20   N
212   9/18/2018   Org. Apple       729          <5         <10             <5       <20          <5       <20   Y
213   9/18/2018   Org. Apple       730          <5         <10             <5       <20          <5       <20   Y
214   9/18/2018   Org. Apple       738         11.3        <10             <5       <20          <5       <20   N
215   9/18/2018   Org. Apple       746          <5         <10             <5       <20          <5       <20   Y
216   9/19/2018   Org. Apple       722         51.1        <10             <5       <20          <5       <20   N
217   9/20/2018   Org. Apple       744         19.7        <10             <5       <20          <5       <20   N
218   9/20/2018   Org. Apple       745          <5         <10             <5       <20          <5       <20   Y
219   9/20/2018   Org. Apple       747          16         <10             <5       <20          <5       <20   N
220   9/20/2018   Org. Apple       748         5.4         <10             <5       <20          <5       <20   Y
221   9/20/2018   Org. Apple       748         5.4         <10             <5       <20          <5       <20   Y
222   9/21/2018     Apple          757          <5         <10             <5       <20          <5       <20   Y
223   9/21/2018     Apple          758          <5         <10             <5       <20          <5       <20   Y
224   9/21/2018     Apple          759          <5         <10             <5       <20          <5       <20   Y
225   9/21/2018     Apple          761          <5         <10             <5       <20          <5       <20   Y
226   9/28/2018   Org. Apple       772          <5         <10             <5       <20          <5       <20   Y
227   9/28/2018   Org. Apple       773          <5         <10             <5       <20          <5       <20   Y
228   9/28/2018   Org. Apple       774          <5         <10             <5       <20          <5       <20   Y
229   9/28/2018   Org. Apple       775          <5         <10             <5       <20          <5       <20   Y
230   9/28/2018   Org. Apple       776          <5         <10             <5       <20          <5       <20   Y


                                                          Page 81 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 83Page
                                                                                   of 127
                                                                                        216
                                                                                          PageID
                                                                                            of 387#: 213
                                                                 apple

          A            B             C           D           E              F         G           H         I    J
231   9/28/2018     Org. Apple     777           <5         <10             <5       <20          <5       <20   Y
232   9/28/2018     Org. Apple     778           <5         <10             <5       <20          <5       <20   Y
233   9/28/2018     Org. Apple     779           <5         <10             <5       <20          <5       <20   Y
234   10/2/2018     Org. Apple     807           <5         <10             <5       <20          <5       <20   Y
235   10/2/2018     Org. Apple     808          10.8        <10             <5       <20          <5       <20   N
236   10/2/2018     Org. Apple     808          10.8        <10             <5       <20          <5       <20   N
237   10/2/2018     Org. Apple     809          48.2        <10             <5       <20          <5       <20   N
238    10/2/2018    Org. Apple      809         48.2        <10             <5       <20          <5       <20   N
239    10/2/2018    Org. Apple      810          7.1        <10             <5       <20          <5       <20   Y
240    10/2/2018    Org. Apple      810          7.1        <10             <5       <20          <5       <20   Y
241   10/16/2018      Apple         819          5.3        <10             <5       <20          <5       <20   Y
242   10/30/2018    Org. Apple     857           <5         <10             <5       <20          <5       <20   Y
243   11/12/2018    Org. Apple     961           <5         <10             <5       <20          <5       <20   Y
244   11/13/2018    Org. Apple     971           33         <10             <5       <20          <5       <20   N
245   11/13/2018    Org. Apple     971           33         <10             <5       <20          <5       <20   N
246   11/28/2018    Org. Apple     1022         13.3        <10             <5       <20          <5       <20   N
247   11/28/2018    Org. Apple     1022         13.3        <10             <5       <20          <5       <20   N
248   11/28/2018    Org. Apple     1023         51.4        <10             <5       <20          <5       <20   N
249   11/28/2018    Org. Apple     1023         51.4        <10             <5       <20          <5       <20   N
250   11/28/2018    Org. Apple     1025         40.1        <10             <5       <20          <5       <20   N
251   11/28/2018    Org. Apple     1025         40.1        <10             <5       <20          <5       <20   N
252   11/28/2018    Org. Apple     1026           6         <10             <5       <20          <5       <20   Y
253   11/28/2018    Org. Apple     1026           6         <10             <5       <20          <5       <20   Y
254   11/28/2018    Org. Apple     2024         39.9        <10             <5       <20          <5       <20   N
255   11/28/2018    Org. Apple     2024         39.9        <10             <5       <20          <5       <20   N
256     4/1/2019   Org. Apples     178           <5         <10             <5       <20         9.2       <20   Y
257     5/2/2019   Apple Puree     207           <5         <10             <5       <20          <5       <20   Y
258     5/7/2019   Apple Puree     211          6.65        <10             <5       <20         7.73      <20   Y
259     5/8/2019   Apple Puree     212          8.42        <10             <5       <20         5.99      <20   Y
260     8/5/2019    Org. Apple     332           <5         <10             <5       <20          <5       <20   Y
261   7/31/2019     Org. Apple     321          20.5        <10             <5       <20          <5       <20   N
262   7/31/2019     Org. Apple     320           <5         <10             <5       <20          <5       <20   Y
263   7/31/2019     Org. Apple     319           <5         <10             <5       <20          <5       <20   Y


                                                           Page 82 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 84Page
                                                                                  of 127
                                                                                       217
                                                                                         PageID
                                                                                           of 387#: 214
                                                                apple

         A            B             C           D           E              F         G           H         I    J
264   7/31/2019   Org. Apple       318          <5         <10             <5       <20          <5       <20   Y
265   7/31/2019   Org. Apple       317          <5         <10             <5       <20          <5       <20   Y
266   7/31/2019   Org. Apple       316          8.5        <10             <5       <20          <5       <20   Y
267    9/5/2019    Apples          453          <5         <10             <5       <20          <5       <20   Y
268    9/5/2019    Apples          452          <5         <10             <5       <20          <5       <20   Y
269    9/5/2019    Apples          451          <5         <10             <5       <20          <5       <20   Y
270    9/5/2019    Apples          450           7         <10             <5       <20          <5       <20   Y
271    9/5/2019    Apples          449          <5         <10             <5       <20          <5       <20   Y
272    9/5/2019   Org. Apple       447          <5         <10             <5       <20          <5       <20   Y
273   9/13/2019   Org. Apple       549          <5         <10             <5       <20          <5       <20   Y
274   9/13/2019   Org. Apple       548          <5         <10             <5       <20          <5       <20   Y
275   9/13/2019   Org. Apple       547          <5         <10             <5       <20          <5       <20   Y
276   9/13/2019   Org. Apple       546          <5         <10             <5       <20          <5       <20   Y
277   9/13/2019   Org. Apple       545          <5         <10             <5       <20          <5       <20   Y
278   9/13/2019   Org. Apple       544         41.3        <10             <5       <20          <5       <20   N
279   9/13/2019   Org. Apple       543         6.2         <10             <5       <20          <5       <20   Y
280   9/13/2019   Org. Apple       542         5.5         <10             <5       <20          <5       <20   Y
281   9/13/2019   Org. Apple       541          <5         <10             <5       <20          <5       <20   Y
282   9/13/2019   Org. Apple       540          <5         <10             <5       <20          <5       <20   Y
283   9/13/2019   Org. Apple       539          <5         <10             <5       <20          <5       <20   Y
284   9/13/2019   Org. Apple       538         5.3         <10             <5       <20          <5       <20   Y
285   9/13/2019   Org. Apple       537          <5         <10             <5       <20          <5       <20   Y
286   9/13/2019   Org. Apple       536          <5         <10             <5       <20          <5       <20   Y
287   9/13/2019   Org. Apple       535         7.8         <10             <5       <20          <5       <20   Y
288   9/13/2019   Org. Apple       534          <5         <10             <5       <20          <5       <20   Y
289   9/13/2019   Org. Apple       533          <5         <10             <5       <20          <5       <20   Y
290   9/13/2019   Org. Apple       532          <5         <10             <5       <20          <5       <20   Y
291   9/13/2019   Org. Apple       531          <5         <10             <5       <20          <5       <20   Y
292   9/13/2019   Org. Apple       530          <5         <10             <5       <20          <5       <20   Y
293   9/11/2019    Apples          519          <5         <10             <5       <20          <5       <20   Y
294   9/11/2019    Apples          517          <5         <10             <5       <20          <5       <20   Y
295   9/11/2019   Org. Apple       516          <5         <10             <5       <20          <5       <20   Y
296   9/11/2019   Org. Apple       515          <5         <10             <5       <20          <5       <20   Y


                                                          Page 83 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 85Page
                                                                                   of 127
                                                                                        218
                                                                                          PageID
                                                                                            of 387#: 215
                                                                 apple

          A            B             C           D           E              F         G           H         I    J
297    9/11/2019   Org. Apple       511          <5         <10             <5       <20         <5        <20   Y
298    9/11/2019   Org. Apple       510         38.9        <10             <5       <20         <5        <20   N
299    9/11/2019   Org. Apple       509          <5         <10             <5       <20         <5        <20   Y
300    9/11/2019    Apples          502          <5         <10             <5       <20         <5        <20   Y
301    9/18/2019   Org. Apple       571          <5         <10             <5       <20         <5        <20   Y
302    9/18/2019   Org. Apple       570          <5         <10             <5       <20         <5        <20   Y
303    9/18/2019   Org. Apple       569          <5         <10             <5       <20         6.8       <20   Y
304    9/18/2019   Org. Apple       567          <5         <10             <5       <20         <5        <20   Y
305    9/18/2019   Org. Apple       566          <5         <10             <5       <20         <5        <20   Y
306    9/18/2019   Org. Apple       565         5.1         <10             <5       <20         <5        <20   Y
307    9/18/2019   Org. Apple       564          <5         <10             <5       <20         <5        <20   Y
308    9/18/2019   Org. Apple       563          <5         <10             <5       <20         <5        <20   Y
309    9/18/2019   Org. Apple       562          <5         <10             <5       <20         <5        <20   Y
310    9/18/2019   Org. Apple       561          <5         <10             <5       <20         <5        <20   Y
311   10/21/2019   Org. Apple       700          <5         <10             <5       <20         <5        <20   Y
312   10/21/2019   Org. Apple       699         5.2         <10             <5       <20         <5        <20   Y
313   10/21/2019   Org. Apple       698          <5         <10             <5       <20         <5        <20   Y
314   10/21/2019   Org. Apple       697          <5         <10             <5       <20         <5        <20   Y
315   10/21/2019   Org. Apple       696          <5         <10             <5       <20         <5        <20   Y
316   10/21/2019   Org. Apple       695          <5         <10             <5       <20         <5        <20   Y
317    11/6/2019    Apples          745          <5         <10             <5       <20         <5        <20   Y
318   11/6/2019     Apples          744          <5         <10             <5       <20         <5        <20   Y
319   11/6/2019     Apples          743          <5         <10             <5       <20         <5        <20   Y
320   11/6/2019     Apples          742          <5         <10             <5       <20         <5        <20   Y
321   11/4/2019    Org. Apple       738          <5         <10             <5       <20         <5        <20   Y
322   10/21/2019   Org. Apple       701         5.2         <10             <5       <20         <5        <20   Y
323
324
325
326
327
328
329



                                                           Page 84 of 126
              Case 2:21-cv-01704
                   Case MDL No. 2997
                                 Document
                                      Document
                                          1-2 Filed
                                               86-303/29/21
                                                     Filed 04/07/21
                                                              Page 86Page
                                                                      of 127
                                                                           219
                                                                             PageID
                                                                               of 387#: 216
                                                    apple

      A   B             C           D           E              F         G           H        I   J
330
331
332
333
334
335
336
337
338




                                              Page 85 of 126
                            Case 2:21-cv-01704
                                 Case MDL No. 2997
                                               Document
                                                    Document
                                                        1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                            Page 87Page
                                                                                    of 127
                                                                                         220
                                                                                           PageID
                                                                                             of 387#: 217
                                                                       zucchini

        A             B             C               D           E                 F          G          H           I         J
                                Preshipment   Arsenic result                  Cadmium               Lead result           Acceptance
 1      Date      Commodity         Lot           (ppb)        Spec.         result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
 2   12/1/2017   IQF Zucchini       753             <5          <20               <5         <25        <5         <25         Y
 3   12/1/2017   IQF Zucchini       754             <5          <20               <5         <25        <5         <25         Y
 4   12/1/2017   IQF Zucchini       753             <5          <20               <5         <25        <5         <25         Y
 5   12/1/2017   IQF Zucchini       754             <5          <20               <5         <25        <5         <25         Y
 6   12/4/2017   IQF Zucchini       756            5.9          <20               <5         <25        <5         <25         Y
 7   12/4/2017   IQF Zucchini       755             <5          <20               <5         <25        <5         <25         Y
 8   12/4/2017   IQF Zucchini       756            5.9          <20               <5         <25        <5         <25         Y
 9   12/4/2017   IQF Zucchini       755             <5          <20               <5         <25        <5         <25         Y
10   12/6/2017     Zucchini         764             <5          <20               <5         <25        <5         <25         Y
11   12/6/2017     Zucchini         764             <5          <20               <5         <25        <5         <25         Y
12    1/9/2018     Zucchini          32             <5          <20               <5         <25        <5         <25         Y
13    1/9/2018     Zucchini          31            12.4         <20               <5         <25        <5         <25         Y
14   1/19/2018     Zucchini          50             <5          <20               <5         <25        <5         <25         Y
15   1/19/2018     Zucchini          49             <5          <20               <5         <25        <5         <25         Y
16   1/23/2018     Zucchini          59            5.6          <20               <5         <25        <5         <25         Y
17   1/23/2018     Zucchini          58             <5          <20               <5         <25        <5         <25         Y
18   1/26/2018     Zucchini          68            9.5          <20               <5         <25        <5         <25         Y
19   1/26/2018     Zucchini          67            13.5         <20               <5         <25        <5         <25         Y
20   1/26/2018     Zucchini          66            5.5          <20               <5         <25       5.7         <25         Y
21   1/26/2018     Zucchini          65            5.1          <20               <5         <25       5.3         <25         Y
22   1/31/2018     Zucchini          76             <5          <20               <5         <25        <5         <25         Y
23   1/31/2018     Zucchini          75            7.6          <20               <5         <25        <5         <25         Y
24    2/1/2018     Zucchini          78              7          <20               <5         <25       5.3         <25         Y
25    2/1/2018     Zucchini          77             <5          <20               <5         <25       6.3         <25         Y
26    2/2/2018     Zucchini          80            6.1          <20               <5         <25        <5         <25         Y
27    2/2/2018     Zucchini          79             <5          <20               <5         <25        <5         <25         Y
28    2/5/2018     Zucchini          84             <5          <20               <5         <25        <5         <25         Y
29    2/5/2018     Zucchini          83             <5          <20               <5         <25       15.7        <25         Y
30    2/5/2018     Zucchini          82             <5          <20               <5         <25       7.1         <25         Y
31    2/5/2018     Zucchini          81             <5          <20               <5         <25        <5         <25         Y
32    2/7/2018     Zucchini          91             <5          <20               <5         <25        <5         <25         Y


                                                                 Page 86 of 126
                            Case 2:21-cv-01704
                                 Case MDL No. 2997
                                               Document
                                                    Document
                                                        1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                            Page 88Page
                                                                                    of 127
                                                                                         221
                                                                                           PageID
                                                                                             of 387#: 218
                                                                 zucchini

        A             B            C           D            E                F      G           H            I    J
33    2/7/2018     Zucchini        90          <5          <20              <5     <25          6.8         <25   Y
34    2/7/2018     Zucchini        89          <5          <20              <5     <25          7.6         <25   Y
35   4/16/2018     Zucchini       218          <5          <20              <5     <25          <5          <25   Y
36   4/16/2018     Zucchini       217          <5          <20              <5     <25          <5          <25   Y
37   4/17/2018     Zucchini       222          <5          <20              <5     <25          <5          <25   Y
38   4/17/2018     Zucchini       221          5.4         <20              <5     <25          <5          <25   Y
39   4/17/2018     Zucchini       220          6.5         <20              <5     <25          <5          <25   Y
40   4/17/2018     Zucchini       219          <5          <20              <5     <25          <5          <25   Y
41   4/18/2018     Zucchini       225          <5          <20              <5     <25          <5          <25   Y
42   4/18/2018     Zucchini       224          <5          <20              <5     <25          <5          <25   Y
43   4/18/2018     Zucchini       223          <5          <20              <5     <25          <5          <25   Y
44   4/20/2018     Zucchini       229          <5          <20              <5     <25          <5          <25   Y
45   4/20/2018     Zucchini       228          <5          <20              <5     <25          <5          <25   Y
46   4/20/2018     Zucchini       227          <5          <20              <5     <25          <5          <25   Y
47   4/20/2018     Zucchini       226          <5          <20              <5     <25          <5          <25   Y
48   4/23/2018     Zucchini       231          <5          <20              <5     <25          <5          <25   Y
49   4/23/2018     Zucchini       230          <5          <20              <5     <25          <5          <25   Y
50   4/25/2018     Zucchini       235          <5          <20              <5     <25          <5          <25   Y
51   4/25/2018     Zucchini       234          <5          <20              <5     <25          <5          <25   Y
52    5/1/2018     Zucchini       245          <5          <20              <5     <25          <5          <25   Y
53    5/1/2018     Zucchini       244          <5          <20              <5     <25          <5          <25   Y
54    5/4/2018     Zucchini       259          <5          <20              <5     <25          5.4         <25   Y
55    5/4/2018     Zucchini       258          5.7         <20              <5     <25          <5          <25   Y
56    5/4/2018     Zucchini       257          6.8         <20              <5     <25          <5          <25   Y
57    5/4/2018     Zucchini       256          6.9         <20              <5     <25          <5          <25   Y
58    5/4/2018     Zucchini       255          8.2         <20              <5     <25          <5          <25   Y
59    5/4/2018     Zucchini       254          8.1         <20              <5     <25          <5          <25   Y
60    5/9/2018     Zucchini       268          <5          <20              <5     <25          <5          <25   Y
61    5/9/2018     Zucchini       267          <5          <20              <5     <25          7.7         <25   Y
62    5/9/2018     Zucchini       266          5.2         <20              <5     <25          8.6         <25   Y
63    5/9/2018     Zucchini       265          <5          <20              <5     <25           9          <25   Y
64   6/22/2018   IQF Zucchini     315          <5          <20              <5     <25          5.1         <25   Y
65   6/22/2018   IQF Zucchini     312          <5          <20              <5     <25          <5          <25   Y


                                                            Page 87 of 126
                            Case 2:21-cv-01704
                                 Case MDL No. 2997
                                               Document
                                                    Document
                                                        1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                            Page 89Page
                                                                                    of 127
                                                                                         222
                                                                                           PageID
                                                                                             of 387#: 219
                                                                 zucchini

         A             B           C           D            E                F      G           H            I    J
66   6/25/2018   IQF Zucchini     307          <5          <20               <5    <25          <5          <25   Y
67   6/25/2018   IQF Zucchini     306          <5          <20               <5    <25          <5          <25   Y
68   6/25/2018   IQF Zucchini     305          <5          <20               <5    <25          <5          <25   Y
69   6/25/2018   IQF Zucchini     303          <5          <20               <5    <25          <5          <25   Y
70   6/25/2018   IQF Zucchini     302          <5          <20               <5    <25          <5          <25   Y
71   6/25/2018   IQF Zucchini     301          <5          <20               <5    <25          <5          <25   Y
72   6/27/2018   IQF Zucchini     318          <5          <20               <5    <25          <5          <25   Y
73   6/27/2018   IQF Zucchini     317          <5          <20               <5    <25          <5          <25   Y
74   6/27/2018   IQF Zucchini     316          <5          <20               <5    <25          <5          <25   Y
75   6/27/2018   IQF Zucchini     314          <5          <20               <5    <25          10          <25   Y
76   6/27/2018   IQF Zucchini     313          <5          <20               <5    <25          <5          <25   Y
77   6/27/2018   IQF Zucchini     311          5.4         <20               <5    <25          <5          <25   Y
78   6/27/2018   IQF Zucchini     310          5.4         <20               <5    <25         16.1         <25   Y
79   6/27/2018   IQF Zucchini     309          <5          <20               <5    <25          <5          <25   Y
80   6/27/2018   IQF Zucchini     308          <5          <20               <5    <25          <5          <25   Y
81   6/27/2018   IQF Zucchini     304          <5          <20               <5    <25          <5          <25   Y
82   6/28/2018 resh Org. Zucchi   321          <5          <20               <5    <25          <5          <25   Y
83   6/28/2018 resh Org. Zucchi   320          16          <20              10.6   <25          <5          <25   Y
84    7/2/2018     zucchini       318          <5          <20               <5    <25          <5          <25   Y
85    7/2/2018     zucchini       317          <5          <20               <5    <25          <5          <25   Y
86    7/2/2018     zucchini       316          <5          <20               <5    <25          <5          <25   Y
87    7/2/2018     zucchini       315          <5          <20               <5    <25         5.1          <25   Y
88    7/2/2018     zucchini       314          <5          <20               <5    <25          10          <25   Y
89    7/2/2018     zucchini       313          <5          <20               <5    <25          <5          <25   Y
90    7/2/2018     zucchini       312          <5          <20               <5    <25          <5          <25   Y
91    7/2/2018     zucchini       311          5.4         <20               <5    <25          <5          <25   Y
92    7/2/2018     zucchini       310          5.4         <20               <5    <25         16.1         <25   Y
93    7/5/2018     zucchini       320          16          <20              10.6   <25          <5          <25   Y
94    7/5/2018     zucchini       319          <5          <20               <5    <25          <5          <25   Y
95   7/10/2018     zucchini       321          <5          <20               <5    <25          <5          <25   Y
96   7/28/2018     zucchini       307          <5          <20               <5    <25          <5          <25   Y
97   7/28/2018     zucchini       306          <5          <20               <5    <25          <5          <25   Y
98   7/28/2018     zucchini       305          <5          <20               <5    <25          <5          <25   Y


                                                            Page 88 of 126
                             Case 2:21-cv-01704
                                  Case MDL No. 2997
                                                Document
                                                     Document
                                                         1-2 Filed
                                                              86-303/29/21
                                                                    Filed 04/07/21
                                                                             Page 90Page
                                                                                     of 127
                                                                                          223
                                                                                            PageID
                                                                                              of 387#: 220
                                                                  zucchini

         A           B              C           D            E                F      G           H            I    J
99    7/28/2018   zucchini         304          <5          <20              <5     <25          <5          <25   Y
100   7/28/2018   zucchini         303          <5          <20              <5     <25          <5          <25   Y
101   7/28/2018   zucchini         302          <5          <20              <5     <25          <5          <25   Y
102   7/28/2018   zucchini         301          <5          <20              <5     <25          <5          <25   Y




                                                             Page 89 of 126
                              Case 2:21-cv-01704
                                   Case MDL No. 2997
                                                 Document
                                                      Document
                                                          1-2 Filed
                                                               86-303/29/21
                                                                     Filed 04/07/21
                                                                              Page 91Page
                                                                                      of 127
                                                                                           224
                                                                                             PageID
                                                                                               of 387#: 221
                                                                      green bean

         A               B            C               D           E                 F        G          H           I         J
                                  Preshipment   Arsenic result                Cadmium               Lead result           Acceptance
 1      Date         Commodity        Lot           (ppb)        Spec.       result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
 2   10/26/2016         beans         772             <5          ≤20             <5         ≤20        <5         ≤20         Y
 3   10/26/2016         beans        773(1)           <5          ≤20             <5         ≤20        <5         ≤20         Y
 4   10/26/2016         beans        773(2)           <5          ≤20             <5         ≤20        <5         ≤20         Y
 5   1/31/2017          Beans          70             <5          ≤20             <5         ≤20        <5         ≤20         Y
 6   1/31/2017          Beans          71             <5          ≤20             <5         ≤20       15.6        ≤20         Y
 7   3/27/2018    Green Bean Pure     185             <5          ≤20            12.8        ≤20        <5         ≤20         Y
 8   5/11/2018          Beans         272             <5          ≤20             <5         ≤20        <5         ≤20         Y
 9   5/11/2018          Beans         271             <5          ≤20             <5         ≤20       5.6         ≤20         Y
10    8/2/2018       green bean       413            5.6          ≤20             <5         ≤20       7.5         ≤20         Y
11   8/30/2018       green bean       542            7.9          ≤20             <5         ≤20        <5         ≤20         Y
12   8/30/2018       green bean       541             <5          ≤20             <5         ≤20        <5         ≤20         Y
13   8/30/2018       green bean       540             <5          ≤20             <5         ≤20       6.1         ≤20         Y
14   1/14/2019          Beans          46              6          ≤20             <1         ≤20        <5         ≤20         Y
15   3/15/2018       Org. Beans       174            5.8          ≤20             <5         ≤20        <5         ≤20         Y
16
17




                                                                   Page 90 of 126
                                Case 2:21-cv-01704
                                     Case MDL No. 2997
                                                   Document
                                                        Document
                                                            1-2 Filed
                                                                 86-303/29/21
                                                                       Filed 04/07/21
                                                                                Page 92Page
                                                                                        of 127
                                                                                             225
                                                                                               PageID
                                                                                                 of 387#: 222
                                                                                banana


         A                B               C               D           E               F          G          H           I         J        K   L
                                      Preshipment   Arsenic result                Cadmium               Lead result           Acceptance
 1      Date         Commodity            Lot           (ppb)        Spec.       result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
 2   9/15/2016          banana            628             <5          <10             <5         <10        <5         <10          Y
 3   9/16/2016          banana            629            5.5          <10             <5         <10        <5         <10          Y
 4   11/14/2016         Banana            796            <10          <10              1         <10       <10         <10          Y
 5   11/29/2016         banana            812            <10          <10             <1         <10       <10         <10          Y
 6   12/1/2016          banana            818            6.2          <10             <5         <10        <5         <10          Y
 7   12/14/2016         banana            835            7.4          <10             <5         <10        <5         <10          Y
 8   12/17/2016         banana            845            8.7          <10             <5         <10        <5         <10          Y
 9    1/9/2017       Org.Banana            22            10.4         <10           <1.25        <10      <1.25        <10       Y ‐ ER
10   1/12/2017     Banana/Lemon            33            5.7          <10           <1.25        <10       1.5         <10          Y
11   1/13/2017          Banana             34            13.3         <10           <1.25        <10      <1.25        <10         N
12   1/13/2017     Banana/Lemon            37            4.2          <10           <1.25        <10       1.4         <10          Y
13   1/13/2017     Banana/Lemon            36             3.4         <10           <1.25        <10      <1.25        <10          Y
14   1/13/2017          Banana             34            13.3         <10           <1.25        <10      <1.25        <10         N
15   1/20/2017     Banana/Lemon            46            <10          <10             <1         <10       <10         <10          Y
16   1/26/2017     Banana/Lemon            61             <5          <10             <5         <10        <5         <10          Y
17   1/27/2017          Banana             64            10.6         <10             <5         <10        <5         <10       Y ‐ ER
18   1/30/2017          Banana             68             <5          <10             <5         <10        <5         <10          Y
19   1/30/2017     Banana/Lemon            66             <5          <10             <5         <10        <5         <10          Y
20    2/7/2017     Banana/Lemon            77             ≤5          <10             ≤5         <10       5.2         <10          Y
21   3/20/2017          Banana            143             ≤5          <10             ≤5         <10        ≤5         <10          Y
22   3/21/2017          Banana            147             7.7         <10             ≤5         <10        ≤5         <10          Y
23   4/24/2017     Banana/Lemon          196(1)           7.2         <10             ≤5         <10       7.6         <10          Y
24   4/24/2017     Banana/Lemon          196(2)           6.9         <10             ≤5         <10       6.8         <10          Y
25    5/9/2017     Banana/Lemon           225            12.6         <10             ≤5         <10        ≤5         <10         N
26    5/9/2017     Banana/Lemon           224            11.2         <10             ≤5         <10        ≤5         <10         N
27   5/15/2017          Banana            241            16.5         <10             ≤5         <10       5.8         <10         N
28   5/25/2017          Banana            262            16.2         <10             ≤5         <10        ≤5         <10         N
29    6/1/2017          Banana            271             ≤5          <10             ≤5         <10       5.6         <10          Y
30    6/5/2017     Banana/Lemon           277             ≤5          <10             ≤5         <10        ≤5         <10          Y
31    6/5/2017     Banana/Lemon           276             ≤5          <10             ≤5         <10       6.2         <10          Y
32   6/20/2017          Banana            304            9.1          <10             ≤5         <10        ≤5         <10          Y
33   6/21/2017     Banana/Lemon           308             ≤5          <10             ≤5         <10        ≤5         <10          Y
34   6/21/2017       Org.Banana           309            8.6          <10             ≤5         <10        ≤5         <10          Y
35   6/22/2017       Org.Banana           311            5.5          <10             ≤5         <10        ≤5         <10          Y
36   6/26/2017          Banana            315             ≤5          <10             ≤5         <10        ≤5         <10          Y
37   7/17/2017          Banana            345             ≤5          <10             ≤5         <10        ≤5         <10          Y
38    8/2/2017       Org.Banana           400              5          <10             ≤5         <10        ≤5         <10       Y ‐ ER
39   8/31/2017    Org. Banana Puree       452            10.4         <10             <5         <10        <5         <10       Y ‐ ER



                                                                             Page 91 of 126
                                 Case 2:21-cv-01704
                                      Case MDL No. 2997
                                                    Document
                                                         Document
                                                             1-2 Filed
                                                                  86-303/29/21
                                                                        Filed 04/07/21
                                                                                 Page 93Page
                                                                                         of 127
                                                                                              226
                                                                                                PageID
                                                                                                  of 387#: 223
                                                                       banana


         A                 B              C         D          E             F       G       H          I          J          K           L
40   8/31/2017      Org. Banana Puree    450        11.1      <10            <5      <10     <5        <10       Y ‐ ER
41   8/31/2017      Org. Banana Puree    451        9.6       <10            <5      <10     <5        <10          Y
42   9/25/2017    Banana Puree w/lemon   599         <5       <10            <5      <10     <5        <10          Y
43   12/13/2017     Org. Banana Puree    769        5.3       <10           <10      <10     <5        <10          Y
44   12/14/2017     Org. Banana Puree    770        7.3       <10           <10      <10     <5        <10          Y
45   12/14/2017   Banana Puree w/lemon   771        5.3       <10            <5      <10     <5        <10          Y
46   12/14/2017   Banana Puree w/lemon   772        9.2       <10            <5      <10     <5        <10          Y
47   12/15/2017   Banana Puree w/lemon   774         <5       <10            <5      <10     <5        <10          Y
48    1/9/2018         Org. Banana        30        5.2       <10            <5      <10     <5        <10          Y
49   1/22/2018            Banana          52       14.4       <10            <5      <10     <5        <10       Y ‐ ER
50   1/22/2018            Banana          51         19       <10            <5      <10     <5        <10         N
51    2/8/2018            Banana          94        6.5       <10            <5      <10     <5        <10          Y
52    2/8/2018            Banana          93          9       <10            <5      <10     6.7       <10          Y
53   2/16/2018        Banana/Lemon       118       11.3       <10            <5      <10     <5        <10       Y ‐ ER
54   2/21/2018            Banana         125       10.2       <10            <5      <10     <5        <10       Y ‐ ER
55   2/26/2018         Org. Banana       131       10.75      <10            <5      <10     <5        <10       Y ‐ ER
56    3/6/2018            Banana         148        6.1       <10            <5      <10     <5        <10          Y
57    3/7/2018        Banana/Lemon       152       20.5       <10            <5      <10     <5        <10         N
58    3/7/2018       Banana/Lemon        151       25.4       <10            <5      <10     <5        <10         N
59   3/20/2018         Org. Banana       179        7.6       <10            <5      <10     <5        <10          Y
60   3/26/2018            Banana         183         <5       <10            <5      <10     <5        <10          Y
61   3/26/2018            Banana         182        5.9       <10            <5      <10     <5        <10          Y
62    4/3/2018         Org. Banana       195        7.6       <10            <5      <10     <5        <10          Y
63   5/15/2018            Banana         276        5.9       <10            <5      <10     <5        <10          Y
64   5/15/2018         Org. Banana       275        5.8       <10            <5      <10     <5        <10          Y
65    6/5/2018        Banana/Lemon       285        9.1       <10            <5      <10     9.9       <10          Y
66   6/14/2018        Banana/Lemon       296         <5       <10            <5      <10     <5        <10          Y
67   6/18/2018        Banana/Lemon       297        8.1       <10            <5      <10     7.1       <10          Y
68    7/2/2018            Banana         323         <5       <10            <5      <10     <5        <10          Y
69   7/10/2018            banana         323       36.5*      <10            <5      <10     <5        <10          Y     retest was <5
70   9/18/2018         Org. Banana       709       12.3       <10            <5      <10     <5        <10         N
71   10/9/2018            Banana         813       27.8       <10            <5      <10     6.5       <10       Y ‐ ER
72   10/9/2018            Banana         812        7.3       <10            <5      <10     <5        <10          Y
73   10/15/2018        Org. Banana       818       36.2       <10            <5      <10     <5        <10       Y ‐ ER
74   10/26/2018           Banana         856        5.8       <10            <5      <10     <5        <10          Y
75   11/1/2018         Org. Banana       869        9.1       <10            <5      <10     7.9       <10          Y
76   12/18/2018           Banana         1139        <5       <10            <5      <10     <5        <10          Y
77   12/18/2018           Banana         1138        <5       <10            <5      <10     <5        <10          Y
78   1/14/2019            Banana          42        6.1       <10            <5      <10     <5        <10          Y
79   1/14/2019            Banana          41         <5       <10            <5      <10     <5        <10          Y



                                                                    Page 92 of 126
                           Case 2:21-cv-01704
                                Case MDL No. 2997
                                              Document
                                                   Document
                                                       1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                           Page 94Page
                                                                                   of 127
                                                                                        227
                                                                                          PageID
                                                                                            of 387#: 224
                                                                 banana


        A             B             C         D          E             F       G       H          I        J   K   L
80   1/17/2019      Banana           56       <5        <10            <1      <10     <5        <10       Y
81   1/17/2019    Org. Banana        55       <5        <10            <1      <10     <5        <10       Y
82   2/11/2019      Banana          117       <5        <10            <5      <10     9.6       <10       Y
83   2/11/2019      Banana          116       <5        <10            <5      <10     7.5       <10       Y
84   2/13/2019      Banana          118       <5        <10            <5      <10     <5        <10       Y
85    3/6/2019    Org. Banana       147       7         <10            <5      <10     <5        <10       Y
86    8/7/2019   Banana/Lemon       337       <5        <10            <5      <10     <5        <10       Y
87   9/18/2019      Banana          560       <5        <10            <5      <10     <5        <10       Y




                                                              Page 93 of 126
                             Case 2:21-cv-01704
                                  Case MDL No. 2997
                                                Document
                                                     Document
                                                         1-2 Filed
                                                              86-303/29/21
                                                                    Filed 04/07/21
                                                                             Page 95Page
                                                                                     of 127
                                                                                          228
                                                                                            PageID
                                                                                              of 387#: 225
                                                                        pear


        A            B              C               D           E               F         G          H           I         J        K
                                              Arsenic result               Cadmium               Lead result           Acceptance
1       Date     Commodity      Preshipment       (ppb)        Spec.      result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2    8/23/2016     pear             555             <5          <10            <5         <10        <5         <10         Y
3    8/23/2016     pear             556             <5          <10            <5         <10        <5         <10         Y
4    8/24/2016     pear             557             <5          <10            <5         <10       11.7        <10         N
5    8/24/2016     pear             558            12.1         <10            <5         <10       11.8        <10         N
6    8/24/2016     pear             559             5.7         <10            <5         <10        6.1        <10         Y
7    8/24/2016     pear             560             5.8         <10            <5         <10        7.8        <10         Y
8    8/24/2016     pear             561            10.7         <10            <5         <10       12.2        <10         N
9    8/24/2016     pear             562             <5          <10            <5         <10        <5         <10         Y
10   8/24/2016     pear             563             6.3         <10            <5         <10        6.8        <10         Y
11   8/24/2016     pear             564             16          <10            <5         <10        7.9        <10         N
12   8/24/2016     pear             565             7.9         <10            <5         <10        5.9        <10         Y
13   8/24/2016     pear             566            20.9         <10            <5         <10        6.6        <10         N
14   8/24/2016     pear             567            10.2         <10            <5         <10        5.4        <10         Y
15   8/24/2016     pear             568             6.7         <10            <5         <10       22.2        <10         N
16   8/24/2016     pear             569             7.1         <10            <5         <10        6.6        <10         Y
17   8/24/2016     pear             570             7.8         <10            <5         <10       10.8        <10         N
18   8/24/2016     pear             571              9          <10            <5         <10       22.2        <10         N
19   8/24/2016     pear             572             6.6         <10            <5         <10        6.6        <10         Y
20   8/24/2016     pear             573             <5          <10            <5         <10        <5         <10         Y
21   8/24/2016     pear             574            17.5         <10            <5         <10       14.9        <10         N
22   8/24/2016     pear             575            10.4         <10            <5         <10        <5         ≤25         Y
23   8/24/2016     pear          574(flesh)        19.2         <10           29.4        <10       11.1        <10         N
24   8/24/2016     pear           574(skin)        36.9         <10           28.5        <10       16.1        <10         N
25    9/9/2016     pear             606             23          <10            <5         <10        <5         <10         N
26    9/9/2016     pear             607             6.4         <10            <5         <10       10.2        <10         Y
27    9/9/2016     pear             608             <5          <10            <5         <10        5.4        <10         Y
28    9/9/2016     pear             609             <5          <10            <5         <10        8.5        <10         Y
29    9/9/2016     pear             610            14.5         <10            <5         <10        9.4        <10         Y
30    9/9/2016     pear             611             <5          <10            <5         <10        6.3        ≤25         Y
31   9/15/2016     pear             623             14          <10            <5         <10        8.2        <10         Y
32   9/15/2016     pear             624            12.2         <10            <5         <10        8.3        <10         Y
33   9/15/2016     pear             625             9.4         <10            <5         <10        <5         <10         Y
34   9/15/2016     pear             626             <5          <10            <5         <10       9.4         <10         Y
35   9/15/2016     pear             627             <5          <10            <5         <10        <5         <10         Y


                                                                    Page 94 of 126
                        Case 2:21-cv-01704
                             Case MDL No. 2997
                                           Document
                                                Document
                                                    1-2 Filed
                                                         86-303/29/21
                                                               Filed 04/07/21
                                                                        Page 96Page
                                                                                of 127
                                                                                     229
                                                                                       PageID
                                                                                         of 387#: 226
                                                                pear


        A         B            C           D           E                F    G           H              I     J      K
36   9/19/2016   pear          636         <5         <10              <5    <10         <5         ≤20       N
37   9/20/2016   pear          641         37         <10              <5    <10        19.2        <10       N
38   9/20/2016   pear          642        22.1        <10              <5    <10         <5         <10       N
39   9/20/2016   pear          643        12.7        <10              <5    <10         <5         <10        Y
40   9/20/2016   pear          644         <5         <10              <5    <10         <5        ≤100        Y
41   9/21/2016   pear          647        8.1         <10              <5    <10         5.5        <10        Y
42   9/21/2016   pear          648         <5         <10              <5    <10         <5         <10        Y
43   9/21/2016   pear          649         <5         <10              <5    <10         <5         ≤25        Y
44   9/22/2016   pear          651         <5         <10              <5    <10         <5         <10        Y
45   9/22/2016   pear          652         <5         <10              <5    <10         <5         <10        Y
46   9/22/2016   pear          653         <5         <10              <5    <10         <5         <10        Y
47   9/22/2016   pear          654         <5         <10              <5    <10         <5         <10        Y
48   9/22/2016   pear          655         <5         <10              <5    <10         <5         <10        Y
49   9/22/2016   pear          656         <5         <10              <5    <10         <5         <10        Y
50   9/22/2016   pear          657         <5         <10              <5    <10         <5        <10         Y
51   9/22/2016   pear          658         <5         <10              <5    <10         <5        <10         Y
52   9/22/2016   pear          659         <5         <10              <5    <10        10.4       <10         Y
53   9/22/2016   pear          660         <5         <10              <5    <10         <5        ≤20         Y
54   9/22/2016   pear          663         <5         <10              <5    <10         <5        <10         Y
55   9/22/2016   pear          664        <10         <10              2     <10        <10                    Y
56   9/22/2016   pear          665                                                                 <10         Y
57   9/22/2016   pear          666        <10         <10               2    <10        <10        <10         Y
58   9/22/2016   pear          667        <10         <10               3    <10        <10        <10         Y
59   9/22/2016   pear          668        <10         <10              <1    <10        <10        <10         Y
60   9/22/2016   pear          669        <10         <10              <1    <10        <10        <10      Y ‐ ER
61   9/22/2016   pear          670         <5         <10              <5    <10         <5        <10         Y
62   9/22/2016   pear          671         8.5        <10              <5    <10         <5        <10         Y
63   9/22/2016   pear          672         <5         <10              <5    <10         <5        <10         Y
64   9/22/2016   pear          673        17.7        <10              <5    <10        9.7        <10        N
65   9/22/2016   pear          674         5.7        <10              <5    <10         <5        <10         Y
66   9/22/2016   pear          675         7.8        <10              <5    <10        6.8        <10         Y
67   9/22/2016   pear          677         5.6        <10              <5    <10         <5        <10         Y
68   9/22/2016   pear          678         9.5        <10              <5    <10        8.9        <10         Y
69   9/22/2016   pear          679         9.3        <10              <5    <10         <5        <10         Y
70   9/22/2016   pear          681         <5         <10              <5    <10        <5         <10         Y
71   9/22/2016   pear          682         <5         <10              <5    <10        <5         <10         Y


                                                            Page 95 of 126
                          Case 2:21-cv-01704
                               Case MDL No. 2997
                                             Document
                                                  Document
                                                      1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                          Page 97Page
                                                                                  of 127
                                                                                       230
                                                                                         PageID
                                                                                           of 387#: 227
                                                                 pear


          A         B             C          D          E                F     G           H              I   J   K
72     9/22/2016   pear          683         <5        <10              <5    <10           8        <10      Y
73     9/22/2016   pear          684         5.4       <10              <5    <10          <5        <10      Y
74     9/22/2016   pear          685         <5        <10              <5    <10          <5        <10      Y
75     9/22/2016   pear          686         <5        <10              <5    <10           5        <10      Y
76     9/22/2016   pear          687         <5        <10              <5    <10          <5        <10      Y
77     9/22/2016   pear          688         10        <10               2    <10         <10        <10      Y
78     9/22/2016   pear          689        <10        <10               2    <10         <10        <10      Y
79     9/22/2016   pear          690        <10        <10               1    <10          10        <10      Y
80     9/22/2016   pear          691        <10        <10               2    <10         <10        <10      Y
81     9/22/2016   pear          692         10        <10               1    <10         <10        <10      Y
82     9/22/2016   pear          693         10        <10              <1    <10         <10        <10      Y
83     9/22/2016   pear          694        <10        <10              <1    <10         <10        <10      Y
84     9/22/2016   pear          695        <10        <10              <1    <10         <10        <10      Y
85     9/22/2016   pear          696        <10        <10               1    <10         <10                 Y
86     9/22/2016   pear          698        <10        <10              <1    <10         <10        <10      Y
87     9/22/2016   pear          699        <10        <10               1    <10         <10        <10      Y
88     9/22/2016   pear          700        <10        <10               1    <10         <10        <10      Y
89     9/22/2016   pear          701        <10        <10               1    <10         <10        <10      Y
90     9/22/2016   pear          702         20        <10              <1    <10         <10        <10      N
91     9/22/2016   pear          703        <10        <10              <1    <10         <10        ≤20      Y
92     9/26/2016   pear          707        <10        <10              <1    <10         <10        <10      Y
93     9/26/2016   pear          708        <10        <10              <1    <10         <10        <10      Y
94     9/26/2016   pear          709        <10        <10               2    <10         <10        <10      N
95     9/26/2016   pear          710         <5        <10              <5    <10          <5        <10      Y
96     9/26/2016   pear          711         <5        <10              <5    <10          <5        <10      Y
97     9/26/2016   pear          712         <5        <10              <5    <10          <5        <10      Y
98     9/26/2016   pear          713         5.5       <10              <5    <10          <5        <10      Y
99     9/26/2016   pear          714         <5        <10              <5    <10          <5        <10      Y
100    9/27/2016   pear         715(1)      <10        <10              2     <10         <10        ≤30      N
101    9/27/2016   pear         715(2)      <10        <10              2     <10         <10        <10      N
102    9/27/2016   pear         717(1)      <10        <10              2     <10         <10        ≤20      N
103    9/27/2016   pear         717(2)      <10        <10              2     <10         <10        <10      N
104   10/24/2016   pear          766         <5        <10              <5    <10          <5        <10      N
105   10/24/2016   pear          767         <5        <10              <5    <10          <5        <10      Y
106   10/24/2016   pear          768         <5        <10              <5    <10          <5        ≤20      Y
107   10/28/2016   pear          776        10.8       <10              <5    <10          <5        ≤30      Y


                                                             Page 96 of 126
                                Case 2:21-cv-01704
                                     Case MDL No. 2997
                                                   Document
                                                        Document
                                                            1-2 Filed
                                                                 86-303/29/21
                                                                       Filed 04/07/21
                                                                                Page 98Page
                                                                                        of 127
                                                                                             231
                                                                                               PageID
                                                                                                 of 387#: 228
                                                                        pear


          A              B             C           D           E                 F     G         H              I   J   K
108   12/13/2016        pear           831        10          <10                2     <10      <10        <10      Y
109   12/13/2016        pear           832        <10         <10                2     <10      <10        <10      Y
110   12/13/2016        pear           833        <10         <10                1     <10      <10        ≤30      Y
111     1/5/2017     Fresh Pears        18        4.2         <15              <1.25   <10      3.5        <10      Y
112     1/5/2017     Fresh Pears        17        1.8         <15              <1.25   <10      9.5        <10      Y
113     1/5/2017     Fresh Pears        16        2.8         <15              <1.25   <10      10         <10      Y
114     1/5/2017     Fresh Pears        15        1.7         <15               1.4    <10        6        <10      Y
115     1/5/2017     Fresh Pears        14        1.5         <15               2.3    <10      1.8        <10      Y
116     1/5/2017     Fresh Pears        13        4.5         <15               2.2    <10      5.9        <10      Y
117     1/5/2017     Fresh Pears        12        3.8         <15              <1.25   <10        2        <10      Y
118     1/5/2017     Fresh Pears        11        2.1         <15              <1.25   <10      1.4        <10      Y
119     1/5/2017     Fresh Pears        10        2.4         <15              <1.25   <10     10.4        <10      N
120     1/5/2017     Fresh Pears         9        1.9         <15              <1.25   <10      3.9         <10     Y
121     1/5/2017     Fresh Pears         8        2.7         <15              <1.25   <10      2.4         <10     Y
122     1/5/2017     Fresh Pears         7          2         <15              <1.25   <10      1.8         <10     Y
123     1/9/2017     Pear Conc.         28        <10         <10                4     ≤20       20        ≤20      N
124     1/9/2017     Fresh Pears        27        5.2         <15              <1.25   <10      1.6         <10     Y
125     1/9/2017     Fresh Pears        26       <1.25        <15              <1.25   <10     <1.25        <10     Y
126     1/9/2017     Fresh Pears        25        2.3         <15              <1.25   <10      1.7         <10     Y
127     1/9/2017     Fresh Pears        24          2         <15              <1.25   <10        2         <10     Y
128     1/9/2017     Fresh Pears        23        2.1         <15              <1.25   <10      3.1         <10     Y
129     1/9/2017     Fresh Pears        21        1.8         <15              <1.25   <10      6.1         <10     Y
130     1/9/2017     Fresh Pears        20        3.4         <15              <1.25   <10       13         <10     N
131    1/10/2017     Pear Conc.         31        <10         <10                4     ≤20       20        <300     N
132    1/10/2017     Pear Conc.         30        <10         <10                3     ≤20      <10         ≤20     N
133    1/10/2017     Pear Conc.         29        <10         <10                2     ≤20      <10         ≤20     N
134    1/24/2017   Org.Fresh Pears      53        <10         <15               <1     <10      <10         <10     Y
135    1/24/2017   Org.Fresh Pears      52        <10         <15               <1     <10      <10        <10      Y
136    1/25/2017     Fresh Pears        60         <5         <15               <5     <10       <5        <10      Y
137    1/25/2017     Fresh Pears        59         <5         <15               <5     <10      7.4        <10      Y
138    1/25/2017     Fresh Pears        58         <5         <15               <5     <10       <5        <10      Y
139    1/25/2017     Fresh Pears        57         <5         <15               <5     <10       <5        <10      Y
140    1/25/2017     Fresh Pears        56         <5         <15               <5     <10       <5        <10      Y
141   1/25/2017      Fresh Pears       55          <5         <15               <5     <10       <5        <10      Y
142   1/25/2017      Fresh Pears       54         6.8         <15               <5     <10       <5        <10      Y
143   1/31/2017       Org.Pears        69          <5         <15               <5     <10       <5        <10      Y


                                                                    Page 97 of 126
                               Case 2:21-cv-01704
                                    Case MDL No. 2997
                                                  Document
                                                       Document
                                                           1-2 Filed
                                                                86-303/29/21
                                                                      Filed 04/07/21
                                                                               Page 99Page
                                                                                       of 127
                                                                                            232
                                                                                              PageID
                                                                                                of 387#: 229
                                                                       pear


         A               B             C          D           E                F     G          H              I     J      K
144    2/9/2017         Pear           84         ≤5         <10               ≤5    ≤20       ≤5         ≤20         Y
145    2/9/2017         Pear           83         ≤5         <10               ≤5    ≤20       ≤5         ≤20         Y
146   2/21/2017         Pear          102         ≤5         <10               ≤5    ≤20       5.1        ≤20         Y
147   2/21/2017         Pear          101         ≤5         <10               ≤5    ≤20       ≤5         ≤20         Y
148   2/27/2017         Pear          113        35.7        <10               6.5   ≤20                  ≤15        N
149   2/27/2017         Pear          112        46.2        <10              10.5   ≤20        8.7       ≤20        N
150    4/3/2017         Pear          172        <10         <10                5    ≤20       <10        ≤30        N
151    4/3/2017         Pear          171        <10         <10                5    ≤20       <10        ≤20        N
152    4/5/2017         Pear          175        <10         <10                3    ≤20       <10        ≤20        N
153   4/11/2017         Pear          181       30.2         <10               ≤5    ≤20       15.6       ≤30        N
154   4/18/2017      Pear Puree      189(1)       21         <10               8.6   <10        51        <10        N
155   4/18/2017      Pear Puree      189(2)       25         <10               8.4   <10        23        <10        N
156   4/19/2017      Pear Puree      192(1)      36.7        <10               7.3   <10       19.2       <10        N
157   4/19/2017      Pear Puree      192(2)      33.3        <10              11.3   <10       32.6       <10        N
158    5/9/2017      Fresh Pear       232        29.1        <15               ≤5    <10        ≤5        <10        N
159    5/9/2017      Fresh Pear       231        10.5        <15               ≤5    <10        ≤5        <10         Y
160    5/9/2017      Fresh Pear       230         7.8        <15               ≤5    <10        5.2       <10         Y
161    6/1/2017      Pear Puree       272        7.92        <10              1.98   <10       ≤10        <10        N
162    6/2/2017      Pear Puree       275        7.81        <10              1.95   <10       <10        <10        N
163   6/16/2017      Pear Conc.       301        <10         ≤10                8    ≤20       <10        ≤20      Y ‐ ER
164   6/16/2017      Pear Conc.       300        <10         ≤10                8    ≤20       <10        ≤20      Y ‐ ER
165   6/19/2017      Pear Conc.       303         10         ≤10                4    ≤20       <10        ≤10      Y ‐ ER
166   6/19/2017      Pear Conc.       302         10         ≤10                4    ≤20       <10        ≤20      Y ‐ ER
167   6/26/2017      Pear Conc.       316        3.86        <10              1.54   ≤20       <10        <10         Y
168   6/29/2017      Pear Conc.       323        3.89        <10              1.55   ≤20       <10        ≤25         Y
169    7/7/2017      Pear Conc.       329       15.24        <10              1.14   ≤20       <10        ≤20        N
170    7/7/2017      Pear Conc.       328       15.24        <10              1.14   ≤20       <10        ≤20        N
171    7/7/2017      Pear Conc.       326       15.24        <10              1.14   ≤20       <10        ≤20        N
172   7/12/2017      Pear Conc.       336        4.07        <10               1.6   ≤20       <10        ≤25        N
173   7/14/2017   Fresh Org. Pears    344         22         <15               ≤5    <10        ≤5        <10        N
174   7/17/2017   Fresh Org. Pears    351         25         <15               ≤5    <10        ≤5        <10        N
175   7/17/2017     Fresh Pears       357        31.7        <15               ≤5    <10        ≤5        <10        N
176   7/17/2017   Fresh Org. Pears    348        24.5        <15               ≤5    <10        ≤5        <10        N
177   7/17/2017     Fresh Pears       359         ≤5         <15               ≤5    <10        ≤5        <10         Y
178   7/17/2017     Fresh Pears       362         8.8        <15               5.9   <10        ≤5        <10         Y
179   7/17/2017   Fresh Org. Pears    350        12.7        <15               ≤5    <10        ≤5        <10         y


                                                                   Page 98 of 126
                              Case 2:21-cv-01704
                                    Case MDL No. Document
                                                 2997 Document
                                                          1-2 Filed
                                                                86-303/29/21
                                                                      Filed 04/07/21
                                                                              Page 100
                                                                                     Page
                                                                                       of 127
                                                                                           233PageID
                                                                                               of 387 #: 230
                                                                      pear


         A               B            C          D           E                F     G          H           I      J      K
180   7/17/2017   Fresh Org. Pears   349          ≤5        <15              ≤5    <10          ≤5        <10      y
181   7/17/2017   Fresh Org. Pears   347          9.9       <15              ≤5    <10          ≤5        <10      y
182   7/17/2017     Fresh Pears      352           9        <15              ≤5    <10          ≤5        <10      y
183   7/17/2017     Fresh Pears      353          5.7       <15              ≤5    <10          ≤5        <10      Y
184   7/17/2017     Fresh Pears      354          ≤5        <15              ≤5    <10          ≤5        <10      Y
185   7/17/2017     Fresh Pears      356          5.9       <15              5.6   <10          <5        <10      Y
186   7/17/2017     Fresh Pears      355          11        <15              <5    <10          <5        <10      Y
187   7/17/2017     Fresh Pears      358         15.8       <15              <5    <10          <5        <10   Y ‐ ER
188   7/19/2017   Fresh Org. Pears   370         10.6       <15              ≤5    <10          ≤5        <10      Y
189   7/19/2017     Fresh Pears      369          5.1       <15              ≤5    <10          ≤5        <10      Y
190   7/19/2017     Fresh Pears      361          ≤5        <15              ≤5    <10          ≤5        <10      Y
191   7/19/2017     Fresh Pears      360          10        <15              ≤5    <10          ≤5        <10      Y
192   7/19/2017   Fresh Org. Pears   368         10.1       <15              5.5   <10          ≤5        <10      Y
193   7/19/2017   Fresh Org. Pears   367          ≤5        <15              ≤5    <10          ≤5        <10      Y
194   7/19/2017     Fresh Pears      366          ≤5        <15              ≤5    <10          ≤5        <10      Y
195   7/19/2017     Fresh Pears      365          ≤5        <15              ≤5    <10          ≤5        <10      Y
196    8/2/2017     Fresh Pears      399         13.1       <15              ≤5    <10          ≤5        <10      Y
197   8/15/2017      Org.Pears       416          ≤5        <15              ≤5    <10          ≤5        <10      Y
198   8/30/2017        Pears         445         16.1       <15               5    <10          5.6       <10     N
199   8/30/2017        Pears         448         32.8       <15              <5    <10          9.3       <10     N
200   8/30/2017        Pears         449          41        <15              <5    <10          7.9       <10     N
201   8/30/2017        Pears         444          <5        <15              <5    <10          <5        <10      Y
202   8/30/2017        Pears         447          <5        <15              <5    <10          <5        <10      Y
203   8/30/2017        Pears         442         11.2       <15              <5    <10          <5        <10      Y
204   8/30/2017        Pears         443          7.1       <15              <5    <10           7        <10      Y
205   8/30/2017        Pears         446          8.1       <15              <5    <10          8.7       <10      Y
206   8/30/2017        Pears         440          7.2       <15              <5    <10         11.2       <10     N
207   8/30/2017        Pears         439          19        <15              <5    <10           8        <10     N
208   8/30/2017        Pears         438         19.8       <15              <5    <10         10.4       <10     N
209   8/30/2017        Pears         441         17.6       <15              <5    <10          12        <10     N
210    9/2/2017      Org Pears       485          <5        <15              <5    <10          7.1       <10      Y
211    9/5/2017        Pears         464         17.1       <15              <5    <10          <5        <10     N
212    9/5/2017        Pears         462         13.7       <15              <5    <10          5.6       <10      Y
213    9/5/2017        Pears         455           5        <15               5    <10         12.7       <10     N
214   9/5/2017         Pears         470         16.9       <15              <5    <10         17.7       <10     N
215   9/5/2017         Pears         469        21.65       <15              <5    <10        17.65       <10     N


                                                                  Page 99 of 126
                         Case 2:21-cv-01704
                               Case MDL No. Document
                                            2997 Document
                                                     1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                         Page 101
                                                                                Page
                                                                                  of 127
                                                                                      234PageID
                                                                                          of 387 #: 231
                                                                 pear


         A        B              C          D           E               F      G          H           I      J      K
216   9/5/2017   Pears          459        32.3        <15              <5    <10          6         <10     N
217   9/5/2017   Pears          463        26.2        <15              <5    <10         <5         <10     N
218   9/5/2017   Pears          460        27.3        <15              <5    <10         5.8        <10     N
219   9/5/2017   Pears          468        16.5        <15              <5    <10         6.3        <10     N
220   9/5/2017   Pears          457         9.2        <15              <5    <10         <5         <10      Y
221   9/5/2017   Pears          456         <5         <15              <5    <10         <5         <10      Y
222   9/5/2017   Pears          454         9.6        <15              <5    <10         5.5        <10      Y
223   9/5/2017   Pears          466         8.6        <15              <5    <10         7.1        <10      Y
224   9/5/2017   Pears          467        10.7        <15              <5    <10         <5         <10      Y
225   9/5/2017   Pears          461         5.7        <15              <5    <10         <5         <10      Y
226   9/5/2017   Pears          458         12         <15              <5    <10         <5         <10      Y
227   9/5/2017   Pears          465         7.1        <15              <5    <10        10.6        <10      Y
228   9/5/2017   Pears          453        15.8        <15              <5    <10         7.2        <10   Y ‐ ER
229   9/7/2017   Pears          534        19.6        <15              <5    <10         <5         <10     N
230   9/7/2017   Pears          533         38         <15              <5    <10         <5         <10     N
231   9/7/2017   Pears          527        26.8        <15              <5    <10         <5         <10     N
232   9/7/2017   Pears          532        21.4        <15              <5    <10         5.5        <10     N
233   9/7/2017   Pears          531        18.4        <15              <5    <10         <5         <10     N
234   9/7/2017   Pears          530        18.5        <15              <5    <10        11.4        <10     N
235   9/7/2017   Pears          525        17.5        <15              <5    <10         7.7        <10     N
236   9/7/2017   Pears          524        29.4        <15              <5    <10         6.5        <10     N
237   9/7/2017   Pears          520        27.1        <15              <5    <10         8.8        <10     N
238   9/7/2017   Pears          515        21.1        <15              <5    <10         7.6        <10     N
239   9/7/2017   Pears          529        11.2        <15              <5    <10         <5         <10      Y
240   9/7/2017   Pears          536         8.9        <15              <5    <10         <5         <10      Y
241   9/7/2017   Pears          537        14.3        <15              <5    <10          8         <10      Y
242   9/7/2017   Pears          538        14.5        <15              <5    <10         8.8        <10      Y
243   9/7/2017   Pears          539        13.5        <15              <5    <10         <5         <10      Y
244   9/7/2017   Pears          540        23.7        <15              <5    <10         <5         <10     N
245   9/7/2017   Pears          541        24.2        <15              <5    <10         5.7        <10     N
246   9/7/2017   Pears          542         38         <15              <5    <10         5.7        <10     N
247   9/7/2017   Pears          526         8.9        <15              <5    <10         <5         <10      Y
248   9/7/2017   Pears          535        20.6        <15              <5    <10         <5         <10     N
249   9/7/2017   Pears          495        21.1        <15              <5    <10         5.7        <10     N
250   9/7/2017   Pears          496        15.6        <15              <5    <10         6.9        <10     N
251   9/7/2017   Pears          503        19.8        <15              <5    <10        10.2        <10     N


                                                            Page 100 of 126
                           Case 2:21-cv-01704
                                 Case MDL No. Document
                                              2997 Document
                                                       1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                           Page 102
                                                                                  Page
                                                                                    of 127
                                                                                        235PageID
                                                                                            of 387 #: 232
                                                                   pear


         A            B            C          D           E               F      G          H           I    J   K
252    9/7/2017     Pears         506          7         <15              <5    <10         5.5        <10   Y
253    9/7/2017     Pears         509         22         <15              <5    <10         10         <10   N
254    9/7/2017     Pears         510        12.5        <15              <5    <10         5.2        <10   Y
255    9/7/2017     Pears         512         13         <15              <5    <10        36.9        <10   N
256    9/7/2017     Pears         514         7.4        <15              <5    <10         <5         <10   Y
257    9/7/2017     Pears         517         14         <15              <5    <10         <5         <10   Y
258    9/7/2017     Pears         518         <5         <15              <5    <10         <5         <10   Y
259    9/7/2017     Pears         519          7         <15              <5    <10         <5         <10   Y
260    9/7/2017     Pears         521         7.7        <15              <5    <10         <5         <10   Y
261    9/7/2017     Pears         516        11.1        <15              <5    <10         <5         <10   Y
262    9/7/2017     Pears         522         <5         <15              <5    <10         <5         <10   Y
263    9/7/2017     Pears         523        12.1        <15              <5    <10         <5         <10   Y
264    9/7/2017     Pears         513         5.3        <15              <5    <10         5.4        <10   Y
265    9/7/2017     Pears         511         <5         <15              <5    <10         <5         <10   Y
266    9/7/2017     Pears         508         <5         <15              <5    <10         5.2        <10   Y
267    9/7/2017     Pears         507        11.9        <15              <5    <10         8.3        <10   Y
268    9/7/2017     Pears         505        10.9        <15              <5    <10         <5         <10   Y
269    9/7/2017     Pears         504        13.4        <15              <5    <10         <5         <10   Y
270    9/7/2017     Pears         502         5.2        <15              <5    <10         <5         <10   Y
271    9/7/2017     Pears         501         7.7        <15              <5    <10         5.3        <10   Y
272    9/7/2017     Pears         500         <5         <15              <5    <10         <5         <10   Y
273    9/7/2017     Pears         499         <5         <15              <5    <10         <5         <10   Y
274    9/7/2017     Pears         494        10.4        <15              <5    <10          8         <10   Y
275    9/7/2017     Pears         497          9         <15              <5    <10         5.4        <10   Y
276    9/7/2017     Pears         498        12.9        <15              <5    <10         <5         <10   Y
277    9/7/2017   Org Pears       484         <5         <15              <5    <10         8.4        <10   Y
278    9/7/2017   Pear Puree      551        12.5        <10              <5    <10         9.8        <10   Y
279   9/13/2017   Pear Puree      550        11.8        <10              <5    <10        11.3        <10   Y
280   9/15/2017     Pears         573        27.8        <15              <5    <10         6.1        <10   N
281   9/15/2017     Pears         574         37         <15              <5    <10         <5         <10   N
282   9/15/2017     Pears         557        11.3        <15              <5    <10         <5         <10   Y
283   9/15/2017     Pears         575        12.9        <15              <5    <10         8.5        <10   Y
284   9/15/2017     Pears         572        14.5        <15              <5    <10        10.5        <10   Y
285   9/15/2017     Pears         571        14.1        <15              <5    <10         <5         <10   Y
286   9/15/2017     Pears         566        11.1        <15              <5    <10         7.1        <10   Y
287   9/15/2017     Pears         564        10.2        <15              <5    <10         <5         <10   Y


                                                              Page 101 of 126
                           Case 2:21-cv-01704
                                 Case MDL No. Document
                                              2997 Document
                                                       1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                           Page 103
                                                                                  Page
                                                                                    of 127
                                                                                        236PageID
                                                                                            of 387 #: 233
                                                                   pear


         A            B            C          D           E               F      G          H           I      J      K
288   9/15/2017      Pears        562         7.4        <15              <5    <10         6.4        <10      Y
289   9/15/2017      Pears        561         10         <15              <5    <10         5.8        <10      Y
290   9/15/2017      Pears        563        15.6        <15              <5    <10         9.3        <10   Y ‐ ER
291   9/15/2017      Pears        570        36.2        <15              <5    <10         5.5        <10     N
292   9/15/2017      Pears        569        23.7        <15              <5    <10        17.8        <10     N
293   9/15/2017      Pears        568        24.7        <15              <5    <10         9.4        <10     N
294   9/15/2017      Pears        567        29.9        <15              <5    <10         5.2        <10     N
295   9/15/2017      Pears        565        22.3        <15              <5    <10         5.5        <10     N
296   9/15/2017      Pears        560        22.7        <15              <5    <10         <5         <10     N
297   9/15/2017      Pears        559         31         <15              <5    <10         5.1        <10     N
298   9/15/2017      Pears        558        50.1        <15              <5    <10        11.6        <10     N
299   9/15/2017    Org Pears      556         9.9        <15              <5    <10         7.4        <10      Y
300   9/15/2017    Org Pears      555        28.6        <15              <5    <10         <5         <10     N
301   9/15/2017   Org Pears       554         5.6        <15              <5    <10         <5         <10      Y
302   9/15/2017   Pear Puree      585        23.1        <10              <5    <10        39.5        <10     N
303   9/19/2017   Org Pears       587         <5         <15              <5    <10         <5         <10      Y
304   9/19/2017   Org Pears       588         <5         <15              <5    <10         <5         <10      Y
305   9/27/2017      Pears        707         <5         <15              <5    <10         15         <10     N
306   9/27/2017      Pears        653        18.9        <15              <5    <10         <5         <10     N
307   9/27/2017      Pears        627         <5         <15              <5    <10         <5         <10      Y
308   9/27/2017      Pears        628         <5         <15              <5    <10         <5         <10      Y
309   9/27/2017      Pears        629         <5         <15              <5    <10         <5         <10      Y
310   9/27/2017      Pears        630         <5         <15              <5    <10         <5         <10      Y
311   9/27/2017      Pears        626         <5         <15              <5    <10         <5         <10      Y
312   9/27/2017     Pears         631         <5         <15              <5    <10         <5         <10      Y
313   9/27/2017     Pears         632         <5         <15              <5    <10         <5         <10      Y
314   9/27/2017     Pears         633         <5         <15              <5    <10         <5         <10     Y
315   9/27/2017     Pears         634        7.2         <15              <5    <10         <5         <10     Y
316   9/27/2017     Pears         635         <5         <15              <5    <10         <5         <10     Y
317   9/27/2017     Pears         636         <5         <15              <5    <10         <5         <10     Y
318   9/27/2017     Pears         637         <5         <15              <5    <10         <5         <10     Y
319   9/27/2017     Pears         638         <5         <15              <5    <10         <5         <10     Y
320   9/27/2017     Pears         639         <5         <15              <5    <10         <5         <10     Y
321   9/27/2017     Pears         640         <5         <15              <5    <10         <5         <10     Y
322   9/27/2017     Pears         641         <5         <15              <5    <10         <5         <10     Y
323   9/27/2017     Pears         642         <5         <15              <5    <10         <5         <10     Y


                                                              Page 102 of 126
                              Case 2:21-cv-01704
                                    Case MDL No. Document
                                                 2997 Document
                                                          1-2 Filed
                                                                86-303/29/21
                                                                      Filed 04/07/21
                                                                              Page 104
                                                                                     Page
                                                                                       of 127
                                                                                           237PageID
                                                                                               of 387 #: 234
                                                                      pear


         A           B                C          D           E               F      G          H           I    J   K
324   9/27/2017     Pears            643         <5         <15              <5    <10         <5         <10   Y
325   9/27/2017     Pears            644         <5         <15              <5    <10         <5         <10   Y
326   9/27/2017     Pears            645         <5         <15              <5    <10         <5         <10   Y
327   9/27/2017     Pears            646        5.3         <15              <5    <10         <5         <10   Y
328   9/27/2017     Pears            647         <5         <15              <5    <10         <5         <10   Y
329   9/27/2017   Org Pears          648        18.1        <15              <5    <10         <5         <10   N
330   9/27/2017     Pears            612        36.9        <15              <5    <10         <5         <10   N
331   9/27/2017     Pears            624         <5         <15              <5    <10        11.4        <10   N
332   9/27/2017     Pears            610         8.9        <15              <5    <10         <5         <10   Y
333   9/27/2017     Pears            611         <5         <15              <5    <10         <5         <10   Y
334   9/27/2017     Pears            613         <5         <15              <5    <10         <5         <10   Y
335   9/27/2017     Pears            614         <5         <15              <5    <10         <5         <10   Y
336   9/27/2017     Pears            623         <5         <15              <5    <10         <5         <10   Y
337   9/27/2017     Pears            622         5.1        <15              <5    <10         <5         <10   Y
338   9/27/2017     Pears            621         <5         <15              <5    <10          7         <10   Y
339   9/27/2017     Pears            620         9.7        <15              <5    <10         <5         <10   Y
340   9/27/2017    Pears             619         <5         <15              <5    <10         <5         <10   Y
341   9/27/2017    Pears             618         <5         <15              <5    <10         <5         <10   Y
342   9/27/2017    Pears             617         <5         <15              <5    <10         <5         <10   Y
343   9/27/2017    Pears             616         <5         <15              <5    <10        5.3         <10   Y
344   9/27/2017    Pears             615         <5         <15              <5    <10          5         <10   Y
345   9/27/2017    Pears             625         <5         <15              <5    <10         <5         <10   Y
346   9/27/2017    Pears             652          5         <15              <5    <10        5.3         <10   Y
347   9/27/2017    Pears             651         11         <15              <5    <10        6.9         <10   Y
348   9/27/2017    Pears             650         9.8        <15              <5    <10        5.9         <10   Y
349   9/27/2017    Pears             649        11.2        <15              <5    <10        5.4         <10   Y
350   10/5/2017    Pears             670         <5         <15              <5    <10         <5         <10   Y
351   10/5/2017    Pears             669         <5         <15              <5    <10         <5         <10   Y
352   10/5/2017    Pears             668         <5         <15              <5    <10         <5         <10   Y
353   10/5/2017    Pears             667         <5         <15              <5    <10         <5         <10   Y
354   10/5/2017    Pears             666         <5         <15              <5    <10         <5         <10   Y
355   10/5/2017    Pears             665         <5         <15              <5    <10         <5         <10   Y
356   10/5/2017    Pears             664         <5         <15              <5    <10         <5         <10   Y
357   10/9/2017    Pears             679          8         <15              <5    <10         <5         <10   Y
358   10/9/2017    Pears             674         <5         <15              <5    <10         <5         <10   Y
359   10/9/2017    Pears             675         <5         <15              <5    <10         <5         <10   Y


                                                                 Page 103 of 126
                            Case 2:21-cv-01704
                                  Case MDL No. Document
                                               2997 Document
                                                        1-2 Filed
                                                              86-303/29/21
                                                                    Filed 04/07/21
                                                                            Page 105
                                                                                   Page
                                                                                     of 127
                                                                                         238PageID
                                                                                             of 387 #: 235
                                                                    pear


          A            B            C          D           E               F      G          H           I    J   K
360    10/9/2017     Pears         678         8.9        <15              <5    <10         10         <10   Y
361    10/9/2017     Pears         677         7.3        <15              <5    <10         <5         <10   Y
362    10/9/2017     Pears         676         7.5        <15              <5    <10         6.9        <10   Y
363   10/18/2017     Pears         703         13         <15              <5    <10         <5         <10   Y
364   10/18/2017     Pears         702        13.2        <15              <5    <10         <5         <10   Y
365   10/18/2017     Pears         696         6.9        <15              <5    <10         <5         <10   Y
366   10/18/2017     Pears         694         <5         <15              <5    <10         <5         <10   Y
367   10/18/2017     Pears         693         8.5        <15              <5    <10         9.5        <10   Y
368   10/18/2017     Pears         692        14.2        <15              <5    <10         7.3        <10   Y
369   10/18/2017     Pears         708         <5         <15              <5    <10         7.8        <10   Y
370   10/18/2017     Pears         704         <5         <15              <5    <10         <5         <10   Y
371   10/18/2017     Pears         705         <5         <15              <5    <10         <5         <10   Y
372   10/18/2017     Pears         706         <5         <15              <5    <10         8.4        <10   Y
373   10/18/2017     Pears         710         <5         <15              <5    <10         6.7        <10   y
374   10/18/2017     Pears         709         <5         <15              <5    <10          6         <10   y
375   10/18/2017     Pears         701        15.5        <15              <5    <10         8.7        <10   N
376   10/18/2017     Pears         700        21.5        <15              <5    <10         <5         <10   N
377   10/18/2017     Pears         699        23.4        <15              <5    <10        22.6        <10   N
378   10/18/2017     Pears         698        19.8        <15              <5    <10         <5         <10   N
379   10/18/2017     Pears         697        30.4        <15              <5    <10         <5         <10   N
380   10/18/2017     Pears         691        31.7        <15              <5    <10        13.8        <10   N
381   10/18/2017     Pears         695         7.3        <15              <5    <10         <5         <10   Y
382   10/18/2017     Pears         690        10.2        <15              <5    <10         <5         <10   Y
383   10/18/2017     Pears         689          9         <15              <5    <10         <5         <10   Y
384   10/18/2017     Pears         688        14.7        <15              <5    <10         <5         <10   Y
385   10/18/2017     Pears         687        10.1        <15              <5    <10         <5         <10   Y
386   10/18/2017     Pears         686        10.3        <15              <5    <10         <5         <10   Y
387   11/22/2017     Pears         738         <5         <15              <5    <10         <5         <10   Y
388   11/22/2017     Pears         737         <5         <15              <5    <10         <5         <10   Y
389   11/22/2017     Pears         736         <5         <15              <5    <10         <5         <10   Y
390   11/22/2017     Pears         735         <5         <15              <5    <10         <5         <10   Y
391   11/22/2017     Pears         734         <5         <15              <5    <10         <5         <10   Y
392   11/22/2017     Pears         733         <5         <15              <5    <10        6.7         <10   Y
393   11/28/2017     Pears         746        53.2        <15              <5    <10         <5         <10   N
394   11/28/2017   Org. Pears      745         <5         <15              <5    <10         <5         <10   Y
395   11/28/2017   Org. Pears      744         <5         <15              <5    <10         <5         <10   Y


                                                               Page 104 of 126
                            Case 2:21-cv-01704
                                  Case MDL No. Document
                                               2997 Document
                                                        1-2 Filed
                                                              86-303/29/21
                                                                    Filed 04/07/21
                                                                            Page 106
                                                                                   Page
                                                                                     of 127
                                                                                         239PageID
                                                                                             of 387 #: 236
                                                                    pear


          A            B            C          D           E                F     G          H           I    J   K
396   11/28/2017   Org. Pears      743         <5         <15              <5    <10         <5         <10   Y
397   11/28/2017   Org. Pears      742         <5         <15              <5    <10         <5         <10   Y
398   11/28/2017   Org. Pears      741         <5         <15              <5    <10         <5         <10   Y
399   12/19/2017   Org. Pears      778         6.4        <15              <5    <10         <5         <10   Y
400   12/19/2017   Org. Pears      779        32.7        <15              <5    <10         <5         <10   N
401   12/19/2017   Org. Pears      780        16.7        <15              <5    <10         5.1        <10   N
402   12/19/2017   Org. Pears      781         8.7        <15              <5    <10         <5         <10   Y
403   12/19/2017   Org. Pears      782         <5         <15              <5    <10         <5         <10   Y
404   12/19/2017   Org. Pears      783        38.2        <15              <5    <10        10.4        <10   N
405   12/19/2017   Org. Pears      784         <5         <15              <5    <10         <5         <10   Y
406   12/19/2017   Org. Pears      785        54.6        <15              <5    <10         <5         <10   N
407     1/4/2018     Pears          21         80         <15               8    <10        <10         <10   Y
408     1/8/2018     Pears          19         <5         <15              <5    <10         <5         <10
409     1/8/2018     Pears          18         <5         <15              <5    <10         <5         <10
410     1/8/2018     Pears          17         5.1        <15              <5    <10         <5         <10
411     1/8/2018     Pears          16        12.2        <15              <5    <10         <5         <10
412     1/8/2018     Pears          15        13.8        <15              <5    <10         <5         <10
413    1/23/2018     Pears          57        11.6        <15              7.3   <10         <5         <10   Y
414    1/23/2018     Pears          56         <5         <15              <5    <10         <5         <10   Y
415    1/23/2018     Pears          55         <5         <15              <5    <10         <5         <10   Y
416    1/23/2018     Pears          54         9.3        <15              <5    <10         <5         <10   Y
417    2/12/2018   Org. Pears      103         <5         <15              <5    <10         <5         <10   Y
418    2/12/2018   Org. Pears      102         <5         <15              <5    <10         <5         <10   Y
419    2/12/2018   Org. Pears      101         <5         <15              <5    <10         <5         <10   Y
420    2/12/2018   Org. Pears      100         <5         <15              <5    <10         <5         <10   Y
421    7/11/2018     Pears         367         <5         <15              <5    <10         <5         <10   Y
422    7/11/2018     Pears         366         8.7        <15              <5    <10         <5         <10   Y
423    7/11/2018     Pears         365         <5         <15              <5    <10         <5         <10   Y
424    7/11/2018     Pears         364         <5         <15              <5    <10         <5         <10   Y
425    7/11/2018     Pears         363         <5         <15              <5    <10         <5         <10   Y
426    7/11/2018     Pears         362         <5         <15              <5    <10         <5         <10   Y
427    7/11/2018     Pears         361        10.1        <15              <5    <10         <5         <10   Y
428    7/11/2018     Pears         360         <5         <15              <5    <10         <5         <10   Y
429    7/11/2018   Org. Pears      359        12.4        <15              <5    <10         <5         <10   Y
430    7/11/2018   Org. Pears      358         8.3        <15              <5    <10         <5         <10   Y
431    7/11/2018   Org. Pears      357         8.7        <15              <5    <10         <5         <10   Y


                                                               Page 105 of 126
                           Case 2:21-cv-01704
                                 Case MDL No. Document
                                              2997 Document
                                                       1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                           Page 107
                                                                                  Page
                                                                                    of 127
                                                                                        240PageID
                                                                                            of 387 #: 237
                                                                   pear


         A            B            C          D           E               F      G          H           I    J   K
432   7/11/2018   Org. Pears      356         7.6        <15              <5    <10         <5         <10   Y
433   7/11/2018   Org. Pears      355         <5         <15              <5    <10         <5         <10   Y
434   7/11/2018   Org. Pears      354          8         <15              <5    <10         <5         <10   Y
435   7/16/2018   Org. Pears      381         6.5        <15              <5    <10         <5         <10   Y
436   7/16/2018     pear          367         <5                          <5                <5
437   7/16/2018     pear          366         8.7                         <5                <5
438   7/16/2018     pear          365         <5                          <5                <5
439   7/16/2018     pear          364         <5                          <5                <5
440   7/16/2018     pear          363         <5                          <5                <5
441   7/16/2018     pear          362         <5                          <5                <5
442   7/16/2018     pear          361        10.1                         <5                <5
443   7/16/2018     pear          360         <5                          <5                <5
444   7/16/2018     pear          359        12.4                         <5                <5
445   7/16/2018     pear          358         8.3                         <5                <5
446   7/16/2018     pear          357         8.7                         <5                <5
447   7/16/2018     pear          356         7.6                         <5                <5
448   7/16/2018     pear          355         <5                          <5                <5
449   7/16/2018     pear          354          8                          <5                <5
450   7/18/2018   Org. Pears      384         35         <15              <5    <10         <5         <10   N
451   7/18/2018     pear          381         6.5                         <5                <5
452   7/24/2018     pear          384         35                          <5                <5
453    8/7/2018     pear          427         10                          <5                <5
454    8/7/2018     pear          426         6.4                         <5                <5
455    8/7/2018     pear          425         <5                          <5                <5
456    8/7/2018     pear          424        20.9                         <5                <5
457    8/7/2018     pear          423        19.6                         <5                <5
458    8/7/2018     pear          422        16.2                         <5                <5
459   8/13/2018     pear          442        13.7                         <5                <5
460   8/14/2018     pear          448         <5                          <5                <5
461   8/14/2018     pear          447         <5                          <5                <5
462   8/14/2018     pear          446         <5                          <5                <5
463   8/15/2018     pear          451         <5                          <5                <5
464   8/15/2018     pear          450         <5                          <5                <5
465   8/15/2018     pear          449         <5                          <5                <5
466   8/20/2018     pear          467         <5                          <5                <5
467   8/21/2018     pear          521         <5                          <5                <5


                                                              Page 106 of 126
                         Case 2:21-cv-01704
                               Case MDL No. Document
                                            2997 Document
                                                     1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                         Page 108
                                                                                Page
                                                                                  of 127
                                                                                      241PageID
                                                                                          of 387 #: 238
                                                                 pear


         A         B             C          D           E               F      G          H           I   J   K
468   8/21/2018   pear          520          6                          <5                <5
469   8/21/2018   pear          519         <5                          <5                <5
470   8/21/2018   pear          518          8                          <5                <5
471   8/21/2018   pear          517          6                          <5                <5
472   8/21/2018   pear          516         <5                          <5                <5
473   8/21/2018   pear          515         <5                          <5                <5
474   8/21/2018   pear          514         <5                          <5                <5
475   8/21/2018   pear          513         <5                          <5                <5
476   8/21/2018   pear          512         6.1                         <5                <5
477   8/21/2018   pear          511         <5                          <5               11.1
478   8/21/2018   pear          510         <5                          <5               11.2
479   8/21/2018   pear          509         <5                          <5               11.6
480   8/21/2018   pear          508         <5                          <5               10.3
481   8/21/2018   pear          507         <5                          <5                <5
482   8/21/2018   pear          506         <5                          <5               10.4
483   8/21/2018   pear          505         <5                          <5                9.9
484   8/21/2018   pear          504         <5                          <5                8.9
485   8/21/2018   pear          503         <5                          <5                <5
486   8/21/2018   pear          502         <5                          <5                9.5
487   8/21/2018   pear          501         <5                          <5                <5
488   8/21/2018   pear          500         <5                          <5               10.9
489   8/21/2018   pear          499         <5                          <5               13.2
490   8/21/2018   pear          498         <5                          <5                9.7
491   8/21/2018   pear          497         <5                          <5                9.2
492   8/21/2018   pear          496         <5                          <5                <5
493   8/21/2018   pear          495         <5                          <5                <5
494   8/21/2018   pear          494         <5                          <5                <5
495   8/21/2018   pear          493         <5                          <5                <5
496   8/21/2018   pear          492         <5                          <5                <5
497   8/21/2018   pear          491         <5                          <5                <5
498   8/21/2018   pear          490         <5                          <5                <5
499   8/21/2018   pear          489         <5                          <5                <5
500   8/21/2018   pear          488         <5                          <5                <5
501   8/21/2018   pear          487         6.4                         <5                <5
502   8/21/2018   pear          486        11.6                         <5                <5
503   8/21/2018   pear          485         <5                          <5                <5


                                                            Page 107 of 126
                         Case 2:21-cv-01704
                               Case MDL No. Document
                                            2997 Document
                                                     1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                         Page 109
                                                                                Page
                                                                                  of 127
                                                                                      242PageID
                                                                                          of 387 #: 239
                                                                  pear


         A         B             C          D           E                 F    G          H           I    J     K
504   8/21/2018   pear          484         7.3                           <5              <5
505   8/21/2018   pear          483         <5                            <5              <5
506   8/21/2018   pear          482         <5                            <5              <5
507   8/21/2018   pear          481        15.1                           <5              <5
508   8/21/2018   pear          480         6.4                           <5              <5
509   8/21/2018   pear          479        26.8                           <5              <5
510   8/21/2018   pear          478         15                            <5              6.1
511   8/21/2018   pear          477         <5                            <5              <5
512   8/21/2018   pear          476        11.4                           <5              <5
513   8/21/2018   pear          475        12.3                           <5             12.5
514   8/21/2018   pear          474         23                            <5              <5
515   8/21/2018   pear          473         <5                            <5              <5
516   8/21/2018   pear          472        36.8                           <5              <5
517   8/21/2018   pear          471         26                            <5              9.3
518   8/21/2018   pear          470        12.7                           <5              <5
519   8/21/2018   pear          469         <5                            <5              <5
520   8/21/2018   pear          468        10.8                           <5              <5
521   8/27/2018   pear          538         <5                            <5              <5
522   8/27/2018   pear          537         <5                            <5              <5
523   8/27/2018   pear          536         <5                            <5              <5
524   8/27/2018   pear          535         <5                            <5              <5
525   8/27/2018   pear          534         <5                            <5              <5
526   8/27/2018   pear          533         <5                            <5              <5
527   8/27/2018   pear          532         <5                            <5              <5
528   8/27/2018   pear          531         <5                            <5              <5
529   8/31/2018   pear          544        <10                           <10             <10                   Genista
530   8/31/2018   pear          543         <5                            <5              <5
531    9/4/2018   pear          579        <10                           <10             <10         <5    Y   Genista
532    9/4/2018   pear          578        <10                           <10             <10         <5    Y   Genista
533   9/4/2018    pear          577        <10                           <10             <10         <5    Y   Genista
534   9/4/2018    pear          576        <10                           <10             <10         <5    Y   Genista
535   9/4/2018    pear          575        <10                           <10             <10         <5    Y   Genista
536   9/4/2018    pear          574        <10                           <10              14               Y   Genista
537   9/4/2018    pear          573        <10                           <10             <10               Y   Genista
538   9/4/2018    pear          572         18         <15               <10   <10       <10         <10   N   Genista
539   9/4/2018    pear          571        <10                           <10             <10               Y   Genista


                                                             Page 108 of 126
                         Case 2:21-cv-01704
                               Case MDL No. Document
                                            2997 Document
                                                     1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                         Page 110
                                                                                Page
                                                                                  of 127
                                                                                      243PageID
                                                                                          of 387 #: 240
                                                                 pear


         A         B             C          D           E                F     G          H           I    J     K
540    9/4/2018   pear          570         <10                         <10              <10               Y   Genista
541    9/4/2018   pear          569         <10                         <10              <10               Y   Genista
542    9/4/2018   pear          568         <10                         <10              <10               Y   Genista
543    9/4/2018   pear          566         <10                         <10              <10               Y   Genista
544    9/4/2018   pear          565         <10                         <10              <10               Y   Genista
545    9/4/2018   pear          564         <10                         <10              <10               Y   Genista
546    9/4/2018   pear          563         <10                         <10              <10               Y   Genista
547    9/4/2018   pear          562         <10                         <10              <10               Y   Genista
548    9/4/2018   pear          561         <10                         <10              <10               Y   Genista
549    9/4/2018   pear          560         <10                         <10              <10               Y   Genista
550    9/4/2018   pear          559         <10                         <10              <10               Y   Genista
551    9/4/2018   pear          558         <10                         <10              <10               Y   Genista
552    9/4/2018   pear          557         <10                         <10              <10               Y   Genista
553    9/4/2018   pear          556         <10                         <10              <10               Y   Genista
554    9/4/2018   pear          555         <10                         <10              <10               Y   Genista
555    9/4/2018   pear          554         <10                         <10              <10               Y   Genista
556    9/4/2018   pear          553          12                         <10              <10               Y   Genista
557    9/4/2018   pear          552         <10                         <10              <10               Y   Genista
558    9/4/2018   pear          551          14                         <10              <10               Y   Genista
559    9/4/2018   pear          550         <10                         <10              <10                   Genista
560    9/4/2018   pear          549         <10                         <10              <10                   Genista
561    9/4/2018   pear          548         <10                         <10              <10                   Genista
562    9/4/2018   pear          547         <10                         <10              <10                   Genista
563    9/4/2018   pear          546         <10                         <10              <10                   Genista
564    9/4/2018   pear          545         <10                         <10              <10                   Genista
565    9/5/2018   pear          567         <10                         <10              <10               Y   Genista
566   9/11/2018   pear          588         <10        <5               <10   <5         <10         <5    Y   Genista
567   9/11/2018   pear          587         <10                         <10              <10         <5    Y   Genista
568   9/11/2018   pear          586         <10                         <10              <10         <5    Y   Genista
569   9/11/2018   pear          585         <10                         <10              <10         <5    Y   Genista
570   9/11/2018   pear          584         <10                         <10              <10          <5   Y   Genista
571   9/11/2018   pear          583         <10                         <10              <10          <5   Y   Genista
572   9/11/2018   pear          582         <10        <15              <10   <10        <10         <10   N   Genista
573   9/11/2018   pear          581         <10                         <10              <10          <5   Y   Genista
574   9/11/2018   pear          580         <10                         <10              <10          <5   Y   Genista
575   9/14/2018   Pear          737         <10        <15              <10   <10         13         <10   N


                                                            Page 109 of 126
                               Case 2:21-cv-01704
                                     Case MDL No. Document
                                                  2997 Document
                                                           1-2 Filed
                                                                 86-303/29/21
                                                                       Filed 04/07/21
                                                                               Page 111
                                                                                      Page
                                                                                        of 127
                                                                                            244PageID
                                                                                                of 387 #: 241
                                                                       pear


         A               B             C          D           E                F     G          H           I    J   K
576   9/14/2018         Pear          736        <10         <15              <10   <10         17         <10   N
577   9/14/2018         Pear          735        <10                          <10              <10               Y
578   9/14/2018         Pear          734        <10                          <10              <10               Y
579   9/14/2018         Pear          733        <10         <15              <10   <10        41          <10   N
580   9/14/2018         Pear          732        <10         <15              <10   <10        27          <10   N
581   9/14/2018         Pear          721        <10                          <10              <10               Y
582   9/14/2018         Pear          720        <10                          <10              <10               Y
583   9/14/2018         Pear          719        <10         <15              <10   <10        15          <10   N
584   9/14/2018         Pear          718        <10                          <10              <10               Y
585   9/14/2018         Pear          717        <10         <15              <10   <10        17          <10   N
586   9/14/2018         Pear          715        <10                          <10              <10               Y
587   9/14/2018         Pear          714        <10                          <10              <10               Y
588   9/14/2018         Pear          713        <10         <15              <10   <10        21          <10   N
589   9/14/2018         Pear          712        <10         <15              <10   <10        25          <10   N
590   9/14/2018         Pear          711        <10         <15              <10   <10        24          <10   N
591   9/14/2018         Pear          710        <10         <15              <10   <10        49          <10   N
592   9/18/2018      Org. Pears       740         <5         <15               <5   <10         <5         <10   Y
593   9/18/2018      Org. Pears       739         <5         <15               <5   <10         <5         <10   Y
594   9/20/2018         Pear          756        17.6        <15               <5   <10         <5         <10   N
595   9/20/2018         Pear          755         <5                           <5               <5               Y
596   9/20/2018         Pear          754         <5                           <5               <5               Y
597   9/20/2018         Pear          753         <5                           <5               <5               Y
598   9/20/2018         Pear          752         10                           <5               <5               Y
599   9/20/2018         Pear          751         <5                           <5               <5               Y
600   9/20/2018         Pear          750         <5                           <5               <5               Y
601   9/20/2018         Pear          749         5.1                          <5               <5               Y
602   10/2/2018         Pear          806         8.6                          <5               <5               Y
603   10/2/2018         Pear          805        30.3        <15               <5   <10         <5         <10   N
604   10/2/2018         Pear          804         12                           <5               <5               Y
605   10/2/2018         Pear          803        21.5        <15               <5   <10         <5         <10   N
606   10/2/2018         Pear          802        28.7        <15               <5   <10         <5         <10   N
607   10/2/2018         Pear          801         <5                           <5               <5               Y
608   10/2/2018         Pear          800        26.3        <15               <5   <10        5.2         <10   N
609   10/2/2018         Pear          799        11.5                          <5               <5               Y
610   1/24/2019   Fresh Org. Pears     87         10         <15              10    <10        12          <10   N
611   1/24/2019   Fresh Org. Pears     86         <5         <15               <1   <10         <5         <10   Y


                                                                  Page 110 of 126
                              Case 2:21-cv-01704
                                    Case MDL No. Document
                                                 2997 Document
                                                          1-2 Filed
                                                                86-303/29/21
                                                                      Filed 04/07/21
                                                                              Page 112
                                                                                     Page
                                                                                       of 127
                                                                                           245PageID
                                                                                               of 387 #: 242
                                                                      pear


         A               B            C          D           E                F     G          H           I    J   K
612   1/24/2019   Fresh Org. Pears    85         <5         <15               3     <10        <5         <10
613   1/24/2019   Fresh Org. Pears    84         11         <15               <1    <10        <5         <10   Y
614   1/24/2019   Fresh Org. Pears    83         <5         <15               <1    <10        <5         <10   Y
615   1/24/2019   Fresh Org. Pears    82         <5         <15               <1    <10        <5         <10   Y
616   3/11/2019      Org. Pears      153         6.3        <15               <5    <10        <5         <10   Y
617   3/11/2019      Org. Pears      152         <5         <15               <5    <10        <5         <10   Y
618   3/11/2019      Org. Pears      151         5.6        <15               <5    <10        <5         <10   Y
619   3/11/2019      Org. Pears      150        15.9        <15               <5    <10        <5         <10   N
620   3/18/2019      Org. Pears      161        18.5        <15               <5    <10       21.7        <10
621   3/18/2019      Org. Pears      160          9         <15               <5    <10        <5         <10   Y
622   3/18/2019      Org. Pears      159         <5         <15               <5    <10        <5         <10   Y
623   5/10/2019      Pear Puree      214         20         <10               <5    <10        <5         <10   Y
624   5/10/2019      Pear Puree      213        16.3        <10              5.6    <10        <5         <10   Y
625   7/31/2019        Pears         308         <5         <15               <5    <10        <5         <10   Y
626   7/31/2019        Pears         309        11.1        <15               <5    <10        <5         <10   Y
627   7/31/2019        Pears         310         5.9        <15               <5    <10        6.4        <10   Y
628   7/31/2019        Pears         311         <5         <15              5.1    <10        <5         <10   Y
629   7/31/2019        Pears         312         <5         <15               <5    <10        <5         <10   Y
630   7/31/2019        Pears         313         <5         <15               <5    <10         <         <10   Y
631   7/31/2019        Pears         314         <5         <15               <5    <10        <5         <10   Y
632   7/31/2019        Pears         315         <5         <15               <5    <10        <5         <10   Y
633    8/2/2019        Pears         326        6.62        <15               <5    <10        <5         <10   Y
634    8/2/2019        Pears         327         <5         <15               <5    <10        <5         <10   Y
635    8/2/2019        Pears         328         <5         <15               <5    <10        <5         <10   Y
636    8/2/2019        Pears         329         <5         <15               <5    <10        <5         <10   Y
637    8/2/2019        Pears         330         <5         <15               <5    <10        <5         <10   Y
638    8/2/2019        Pears         331         <5         <15               <5    <10        <5         <10   Y
639   8/16/2019        Pears         351         <5         <15               <5    <10        <5         <10   Y
640   8/16/2019        Pears         352         <5         <15               <5    <10        <5         <10   Y
641   8/16/2019        Pears         353         <5         <15               <5    <10        <5         <10   Y
642   8/16/2019        Pears         354         <5         <15               <5    <10        <5         <10   Y
643   8/16/2019        Pears         350         <5         <15               <5    <10        <5         <10   Y
644   8/19/2019        Pears         355         <5         <15               <5    <10        <5         <10   Y
645   8/19/2019        Pears         356         <5         <15               <5    <10        <5         <10   Y
646   8/19/2019        Pears         358         <5         <15              13.7   <10        <5         <10   Y
647   8/19/2019        Pears         359         <5         <15               <5    <10        <5         <10   Y


                                                                 Page 111 of 126
                          Case 2:21-cv-01704
                                Case MDL No. Document
                                             2997 Document
                                                      1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                          Page 113
                                                                                 Page
                                                                                   of 127
                                                                                       246PageID
                                                                                           of 387 #: 243
                                                                  pear


         A         B              C          D           E               F      G          H           I    J   K
648   8/19/2019   Pears          360         <5         <15              <5    <10         <5         <10   Y
649   8/19/2019   Pears          361         <5         <15              <5    <10         <5         <10   Y
650   8/19/2019   Pears          362         <5         <15              <5    <10         <5         <10   Y
651   8/19/2019   Pears          363         <5         <15              <5    <10         <5         <10   Y
652   8/19/2019   Pears          364         <5         <15              <5    <10         <5         <10   Y
653   8/19/2019   Pears          365         7.6        <15              <5    <10         <5         <10   Y
654   8/19/2019   Pears          367         <5         <15              <5    <10         <5         <10   Y
655   8/19/2019   Pears          368         <5         <15              <5    <10         <5         <10   Y
656   8/19/2019   Pears          369         <5         <15              <5    <10         <5         <10   Y
657   8/19/2019   Pears          370         <5         <15              <5    <10         <5         <10   Y
658   8/19/2019   Pears          371         <5         <15              <5    <10         <5         <10   Y
659   8/20/2019   Pears          357         <5         <15              <5    <10         <5         <10   Y
660   8/21/2019   Pears          401         <5         <15              <5    <10         <5         <10   Y
661   8/21/2019   Pears          402         <5         <15              <5    <10         <5         <10   Y
662   8/21/2019   Pears          403         <5         <15              <5    <10         <5         <10   Y
663   8/21/2019   Pears          404         <5         <15              <5    <10         <5         <10   Y
664   8/21/2019   Pears          383         6.8        <15              <5    <10         <5         <10   Y
665   8/21/2019   Pears          384         <5         <15              <5    <10         <5         <10   Y
666   8/21/2019   Pears          385         <5         <15              <5    <10         <5         <10   Y
667   8/21/2019   Pears          386         <5         <15              <5    <10         <5         <10   Y
668   8/21/2019   Pears          387         <5         <15              <5    <10         <5         <10   Y
669   8/21/2019   Pears          388         <5         <15              <5    <10         <5         <10   Y
670   8/21/2019   Pears          389         <5         <15              <5    <10         <5         <10   Y
671   8/21/2019   Pears          390         <5         <15              <5    <10         <5         <10   Y
672   8/21/2019   Pears          391         7.4        <15              <5    <10         <5         <10   Y
673   8/21/2019   Pears          392         <5         <15              <5    <10         <5         <10   Y
674   8/21/2019   Pears          393        10.8        <15              <5    <10         <5         <10   Y
675   8/21/2019   Pears          394         <5         <15              <5    <10         <5         <10   Y
676   8/21/2019   Pears          395         <5         <15              <5    <10         <5         <10   Y
677   8/21/2019   Pears          396         <5         <15              <5    <10         <5         <10   Y
678   8/21/2019   Pears          398         <5         <15              <5    <10         <5         <10   Y
679   8/21/2019   Pears          399         <5         <15              <5    <10         <5         <10   Y
680   8/21/2019   Pears          400         <5         <15              <5    <10         <5         <10   Y
681   8/26/2019   Pears          410        10.1        <15              <5    <10         <5         <10   Y
682   8/26/2019   Pears          411        31.7        <15              <5    <10         <5         <10   N
683   8/26/2019   Pears          412          8         <15              <5    <10         <5         <10   Y


                                                             Page 112 of 126
                          Case 2:21-cv-01704
                                Case MDL No. Document
                                             2997 Document
                                                      1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                          Page 114
                                                                                 Page
                                                                                   of 127
                                                                                       247PageID
                                                                                           of 387 #: 244
                                                                  pear


         A         B              C          D           E                F     G          H           I      J      K
684   8/26/2019   Pears          413        17.4        <15               <5   <10         <5         <10     N
685   8/26/2019   Pears          414         8.7        <15               <5   <10         <5         <10      Y
686   8/26/2019   Pears          415        13.8        <15               <5   <10         <5         <10      Y
687   8/26/2019   Pears          416        10.4        <15               <5   <10         <5         <10      Y
688   8/26/2019   Pears          417        14.9        <15               <5   <10         <5         <10      Y
689   8/26/2019   Pears          418        24.1        <15               <5   <10         <5         <10     N
690   8/26/2019   Pears          419        13.8        <15               <5   <10         <5         <10      Y
691   8/26/2019   Pears          420         <5         <15               <5   <10         <5         <10      Y
692   8/26/2019   Pears          421         7.3        <15               <5   <10         <5         <10      Y
693   8/26/2019   Pears          422        10.8        <15               <5   <10         <5         <10      Y
694   8/26/2019   Pears          423        17.1        <15               <5   <10         <5         <10     N
695   8/26/2019   Pears          424         <5         <15               <5   <10        5.2         <10      Y
696   8/26/2019   Pears          425         <5         <15               <5   <10         <5         <10      Y
697   8/26/2019   Pears          426        15.4        <15               <5   <10         <5         <10   Y ‐ ER
698   8/26/2019   Pears          427         <5         <15               <5   <10         <5         <10      Y
699   8/28/2019   Pears          428         <5         <15               <5   <10         <5         <10      Y
700   8/28/2019   Pears          429         <5         <15               <5   <10         <5         <10      Y
701   8/28/2019   Pears          430         <5         <15               <5   <10         <5         <10      Y
702   8/28/2019   Pears          431         <5         <15               <5   <10         <5         <10      Y
703   8/28/2019   Pears          432         <5         <15               <5   <10         <5         <10      Y
704   8/28/2019   Pears          433         <5         <15               <5   <10         <5         <10      Y
705   8/28/2019   Pears          434         <5         <15               <5   <10         <5         <10      Y
706   8/28/2019   Pears          435         <5         <15               <5   <10         <5         <10      Y
707   8/28/2019   Pears          436         <5         <15               <5   <10         <5         <10      Y
708   8/28/2019   Pears          437         <5         <15               <5   <10         <5         <10      Y
709   8/28/2019   Pears          438         <5         <15               <5   <10         <5         <10      Y
710   8/28/2019   Pears          439        10.4        <15              8.8   <10        8.9         <10      Y
711   8/28/2019   Pears          440         <5         <15               <5   <10         <5         <10      Y
712   8/28/2019   Pears          441         <5         <15               <5   <10         <5         <10      Y
713    9/3/2019   Pears          501        <10         <15              <10   <10        <10         <10      Y
714    9/3/2019   Pears          520        <10         <15              <10   <10        18          <10     N
715    9/3/2019   Pears          455        <10         <15              <10   <10        13          <10     N
716    9/3/2019   Pears          456         11         <15              <10   <10        <10         <10      Y
717    9/3/2019   Pears          457         17         <15              <10   <10        13          <10     N
718    9/3/2019   Pears          458         16         <15              <10   <10        <10         <10     N
719    9/3/2019   Pears          459        <10         <15              <10   <10        <10         <10      Y


                                                             Page 113 of 126
                         Case 2:21-cv-01704
                               Case MDL No. Document
                                            2997 Document
                                                     1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                         Page 115
                                                                                Page
                                                                                  of 127
                                                                                      248PageID
                                                                                          of 387 #: 245
                                                                 pear


         A        B              C          D           E                F     G          H           I    J   K
720   9/3/2019   Pears          460          18        <15              <10   <10        <10         <10   N
721   9/3/2019   Pears          461         <10        <15              <10   <10        <10         <10   Y
722   9/3/2019   Pears          462         21         <15              <10   <10        18          <10   N
723   9/3/2019   Pears          463         <10        <15              <10   <10        <10         <10   Y
724   9/3/2019   Pears          464         10         <15              <10   <10        <10         <10   Y
725   9/3/2019   Pears          465         <10        <15              <10   <10        <10         <10   Y
726   9/3/2019   Pears          466         <10        <15              <10   <10        <10         <10   Y
727   9/3/2019   Pears          467         <10        <15              <10   <10        <10         <10   Y
728   9/3/2019   Pears          468         <10        <15              <10   <10        <10         <10   Y
729   9/3/2019   Pears          469         <10        <15              <10   <10        <10         <10   Y
730   9/3/2019   Pears          470         11         <15              <10   <10        10          <10   Y
731   9/3/2019   Pears          471         11         <15              <10   <10        <10         <10   Y
732   9/3/2019   Pears          472         16         <15              <10   <10        <10         <10   N
733   9/3/2019   Pears          473          24        <15              <10   <10         20         <10   N
734   9/3/2019   Pears          474         <10        <15              <10   <10        <10         <10   Y
735   9/3/2019   Pears          475         <10        <15              <10   <10        18          <10   N
736   9/3/2019   Pears          476         17         <15              <10   <10        14          <10   N
737   9/3/2019   Pears          477         18         <15              <10   <10        12          <10   N
738   9/3/2019   Pears          478         <10        <15              <10   <10        <10         <10   Y
739   9/3/2019   Pears          479         <10        <15              <10   <10        10          <10   Y
740   9/3/2019   Pears          480         <10        <15              <10   <10        15          <10   N
741   9/3/2019   Pears          481         <10        <15              <10   <10        <10         <10   Y
742   9/3/2019   Pears          482         <10        <15              <10   <10        <10         <10   Y
743   9/3/2019   Pears          483         12         <15              <10   <10        48          <10   N
744   9/3/2019   Pears          484         <10        <15              <10   <10        <10         <10   Y
745   9/3/2019   Pears          485         <10        <15              <10   <10        <10         <10   Y
746   9/3/2019   Pears          486         <10        <15              <10   <10        <10         <10   Y
747   9/3/2019   Pears          487          11        <15              <10   <10        <10         <10   Y
748   9/3/2019   Pears          488          16        <15              <10   <10        <10         <10   N
749   9/3/2019   Pears          489         <10        <15              <10   <10        <10         <10   Y
750   9/3/2019   Pears          490         <10        <15              <10   <10        <10         <10   Y
751   9/3/2019   Pears          491         <10        <15              <10   <10        <10         <10   Y
752   9/3/2019   Pears          492          22        <15              <10   <10        <10         <10   N
753   9/3/2019   Pears          493         <10        <15              <10   <10        <10         <10   Y
754   9/3/2019   Pears          494         <10        <15              <10   <10        <10         <10   Y
755   9/3/2019   Pears          495         <10        <15              <10   <10        <10         <10   Y


                                                            Page 114 of 126
                           Case 2:21-cv-01704
                                 Case MDL No. Document
                                              2997 Document
                                                       1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                           Page 116
                                                                                  Page
                                                                                    of 127
                                                                                        249PageID
                                                                                            of 387 #: 246
                                                                   pear


         A            B            C          D           E                F     G          H           I    J   K
756    9/3/2019     Pears         496        <10         <15              <10   <10        <10         <10   Y
757    9/3/2019     Pears         497        <10         <15              <10   <10        <10         <10   Y
758    9/3/2019     Pears         498        <10         <15              <10   <10        <10         <10   Y
759    9/3/2019     Pears         499        <10         <15              <10   <10        14          <10   N
760    9/3/2019     Pears         500        <10         <15              <10   <10        <10         <10   Y
761   9/11/2019   Org. Pears      512         <5         <15               <5   <10         <5         <10   Y
762   9/11/2019   Org. Pears      513         <5         <15               <5   <10         <5         <10   Y
763   9/11/2019   Org. Pears      514         <5         <15               <5   <10         <5         <10   Y
764   9/14/2019     Pear          716        <10         <15              <10   <10        26          <10   N
765   9/23/2019     Pears         581         8.1        <15               <5   <10         <5         <10   Y
766   9/23/2019     Pears         582         7.6        <15               <5   <10         <5         <10   Y
767   9/23/2019     Pears         583        11.3        <15               <5   <10         7          <10   Y
768   9/23/2019     Pears         584        12.6        <15               <5   <10         <5         <10   Y
769   9/23/2019     Pears         585         13         <15               <5   <10         <5         <10   Y
770   9/23/2019     Pears         586         <5         <15               <5   <10         <5         <10   Y
771   9/24/2019     Pears         587        10.8        <15               <5   <10         <5         <10   Y
772   9/24/2019     Pears         588         <5         <15               <5   <10         <5         <10   Y
773   9/24/2019     Pears         589         6.3        <15               <5   <10         <5         <10   Y
774   9/24/2019     Pears         590        14.4        <15               <5   <10         <5         <10   Y
775   9/24/2019     Pears         591         13         <15               <5   <10         <5         <10   Y
776   9/24/2019     Pears         592         <5         <15               <5   <10         <5         <10   Y
777   9/24/2019     Pears         593        19.2        <15               <5   <10         <5         <10   N
778   9/24/2019     Pears         594        16.8        <15               <5   <10         <5         <10   N
779   9/24/2019     Pears         595         <5         <15               <5   <10         <5         <10   Y
780   9/24/2019     Pears         596         6.1        <15               <5   <10         <5         <10   Y
781   9/24/2019     Pears         597        11.5        <15               <5   <10         <5         <10   Y
782   9/24/2019     Pears         598        15.8        <15               <5   <10         <5         <10   N
783   10/7/2019     Pears         652        10.2        <15               <5   <10         <5         <10   Y
784   10/7/2019     Pears         653        10.1        <15               <5   <10         <5         <10   Y
785   10/7/2019     Pears         654         <5         <15               <5   <10         <5         <10   Y
786   10/7/2019     Pears         655        11.8        <15               <5   <10         <5         <10   Y
787   10/7/2019     Pears         656        11.3        <15               <5   <10         <5         <10   Y
788   10/7/2019     Pears         657        18.1        <15               <5   <10         <5         <10   N
789   10/7/2019     Pears         658         9.2        <15               <5   <10         <5         <10   Y
790   10/7/2019     Pears         659        14.1        <15               <5   <10         <5         <10   Y
791   10/7/2019     Pears         660         6.2        <15               <5   <10         <5         <10   Y


                                                              Page 115 of 126
                            Case 2:21-cv-01704
                                  Case MDL No. Document
                                               2997 Document
                                                        1-2 Filed
                                                              86-303/29/21
                                                                    Filed 04/07/21
                                                                            Page 117
                                                                                   Page
                                                                                     of 127
                                                                                         250PageID
                                                                                             of 387 #: 247
                                                                    pear


          A            B            C          D           E                F     G          H           I    J   K
792    10/8/2019     Pears         661         <10        <15              <10   <10        <10         <10   Y
793    10/8/2019     Pears         662         <10        <15              <10   <10        <10         <10   Y
794    10/8/2019     Pears         663         19         <15              <10   <10        <10         <10   N
795    10/8/2019     Pears         664         <10        <15              <10   <10        <10         <10   Y
796    10/8/2019     Pears         665         <10        <15              <10   <10        <10         <10   Y
797    10/9/2019     Pears         666         <10        <15              <10   <10        <10         <10   Y
798    10/9/2019     Pears         667         <10        <15              <10   <10        <10         <10   Y
799    10/9/2019     Pears         668         <10        <15              <10   <10        <10         <10   Y
800    10/9/2019     Pears         669         <10        <15              <10   <10        <10         <10   Y
801    10/9/2019     Pears         670         <10        <15              <10   <10        <10         <10   Y
802    10/9/2019     Pears         671         <10        <15              <10   <10        <10         <10   Y
803    10/9/2019     Pears         672         13         <15              <10   <10        <10         <10   Y
804   10/10/2019     Pears         676         <10        <15              <10   <10        <10         <10   Y
805   10/21/2019     Pears         702         5.2        <15               <5   <10         <5         <10   Y
806   10/21/2019     Pears         703         32         <15               <5   <10         <5         <10   N
807   10/21/2019   Org. Pears      704          <5        <15               <5   <10         <5         <10   Y
808   10/21/2019   Org. Pears      705          <5        <15               <5   <10         <5         <10   Y




                                                               Page 116 of 126
                         Case 2:21-cv-01704
                               Case MDL No. Document
                                            2997 Document
                                                     1-2 Filed
                                                           86-303/29/21
                                                                 Filed 04/07/21
                                                                         Page 118
                                                                                Page
                                                                                  of 127
                                                                                      251PageID
                                                                                          of 387 #: 248
                                                                     kiwi

        A            B            C               D           E                  F          G          H           I         J
                              Preshipment   Arsenic result                   Cadmium               Lead result           Acceptance
1      Date      Commodity        Lot           (ppb)        Spec.          result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2   11/28/2016      Kiwi          809            <10          ≤20                <1         <10       <10         <20         Y
3   7/24/2017       Kiwi          378             10          ≤20                <1         <10       <10         <20         Y
4   9/19/2017     Org. Kiwi       589            6.3          <20                <5         <10       8.7         <20         Y
5   9/29/2017     Org. Kiwi       658            6.5          <20                <5         <10       8.1         <20         Y
6   4/22/2019     Org. Kiwi       197             <5          <20                <5         <10        <5         <20         Y




                                                             Page 117 of 126
                          Case 2:21-cv-01704
                                Case MDL No. Document
                                             2997 Document
                                                      1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                          Page 119
                                                                                 Page
                                                                                   of 127
                                                                                       252PageID
                                                                                           of 387 #: 249
                                                                      vitamin premix

      A          B           C         D        E        F        G       H     I       J        K        L

                                    Arsenic
                                     result           Cadmiu              Lead
                        Preshipment (Total)           m result           result                        Acceptan
1    Date   Commodity       Lot      (ppb)    Spec.    (ppb)     Spec.   (ppb) Spec. Supplier Location ce (Y/N)
2 3/30/2017 Vitamin Mix     165       87.3    ≤3000     43.8     ≤3000    19.8 ≤20 Vidablend new york      Y
3 3/30/2017 Vitamin Mix     164        66     ≤3000     35.4     ≤3000     15 ≤3000 Vidablend new york     Y
4 2/6/2017 Vitamin Mix       76      106.9    <3000     60.3     <3000    24.6 <10 Vidablend New York      Y
5 1/31/2017 Vitamin Mix      72       89.4    <3000     48.2     <3000     18   ≤20 Vidablend New York     Y




                                                                      Page 118 of 126
                          Case 2:21-cv-01704
                                Case MDL No. Document
                                             2997 Document
                                                      1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                          Page 120
                                                                                 Page
                                                                                   of 127
                                                                                       253PageID
                                                                                           of 387 #: 250
                                                                       oat

         A            B             C               D           E                 F          G          H           I         J
                                Preshipment   Arsenic result                  Cadmium               Lead result           Acceptance
1        Date     Commodity         Lot           (ppb)        Spec.         result (ppb)   Spec.     (ppb)       Spec.      (Y/N)
2      9/1/2016      oat           584(1)          <10          ≤40               11         ≤20       <10         ≤20         Y
3      9/1/2016      oat           584(2)           10          ≤40               12         ≤20       <10         ≤20         Y
4     9/12/2016      oat           615(1)           20          ≤40               14         ≤20       <10         ≤20         Y
5     9/12/2016      oat           615(2)           10          ≤40               12         ≤20       <10         ≤20         Y
6     9/27/2016      oat            716             20          ≤40                6         ≤20       <10         ≤20         Y
7     10/3/2016    oat flour        735            <10          ≤40               9.3        ≤20        <5         ≤20         Y
8     10/3/2016    oat flour        733            <10          ≤40               9.6        ≤20        <5         ≤20         Y
9    10/10/2016    oat flour        749            12.6         ≤40              14.7        ≤20        <5         ≤20         Y
10   10/12/2016    oat flour       755(1)          20.3         ≤40              13.3        ≤20        <5         ≤20         Y
11   10/12/2016    oat flour       755(2)           27          ≤40              13.6        ≤20        <5         ≤20         Y
12   10/28/2016    oat flour       777(1)          17.8         ≤40              11.6        ≤20       <10         ≤20         Y
13   10/28/2016    oat flour       777(2)          20.4         ≤40              13.1        ≤20       <10         ≤20         Y
14    11/3/2016    Oat Flour        781             20          ≤40               11         ≤20       <10         ≤20         Y
15    11/3/2016    Oat Flour        782             20          ≤40               11         ≤20       <10         ≤20         Y
16    11/4/2016    Oat Flour        783             10          ≤40               10         ≤20       <10         ≤20         Y
17    11/4/2016    Oat Flour        784             10          ≤40               10         ≤20       <10         ≤20         Y
18    11/4/2016    Oat Flour        785            <10          ≤40               11         ≤20       <10         ≤20         Y
19   11/15/2016    Oat Flour        797             20          ≤40               15         ≤20       <10         ≤20         Y
20   11/16/2016    Oat Flour        798             20          ≤40               14         ≤20       <10         ≤20         Y
21   11/16/2016    Oat Flour        799             20          ≤40               13         ≤20       <10         ≤20         Y
22   11/17/2016    oat flour        802             10          ≤40               10         ≤20       <10         ≤20         Y
23   11/17/2016    oat flour       801(1)           20          ≤40               12         ≤20       <10         ≤20         Y
24   11/17/2016    oat flour       801(2)           20          ≤40               12         ≤20       <10         ≤20         Y
25   11/17/2016    oat flour        802             10          ≤40               10         ≤20       <10         ≤20         Y
26    12/1/2016    oat flour       817(1)           20          ≤40               11         ≤20       <10         ≤20         Y
27    12/1/2016    oat flour       817(2)           10          ≤40               12         ≤20       <10         ≤20         Y
28    12/5/2016    oat flour        822             20          ≤40                7         ≤20       <10         ≤20         Y
29    12/8/2016    oat flour        827            19.3         ≤40               3.3        ≤20       6.8         ≤20         Y
30    12/8/2016    oat flour        828            <10          ≤40               10         ≤20       <10         ≤20         Y
31    12/8/2016    oat flour       826(1)          <10          ≤40               11         ≤20       <10         ≤20         Y
32   12/8/2016     oat flour       826(2)          <10          ≤40               <1         ≤20       <10         ≤20         Y
33   12/12/2016    oat flour       830(1)          <10          ≤40               10         ≤20       <10         ≤20         Y


                                                               Page 119 of 126
                           Case 2:21-cv-01704
                                 Case MDL No. Document
                                              2997 Document
                                                       1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                           Page 121
                                                                                  Page
                                                                                    of 127
                                                                                        254PageID
                                                                                            of 387 #: 251
                                                                  oat

         A             B             C           D           E               F       G           H           I    J
34   12/12/2016     oat flour      830(2)       <10         ≤40               9     ≤20         <10         ≤20   Y
35   12/12/2016     oat flour      829(1)       <10         ≤40               6     ≤20         <10         ≤20   Y
36   12/12/2016     oat flour      829(2)       <10         ≤40               9     ≤20         <10         ≤20   Y
37   12/13/2016     oat flour      834(1)       <10         ≤40              10     ≤20         <10         ≤20   Y
38   12/13/2016     oat flour      834(2)       10          ≤40              11     ≤20         <10         ≤20   Y
39   12/15/2016    Oat Flour       839(1)       <10         ≤40               9     ≤20         <10         ≤20   Y
40   12/15/2016    Oat Flour       839(2)       <10         ≤40              12     ≤20         <10         ≤20   Y
41   12/15/2016     oat flour      842(1)       <10         ≤40              11     ≤20         <10         ≤20   Y
42   12/15/2016     oat flour      842(2)       <10         ≤40              12     ≤20         <10         ≤20   Y
43   12/17/2016    oat flakes        846        <10         ≤40              8      ≤20         <10         ≤20   Y
44   12/22/2016     oat flour      850(1)       20          ≤40              15     ≤20         <10         ≤20   Y
45   12/22/2016     oat flour      850(2)       15          ≤40              15     ≤20         <10         ≤20   Y
46   12/22/2016     oat flour      851(1)       20          ≤40              14     ≤20         <10         ≤20   Y
47   12/22/2016     oat flour      851(2)       10          ≤40              14     ≤20         <10         ≤20   Y
48    1/13/2017    Oat Flour        35(1)       10          ≤40              13     ≤20         <10         ≤20   y
49    1/13/2017    Oat Flour        35(2)       10          ≤40              10     ≤20         <10         ≤20   y
50    1/17/2017   Org.Oat flour      39         <10         ≤40              12     ≤20         <10         ≤20   Y
51    1/17/2017   Org.Oat flour    38(1)        <10         ≤40              10     ≤20         <10         ≤20   Y
52   1/17/2017    Org.Oat flour    38(2)        <10         ≤40              9      ≤20         <10         ≤20   Y
53   1/20/2017     Oat Flour       47(1)        10          ≤40              10     ≤20         <10         ≤20   Y
54   1/20/2017     Oat Flour       47(2)        10          ≤40              9      ≤20         <10         ≤20   Y
55   1/26/2017     Oat Flour       62(1)        <10         ≤40              10     ≤20         <10         ≤20   Y
56   1/26/2017     Oat Flour       62(2)        <10         ≤40              9      ≤20         <10         ≤20   Y
57     2/7/2017    Oat Flour        79(1)       10          ≤40               1     ≤20         10          ≤20   Y
58     2/7/2017    Oat Flour        79(2)       10          ≤40               1     ≤20         10          ≤20   Y
59     2/7/2017    Oat Flour        78(1)       10          ≤40               9     ≤20         <10         ≤20   Y
60     2/7/2017    Oat Flour        78(2)       20          ≤40              11     ≤20         <10         ≤20   Y
61     2/9/2017    Oat Flour        82(1)       10          ≤40              11     ≤20         <10         ≤20   Y
62     2/9/2017    Oat Flour        82(2)       20          ≤40              12     ≤20         <10         ≤20   Y
63    2/10/2017    Oat Flour         89         20          ≤40              11     ≤20         <10         ≤20   Y
64    2/13/2017    Oat Flour         91         20          ≤40              11     ≤20         <10         ≤20   Y
65    2/20/2017    Oat Flour       100(1)       20          ≤40               9     ≤20         <10         ≤20   Y
66    2/20/2017    Oat Flour       100(2)       20          ≤40               8     ≤20         <10         ≤20   Y
67    2/23/2017    Oat Flour         109        10          ≤40              11     ≤20         <10         ≤20   Y


                                                           Page 120 of 126
                              Case 2:21-cv-01704
                                    Case MDL No. Document
                                                 2997 Document
                                                          1-2 Filed
                                                                86-303/29/21
                                                                      Filed 04/07/21
                                                                              Page 122
                                                                                     Page
                                                                                       of 127
                                                                                           255PageID
                                                                                               of 387 #: 252
                                                                     oat

          A               B              C          D           E                F      G           H           I      J
 68    3/16/2017       Oat Flour       135(1)      <10         ≤40                6    ≤20         <10         ≤20      Y
 69    3/16/2017       Oat Flour       135(2)      <10         ≤40               14    ≤20         <10         ≤20      Y
 70    3/16/2017       Oat Flour       133(1)       10         ≤40               10    ≤20         <10         ≤20      Y
 71    3/16/2017       Oat Flour       133(2)       10         ≤40               ≤1    ≤20         <10         ≤20      Y
 72    4/3/2017        Oat Flour        173        <10         ≤40                9    ≤20         <10         ≤20      Y
 73    4/11/2017       Oat Flour       182(1)       10         ≤40               12    ≤20         <10         ≤20      Y
 74    4/11/2017       Oat Flour       182(2)       10         ≤40               11    ≤20         <10         ≤20      Y
 75    5/30/2017       Oat Flour        265         20         ≤40               10    ≤20         ≤10         ≤20      Y
 76    6/13/2017     C.Oat Flour        293        26.3        ≤40              22.2   ≤20          ≤5         ≤20     N
 77   6/27/2017        Oat Flour       317(1)       10         ≤40               18    ≤20         <10         ≤20      Y
 78   6/27/2017        Oat Flour       317(2)      <10         ≤40               17    ≤20         <10         ≤20      Y
 79   7/26/2017        Oat Flour        384         10         ≤40                9    ≤20         <10         ≤20      Y
 80   7/28/2017        Oat Flour        392        13.2        ≤40              15.9   ≤20          ≤5         ≤20      Y
 81   10/11/2017    Org Oat Flour       680        20.1        ≤40              17.2   ≤20         14          ≤20      Y
 82   11/6/2017      Org.oat flour      718         8.2        ≤40              18.7   ≤20          <5         ≤20     Y
 83   11/17/2017   Coarse Oat Flour     731         31         ≤40              17.1   ≤20         <5          ≤20     Y
 84    1/8/2018        Oat Flour         26        35.6        ≤40               17    ≤20         <5          ≤20     Y
 85   1/11/2018        Oat Flour         38         47         ≤40              21.8   ≤20         <5          ≤20     Y
 86   1/16/2018    Coarse Oat Flour      45        45.6        ≤40              20.7   ≤20         <5          ≤20     Y
 87   1/23/2018    Coarse Oat Flour      61        22.7        ≤40              16.4   ≤20         <5          ≤20     Y
 88   1/23/2018    Coarse Oat Flour      60        27.3        ≤40              14.3   ≤20         <5          ≤20     Y
 89   1/30/2018     Org. Oat Flour       73         8.5        ≤40              21.7   ≤20         <5          ≤20   Y ‐ ER
 90   1/30/2018     Org. Oat Flour       72        10.9        ≤40              29.4   ≤20         <5          ≤20     N
 91    2/8/2018    Coarse Oat Flour      92         23         ≤40              14.3   ≤20          9          ≤20     Y
 92   2/16/2018    Coarse Oat Flour     116        28.5        ≤40              14.5   ≤20         <5          ≤20     Y
 93   2/16/2018    Coarse Oat Flour     115        32.2        ≤40              16.1   ≤20         <5          ≤20     Y
 94   2/20/2018          Oats           122        22.8        ≤40              10.4   ≤20         <5          ≤20     Y
 95   2/23/2018        Org. Oats        130         12         ≤40              17.2   ≤20         <5          ≤20     Y
 96   2/27/2018    Coarse Oat Flour     133        24.1        ≤40              19.1   ≤20         <5          ≤20     Y
 97    3/1/2018    Coarse Oat Flour     141        23.2        ≤40              18.2   ≤20         <5          ≤20     Y
 98    3/7/2018    Coarse Oat Flour     154        22.7        ≤40              16.6   ≤20         <5          ≤20     Y
 99    3/7/2018    Coarse Oat Flour     153         26         ≤40              18.5   ≤20         <5          ≤20     Y
100    3/8/2018    Org. GF Oat Flour    158        22.4        ≤40              18.2   ≤20         <5          ≤20     Y
101   3/13/2018    Coarse Oat Flour     168        23.4        ≤40              20.7   ≤20         <5          ≤20     Y


                                                              Page 121 of 126
                              Case 2:21-cv-01704
                                    Case MDL No. Document
                                                 2997 Document
                                                          1-2 Filed
                                                                86-303/29/21
                                                                      Filed 04/07/21
                                                                              Page 123
                                                                                     Page
                                                                                       of 127
                                                                                           256PageID
                                                                                               of 387 #: 253
                                                                     oat

          A               B             C           D           E                F      G           H           I    J
102    3/13/2018   Coarse Oat Flour    167         43.5        ≤40               18    ≤20          <5         ≤20   Y
103    3/14/2018   Coarse Oat Flour    171         21.3        ≤40               19    ≤20          <5         ≤20   Y
104   3/14/2018    Coarse Oat Flour    170         29.1        ≤40              16.7   ≤20         6.5         ≤20   Y
105   3/16/2018    Coarse Oat Flour    177         15.7        ≤40               14    ≤20          <5         ≤20   Y
106   3/16/2018    Coarse Oat Flour    176         18.5        ≤40              15.2   ≤20          <5         ≤20   Y
107   3/20/2018     Org. Oat Flour     180         12.8        ≤40              16.3   ≤20          <5         ≤20   Y
108   4/12/2018       Oat Flour        214          20         ≤40              12.3   ≤20          <5         ≤20   Y
109   4/25/2018     Org. Oat Flour     237          16         ≤40              16.5   ≤20          <5         ≤20   Y
110    4/25/2018      Oat Flour        236         16.8        ≤40              16.1   ≤20          <5         ≤20   Y
111    4/26/2018    Org. Oat Flour     239         23.7        ≤40               18    ≤20          <5         ≤20   Y
112   4/26/2018       Baby Oats        238         23.7        ≤40              14.2   ≤20          <5         ≤20   Y
113    5/2/2018       Oat Flour        250         14.7        ≤40               15    ≤20          <5         ≤20   Y
114    5/3/2018       Oat Flour        251         15.9        ≤40              15.2   ≤20          <5         ≤20   Y
115   5/14/2018       Oat Flour        274         20.5        ≤40              19.7   ≤20          <5         ≤20   Y
116    6/5/2018     Org. Oat Flour     286         16.9        ≤40              23.2   ≤20          38         ≤20   N
117   6/22/2018     Org. Oat Flour     300          6.6        ≤40               8.3   ≤20          <5         ≤20   Y
118    6/22/2018    Org. Oat Flour     299          24         ≤40              20.8   ≤20          <5         ≤20   Y
119    7/2/2018        oat flour       300          6.6        ≤40               8.3   ≤20          <5         ≤20
120    7/5/2018        oat flour       299          24         ≤40              20.8   ≤20          <5         ≤20
121   7/17/2018       Oat Flour        383         28.9        ≤40               22    ≤20          <5         ≤20   N
122   7/18/2018        oat flour       382         25.6        ≤40               21    ≤20          <5         ≤20
123   7/23/2018       Oat Flour        389         21.8        ≤40              16.2   ≤20          <5         ≤20   Y
124   8/14/2018        oat flour       444         17.5        ≤40              11.4   ≤20         10.3        ≤20
125    8/24/2018       oat flour       527         24.8        ≤40               16    ≤20          8.7        ≤20
126    8/24/2018       oat flour       526         19.1        ≤40               11    ≤20         6.6         ≤20
127   8/24/2018        oat flour       525         26.6        ≤40              13.3   ≤20         11.8        ≤20
128   9/28/2018     Org. Oat Flour     782         20.3        ≤40              16.5   ≤20         3.3         ≤20   Y
129   9/28/2018     Org. Oat Flour     781         19.8        ≤40              16.9   ≤20         1.7         ≤20   Y
130   10/2/2018       Oat flour        798         20.6        ≤40              12.6   ≤20         1.2         ≤20   Y
131   10/2/2018       Oat flour        797         16.8        ≤40              11.5   ≤20         1.2         ≤20   Y
132   10/2/2018       Oat flour        796         16.5        ≤40              25.1   ≤20         29.7        ≤20   N
133    10/2/2018      Oat flour        795         15.5        ≤40              16.5   ≤20         1.2         ≤20   Y
134   10/30/2018    Org. Oat Flour     864         20.5        ≤40              16.3   ≤20          <5         ≤20   Y
135   11/5/2018       Oat flour        914         45.9        ≤40              14.7   ≤20          <5         ≤20   N


                                                              Page 122 of 126
                             Case 2:21-cv-01704
                                   Case MDL No. Document
                                                2997 Document
                                                         1-2 Filed
                                                               86-303/29/21
                                                                     Filed 04/07/21
                                                                             Page 124
                                                                                    Page
                                                                                      of 127
                                                                                          257PageID
                                                                                              of 387 #: 254
                                                                    oat

          A              B             C           D           E               F       G           H           I      J
136   11/12/2018     Oat flour        957         34.1        ≤40          15.3       ≤20         5.7         ≤20      Y
137   11/12/2018     Oat flour        956          12         ≤40           12        ≤20          <5         ≤20      Y
138   11/15/2018     Oat flour        981          18         ≤40            9        ≤20          <5         ≤20      Y
139   11/15/2018     Oat flour        980         46.9        ≤40          14.1       ≤20          <5         ≤20     N
140   11/27/2018     Oat flour        999          11         ≤40           11        ≤20          <5         ≤20      Y
141   11/27/2018     Oat flour        998         40.5        ≤40          15.5       ≤20          <5         ≤20      Y
142    12/4/2018   Org. Oat Flour    1054         32.4        ≤40          86.6       ≤20         8.8         ≤20     N
143   12/17/2018   Org. Oat Flour    1122         41.4        ≤40          24.3       ≤20          <5         ≤20     N
144    1/4/2019      Oat flour         32         43.8        ≤40          14.9       ≤20          <5         ≤20      Y
145    1/16/2019   Org. Oat Flour      53          <5         ≤40            5        ≤20          <5         ≤20      Y
146    1/18/2019   Org. Oat Flour      60          <5         ≤40            1        ≤20          <5         ≤20      Y
147    1/18/2019   Org. Oat Flour      59          13         ≤40            7        ≤20          <5         ≤20      Y
148    1/30/2019   Org. Oat Flour      96         24.7        ≤40          10.8       ≤20          <5         ≤20      Y
149    1/30/2019   Org. Oat Flour     95          22.3        ≤40           11        ≤20          <5         ≤20      Y
150     2/5/2019     Oat Flour        110         53.7        ≤40          16.7       ≤20          <5         ≤20   Y ‐ ER
151     2/5/2019     Oat Flour        109         53.4        ≤40          18.3       ≤20          <5         ≤20   Y ‐ ER
152     2/5/2019   Org. Oat Flour     108         46.9        ≤40          18.2       ≤20         5.6         ≤20   Y ‐ ER
153     2/5/2019     Oat Flour        107         51.4        ≤40          16.5       ≤20          <5         ≤20   Y ‐ ER
154     2/5/2019     Oat Flour        106         54.1        ≤40          17.9       ≤20          <5         ≤20   Y ‐ ER
155    2/20/2019     Oat Flour        134          11         ≤40            8        ≤20          <5         ≤20      Y
156    3/19/2019     Oat Flour        165         39.1        ≤40          17.8       ≤20          <5         ≤20      Y
157    3/21/2019     Oat Flour        168         50.7        ≤40          14.4       ≤20          <5         ≤20   Y ‐ ER
158    3/21/2019   Org. Oat Flour     167         28.2        ≤40          14.7       ≤20          <5         ≤20      Y
159    4/11/2019     Oat Flour        190                     ≤40          47.69      ≤20         7.23        ≤20     N
160    4/15/2019   Org. Oat Flour     193          17         ≤40           13        ≤20          <5         ≤20      Y
161    4/15/2019   Org. Oat Flour     192          <5         ≤40            7        ≤20          <5         ≤20      Y
162    4/25/2019   Org. Oat Flour     203         6.3         ≤40          13.7       ≤20          <5         ≤20      Y
163    4/25/2019   Org. Oat Flour     202         8.6         ≤40          13.3       ≤20          <5         ≤20      Y
164    4/25/2019     Oat Flour        201        17.1         ≤40          14.5       ≤20          5          ≤20      Y
165    4/25/2019     Oat Flour        200         18.6        ≤40          18.5       ≤20         5.7         ≤20      Y
166     5/6/2019     Oat Flour        210         12.6        ≤40          14.4       ≤20          <5         ≤20      Y
167     5/6/2019     Oat Flour        209        14.2         ≤40           15        ≤20          <5         ≤20      Y
168    5/31/2019     Oat Flour        230        15.86        ≤40           11        ≤20          <5         ≤20      Y
169    5/31/2019     Oat Flour        229        17.4         ≤40          11.1       ≤20          <5         ≤20      Y


                                                             Page 123 of 126
                             Case 2:21-cv-01704
                                   Case MDL No. Document
                                                2997 Document
                                                         1-2 Filed
                                                               86-303/29/21
                                                                     Filed 04/07/21
                                                                             Page 125
                                                                                    Page
                                                                                      of 127
                                                                                          258PageID
                                                                                              of 387 #: 255
                                                                    oat

          A              B             C           D           E               F       G           H           I    J
170    6/3/2019      Oat Flour        232         20.8        ≤40          14.4       ≤20          <5         ≤20   Y
171    6/3/2019      Oat Flour        231         23.5        ≤40           15        ≤20          <5         ≤20   Y
172   6/10/2019    Org. Oat Flour     235          19         ≤40           19        ≤20          <5         ≤20   Y
173   6/10/2019    Org. Oat Flour     234          17         ≤40           18        ≤20          <5         ≤20   Y
174   6/12/2019      Oat Flour        240         17.3        ≤40          18.4       ≤20          <5         ≤20   Y
175   6/12/2019      Oat Flour        239          22         ≤40          17.9       ≤20         6.3         ≤20   Y
176   6/21/2019      oat flour        255          24         ≤40           17        ≤20          17         ≤20   Y
177   6/21/2019      oat flour        256          21         ≤40           16        ≤20          11         ≤20   Y
178   6/24/2019      oat flour        266          16         ≤40           15        ≤20          56         ≤20   N
179   6/24/2019      oat flour        269          33         ≤40           34        ≤20          12         ≤20   N
180   6/24/2019      oat flour        270         23.5        ≤40          23.1       ≤20         12.6        ≤20   N
181   7/29/2019      Oat Flour        307         26.9        ≤40          16.3       ≤20          <5         ≤20   Y
182   7/29/2019      oat flour        306         23.4        ≤40          12.3       ≤20          <5         ≤20   Y
183   7/29/2019      Oat Flour        305         23.9        ≤40          12.8       ≤20          <5         ≤20   Y
184    8/21/2019     oat flour        382         17.1        ≤40           16        ≤20          <5         ≤20   Y
185    8/21/2019     Oat Flour        381         12.8        ≤40          21.4       ≤20          <5         ≤20   N
186    8/21/2019     oat flour        380         12.6        ≤40          22.9       ≤20          <5         ≤20   N
187     9/4/2019     Oat Flour        444         20.2        ≤40          18.3       ≤20          <5         ≤20   Y
188    9/4/2019      Oat Flour        443         41.1        ≤40          16.3       ≤20          <5         ≤20   Y
189    8/22/2019     Org. Oat         407         19.8        ≤40          20.2       ≤20          <5         ≤20   Y
190    8/22/2019     Org. Oat         406          9.6        ≤40          11.9       ≤20          <5         ≤20   Y
191    9/13/2019     Oat Flour        554         18.2        ≤40          22.3       ≤20          <5         ≤20   Y
192    9/13/2019     Oat Flour        553         29.2        ≤40          17.8       ≤20          <5         ≤20   Y
193    9/13/2019     Oat Flour        552         25.1        ≤40          18.4       ≤20          <5         ≤20   Y
194    10/1/2019     Oat Flour        645         20.9        ≤40          20.9       ≤20          <5         ≤20   Y
195    10/1/2019     Oat Flour        644         18.4        ≤40          19.9       ≤20          <5         ≤20   Y
196   10/15/2019     Oat Flour        685         21.6        ≤40          16.11      ≤20          <5         ≤20   Y
197   10/15/2019     Oat Flour        684         13.7        ≤40           18        ≤20          <5         ≤20   Y
198   10/21/2019     Oat Flour        708         29.8        ≤40          25.8       ≤20          <5         ≤20   N
199   10/21/2019     Oat Flour        707         33.8        ≤40          25.7       ≤20          <5         ≤20   N
200   10/21/2019     Oat Flour        706         16.5        ≤40           18        ≤20          <5         ≤20   Y




                                                             Page 124 of 126
                          Case 2:21-cv-01704
                                Case MDL No. Document
                                             2997 Document
                                                      1-2 Filed
                                                            86-303/29/21
                                                                  Filed 04/07/21
                                                                          Page 126
                                                                                 Page
                                                                                   of 127
                                                                                       259PageID
                                                                                           of 387 #: 256
                                                                 cucumber

       A             B             C         D      E     F      G     H          I        J



                                           Arsenic      Cadmiu       Lead
                               Preshipment result      m result     result              Acceptan
1      Date      Commodity         Lot      (ppb) Spec. (ppb) Spec. (ppb)       Spec.   ce (Y/N)
2   9/17/2019   Org.Cucumber       559       8.5   <20    7.7   <10 <5           <10        Y




                                                              Page 125 of 126
                           Case 2:21-cv-01704
                                 Case MDL No. Document
                                              2997 Document
                                                       1-2 Filed
                                                             86-303/29/21
                                                                   Filed 04/07/21
                                                                           Page 127
                                                                                  Page
                                                                                    of 127
                                                                                        260PageID
                                                                                            of 387 #: 257
                                                                              corn

        A             B              C         D       E         F        G        H        I        J



                                            Arsenic           Cadmiu              Lead
                                             result           m result           result           Acceptan
1      Date      Commodity      Preshipment (ppb)     Spec.    (ppb)     Spec.   (ppb)    Spec.   ce (Y/N)
2   10/30/2019 Org. Frozen Corn     729        <5      <20       <5       <25      <5      <25        Y
3   10/30/2019 Org. Frozen Corn     728        <5      <20       <5       <25      <5      <25        N
4   10/30/2019    Org. Corn         727        <5      <20       <5       <25      <5      <25        Y




                                                                     Page 126 of 126
CaseCase
     2:21-cv-01704
          MDL No. 2997
                   Document
                       Document
                            1-3 86-3
                                Filed 03/29/21
                                       Filed 04/07/21
                                                 Page 1Page
                                                        of 57261
                                                              PageID
                                                                 of 387
                                                                      #: 258




       EXHIBIT C
                              CaseCase
                                   2:21-cv-01704
                                        MDL No. 2997
                                                 Document
                                                     Document
                                                          1-3 86-3
                                                              Filed 03/29/21
                                                                     Filed 04/07/21
                                                                               Page 2Page
                                                                                      of 57262
                                                                                            PageID
                                                                                               of 387
                                                                                                    #: 259
                                                                                  Test Results


                    A                 B                 C             D                    E                  F         G        H
         This document contains Trade Secrets / Confidential Commercial Information exempt from disclosure under the
                                                                           request it be handled accordingly.
1
     Product Name              Category         Best Before   Parameter            Goal                Result     Unit      Date of Test
 2                                              Date                               Threshold                                Report
 3   Apple & Broccoli Puffs    Baby 7+ Months   1/9/2021      Arsenic                                  300        ppb            10/10/19
 4   Apple & Broccoli Puffs    Baby 7+ Months   06/27/2020    Arsenic                                  270        ppb            07/11/19
 5   Apple & Broccoli Puffs    Baby 7+ Months   10/23/2019    Arsenic                                  290        ppb            05/30/19
 6   Apple & Broccoli Puffs    Baby 7+ Months   09/12/2019    Arsenic                                  430        ppb            09/21/18
 7   Apple & Broccoli Puffs    Baby 7+ Months   04/30/2019    Arsenic                                  260        ppb            09/21/18
 8   Apple & Broccoli Puffs    Baby 7+ Months   10/23/2019    Arsenic                                  300        ppb            06/01/18
 9   Apple & Broccoli Puffs    Baby 7+ Months   10/23/2019    Arsenic                                  300        ppb            06/01/18
10   Apple & Broccoli Puffs    Baby 7+ Months   10/23/2019    Arsenic                                  300        ppb            05/24/18
11   Apple & Broccoli Puffs    Baby 7+ Months   10/23/2019    Arsenic                                  300        ppb            05/24/18
12   Apple & Broccoli Puffs    Baby 7+ Months   1/9/2021      Cadmium                             50   10         ppb            10/10/19
13   Apple & Broccoli Puffs    Baby 7+ Months   06/27/2020    Cadmium                             50   13         ppb            07/11/19
14   Apple & Broccoli Puffs    Baby 7+ Months   10/23/2019    Cadmium                             50   14         ppb            05/30/19
15   Apple & Broccoli Puffs    Baby 7+ Months   09/12/2019    Cadmium                             50   18         ppb            09/21/18
16   Apple & Broccoli Puffs    Baby 7+ Months   04/30/2019    Cadmium                             50   15         ppb            09/21/18
17   Apple & Broccoli Puffs    Baby 7+ Months   10/24/2019    Cadmium                             50   9.6        ppb            06/01/18
18   Apple & Broccoli Puffs    Baby 7+ Months   10/24/2019    Cadmium                             50   9.6        ppb            06/01/18
19   Apple & Broccoli Puffs    Baby 7+ Months   10/23/2019    Cadmium                             50   9.6        ppb            05/24/18
20   Apple & Broccoli Puffs    Baby 7+ Months   10/23/2019    Cadmium                             50   9.6        ppb            05/24/18
21   Apple & Broccoli Puffs    Baby 7+ Months   1/10/2021     Inorganic Arsenic                  100   80         ppb            10/10/19
22   Apple & Broccoli Puffs    Baby 7+ Months   06/27/2020    Inorganic Arsenic                  100   66.6       ppb            07/11/19
23   Apple & Broccoli Puffs    Baby 7+ Months   10/23/2019    Inorganic Arsenic                  100   107        ppb            05/30/19
24   Apple & Broccoli Puffs    Baby 7+ Months   10/23/2019    Inorganic Arsenic                  100   115        ppb            10/15/18
25   Apple & Broccoli Puffs    Baby 7+ Months   09/12/2019    Inorganic Arsenic                  100   93         ppb            09/21/18
26   Apple & Broccoli Puffs    Baby 7+ Months   04/30/2019    Inorganic Arsenic                  100   96         ppb            09/21/18
27   Apple & Broccoli Puffs    Baby 7+ Months   9/7/2018      Inorganic Arsenic                  100   180        ppb            11/01/17
28   Apple & Broccoli Puffs    Baby 7+ Months   1/9/2021      Lead                               100   5.8        ppb            10/10/19
29   Apple & Broccoli Puffs    Baby 7+ Months   06/27/2020    Lead                               100   11         ppb            07/11/19
30   Apple & Broccoli Puffs    Baby 7+ Months   10/23/2019    Lead                               100   9.9        ppb            05/30/19
31   Apple & Broccoli Puffs    Baby 7+ Months   09/12/2019    Lead                               100   6.3        ppb            09/21/18
32   Apple & Broccoli Puffs    Baby 7+ Months   04/30/2019    Lead                               100   8.2        ppb            09/21/18
33   Apple & Broccoli Puffs    Baby 7+ Months   10/25/2019    Lead                               100   7.8        ppb            06/01/18
34   Apple & Broccoli Puffs    Baby 7+ Months   10/25/2019    Lead                               100   7.8        ppb            06/01/18
35   Apple & Broccoli Puffs    Baby 7+ Months   10/23/2019    Lead                               100   7.8        ppb            05/24/18
36   Apple & Broccoli Puffs    Baby 7+ Months   10/23/2019    Lead                               100   7.8        ppb            05/24/18
37   Apple & Broccoli Puffs    Baby 7+ Months   1/9/2021      Mercury                             10   2.7        ppb            10/10/19
38   Apple & Broccoli Puffs    Baby 7+ Months   06/27/2020    Mercury                             10   2.9        ppb            07/11/19
39   Apple & Broccoli Puffs    Baby 7+ Months   10/23/2019    Mercury                             10   3.7        ppb            05/30/19
40   Apple & Broccoli Puffs    Baby 7+ Months   09/12/2019    Mercury                             10   <2.0       ppb            09/21/18
41   Apple & Broccoli Puffs    Baby 7+ Months   04/30/2019    Mercury                             10   2.7        ppb            09/21/18



                                                                                  Page 1 of 56
                                    CaseCase
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 86-3
                                                                    Filed 03/29/21
                                                                           Filed 04/07/21
                                                                                     Page 3Page
                                                                                            of 57263
                                                                                                  PageID
                                                                                                     of 387
                                                                                                          #: 260
                                                                              Test Results


                                          I
     Freedom of Information Act, 5 U.S.C. § 552(b)(4), and we

1
     Disposition
 2
 3   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
 4   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
 5   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
 6   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
 7   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
 8   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
 9   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
10   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
11   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
12   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
13   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
14   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
15   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
16   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
17   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
18   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
19   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
20   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
21   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
22   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
23   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
24   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
25   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
26   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
27   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
28   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
29   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
30   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
31   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
32   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
33   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
34   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
35   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
36   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
37   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
38   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
39   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
40   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
41   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only



                                                                              Page 2 of 56
                                   CaseCase
                                        2:21-cv-01704
                                             MDL No. 2997
                                                      Document
                                                          Document
                                                               1-3 86-3
                                                                   Filed 03/29/21
                                                                          Filed 04/07/21
                                                                                    Page 4Page
                                                                                           of 57264
                                                                                                 PageID
                                                                                                    of 387
                                                                                                         #: 261
                                                                                      Test Results


                   A                       B                  C           D                    E                  F         G   H
42   Apple & Broccoli Puffs         Baby 7+ Months   10/26/2019   Mercury                             10   6          ppb       06/01/18
43   Apple & Broccoli Puffs         Baby 7+ Months   10/26/2019   Mercury                             10   6          ppb       06/01/18
44   Apple & Broccoli Puffs         Baby 7+ Months   10/23/2019   Mercury                             10   6          ppb       05/24/18
45   Apple & Broccoli Puffs         Baby 7+ Months   10/23/2019   Mercury                             10   6          ppb       05/24/18
46   Apple Cinnamon Oat Jar         Baby 7+ Months   08/19/2020   Arsenic                                  <4.0       ppb       10/09/19
47   Apple Cinnamon Oat Jar         Baby 7+ Months   08/19/2020   Cadmium                             50   <2.0       ppb       10/09/19
48   Apple Cinnamon Oat Jar         Baby 7+ Months   08/19/2020   Lead                               100   <4.0       ppb       10/09/19
49   Apple Cinnamon Oat Jar         Baby 7+ Months   08/19/2020   Mercury                             10   <2.0       ppb       10/09/19
50   Apple Mango Beet               Baby 7+ Months   6/13/2020    Arsenic                                  <4.0       ppb       08/22/19
51   Apple Mango Beet               Baby 7+ Months   06/18/2020   Arsenic                                  <4.0       ppb       02/12/19
52   Apple Mango Beet               Baby 7+ Months   6/13/2020    Cadmium                             50   <2.0       ppb       08/22/19
53   Apple Mango Beet               Baby 7+ Months   06/18/2020   Cadmium                             50   3          ppb       02/12/19
54   Apple Mango Beet               Baby 7+ Months   6/13/2020    Lead                               100   <4.0       ppb       08/22/19
55   Apple Mango Beet               Baby 7+ Months   06/18/2020   Lead                               100   <4.0       ppb       02/12/19
56   Apple Mango Beet               Baby 7+ Months   6/13/2020    Mercury                             10   <2.0       ppb       08/22/19
57   Apple Mango Beet               Baby 7+ Months   06/18/2020   Mercury                             10   <2.0       ppb       02/12/19
58   Apple Pumpkin Carrots          Baby 6+ Months   11/07/2019   Arsenic                                  <4.0       ppb       04/12/19
59   Apple Pumpkin Carrots          Baby 6+ Months   11/07/2019   Cadmium                             50   3.4        ppb       04/12/19
60   Apple Pumpkin Carrots          Baby 6+ Months   11/07/2019   Lead                               100   <4.0       ppb       04/12/19
61   Apple Pumpkin Carrots          Baby 6+ Months   11/07/2019   Mercury                             10   <2.0       ppb       04/12/19
62   Apple Rice Cakes               Baby 7+ Months   03/04/2020   Arsenic                                  180        ppb       07/02/19
63   Apple Rice Cakes               Baby 7+ Months   08/07/2019   Arsenic                                  360        ppb       10/05/18
64   Apple Rice Cakes               Baby 7+ Months   07/28/2019   Arsenic                                  350        ppb       08/14/18
65   Apple Rice Cakes               Baby 7+ Months   03/04/2020   Cadmium                             50   8.8        ppb       07/02/19
66   Apple Rice Cakes               Baby 7+ Months   08/07/2019   Cadmium                             50   6.5        ppb       10/05/18
67   Apple Rice Cakes               Baby 7+ Months   07/28/2019   Cadmium                             50   6.6        ppb       08/14/18
68   Apple Rice Cakes               Baby 7+ Months   4/10/2018    Inorganic Arsenic                  100   110        ppb       07/28/17
69   Apple Rice Cakes               Baby 7+ Months   1/5/2018     Inorganic Arsenic                  100   130        ppb       02/08/17
70   Apple Rice Cakes               Baby 7+ Months   11/8/2017    Inorganic Arsenic                  100   120        ppb       02/08/17
71   Apple Rice Cakes               Baby 7+ Months   10/3/2017    Inorganic Arsenic                  100   130        ppb       02/08/17
72   Apple Rice Cakes               Baby 7+ Months   03/04/2020   Lead                               100   7.2        ppb       07/02/19
73   Apple Rice Cakes               Baby 7+ Months   08/07/2019   Lead                               100   <4.0       ppb       10/05/18
74   Apple Rice Cakes               Baby 7+ Months   07/28/2019   Lead                               100   <4.0       ppb       08/14/18
75   Apple Rice Cakes               Baby 7+ Months   03/04/2020   Mercury                             10   <2.0       ppb       07/02/19
76   Apple Rice Cakes               Baby 7+ Months   08/07/2019   Mercury                             10   <2.0       ppb       10/05/18
77   Apple Rice Cakes               Baby 7+ Months   07/28/2019   Mercury                             10   <2.0       ppb       08/14/18
78   Apple Spinach Jar              Baby 7+ Months   2/21/2020    Arsenic                                  <4.0       ppb       10/09/19
79   Apple Spinach Jar              Baby 7+ Months   2/21/2020    Cadmium                             50   3.1        ppb       10/09/19
80   Apple Spinach Jar              Baby 7+ Months   2/21/2020    Lead                               100   <4.0       ppb       10/09/19
81   Apple Spinach Jar              Baby 7+ Months   2/21/2020    Mercury                             10   <2.0       ppb       10/09/19
     Apple Spinach Kiwi Creamies    Baby 7+ Months   8/4/2018     Arsenic                                  76         ppb       07/28/17
82
     Apple Spinach Kiwi Creamies    Baby 7+ Months 8/4/2018       Cadmium                             50 10           ppb       07/28/17
83
     Apple Spinach Kiwi Creamies    Baby 7+ Months 8/4/2018       Inorganic Arsenic                  100 60           ppb       07/28/17
84


                                                                                      Page 3 of 56
                                    CaseCase
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 86-3
                                                                    Filed 03/29/21
                                                                           Filed 04/07/21
                                                                                     Page 5Page
                                                                                            of 57265
                                                                                                  PageID
                                                                                                     of 387
                                                                                                          #: 262
                                                                              Test Results


                                          I
42   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
43   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
44   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
45   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
46   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
47   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
48   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
49   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
50   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
51   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
52   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
53   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
54   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
55   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
56   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
57   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
58   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
59   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
60   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
61   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
62   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
63   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
64   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
65   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
66   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
67   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
68   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
69   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
70   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
71   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
72   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
73   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
74   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
75   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
76   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
77   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
78   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
79   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
80   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
81   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
82
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
83
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
84


                                                                              Page 4 of 56
                                    CaseCase
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 86-3
                                                                    Filed 03/29/21
                                                                           Filed 04/07/21
                                                                                     Page 6Page
                                                                                            of 57266
                                                                                                  PageID
                                                                                                     of 387
                                                                                                          #: 263
                                                                                       Test Results


                     A                      B                  C             D                  E                  F         G   H
      Apple Spinach Kiwi Creamies    Baby 7+ Months 8/4/2018       Lead                               100 86           ppb       07/28/17
85
      Apple Spinach Kiwi Creamies    Baby 7+ Months 8/4/2018       Mercury                             10 <2           ppb       07/28/17
86
87    Apple Spinach Pea & Kiwi       Baby 7+ Months   11/1/2020    Arsenic                                  21         ppb       08/22/19
88    Apple Spinach Pea & Kiwi       Baby 7+ Months   06/11/2019   Arsenic                                  23         ppb       03/29/19
89    Apple Spinach Pea & Kiwi       Baby 7+ Months   10/26/2019   Arsenic                                  26         ppb       08/22/18
90    Apple Spinach Pea & Kiwi       Baby 7+ Months   11/1/2020    Cadmium                             50   7.7        ppb       08/22/19
91    Apple Spinach Pea & Kiwi       Baby 7+ Months   06/11/2019   Cadmium                             50   7.1        ppb       03/29/19
92    Apple Spinach Pea & Kiwi       Baby 7+ Months   10/26/2019   Cadmium                             50   9.3        ppb       08/22/18
93    Apple Spinach Pea & Kiwi       Baby 7+ Months   12/20/2019   Inorganic Arsenic                  100   15         ppb       02/01/19
94    Apple Spinach Pea & Kiwi       Baby 7+ Months   11/1/2020    Lead                               100   43         ppb       08/22/19
95    Apple Spinach Pea & Kiwi       Baby 7+ Months   06/11/2019   Lead                               100   34         ppb       03/29/19
96    Apple Spinach Pea & Kiwi       Baby 7+ Months   10/26/2019   Lead                               100   32         ppb       08/22/18
97    Apple Spinach Pea & Kiwi       Baby 7+ Months   11/1/2020    Mercury                             10   <2.0       ppb       08/22/19
98    Apple Spinach Pea & Kiwi       Baby 7+ Months   11/1/2020    Mercury                             10   <2.0       ppb       08/22/19
99    Apple Spinach Pea & Kiwi       Baby 7+ Months   06/11/2019   Mercury                             10   <2.0       ppb       03/29/19
100   Apple Spinach Pea & Kiwi       Baby 7+ Months   10/26/2019   Mercury                             10   <2.0       ppb       08/22/18
      Apple Spinach Pea Kiwi         Baby 7+ Months   7/16/2019    Arsenic                                  26         ppb       05/31/18
101   Creamies
      Apple Spinach Pea Kiwi         Baby 7+ Months 7/16/2019      Cadmium                             50 11           ppb       05/31/18
102   Creamies
      Apple Spinach Pea Kiwi         Baby 7+ Months 6/27/2019      Inorganic Arsenic                  100 17           ppb       04/16/18
103   Creamies
      Apple Spinach Pea Kiwi         Baby 7+ Months 7/16/2019      Lead                               100 42           ppb       05/31/18
104   Creamies
      Apple Spinach Pea Kiwi         Baby 7+ Months 7/16/2019      Mercury                             10 <2           ppb       05/31/18
105   Creamies
106   Apples & Spinach               Baby 7+ Months   10/22/2020   Arsenic                                <4.0         ppb       05/15/19
107   Apples & Spinach               Baby 7+ Months   10/22/2020   Cadmium                             50 <2.0         ppb       05/15/19
108   Apples & Spinach               Baby 7+ Months   10/22/2020   Lead                               100 <4.0         ppb       05/15/19
109   Apples & Spinach               Baby 7+ Months   10/22/2020   Mercury                             10 <2.0         ppb       05/15/19
110   Apples Blueberries & Oats      Baby 7+ Months   06/25/2020   Arsenic                                <4.0         ppb       07/24/19
111   Apples Blueberries & Oats      Baby 7+ Months   06/25/2020   Cadmium                             50 <2.0         ppb       07/24/19
112   Apples Blueberries & Oats      Baby 7+ Months   06/25/2020   Lead                               100 <4.0         ppb       07/24/19
113   Apples Blueberries & Oats      Baby 7+ Months   06/25/2020   Mercury                             10 <2.0         ppb       07/24/19
114   Banana & Pumpkin Puffs         Baby 7+ Months   01/01/2021   Arsenic                                300          ppb       07/25/19
115   Banana & Pumpkin Puffs         Baby 7+ Months   09/25/2020   Arsenic                                250          ppb       04/24/19
116   Banana & Pumpkin Puffs         Baby 7+ Months   02/22/2020   Arsenic                                280          ppb       03/21/19
117   Banana & Pumpkin Puffs         Baby 7+ Months   07/23/2020   Arsenic                                260          ppb       02/19/19
118   Banana & Pumpkin Puffs         Baby 7+ Months   02/22/2020   Arsenic                                350          ppb       09/21/18
119   Banana & Pumpkin Puffs         Baby 7+ Months   02/20/2020   Arsenic                                350          ppb       09/21/18
120   Banana & Pumpkin Puffs         Baby 7+ Months   10/25/2019   Arsenic                                480          ppb       06/26/18
121   Banana & Pumpkin Puffs         Baby 7+ Months   10/25/2019   Arsenic                                480          ppb       06/26/18
122   Banana & Pumpkin Puffs         Baby 7+ Months   10/25/2019   Arsenic                                480          ppb       06/01/18
123   Banana & Pumpkin Puffs         Baby 7+ Months   10/25/2019   Arsenic                                480          ppb       06/01/18
124   Banana & Pumpkin Puffs         Baby 7+ Months   01/01/2021   Cadmium                             50 10           ppb       07/25/19



                                                                                       Page 5 of 56
                                     CaseCase
                                          2:21-cv-01704
                                               MDL No. 2997
                                                        Document
                                                            Document
                                                                 1-3 86-3
                                                                     Filed 03/29/21
                                                                            Filed 04/07/21
                                                                                      Page 7Page
                                                                                             of 57267
                                                                                                   PageID
                                                                                                      of 387
                                                                                                           #: 264
                                                                               Test Results


                                           I
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
85
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
86
87    Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
88    Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
89    Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
90    Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
91    Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
92    Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
93    Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
94    Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
95    Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
96    Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
97    Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
98    Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
99    Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
100   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
101
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
102
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
103
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
104
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
105
106   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
107   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
108   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
109   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
110   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
111   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
112   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
113   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
114   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
115   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
116   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
117   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
118   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
119   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
120   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
121   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
122   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
123   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
124   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only



                                                                               Page 6 of 56
                             CaseCase
                                  2:21-cv-01704
                                       MDL No. 2997
                                                Document
                                                    Document
                                                         1-3 86-3
                                                             Filed 03/29/21
                                                                    Filed 04/07/21
                                                                              Page 8Page
                                                                                     of 57268
                                                                                           PageID
                                                                                              of 387
                                                                                                   #: 265
                                                                                Test Results


                 A                   B                 C            D                    E                  F         G   H
125 Banana & Pumpkin Puffs    Baby 7+ Months   09/25/2020   Cadmium                             50   11         ppb       04/24/19
126 Banana & Pumpkin Puffs    Baby 7+ Months   02/22/2020   Cadmium                             50   11         ppb       03/21/19
127 Banana & Pumpkin Puffs    Baby 7+ Months   07/23/2020   Cadmium                             50   16         ppb       02/19/19
128 Banana & Pumpkin Puffs    Baby 7+ Months   02/22/2020   Cadmium                             50   15         ppb       09/21/18
129 Banana & Pumpkin Puffs    Baby 7+ Months   02/20/2020   Cadmium                             50   14         ppb       09/21/18
130 Banana & Pumpkin Puffs    Baby 7+ Months   10/25/2019   Cadmium                             50   13         ppb       06/26/18
131 Banana & Pumpkin Puffs    Baby 7+ Months   10/25/2019   Cadmium                             50   13         ppb       06/26/18
132 Banana & Pumpkin Puffs    Baby 7+ Months   10/25/2019   Cadmium                             50   13         ppb       06/01/18
133 Banana & Pumpkin Puffs    Baby 7+ Months   10/25/2019   Cadmium                             50   13         ppb       06/01/18
134 Banana & Pumpkin Puffs    Baby 7+ Months   01/01/2021   Inorganic Arsenic                  100   82.1       ppb       07/25/19
135 Banana & Pumpkin Puffs    Baby 7+ Months   09/25/2020   Inorganic Arsenic                  100   103        ppb       04/24/19
136 Banana & Pumpkin Puffs    Baby 7+ Months   02/22/2020   Inorganic Arsenic                  100   84         ppb       03/21/19
137 Banana & Pumpkin Puffs    Baby 7+ Months   07/23/2020   Inorganic Arsenic                  100   79         ppb       02/19/19
138 Banana & Pumpkin Puffs    Baby 7+ Months   02/22/2020   Inorganic Arsenic                  100   101        ppb       09/21/18
139 Banana & Pumpkin Puffs    Baby 7+ Months   02/20/2020   Inorganic Arsenic                  100   94         ppb       09/21/18
140 Banana & Pumpkin Puffs    Baby 7+ Months   10/11/2018   Inorganic Arsenic                  100   160        ppb       10/31/17
141 Banana & Pumpkin Puffs    Baby 7+ Months   01/01/2021   Lead                               100   6.2        ppb       07/25/19
142 Banana & Pumpkin Puffs    Baby 7+ Months   09/25/2020   Lead                               100   13         ppb       04/24/19
143 Banana & Pumpkin Puffs    Baby 7+ Months   02/22/2020   Lead                               100   5.5        ppb       03/21/19
144 Banana & Pumpkin Puffs    Baby 7+ Months   07/23/2020   Lead                               100   11         ppb       02/19/19
145 Banana & Pumpkin Puffs    Baby 7+ Months   02/22/2020   Lead                               100   6.8        ppb       09/21/18
146 Banana & Pumpkin Puffs    Baby 7+ Months   02/20/2020   Lead                               100   6.2        ppb       09/21/18
147 Banana & Pumpkin Puffs    Baby 7+ Months   10/25/2019   Lead                               100   7.1        ppb       06/26/18
148 Banana & Pumpkin Puffs    Baby 7+ Months   10/25/2019   Lead                               100   7.1        ppb       06/26/18
149 Banana & Pumpkin Puffs    Baby 7+ Months   10/25/2019   Lead                               100   7.1        ppb       06/01/18
150 Banana & Pumpkin Puffs    Baby 7+ Months   10/25/2019   Lead                               100   7.1        ppb       06/01/18
151 Banana & Pumpkin Puffs    Baby 7+ Months   01/01/2021   Mercury                             10   3.3        ppb       07/25/19
152 Banana & Pumpkin Puffs    Baby 7+ Months   09/25/2020   Mercury                             10   <2.0       ppb       04/24/19
153 Banana & Pumpkin Puffs    Baby 7+ Months   02/22/2020   Mercury                             10   2          ppb       03/21/19
154 Banana & Pumpkin Puffs    Baby 7+ Months   07/23/2020   Mercury                             10   <2.0       ppb       02/19/19
155 Banana & Pumpkin Puffs    Baby 7+ Months   02/22/2020   Mercury                             10   2.3        ppb       09/21/18
156 Banana & Pumpkin Puffs    Baby 7+ Months   02/20/2020   Mercury                             10   2.3        ppb       09/21/18
157 Banana & Pumpkin Puffs    Baby 7+ Months   10/25/2019   Mercury                             10   4.2        ppb       06/26/18
158 Banana & Pumpkin Puffs    Baby 7+ Months   10/25/2019   Mercury                             10   4.2        ppb       06/26/18
159 Banana & Pumpkin Puffs    Baby 7+ Months   10/25/2019   Mercury                             10   4.2        ppb       06/01/18
160 Banana & Pumpkin Puffs    Baby 7+ Months   10/25/2019   Mercury                             10   4.2        ppb       06/01/18
161 Banana Mango Yogis        Baby 7+ Months   12/04/2019   Arsenic                                  5          ppb       12/05/18
162 Banana Mango Yogis        Baby 7+ Months   3/28/2019    Arsenic                                  <4         ppb       04/16/18
163 Banana Mango Yogis        Baby 7+ Months   11/21/2018   Arsenic                                  <4         ppb       10/30/17
164 Banana Mango Yogis        Baby 7+ Months   12/04/2019   Cadmium                             50   <2.0       ppb       12/05/18
165 Banana Mango Yogis        Baby 7+ Months   3/28/2019    Cadmium                             50   <2         ppb       04/16/18
166 Banana Mango Yogis        Baby 7+ Months   11/21/2018   Cadmium                             50   <2         ppb       10/30/17
167 Banana Mango Yogis        Baby 7+ Months   3/28/2019    Inorganic Arsenic                  100   <10        ppb       04/16/18
168 Banana Mango Yogis        Baby 7+ Months   11/21/2018   Inorganic Arsenic                  100   <10        ppb       10/30/17
169 Banana Mango Yogis        Baby 7+ Months   12/04/2019   Lead                               100   <4.0       ppb       12/05/18



                                                                                Page 7 of 56
                                     CaseCase
                                          2:21-cv-01704
                                               MDL No. 2997
                                                        Document
                                                            Document
                                                                 1-3 86-3
                                                                     Filed 03/29/21
                                                                            Filed 04/07/21
                                                                                      Page 9Page
                                                                                             of 57269
                                                                                                   PageID
                                                                                                      of 387
                                                                                                           #: 266
                                                                               Test Results


                                           I
125   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
126   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
127   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
128   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
129   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
130   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
131   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
132   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
133   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
134   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
135   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
136   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
137   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
138   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
139   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
140   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
141   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
142   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
143   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
144   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
145   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
146   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
147   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
148   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
149   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
150   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
151   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
152   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
153   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
154   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
155   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
156   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
157   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
158   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
159   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
160   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
161   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
162   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
163   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
164   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
165   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
166   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
167   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
168   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
169   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only



                                                                               Page 8 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 10
                                                                                         Page
                                                                                           of 57
                                                                                               270
                                                                                                 PageID
                                                                                                   of 387#: 267
                                                                                       Test Results


                    A                       B                  C             D                  E                  F         G   H
170   Banana Mango Yogis             Baby 7+ Months   3/28/2019    Lead                               100   4.2        ppb       04/16/18
171   Banana Mango Yogis             Baby 7+ Months   11/21/2018   Lead                               100   5.1        ppb       10/30/17
172   Banana Mango Yogis             Baby 7+ Months   12/04/2019   Mercury                             10   <2.0       ppb       12/05/18
173   Banana Mango Yogis             Baby 7+ Months   3/28/2019    Mercury                             10   <2         ppb       04/16/18
174   Banana Mango Yogis             Baby 7+ Months   11/21/2018   Mercury                             10   <2         ppb       10/30/17
      Banana Sweet Potato Teether    Baby 7+ Months   03/14/2020   Arsenic                                  66         ppb       02/19/19
175
      Banana Sweet Potato Teether    Baby 7+ Months 01/09/2020     Arsenic                                  70         ppb       12/18/18
176
      Banana Sweet Potato Teether    Baby 7+ Months 11/25/2019     Arsenic                                  75         ppb       12/10/18
177
      Banana Sweet Potato Teether    Baby 7+ Months 10/26/2019     Arsenic                                  70         ppb       11/07/18
178
      Banana Sweet Potato Teether    Baby 7+ Months 04/24/2019     Arsenic                                  75         ppb       10/26/18
179
      Banana Sweet Potato Teether    Baby 7+ Months 10/09/2019     Arsenic                                  76         ppb       09/13/18
180
      Banana Sweet Potato Teether    Baby 7+ Months 6/3/2019       Arsenic                                  73         ppb       04/16/18
181
      Banana Sweet Potato Teether    Baby 7+ Months 5/9/2018       Arsenic                                  52         ppb       05/12/17
182
      Banana Sweet Potato Teether    Baby 7+ Months 03/14/2020     Cadmium                             50 7.2          ppb       02/19/19
183
      Banana Sweet Potato Teether    Baby 7+ Months 11/25/2019     Cadmium                             50 6.7          ppb       12/10/18
184
      Banana Sweet Potato Teether    Baby 7+ Months 10/26/2019     Cadmium                             50 7.7          ppb       11/07/18
185
      Banana Sweet Potato Teether    Baby 7+ Months 04/24/2019     Cadmium                             50 8            ppb       10/26/18
186
      Banana Sweet Potato Teether    Baby 7+ Months 10/09/2019     Cadmium                             50 11           ppb       09/13/18
187
      Banana Sweet Potato Teether    Baby 7+ Months 6/3/2019       Cadmium                             50 7            ppb       04/16/18
188
      Banana Sweet Potato Teether    Baby 7+ Months 5/9/2018       Cadmium                             50 3            ppb       05/12/17
189
      Banana Sweet Potato Teether    Baby 7+ Months 03/14/2020     Inorganic Arsenic                  100 39           ppb       02/19/19
190
      Banana Sweet Potato Teether    Baby 7+ Months 10/26/2019     Inorganic Arsenic                  100 29           ppb       11/07/18
191
      Banana Sweet Potato Teether    Baby 7+ Months 04/24/2019     Inorganic Arsenic                  100 34           ppb       10/26/18
192
      Banana Sweet Potato Teether    Baby 7+ Months 10/09/2019     Inorganic Arsenic                  100 30           ppb       09/13/18
193
      Banana Sweet Potato Teether    Baby 7+ Months 6/3/2019       Inorganic Arsenic                  100 27           ppb       04/16/18
194
      Banana Sweet Potato Teether    Baby 7+ Months 5/9/2018       Inorganic Arsenic                  100 40           ppb       05/12/17
195
      Banana Sweet Potato Teether    Baby 7+ Months 03/14/2020     Lead                               100 12           ppb       02/19/19
196
      Banana Sweet Potato Teether    Baby 7+ Months 11/25/2019     Lead                               100 6.2          ppb       12/10/18
197




                                                                                       Page 9 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 11
                                                                                         Page
                                                                                           of 57
                                                                                               271
                                                                                                 PageID
                                                                                                   of 387#: 268
                                                                               Test Results


                                           I
170   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
171   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
172   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
173   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
174   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
175
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
176
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
177
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
178
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
179
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
180
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
181
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
182
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
183
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
184
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
185
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
186
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
187
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
188
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
189
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
190
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
191
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
192
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
193
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
194
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
195
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
196
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
197




                                                                               Page 10 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 12
                                                                                         Page
                                                                                           of 57
                                                                                               272
                                                                                                 PageID
                                                                                                   of 387#: 269
                                                                                 Test Results


                    A                       B                  C             D            E                 F         G   H
      Banana Sweet Potato Teether    Baby 7+ Months 10/26/2019     Lead                          100 4.6        ppb       11/07/18
198
      Banana Sweet Potato Teether    Baby 7+ Months 04/24/2019     Lead                          100 6.8        ppb       10/26/18
199
      Banana Sweet Potato Teether    Baby 7+ Months 10/09/2019     Lead                          100 8.2        ppb       09/13/18
200
      Banana Sweet Potato Teether    Baby 7+ Months 6/3/2019       Lead                          100 <4         ppb       04/16/18
201
      Banana Sweet Potato Teether    Baby 7+ Months 5/9/2018       Lead                          100 7          ppb       05/12/17
202
      Banana Sweet Potato Teether    Baby 7+ Months 03/14/2020     Mercury                        10 <2.0       ppb       02/19/19
203
      Banana Sweet Potato Teether    Baby 7+ Months 11/25/2019     Mercury                        10 2.5        ppb       12/10/18
204
      Banana Sweet Potato Teether    Baby 7+ Months 10/26/2019     Mercury                        10 2.5        ppb       11/07/18
205
      Banana Sweet Potato Teether    Baby 7+ Months 04/24/2019     Mercury                        10 2.3        ppb       10/26/18
206
      Banana Sweet Potato Teether    Baby 7+ Months 10/09/2019     Mercury                        10 2.4        ppb       09/13/18
207
      Banana Sweet Potato Teether    Baby 7+ Months 6/3/2019       Mercury                        10 9.8        ppb       04/16/18
208
      Banana Sweet Potato Teether    Baby 7+ Months 5/9/2018       Mercury                        10 6          ppb       05/12/17
209
210   Bananas & Strawberries         Baby 7+ Months   04/24/2020   Arsenic                           <4.0       ppb       12/04/18
211   Bananas & Strawberries         Baby 7+ Months   04/24/2020   Cadmium                        50 <2.0       ppb       12/04/18
212   Bananas & Strawberries         Baby 7+ Months   04/24/2020   Lead                          100 <4.0       ppb       12/04/18
213   Bananas & Strawberries         Baby 7+ Months   04/24/2020   Mercury                        10 <2.0       ppb       12/04/18
      Blueberry Beet Rice Cakes      Baby 7+ Months   7/22/2020    Arsenic                           160        ppb       10/14/19
214
      Blueberry Beet Rice Cakes      Baby 7+ Months 01/02/2020     Arsenic                           370        ppb       01/22/19
215
      Blueberry Beet Rice Cakes      Baby 7+ Months 9/6/2019       Arsenic                           55         ppb       10/31/18
216
      Blueberry Beet Rice Cakes      Baby 7+ Months 07/23/2019     Arsenic                           350        ppb       09/05/18
217
      Blueberry Beet Rice Cakes      Baby 7+ Months 3/28/2019      Arsenic                           290        ppb       06/05/18
218
      Blueberry Beet Rice Cakes      Baby 7+ Months 5/22/2018      Arsenic                           160        ppb       07/28/17
219
      Blueberry Beet Rice Cakes      Baby 7+ Months 7/22/2020      Cadmium                        50 12         ppb       10/14/19
220
      Blueberry Beet Rice Cakes      Baby 7+ Months 01/02/2020     Cadmium                        50 4.5        ppb       01/22/19
221
      Blueberry Beet Rice Cakes      Baby 7+ Months 9/6/2019       Cadmium                        50 3.7        ppb       10/31/18
222
      Blueberry Beet Rice Cakes      Baby 7+ Months 7/23/2019      Cadmium                        50 6.9        ppb       09/05/18
223
      Blueberry Beet Rice Cakes      Baby 7+ Months 3/28/2019      Cadmium                        50 7.8        ppb       06/05/18
224
      Blueberry Beet Rice Cakes      Baby 7+ Months 5/22/2018      Cadmium                        50 12         ppb       07/28/17
225



                                                                                 Page 11 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 13
                                                                                         Page
                                                                                           of 57
                                                                                               273
                                                                                                 PageID
                                                                                                   of 387#: 270
                                                                               Test Results


                                           I
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
198
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
199
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
200
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
201
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
202
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
203
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
204
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
205
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
206
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
207
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
208
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
209
210   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
211   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
212   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
213   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
214
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
215
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
216
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
217
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
218
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
219
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
220
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
221
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
222
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
223
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
224
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
225



                                                                               Page 12 of 56
                                      Case Case
                                           2:21-cv-01704
                                                MDL No. 2997
                                                         Document
                                                             Document
                                                                  1-3 Filed
                                                                      86-3 03/29/21
                                                                            Filed 04/07/21
                                                                                     Page 14
                                                                                           Page
                                                                                             of 57
                                                                                                 274
                                                                                                   PageID
                                                                                                     of 387#: 271
                                                                                         Test Results


                     A                       B                   C             D                  E                F         G   H
      Blueberry Beet Rice Cakes        Baby 7+ Months 3/28/2019      Inorganic Arsenic                  100 59         ppb       06/05/18
226
      Blueberry Beet Rice Cakes        Baby 7+ Months 5/22/2018      Inorganic Arsenic                  100 100        ppb       07/28/17
227
      Blueberry Beet Rice Cakes        Baby 7+ Months 1/5/2018       Inorganic Arsenic                  100 110        ppb       02/08/17
228
      Blueberry Beet Rice Cakes        Baby 7+ Months 12/9/2017      Inorganic Arsenic                  100 120        ppb       02/08/17
229
      Blueberry Beet Rice Cakes        Baby 7+ Months 11/13/2017     Inorganic Arsenic                  100 110        ppb       02/08/17
230
      Blueberry Beet Rice Cakes        Baby 7+ Months 7/22/2020      Lead                               100 <4.0       ppb       10/14/19
231
      Blueberry Beet Rice Cakes        Baby 7+ Months 01/02/2020     Lead                               100 <4.0       ppb       01/22/19
232
      Blueberry Beet Rice Cakes        Baby 7+ Months 9/6/2019       Lead                               100 <4.0       ppb       10/31/18
233
      Blueberry Beet Rice Cakes        Baby 7+ Months 7/23/2019      Lead                               100 5.5        ppb       09/05/18
234
      Blueberry Beet Rice Cakes        Baby 7+ Months 3/28/2019      Lead                               100 9.3        ppb       06/05/18
235
      Blueberry Beet Rice Cakes        Baby 7+ Months 5/22/2018      Lead                               100 61         ppb       07/28/17
236
      Blueberry Beet Rice Cakes        Baby 7+ Months 7/22/2020      Mercury                             10 3.4        ppb       10/14/19
237
      Blueberry Beet Rice Cakes        Baby 7+ Months 01/02/2020     Mercury                             10 <2.0       ppb       01/22/19
238
      Blueberry Beet Rice Cakes        Baby 7+ Months 9/6/2019       Mercury                             10 <2.0       ppb       10/31/18
239
      Blueberry Beet Rice Cakes        Baby 7+ Months 7/23/2019      Mercury                             10 <2.0       ppb       09/05/18
240
      Blueberry Beet Rice Cakes        Baby 7+ Months 3/28/2019      Mercury                             10 <2         ppb       06/05/18
241
      Blueberry Beet Rice Cakes        Baby 7+ Months 5/22/2018      Mercury                             10 <2         ppb       07/28/17
242
      Blueberry Purple Carrot Greek    Baby 7+ Months 09/13/2020     Arsenic                                13         ppb       07/02/19
243 Yogis
      Blueberry Purple Carrot Greek    Baby 7+ Months 1/11/2019      Arsenic                                7.9        ppb       12/07/17
244 Yogis
      Blueberry Purple Carrot Greek    Baby 7+ Months 09/13/2020     Cadmium                             50 <2.0       ppb       07/02/19
245 Yogis
      Blueberry Purple Carrot Greek    Baby 7+ Months 1/11/2019      Cadmium                             50 <2         ppb       12/07/17
246 Yogis
      Blueberry Purple Carrot Greek    Baby 7+ Months 09/13/2020     Lead                               100 4.3        ppb       07/02/19
247 Yogis
      Blueberry Purple Carrot Greek    Baby 7+ Months 1/11/2019      Lead                               100 9.3        ppb       12/07/17
248 Yogis
      Blueberry Purple Carrot Greek    Baby 7+ Months 3/13/2018      Lead                               100 15         ppb       02/16/17
249 Yogis
      Blueberry Purple Carrot Greek    Baby 7+ Months 6/15/2017      Lead                               100 12         ppb       02/16/17
250 Yogis
      Blueberry Purple Carrot Greek    Baby 7+ Months 10/25/2017     Lead                               100 641        ppb       01/27/17
251 Yogis




                                                                                     Page 13 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 15
                                                                                         Page
                                                                                           of 57
                                                                                               275
                                                                                                 PageID
                                                                                                   of 387#: 272
                                                                               Test Results


                                           I
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
226
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
227
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
228
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
229
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
230
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
231
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
232
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
233
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
234
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
235
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
236
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
237
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
238
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
239
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
240
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
241
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
242
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
243
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
244
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
245
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
246
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
247
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
248
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
249
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
250
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
251




                                                                               Page 14 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 16
                                                                                         Page
                                                                                           of 57
                                                                                               276
                                                                                                 PageID
                                                                                                   of 387#: 273
                                                                                        Test Results


                     A                        B                C              D                  E                F         G   H
    Blueberry Purple Carrot Greek       Baby 7+ Months 09/13/2020   Mercury                             10 <2.0       ppb       07/02/19
252 Yogis
    Blueberry Purple Carrot Greek       Baby 7+ Months 1/11/2019    Mercury                             10 <2         ppb       12/07/17
253 Yogis
    Blueberry Purple Carrot Teether     Baby 7+ Months 07/03/2020   Arsenic                                210        ppb       02/19/19
254
      Blueberry Purple Carrot Teether   Baby 7+ Months 01/03/2020   Arsenic                                70         ppb       12/18/18
255
      Blueberry Purple Carrot Teether   Baby 7+ Months 11/29/2019   Arsenic                                73         ppb       12/10/18
256
      Blueberry Purple Carrot Teether   Baby 7+ Months 05/23/2019   Arsenic                                73         ppb       10/26/18
257
      Blueberry Purple Carrot Teether   Baby 7+ Months 07/03/2020   Cadmium                             50 17         ppb       02/19/19
258
      Blueberry Purple Carrot Teether   Baby 7+ Months 11/29/2019   Cadmium                             50 8.4        ppb       12/10/18
259
      Blueberry Purple Carrot Teether   Baby 7+ Months 05/23/2019   Cadmium                             50 6.8        ppb       10/26/18
260
      Blueberry Purple Carrot Teether   Baby 7+ Months 07/03/2020   Inorganic Arsenic                  100 69         ppb       02/19/19
261
      Blueberry Purple Carrot Teether   Baby 7+ Months 05/23/2019   Inorganic Arsenic                  100 27         ppb       10/26/18
262
      Blueberry Purple Carrot Teether   Baby 7+ Months 8/15/2018    Inorganic Arsenic                  100 50         ppb       07/31/17
263
      Blueberry Purple Carrot Teether   Baby 7+ Months 07/03/2020   Lead                               100 10         ppb       02/19/19
264
      Blueberry Purple Carrot Teether   Baby 7+ Months 11/29/2019   Lead                               100 5.9        ppb       12/10/18
265
      Blueberry Purple Carrot Teether   Baby 7+ Months 05/23/2019   Lead                               100 15         ppb       10/26/18
266
      Blueberry Purple Carrot Teether   Baby 7+ Months 07/03/2020   Mercury                             10 <2.0       ppb       02/19/19
267
      Blueberry Purple Carrot Teether   Baby 7+ Months 11/29/2019   Mercury                             10 2.6        ppb       12/10/18
268
      Blueberry Purple Carrot Teether   Baby 7+ Months 05/23/2019   Mercury                             10 2.5        ppb       10/26/18
269
      Brown Rice Cereal Canister        Baby 6+ Months 04/17/2019   Arsenic                                150        ppb       12/04/18
270
      Brown Rice Cereal Canister        Baby 6+ Months 08/16/2019   Arsenic                                83         ppb       08/20/18
271
      Brown Rice Cereal Canister        Baby 6+ Months 4/18/2019    Arsenic                                190        ppb       12/06/17
272
      Brown Rice Cereal Canister        Baby 6+ Months 04/17/2019   Cadmium                             50 16         ppb       12/04/18
273
      Brown Rice Cereal Canister        Baby 6+ Months 08/16/2019   Cadmium                             50 8.2        ppb       08/20/18
274
      Brown Rice Cereal Canister        Baby 6+ Months 4/18/2019    Cadmium                             50 19         ppb       12/06/17
275
      Brown Rice Cereal Canister        Baby 6+ Months 06/11/2019   Inorganic Arsenic                  100 58         ppb       04/24/19
276
      Brown Rice Cereal Canister        Baby 6+ Months 08/19/2019   Inorganic Arsenic                  100 54         ppb       12/10/18
277




                                                                                    Page 15 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 17
                                                                                         Page
                                                                                           of 57
                                                                                               277
                                                                                                 PageID
                                                                                                   of 387#: 274
                                                                               Test Results


                                           I
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
252
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
253
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
254
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
255
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
256
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
257
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
258
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
259
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
260
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
261
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
262
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
263
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
264
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
265
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
266
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
267
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
268
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
269
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
270
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
271
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
272
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
273
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
274
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
275
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
276
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
277




                                                                               Page 16 of 56
                                   Case Case
                                        2:21-cv-01704
                                             MDL No. 2997
                                                      Document
                                                          Document
                                                               1-3 Filed
                                                                   86-3 03/29/21
                                                                         Filed 04/07/21
                                                                                  Page 18
                                                                                        Page
                                                                                          of 57
                                                                                              278
                                                                                                PageID
                                                                                                  of 387#: 275
                                                                                      Test Results


                     A                     B                 C              D                  E                  F         G   H
      Brown Rice Cereal Canister    Baby 6+ Months 08/16/2019     Inorganic Arsenic                  100 47           ppb       08/20/18
278
      Brown Rice Cereal Canister    Baby 6+ Months 04/17/2019     Lead                               100 4.5          ppb       12/04/18
279
      Brown Rice Cereal Canister    Baby 6+ Months 08/16/2019     Lead                               100 <4.0         ppb       08/20/18
280
      Brown Rice Cereal Canister    Baby 6+ Months 4/18/2019      Lead                               100 <4           ppb       12/06/17
281
      Brown Rice Cereal Canister    Baby 6+ Months 04/17/2019     Mercury                             10 7.3          ppb       12/04/18
282
      Brown Rice Cereal Canister    Baby 6+ Months 08/16/2019     Mercury                             10 10           ppb       08/20/18
283
      Brown Rice Cereal Canister    Baby 6+ Months 4/18/2019      Mercury                             10 2.3          ppb       12/06/17
284
285 Carrots                         Baby 6+ Months   06/20/2020   Arsenic                                  4.7        ppb       07/20/19
286 Carrots                         Baby 6+ Months   06/20/2020   Arsenic                                  4.6        ppb       04/11/19
287 Carrots                         Baby 6+ Months   06/20/2020   Arsenic                                  4.5        ppb       01/23/19
288 Carrots                         Baby 6+ Months   06/20/2020   Cadmium                             50   27         ppb       07/20/19
289 Carrots                         Baby 6+ Months   06/20/2020   Cadmium                             50   29         ppb       04/11/19
290 Carrots                         Baby 6+ Months   06/20/2020   Cadmium                             50   27         ppb       01/23/19
291 Carrots                         Baby 6+ Months   06/20/2020   Lead                               100   <4.0       ppb       07/20/19
292 Carrots                         Baby 6+ Months   06/20/2020   Lead                               100   <4.0       ppb       04/11/19
293 Carrots                         Baby 6+ Months   06/20/2020   Lead                               100   <4.0       ppb       01/23/19
294 Carrots                         Baby 6+ Months   06/20/2020   Mercury                             10   <2.0       ppb       07/20/19
295 Carrots                         Baby 6+ Months   06/20/2020   Mercury                             10   <2.0       ppb       04/11/19
296 Carrots                         Baby 6+ Months   06/20/2020   Mercury                             10   <2.0       ppb       01/23/19
297 Carrots & Peas                  Baby 7+ Months   07/03/2020   Arsenic                                  <4.0       ppb       03/13/19
298 Carrots & Peas                  Baby 7+ Months   07/03/2020   Cadmium                             50   16         ppb       03/13/19
299 Carrots & Peas                  Baby 7+ Months   07/03/2020   Lead                               100   <4.0       ppb       03/13/19
300 Carrots & Peas                  Baby 7+ Months   07/03/2020   Mercury                             10   <2.0       ppb       03/13/19
301 CC Oatmeal Cereal               Baby 6+ Months   08/22/2019   Arsenic                                  11         ppb       03/18/19
302 CC Oatmeal Cereal               Baby 6+ Months   8/22/2019    Arsenic                                  10         ppb       11/07/18
303 CC Oatmeal Cereal               Baby 6+ Months   08/22/2019   Arsenic                                  12         ppb       10/26/18
304 CC Oatmeal Cereal               Baby 6+ Months   08/22/2019   Arsenic                                  12         ppb       10/03/18
305 CC Oatmeal Cereal               Baby 6+ Months   08/22/2019   Arsenic                                  12         ppb       09/21/18
306 CC Oatmeal Cereal               Baby 6+ Months   08/22/2019   Arsenic                                  12         ppb       09/17/18
307 CC Oatmeal Cereal               Baby 6+ Months   02/07/2016   Arsenic                                  9.5        ppb       09/05/18
308 CC Oatmeal Cereal               Baby 6+ Months   3/8/2019     Arsenic                                  9.1        ppb       04/17/18
309 CC Oatmeal Cereal               Baby 6+ Months   08/22/2019   Cadmium                             50   10         ppb       03/18/19
310 CC Oatmeal Cereal               Baby 6+ Months   8/22/2019    Cadmium                             50   9.3        ppb       11/07/18
311 CC Oatmeal Cereal               Baby 6+ Months   08/22/2019   Cadmium                             50   10         ppb       10/26/18
312 CC Oatmeal Cereal               Baby 6+ Months   08/22/2019   Cadmium                             50   10         ppb       10/03/18
313 CC Oatmeal Cereal               Baby 6+ Months   08/22/2019   Cadmium                             50   10         ppb       09/21/18
314 CC Oatmeal Cereal               Baby 6+ Months   08/22/2019   Cadmium                             50   10         ppb       09/17/18
315 CC Oatmeal Cereal               Baby 6+ Months   02/07/2016   Cadmium                             50   11         ppb       09/05/18
316 CC Oatmeal Cereal               Baby 6+ Months   3/8/2019     Cadmium                             50   12         ppb       04/17/18
317 CC Oatmeal Cereal               Baby 6+ Months   11/23/2019   Inorganic Arsenic                  100   17         ppb       02/01/19



                                                                                  Page 17 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 19
                                                                                         Page
                                                                                           of 57
                                                                                               279
                                                                                                 PageID
                                                                                                   of 387#: 276
                                                                               Test Results


                                           I
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
278
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
279
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
280
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
281
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
282
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
283
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
284
285   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
286   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
287   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
288   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
289   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
290   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
291   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
292   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
293   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
294   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
295   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
296   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
297   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
298   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
299   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
300   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
301   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
302   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
303   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
304   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
305   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
306   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
307   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
308   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
309   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
310   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
311   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
312   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
313   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
314   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
315   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
316   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
317   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only



                                                                               Page 18 of 56
                              Case Case
                                   2:21-cv-01704
                                        MDL No. 2997
                                                 Document
                                                     Document
                                                          1-3 Filed
                                                              86-3 03/29/21
                                                                    Filed 04/07/21
                                                                             Page 20
                                                                                   Page
                                                                                     of 57
                                                                                         280
                                                                                           PageID
                                                                                             of 387#: 277
                                                                                 Test Results


                  A                   B                 C            D                    E                   F         G   H
318 CC Oatmeal Cereal          Baby 6+ Months   8/22/2019    Inorganic Arsenic                  100   9           ppb       11/07/18
319 CC Oatmeal Cereal          Baby 6+ Months   08/22/2019   Inorganic Arsenic                  100   <9          ppb       10/26/18
320 CC Oatmeal Cereal          Baby 6+ Months   08/22/2019   Inorganic Arsenic                  100   12          ppb       09/21/18
321 CC Oatmeal Cereal          Baby 6+ Months   08/22/2019   Inorganic Arsenic                  100   12          ppb       09/17/18
322 CC Oatmeal Cereal          Baby 6+ Months   3/8/2019     Inorganic Arsenic                  100   10          ppb       04/17/18
323 CC Oatmeal Cereal          Baby 6+ Months   08/22/2019   Lead                               100   <4.0        ppb       03/18/19
324 CC Oatmeal Cereal          Baby 6+ Months   8/22/2019    Lead                               100   <4.0        ppb       11/07/18
325 CC Oatmeal Cereal          Baby 6+ Months   08/22/2019   Lead                               100   <4.0        ppb       10/26/18
326 CC Oatmeal Cereal          Baby 6+ Months   08/22/2019   Lead                               100   <4.0        ppb       10/03/18
327 CC Oatmeal Cereal          Baby 6+ Months   08/22/2019   Lead                               100   <4.0        ppb       09/21/18
328 CC Oatmeal Cereal          Baby 6+ Months   08/22/2019   Lead                               100   <4.0        ppb       09/17/18
329 CC Oatmeal Cereal          Baby 6+ Months   02/07/2016   Lead                               100   <4.0        ppb       09/05/18
330 CC Oatmeal Cereal          Baby 6+ Months   3/8/2019     Lead                               100   <4          ppb       04/17/18
331 CC Oatmeal Cereal          Baby 6+ Months   08/22/2019   Mercury                             10   <2.0        ppb       03/18/19
332 CC Oatmeal Cereal          Baby 6+ Months   8/22/2019    Mercury                             10   <2.0        ppb       11/07/18
333 CC Oatmeal Cereal          Baby 6+ Months   08/22/2019   Mercury                             10   <2.0        ppb       10/26/18
334 CC Oatmeal Cereal          Baby 6+ Months   08/22/2019   Mercury                             10   <2.0        ppb       10/03/18
335 CC Oatmeal Cereal          Baby 6+ Months   08/22/2019   Mercury                             10   <2.0        ppb       09/21/18
336 CC Oatmeal Cereal          Baby 6+ Months   08/22/2019   Mercury                             10   <2.0        ppb       09/17/18
337 CC Oatmeal Cereal          Baby 6+ Months   02/07/2016   Mercury                             10   <2.0        ppb       09/05/18
338 CC Oatmeal Cereal          Baby 6+ Months   3/8/2019     Mercury                             10   <2          ppb       04/17/18
339 CC Oats & Quinoa Cereal    Baby 6+ Months   06/27/2020   Arsenic                                  11          ppb       07/24/19
340 CC Oats & Quinoa Cereal    Baby 6+ Months   06/06/2020   Arsenic                                  9.7         ppb       07/02/19
341 CC Oats & Quinoa Cereal    Baby 6+ Months   06/05/2019   Arsenic                                  7.7         ppb       12/05/18
342 CC Oats & Quinoa Cereal    Baby 6+ Months   06/05/2019   Arsenic                                  8.9         ppb       10/15/18
343 CC Oats & Quinoa Cereal    Baby 6+ Months   06/05/2019   Arsenic                                  9.4         ppb       09/24/18
344 CC Oats & Quinoa Cereal    Baby 6+ Months   06/05/2019   Arsenic                                  9.4         ppb       09/24/18
345 CC Oats & Quinoa Cereal    Baby 6+ Months   08/08/2019   Arsenic                                  12          ppb       09/05/18
346 CC Oats & Quinoa Cereal    Baby 6+ Months   4/18/2019    Arsenic                                  7.7         ppb       06/05/18
347 CC Oats & Quinoa Cereal    Baby 6+ Months   06/27/2020   Cadmium                             50   21          ppb       07/24/19
348 CC Oats & Quinoa Cereal    Baby 6+ Months   06/06/2020   Cadmium                             50   22          ppb       07/02/19
349 CC Oats & Quinoa Cereal    Baby 6+ Months   06/05/2019   Cadmium                             50   17          ppb       12/05/18
350 CC Oats & Quinoa Cereal    Baby 6+ Months   06/05/2019   Cadmium                             50   18          ppb       10/15/18
351 CC Oats & Quinoa Cereal    Baby 6+ Months   06/05/2019   Cadmium                             50   18          ppb       09/24/18
352 CC Oats & Quinoa Cereal    Baby 6+ Months   06/05/2019   Cadmium                             50   18          ppb       09/17/18
353 CC Oats & Quinoa Cereal    Baby 6+ Months   08/08/2019   Cadmium                             50   15          ppb       09/05/18
354 CC Oats & Quinoa Cereal    Baby 6+ Months   4/18/2019    Cadmium                             50   15          ppb       06/05/18
355 CC Oats & Quinoa Cereal    Baby 6+ Months   7/19/2020    Inorganic Arsenic                  100   <9.54       ppb       08/27/19
356 CC Oats & Quinoa Cereal    Baby 6+ Months   03/07/2020   Inorganic Arsenic                  100   <10         ppb       04/09/19
357 CC Oats & Quinoa Cereal    Baby 6+ Months   12/28/2019   Inorganic Arsenic                  100   <8          ppb       02/01/19
358 CC Oats & Quinoa Cereal    Baby 6+ Months   06/05/2019   Inorganic Arsenic                  100   <9          ppb       10/15/18
359 CC Oats & Quinoa Cereal    Baby 6+ Months   06/05/2019   Inorganic Arsenic                  100   <9          ppb       09/24/18
360 CC Oats & Quinoa Cereal    Baby 6+ Months   06/05/2019   Inorganic Arsenic                  100   <9          ppb       09/24/18
361 CC Oats & Quinoa Cereal    Baby 6+ Months   4/18/2019    Inorganic Arsenic                  100   <9          ppb       06/05/18
362 CC Oats & Quinoa Cereal    Baby 6+ Months   06/27/2020   Lead                               100   <4.0        ppb       07/24/19



                                                                             Page 19 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 21
                                                                                         Page
                                                                                           of 57
                                                                                               281
                                                                                                 PageID
                                                                                                   of 387#: 278
                                                                               Test Results


                                           I
318   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
319   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
320   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
321   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
322   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
323   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
324   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
325   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
326   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
327   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
328   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
329   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
330   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
331   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
332   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
333   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
334   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
335   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
336   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
337   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
338   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
339   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
340   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
341   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
342   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
343   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
344   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
345   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
346   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
347   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
348   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
349   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
350   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
351   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
352   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
353   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
354   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
355   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
356   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
357   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
358   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
359   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
360   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
361   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
362   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only



                                                                               Page 20 of 56
                                  Case Case
                                       2:21-cv-01704
                                            MDL No. 2997
                                                     Document
                                                         Document
                                                              1-3 Filed
                                                                  86-3 03/29/21
                                                                        Filed 04/07/21
                                                                                 Page 22
                                                                                       Page
                                                                                         of 57
                                                                                             282
                                                                                               PageID
                                                                                                 of 387#: 279
                                                                                  Test Results


                  A                         B                  C              D            E                   F         G   H
363 CC Oats & Quinoa Cereal           Baby 6+ Months   06/06/2020   Lead                          100 <4.0         ppb       07/02/19
364 CC Oats & Quinoa Cereal           Baby 6+ Months   06/05/2019   Lead                          100 <4.0         ppb       12/05/18
365 CC Oats & Quinoa Cereal           Baby 6+ Months   06/05/2019   Lead                          100 <4.0         ppb       10/15/18
366 CC Oats & Quinoa Cereal           Baby 6+ Months   06/05/2019   Lead                          100 <4.0         ppb       09/24/18
367 CC Oats & Quinoa Cereal           Baby 6+ Months   06/05/2019   Lead                          100 <4.0         ppb       09/24/18
368 CC Oats & Quinoa Cereal           Baby 6+ Months   06/05/2019   Lead                          100 <4.0         ppb       09/17/18
369 CC Oats & Quinoa Cereal           Baby 6+ Months   08/08/2019   Lead                          100 <4.0         ppb       09/05/18
370 CC Oats & Quinoa Cereal           Baby 6+ Months   4/18/2019    Lead                          100 5.1          ppb       06/05/18
371 CC Oats & Quinoa Cereal           Baby 6+ Months   06/27/2020   Mercury                        10 <2.0         ppb       07/24/19
372 CC Oats & Quinoa Cereal           Baby 6+ Months   06/06/2020   Mercury                        10 <2.0         ppb       07/02/19
373 CC Oats & Quinoa Cereal           Baby 6+ Months   06/05/2019   Mercury                        10 <2.0         ppb       12/05/18
374 CC Oats & Quinoa Cereal           Baby 6+ Months   06/05/2019   Mercury                        10 <2.0         ppb       10/15/18
375 CC Oats & Quinoa Cereal           Baby 6+ Months   06/05/2019   Mercury                        10 <2.0         ppb       09/24/18
376 CC Oats & Quinoa Cereal           Baby 6+ Months   06/05/2019   Mercury                        10 <2.0         ppb       09/24/18
377 CC Oats & Quinoa Cereal           Baby 6+ Months   06/05/2019   Mercury                        10 <2.0         ppb       09/17/18
378 CC Oats & Quinoa Cereal           Baby 6+ Months   08/08/2019   Mercury                        10 <2.0         ppb       09/05/18
379 CC Oats & Quinoa Cereal           Baby 6+ Months   4/18/2019    Mercury                        10 <2           ppb       06/05/18
380 CC Prunes                         Baby 6+ Months   11/06/2019   Arsenic                           <4.0         ppb       03/13/19
381 CC Prunes                         Baby 6+ Months   11/06/2019   Cadmium                        50 <2.0         ppb       03/13/19
382 CC Prunes                         Baby 6+ Months   11/06/2019   Lead                          100 <4.0         ppb       03/13/19
383 CC Prunes                         Baby 6+ Months   11/06/2019   Mercury                        10 <2.0         ppb       03/13/19
      CC Stage 2 Carrots Strawberry & Baby 6+ Months   12/06/2019   Arsenic                           6.8          ppb       08/14/18
384   Chickpeas
      CC Stage 2 Carrots Strawberry & Baby 6+ Months   12/06/2019   Cadmium                        50 11           ppb       08/14/18
385   Chickpeas
      CC Stage 2 Carrots Strawberry & Baby 6+ Months   12/06/2019   Lead                          100 <4.0         ppb       08/14/18
386   Chickpeas
      CC Stage 2 Carrots Strawberry & Baby 6+ Months   12/06/2019   Mercury                        10 <2.0         ppb       08/14/18
387   Chickpeas
      CC Stage 2 Pears Mangoes &      Baby 6+ Months   10/11/2019   Arsenic                             4.4        ppb       08/14/18
388   Spinach
      CC Stage 2 Pears Mangoes &      Baby 6+ Months   10/11/2019   Cadmium                        50 4.3          ppb       08/14/18
389   Spinach
      CC Stage 2 Pears Mangoes &      Baby 6+ Months   10/11/2019   Lead                          100 <4.0         ppb       08/14/18
390   Spinach
      CC Stage 2 Pears Mangoes &      Baby 6+ Months   10/11/2019   Mercury                        10 <2.0         ppb       08/14/18
391   Spinach
      CC Stg 2 Apples Sweet Potato & Baby 6+ Months    08/16/2019   Arsenic                             4.4        ppb       09/07/18
392   Granola
      CC Stg 2 Apples Sweet Potato & Baby 6+ Months    08/16/2019   Cadmium                        50 <2.0         ppb       09/07/18
393   Granola
      CC Stg 2 Apples Sweet Potato & Baby 6+ Months    08/16/2019   Lead                          100 <4.0         ppb       09/07/18
394   Granola
      CC Stg 2 Apples Sweet Potato & Baby 6+ Months    08/16/2019   Mercury                        10 <2.0         ppb       09/07/18
395   Granola
      Clearly Crafted Apple Guava     Baby 6+ Months   01/21/2020   Arsenic                             <4.0       ppb       05/10/19
396   Beet
      Clearly Crafted Apple Guava     Baby 6+ Months   01/21/2020   Cadmium                        50 <2.0         ppb       05/10/19
397   Beet



                                                                                  Page 21 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 23
                                                                                         Page
                                                                                           of 57
                                                                                               283
                                                                                                 PageID
                                                                                                   of 387#: 280
                                                                               Test Results


                                           I
363   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
364   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
365   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
366   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
367   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
368   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
369   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
370   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
371   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
372   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
373   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
374   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
375   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
376   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
377   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
378   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
379   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
380   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
381   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
382   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
383   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
384
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
385
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
386
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
387
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
388
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
389
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
390
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
391
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
392
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
393
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
394
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
395
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
396
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
397



                                                                               Page 22 of 56
                                     Case Case
                                          2:21-cv-01704
                                               MDL No. 2997
                                                        Document
                                                            Document
                                                                 1-3 Filed
                                                                     86-3 03/29/21
                                                                           Filed 04/07/21
                                                                                    Page 24
                                                                                          Page
                                                                                            of 57
                                                                                                284
                                                                                                  PageID
                                                                                                    of 387#: 281
                                                                                        Test Results


                    A                        B                 C              D                  E                  F         G   H
      Clearly Crafted Apple Guava     Baby 6+ Months 01/21/2020     Lead                               100 <4.0         ppb       05/10/19
398   Beet
      Clearly Crafted Apple Guava     Baby 6+ Months 01/21/2020     Mercury                             10 <2.0         ppb       05/10/19
399   Beet
400   Green Beans Jar                 Baby 6+ Months   07/03/2020   Arsenic                                <4.0         ppb       07/24/19
401   Green Beans Jar                 Baby 6+ Months   07/03/2020   Cadmium                             50 <2.0         ppb       07/24/19
402   Green Beans Jar                 Baby 6+ Months   07/03/2020   Lead                               100 <4.0         ppb       07/24/19
403   Green Beans Jar                 Baby 6+ Months   07/03/2020   Mercury                             10 <2.0         ppb       07/24/19
      Harvest Vegetables & Chicken    Baby 7+ Months   02/03/2021   Arsenic                                <4.0         ppb       07/02/19
404
      Harvest Vegetables & Chicken    Baby 7+ Months 02/03/2021     Cadmium                             50 7.3          ppb       07/02/19
405
      Harvest Vegetables & Chicken    Baby 7+ Months 02/03/2021     Lead                               100 <4.0         ppb       07/02/19
406
      Harvest Vegetables & Chicken    Baby 7+ Months 02/03/2021     Mercury                             10 <2.0         ppb       07/02/19
407
408 Kale & Spinach Puffs              Baby 7+ Months   12/4/2020    Arsenic                                  210        ppb       10/09/19
409 Kale & Spinach Puffs              Baby 7+ Months   08/06/2020   Arsenic                                  260        ppb       07/11/19
410 Kale & Spinach Puffs              Baby 7+ Months   07/07/2019   Arsenic                                  290        ppb       01/18/19
411 Kale & Spinach Puffs              Baby 7+ Months   08/28/2019   Arsenic                                  270        ppb       09/21/18
412 Kale & Spinach Puffs              Baby 7+ Months   07/25/2019   Arsenic                                  350        ppb       09/21/18
413 Kale & Spinach Puffs              Baby 7+ Months   12/4/2020    Cadmium                             50   35         ppb       10/09/19
414 Kale & Spinach Puffs              Baby 7+ Months   08/06/2020   Cadmium                             50   26         ppb       07/11/19
415 Kale & Spinach Puffs              Baby 7+ Months   07/07/2019   Cadmium                             50   19         ppb       01/18/19
416 Kale & Spinach Puffs              Baby 7+ Months   08/28/2019   Cadmium                             50   21         ppb       09/21/18
417 Kale & Spinach Puffs              Baby 7+ Months   07/25/2019   Cadmium                             50   22         ppb       09/21/18
418 Kale & Spinach Puffs              Baby 7+ Months   12/4/2020    Inorganic Arsenic                  100   80         ppb       10/09/19
419 Kale & Spinach Puffs              Baby 7+ Months   08/06/2020   Inorganic Arsenic                  100   61.8       ppb       07/11/19
420 Kale & Spinach Puffs              Baby 7+ Months   07/04/2020   Inorganic Arsenic                  100   97         ppb       02/01/19
421 Kale & Spinach Puffs              Baby 7+ Months   08/28/2019   Inorganic Arsenic                  100   86         ppb       09/21/18
422 Kale & Spinach Puffs              Baby 7+ Months   07/25/2019   Inorganic Arsenic                  100   88         ppb       09/21/18
423 Kale & Spinach Puffs              Baby 7+ Months   01/17/2020   Inorganic Arsenic                  100   68         ppb       08/20/18
424 Kale & Spinach Puffs              Baby 7+ Months   3/16/2019    Inorganic Arsenic                  100   150        ppb       10/31/17
425 Kale & Spinach Puffs              Baby 7+ Months   11/16/2018   Inorganic Arsenic                  100   150        ppb       10/31/17
426 Kale & Spinach Puffs              Baby 7+ Months   12/4/2020    Lead                               100   9.7        ppb       10/09/19
427 Kale & Spinach Puffs              Baby 7+ Months   08/06/2020   Lead                               100   11         ppb       07/11/19
428 Kale & Spinach Puffs              Baby 7+ Months   07/07/2019   Lead                               100   12         ppb       01/18/19
429 Kale & Spinach Puffs              Baby 7+ Months   08/28/2019   Lead                               100   9.3        ppb       09/21/18
430 Kale & Spinach Puffs              Baby 7+ Months   07/25/2019   Lead                               100   8.6        ppb       09/21/18
431 Kale & Spinach Puffs              Baby 7+ Months   7/24/2019    Lead                               100   10         ppb       07/17/18
432 Kale & Spinach Puffs              Baby 7+ Months   7/24/2019    Lead                               100   10         ppb       07/17/18
433 Kale & Spinach Puffs              Baby 7+ Months   12/4/2020    Mercury                             10   2.4        ppb       10/09/19
434 Kale & Spinach Puffs              Baby 7+ Months   08/06/2020   Mercury                             10   <2.0       ppb       07/11/19
435 Kale & Spinach Puffs              Baby 7+ Months   07/07/2019   Mercury                             10   2.7        ppb       01/18/19
436 Kale & Spinach Puffs              Baby 7+ Months   08/28/2019   Mercury                             10   <2.0       ppb       09/21/18
437 Kale & Spinach Puffs              Baby 7+ Months   07/25/2019   Mercury                             10   2.5        ppb       09/21/18




                                                                                    Page 23 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 25
                                                                                         Page
                                                                                           of 57
                                                                                               285
                                                                                                 PageID
                                                                                                   of 387#: 282
                                                                               Test Results


                                           I
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
398
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
399
400   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
401   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
402   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
403   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
404
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
405
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
406
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
407
408   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
409   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
410   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
411   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
412   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
413   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
414   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
415   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
416   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
417   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
418   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
419   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
420   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
421   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
422   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
423   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
424   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
425   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
426   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
427   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
428   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
429   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
430   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
431   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
432   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
433   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
434   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
435   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
436   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
437   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only




                                                                               Page 24 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 26
                                                                                         Page
                                                                                           of 57
                                                                                               286
                                                                                                 PageID
                                                                                                   of 387#: 283
                                                                                       Test Results


                      A                     B                 C            D                    E                  F         G   H
438   Mangoes                        Baby 6+ Months   12/16/2019   Arsenic                                  17         ppb       07/03/19
439   Mangoes                        Baby 6+ Months   01/26/2020   Arsenic                                  8          ppb       02/13/19
440   Mangoes                        Baby 6+ Months   12/16/2019   Cadmium                             50   11         ppb       07/03/19
441   Mangoes                        Baby 6+ Months   01/26/2020   Cadmium                             50   9.9        ppb       02/13/19
442   Mangoes                        Baby 6+ Months   12/16/2019   Lead                               100   <4.0       ppb       07/03/19
443   Mangoes                        Baby 6+ Months   01/26/2020   Lead                               100   <4.0       ppb       02/13/19
444   Mangoes                        Baby 6+ Months   12/16/2019   Mercury                             10   <2.0       ppb       07/03/19
445   Mangoes                        Baby 6+ Months   01/26/2020   Mercury                             10   <2.0       ppb       02/13/19
446   Mixed Berry Yogis              Baby 7+ Months   11/28/2019   Arsenic                                  4.2        ppb       10/03/18
447   Mixed Berry Yogis              Baby 7+ Months   10/23/2019   Arsenic                                  4.3        ppb       08/16/18
448   Mixed Berry Yogis              Baby 7+ Months   6/29/2019    Arsenic                                  <4         ppb       04/18/18
449   Mixed Berry Yogis              Baby 7+ Months   7/4/2018     Arsenic                                  6          ppb       05/12/17
450   Mixed Berry Yogis              Baby 7+ Months   11/28/2019   Cadmium                             50   <2.0       ppb       10/03/18
451   Mixed Berry Yogis              Baby 7+ Months   10/23/2019   Cadmium                             50   <2.0       ppb       08/16/18
452   Mixed Berry Yogis              Baby 7+ Months   6/29/2019    Cadmium                             50   3          ppb       04/18/18
453   Mixed Berry Yogis              Baby 7+ Months   7/4/2018     Cadmium                             50   <2         ppb       05/12/17
454   Mixed Berry Yogis              Baby 7+ Months   11/30/2019   Inorganic Arsenic                  100   <9         ppb       02/01/19
455   Mixed Berry Yogis              Baby 7+ Months   7/4/2018     Inorganic Arsenic                  100   <0.1       ppb       05/12/17
456   Mixed Berry Yogis              Baby 7+ Months   11/28/2019   Lead                               100   <4.0       ppb       10/03/18
457   Mixed Berry Yogis              Baby 7+ Months   10/23/2019   Lead                               100   4.7        ppb       08/16/18
458   Mixed Berry Yogis              Baby 7+ Months   6/29/2019    Lead                               100   8.4        ppb       04/18/18
459   Mixed Berry Yogis              Baby 7+ Months   7/4/2018     Lead                               100   7          ppb       05/12/17
460   Mixed Berry Yogis              Baby 7+ Months   11/28/2019   Mercury                             10   <2.0       ppb       10/03/18
461   Mixed Berry Yogis              Baby 7+ Months   10/23/2019   Mercury                             10   <2.0       ppb       08/16/18
462   Mixed Berry Yogis              Baby 7+ Months   6/29/2019    Mercury                             10   <2         ppb       04/18/18
463   Mixed Berry Yogis              Baby 7+ Months   7/4/2018     Mercury                             10   2          ppb       05/12/17
464   Multi-Grain Cereal Canister    Baby 6+ Months   07/21/2019   Arsenic                                  15         ppb       04/12/19
465   Multi-Grain Cereal Canister    Baby 6+ Months   07/04/2020   Arsenic                                  11         ppb       01/25/19
466   Multi-Grain Cereal Canister    Baby 6+ Months   2/28/2019    Arsenic                                  19         ppb       12/06/17
467   Multi-Grain Cereal Canister    Baby 6+ Months   9/16/2018    Arsenic                                  14         ppb       12/06/17
468   Multi-Grain Cereal Canister    Baby 6+ Months   7/4/2018     Arsenic                                  13         ppb       12/06/17
469   Multi-Grain Cereal Canister    Baby 6+ Months   11/16/2018   Arsenic                                  12         ppb       08/30/17
470   Multi-Grain Cereal Canister    Baby 6+ Months   5/22/2018    Arsenic                                  9          ppb       01/04/17
471   Multi-Grain Cereal Canister    Baby 6+ Months   07/21/2019   Cadmium                             50   21         ppb       04/12/19
472   Multi-Grain Cereal Canister    Baby 6+ Months   07/04/2020   Cadmium                             50   13         ppb       01/25/19
473   Multi-Grain Cereal Canister    Baby 6+ Months   2/28/2019    Cadmium                             50   13         ppb       12/06/17
474   Multi-Grain Cereal Canister    Baby 6+ Months   9/16/2018    Cadmium                             50   19         ppb       12/06/17
475   Multi-Grain Cereal Canister    Baby 6+ Months   7/4/2018     Cadmium                             50   18         ppb       12/06/17
476   Multi-Grain Cereal Canister    Baby 6+ Months   11/16/2018   Cadmium                             50   49         ppb       08/30/17
477   Multi-Grain Cereal Canister    Baby 6+ Months   5/22/2018    Cadmium                             50   24         ppb       01/04/17
478   Multi-Grain Cereal Canister    Baby 6+ Months   11/11/2020   Inorganic Arsenic                  100   <10        ppb       04/09/19
479   Multi-Grain Cereal Canister    Baby 6+ Months   07/31/2019   Inorganic Arsenic                  100   15         ppb       02/19/19
480   Multi-Grain Cereal Canister    Baby 6+ Months   6/5/2019     Inorganic Arsenic                  100   9          ppb       06/14/18
481   Multi-Grain Cereal Canister    Baby 6+ Months   6/5/2019     Inorganic Arsenic                  100   9          ppb       06/14/18
482   Multi-Grain Cereal Canister    Baby 6+ Months   7/30/2019    Inorganic Arsenic                  100   20         ppb       02/15/18



                                                                                   Page 25 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 27
                                                                                         Page
                                                                                           of 57
                                                                                               287
                                                                                                 PageID
                                                                                                   of 387#: 284
                                                                               Test Results


                                           I
438   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
439   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
440   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
441   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
442   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
443   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
444   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
445   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
446   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
447   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
448   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
449   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
450   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
451   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
452   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
453   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
454   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
455   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
456   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
457   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
458   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
459   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
460   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
461   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
462   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
463   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
464   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
465   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
466   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
467   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
468   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
469   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
470   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
471   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
472   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
473   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
474   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
475   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
476   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
477   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
478   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
479   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
480   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
481   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
482   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only



                                                                               Page 26 of 56
                                  Case Case
                                       2:21-cv-01704
                                            MDL No. 2997
                                                     Document
                                                         Document
                                                              1-3 Filed
                                                                  86-3 03/29/21
                                                                        Filed 04/07/21
                                                                                 Page 28
                                                                                       Page
                                                                                         of 57
                                                                                             288
                                                                                               PageID
                                                                                                 of 387#: 285
                                                                                     Test Results


                    A                     B                 C            D                    E                  F         G   H
483 Multi-Grain Cereal Canister    Baby 6+ Months   5/22/2018    Inorganic Arsenic                  100   <10        ppb       01/04/17
484 Multi-Grain Cereal Canister    Baby 6+ Months   07/21/2019   Lead                               100   5.2        ppb       04/12/19
485 Multi-Grain Cereal Canister    Baby 6+ Months   07/04/2020   Lead                               100   4.1        ppb       01/25/19
486 Multi-Grain Cereal Canister    Baby 6+ Months   2/28/2019    Lead                               100   4.7        ppb       12/06/17
487 Multi-Grain Cereal Canister    Baby 6+ Months   9/16/2018    Lead                               100   5.6        ppb       12/06/17
488 Multi-Grain Cereal Canister    Baby 6+ Months   7/4/2018     Lead                               100   4.8        ppb       12/06/17
489 Multi-Grain Cereal Canister    Baby 6+ Months   11/16/2018   Lead                               100   580        ppb       08/30/17
490 Multi-Grain Cereal Canister    Baby 6+ Months   5/22/2018    Lead                               100   7          ppb       01/04/17
491 Multi-Grain Cereal Canister    Baby 6+ Months   07/21/2019   Mercury                             10   <2.0       ppb       04/12/19
492 Multi-Grain Cereal Canister    Baby 6+ Months   07/04/2020   Mercury                             10   <2.0       ppb       01/25/19
493 Multi-Grain Cereal Canister    Baby 6+ Months   2/28/2019    Mercury                             10   <2         ppb       12/06/17
494 Multi-Grain Cereal Canister    Baby 6+ Months   9/16/2018    Mercury                             10   <2         ppb       12/06/17
495 Multi-Grain Cereal Canister    Baby 6+ Months   7/4/2018     Mercury                             10   <2         ppb       12/06/17
496 Multi-Grain Cereal Canister    Baby 6+ Months   5/22/2018    Mercury                             10   <2         ppb       01/04/17
497 Oatmeal Cereal Canister        Baby 6+ Months   03/06/2019   Arsenic                                  14         ppb       09/07/18
498 Oatmeal Cereal Canister        Baby 6+ Months   03/01/2019   Arsenic                                  14         ppb       08/14/18
499 Oatmeal Cereal Canister        Baby 6+ Months   4/3/2019     Arsenic                                  15         ppb       12/06/17
500 Oatmeal Cereal Canister        Baby 6+ Months   12/2/2018    Arsenic                                  15         ppb       12/06/17
501 Oatmeal Cereal Canister        Baby 6+ Months   9/21/2018    Arsenic                                  13         ppb       12/06/17
502 Oatmeal Cereal Canister        Baby 6+ Months   5/28/2018    Arsenic                                  8          ppb       01/04/17
503 Oatmeal Cereal Canister        Baby 6+ Months   03/06/2019   Cadmium                             50   10         ppb       09/07/18
504 Oatmeal Cereal Canister        Baby 6+ Months   03/01/2019   Cadmium                             50   9.7        ppb       08/14/18
505 Oatmeal Cereal Canister        Baby 6+ Months   4/3/2019     Cadmium                             50   18         ppb       12/06/17
506 Oatmeal Cereal Canister        Baby 6+ Months   12/2/2018    Cadmium                             50   17         ppb       12/06/17
507 Oatmeal Cereal Canister        Baby 6+ Months   9/21/2018    Cadmium                             50   22         ppb       12/06/17
508 Oatmeal Cereal Canister        Baby 6+ Months   5/28/2018    Cadmium                             50   20         ppb       01/04/17
509 Oatmeal Cereal Canister        Baby 6+ Months   11/07/2020   Inorganic Arsenic                  100   9          ppb       04/09/19
510 Oatmeal Cereal Canister        Baby 6+ Months   04/25/2019   Inorganic Arsenic                  100   10         ppb       12/10/18
511 Oatmeal Cereal Canister        Baby 6+ Months   6/2/2019     Inorganic Arsenic                  100   9          ppb       06/14/18
512 Oatmeal Cereal Canister        Baby 6+ Months   6/2/2019     Inorganic Arsenic                  100   9          ppb       06/14/18
513 Oatmeal Cereal Canister        Baby 6+ Months   7/29/2019    Inorganic Arsenic                  100   10         ppb       02/15/18
514 Oatmeal Cereal Canister        Baby 6+ Months   11/11/2018   Inorganic Arsenic                  100   20         ppb       07/28/17
515 Oatmeal Cereal Canister        Baby 6+ Months   5/28/2018    Inorganic Arsenic                  100   <10        ppb       01/04/17
516 Oatmeal Cereal Canister        Baby 6+ Months   03/06/2019   Lead                               100   <4.0       ppb       09/07/18
517 Oatmeal Cereal Canister        Baby 6+ Months   03/01/2019   Lead                               100   <4.0       ppb       08/14/18
518 Oatmeal Cereal Canister        Baby 6+ Months   4/3/2019     Lead                               100   <4         ppb       12/06/17
519 Oatmeal Cereal Canister        Baby 6+ Months   12/2/2018    Lead                               100   <4         ppb       12/06/17
520 Oatmeal Cereal Canister        Baby 6+ Months   9/21/2018    Lead                               100   5.2        ppb       12/06/17
521 Oatmeal Cereal Canister        Baby 6+ Months   5/28/2018    Lead                               100   6          ppb       01/04/17
522 Oatmeal Cereal Canister        Baby 6+ Months   03/06/2019   Mercury                             10   <2.0       ppb       09/07/18
523 Oatmeal Cereal Canister        Baby 6+ Months   03/01/2019   Mercury                             10   <2.0       ppb       08/14/18
524 Oatmeal Cereal Canister        Baby 6+ Months   4/3/2019     Mercury                             10   <2         ppb       12/06/17
525 Oatmeal Cereal Canister        Baby 6+ Months   12/2/2018    Mercury                             10   <2         ppb       12/06/17
526 Oatmeal Cereal Canister        Baby 6+ Months   9/21/2018    Mercury                             10   <2         ppb       12/06/17
527 Oatmeal Cereal Canister        Baby 6+ Months   5/28/2018    Mercury                             10   <2         ppb       01/04/17



                                                                                 Page 27 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 29
                                                                                         Page
                                                                                           of 57
                                                                                               289
                                                                                                 PageID
                                                                                                   of 387#: 286
                                                                               Test Results


                                           I
483   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
484   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
485   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
486   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
487   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
488   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
489   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
490   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
491   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
492   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
493   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
494   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
495   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
496   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
497   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
498   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
499   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
500   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
501   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
502   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
503   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
504   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
505   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
506   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
507   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
508   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
509   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
510   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
511   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
512   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
513   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
514   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
515   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
516   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
517   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
518   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
519   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
520   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
521   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
522   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
523   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
524   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
525   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
526   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
527   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only



                                                                               Page 28 of 56
                          Case Case
                               2:21-cv-01704
                                    MDL No. 2997
                                             Document
                                                 Document
                                                      1-3 Filed
                                                          86-3 03/29/21
                                                                Filed 04/07/21
                                                                         Page 30
                                                                               Page
                                                                                 of 57
                                                                                     290
                                                                                       PageID
                                                                                         of 387#: 287
                                                                             Test Results


                   A              B                 C            D                    E                  F         G   H
528 Pea Spinach Teether    Baby 7+ Months   10/10/2020   Arsenic                                  58         ppb       08/16/19
529 Pea Spinach Teether    Baby 7+ Months   08/20/2020   Arsenic                                  58         ppb       07/11/19
530 Pea Spinach Teether    Baby 7+ Months   04/30/2020   Arsenic                                  73         ppb       04/12/19
531 Pea Spinach Teether    Baby 7+ Months   01/13/2020   Arsenic                                  80         ppb       12/18/18
532 Pea Spinach Teether    Baby 7+ Months   10/24/2019   Arsenic                                  83         ppb       12/12/18
533 Pea Spinach Teether    Baby 7+ Months   05/07/2019   Arsenic                                  89         ppb       12/12/18
534 Pea Spinach Teether    Baby 7+ Months   10/25/2019   Arsenic                                  82         ppb       12/10/18
535 Pea Spinach Teether    Baby 7+ Months   11/26/2019   Arsenic                                  81         ppb       12/04/18
536 Pea Spinach Teether    Baby 7+ Months   05/07/2019   Arsenic                                  88         ppb       10/26/18
537 Pea Spinach Teether    Baby 7+ Months   9/5/2018     Arsenic                                  75         ppb       08/30/17
538 Pea Spinach Teether    Baby 7+ Months   10/10/2020   Cadmium                             50   25         ppb       08/16/19
539 Pea Spinach Teether    Baby 7+ Months   08/20/2020   Cadmium                             50   23         ppb       07/11/19
540 Pea Spinach Teether    Baby 7+ Months   04/30/2020   Cadmium                             50   22         ppb       04/12/19
541 Pea Spinach Teether    Baby 7+ Months   10/24/2019   Cadmium                             50   14         ppb       12/12/18
542 Pea Spinach Teether    Baby 7+ Months   05/07/2019   Cadmium                             50   14         ppb       12/12/18
543 Pea Spinach Teether    Baby 7+ Months   10/25/2019   Cadmium                             50   15         ppb       12/10/18
544 Pea Spinach Teether    Baby 7+ Months   11/26/2019   Cadmium                             50   15         ppb       12/04/18
545 Pea Spinach Teether    Baby 7+ Months   05/07/2019   Cadmium                             50   15         ppb       10/26/18
546 Pea Spinach Teether    Baby 7+ Months   9/5/2018     Cadmium                             50   15         ppb       08/30/17
547 Pea Spinach Teether    Baby 7+ Months   10/10/2020   Inorganic Arsenic                  100   26.1       ppb       08/16/19
548 Pea Spinach Teether    Baby 7+ Months   08/20/2020   Inorganic Arsenic                  100   25         ppb       07/11/19
549 Pea Spinach Teether    Baby 7+ Months   05/27/2020   Inorganic Arsenic                  100   27         ppb       04/24/19
550 Pea Spinach Teether    Baby 7+ Months   05/07/2019   Inorganic Arsenic                  100   45         ppb       10/26/18
551 Pea Spinach Teether    Baby 7+ Months   9/5/2018     Inorganic Arsenic                  100   60         ppb       08/30/17
552 Pea Spinach Teether    Baby 7+ Months   10/10/2020   Lead                               100   18         ppb       08/16/19
553 Pea Spinach Teether    Baby 7+ Months   08/20/2020   Lead                               100   23         ppb       07/11/19
554 Pea Spinach Teether    Baby 7+ Months   04/30/2020   Lead                               100   23         ppb       04/12/19
555 Pea Spinach Teether    Baby 7+ Months   10/24/2019   Lead                               100   55         ppb       12/12/18
556 Pea Spinach Teether    Baby 7+ Months   05/07/2019   Lead                               100   50         ppb       12/12/18
557 Pea Spinach Teether    Baby 7+ Months   10/25/2019   Lead                               100   45         ppb       12/10/18
558 Pea Spinach Teether    Baby 7+ Months   11/26/2019   Lead                               100   45         ppb       12/04/18
559 Pea Spinach Teether    Baby 7+ Months   05/07/2019   Lead                               100   46         ppb       10/26/18
560 Pea Spinach Teether    Baby 7+ Months   9/5/2018     Lead                               100   23         ppb       08/30/17
561 Pea Spinach Teether    Baby 7+ Months   10/10/2020   Mercury                             10   2.3        ppb       08/16/19
562 Pea Spinach Teether    Baby 7+ Months   08/20/2020   Mercury                             10   2.8        ppb       07/11/19
563 Pea Spinach Teether    Baby 7+ Months   04/30/2020   Mercury                             10   3          ppb       04/12/19
564 Pea Spinach Teether    Baby 7+ Months   10/24/2019   Mercury                             10   2.8        ppb       12/12/18
565 Pea Spinach Teether    Baby 7+ Months   05/07/2019   Mercury                             10   2.8        ppb       12/12/18
566 Pea Spinach Teether    Baby 7+ Months   10/25/2019   Mercury                             10   2.8        ppb       12/10/18
567 Pea Spinach Teether    Baby 7+ Months   11/26/2019   Mercury                             10   3.7        ppb       12/04/18
568 Pea Spinach Teether    Baby 7+ Months   05/07/2019   Mercury                             10   2.6        ppb       10/26/18
569 Pea Spinach Teether    Baby 7+ Months   9/5/2018     Mercury                             10   <2         ppb       08/30/17
570 Pear Prune Jar         Baby 7+ Months   6/13/2020    Arsenic                                  5.2        ppb       08/22/19
571 Pear Prune Jar         Baby 7+ Months   6/13/2020    Cadmium                             50   2.6        ppb       08/22/19
572 Pear Prune Jar         Baby 7+ Months   6/13/2020    Lead                               100   <4.0       ppb       08/22/19



                                                                         Page 29 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 31
                                                                                         Page
                                                                                           of 57
                                                                                               291
                                                                                                 PageID
                                                                                                   of 387#: 288
                                                                               Test Results


                                           I
528   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
529   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
530   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
531   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
532   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
533   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
534   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
535   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
536   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
537   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
538   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
539   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
540   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
541   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
542   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
543   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
544   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
545   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
546   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
547   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
548   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
549   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
550   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
551   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
552   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
553   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
554   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
555   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
556   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
557   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
558   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
559   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
560   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
561   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
562   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
563   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
564   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
565   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
566   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
567   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
568   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
569   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
570   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
571   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
572   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only



                                                                               Page 30 of 56
                                        Case Case
                                             2:21-cv-01704
                                                  MDL No. 2997
                                                           Document
                                                               Document
                                                                    1-3 Filed
                                                                        86-3 03/29/21
                                                                              Filed 04/07/21
                                                                                       Page 32
                                                                                             Page
                                                                                               of 57
                                                                                                   292
                                                                                                     PageID
                                                                                                       of 387#: 289
                                                                                     Test Results


                     A                          B                 C              D            E                 F         G   H
573   Pear Prune Jar                     Baby 7+ Months   6/13/2020    Mercury                        10 <2.0       ppb       08/22/19
574   Pears & Kale Jar                   Baby 7+ Months   08/13/2020   Arsenic                           6.3        ppb       03/13/19
575   Pears & Kale Jar                   Baby 7+ Months   08/13/2020   Cadmium                        50 5.5        ppb       03/13/19
576   Pears & Kale Jar                   Baby 7+ Months   08/13/2020   Lead                          100 <4.0       ppb       03/13/19
577   Pears & Kale Jar                   Baby 7+ Months   08/13/2020   Mercury                        10 <2.0       ppb       03/13/19
578   Pears Mangoes & Spinach            Baby 6+ Months   9/2/2019     Arsenic                           <4.0       ppb       10/31/18
579   Pears Mangoes & Spinach            Baby 6+ Months   9/2/2019     Cadmium                        50 4.1        ppb       10/31/18
580   Pears Mangoes & Spinach            Baby 6+ Months   9/2/2019     Lead                          100 <4.0       ppb       10/31/18
581   Pears Mangoes & Spinach            Baby 6+ Months   9/2/2019     Mercury                        10 <2.0       ppb       10/31/18
582   Pears Mangoes & Spinach            Baby 7+ Months   07/16/2020   Arsenic                           4.5        ppb       07/24/19
583   Pears Mangoes & Spinach            Baby 7+ Months   07/16/2020   Cadmium                        50 4.8        ppb       07/24/19
584   Pears Mangoes & Spinach            Baby 7+ Months   07/16/2020   Lead                          100 <4.0       ppb       07/24/19
585   Pears Mangoes & Spinach            Baby 7+ Months   07/16/2020   Mercury                        10 <2.0       ppb       07/24/19
      Purple Carrot & Blueberry Puffs    Baby 7+ Months   4/10/2020    Arsenic                           300        ppb       11/07/18
586
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 09/05/2019     Arsenic                           290        ppb       09/21/18
587
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 07/29/2019     Arsenic                           200        ppb       09/21/18
588
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 11/17/2019     Arsenic                           270        ppb       06/05/18
589
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019     Arsenic                           480        ppb       06/01/18
590
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019     Arsenic                           480        ppb       06/01/18
591
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019     Arsenic                           480        ppb       05/24/18
592
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019     Arsenic                           480        ppb       05/24/18
593
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 2/15/2019      Arsenic                           270        ppb       11/17/17
594
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 4/10/2020      Cadmium                        50 7.8        ppb       11/07/18
595
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 09/05/2019     Cadmium                        50 17         ppb       09/21/18
596
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 07/29/2019     Cadmium                        50 17         ppb       09/21/18
597
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 11/17/2019     Cadmium                        50 13         ppb       06/05/18
598
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019     Cadmium                        50 14         ppb       06/01/18
599
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019     Cadmium                        50 14         ppb       06/01/18
600
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019     Cadmium                        50 14         ppb       05/24/18
601
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019     Cadmium                        50 14         ppb       05/24/18
602
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 2/15/2019      Cadmium                        50 20         ppb       11/17/17
603




                                                                                     Page 31 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 33
                                                                                         Page
                                                                                           of 57
                                                                                               293
                                                                                                 PageID
                                                                                                   of 387#: 290
                                                                               Test Results


                                           I
573   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
574   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
575   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
576   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
577   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
578   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
579   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
580   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
581   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
582   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
583   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
584   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
585   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
586
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
587
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
588
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
589
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
590
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
591
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
592
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
593
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
594
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
595
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
596
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
597
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
598
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
599
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
600
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
601
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
602
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
603




                                                                               Page 32 of 56
                                        Case Case
                                             2:21-cv-01704
                                                  MDL No. 2997
                                                           Document
                                                               Document
                                                                    1-3 Filed
                                                                        86-3 03/29/21
                                                                              Filed 04/07/21
                                                                                       Page 34
                                                                                             Page
                                                                                               of 57
                                                                                                   294
                                                                                                     PageID
                                                                                                       of 387#: 291
                                                                                         Test Results


                     A                         B                C              D                  E                F         G   H
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 4/10/2020    Inorganic Arsenic                  100 78         ppb       11/07/18
604
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 09/05/2019   Inorganic Arsenic                  100 87         ppb       09/21/18
605
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 07/29/2019   Inorganic Arsenic                  100 85         ppb       09/21/18
606
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 11/17/2019   Inorganic Arsenic                  100 112        ppb       06/05/18
607
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 2/15/2019    Inorganic Arsenic                  100 150        ppb       11/17/17
608
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 12/13/2018   Inorganic Arsenic                  100 120        ppb       10/31/17
609
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 4/10/2020    Lead                               100 8          ppb       11/07/18
610
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 09/05/2019   Lead                               100 7.5        ppb       09/21/18
611
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 07/29/2019   Lead                               100 6.5        ppb       09/21/18
612
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019   Lead                               100 7.9        ppb       07/17/18
613
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019   Lead                               100 7.9        ppb       07/17/18
614
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 11/17/2019   Lead                               100 8.5        ppb       06/05/18
615
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019   Lead                               100 11         ppb       06/01/18
616
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019   Lead                               100 11         ppb       06/01/18
617
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019   Lead                               100 11         ppb       05/24/18
618
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019   Lead                               100 11         ppb       05/24/18
619
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 2/15/2019    Lead                               100 8          ppb       11/17/17
620
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 4/10/2020    Mercury                             10 3.7        ppb       11/07/18
621
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 09/05/2019   Mercury                             10 <2.0       ppb       09/21/18
622
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 07/29/2019   Mercury                             10 2.1        ppb       09/21/18
623
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 11/17/2019   Mercury                             10 4.5        ppb       06/05/18
624
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019   Mercury                             10 4.3        ppb       06/01/18
625
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019   Mercury                             10 4.3        ppb       06/01/18
626
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019   Mercury                             10 4.3        ppb       05/24/18
627
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 10/26/2019   Mercury                             10 4.3        ppb       05/24/18
628
      Purple Carrot & Blueberry Puffs    Baby 7+ Months 2/15/2019    Mercury                             10 2          ppb       11/17/17
629
630 Simply Balanced Apple                Baby 6+ Months 6/10/2018    Arsenic                                <4         ppb       05/11/17



                                                                                     Page 33 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 35
                                                                                         Page
                                                                                           of 57
                                                                                               295
                                                                                                 PageID
                                                                                                   of 387#: 292
                                                                               Test Results


                                           I
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
604
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
605
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
606
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
607
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
608
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
609
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
610
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
611
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
612
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
613
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
614
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
615
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
616
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
617
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
618
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
619
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
620
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
621
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
622
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
623
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
624
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
625
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
626
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
627
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
628
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
629
630 Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only


                                                                               Page 34 of 56
                             Case Case
                                  2:21-cv-01704
                                       MDL No. 2997
                                                Document
                                                    Document
                                                         1-3 Filed
                                                             86-3 03/29/21
                                                                   Filed 04/07/21
                                                                            Page 36
                                                                                  Page
                                                                                    of 57
                                                                                        296
                                                                                          PageID
                                                                                            of 387#: 293
                                                                                Test Results


                    A                B                 C            D                    E                   F         G   H
631 Simply Balanced Apple     Baby 6+ Months   6/10/2018    Cadmium                             50   <2          ppb       05/11/17
632 Simply Balanced Apple     Baby 6+ Months   6/10/2018    Inorganic Arsenic                  100   <10         ppb       05/11/17
633 Simply Balanced Apple     Baby 6+ Months   6/10/2018    Lead                               100   <4          ppb       05/11/17
634 Simply Balanced Apple     Baby 6+ Months   6/10/2018    Mercury                             10   <2          ppb       05/11/17
635 Stage 1 Infant Formula    Baby 0+ Months   7/16/2021    Arsenic                                  <4.0        ppb       08/26/19
636 Stage 1 Infant Formula    Baby 0+ Months   11/20/2020   Arsenic                                  <4.0        ppb       08/22/19
637 Stage 1 Infant Formula    Baby 0+ Months   12/14/2019   Arsenic                                  6.5         ppb       05/04/18
638 Stage 1 Infant Formula    Baby 0+ Months   12/14/2019   Arsenic                                  6.5         ppb       05/04/18
639 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Arsenic                                  7.5         ppb       05/04/18
640 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Arsenic                                  7.5         ppb       05/04/18
641 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Arsenic                                  6.8         ppb       05/04/18
642 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Arsenic                                  6.8         ppb       05/04/18
643 Stage 1 Infant Formula    Baby 0+ Months   12/12/2019   Arsenic                                  6.5         ppb       05/04/18
644 Stage 1 Infant Formula    Baby 0+ Months   12/12/2019   Arsenic                                  6.5         ppb       05/04/18
645 Stage 1 Infant Formula    Baby 0+ Months   12/12/2018   Cadmium                             50   <2          ppb       02/21/17
646 Stage 1 Infant Formula    Baby 0+ Months   7/16/2021    Cadmium                             10   <2.0        ppb       08/26/19
647 Stage 1 Infant Formula    Baby 0+ Months   11/20/2020   Cadmium                             10   <2.0        ppb       08/22/19
648 Stage 1 Infant Formula    Baby 0+ Months   12/14/2019   Cadmium                             10   <2.0        ppb       05/04/18
649 Stage 1 Infant Formula    Baby 0+ Months   12/14/2019   Cadmium                             10   <2.0        ppb       05/04/18
650 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Cadmium                             10   <2.0        ppb       05/04/18
651 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Cadmium                             10   <2.0        ppb       05/04/18
652 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Cadmium                             10   <2.0        ppb       05/04/18
653 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Cadmium                             10   <2.0        ppb       05/04/18
654 Stage 1 Infant Formula    Baby 0+ Months   12/12/2019   Cadmium                             10   <2.0        ppb       05/04/18
655 Stage 1 Infant Formula    Baby 0+ Months   12/12/2019   Cadmium                             10   <2.0        ppb       05/04/18
656 Stage 1 Infant Formula    Baby 0+ Months   12/12/2018   Inorganic Arsenic                  100   <0.01       ppb       02/21/17
657 Stage 1 Infant Formula    Baby 0+ Months   12/12/2018   Lead                               100   9           ppb       02/21/17
658 Stage 1 Infant Formula    Baby 0+ Months   7/16/2021    Lead                                50   <4.0        ppb       08/26/19
659 Stage 1 Infant Formula    Baby 0+ Months   11/20/2020   Lead                                50   <4.0        ppb       08/22/19
660 Stage 1 Infant Formula    Baby 0+ Months   12/14/2019   Lead                                50   4.4         ppb       05/04/18
661 Stage 1 Infant Formula    Baby 0+ Months   12/14/2019   Lead                                50   4.4         ppb       05/04/18
662 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Lead                                50   4.4         ppb       05/04/18
663 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Lead                                50   4.4         ppb       05/04/18
664 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Lead                                50   4.3         ppb       05/04/18
665 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Lead                                50   4.3         ppb       05/04/18
666 Stage 1 Infant Formula    Baby 0+ Months   12/12/2019   Lead                                50   <4.0        ppb       05/04/18
667 Stage 1 Infant Formula    Baby 0+ Months   12/12/2019   Lead                                50   <4.0        ppb       05/04/18
668 Stage 1 Infant Formula    Baby 0+ Months   12/12/2018   Mercury                             10   <2          ppb       02/21/17
669 Stage 1 Infant Formula    Baby 0+ Months   7/16/2021    Mercury                             10   <2.0        ppb       08/26/19
670 Stage 1 Infant Formula    Baby 0+ Months   11/20/2020   Mercury                             10   <2.0        ppb       08/22/19
671 Stage 1 Infant Formula    Baby 0+ Months   12/14/2019   Mercury                             10   <2.0        ppb       05/04/18
672 Stage 1 Infant Formula    Baby 0+ Months   12/14/2019   Mercury                             10   <2.0        ppb       05/04/18
673 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Mercury                             10   <2.0        ppb       05/04/18
674 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Mercury                             10   <2.0        ppb       05/04/18
675 Stage 1 Infant Formula    Baby 0+ Months   12/13/2019   Mercury                             10   <2.0        ppb       05/04/18



                                                                            Page 35 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 37
                                                                                         Page
                                                                                           of 57
                                                                                               297
                                                                                                 PageID
                                                                                                   of 387#: 294
                                                                               Test Results


                                           I
631   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
632   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
633   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
634   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
635   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
636   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
637   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
638   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
639   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
640   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
641   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
642   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
643   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
644   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
645   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
646   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
647   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
648   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
649   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
650   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
651   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
652   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
653   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
654   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
655   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
656   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
657   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
658   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
659   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
660   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
661   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
662   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
663   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
664   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
665   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
666   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
667   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
668   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
669   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
670   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
671   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
672   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
673   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
674   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
675   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only



                                                                               Page 36 of 56
                                      Case Case
                                           2:21-cv-01704
                                                MDL No. 2997
                                                         Document
                                                             Document
                                                                  1-3 Filed
                                                                      86-3 03/29/21
                                                                            Filed 04/07/21
                                                                                     Page 38
                                                                                           Page
                                                                                             of 57
                                                                                                 298
                                                                                                   PageID
                                                                                                     of 387#: 295
                                                                                           Test Results


                    A                         B                    C             D                  E                 F         G   H
676 Stage 1 Infant Formula             Baby 0+ Months   12/13/2019     Mercury                             10 <2.0        ppb       05/04/18
677 Stage 1 Infant Formula             Baby 0+ Months   12/12/2019     Mercury                             10 <2.0        ppb       05/04/18
678 Stage 1 Infant Formula             Baby 0+ Months   12/12/2019     Mercury                             10 <2.0        ppb       05/04/18
      Stage 1 Sensitive Infant Formula Baby 0+ Months   12/19/2019     Arsenic                                4.3         ppb       04/30/18
679
      Stage 1 Sensitive Infant Formula Baby 0+ Months 12/19/2019       Cadmium                             10 3.2         ppb       04/30/18
680
      Stage 1 Sensitive Infant Formula Baby 0+ Months 12/19/2019       Inorganic Arsenic                  100 <10         ppb       04/30/18
681
      Stage 1 Sensitive Infant Formula Baby 0+ Months 12/19/2019       Lead                                50 7.1         ppb       04/30/18
682
      Stage 1 Sensitive Infant Formula Baby 0+ Months 12/19/2019       Mercury                             10 <2          ppb       04/30/18
683
684   Stage 2 Apples & Spinach         Baby 7+ Months   02/21/2020     Arsenic                                <4.0        ppb       10/09/18
685   Stage 2 Apples & Spinach         Baby 7+ Months   02/21/2020     Cadmium                             50 2.8         ppb       10/09/18
686   Stage 2 Apples & Spinach         Baby 7+ Months   02/21/2020     Lead                               100 <4.0        ppb       10/09/18
687   Stage 2 Apples & Spinach         Baby 7+ Months   02/21/2020     Mercury                             10 <2.0        ppb       10/09/18
      Stage 2 Banana Beet Blueberry    Baby 6+ Months   9/24/2018      Arsenic                                <4          ppb       08/30/17
688
      Stage 2 Banana Beet Blueberry    Baby 6+ Months 9/24/2018        Cadmium                             50 8           ppb       08/30/17
689
      Stage 2 Banana Beet Blueberry    Baby 6+ Months 9/24/2018        Inorganic Arsenic                  100 <10         ppb       08/30/17
690
      Stage 2 Banana Beet Blueberry    Baby 6+ Months 9/24/2018        Lead                               100 <4          ppb       08/30/17
691
      Stage 2 Banana Beet Blueberry    Baby 6+ Months 9/24/2018        Mercury                             10 <2          ppb       08/30/17
692
693 Stage 2 Broccoli Pear Pea          Baby 6+ Months   3/2/2018       Arsenic                                  <4        ppb       01/03/17
694 Stage 2 Broccoli Pear Pea          Baby 6+ Months   3/2/2018       Cadmium                             50   2         ppb       01/03/17
695 Stage 2 Broccoli Pear Pea          Baby 6+ Months   3/2/2018       Inorganic Arsenic                  100   <10       ppb       01/03/17
696 Stage 2 Broccoli Pear Pea          Baby 6+ Months   3/2/2018       Lead                               100   <4        ppb       01/03/17
697 Stage 2 Broccoli Pear Pea          Baby 6+ Months   3/2/2018       Mercury                             10   <2        ppb       01/03/17
      Stage 2 Clearly Crafted Apple    Baby 6+ Months   4/1/2019       Arsenic                                  <4        ppb       05/31/18
698 Blueberry Oats
      Stage 2 Clearly Crafted Apple    Baby 6+ Months 4/1/2019         Cadmium                             50 <2          ppb       05/31/18
699 Blueberry Oats
      Stage 2 Clearly Crafted Apple    Baby 6+ Months 4/1/2019         Lead                               100 <4          ppb       05/31/18
700 Blueberry Oats
      Stage 2 Clearly Crafted Apple    Baby 6+ Months 4/1/2019         Mercury                             10 <2          ppb       05/31/18
701 Blueberry Oats
      Stage 2 Clearly Crafted Apple    Baby 6+ Months 3/21/2019        Arsenic                                  <4        ppb       04/17/18
702 Pumpkin Carrot
      Stage 2 Clearly Crafted Apple    Baby 6+ Months 3/21/2019        Cadmium                             50 3.1         ppb       04/17/18
703 Pumpkin Carrot
      Stage 2 Clearly Crafted Apple    Baby 6+ Months 3/21/2019        Lead                               100 <4          ppb       04/17/18
704 Pumpkin Carrot
      Stage 2 Clearly Crafted Apple    Baby 6+ Months 3/21/2019        Mercury                             10 <2          ppb       04/17/18
705 Pumpkin Carrot
      Stage 2 Clearly Crafted Apple    Baby 6+ Months 6/10/2018        Arsenic                                  4.4       ppb       07/28/17
      Sweet Potato Granola
706


                                                                                       Page 37 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 39
                                                                                         Page
                                                                                           of 57
                                                                                               299
                                                                                                 PageID
                                                                                                   of 387#: 296
                                                                               Test Results


                                           I
676 Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
677 Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
678 Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
679
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
680
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
681
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
682
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
683
684   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
685   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
686   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
687   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
688
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
689
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
690
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
691
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
692
693   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
694   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
695   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
696   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
697   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
698
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
699
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
700
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
701
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
702
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
703
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
704
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
705
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only

706


                                                                               Page 38 of 56
                                      Case Case
                                           2:21-cv-01704
                                                MDL No. 2997
                                                         Document
                                                             Document
                                                                  1-3 Filed
                                                                      86-3 03/29/21
                                                                            Filed 04/07/21
                                                                                     Page 40
                                                                                           Page
                                                                                             of 57
                                                                                                 300
                                                                                                   PageID
                                                                                                     of 387#: 297
                                                                                         Test Results


                     A                       B                   C             D                  E                F         G   H
      Stage 2 Clearly Crafted Apple    Baby 6+ Months 6/10/2018      Cadmium                             50 2.3        ppb       07/28/17
      Sweet Potato Granola
707
      Stage 2 Clearly Crafted Apple    Baby 6+ Months 6/10/2018      Inorganic Arsenic                  100 20         ppb       07/28/17
      Sweet Potato Granola
708
      Stage 2 Clearly Crafted Apple    Baby 6+ Months 6/10/2018      Lead                               100 11         ppb       07/28/17
      Sweet Potato Granola
709
      Stage 2 Clearly Crafted Apple    Baby 6+ Months 6/10/2018      Mercury                             10 <2         ppb       07/28/17
      Sweet Potato Granola
710
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 4/5/2019       Arsenic                                4.1        ppb       06/01/18
711 Raspberry Oats
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 4/5/2019       Arsenic                                4.1        ppb       06/01/18
712 Raspberry Oats
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 4/5/2019       Arsenic                                4.1        ppb       06/01/18
713 Raspberry Oats
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 4/5/2019       Cadmium                             50 <2.0       ppb       06/01/18
714 Raspberry Oats
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 4/5/2019       Cadmium                             50 <2.0       ppb       06/01/18
715 Raspberry Oats
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 4/5/2019       Cadmium                             50 <2         ppb       06/01/18
716 Raspberry Oats
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 4/5/2019       Lead                               100 <4.0       ppb       06/01/18
717 Raspberry Oats
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 4/5/2019       Lead                               100 <4.0       ppb       06/01/18
718 Raspberry Oats
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 4/5/2019       Lead                               100 <4         ppb       06/01/18
719 Raspberry Oats
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 4/5/2019       Mercury                             10 <2.0       ppb       06/01/18
720 Raspberry Oats
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 4/5/2019       Mercury                             10 <2.0       ppb       06/01/18
721 Raspberry Oats
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 4/5/2019       Mercury                             10 <2         ppb       06/01/18
722 Raspberry Oats
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 6/12/2018      Arsenic                                <4         ppb       07/31/17
      Sweet Potato Papaya
723
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 6/12/2018      Cadmium                             50 <2         ppb       07/31/17
      Sweet Potato Papaya
724
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 6/12/2018      Lead                               100 11         ppb       07/31/17
      Sweet Potato Papaya
725
      Stage 2 Clearly Crafted Banana   Baby 6+ Months 6/12/2018      Mercury                             10 <2         ppb       07/31/17
      Sweet Potato Papaya
726
      Stage 2 Clearly Crafted Pear     Baby 6+ Months 4/6/2018       Arsenic                                <4         ppb       05/11/17
727 Zucchini Pea
      Stage 2 Clearly Crafted Pear     Baby 6+ Months 4/6/2018       Cadmium                             50 <2         ppb       05/11/17
728 Zucchini Pea




                                                                                     Page 39 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 41
                                                                                         Page
                                                                                           of 57
                                                                                               301
                                                                                                 PageID
                                                                                                   of 387#: 298
                                                                               Test Results


                                           I
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only

707
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only

708
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only

709
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only

710
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
711
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
712
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
713
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
714
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
715
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
716
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
717
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
718
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
719
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
720
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
721
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
722
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only

723
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only

724
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only

725
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only

726
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
727
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
728




                                                                               Page 40 of 56
                                     Case Case
                                          2:21-cv-01704
                                               MDL No. 2997
                                                        Document
                                                            Document
                                                                 1-3 Filed
                                                                     86-3 03/29/21
                                                                           Filed 04/07/21
                                                                                    Page 42
                                                                                          Page
                                                                                            of 57
                                                                                                302
                                                                                                  PageID
                                                                                                    of 387#: 299
                                                                                        Test Results


                    A                        B                  C             D                  E                  F         G   H
      Stage 2 Clearly Crafted Pear    Baby 6+ Months 4/6/2018       Inorganic Arsenic                  100 <10          ppb       05/11/17
729   Zucchini Pea
      Stage 2 Clearly Crafted Pear    Baby 6+ Months 4/6/2018       Lead                               100 <4           ppb       05/11/17
730   Zucchini Pea
      Stage 2 Clearly Crafted Pear    Baby 6+ Months 4/6/2018       Mercury                             10 <2           ppb       05/11/17
731   Zucchini Pea
732   Stage 2 Formula                 Baby 6+ Months   11/20/2020   Arsenic                                  <4.0       ppb       08/22/19
733   Stage 2 Formula                 Baby 6+ Months   08/27/2020   Arsenic                                  <4.0       ppb       10/05/18
734   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Arsenic                                  6.9        ppb       05/04/18
735   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Arsenic                                  6.9        ppb       05/04/18
736   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Arsenic                                  4.9        ppb       05/04/18
737   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Arsenic                                  4.9        ppb       05/04/18
738   Stage 2 Formula                 Baby 6+ Months   12/15/2019   Arsenic                                  7.8        ppb       05/04/18
739   Stage 2 Formula                 Baby 6+ Months   12/15/2019   Arsenic                                  7.8        ppb       05/04/18
740   Stage 2 Formula                 Baby 6+ Months   11/20/2020   Cadmium                             10   <2.0       ppb       08/22/19
741   Stage 2 Formula                 Baby 6+ Months   08/27/2020   Cadmium                             10   9.1        ppb       10/05/18
742   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Cadmium                             10   <2.0       ppb       05/04/18
743   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Cadmium                             10   <2.0       ppb       05/04/18
744   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Cadmium                             10   <2.0       ppb       05/04/18
745   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Cadmium                             10   <2.0       ppb       05/04/18
746   Stage 2 Formula                 Baby 6+ Months   12/15/2019   Cadmium                             10   <2.0       ppb       05/04/18
747   Stage 2 Formula                 Baby 6+ Months   12/15/2019   Cadmium                             10   <2.0       ppb       05/04/18
748   Stage 2 Formula                 Baby 6+ Months   08/27/2020   Inorganic Arsenic                  100   <9         ppb       10/05/18
749   Stage 2 Formula                 Baby 6+ Months   11/20/2020   Lead                                50   4.2        ppb       08/22/19
750   Stage 2 Formula                 Baby 6+ Months   08/27/2020   Lead                                50   <4.0       ppb       10/05/18
751   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Lead                                50   4.6        ppb       05/04/18
752   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Lead                                50   4.6        ppb       05/04/18
753   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Lead                                50   4.3        ppb       05/04/18
754   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Lead                                50   4.3        ppb       05/04/18
755   Stage 2 Formula                 Baby 6+ Months   12/15/2019   Lead                                50   4.4        ppb       05/04/18
756   Stage 2 Formula                 Baby 6+ Months   12/15/2019   Lead                                50   4.4        ppb       05/04/18
757   Stage 2 Formula                 Baby 6+ Months   11/20/2020   Mercury                             10   <2.0       ppb       08/22/19
758   Stage 2 Formula                 Baby 6+ Months   08/27/2020   Mercury                             10   <2.0       ppb       10/05/18
759   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Mercury                             10   <2.0       ppb       05/09/18
760   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Mercury                             10   <2.0       ppb       05/09/18
761   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Mercury                             10   <2.0       ppb       05/04/18
762   Stage 2 Formula                 Baby 6+ Months   12/16/2019   Mercury                             10   <2.0       ppb       05/04/18
763   Stage 2 Formula                 Baby 6+ Months   12/15/2019   Mercury                             10   <2.0       ppb       05/04/18
764   Stage 2 Formula                 Baby 6+ Months   12/15/2019   Mercury                             10   <2.0       ppb       05/04/18
      Stage 2 Pumpkin Apple Peach     Baby 6+ Months   12/23/2017   Arsenic                                  <4         ppb       01/04/17
765   Cinnamon
      Stage 2 Pumpkin Apple Peach     Baby 6+ Months 12/23/2017     Cadmium                             50 <2           ppb       01/04/17
766   Cinnamon
      Stage 2 Pumpkin Apple Peach     Baby 6+ Months 12/23/2017     Inorganic Arsenic                  100 <10          ppb       01/04/17
767   Cinnamon
      Stage 2 Pumpkin Apple Peach     Baby 6+ Months 12/23/2017     Lead                               100 <4           ppb       01/04/17
768   Cinnamon



                                                                                    Page 41 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 43
                                                                                         Page
                                                                                           of 57
                                                                                               303
                                                                                                 PageID
                                                                                                   of 387#: 300
                                                                               Test Results


                                           I
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
729
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
730
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
731
732   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
733   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
734   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
735   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
736   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
737   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
738   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
739   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
740   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
741   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
742   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
743   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
744   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
745   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
746   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
747   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
748   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
749   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
750   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
751   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
752   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
753   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
754   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
755   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
756   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
757   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
758   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
759   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
760   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
761   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
762   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
763   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
764   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
765
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
766
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
767
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
768



                                                                               Page 42 of 56
                                   Case Case
                                        2:21-cv-01704
                                             MDL No. 2997
                                                      Document
                                                          Document
                                                               1-3 Filed
                                                                   86-3 03/29/21
                                                                         Filed 04/07/21
                                                                                  Page 44
                                                                                        Page
                                                                                          of 57
                                                                                              304
                                                                                                PageID
                                                                                                  of 387#: 301
                                                                                         Test Results


                    A                         B                  C             D                  E                  F         G   H
      Stage 2 Pumpkin Apple Peach      Baby 6+ Months 12/23/2017     Mercury                             10 <2           ppb       01/04/17
769   Cinnamon
      Stage 3 Harvest Vegetables and   Baby 7+ Months 12/25/2019     Arsenic                                  <4         ppb       05/31/18
770   Chicken
      Stage 3 Harvest Vegetables and   Baby 7+ Months 12/25/2019     Cadmium                             50 5.7          ppb       05/31/18
771   Chicken
      Stage 3 Harvest Vegetables and   Baby 7+ Months 1/1/2019       Inorganic Arsenic                  100 20           ppb       07/28/17
772   Chicken
      Stage 3 Harvest Vegetables and   Baby 7+ Months 12/25/2019     Lead                               100 <4           ppb       05/31/18
773   Chicken
      Stage 3 Harvest Vegetables and   Baby 7+ Months 12/25/2019     Mercury                             10 <2           ppb       05/31/18
774   Chicken
      Stage 3 Root Vegetable and       Baby 6+ Months 8/12/2020      Arsenic                                  <4.0       ppb       10/11/19
775   Turkey
      Stage 3 Root Vegetable and       Baby 6+ Months 8/12/2020      Cadmium                             50 4            ppb       10/11/19
776   Turkey
      Stage 3 Root Vegetable and       Baby 6+ Months 8/12/2020      Lead                               100 <4.0         ppb       10/11/19
777   Turkey
      Stage 3 Root Vegetable and       Baby 6+ Months 8/12/2020      Mercury                             10 <2.0         ppb       10/11/19
778   Turkey
      Stage 3 Root Vegetables and      Baby 7+ Months 1/18/2019      Arsenic                                  4.5        ppb       07/31/17
779   Turkey
      Stage 3 Root Vegetables and      Baby 7+ Months 1/18/2019      Cadmium                             50 4.4          ppb       07/31/17
780   Turkey
      Stage 3 Root Vegetables and      Baby 7+ Months 1/18/2019      Lead                               100 4.8          ppb       07/31/17
781   Turkey
      Stage 3 Root Vegetables and      Baby 7+ Months 1/18/2019      Mercury                             10 <2           ppb       07/31/17
782   Turkey
783   Strawberry & Beet Puffs          Baby 7+ Months   10/22/2020   Arsenic                                  250        ppb       05/22/19
784   Strawberry & Beet Puffs          Baby 7+ Months   12/27/2019   Arsenic                                  280        ppb       03/21/19
785   Strawberry & Beet Puffs          Baby 7+ Months   08/19/2019   Arsenic                                  490        ppb       09/21/18
786   Strawberry & Beet Puffs          Baby 7+ Months   05/15/2019   Arsenic                                  400        ppb       09/21/18
787   Strawberry & Beet Puffs          Baby 7+ Months   08/19/2019   Arsenic                                  440        ppb       08/22/18
788   Strawberry & Beet Puffs          Baby 7+ Months   10/22/2020   Cadmium                             50   9.1        ppb       05/22/19
789   Strawberry & Beet Puffs          Baby 7+ Months   12/27/2019   Cadmium                             50   7.3        ppb       03/21/19
790   Strawberry & Beet Puffs          Baby 7+ Months   08/19/2019   Cadmium                             50   19         ppb       09/21/18
791   Strawberry & Beet Puffs          Baby 7+ Months   05/15/2019   Cadmium                             50   20         ppb       09/21/18
792   Strawberry & Beet Puffs          Baby 7+ Months   08/19/2019   Cadmium                             50   20         ppb       08/22/18
793   Strawberry & Beet Puffs          Baby 7+ Months   10/22/2020   Inorganic Arsenic                  100   107        ppb       05/22/19
794   Strawberry & Beet Puffs          Baby 7+ Months   12/27/2019   Inorganic Arsenic                  100   114        ppb       03/21/19
795   Strawberry & Beet Puffs          Baby 7+ Months   09/19/2019   Inorganic Arsenic                  100   108        ppb       12/10/18
796   Strawberry & Beet Puffs          Baby 7+ Months   08/19/2019   Inorganic Arsenic                  100   108        ppb       09/21/18
797   Strawberry & Beet Puffs          Baby 7+ Months   05/15/2019   Inorganic Arsenic                  100   105        ppb       09/21/18
798   Strawberry & Beet Puffs          Baby 7+ Months   08/19/2019   Inorganic Arsenic                  100   104        ppb       08/22/18
799   Strawberry & Beet Puffs          Baby 7+ Months   7/24/2018    Inorganic Arsenic                  100   160        ppb       10/31/17
800   Strawberry & Beet Puffs          Baby 7+ Months   10/22/2020   Lead                               100   10         ppb       05/22/19
801   Strawberry & Beet Puffs          Baby 7+ Months   12/27/2019   Lead                               100   7.8        ppb       03/21/19
802   Strawberry & Beet Puffs          Baby 7+ Months   08/19/2019   Lead                               100   9.9        ppb       09/21/18
803   Strawberry & Beet Puffs          Baby 7+ Months   05/15/2019   Lead                               100   9.6        ppb       09/21/18



                                                                                     Page 43 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 45
                                                                                         Page
                                                                                           of 57
                                                                                               305
                                                                                                 PageID
                                                                                                   of 387#: 302
                                                                               Test Results


                                           I
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
769
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
770
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
771
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
772
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
773
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
774
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
775
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
776
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
777
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
778
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
779
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
780
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
781
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
782
783   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
784   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
785   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
786   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
787   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
788   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
789   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
790   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
791   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
792   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
793   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
794   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
795   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
796   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
797   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
798   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
799   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
800   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
801   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
802   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
803   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only



                                                                               Page 44 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 46
                                                                                         Page
                                                                                           of 57
                                                                                               306
                                                                                                 PageID
                                                                                                   of 387#: 303
                                                                                        Test Results


                     A                       B                 C              D                  E                  F         G   H
804   Strawberry & Beet Puffs         Baby 7+ Months   08/19/2019   Lead                               100   8.9        ppb       08/22/18
805   Strawberry & Beet Puffs         Baby 7+ Months   12/27/2019   Lead                               100   7.6        ppb       07/17/17
806   Strawberry & Beet Puffs         Baby 7+ Months   12/27/2019   Lead                               100   7.6        ppb       07/17/17
807   Strawberry & Beet Puffs         Baby 7+ Months   10/22/2020   Mercury                             10   <2.0       ppb       05/22/19
808   Strawberry & Beet Puffs         Baby 7+ Months   12/27/2019   Mercury                             10   <2.0       ppb       03/21/19
809   Strawberry & Beet Puffs         Baby 7+ Months   08/19/2019   Mercury                             10   <2.0       ppb       09/21/18
810   Strawberry & Beet Puffs         Baby 7+ Months   05/15/2019   Mercury                             10   <2.0       ppb       09/21/18
811   Strawberry & Beet Puffs         Baby 7+ Months   08/19/2019   Mercury                             10   <2.0       ppb       08/22/18
      Strawberry Banana Greek Yogis   Baby 7+ Months   12/06/2019   Arsenic                                  4.8        ppb       02/12/19
812
      Strawberry Banana Greek Yogis Baby 7+ Months 12/06/2019       Cadmium                             50 <2.0         ppb       02/12/19
813
      Strawberry Banana Greek Yogis Baby 7+ Months 12/15/2017       Cadmium                             50 2            ppb       02/16/17
814
      Strawberry Banana Greek Yogis Baby 7+ Months 12/06/2019       Lead                               100 <4.0         ppb       02/12/19
815
      Strawberry Banana Greek Yogis Baby 7+ Months 9/28/2017        Lead                               100 8            ppb       02/18/17
816
      Strawberry Banana Greek Yogis Baby 7+ Months 12/15/2017       Lead                               100 8            ppb       02/16/17
817
      Strawberry Banana Greek Yogis Baby 7+ Months 12/06/2019       Mercury                             10 <2.0         ppb       02/12/19
818
      Strawberry Raspberry Carrot     Baby 7+ Months 11/10/2019     Arsenic                                  42         ppb       10/31/18
819 Creamies
      Strawberry Raspberry Carrot     Baby 7+ Months 11/10/2019     Arsenic                                  41         ppb       10/23/18
820 Creamies
      Strawberry Raspberry Carrot     Baby 7+ Months 1/18/2019      Arsenic                                  44         ppb       12/06/17
821 Creamies
      Strawberry Raspberry Carrot     Baby 7+ Months 11/10/2019     Cadmium                             50 30           ppb       10/31/18
822 Creamies
      Strawberry Raspberry Carrot     Baby 7+ Months 11/10/2019     Cadmium                             50 31           ppb       10/23/18
823 Creamies
      Strawberry Raspberry Carrot     Baby 7+ Months 1/18/2019      Cadmium                             50 36           ppb       12/06/17
824 Creamies
      Strawberry Raspberry Carrot     Baby 7+ Months 11/10/2019     Lead                               100 13           ppb       10/31/18
825 Creamies
      Strawberry Raspberry Carrot     Baby 7+ Months 11/10/2019     Lead                               100 14           ppb       10/23/18
826 Creamies
      Strawberry Raspberry Carrot     Baby 7+ Months 1/18/2019      Lead                               100 10           ppb       12/06/17
827 Creamies
      Strawberry Raspberry Carrot     Baby 7+ Months 11/10/2019     Mercury                             10 <2.0         ppb       10/31/18
828 Creamies
      Strawberry Raspberry Carrot     Baby 7+ Months 11/10/2019     Mercury                             10 <2.0         ppb       10/23/18
829 Creamies
      Strawberry Raspberry Carrot     Baby 7+ Months 1/18/2019      Mercury                             10 <2           ppb       12/06/17
830   Creamies
831   Strawberry Yogis                Baby 7+ Months   10/18/2020   Arsenic                                4.6          ppb       08/13/19
832   Strawberry Yogis                Baby 7+ Months   10/18/2020   Cadmium                             50 <2.0         ppb       08/13/19
833   Strawberry Yogis                Baby 7+ Months   12/17/2019   Inorganic Arsenic                  100 <9           ppb       11/07/18
834   Strawberry Yogis                Baby 7+ Months   10/18/2020   Lead                               100 <4.0         ppb       08/13/19




                                                                                    Page 45 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 47
                                                                                         Page
                                                                                           of 57
                                                                                               307
                                                                                                 PageID
                                                                                                   of 387#: 304
                                                                               Test Results


                                           I
804   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
805   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
806   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
807   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
808   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
809   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
810   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
811   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
812
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
813
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
814
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
815
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
816
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
817
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
818
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
819
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
820
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
821
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
822
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
823
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
824
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
825
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
826
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
827
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
828
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
829
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
830
831   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
832   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
833   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
834   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only




                                                                               Page 46 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 48
                                                                                         Page
                                                                                           of 57
                                                                                               308
                                                                                                 PageID
                                                                                                   of 387#: 305
                                                                                     Test Results


                   A                       B                C              D                  E                F         G   H
835 Strawberry Yogis                 Baby 7+ Months 10/18/2020   Mercury                             10 <2.0       ppb       08/13/19
      Sweet Potato & Carrot Puffs    Baby 7+ Months 12/25/2020   Arsenic                                290        ppb       07/25/19
836
      Sweet Potato & Carrot Puffs    Baby 7+ Months 09/20/2020   Arsenic                                290        ppb       04/24/19
837
      Sweet Potato & Carrot Puffs    Baby 7+ Months 07/08/2019   Arsenic                                260        ppb       01/18/19
838
      Sweet Potato & Carrot Puffs    Baby 7+ Months 02/16/2020   Arsenic                                360        ppb       09/21/18
839
      Sweet Potato & Carrot Puffs    Baby 7+ Months 02/15/2020   Arsenic                                340        ppb       09/21/18
840
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2019   Arsenic                                530        ppb       06/26/18
841
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2019   Arsenic                                530        ppb       06/26/18
842
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2018   Arsenic                                530        ppb       06/01/18
843
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2018   Arsenic                                530        ppb       06/01/18
844
      Sweet Potato & Carrot Puffs    Baby 7+ Months 12/25/2020   Cadmium                             50 12         ppb       07/25/19
845
      Sweet Potato & Carrot Puffs    Baby 7+ Months 09/20/2020   Cadmium                             50 6.5        ppb       04/24/19
846
      Sweet Potato & Carrot Puffs    Baby 7+ Months 07/08/2019   Cadmium                             50 11         ppb       01/18/19
847
      Sweet Potato & Carrot Puffs    Baby 7+ Months 02/16/2020   Cadmium                             50 14         ppb       09/21/18
848
      Sweet Potato & Carrot Puffs    Baby 7+ Months 02/15/2020   Cadmium                             50 14         ppb       09/21/18
849
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2019   Cadmium                             50 19         ppb       06/26/18
850
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2019   Cadmium                             50 19         ppb       06/26/18
851
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2018   Cadmium                             50 19         ppb       06/01/18
852
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2018   Cadmium                             50 19         ppb       06/01/18
853
      Sweet Potato & Carrot Puffs    Baby 7+ Months 12/25/2020   Inorganic Arsenic                  100 84.3       ppb       07/25/19
854
      Sweet Potato & Carrot Puffs    Baby 7+ Months 09/20/2020   Inorganic Arsenic                  100 103        ppb       04/24/19
855
      Sweet Potato & Carrot Puffs    Baby 7+ Months 07/09/2020   Inorganic Arsenic                  100 69         ppb       02/01/19
856
      Sweet Potato & Carrot Puffs    Baby 7+ Months 02/16/2020   Inorganic Arsenic                  100 98         ppb       09/21/18
857
      Sweet Potato & Carrot Puffs    Baby 7+ Months 02/15/2020   Inorganic Arsenic                  100 95         ppb       09/21/18
858
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2019   Inorganic Arsenic                  100 122        ppb       09/13/18
859
      Sweet Potato & Carrot Puffs    Baby 7+ Months 1/19/2019    Inorganic Arsenic                  100 150        ppb       10/31/17
860
      Sweet Potato & Carrot Puffs    Baby 7+ Months 8/23/2018    Inorganic Arsenic                  100 150        ppb       10/31/17
861


                                                                                 Page 47 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 49
                                                                                         Page
                                                                                           of 57
                                                                                               309
                                                                                                 PageID
                                                                                                   of 387#: 306
                                                                               Test Results


                                           I
835 Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
836
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
837
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
838
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
839
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
840
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
841
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
842
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
843
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
844
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
845
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
846
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
847
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
848
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
849
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
850
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
851
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
852
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
853
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
854
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
855
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
856
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
857
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
858
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
859
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
860
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
861


                                                                               Page 48 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 50
                                                                                         Page
                                                                                           of 57
                                                                                               310
                                                                                                 PageID
                                                                                                   of 387#: 307
                                                                                 Test Results


                     A                      B                  C             D            E                   F         G   H
      Sweet Potato & Carrot Puffs    Baby 7+ Months 12/25/2020     Lead                          100 7.7          ppb       07/25/19
862
      Sweet Potato & Carrot Puffs    Baby 7+ Months 09/20/2020     Lead                          100 7.7          ppb       04/24/19
863
      Sweet Potato & Carrot Puffs    Baby 7+ Months 07/08/2019     Lead                          100 8.2          ppb       01/18/19
864
      Sweet Potato & Carrot Puffs    Baby 7+ Months 02/16/2020     Lead                          100 5.8          ppb       09/21/18
865
      Sweet Potato & Carrot Puffs    Baby 7+ Months 02/15/2020     Lead                          100 4.6          ppb       09/21/18
866
      Sweet Potato & Carrot Puffs    Baby 7+ Months 7/3/2019       Lead                          100 7.7          ppb       07/17/18
867
      Sweet Potato & Carrot Puffs    Baby 7+ Months 7/3/2019       Lead                          100 7.7          ppb       07/17/18
868
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2019     Lead                          100 7.9          ppb       06/26/18
869
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2019     Lead                          100 7.9          ppb       06/26/18
870
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2018     Lead                          100 7.9          ppb       06/01/18
871
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2018     Lead                          100 7.9          ppb       06/01/18
872
      Sweet Potato & Carrot Puffs    Baby 7+ Months 12/25/2020     Mercury                        10 2.6          ppb       07/25/19
873
      Sweet Potato & Carrot Puffs    Baby 7+ Months 09/20/2020     Mercury                        10 <2.0         ppb       04/24/19
874
      Sweet Potato & Carrot Puffs    Baby 7+ Months 07/08/2019     Mercury                        10 2.3          ppb       01/18/19
875
      Sweet Potato & Carrot Puffs    Baby 7+ Months 02/16/2020     Mercury                        10 2.4          ppb       09/21/18
876
      Sweet Potato & Carrot Puffs    Baby 7+ Months 02/15/2020     Mercury                        10 2.4          ppb       09/21/18
877
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2019     Mercury                        10 2            ppb       06/26/18
878
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2019     Mercury                        10 2            ppb       06/26/18
879
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2018     Mercury                        10 2            ppb       06/01/18
880
      Sweet Potato & Carrot Puffs    Baby 7+ Months 10/19/2018     Mercury                        10 2            ppb       06/01/18
881
882 Sweet Potato Jar                 Baby 6+ Months   10/20/2020   Arsenic                             4.7        ppb       05/10/19
883 Sweet Potato Jar                 Baby 6+ Months   07/21/2020   Arsenic                             6.5        ppb       04/11/19
884 Sweet Potato Jar                 Baby 6+ Months   06/19/2020   Arsenic                             5.6        ppb       01/23/19
885 Sweet Potato Jar                 Baby 6+ Months   10/20/2020   Cadmium                        50   <2.0       ppb       05/10/19
886 Sweet Potato Jar                 Baby 6+ Months   07/21/2020   Cadmium                        50   <2.0       ppb       04/11/19
887 Sweet Potato Jar                 Baby 6+ Months   06/19/2020   Cadmium                        50   <2.0       ppb       01/23/19
888 Sweet Potato Jar                 Baby 6+ Months   10/20/2020   Lead                          100   <4.0       ppb       05/10/19
889 Sweet Potato Jar                 Baby 6+ Months   07/21/2020   Lead                          100   <4.0       ppb       04/11/19
890 Sweet Potato Jar                 Baby 6+ Months   06/19/2020   Lead                          100   <4.0       ppb       01/23/19
891 Sweet Potato Jar                 Baby 6+ Months   10/20/2020   Mercury                        10   <2.0       ppb       05/10/19
892 Sweet Potato Jar                 Baby 6+ Months   07/21/2020   Mercury                        10   <2.0       ppb       04/11/19



                                                                                 Page 49 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 51
                                                                                         Page
                                                                                           of 57
                                                                                               311
                                                                                                 PageID
                                                                                                   of 387#: 308
                                                                               Test Results


                                           I
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
862
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
863
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
864
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
865
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
866
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
867
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
868
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
869
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
870
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
871
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
872
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
873
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
874
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
875
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
876
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
877
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
878
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
879
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
880
      Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
881
882   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
883   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
884   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
885   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
886   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
887   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
888   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
889   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
890   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
891   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
892   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only



                                                                               Page 50 of 56
                                Case Case
                                     2:21-cv-01704
                                          MDL No. 2997
                                                   Document
                                                       Document
                                                            1-3 Filed
                                                                86-3 03/29/21
                                                                      Filed 04/07/21
                                                                               Page 52
                                                                                     Page
                                                                                       of 57
                                                                                           312
                                                                                             PageID
                                                                                               of 387#: 309
                                                                         Test Results


                    A                   B                 C          D            E                 F         G   H
893   Sweet Potato Jar           Baby 6+ Months   06/19/2020   Mercury                    10 <2.0       ppb       01/23/19
894   Sweet Potatoes Jar         Baby 6+ Months   03/27/2020   Arsenic                       8.1        ppb       07/03/19
895   Sweet Potatoes Jar         Baby 6+ Months   03/27/2020   Cadmium                    50 <2.0       ppb       07/03/19
896   Sweet Potatoes Jar         Baby 6+ Months   03/27/2020   Lead                      100 <4.0       ppb       07/03/19
897   Sweet Potatoes Jar         Baby 6+ Months   03/27/2020   Mercury                    10 <2.0       ppb       07/03/19
898   Vegetable & Beef Medley    Baby 7+ Months   09/13/2020   Arsenic                       4.1        ppb       03/07/19
899   Vegetable & Beef Medley    Baby 7+ Months   09/13/2020   Cadmium                    50 5.7        ppb       03/07/19
900   Vegetable & Beef Medley    Baby 7+ Months   09/13/2020   Lead                      100 <4.0       ppb       03/07/19
901   Vegetable & Beef Medley    Baby 7+ Months   09/13/2020   Mercury                    10 <2.0       ppb       03/07/19




                                                                         Page 51 of 56
                                    Case Case
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-3 Filed
                                                                    86-3 03/29/21
                                                                          Filed 04/07/21
                                                                                   Page 53
                                                                                         Page
                                                                                           of 57
                                                                                               313
                                                                                                 PageID
                                                                                                   of 387#: 310
                                                                               Test Results


                                           I
893   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
894   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
895   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
896   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
897   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
898   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
899   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
900   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
901   Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only




                                                                               Page 52 of 56
                                       Case Case
                                            2:21-cv-01704
                                                 MDL No. 2997
                                                          Document
                                                              Document
                                                                   1-3 Filed
                                                                       86-3 03/29/21
                                                                             Filed 04/07/21
                                                                                      Page 54
                                                                                            Page
                                                                                              of 57
                                                                                                  314
                                                                                                    PageID
                                                                                                      of 387#: 311
                                                                                Above Goal Level Results


                            A                         B                     C                D             E             F    G               H

1 This document contains Trade Secrets / Confidential Commercial Information exempt from disclosure under the Freedom of Information Act, 5 U.S.C. § 552(b)
2 Product Name                            Category          Best Before Date Parameter Goal Threshold Result Unit Date of Test Report
     Apple & Broccoli Puffs                   Baby 7+ Months   9/7/2018                Inorganic               100 180       ppb                   11/01/17
3                                                                                      Arsenic
     Apple & Broccoli Puffs                   Baby 7+ Months   10/23/2019              Inorganic               100 115       ppb                   10/15/18
4                                                                                      Arsenic
     Apple & Broccoli Puffs                   Baby 7+ Months   10/23/2019              Inorganic               100 107       ppb                   05/30/19
5                                                                                      Arsenic
     Apple Rice Cakes                         Baby 7+ Months   10/3/2017               Inorganic               100 130       ppb                   02/08/17
6                                                                                      Arsenic
     Apple Rice Cakes                         Baby 7+ Months   1/5/2018                Inorganic               100 130       ppb                   02/08/17
7                                                                                      Arsenic
     Apple Rice Cakes                         Baby 7+ Months   11/8/2017               Inorganic               100 120       ppb                   02/08/17
8                                                                                      Arsenic
     Apple Rice Cakes                         Baby 7+ Months   4/10/2018               Inorganic               100 110       ppb                   07/28/17
9                                                                                      Arsenic
     Banana & Pumpkin Puffs                   Baby 7+ Months   10/11/2018              Inorganic               100 160       ppb                   10/31/17
10                                                                                     Arsenic
     Banana & Pumpkin Puffs                   Baby 7+ Months   02/22/2020              Inorganic               100 101       ppb                   09/21/18
11                                                                                     Arsenic
     Banana & Pumpkin Puffs                   Baby 7+ Months   09/25/2020              Inorganic               100 103       ppb                   04/24/19
12                                                                                     Arsenic
     Blueberry Beet Rice Cakes                Baby 7+ Months   12/9/2017               Inorganic               100 120       ppb                   02/08/17
13                                                                                     Arsenic
     Blueberry Beet Rice Cakes                Baby 7+ Months   11/13/2017              Inorganic               100 110       ppb                   02/08/17
14                                                                                     Arsenic
     Blueberry Beet Rice Cakes                Baby 7+ Months   1/5/2018                Inorganic               100 110       ppb                   02/08/17
15                                                                                     Arsenic
16 Blueberry Purple Carrot Greek Yogis        Baby 7+ Months   10/25/2017              Lead                    100 641       ppb                   01/27/17
     Kale & Spinach Puffs                     Baby 7+ Months   11/16/2018              Inorganic               100 150       ppb                   10/31/17
17                                                                                     Arsenic
     Kale & Spinach Puffs                     Baby 7+ Months   3/16/2019               Inorganic               100 150       ppb                   10/31/17
18                                                                                     Arsenic
19 Multi-Grain Cereal Canister                Baby 6+ Months   11/16/2018              Lead                    100 580       ppb                   08/30/17
     Purple Carrot & Blueberry Puffs          Baby 7+ Months   12/13/2018              Inorganic               100 120       ppb                   10/31/17
20                                                                                     Arsenic
     Purple Carrot & Blueberry Puffs          Baby 7+ Months   2/15/2019               Inorganic               100 150       ppb                   11/17/17
21                                                                                     Arsenic
     Purple Carrot & Blueberry Puffs          Baby 7+ Months   11/17/2019              Inorganic               100 112       ppb                   06/05/18
22                                                                                     Arsenic
     Strawberry & Beet Puffs                  Baby 7+ Months   7/24/2018               Inorganic               100 160       ppb                   10/31/17
23                                                                                     Arsenic
     Strawberry & Beet Puffs                  Baby 7+ Months   08/19/2019              Inorganic               100 104       ppb                   08/22/18
24                                                                                     Arsenic
     Strawberry & Beet Puffs                  Baby 7+ Months   08/19/2019              Inorganic               100 108       ppb                   09/21/18
25                                                                                     Arsenic
     Strawberry & Beet Puffs                  Baby 7+ Months   05/15/2019              Inorganic               100 105       ppb                   09/21/18
26                                                                                     Arsenic
     Strawberry & Beet Puffs                  Baby 7+ Months   09/19/2019              Inorganic               100 108       ppb                   12/10/18
27                                                                                     Arsenic




                                                                                     Page 53 of 56
                                   Case Case
                                        2:21-cv-01704
                                             MDL No. 2997
                                                      Document
                                                          Document
                                                               1-3 Filed
                                                                   86-3 03/29/21
                                                                         Filed 04/07/21
                                                                                  Page 55
                                                                                        Page
                                                                                          of 57
                                                                                              315
                                                                                                PageID
                                                                                                  of 387#: 312
                                                                              Above Goal Level Results


                                          I

1 (4), and we request it be handled accordingly.
2 Disposition
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
3
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
4
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
5
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
6
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
7
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
8
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
9
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
10
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
11
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
12
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
13
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
14
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
15
16 Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
17
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
18
19 Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
20
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
21
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
22
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
23
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
24
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
25
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
26
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
27




                                                                                   Page 54 of 56
                                   Case Case
                                        2:21-cv-01704
                                             MDL No. 2997
                                                      Document
                                                          Document
                                                               1-3 Filed
                                                                   86-3 03/29/21
                                                                         Filed 04/07/21
                                                                                  Page 56
                                                                                        Page
                                                                                          of 57
                                                                                              316
                                                                                                PageID
                                                                                                  of 387#: 313
                                                                            Above Goal Level Results


                         A                        B                     C                D             E             F    G    H
     Strawberry & Beet Puffs              Baby 7+ Months   12/27/2019              Inorganic               100 114       ppb       03/21/19
28                                                                                 Arsenic
     Strawberry & Beet Puffs              Baby 7+ Months   10/22/2020              Inorganic               100 107       ppb       05/22/19
29                                                                                 Arsenic
     Sweet Potato & Carrot Puffs          Baby 7+ Months   8/23/2018               Inorganic               100 150       ppb       10/31/17
30                                                                                 Arsenic
     Sweet Potato & Carrot Puffs          Baby 7+ Months   1/19/2019               Inorganic               100 150       ppb       10/31/17
31                                                                                 Arsenic
     Sweet Potato & Carrot Puffs          Baby 7+ Months   10/19/2019              Inorganic               100 122       ppb       09/13/18
32                                                                                 Arsenic
     Sweet Potato & Carrot Puffs          Baby 7+ Months   09/20/2020              Inorganic               100 103       ppb       04/24/19
33                                                                                 Arsenic




                                                                                 Page 55 of 56
                                   Case Case
                                        2:21-cv-01704
                                             MDL No. 2997
                                                      Document
                                                          Document
                                                               1-3 Filed
                                                                   86-3 03/29/21
                                                                         Filed 04/07/21
                                                                                  Page 57
                                                                                        Page
                                                                                          of 57
                                                                                              317
                                                                                                PageID
                                                                                                  of 387#: 314
                                                                              Above Goal Level Results


                                          I
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
28
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
29
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
30
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
31
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
32
     Sell - Testing For Monitoring & Supply Chain Improvement Purposes Only
33




                                                                                   Page 56 of 56
CaseCase
     2:21-cv-01704
          MDL No. 2997
                   Document
                       Document
                            1-4 86-3
                                Filed 03/29/21
                                       Filed 04/07/21
                                                 Page 1Page
                                                        of 25318
                                                              PageID
                                                                 of 387
                                                                      #: 315




      EXHIBIT D
  CaseCase
       2:21-cv-01704
            MDL No. 2997
                     Document
                         Document
                              1-4 86-3
                                  Filed 03/29/21
                                         Filed 04/07/21
                                                   Page 2Page
                                                          of 25319
                                                                PageID
                                                                   of 387
                                                                        #: 316


GERBER Products Company Test Results                   Confidential Business Information
                                                             19-Dec-09
Conventional Rice Flour
                                                        Total Arsenic    Inorganic Arsenic
 Year                       Ingredient                     (ppb)               (ppb)
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        120                  81
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        120                  81
 2017       Flour Rice Long Grain Tote NGM InfG Kshr         81                  81
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        120                  81
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        113                  73
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        113                  73
 2017       Flour Rice Long Grain Tote NGM InfG Kshr         83                  83
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        130                  83
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        130                  83
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        113                  73
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        113                  73
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        121                  78
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        130                  83
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        130                  83
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        150                  90
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        150                  90
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        150                  90
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        150                  90
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        150                  90
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        150                  90
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        123                  92
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        123                  92
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        123                  92
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        123                  92
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        119                  70
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        119                  70
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        119                  70
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        119                  70
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        119                  70
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        119                  55
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        119                  55
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        119                  55
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        119                  70
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        119                  70
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        119                  70
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        119                  55
 2017       Flour Rice Long Grain Tote NGM InfG Kshr        119                  55
 2017       Flour Rice Long Grain Tote NGM InfG Kshr         97                  72
 2017       Flour Rice Long Grain Tote NGM InfG Kshr         97                  72
CaseCase
     2:21-cv-01704
          MDL No. 2997
                   Document
                       Document
                            1-4 86-3
                                Filed 03/29/21
                                       Filed 04/07/21
                                                 Page 3Page
                                                        of 25320
                                                              PageID
                                                                 of 387
                                                                      #: 317


2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     92              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              72
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              54
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              54
2017    Flour Rice Long Grain Tote NGM InfG Kshr     97              54
2017    Flour Rice Long Grain Tote NGM InfG Kshr    124              79
2017    Flour Rice Long Grain Tote NGM InfG Kshr    124              79
2017    Flour Rice Long Grain Tote NGM InfG Kshr    124              79
2017    Flour Rice Long Grain Tote NGM InfG Kshr    108              92
2017    Flour Rice Long Grain Tote NGM InfG Kshr     92              92
2017    Flour Rice Long Grain Tote NGM InfG Kshr    108              92
2017    Flour Rice Long Grain Tote NGM InfG Kshr    108              92
2017    Flour Rice Long Grain Tote NGM InfG Kshr    108              92
2017    Flour Rice Long Grain Tote NGM InfG Kshr    125              87
2017    Flour Rice Long Grain Tote NGM InfG Kshr    125              87
2017    Flour Rice Long Grain Tote NGM InfG Kshr    125              87
2017    Flour Rice Long Grain Tote NGM InfG Kshr    125              87
2017    Flour Rice Long Grain Tote NGM InfG Kshr    125              87
2017    Flour Rice Long Grain Tote NGM InfG Kshr    121              90
2017    Flour Rice Long Grain Tote NGM InfG Kshr    118              94
2017    Flour Rice Long Grain Tote NGM InfG Kshr    118              94
2017    Flour Rice Long Grain Tote NGM InfG Kshr     94              94
2017    Flour Rice Long Grain Tote NGM InfG Kshr    118              94
2017    Flour Rice Long Grain Tote NGM InfG Kshr    118              94
2017    Flour Rice Long Grain Tote NGM InfG Kshr    121              88
2017    Flour Rice Long Grain Tote NGM InfG Kshr    121              88
2017    Flour Rice Long Grain Tote NGM InfG Kshr    121              88
2017    Flour Rice Long Grain Tote NGM InfG Kshr    121              88
2017    Flour Rice Long Grain Tote NGM InfG Kshr    121              88
2017    Flour Rice Long Grain Tote NGM InfG Kshr    121              88
2017    Flour Rice Long Grain Tote NGM InfG Kshr    137              88
CaseCase
     2:21-cv-01704
          MDL No. 2997
                   Document
                       Document
                            1-4 86-3
                                Filed 03/29/21
                                       Filed 04/07/21
                                                 Page 4Page
                                                        of 25321
                                                              PageID
                                                                 of 387
                                                                      #: 318


2017    Flour Rice Long Grain Tote NGM InfG Kshr    137              88
2017    Flour Rice Long Grain Tote NGM InfG Kshr     88              88
2017    Flour Rice Long Grain Tote NGM InfG Kshr    129              78
2017    Flour Rice Long Grain Tote NGM InfG Kshr    129              78
2017    Flour Rice Long Grain Tote NGM InfG Kshr    129              78
2017    Flour Rice Long Grain Tote NGM InfG Kshr    129              78
2017    Flour Rice Long Grain Tote NGM InfG Kshr    129              78
2017    Flour Rice Long Grain Tote NGM InfG Kshr    126              83
2017    Flour Rice Long Grain Tote NGM InfG Kshr     83              83
2017    Flour Rice Long Grain Tote NGM InfG Kshr    126              83
2017    Flour Rice Long Grain Tote NGM InfG Kshr    124              85
2017    Flour Rice Long Grain Tote NGM InfG Kshr    123              88
2017    Flour Rice Long Grain Tote NGM InfG Kshr    126              83
2017    Flour Rice Long Grain Tote NGM InfG Kshr    126              83
2017    Flour Rice Long Grain Tote NGM InfG Kshr    123              88
2017    Flour Rice Long Grain Tote NGM InfG Kshr    123              88
2018    Flour Rice Long Grain Tote NGM InfG Kshr    123              88
2018    Flour Rice Long Grain Tote NGM InfG Kshr    123              88
2018    Flour Rice Long Grain Tote NGM InfG Kshr    123              88
2018    Flour Rice Long Grain Tote NGM InfG Kshr    120              92
2018    Flour Rice Long Grain Tote NGM InfG Kshr    120              92
2018    Flour Rice Long Grain Tote NGM InfG Kshr    120              92
2018    Flour Rice Long Grain Tote NGM InfG Kshr    120              92
2018    Flour Rice Long Grain Tote NGM InfG Kshr    120              92
2018    Flour Rice Long Grain Tote NGM InfG Kshr    120              92
2018    Flour Rice Long Grain Tote NGM InfG Kshr    121              93
2018    Flour Rice Long Grain Tote NGM InfG Kshr    123              95
2018    Flour Rice Long Grain Tote NGM InfG Kshr    123              95
2018    Flour Rice Long Grain Tote NGM InfG Kshr     95              95
2018    Flour Rice Long Grain Tote NGM InfG Kshr    123              95
2018    Flour Rice Long Grain Tote NGM InfG Kshr    123              95
2018    Flour Rice Long Grain Tote NGM InfG Kshr    124              95
2018    Flour Rice Long Grain Tote NGM InfG Kshr    124              95
2018    Flour Rice Long Grain Tote NGM InfG Kshr    124              95
2018    Flour Rice Long Grain Tote NGM InfG Kshr     91              66
2018    Flour Rice Long Grain Tote NGM InfG Kshr     91              66
2018    Flour Rice Long Grain Tote NGM InfG Kshr     91              66
2018    Flour Rice Long Grain Tote NGM InfG Kshr     91              66
2018    Flour Rice Long Grain Tote NGM InfG Kshr     91              66
2018    Flour Rice Long Grain Tote NGM InfG Kshr     91              66
2018    Flour Rice Long Grain Tote NGM InfG Kshr     91              66
2018    Flour Rice Long Grain Tote NGM InfG Kshr     91              66
2018    Flour Rice Long Grain Tote NGM InfG Kshr    105              98
2018    Flour Rice Long Grain Tote NGM InfG Kshr    124              95
CaseCase
     2:21-cv-01704
          MDL No. 2997
                   Document
                       Document
                            1-4 86-3
                                Filed 03/29/21
                                       Filed 04/07/21
                                                 Page 5Page
                                                        of 25322
                                                              PageID
                                                                 of 387
                                                                      #: 319


2018    Flour Rice Long Grain Tote NGM InfG Kshr    105              98
2018    Flour Rice Long Grain Tote NGM InfG Kshr    105              98
2018    Flour Rice Long Grain Tote NGM InfG Kshr     93              77
2018    Flour Rice Long Grain Tote NGM InfG Kshr     93              77
2018    Flour Rice Long Grain Tote NGM InfG Kshr     93              77
2018    Flour Rice Long Grain Tote NGM InfG Kshr     93              77
2018    Flour Rice Long Grain Tote NGM InfG Kshr     93              77
2018    Flour Rice Long Grain Tote NGM InfG Kshr    105              98
2018    Flour Rice Long Grain Tote NGM InfG Kshr    105              98
2018    Flour Rice Long Grain Tote NGM InfG Kshr     93              77
2018    Flour Rice Long Grain Tote NGM InfG Kshr     93              77
2018    Flour Rice Long Grain Tote NGM InfG Kshr     78              78
2018    Flour Rice Long Grain Tote NGM InfG Kshr    101              78
2018    Flour Rice Long Grain Tote NGM InfG Kshr    101              78
2018    Flour Rice Long Grain Tote NGM InfG Kshr     78              78
2018    Flour Rice Long Grain Tote NGM InfG Kshr    103              83
2018    Flour Rice Long Grain Tote NGM InfG Kshr    106              86
2018    Flour Rice Long Grain Tote NGM InfG Kshr    106              88
2018    Flour Rice Long Grain Tote NGM InfG Kshr    106              88
2018    Flour Rice Long Grain Tote NGM InfG Kshr    106              88
2018    Flour Rice Long Grain Tote NGM InfG Kshr    117              85
2018    Flour Rice Long Grain Tote NGM InfG Kshr    117              85
2018    Flour Rice Long Grain Tote NGM InfG Kshr    117              85
2018    Flour Rice Long Grain Tote NGM InfG Kshr    117              85
2018    Flour Rice Long Grain Tote NGM InfG Kshr    117              85
2018    Flour Rice Long Grain Tote NGM InfG Kshr    117              85
2018    Flour Rice Long Grain Tote NGM InfG Kshr    117              85
2018    Flour Rice Long Grain Tote NGM InfG Kshr    117              85
2018    Flour Rice Long Grain Tote NGM InfG Kshr    118              89
2018    Flour Rice Long Grain Tote NGM InfG Kshr    118              89
2018    Flour Rice Long Grain Tote NGM InfG Kshr    118              87
2018    Flour Rice Long Grain Tote NGM InfG Kshr    118              89
2018    Flour Rice Long Grain Tote NGM InfG Kshr    110              86
2018    Flour Rice Long Grain Tote NGM InfG Kshr    110              86
2018    Flour Rice Long Grain Tote NGM InfG Kshr    110              86
2018    Flour Rice Long Grain Tote NGM InfG Kshr    110              86
2018    Flour Rice Long Grain Tote NGM InfG Kshr    110              86
2018    Flour Rice Long Grain Tote NGM InfG Kshr    110              86
2018    Flour Rice Long Grain Tote NGM InfG Kshr    110              86
2018    Flour Rice Long Grain Tote NGM InfG Kshr    110              86
2018    Flour Rice Long Grain Tote NGM InfG Kshr    107              97
2018    Flour Rice Long Grain Tote NGM InfG Kshr    107              97
2018    Flour Rice Long Grain Tote NGM InfG Kshr    107              97
2018    Flour Rice Long Grain Tote NGM InfG Kshr    107              97
CaseCase
     2:21-cv-01704
          MDL No. 2997
                   Document
                       Document
                            1-4 86-3
                                Filed 03/29/21
                                       Filed 04/07/21
                                                 Page 6Page
                                                        of 25323
                                                              PageID
                                                                 of 387
                                                                      #: 320


2018    Flour Rice Long Grain Tote NGM InfG Kshr    107              97
2018    Flour Rice Long Grain Tote NGM InfG Kshr    111              94
2018    Flour Rice Long Grain Tote NGM InfG Kshr    111              94
2018    Flour Rice Long Grain Tote NGM InfG Kshr    111              94
2018    Flour Rice Long Grain Tote NGM InfG Kshr    111              94
2018    Flour Rice Long Grain Tote NGM InfG Kshr    111              94
2018    Flour Rice Long Grain Tote NGM InfG Kshr    111              94
2018    Flour Rice Long Grain Tote NGM InfG Kshr    111              94
2018    Flour Rice Long Grain Tote NGM InfG Kshr    111              94
2018    Flour Rice Long Grain Tote NGM InfG Kshr    111              94
2018    Flour Rice Long Grain Tote NGM InfG Kshr    111              94
2018    Flour Rice Long Grain Tote NGM InfG Kshr    111              94
2018    Flour Rice Long Grain Tote NGM InfG Kshr    118              89
2018    Flour Rice Long Grain Tote NGM InfG Kshr    118              89
2018    Flour Rice Long Grain Tote NGM InfG Kshr    118              89
2018    Flour Rice Long Grain Tote NGM InfG Kshr    118              89
2019    Flour Rice Long Grain Tote NGM InfG Kshr    118              89
2019    Flour Rice Long Grain Tote NGM InfG Kshr    138              91
2019    Flour Rice Long Grain Tote NGM InfG Kshr    138              91
2019    Flour Rice Long Grain Tote NGM InfG Kshr    138              91
2019    Flour Rice Long Grain Tote NGM InfG Kshr    138              91
2019    Flour Rice Long Grain Tote NGM InfG Kshr    138              91
2019    Flour Rice Long Grain Tote NGM InfG Kshr     99              79
2019    Flour Rice Long Grain Tote NGM InfG Kshr     99              79
2019    Flour Rice Long Grain Tote NGM InfG Kshr     99              79
2019    Flour Rice Long Grain Tote NGM InfG Kshr    118              87
2019    Flour Rice Long Grain Tote NGM InfG Kshr     99              79
2019    Flour Rice Long Grain Tote NGM InfG Kshr     99              79
2019    Flour Rice Long Grain Tote NGM InfG Kshr     99              79
2019    Flour Rice Long Grain Tote NGM InfG Kshr     99              79
2019    Flour Rice Long Grain Tote NGM InfG Kshr     97              78
2019    Flour Rice Long Grain Tote NGM InfG Kshr     94              77
2019    Flour Rice Long Grain Tote NGM InfG Kshr     94              77
2019    Flour Rice Long Grain Tote NGM InfG Kshr     94              77
2019    Flour Rice Long Grain Tote NGM InfG Kshr     94              77
2019    Flour Rice Long Grain Tote NGM InfG Kshr     94              77
2019    Flour Rice Long Grain Tote NGM InfG Kshr     98              74
2019    Flour Rice Long Grain Tote NGM InfG Kshr     94              77
2019    Flour Rice Long Grain Tote NGM InfG Kshr     98              74
2019    Flour Rice Long Grain Tote NGM InfG Kshr     98              74
2019    Flour Rice Long Grain Tote NGM InfG Kshr     98              74
2019    Flour Rice Long Grain Tote NGM InfG Kshr     98              74
2019    Flour Rice Long Grain Tote NGM InfG Kshr    130              75
2019    Flour Rice Long Grain Tote NGM InfG Kshr    130              75
CaseCase
     2:21-cv-01704
          MDL No. 2997
                   Document
                       Document
                            1-4 86-3
                                Filed 03/29/21
                                       Filed 04/07/21
                                                 Page 7Page
                                                        of 25324
                                                              PageID
                                                                 of 387
                                                                      #: 321


2019    Flour Rice Long Grain Tote NGM InfG Kshr     98              74
2019    Flour Rice Long Grain Tote NGM InfG Kshr    130              75
2019    Flour Rice Long Grain Tote NGM InfG Kshr    130              75
2019    Flour Rice Long Grain Tote NGM InfG Kshr    130              75
2019    Flour Rice Long Grain Tote NGM InfG Kshr    130              75
2019    Flour Rice Long Grain Tote NGM InfG Kshr    130              75
2019    Flour Rice Long Grain Tote NGM InfG Kshr     91              70
2019    Flour Rice Long Grain Tote NGM InfG Kshr     91              70
2019    Flour Rice Long Grain Tote NGM InfG Kshr     91              70
2019    Flour Rice Long Grain Tote NGM InfG Kshr     91              70
2019    Flour Rice Long Grain Tote NGM InfG Kshr     92              68
2019    Flour Rice Long Grain Tote NGM InfG Kshr     92              68
2019    Flour Rice Long Grain Tote NGM InfG Kshr     92              68
2019    Flour Rice Long Grain Tote NGM InfG Kshr     92              68
2019    Flour Rice Long Grain Tote NGM InfG Kshr     92              68
2019    Flour Rice Long Grain Tote NGM InfG Kshr     92              68
2019    Flour Rice Long Grain Tote NGM InfG Kshr     92              68
2019    Flour Rice Long Grain Tote NGM InfG Kshr     88              69
2019    Flour Rice Long Grain Tote NGM InfG Kshr    130              75
2019    Flour Rice Long Grain Tote NGM InfG Kshr    130              75
2019    Flour Rice Long Grain Tote NGM InfG Kshr     91              70
2019    Flour Rice Long Grain Tote NGM InfG Kshr     88              69
2019    Flour Rice Long Grain Tote NGM InfG Kshr     88              69
2019    Flour Rice Long Grain Tote NGM InfG Kshr     88              69
2019    Flour Rice Long Grain Tote NGM InfG Kshr     88              69
2019    Flour Rice Long Grain Tote NGM InfG Kshr     90              90
2019    Flour Rice Long Grain Tote NGM InfG Kshr     90              69
2019    Flour Rice Long Grain Tote NGM InfG Kshr     90              69
2019    Flour Rice Long Grain Tote NGM InfG Kshr     90              69
2019    Flour Rice Long Grain Tote NGM InfG Kshr     90              69
2019    Flour Rice Long Grain Tote NGM InfG Kshr     90              69
2019    Flour Rice Long Grain Tote NGM InfG Kshr     90              69
2019    Flour Rice Long Grain Tote NGM InfG Kshr     90              64
2019    Flour Rice Long Grain Tote NGM InfG Kshr     90              64
2019    Flour Rice Long Grain Tote NGM InfG Kshr     90              64
2019    Flour Rice Long Grain Tote NGM InfG Kshr     90              64
2019    Flour Rice Long Grain Tote NGM InfG Kshr     79              60
2019    Flour Rice Long Grain Tote NGM InfG Kshr     79              60
2019    Flour Rice Long Grain Tote NGM InfG Kshr     79              60
2019    Flour Rice Long Grain Tote NGM InfG Kshr     79              60
2019    Flour Rice Long Grain Tote NGM InfG Kshr     79              60
2019    Flour Rice Long Grain Tote NGM InfG Kshr     75              52
2019    Flour Rice Long Grain Tote NGM InfG Kshr     75              52
2019    Flour Rice Long Grain Tote NGM InfG Kshr    105              96
CaseCase
     2:21-cv-01704
          MDL No. 2997
                   Document
                       Document
                            1-4 86-3
                                Filed 03/29/21
                                       Filed 04/07/21
                                                 Page 8Page
                                                        of 25325
                                                              PageID
                                                                 of 387
                                                                      #: 322


2019    Flour Rice Long Grain Tote NGM InfG Kshr    105              96
2019    Flour Rice Long Grain Tote NGM InfG Kshr    105              96
2019    Flour Rice Long Grain Tote NGM InfG Kshr    105              96
2019    Flour Rice Long Grain Tote NGM InfG Kshr    105              96
2019    Flour Rice Long Grain Tote NGM InfG Kshr    105              96
2019    Flour Rice Long Grain Tote NGM InfG Kshr    105              96
2019    Flour Rice Long Grain Tote NGM InfG Kshr    105              96
2019    Flour Rice Long Grain Tote NGM InfG Kshr    105              96
2019    Flour Rice Long Grain Tote NGM InfG Kshr    105              96
2019    Flour Rice Long Grain Tote NGM InfG Kshr    105              96
2019    Flour Rice Long Grain Tote NGM InfG Kshr     75              52
2019    Flour Rice Long Grain Tote NGM InfG Kshr     75              52
2019    Flour Rice Long Grain Tote NGM InfG Kshr     75              52
2019    Flour Rice Long Grain Tote NGM InfG Kshr     75              52
2019    Flour Rice Long Grain Tote NGM InfG Kshr     96              81
2019    Flour Rice Long Grain Tote NGM InfG Kshr     98              81
 CaseCase
      2:21-cv-01704
           MDL No. 2997
                    Document
                        Document
                             1-4 86-3
                                 Filed 03/29/21
                                        Filed 04/07/21
                                                  Page 9Page
                                                         of 25326
                                                               PageID
                                                                  of 387
                                                                       #: 323



                                                                                      Confidential
GERBER Products Company Test Results                                                    Business
                                                                                      Information
                                                                                            19-Dec-19
Organic Rice Flour
                                                                                      Total Arsenic
    Year                           Ingredient                                            (ppb)
    2017           Flour Rice White Orgnc Tote NGM InfGKshr                                92
    2017           Flour Rice White Orgnc Tote NGM InfGKshr                                67
    2017           Flour Rice White Orgnc Tote NGM InfGKshr                                48
    2018           Flour Rice White Orgnc Tote NGM InfGKshr                                78
    2018           Flour Rice White Orgnc Tote NGM InfGKshr                                78
    2018           Flour Rice White Orgnc Tote NGM InfGKshr                                76
    2018           Flour Rice White Orgnc Tote NGM InfGKshr                                76
    2018           Flour Rice White Orgnc Tote NGM InfGKshr                                50
    2018           Flour Rice White Orgnc Tote NGM InfGKshr                                40
    2018           Flour Rice White Orgnc Tote NGM InfGKshr                                40
    2019           Flour Rice White Orgnc Tote NGM InfGKshr                               100
    2019           Flour Rice White Orgnc Tote NGM InfGKshr                               100
    2019           Flour Rice White Orgnc Tote NGM InfGKshr                                40

NOTE:        Inorganic arsenic is not analyzed if total arsenic is 100 ppb or less.
             Inorganic arsenic is a component of total arsenic
                  Case Case
                       2:21-cv-01704
                            MDL No. 2997
                                     Document
                                         Document
                                              1-4 Filed
                                                  86-3 03/29/21
                                                        Filed 04/07/21
                                                                 Page 10
                                                                       Page
                                                                         of 25
                                                                             327
                                                                               PageID
                                                                                 of 387#: 324


GERBER Products Company Test Results                    Confidential Business Information
                                                        19-Dec-19
Juice Concentrate Ingredients (Lead Results )
                                                                                        Lead
  Year                       Ingredient                                                 (ppb)
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                11
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                11
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 6
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 2
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 2
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 2
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 2
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 4
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 4
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 4
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 5
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 5
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 5
  2017        Apple Juice Concentrate 70 Bx Kshr NGM            Supplier 2                <5
  2017        Apple Juice Concentrate 70 Bx Kshr NGM            Supplier 2                <5
  2017        Apple Juice Concentrate 70 Bx Kshr NGM            Supplier 2                <5
  2017      Pear Jc 70Bx Wtht Essence Ref NonGMOKshr            Supplier 2                <5
  2018       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 5
  2018       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 5
  2018       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 5
  2018       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 5
  2018       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 6
  2018       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 6
  2018       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 5
  2018       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 6
  2018       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 6
  2018       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                 6
            Case Case
                 2:21-cv-01704
                      MDL No. 2997
                               Document
                                   Document
                                        1-4 Filed
                                            86-3 03/29/21
                                                  Filed 04/07/21
                                                           Page 11
                                                                 Page
                                                                   of 25
                                                                       328
                                                                         PageID
                                                                           of 387#: 325


2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             6
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             6
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            12
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            11
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            12
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            12
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            12
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            12
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            13
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            13
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            12
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            13
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            11
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            11
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             6
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             6
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            26
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             6
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            29
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            26
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            25
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            29
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            25
2018   Apple Juice Concentrate 70 Bx Kshr NGM        Supplier 2            <5
2018   Apple Juice Concentrate 70 Bx Kshr NGM        Supplier 2            <5
2018   Apple Juice Concentrate 70 Bx Kshr NGM        Supplier 2             7
2018   Apple Juice Concentrate 70 Bx Kshr NGM        Supplier 2            <5
2018   Apple Juice Concentrate 70 Bx Kshr NGM        Supplier 2            <5
2018   Apple Juice Concentrate 70 Bx Kshr NGM        Supplier 2            <5
2018   Apple Juice Concentrate 70 Bx Kshr NGM        Supplier 2            <5
2018   Apple Juice Concentrate 70 Bx Kshr NGM        Supplier 2            <5
2018   Apple Juice Concentrate 70 Bx Kshr NGM        Supplier 2            <5
2018   Apple Juice Concentrate 70 Bx Kshr NGM        Supplier 2            <5
             Case Case
                  2:21-cv-01704
                       MDL No. 2997
                                Document
                                    Document
                                         1-4 Filed
                                             86-3 03/29/21
                                                   Filed 04/07/21
                                                            Page 12
                                                                  Page
                                                                    of 25
                                                                        329
                                                                          PageID
                                                                            of 387#: 326


2018    Apple Juice Concentrate 70 Bx Kshr NGM        Supplier 2            <5
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            10
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            12
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            12
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            15
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            15
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            18
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            12
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            18
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            18
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            24
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            24
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            24
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            19
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            19
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            19
2019    Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            23
2019   Grape Ju White MB6 68Bx Asp Tote AR InfG       Supplier 1            23
2019   Grape Ju White MB6 68Bx Asp Tote AR InfG       Supplier 1            23
2019   Grape Ju White MB6 68Bx Asp Tote AR InfG       Supplier 1            16
2019   Grape Ju White MB6 68Bx Asp Tote AR InfG       Supplier 1            16
2019   Grape Ju White MB6 68Bx Asp Tote AR InfG       Supplier 1            20
2019   Grape Ju White MB6 68Bx Asp Tote AR InfG       Supplier 1            20
                  Case Case
                       2:21-cv-01704
                            MDL No. 2997
                                     Document
                                         Document
                                              1-4 Filed
                                                  86-3 03/29/21
                                                        Filed 04/07/21
                                                                 Page 13
                                                                       Page
                                                                         of 25
                                                                             330
                                                                               PageID
                                                                                 of 387#: 327


GERBER Products Company Test Results                    Confidential Business Information
                                                        19-Dec-19
Juice Concentrate Ingredients (Arsenic Results)
                                                                                    Total Arsenic   Inorganic Arsenic
                                                                                       (ppb)              (ppb)
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                9
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                9
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1               10
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1               10
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1               10
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1               10
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1               10
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1               45
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1               45
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1               45
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                3
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                3
  2017       Grape Juice White 68 Bx Asp Tote AR InfG           Supplier 1                3
  2018     Apple Ju 70 Bx Med AcidRefNZNGMOrgncInfG             Supplier 3             <1.28
  2018     Apple Ju 70 Bx Med AcidRefNZNGMOrgncInfG             Supplier 3              <1.0
  2018      Apple Ju 70 Bx AR Tote NGM InfG KshrImpr            Supplier 4              <50
  2018      Apple Ju 70 Bx AR Tote NGM InfG KshrImpr            Supplier 4              <50
  2018      Apple Ju 70 Bx AR Tote NGM InfG KshrImpr            Supplier 4              <50
  2018      Apple Ju 70 Bx AR Tote NGM InfG KshrImpr            Supplier 4               33
  2018      Apple Ju 70 Bx AR Tote NGM InfG KshrImpr            Supplier 4               33
  2018      Apple Ju 70 Bx AR Tote NGM InfG KshrImpr            Supplier 4               28
  2018      Apple Ju 70 Bx AR Tote NGM InfG KshrImpr            Supplier 4               28
  2018      Apple Ju 70 Bx AR Tote NGM InfG KshrImpr            Supplier 4               21
  2018      Apple Ju 70 Bx AR Tote NGM InfG KshrImpr            Supplier 5                4
  2018      Apple Ju 70 Bx AR Tote NGM InfG KshrImpr            Supplier 5              <61
  2018      Apple Ju 70 Bx AR Tote NGM InfG KshrImpr            Supplier 4               51
  2018      Apple Ju 70 Bx AR Tote NGM InfG KshrImpr            Supplier 4               25
            Case Case
                 2:21-cv-01704
                      MDL No. 2997
                               Document
                                   Document
                                        1-4 Filed
                                            86-3 03/29/21
                                                  Filed 04/07/21
                                                           Page 14
                                                                 Page
                                                                   of 25
                                                                       331
                                                                         PageID
                                                                           of 387#: 328


2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             0
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            10
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            10
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            10
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             7
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            10
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             7
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             7
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             7
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            33
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1             8
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            34
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            33
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            31
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            34
2018   Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            31
              Case Case
                   2:21-cv-01704
                        MDL No. 2997
                                 Document
                                     Document
                                          1-4 Filed
                                              86-3 03/29/21
                                                    Filed 04/07/21
                                                             Page 15
                                                                   Page
                                                                     of 25
                                                                         332
                                                                           PageID
                                                                             of 387#: 329


2019    Grape Ju White MB6 68Bx Asp Tote AR InfG       Supplier 1                           39
2019    Grape Ju White MB6 68Bx Asp Tote AR InfG       Supplier 1                           39
2019    Grape Ju White MB6 68Bx Asp Tote AR InfG       Supplier 1                           34
2019    Grape Ju White MB6 68Bx Asp Tote AR InfG       Supplier 1                           34
2019    Grape Ju White MB6 68Bx Asp Tote AR InfG       Supplier 1                           39
2019    Grape Ju White MB6 68Bx Asp Tote AR InfG       Supplier 1                           39
2019    Apple Ju 70 Bx AR Tote NGM InfG KshrImpr       Supplier 4             21
2019    Apple Ju 70 Bx AR Tote NGM InfG KshrImpr       Supplier 4             25
2019    Apple Ju 70 Bx AR Tote NGM InfG KshrImpr       Supplier 4             27
2019    Apple Ju 70 Bx AR Tote NGM InfG KshrImpr       Supplier 4             22
2019    Apple Ju 70 Bx AR Tote NGM InfG KshrImpr       Supplier 4            <50
2019    Apple Ju 70 Bx AR Tote NGM InfG KshrImpr       Supplier 4            <50
2019    Apple Ju 70 Bx AR Tote NGM InfG KshrImpr       Supplier 4             <9
2019    Apple Ju 70 Bx AR Tote NGM InfG KshrImpr       Supplier 4            <50
2019   Apple Ju 70 Bx Med AcidRefNZNGMOrgncInfG        Supplier 3           <1.28
2019   Apple Ju 70 Bx Med AcidRefNZNGMOrgncInfG        Supplier 3           <1.28
2019     Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            39
2019     Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            41
2019     Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            41
2019     Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            28
2019     Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            28
2019     Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            41
2019     Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            28
2019     Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            41
2019     Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            41
2019     Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            41
2019     Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            41
2019     Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            41
2019     Grape Juice White 68 Bx Asp Tote AR InfG      Supplier 1            39
                  Case Case
                       2:21-cv-01704
                            MDL No. 2997
                                     Document
                                         Document
                                              1-4 Filed
                                                  86-3 03/29/21
                                                        Filed 04/07/21
                                                                 Page 16
                                                                       Page
                                                                         of 25
                                                                             333
                                                                               PageID
                                                                                 of 387#: 330


GERBER Products Company Test Results                     Confidential Business Information
                                                             19-Dec-19
Carrot Ingredients
                                                            Arsenic       Cadmium       Mercury   Lead
  Year         Ingredient               Supplier             (ppb)          (ppb)        (ppb)    (ppb)
  2017        Conventional             Supplier 1              <2             40           <1       4
  2017        Conventional             Supplier 2                             11                    9
  2017           Organic               Supplier 3                             <2
  2018        Conventional             Supplier 4              <2             29             <1    6
  2018        Conventional             Supplier 5              <2             11             <1    5
  2018        Conventional             Supplier 1                             87
  2018        Conventional             Supplier 4                             53
  2018           Organic               Supplier 3                             <2
  2018           Organic               Supplier 6                              9
  2019        Conventional             Supplier 5                             15
  2019        Conventional             Supplier 1                             31
  2019        Conventional             Supplier 4                             42
  2019           Organic               Supplier 3                             <2
  2019           Organic               Supplier 6                              2                   5
  2019           Organic               Supplier 6                              6
  2019           Organic               Supplier 6                              6

GERBER Products Company Test Results                     Confidential Business Information

                                                             19-Dec-19
                Case Case
                     2:21-cv-01704
                          MDL No. 2997
                                   Document
                                       Document
                                            1-4 Filed
                                                86-3 03/29/21
                                                      Filed 04/07/21
                                                               Page 17
                                                                     Page
                                                                       of 25
                                                                           334
                                                                             PageID
                                                                               of 387#: 331


Sweet Potato Ingredients
                                                          Arsenic     Cadmium     Mercury     Lead
 Year        Ingredient               Supplier             (ppb)        (ppb)      (ppb)      (ppb)
 2017       Conventional             Supplier 1              <2            4         <1          5
 2017       Conventional             Supplier 1                            9                    19
 2017       Conventional             Supplier 2             <2            <2         <1         12
 2017       Conventional             Supplier 2                                                  3
 2017       Conventional             Supplier 3                          5                       8
 2017       Conventional             Supplier 4                                                  2
 2017       Conventional             Supplier 5                          7                      48
 2017          Organic               Supplier 1                                                 35
 2017          Organic               Supplier 6                                                 11
 2017          Organic               Supplier 6                                                 34
 2017          Organic               Supplier 6                                                 34
 2018       Conventional             Supplier 7              3           4           <1          6
 2018       Conventional             Supplier 1                                                 34
 2018       Conventional             Supplier 3             <2            2          <1          7
 2018       Conventional             Supplier 5              2           <2          <1          5
 2018       Conventional             Supplier 4                                                <10
 2018       Conventional             Supplier 8             10           3           <1          7
 2018       Conventional             Supplier 2                                                <10
 2018       Conventional             Supplier 3                          <2                      5
 2018          Organic               Supplier 1                                                  5
 2018          Organic               Supplier 6                                                 13
 2018          Organic               Supplier 6                                                 13
 2018          Organic               Supplier 6                                                 21
 2018          Organic               Supplier 6                                                 14
 2018          Organic               Supplier 6                                                  9
 2018          Organic               Supplier 6                                                  9
 2018          Organic               Supplier 6                                                 25
 2018          Organic               Supplier 6                                                 22
 2018          Organic               Supplier 6                                                 22
           Case Case
                2:21-cv-01704
                     MDL No. 2997
                              Document
                                  Document
                                       1-4 Filed
                                           86-3 03/29/21
                                                 Filed 04/07/21
                                                          Page 18
                                                                Page
                                                                  of 25
                                                                      335
                                                                        PageID
                                                                          of 387#: 332


2019   Conventional             Supplier 3                                               21
2019   Conventional             Supplier 1                                               20
2019   Conventional             Supplier 5                                               10
2019   Conventional             Supplier 7                                               <8
2019   Conventional             Supplier 4                                                2
2019   Conventional             Supplier 1                                               19
2019   Conventional             Supplier 4                                                3
2019   Conventional             Supplier 2                                               34
2019   Conventional             Supplier 3                                               34
2019     Organic                Supplier 1                                                3
2019     Organic                Supplier 6                                               20
2019     Organic                Supplier 6                                               25
                Case Case
                     2:21-cv-01704
                          MDL No. 2997
                                   Document
                                       Document
                                            1-4 Filed
                                                86-3 03/29/21
                                                      Filed 04/07/21
                                                               Page 19
                                                                     Page
                                                                       of 25
                                                                           336
                                                                             PageID
                                                                               of 387#: 333


GERBER Products Company Test Results                    Confidential Business Information
                                                        19-Dec-19

Fruit Ingredients
  Year                      Ingredient                          Analysis            Result (ppb)
  2017                  Banana Puree Conc                        Arsenic                <2
  2017                  Banana Puree Conc                       Cadmium                 <2
  2017                  Banana Puree Conc                         Lead                  <2
  2017                  Banana Puree Conc                        Arsenic                <2
  2017                  Banana Puree Conc                       Cadmium                 <2
  2017                  Banana Puree Conc                         Lead                  <2
  2017                  Banana Puree Conc                        Arsenic                <2
  2017                  Banana Puree Conc                       Cadmium                 <2
  2017                  Banana Puree Conc                         Lead                  <2
  2017         Peach Puree 16.5 Bx Aseptic Tote InfG              Lead              Meet Spec*
  2017         Peach Puree 16.5 Bx Aseptic Tote InfG              Lead               Meet Spec
  2017         Peach Puree 16.5 Bx Aseptic Tote InfG              Lead               Meet Spec
  2017         Peach Puree 16.5 Bx Aseptic Tote InfG              Lead               Meet Spec
  2017       Peach Puree 16.5 Bx Asp CL InfG Kshr NGM             Lead               Meet Spec
  2017       Peach Puree 16.5 Bx Asp CL InfG Kshr NGM             Lead               Meet Spec
  2017       Peach Puree 16.5 Bx Asp CL InfG Kshr NGM             Lead               Meet Spec
  2017       Peach Puree 16.5 Bx Asp CL InfG Kshr NGM             Lead               Meet Spec
  2017       Peach Puree 16.5 Bx Asp CL InfG Kshr NGM             Lead               Meet Spec
  2017       Peach Puree 16.5 Bx Asp CL InfG Kshr NGM             Lead               Meet Spec
  2017       Peach Puree 16.5 Bx Asp CL InfG Kshr NGM             Lead               Meet Spec
  2017       Peach Puree 16.5 Bx Asp CL InfG Kshr NGM             Lead               Meet Spec
  2017       Peach Puree 16.5 Bx Asp CL InfG Kshr NGM             Lead               Meet Spec
  2017       Peach Puree 16.5 Bx Asp CL InfG Kshr NGM             Lead               Meet Spec
  2017       Peach Puree 16.5 Bx Asp CL InfG Kshr NGM             Lead               Meet Spec
  2017       Peach Puree 16.5 Bx Asp CL InfG Kshr NGM             Lead               Meet Spec
  2017       Peach Puree 16.5 Bx Asp CL InfG Kshr NGM             Lead               Meet Spec
  2017       Peach Puree 16.5 Bx Asp CL InfG Kshr NGM             Lead               Meet Spec
  2017       Peach Puree Concentrate CL NGM InfG Impr             Lead               Meet Spec
  2017       Peach Puree Concentrate CL NGM InfG Impr             Lead               Meet Spec
          Case Case
               2:21-cv-01704
                    MDL No. 2997
                             Document
                                 Document
                                      1-4 Filed
                                          86-3 03/29/21
                                                Filed 04/07/21
                                                         Page 20
                                                               Page
                                                                 of 25
                                                                     337
                                                                       PageID
                                                                         of 387#: 334


2017     Peach Puree 16.5 Bx Asp Drum InfG Kshr         Lead             Meet Spec
2017     Peach Puree 16.5 Bx Asp Drum InfG Kshr         Lead             Meet Spec
2017      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead                <2
2017      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead                <2
2017      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2017      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2017      Peach Puree 31 Brix Aseptic NGM InfG          Lead             Meet Spec
2017      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2017   Peach Puree Concentrate CL NGM InfG Impr         Lead             Meet Spec
2017      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2018                  Banana Puree                     Arsenic              <2
2018                  Banana Puree                      Lead                <2
2018                  Banana Puree                     Arsenic              <2
2018                  Banana Puree                      Lead                <2
2018       Pear Puree 31 Brix Aseptic NGM InfG          Lead                <2
2018       Pear Puree 31 Brix Aseptic NGM InfG          Lead                <2
2018      Peach Puree 31 Brix Aseptic NGM InfG          Lead             Meet Spec
2018      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2018      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2018      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2018      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2018      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2018      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2018      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2018      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2018      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2018      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2018      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2018      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2018      Peach Puree 16.5 Bx Aseptic Tote InfG         Lead             Meet Spec
2018    Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2018    Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2018    Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2018    Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
          Case Case
               2:21-cv-01704
                    MDL No. 2997
                             Document
                                 Document
                                      1-4 Filed
                                          86-3 03/29/21
                                                Filed 04/07/21
                                                         Page 21
                                                               Page
                                                                 of 25
                                                                     338
                                                                       PageID
                                                                         of 387#: 335


2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2018   Peach Puree Concentrate CL NGM InfG Impr         Lead             Meet Spec
2018   Peach Puree Concentrate CL NGM InfG Impr         Lead             Meet Spec
2018   Peach Puree Concentrate CL NGM InfG Impr         Lead             Meet Spec
2018   Peach Puree Concentrate CL NGM InfG Impr         Lead             Meet Spec
2018   Peach Puree Concentrate CL NGM InfG Impr         Lead             Meet Spec
2018   Peach Puree Concentrate CL NGM InfG Impr         Lead             Meet Spec
2018   Peach Puree Concentrate CL NGM InfG Impr         Lead             Meet Spec
2019      Pear Puree 31 Brix Aseptic NGM InfG           Lead             Meet Spec
          Case Case
               2:21-cv-01704
                    MDL No. 2997
                             Document
                                 Document
                                      1-4 Filed
                                          86-3 03/29/21
                                                Filed 04/07/21
                                                         Page 22
                                                               Page
                                                                 of 25
                                                                     339
                                                                       PageID
                                                                         of 387#: 336


2019     Pear Puree 31 Brix Aseptic NGM InfG            Lead             Meet Spec
2019     Peach Puree 16.5 Bx Aseptic Tote InfG          Lead             Meet Spec
2019     Peach Puree 16.5 Bx Aseptic Tote InfG          Lead             Meet Spec
2019     Peach Puree 16.5 Bx Aseptic Tote InfG          Lead             Meet Spec
2019     Peach Puree 16.5 Bx Aseptic Tote InfG          Lead             Meet Spec
2019     Peach Puree 16.5 Bx Aseptic Tote InfG          Lead             Meet Spec
2019     Peach Puree 16.5 Bx Aseptic Tote InfG          Lead             Meet Spec
2019     Peach Puree 16.5 Bx Aseptic Tote InfG          Lead             Meet Spec
2019     Peach Puree 16.5 Bx Aseptic Tote InfG          Lead             Meet Spec
2019     Peach Puree 16.5 Bx Aseptic Tote InfG          Lead             Meet Spec
2019     Peach Puree 16.5 Bx Aseptic Tote InfG          Lead             Meet Spec
2019     Peach Puree 16.5 Bx Aseptic Tote InfG          Lead             Meet Spec
2019     Peach Puree 16.5 Bx Aseptic Tote InfG          Lead             Meet Spec
2019     Peach Puree 16.5 Bx Aseptic Tote InfG          Lead             Meet Spec
2019     Peach Puree 16.5 Bx Aseptic Tote InfG          Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
2019   Peach Puree 16.5 Bx Asp CL InfG Kshr NGM         Lead             Meet Spec
           Case Case
                2:21-cv-01704
                     MDL No. 2997
                              Document
                                  Document
                                       1-4 Filed
                                           86-3 03/29/21
                                                 Filed 04/07/21
                                                          Page 23
                                                                Page
                                                                  of 25
                                                                      340
                                                                        PageID
                                                                          of 387#: 337


2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019     Peach Puree 16.5 Bx Asp CL InfG Kshr NGM        Lead             Meet Spec
2019    Peach Puree Concentrate CL NGM InfG Impr         Lead             Meet Spec
2019    Peach Puree Concentrate CL NGM InfG Impr         Lead             Meet Spec
2019    Peach Puree Concentrate CL NGM InfG Impr         Lead             Meet Spec
2019    Peach Puree Concentrate CL NGM InfG Impr         Lead             Meet Spec
2019      Peach Puree 16.5 Bx Asp Drum InfG Kshr         Lead             Meet Spec
2019      Peach Puree 16.5 Bx Asp Drum InfG Kshr         Lead             Meet Spec
2019   Peach Pu 16.5Bx MB4 Goodpack Asp NGMKshr          Lead             Meet Spec
2019   Peach Pu 16.5Bx MB4 Goodpack Asp NGMKshr          Lead             Meet Spec
2019   Peach Pu 16.5Bx MB6 Goodpack Asp NGMKshr          Lead             Meet Spec
2019   Peach Pu 16.5Bx MB6 Goodpack Asp NGMKshr          Lead             Meet Spec
2019   Banana Pu Cnv WLemon Ju Conc NGM Kshr CR         Arsenic              <2
2019   Banana Pu Cnv WLemon Ju Conc NGM Kshr CR        Cadmium               <2
2019   Banana Pu Cnv WLemon Ju Conc NGM Kshr CR        Mercury               <1
              Case Case
                   2:21-cv-01704
                        MDL No. 2997
                                 Document
                                     Document
                                          1-4 Filed
                                              86-3 03/29/21
                                                    Filed 04/07/21
                                                             Page 24
                                                                   Page
                                                                     of 25
                                                                         341
                                                                           PageID
                                                                             of 387#: 338


2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR           Lead                <2
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR          Arsenic              <2
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR         Cadmium               <2
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR         Mercury               <1
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR           Lead                <2
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR          Arsenic              <2
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR         Cadmium               <2
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR         Mercury               <1
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR           Lead                <2
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR          Arsenic              <2
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR         Cadmium               <2
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR         Mercury               <1
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR           Lead                <2
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR          Arsenic              <2
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR         Cadmium               <2
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR         Mercury               <1
2019     Banana Pu Cnv WLemon Ju Conc NGM Kshr CR           Lead                <2

       *spec ≤40 ppb
 Case Case
      2:21-cv-01704
           MDL No. 2997
                    Document
                        Document
                             1-4 Filed
                                 86-3 03/29/21
                                       Filed 04/07/21
                                                Page 25
                                                      Page
                                                        of 25
                                                            342
                                                              PageID
                                                                of 387#: 339


GERBER Products Company Test Results             Confidential Business Information
                                                 19-Dec-19

Peas Ingredients (Lead)
                                       Arsenic    Cadmium       Mercury       Lead
    Year              Supplier          (ppb)       (ppb)        (ppb)        (ppb)
    2017               Farm 1             <2          <2           <1           <2
    2017               Farm 2             <2          <2           <1           <2
    2017               Farm 3             <2          <2           <1           <2
    2017               Farm 4             <2          <2           <1           <2


Green Bean Ingredients (Lead)
                                       Arsenic    Cadmium       Mercury       Lead
    Year              Supplier          (ppb)       (ppb)        (ppb)        (ppb)
    2017               Farm 5             <2           3           <1           12
    2017               Farm 6             <2          <2           <1           <2
CaseCase
     2:21-cv-01704
          MDL No. 2997
                   Document
                       Document
                            1-5 86-3
                                Filed 03/29/21
                                       Filed 04/07/21
                                                 Page 1Page
                                                        of 27343
                                                              PageID
                                                                 of 387
                                                                      #: 340




       EXHIBIT E
                                                                               CaseCase
                                                                                    2:21-cv-01704
                                                                                         MDL No. 2997
                                                                                                  Document
                                                                                                      Document
                                                                                                           1-5 86-3
                                                                                                               Filed 03/29/21
                                                                                                                      Filed 04/07/21
                                                                                                                                Page 2Page
                                                                                                                                       of 27344
                                                                                                                                             PageID
                                                                                                                                                of 387
                                                                                                                                                     #: 341
                                                                                                                              Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                        Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                         Spec Based                    Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date           Vendor Name               Item Number       Product Description            Lot Code                Status               Comments on Status                   Lab                            Limit                                       Result      Limit
                                                                                                                                                                                                             On                            (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                           (ppb)                                        (ppb)      (ppb)
       11/26/2019      Wright Enrichment                     5316067   Vitamin Pre Mix                     19090122P         Deviation Approved      Accepted on deviation 20190236
                                                                                                                                                                                      Eurofins/Covance   As Purchased
                                                                                                                                                                                                                            100            223            100          60.5        100          352
       11/25/2019      Healthy Food Ingredients              5314070   Org Red Lentils                     19CB3289               Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       11/25/2019      Victor Packing                         472030   Org Raisin Paste                    255110719              Accepted                                                 Deibel        As Purchased       100             45            100           <10        100           <10
       11/25/2019      Fresno Cooperative Raisin Growers, Inc. 23300   Org Whole Raisins                     16-9022              Accepted                                                 Deibel        As Purchased       100             22            100           <10        100           <10
       11/25/2019      Grimmway Farms                        5314203   Org Red Beet Puree               M12049B2B82C              Accepted                                                 Deibel        As Purchased       100             13            100           <10        100           <10
       11/22/2019      Townsend Farms                          70030   Org Blueberry Puree                 T111219A               Accepted                                                 Deibel        As Purchased       100            <100           100          <100        100          <100
       11/22/2019      Townsend Farms                          70030   Org Blueberry Puree              T111119A Chile            Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       11/22/2019      Townsend Farms                          70030   Org Blueberry Puree                 T111219A               Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       11/22/2019      Abre Farms                            5304064   Org Pumpkin Puree                      306-19              Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       11/20/2019      Grain Millers                           57400   Org Oat Flour                        191111A               Accepted                                            Eurofins/Covance   As Purchased       100            9.86           100          10.8        100            5
       11/20/2019      Grain Millers                           57400   Org Oat Flour                        191111A               Accepted                                            Eurofins/Covance   As Purchased       100            9.86           100          10.8        100            5
       11/15/2019      Grain Millers                           57400   Org Oat Flour                        191106A               Accepted                                            Eurofins/Covance   As Purchased       100            9.85           100          10.1        100            5
       11/15/2019      Pacific Grains & Foods                5303151   Org Short Grain White Rice     191030-2361-534SW           Rejected                                            Eurofins/Covance   As Purchased       100             119           100           <10        100           <10
       11/14/2019      Byrne Hollow Farm                     5301076   Org Whole Milk Yogurt                27DEC19               Accepted                                                 Deibel                           N/A            N/A            N/A          N/A         N/A          N/A
       11/13/2019      Daawat Foods/Nature Bio-Foods         5303133   Org Brown Rice Flour               B160007682              Accepted                                            Eurofins/Covance   As Purchased       100            60.9           100          59.8        100          9.09
       11/13/2019      P&H Millling                           471152   Org Soft White Wheat Flour            930011               Accepted                                            Eurofins/Covance   As Purchased       100            9.91           100          17.9        100            5
       11/13/2019      P&H Millling                           471152   Org Soft White Wheat Flour            929611               Accepted                                            Eurofins/Covance   As Purchased       100            9.69           100          20.9        100            5
       11/13/2019      Firebird Artisan Mills                  57600   Org Brown Rice Flour                 F1900658              Rejected                                            Eurofins/Covance   As Purchased       100             146           100          14.3        100          5.39
       11/11/2019      Grain Millers                           57400   Org Oat Flour                        191101A               Accepted                                            Eurofins/Covance   As Purchased       100            9.91           100          1.09        100            5
       11/7/2019       Bolt House                            5314134   Org Carrot Puree                  BJ219AUG23A              Accepted                                                 Deibel        As Purchased       100             20            100           16         100           <10
       11/6/2019       Diana Food Equador S.A.                  8500   Org Banana Puree                       92833               Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       11/6/2019       Diana Food Equador S.A.                  8500   Org Banana Puree                       92832               Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       11/6/2019       Van Drunen Farms                      5314109   IQF Organic Leek                 27392177107.4             Accepted                                                 Deibel        As Purchased       100             38            100           <10        100           <10
       11/6/2019       Meduri Farms                         HI100149   Org Blueberry Crumbles               19081445              Accepted                                                 Deibel        As Purchased       100             36            100           <10        100           <10
       11/5/2019       Grain Millers                           55300   Org Barley Flour                     191027A               Accepted                                            Eurofins/Covance   As Purchased       100            9.79           100          8.75        100            5
       11/1/2019       Townsend Farms                          70030   Org Blueberry Puree              T101819D Chile            Accepted                                                 Deibel        As Purchased       100             13            100           <10        100           <10
       11/1/2019       Sure Fresh Produce                    5314146   Org IQF Celery                       SF628822              Accepted                                                 Deibel        As Purchased       100             12            100           13         100           <10
       10/31/2019      Banana Light                             8500   Org Banana Puree              BPA2B-B1 190624/1/23         Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       10/31/2019      Banana Light                             8500   Org Banana Puree              BPA2B-B1 190325-1-23         Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       10/31/2019      Banana Light                             8500   Org Banana Puree              BPA2B-B1 190420-1-21         Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       10/31/2019      Banana Light                             8500   Org Banana Puree              BPA2B-B1 190628-1-22         Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       10/31/2019      Victor Packing                         472030   Org Raisin Paste                    255100919              Accepted                                                 Deibel        As Purchased       100             26            100           <10        100           <10
       10/30/2019      Eco Holding                               59    Org HA Apple Puree SS               5L2 19158              Accepted                                                 Deibel        As Purchased       100             16            100           <10        100           <10
       10/30/2019      Eco Holding                               69    Org Apple Puree SS                   1L1 19092             Accepted                                                 Deibel        As Purchased       100             15            100           <10        100           <10
       10/30/2019      Eco Holding                               69    Org Apple Puree SS                  6L1 19095              Accepted                                                 Deibel        As Purchased       100             15            100           <10        100           <10
       10/30/2019      Eco Holding                               59    Org HA Apple Puree SS               3L2 19157              Accepted                                                 Deibel        As Purchased       100             14            100           <10        100           <10
       10/30/2019      Eco Holding                               69    Org Apple Puree SS                  2L1 19093              Accepted                                                 Deibel        As Purchased       100             11            100           <10        100           <10
       10/22/2019      National Frozen Foods Corporation       49900   Org Cut Corn                19091402A01493-105-2-19        Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       10/22/2019      National Frozen Foods Corporation       49900   Org Cut Corn               1909100802C014193-101-2-19      Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       10/17/2019      Byrne Hollow Farm                     5301076   Org Whole Milk Yogurt                11/30/19              Accepted                                                 Deibel                           N/A            N/A            N/A          N/A         N/A          N/A
       10/16/2019      Grain Millers                         5308029   Org Brown Flax Milled                 191009F              Rejected                                                 Deibel        As Purchased       100            9.98           100           110        100            5
       10/14/2019      Townsend Farms                          70030   Org Blueberry Puree               T100319A USA             Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       10/14/2019      CI Potosi SAS                           70142   Org Mango Puree                      33918102              Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       10/14/2019      Townsend Farms                          70030   Org Blueberry Puree               T100219B USA             Accepted                                                 Deibel        As Purchased       100             11            100           <10        100           <10
       10/14/2019      Grain Millers                           57400   Org Oat Flour                        191006A               Accepted                                            Eurofins/Covance   As Purchased       100             9.9           100          9.37        100            5
       10/10/2019      Townsend Farms                          70030   Org Blueberry Puree              T093019A Chile            Accepted                                                 Deibel        As Purchased       100             <10           100           <10        100           <10
       10/9/2019       Bolt House                            5314134   Org Carrot Puree                  BJ219JUN26A              Accepted                                                 Deibel        As Purchased       100             17            100           <10        100           <10
       10/8/2019       Grain Millers                         5303011   Org Oat Fiber                        190924A               Accepted                                            Eurofins/Covance   As Purchased       100            9.84           100            5         100            5



Confidential Business Information                                                                                                          Data Pulled 11.26.2019                                                                                                                                 Page 1 of 25

             Confidential Business Information                                                                                                                                                                                                                                  Hain-000029
                                                                                  CaseCase
                                                                                       2:21-cv-01704
                                                                                            MDL No. 2997
                                                                                                     Document
                                                                                                         Document
                                                                                                              1-5 86-3
                                                                                                                  Filed 03/29/21
                                                                                                                         Filed 04/07/21
                                                                                                                                   Page 3Page
                                                                                                                                          of 27345
                                                                                                                                                PageID
                                                                                                                                                   of 387
                                                                                                                                                        #: 342
                                                                                                                                   Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                              Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                               Spec Based                    Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date             Vendor Name               Item Number       Product Description              Lot Code                  Status               Comments on Status                   Lab                            Limit                                       Result      Limit
                                                                                                                                                                                                                   On                            (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                                 (ppb)                                        (ppb)      (ppb)
       10/4/2019       Townsend Farms                        70030       Org Blueberry Puree               T092519A Chile             Accepted                                                   Deibel        As Purchased       100            <10            100            <10        100         <10
       10/4/2019       Sure Fresh Produce                   5314146      Org IQF Celery                       SF627312                Rejected                                                   Deibel        As Purchased       100            <10            100            188        100         <10
       10/3/2019       Daawat Foods/Nature Bio-Foods        5303133      Org Brown Rice Flour               B160007681                Accepted                                              Eurofins/Covance   As Purchased       100            9.89           100            62.2       100         10.2
       10/3/2019       Arrowhead Mills                      5303040      Org Spelt Flour                      26SEP20                 Accepted                                              Eurofins/Covance   As Purchased       100            9.88           100            28.4       100          5
       10/3/2019       Grain Millers                         55300       Org Barley Flour                     190925A                 Accepted                                              Eurofins/Covance   As Purchased       100            9.81           100            23.9       100          5
       10/1/2019       Van Drunen Farms                     5314109      IQF Organic Leek                  24992177107.4              Accepted                                                   Deibel        As Purchased       100            <10            100             85        100         <10
       10/1/2019       Banana Light                           8500       Org Banana Puree               BPA2B-B1 190829-1-31          Accepted                                                   Deibel        As Purchased       100            <10            100            <10        100         <10
       10/1/2019       Pacific Coast Fruit Products Ltd.    5303151      Org Short Grain White Rice      190211-1534-534SW            Rejected                                              Eurofins/Covance   As Purchased       100            104            100            <10        100         <10
                                                                                                                                                            Rejection based on non-Heavy
       9/30/2019       P&H Millling                           471152     Org Soft White Wheat Flour         924811                     Rejected                   Metal related spec        Eurofins/Covance   As Purchased
                                                                                                                                                                                                                                  100             9.9           100          15.2        100            5
       9/27/2019       ITI Tropicals                           8500      Org Banana Puree               2A 19ASE 154-M                Accepted                                                   Deibel        As Purchased       100            <10            100           <10        100          <10
       9/27/2019       Townsend Farms                         70030      Org Blueberry Puree         T091719 Chile 440 2400           Accepted                                                   Deibel        As Purchased       100            <10            100           <10        100          <10
       9/27/2019       Townsend Farms                         70030      Org Blueberry Puree        T091619A Chile (440/2400)         Accepted                                                   Deibel        As Purchased       100            <10            100           <10        100          <10
       9/27/2019       ITI Tropicals                           8500      Org Banana Puree               2A 19ASE 163-M                Accepted                                                   Deibel        As Purchased       100            13             100           <10        100          <10
       9/24/2019       Abre Farms                            5314239     Org Green Bean Puree               246-19                    Accepted                                                   Deibel        As Purchased       100            <10            100           <10        100          <10
                                                                                                                                                            Rejection based on non-Heavy
       9/23/2019       Sure Fresh Produce                    5314146     Org IQF Celery                       SF626512                 Rejected                   Metal related spec             Deibel        As Purchased
                                                                                                                                                                                                                                  100            <10            100          18.2        100          <10
       9/20/2019       Byrne Hollow Farm                     5301076     Org Whole Milk Yogurt                11/9/19                 Accepted                                                   Deibel                           N/A            N/A            N/A           N/A        N/A          N/A
       9/20/2019       Townsend Farms                         70030      Org Blueberry Puree          T091219A Chile (440 2401)       Accepted                                                   Deibel        As Purchased       100            <10            100           <10        100          <10
       9/18/2019       Eco Holding                           5304037     Org HA Apple Puree                  1L1 19114                Accepted                                                   Deibel        As Purchased       100            14             100           <10        100          <10
       9/17/2019       Van Drunen Farms                      5314109     IQF Organic Leek                  23892177107.4              Accepted                                                   Deibel        As Purchased       100            <10            100           <10        100          <10
       9/17/2019       Townsend Farms                         70030      Org Blueberry Puree             T081019A USA (440)           Accepted                                                   Deibel        As Purchased       100            <10            100           <10        100          <10
       9/17/2019       Grimmway Farms                        5314203     Org Red Beet Puree                M12049A3B82C               Accepted                                                   Deibel        As Purchased       100            <10            100           <10        100          <10
                                                                                                                                                            Rejection based on non-Heavy
       9/17/2019       World Foods and Flavors               5304063     Org Apricot Puree            M-0699-19 PCALECO050919          Rejected                   Metal related spec             Deibel        As Purchased
                                                                                                                                                                                                                                  100            <10            100           <10        100          <10
                                                                                                                                                            Rejection based on non-Heavy
       9/17/2019       Eco Holding                           5304037     Org HA Apple Puree                  5L1 19115                 Rejected                   Metal related spec             Deibel        As Purchased
                                                                                                                                                                                                                                  100             15            100           <10        100          <10
                                                                                                                                                            Rejection based on non-Heavy
       9/17/2019       Eco Holding                           5304037     Org HA Apple Puree                  70L2 19129                Rejected                   Metal related spec             Deibel        As Purchased
                                                                                                                                                                                                                                  100             15            100           <10        100          <10
                                                                                                                                                            Rejection based on non-Heavy
       9/17/2019       Eco Holding                           5304037     Org HA Apple Puree                  64L2 19116                Rejected                   Metal related spec             Deibel        As Purchased
                                                                                                                                                                                                                                  100             14            100           <10        100          <10
                                                                                                                                                            Rejection based on non-Heavy
       9/17/2019       Eco Holding                           5304037     Org HA Apple Puree                  58L2 19106                Rejected                   Metal related spec             Deibel        As Purchased
                                                                                                                                                                                                                                  100             14            100           <10        100          <10
                                                                                                                                                            Rejection based on non-Heavy
       9/17/2019       Eco Holding                           5304037     Org HA Apple Puree                  65L2 19117                Rejected                   Metal related spec              Deibel       As Purchased
                                                                                                                                                                                                                                  100             13            100           <10        100          <10
       9/16/2019       Van Drunen Farms                      5314109     IQF Organic Leek                  22092177107.4              Accepted                                                   Deibel        As Purchased       100             12            100           79         100          <10
       9/16/2019       Grain Millers                          57400      Org Oat Flour                         190725A                Accepted                                              Eurofins/Covance   As Purchased       100            9.79           100          14.4        100           5
       9/16/2019       Pacific Grains & Foods                5303151     Org Short Grain White Rice      190904-2169-534SW            Rejected                                              Eurofins/Covance   As Purchased       100            142            100            1         100           1
       9/12/2019       Diana Food Equador S.A.                 8500      Org Banana Puree                       91891                 Accepted                                                   Deibel        As Purchased       100            <10            100          <10         100          <10
       9/11/2019       Townsend Farms                         70030      Org Blueberry Puree             T083019A USA(440)            Accepted                                                   Deibel        As Purchased       100            <10            100          <10         100          <10
       9/11/2019       Camerican International Inc.           49800      IQF Org Green Peas                      163                  Accepted                                                   Deibel        As Purchased       100             14            100          <10         100          <10
       9/11/2019       Wright Enrichment                     5316067     Vitamin Pre Mix                     RD1908096                Rejected                                              Eurofins/Covance   As Purchased       100            307            100          72.8        100          280
        9/9/2019       Healthy Food Ingredients              5314070     Org Red Lentils                      18CB2705                Accepted                                                   Deibel        As Purchased       100            <10            100          <10         100          <10
        9/9/2019       Daawat Foods/Nature Bio-Foods         5303133     Org Brown Rice Flour               B160007680                Accepted                                              Eurofins/Covance   As Purchased       100            12.9           100          18.6        100          17.6
        9/9/2019       Grain Millers                          57400      Org Oat Flour                         190828A                Accepted                                              Eurofins/Covance   As Purchased       100            9.96           100          9.96        100          9.96
        9/6/2019       Firebird Artisan Mills                5303042     Org Quinoa Flour                    F19-00226                Accepted                                              Eurofins/Covance   As Purchased       100            9.74           100          22.5        100           5
        9/4/2019       SVZ                                   5304135     Org Apricot Puree                  1000303016                Accepted                                                   Deibel        As Purchased       100            <10            100          <10         100          <10
        9/4/2019       Townsend Farms                         70030      Org Blueberry Puree             T082619A USA (440)           Accepted                                                   Deibel        As Purchased       100            <10            100          <10         100          <10
        9/4/2019       Stahlbush Island Farms                5314163     Sweet Potatoes for Puree       SW03A6046018047610            Accepted                                                   Deibel        As Purchased       100            <10            100          <10         100          <10
        9/4/2019       Stahlbush Island Farms                5314163     Sweet Potatoes for Puree       SW03A6046018050611            Accepted                                                   Deibel        As Purchased       100            <10            100          <10         100          <10
                                                                                                                                                            Accepted on deviation 2019030
        9/4/2019       Firebird Artisan Mills                 57600      Org Brown Rice Flour                F19-00492            Deviation Approved                and 20190234            Eurofins/Covance   As Purchased
                                                                                                                                                                                                                                  100            134            100          12.8        100            5
        9/3/2019       Townsend Farms                         70030      Org Blueberry Puree             T081919A USA (440)           Accepted                                                   Deibel        As Purchased       100            <10            100           <10        100          <10



Confidential Business Information                                                                                                                Data Pulled 11.26.2019                                                                                                                                 Page 2 of 25

             Confidential Business Information                                                                                                                                                                                                                                        Hain-000030
                                                                      CaseCase
                                                                           2:21-cv-01704
                                                                                MDL No. 2997
                                                                                         Document
                                                                                             Document
                                                                                                  1-5 86-3
                                                                                                      Filed 03/29/21
                                                                                                             Filed 04/07/21
                                                                                                                       Page 4Page
                                                                                                                              of 27346
                                                                                                                                    PageID
                                                                                                                                       of 387
                                                                                                                                            #: 343
                                                                                                         Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                  Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                   Spec Based                    Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date             Vendor Name    Item Number       Product Description       Lot Code         Status               Comments on Status                  Lab                            Limit                                       Result      Limit
                                                                                                                                                                                       On                            (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                     (ppb)                                        (ppb)      (ppb)
        9/3/2019       Yamco, LLC                 5314072     Org Butternut Squash Puree   S1-19220OBT      Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
                                                                                                                                 Rejection based on non-Heavy
        9/3/2019       SVZ                         22800      Org Plum Puree               1000327717       Rejected                   Metal related spec             Deibel       As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
       8/29/2019       Grain Millers               57400      Org Oat Flour                 190821A         Accepted                                            Eurofins/Covance   As Purchased       100            9.71           100          11.4        100          5.06
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010578063       Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010561460       Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010561045       Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010560835       Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010561385       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <100           100          <100        100          <100
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010562023       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010673043       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010672210       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010672046       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010671919       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010578568       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010578531       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010577855       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010577700       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010562398       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010561808       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010561249       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010672903       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010672626       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010672570       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010672403       Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
                                                                                                                                 Rejection based on non-Heavy
       8/28/2019       Tradin Organic             5304052     Org LA Apple Puree           0010577485       Rejected                   Metal related spec             Deibel       As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10
       8/27/2019       Grain Millers               55300      Org Barley Flour              190819A         Accepted                                            Eurofins/Covance   As Purchased       100            9.94           100          11.7        100            5
                                                                                                                                 Rejection based on non-Heavy
       8/27/2019       Byrne Hollow Farm          5301076     Org Whole Milk Yogurt         05OCT19         Rejected                   Metal related spec             Deibel                          N/A            N/A            N/A           N/A        N/A          N/A
       8/23/2019       Tradin Organic             5304052     Org LA Apple Puree            11372071        Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/23/2019       Tradin Organic             5304052     Org LA Apple Puree            41092159        Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/23/2019       Tradin Organic             5304052     Org LA Apple Puree            10653004        Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/23/2019       Tradin Organic             5304052     Org LA Apple Puree            10652918        Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/23/2019       Tradin Organic             5304052     Org LA Apple Puree            10653579        Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/23/2019       Tradin Organic             5304052     Org LA Apple Puree            10653541        Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/23/2019       Tradin Organic             5304052     Org LA Apple Puree            10653367        Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/23/2019       Tradin Organic             5304052     Org LA Apple Puree            10653644        Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/23/2019       Firebird Artisan Mills      56700      Org Garbanzo Bean Flour       F19-00338       Accepted                                            Eurofins/Covance   As Purchased       100            9.9            100          5.79        100          5.38
                                                                                                                                 Rejection based on non-Heavy
       8/23/2019       Tradin Organic             5304052     Org LA Apple Puree            10562276        Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                      100            <10            100           <10        100          <10




Confidential Business Information                                                                                     Data Pulled 11.26.2019                                                                                                                                Page 3 of 25

             Confidential Business Information                                                                                                                                                                                                            Hain-000031
                                                                             CaseCase
                                                                                  2:21-cv-01704
                                                                                       MDL No. 2997
                                                                                                Document
                                                                                                    Document
                                                                                                         1-5 86-3
                                                                                                             Filed 03/29/21
                                                                                                                    Filed 04/07/21
                                                                                                                              Page 5Page
                                                                                                                                     of 27347
                                                                                                                                           PageID
                                                                                                                                              of 387
                                                                                                                                                   #: 344
                                                                                                                           Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                    Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                     Spec Based                    Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date            Vendor Name            Item Number       Product Description             Lot Code              Status               Comments on Status                  Lab                            Limit                                       Result      Limit
                                                                                                                                                                                                         On                            (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                       (ppb)                                        (ppb)      (ppb)
                                                                                                                                                   Rejection based on non-Heavy
       8/23/2019       Tradin Organic                    5304052     Org LA Apple Puree                 10577532              Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                                        100            <10            100           <10        100          <10
                                                                                                                                                   Rejection based on non-Heavy
       8/23/2019       Tradin Organic                    5304052     Org LA Apple Puree                 10653427              Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                                        100            <10            100           <10        100          <10
                                                                                                                                                   Rejection based on non-Heavy
       8/23/2019       Tradin Organic                    5304052     Org LA Apple Puree                 10653475              Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                                        100            <10            100           <10        100          <10
                                                                                                                                                   Rejection based on non-Heavy
       8/23/2019       Tradin Organic                    5304052     Org LA Apple Puree                 10653524              Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                                        100            <10            100           <10        100          <10
                                                                                                                                                   Rejection based on non-Heavy
       8/23/2019       Tradin Organic                    5304052     Org LA Apple Puree                 10653522              Rejected                   Metal related spec             Deibel       As Purchased
                                                                                                                                                                                                                        100            <10            100           <10        100          <10
       8/21/2019       Sure Fresh Produce                5314146     Org IQF Celery                       SF623601            Accepted                                                 Deibel        As Purchased       100            <10            100           26         100          <10
       8/19/2019       Townsend Farms                     70030      Org Blueberry Puree            T080719A USA (440)        Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/19/2019       Yamco, LLC                        5314072     Org Butternut Squash Puree         S1-19217OBT           Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/19/2019       Grain Millers                      57400      Org Oat Flour                        190807A             Accepted                                            Eurofins/Covance   As Purchased       100            9.99           100          13.9        100           5
       8/19/2019       Grain Millers                      57400      Org Oat Flour                        190809A             Accepted                                            Eurofins/Covance   As Purchased       100            9.82           100          12.2        100           5
       8/15/2019       Tradin Organic                    5314236     Org Parsnip Puree                    3372603             Accepted                                                 Deibel        As Purchased       100            <10            100           12         100          <10
       8/15/2019       Tradin Organic                    5314236     Org Parsnip Puree                    3379078             Accepted                                                 Deibel        As Purchased       100            <10            100           12         100          <10
       8/15/2019       ITI Tropicals                       8500      Org Banana Puree                 2A 19 ASE 121-M         Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/15/2019       ITI Tropicals                       8500      Org Banana Puree                 2A 19 ASE 119-M         Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/15/2019       ITI Tropicals                       8500      Org Banana Puree                 2A 19 ASE 111M          Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/15/2019       ITI Tropicals                       8500      Org Banana Puree                  2A19A5E112M            Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       8/15/2019       Tradin Organic                    5314236     Org Parsnip Puree                    3374669             Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
        8/9/2019       Grain Millers                      471138     Org Whole Wheat Fine Flour           190801A             Accepted                                            Eurofins/Covance   As Purchased       100            9.78           100          29.2        100           5
        8/7/2019       Grain Millers                      57400      Org Oat Flour                        190729A             Accepted                                            Eurofins/Covance   As Purchased       100            9.73           100          11.2        100           5
        8/6/2019       Townsend Farms                     70030      Org Blueberry Puree          T072019B USA (433,440)      Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
        8/6/2019       Townsend Farms                     70030      Org Blueberry Puree          T072519B USA (433,440)      Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
        8/6/2019       Townsend Farms                     70030      Org Blueberry Puree          T072619C USA (433,440)      Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
        8/6/2019       Townsend Farms                     70030      Org Blueberry Puree          T072119B USA (440-433)      Accepted                                                 Deibel        As Purchased       100             15            100          <10         100          <10
        8/6/2019       Bolt House                        5314134     Org Carrot Puree                  BJ219MAY15A            Accepted                                                 Deibel        As Purchased       100             14            100          <10         100          <10
        8/6/2019       Townsend Farms                     70030      Org Blueberry Puree            T072619A Chile (433)      Accepted                                                 Deibel        As Purchased       100             13            100          <10         100          <10
        8/6/2019       Townsend Farms                     70030      Org Blueberry Puree            T072219A USA (440)        Accepted                                                 Deibel        As Purchased       100             12            100          <10         100          <10
        8/6/2019       Townsend Farms                     70030      Org Blueberry Puree            T072519A USA (440)        Accepted                                                 Deibel        As Purchased       100             11            100          <10         100          <10
                                                                                                                                                   Rejection based on non-Heavy
        8/6/2019       ITI Tropicals                       8500      Org Banana Puree                 2A19ASE082M             Rejected                   Metal related spec             Deibel       As Purchased
                                                                                                                                                                                                                        100            <10            100           <10        100          <10
       7/31/2019       Townsend Farms                     70030      Org Blueberry Puree           T072019A USA (440)         Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       7/31/2019       Grimmway Farms                    5314203     Org Red Beet Puree              M11889C2B82C             Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       7/31/2019       Grain Millers                      57400      Org Oat Flour                      190722A               Accepted                                            Eurofins/Covance   As Purchased       100            9.88           100          13.4        100           5
       7/30/2019       Grain Millers                      57400      Org Oat Flour                      190718A               Accepted                                            Eurofins/Covance   As Purchased       100            9.94           100          10.5        100           5
                                                                                                                                                   Rejection based on non-Heavy
       7/30/2019       Byrne Hollow Farm                 5301076     Org Whole Milk Yogurt              9/21/2019             Rejected                   Metal related spec             Deibel                          N/A            N/A            N/A           N/A        N/A          N/A
       7/29/2019       Yamco, LLC                        5314150     Org Pumpkin Puree                 s1-19183OPT            Accepted                                                 Deibel        As Purchased       100            <10            100           <10        100          <10
       7/26/2019       Yamco, LLC                        5314072     Org Butternut Squash Puree        S1-19189OBT            Accepted                                                 Deibel        As Purchased       100            <10            100           <10        100          <10
       7/24/2019       Citrofrut                         5304146     Org Kent Mango Puree              4GIU350636             Accepted                                                 Deibel        As Purchased       100            19             100           <10        100          <10
       7/21/2019       Yamco, LLC                        5314072     Org Butternut Squash Puree        S1-19184OBT            Accepted                                                 Deibel        As Purchased       100            <10            100           <10        100          <10
       7/21/2019       Camerican International Inc.       47900      IQF Org Zucchini                    11-28-17             Obsolete                                                 Deibel        As Purchased       100            <10            100           <10        100          <10
       7/21/2019       Philadelphia Macaroni Company      61900      Org Pasta Rings                     07/11/19             Rejected                                            Eurofins/Covance   As Purchased       100            17             100           127        100          <10
       7/17/2019       Del Mar Food Products Corp.        13600      Org Strawberry Puree              7813-190522            Accepted                                                 Deibel        As Purchased       100            <10            100           <10        100          14
       7/17/2019       Del Mar Food Products Corp.        13600      Org Strawberry Puree              7813-190521            Accepted                                                 Deibel        As Purchased       100            <10            100           <10        100          <10
       7/17/2019       Del Mar Food Products Corp.        13600      Org Strawberry Puree              7813-190520            Accepted                                                 Deibel        As Purchased       100            <10            100           <10        100          <10
                                                                                                                                                   Rejection based on non-Heavy
       7/17/2019       Byrne Hollow Farm                 5301076     Org Whole Milk Yogurt                9/2/19              Rejected                   Metal related spec            Deibel                           N/A            N/A            N/A           N/A        N/A          N/A
                                                                                                                                                   Rejection based on non-Heavy
       7/17/2019       Grimmway Farms                    5314203     Org Red Beet Puree              M13098A1B82C             Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                                        100            <10            100           <10        100          <10




Confidential Business Information                                                                                                       Data Pulled 11.26.2019                                                                                                                                Page 4 of 25

             Confidential Business Information                                                                                                                                                                                                                              Hain-000032
                                                                              CaseCase
                                                                                   2:21-cv-01704
                                                                                        MDL No. 2997
                                                                                                 Document
                                                                                                     Document
                                                                                                          1-5 86-3
                                                                                                              Filed 03/29/21
                                                                                                                     Filed 04/07/21
                                                                                                                               Page 6Page
                                                                                                                                      of 27348
                                                                                                                                            PageID
                                                                                                                                               of 387
                                                                                                                                                    #: 345
                                                                                                                            Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                          Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                           Spec Based                    Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date           Vendor Name             Item Number       Product Description              Lot Code               Status               Comments on Status                      Lab                            Limit                                       Result      Limit
                                                                                                                                                                                                               On                            (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                             (ppb)                                        (ppb)      (ppb)
                                                                                                                                                    The inorganic arsenic levels were
       7/11/2019       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour               B160007679             Accepted                      below 100 ppb                   Deibel        As Purchased
                                                                                                                                                                                                                              100            101            100           19         100           13
                                                                                                                                                     Rejection based on non-Heavy
        7/9/2019       Grain Millers                      471011     Org Quick Oats                       190625A               Rejected                   Metal related spec           Eurofins/Covance   As Purchased
                                                                                                                                                                                                                              100            9.77           100           15         100            5
        7/5/2019       Olam SVI                           70232      Org Diced Tomatoes                 LD18072114             Accepted                                                      Deibel        As Purchased       100             <10           100           16         100          <10
        7/5/2019       Olam SVI                           463134     Org Tomato Paste                   LA18072204             Accepted                                                      Deibel        As Purchased       100             <10           100           75         100          <10
        7/3/2019       Tradin Organic                     70195      Org Pineapple Juice Conc      QNA1910-PJC-0406CA26        Accepted                                                      Deibel        As Purchased       100            <100           100          <10         100          <10
        7/3/2019       Tradin Organic                     70195      Org Pineapple Juice Conc      QN1A1910-PJC-0409EN23       Accepted                                                      Deibel        As Purchased       100             98            100          <10         100          <10
        7/2/2019       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour               B160007678             Accepted                                                 Eurofins/Covance   As Purchased       100             98            100           19         100          12
        7/2/2019       Arrowhead Mills                   5303040     Org Spelt Flour                     13JUN20               Accepted                                                 Eurofins/Covance   As Purchased       100             9.9           100          32.3        100           5
       6/28/2019       Grain Millers                      57400      Org Oat Flour                        190616A              Accepted                                                 Eurofins/Covance   As Purchased       100             <10           100          12.1        100           5
       6/28/2019       Grain Millers                      57400      Org Oat Flour                        190610A              Accepted                                                 Eurofins/Covance   As Purchased       100             <10           100           16         100           5
       6/28/2019       Grain Millers                      55300      Org Barley Flour                     190605A              Accepted                                                 Eurofins/Covance   As Purchased       100             <10           100          24.6        100           5
       6/27/2019       Townsend Farms                     70030      Org Blueberry Puree               T030119 Chile           Accepted                                                      Deibel        As Purchased       100             <10           100          <10         100          <10
       6/21/2019       Yamco, LLC                        5314163     Org Sweet Potato Puree            S1-19140ORT             Accepted                                                      Deibel        As Purchased       100             <10           100          <10         100          26
       6/21/2019       Yamco, LLC                        5314163     Org Sweet Potato Puree            S1-19133ORT             Accepted                                                      Deibel        As Purchased       100             13            100          <10         100          29
       6/19/2019       ITI Tropicals                       8500      Org Banana Puree                1970 PO# US00943          Accepted                                                      Deibel        As Purchased       100             <10           100          <10         100          <10
       6/19/2019       Freeze Pack Inc                    38900      Org Diced Onions                    FL139872              Accepted                                                      Deibel        As Purchased       100             <10           100          <10         100          <10
       6/19/2019       CI Potosi SAS                      70142      Org Mango Puree                      9419102              Accepted                                                      Deibel        As Purchased       100             <10           100          <10         100          <10
       6/19/2019       Firebird Artisan Mills              57600     Org Brown Rice Flour                F19-00287         Deviation Approved       Accepted on deviation 20190127
                                                                                                                                                                                        Eurofins/Covance   As Purchased
                                                                                                                                                                                                                              100            309            100           23         100          <10
       6/17/2019       Grain Millers                      57800      Org Lo Protein Wheat Flour            190602A             Accepted                                                 Eurofins/Covance   As Purchased       100            9.8            100          30.1        100            5
       6/14/2019       Townsend Farms                     12900      Org Raspberry Puree                   T060319             Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10
       6/14/2019       Townsend Farms                     12900      Org Raspebrry Puree                   T052919             Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10
        6/5/2019       Townsend Farms                     12900      Org Raspberry Puree                  T012919A             Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10
        6/5/2019       Townsend Farms                     12900      Org Raspberry Puree                  T012819D             Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10
        6/4/2019       Byrne Hollow Farm                 5301076     Org Whole Milk Yogurt                  7/20/19            Accepted                                                      Deibel                           N/A            N/A            N/A          N/A         N/A          N/A
        6/3/2019       Tradin Organic                     70340      Org Orange Juice Conc                6JA19120A            Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10
        6/3/2019       Diana Food Equador S.A.             8500      Org Banana Puree                        91212             Rejected                                                      Deibel        As Purchased       100            170            100          <10         100          <10
       5/30/2019       Firebird Artisan Mills             57200      Org Green Lentil Flour               F19-00080            Accepted                                                 Eurofins/Covance   As Purchased       100            <10            100          8.25        100            5
       5/30/2019       Global Food Ingredients           5304146     Org Kent Mango Puree                4GHU350851            Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10
       5/30/2019       Townsend Farms                     70030      Org Blueberry Puree               T051719B Chile          Accepted                                                      Deibel        As Purchased       100             12            100          <10         100          <10
       5/30/2019       Townsend Farms                     70030      Org Blueberry Puree             T051719A Argenitina       Accepted                                                      Deibel        As Purchased       100             12            100          <10         100          <10
       5/30/2019       Healthy Food Ingredients          5314065     Org Yellow Split Pea Powder           19IR2921            Accepted                                                      Deibel        As Purchased       100            9.93           100          15.9        100            5
       5/30/2019       Grain Millers                      55300      Org Barley Flour                      190522A             Accepted                                                 Eurofins/Covance   As Purchased       100            9.76           100          14.3        100            5
       5/24/2019       Townsend Farms                     12900      Org Raspberry Puree                   T050719             Accepted                                                      Deibel        As Purchased       100            <10            100           12         100          <10
       5/24/2019       Townsend Farms                     70030      Org Blueberry Puree              T041119 Argentina        Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10
       5/24/2019       Townsend Farms                     70030      Org Blueberry Puree             T050319B Argentina        Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10
       5/24/2019       Townsend Farms                     70030      Org Blueberry Puree               T050319A Chile          Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10
       5/24/2019       Townsend Farms                     12900      Org Raspberry Puree                   T050819             Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10
       5/24/2019       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour                B160007677            Accepted                                                 Eurofins/Covance   As Purchased       100             70            100          17.7        100           20
       5/16/2019       Byrne Hollow Farm                 5301076     Org Whole Milk Yogurt                   7/2/19            Accepted                                                      Deibel                           N/A            N/A            N/A          N/A         N/A          N/A
       5/16/2019       P&H Millling                       471152     Org Soft White Wheat Flour             908511             Accepted                                                 Eurofins/Covance   As Purchased       100            <10            100          19.3        100          9.51
       5/13/2019       Yamco, LLC                        5314163     Org Sweet Potato Puree              S1-19119ORT           Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100           19
       5/13/2019       Townsend Farms                     12900      Org Raspberry Puree                   T030419             Accepted                                                      Deibel        As Purchased       100            <10            100           15         100          <10
       5/13/2019       Townsend Farms                     70030      Org Blueberry Puree                T050219C Chile         Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10
       5/13/2019       Townsend Farms                     70030      Org Blueberry Puree             T050219A Argentina        Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10
       5/13/2019       Townsend Farms                     70030      Org Blueberry Puree             T042519B Argentina        Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10
       5/13/2019       Townsend Farms                     70030      Org Blueberry Puree             T042519A Chile 8:15       Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10
       5/13/2019       Townsend Farms                     70030      Org Blueberry Puree             T042519A Chile 7:30       Accepted                                                      Deibel        As Purchased       100            <10            100          <10         100          <10



Confidential Business Information                                                                                                         Data Pulled 11.26.2019                                                                                                                                    Page 5 of 25

             Confidential Business Information                                                                                                                                                                                                                                    Hain-000033
                                                                                  CaseCase
                                                                                       2:21-cv-01704
                                                                                            MDL No. 2997
                                                                                                     Document
                                                                                                         Document
                                                                                                              1-5 86-3
                                                                                                                  Filed 03/29/21
                                                                                                                         Filed 04/07/21
                                                                                                                                   Page 7Page
                                                                                                                                          of 27349
                                                                                                                                                PageID
                                                                                                                                                   of 387
                                                                                                                                                        #: 346
                                                                                                                                 Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                  Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                   Spec Based                    Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date           Vendor Name               Item Number          Product Description            Lot Code                 Status               Comments on Status         Lab                            Limit                                       Result      Limit
                                                                                                                                                                                                       On                            (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                     (ppb)                                        (ppb)      (ppb)
       5/13/2019       Townsend Farms                          12900      Org Raspberry Puree                 T041219               Accepted                                         Deibel        As Purchased       100             <10           100            <10        100         <10
       5/10/2019       ITI Tropicals                            8500      Org Banana Puree           7616/1970 2A 19 AS 065-M       Accepted                                         Deibel        As Purchased       100             <10           100            <10        100         <10
       5/10/2019       ITI Tropicals                            8500      Org Banana Puree           7617/1970 2A 19 AS 063-M       Accepted                                         Deibel        As Purchased       100             <10           100            <10        100         <10
       5/10/2019       Bolt House                            5314134      Org Carrot Puree                 BJ219APR25A              Accepted                                         Deibel        As Purchased       100             <10           100            <10        100         <10
       5/10/2019       Bolt House                            5314134      Org Carrot Puree                 BJ219APR17A              Accepted                                         Deibel        As Purchased       100              14           100            <10        100         <10
       5/10/2019       Yamco, LLC                            5314163      Org Sweet Potato Puree           S1-19112ORT              Accepted                                         Deibel        As Purchased       100              13           100            <10        100          23
        5/6/2019       Daawat Foods/Nature Bio-Foods         5303133      Org Brown Rice Flour              B160007676              Rejected                                    Eurofins/Covance   As Purchased       100            134.3          100            85.4       100         15.9
        5/3/2019       Grain Millers                          471138      Org Whole Wheat Fine Flour          190419A               Accepted                                    Eurofins/Covance   As Purchased       100             9.65          100            36.5       100           5
        5/1/2019       CI Potosi SAS                           70142      Org Mango Puree                    33718102               Accepted                                         Deibel        As Purchased       100             <10           100            <10        100         <10
       4/30/2019       Grain Millers                           55300      Org Barley Flour                    190416A               Accepted                                    Eurofins/Covance   As Purchased       100             <10           100            7.62       100           5
       4/26/2019       Eco Holding                           5304052      Org LA Apple Puree                28L2 19076              Accepted                                         Deibel        As Purchased       100             <10           100            <10        100         <10
       4/26/2019       Eco Holding                           5304052      Org LA Apple Puree                32L2 19077              Accepted                                         Deibel        As Purchased       100             <10           100            <10        100         <10
       4/26/2019       Grain Millers                          471011      Org Quick Oats                      190410A               Accepted                                    Eurofins/Covance   As Purchased       100             32.1          100            14.5       100           5
       4/26/2019       Eco Holding                           5304024      Org Pear Puree                     5L2 19060              Accepted                                         Deibel        As Purchased       100              22           100            <10        100         <10
       4/26/2019       Eco Holding                           5304052      Org LA Apple Puree                 4L2 19071              Accepted                                         Deibel        As Purchased       100              18           100            <10        100         <10
       4/26/2019       Eco Holding                           5304024      Org Pear Puree                     1L2 19059              Accepted                                         Deibel        As Purchased       100              18           100            <10        100         <10
       4/26/2019       Eco Holding                           5304052      Org LA Apple Puree                46L2 19085              Accepted                                         Deibel        As Purchased       100              17           100            <10        100         <10
       4/26/2019       Eco Holding                           5304024      Org Pear Puree                     7L2 19073              Accepted                                         Deibel        As Purchased       100              15           100            <10        100         <10
       4/26/2019       Eco Holding                           5304024      Org Pear Puree                    15L2 19078              Accepted                                         Deibel        As Purchased       100              14           100            <10        100         <10
       4/26/2019       Eco Holding                           5304024      Org Pear Puree                     3L1 19090              Accepted                                         Deibel        As Purchased       100              14           100            <10        100         <10
       4/26/2019       Eco Holding                           5304052      Org LA Apple Puree                 9L2 19072              Accepted                                         Deibel        As Purchased       100              13           100            <10        100         <10
       4/26/2019       Eco Holding                           5304052      Org LA Apple Puree                45L2 19084              Accepted                                         Deibel        As Purchased       100              13           100            <10        100         <10
       4/26/2019       Townsend Farms                          70030      Org Blueberry Puree           T041519 Argentina           Accepted                                         Deibel        As Purchased       100              12           100            <10        100         <10
       4/26/2019       Townsend Farms                          70030      Org Blueberry Puree            T041219 Argentina          Accepted                                         Deibel        As Purchased       100              11           100            <10        100         <10
       4/26/2019       Eco Holding                           5304052      Org LA Apple Puree                18L2 19075              Accepted                                         Deibel        As Purchased       100              11           100            <10        100         <10
       4/26/2019       Eco Holding                           5304052      Org LA Apple Puree                40L2 19081              Accepted                                         Deibel        As Purchased       100              11           100            <10        100         <10
       4/24/2019       Clofine Dairy                           89900      Tofu Powder                   2019-095 BAG#180            Accepted                                         Deibel        As Purchased       100              13           100             34        100         <10
       4/24/2019       Clofine Dairy                           89900      Tofu Powder                   2019-095 BAG#220            Accepted                                         Deibel        As Purchased       100              13           100             40        100         <10
       4/18/2019       Byrne Hollow Farm                     5301076      Org Whole Milk Yogurt                6/6/19               Accepted                                         Deibel                           N/A             N/A           N/A            N/A        N/A         N/A
       4/10/2019       Andersons Purity Foods       Sample - Soft Red Wheat
                                                                          Org Soft Red Wheat Flour          LSORGW18          New Item Qualification                            Eurofins/Covance   As Purchased       100             9.99          100            39.8       100         8.31
        4/9/2019       Meduri Farms                         HI100149      Org Blueberry Crumbles               169914               Accepted                                         Deibel        As Purchased       100              26           100            <10        100         <10
        4/5/2019       Abre Farms                            5314239      Org Green Bean Puree                 267-17               Accepted                                         Deibel        As Purchased       100             <10           100            <10        100         <10
        4/5/2019       McCutcheon Enterpirises Inc.            23300      Org Whole Raisins                    9086C                Obsolete                                         Deibel        As Purchased       100              21           100            <10        100         <10
        4/3/2019       George Chiala Farms                   5314109      IQF Organic Leek              FG31099-8110BB06            Accepted                                         Deibel        As Purchased       100             <10           100            <10        100         <10
        4/3/2019       SVZ                                   5314072      Org Butternut Squash Puree        1000316854              Accepted                                         Deibel        As Purchased       100             <10           100            <10        100         <10
        4/3/2019       Del Mar Food Products Corp.             13600      Org Strawberry Puree             7813-190319              Accepted                                         Deibel        As Purchased       100             <10           100            <10        100         <10
        4/3/2019       Del Mar Food Products Corp.             13600      Org Strawberry Puree             7813-190311              Accepted                                         Deibel        As Purchased       100             <10           100            <10        100         <10
        4/3/2019       Del Mar Food Products Corp.             13600      Org Strawberry Puree             7813-190312              Accepted                                         Deibel        As Purchased       100             <10           100            <10        100         <10
        4/3/2019       Fresno Cooperative Raisin Growers, Inc. 23300      Org Whole Raisins                   16-8057               Accepted                                         Deibel        As Purchased       100              20           100            <10        100         <10
        4/3/2019       Grimmway Farms                          49400      Org Diced Carrots 3/8"            82545,6,7,8J            Accepted                                         Deibel        As Purchased       100              14           100             25        100         <10
        4/3/2019       Grain Millers                  Sample - Soft White Soft White Wheat Flour              190314A         New Item Qualification                            Eurofins/Covance   As Purchased       100             9.97          100            28.3       100           5
        4/2/2019       Alca Trading                             8500      Org Banana Puree            190221/1/22 BPA2B/B1          Accepted                                         Deibel        As Purchased       100             <10           100            <10        100         <10
        4/2/2019       Yamco, LLC                            5314072      Org Butternut Squash Puree       S1-19077OBT              Obsolete                                         Deibel        As Purchased       100             <10           100            <10        100         <10
       3/30/2019       Eco Holding                           5304054      Org Peach Puree                   15L2 19049              Accepted                                         Deibel        As Purchased       100              26           100            <10        100         <10
       3/30/2019       Eco Holding                           5304054      Org Peach Puree                    9L2 19042              Accepted                                         Deibel        As Purchased       100              26           100            <10        100         <10
       3/30/2019       Eco Holding                           5304054      Org Peach Puree                    1L2 19021              Accepted                                         Deibel        As Purchased       100              24           100            <10        100         <10
       3/30/2019       Eco Holding                           5304054      Org Peach Puree                   13L2 19048              Accepted                                         Deibel        As Purchased       100              23           100            <10        100         <10
       3/30/2019       Eco Holding                           5304054      Org Peach Puree                   12L2 19048              Accepted                                         Deibel        As Purchased       100              23           100            <10        100         <10




Confidential Business Information                                                                                                              Data Pulled 11.26.2019                                                                                                                       Page 6 of 25

             Confidential Business Information                                                                                                                                                                                                                            Hain-000034
                                                                               CaseCase
                                                                                    2:21-cv-01704
                                                                                         MDL No. 2997
                                                                                                  Document
                                                                                                      Document
                                                                                                           1-5 86-3
                                                                                                               Filed 03/29/21
                                                                                                                      Filed 04/07/21
                                                                                                                                Page 8Page
                                                                                                                                       of 27350
                                                                                                                                             PageID
                                                                                                                                                of 387
                                                                                                                                                     #: 347
                                                                                                                              Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                         Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                          Spec Based                    Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date           Vendor Name               Item Number       Product Description            Lot Code                  Status               Comments on Status                  Lab                            Limit                                       Result      Limit
                                                                                                                                                                                                              On                            (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                            (ppb)                                        (ppb)      (ppb)
       3/30/2019       Eco Holding                           5304054   Org Peach Puree                       8L2 19041             Accepted                                                 Deibel        As Purchased       100             23            100            <10        100         <10
       3/30/2019       Eco Holding                           5304054   Org Peach Puree                       6L2 19034             Accepted                                                 Deibel        As Purchased       100             20            100            <10        100         <10
       3/30/2019       Eco Holding                           5304054   Org Peach Puree                       3L2 19034             Accepted                                                 Deibel        As Purchased       100             17            100            <10        100         <10
       3/29/2019       Byrne Hollow Farm                     5301076   Org Whole Milk Yogurt                  5/16/19              Accepted                                                 Deibel                           N/A            N/A            N/A            N/A        N/A         N/A
       3/26/2019       ITI Tropicals                            8500   Org Banana Puree                  2A 18 ASE 277-M           Accepted                                                 Deibel        As Purchased       100             21            100            <10        100         <10
       3/22/2019       Citrofrut                             5304146   Org Kent Mango Puree                4HHU351215              Accepted                                                 Deibel        As Purchased       100             15            100            <10        100         <10
       3/22/2019       Firebird Artisan Mills                5303042   Org Quinoa Flour                      F19-00093             Accepted                                            Eurofins/Covance   As Purchased       100            9.95           100             43        100         5.17
       3/21/2019       Seenergy Foods Ltd                    5314244   IQF Org White Cannellini Beans 21 Feb 2019 /Lot 0529        Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
       3/20/2019       Townsend Farms                          70030   Org Blueberry Puree                T030519 Chile            Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
       3/20/2019       Townsend Farms                          70030   Org Blueberry Puree                T030619 Chile            Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
       3/20/2019       Townsend Farms                          70030   Org Blueberry Puree                T031219 Chile            Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
       3/20/2019       Townsend Farms                          70030   Org Blueberry Puree              T031219 Argentina          Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
       3/20/2019       Townsend Farms                          70030   Org Blueberry Puree                T030719 Chile            Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
       3/15/2019       Townsend Farms                          70030   Org Blueberry Puree                T030419 CHILE            Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
       3/15/2019       Townsend Farms                          70030   Org Blueberry Puree              T030419 Argentina          Accepted                                                 Deibel        As Purchased       100             11            100            <10        100         <10
       3/15/2019       Grain Millers                         5303011   Org Oat Fiber                          190306A              Accepted                                            Eurofins/Covance   As Purchased       100            9.87           100            5.27       100           5
       3/15/2019       Grain Millers                          471011   Org Quick Oats                         190305A              Accepted                                            Eurofins/Covance   As Purchased       100            9.84           100            11.4       100           5
       3/15/2019       Fresno Cooperative Raisin Growers, Inc. 23300   Org Whole Raisins                      16-8031              Rejected                                                 Deibel        As Purchased       100             53            100            <10        100         302
       3/15/2019       Fresno Cooperative Raisin Growers, Inc. 23300   Org Whole Raisins                      16-8010              Rejected                                                 Deibel        As Purchased       100             49            100            <10        100         388
       3/14/2019       Bolt House                            5314134   Org Carrot Puree                    BJ219FEB27A             Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
       3/14/2019       Yamco, LLC                            5314163   Org Sweet Potato Puree              S1-19056ORT             Accepted                                                 Deibel        As Purchased       100             28            100            <10        100          21
       3/14/2019       Yamco, LLC                            5314163   Org Sweet Potato Puree              S1-19064ORT             Accepted                                                 Deibel        As Purchased       100             21            100            <10        100          34
       3/14/2019       Bolt House                            5314134   Org Carrot Puree                    BJ219FEB01A             Accepted                                                 Deibel        As Purchased       100             16            100            <10        100         <10
       3/14/2019       Bolt House                            5314134   Org Carrot Puree                    BJ219FEB13A             Accepted                                                 Deibel        As Purchased       100             14            100            <10        100         <10
       3/14/2019       SVZ                                   5314072   Org Butternut Squash Puree           1000315007             Accepted                                                 Deibel        As Purchased       100             11            100            <10        100         <10
       3/11/2019       Grain Millers                           57400   Org Oat Flour                          190301A              Accepted                                            Eurofins/Covance   As Purchased       100            9.96           100            10.3       100           5
       3/11/2019       P&H Millling                           471152   Org Soft White Wheat Flour              905611              Accepted                                            Eurofins/Covance   As Purchased       100            9.93           100             19        100           5
        3/7/2019       Byrne Hollow Farm                     5301076   Org Whole Milk Yogurt                  26APR19              Accepted                                                 Deibel                           N/A            N/A            N/A            N/A        N/A         N/A
        3/7/2019       National Frozen Foods Corporation       49800   IQF Org Green Peas                    4276-122              Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
        3/7/2019       Townsend Farms                          70030   Org Blueberry Puree                T022519 CHILE            Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
        3/7/2019       National Frozen Foods Corporation       49900   Org Cut Corn             4261-20 AND 4103-28 COMPOSITE      Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
        3/5/2019       SVZ                                   5304135   Org Apricot Puree                    1000300452             Accepted                                                 Deibel        As Purchased       100             14            100            <10        100         <10
        3/1/2019       Tree Top                              5304199   Org Apple Puree Brix 21            190491526100             Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
        3/1/2019       Tree Top                              5304199   Org Apple Puree Brix 22            190501526100             Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
        3/1/2019       P&H Millling                           471152   Org Soft White Wheat Flour              903911              Accepted                                            Eurofins/Covance   As Purchased       100             20            100            26.1       100           5
        3/1/2019       P&H Millling                           471152   Org Soft White Wheat Flour              904211              Accepted                                            Eurofins/Covance   As Purchased       100             19            100            24.1       100           5
        3/1/2019       BA Carlson                              70195   Org Pineapple Juice Conc             ZPIC36025C             Obsolete                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
       2/27/2019       Imperial Valley Foods                HI100114   Org Vegetable Onion Puree
                                                                                              9045 Grower: Country Sweet Produce   Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
       2/27/2019       Firebird Artisan Mills                5303042   Org Quinoa Flour                OQNAFL F18-00813            Accepted                                            Eurofins/Covance   As Purchased       100            19.8           100            30.2       100           5
       2/27/2019       Grain Millers                           58000   Org Oat Flakes                         190216A              Accepted                                            Eurofins/Covance   As Purchased       100             19            100            8.32       100           5
       2/27/2019       Grain Millers                           57400   Org Oat Flour                          190216A              Accepted                                            Eurofins/Covance   As Purchased       100            18.9           100            11.1       100           5
       2/27/2019       George Chiala Farms                     70086   Org Garlic Puree             FG30057 / 30-GOP00-40          Accepted                                                 Deibel        As Purchased       100             17            100             18        100         <10
                                                                                                                                                        Rejection based on non-Heavy
       2/27/2019       Harvest Foods                         45600     Org IQF Spinach                      4796                   Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                                             100            <10            100           41         100          <10
                                                                                                                                                        Rejection based on non-Heavy
       2/27/2019       Grain Millers                         5303011   Org Oat Fiber                      190219A                  Rejected                   Metal related spec       Eurofins/Covance   As Purchased
                                                                                                                                                                                                                             100             20            100          6.52        100            5
       2/27/2019       Fresno Cooperative Raisin Growers, Inc. 23300   Org Whole Raisins                  16-8047                  Rejected                                                 Deibel        As Purchased       100             17            100           <10        100          144
                                                                                                                                                        Rejection based on non-Heavy
       2/27/2019       Grain Millers                        471011     Org Quick Oats                     190220A                  Rejected                   Metal related spec       Eurofins/Covance   As Purchased
                                                                                                                                                                                                                             100            12.7           100          12.8        100            5
       2/25/2019       Townsend Farms                       70030      Org Blueberry Puree              T021319 Chile              Accepted                                                 Deibel        As Purchased       100            <10            100           <10        100          <10



Confidential Business Information                                                                                                            Data Pulled 11.26.2019                                                                                                                                Page 7 of 25

             Confidential Business Information                                                                                                                                                                                                                                   Hain-000035
                                                                               CaseCase
                                                                                    2:21-cv-01704
                                                                                         MDL No. 2997
                                                                                                  Document
                                                                                                      Document
                                                                                                           1-5 86-3
                                                                                                               Filed 03/29/21
                                                                                                                      Filed 04/07/21
                                                                                                                                Page 9Page
                                                                                                                                       of 27351
                                                                                                                                             PageID
                                                                                                                                                of 387
                                                                                                                                                     #: 348
                                                                                                                                  Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                            Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                             Spec Based                    Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date           Vendor Name               Item Number       Product Description            Lot Code                    Status               Comments on Status                   Lab                            Limit                                       Result      Limit
                                                                                                                                                                                                                 On                            (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                               (ppb)                                        (ppb)      (ppb)
       2/19/2019       Grain Millers                        471103     Org 70 Oat Flour                   190207A                    Accepted                                             Eurofins/Covance   As Purchased       100            <10            100            20.8       100          5
       2/19/2019       Townsend Farms                       70030      Org Blueberry Puree              T021219 Chile                Accepted                                                  Deibel        As Purchased       100            <10            100            <10        100         <10
       2/19/2019       Grimmway Farms                        2590      Org Green Beans                   81712, 3, 4 I               Accepted                                                  Deibel        As Purchased       100            <10            100            <10        100         <10
       2/19/2019       Townsend Farms                       70030      Org Blueberry Puree              T021119 Chile                Accepted                                                  Deibel        As Purchased       100            15             100            <10        100         <10
       2/19/2019       Bolt House                          5314134     Org Carrot Puree                 BJ118OCT05A                  Accepted                                                  Deibel        As Purchased       100            11             100             11        100         <10
       2/19/2019       Red Ape Cinnamon                      40500     Org Cinnamon Powder                 180151            Deviation Approved          Accepted on deviation 20190045
                                                                                                                                                                                               Deibel        As Purchased
                                                                                                                                                                                                                                100             20            100           102        100           40
                                                                                                                                                          Rejection based on non-Heavy
       2/19/2019       Harvest Foods                         45600     Org IQF Spinach                      2476                     Rejected                   Metal related spec             Deibel        As Purchased
                                                                                                                                                                                                                                100             15            100           46         100          <10
                                                                                                                                                          Rejection based on non-Heavy
       2/19/2019       Harvest Foods                           45600   Org IQF Spinach                         2477                  Rejected                   Metal related spec              Deibel       As Purchased
                                                                                                                                                                                                                                100             15            100           49         100          <10
       2/15/2019       Tradin Organic                          70195   Org Pineapple Juice Conc     QNA1902-PJC-0114EN02             Accepted                                                  Deibel        As Purchased       100             30            100           16         100          <10
       2/15/2019       Tradin Organic                          70195   Org Pineapple Juice Conc     QNA1902-PJC-0111EN01             Accepted                                                  Deibel        As Purchased       100             29            100           16         100          <10
       2/13/2019       Townsend Farms                          12900   Org Raspberry Puree                   T012119                 Accepted                                                  Deibel        As Purchased       100            <10            100           19         100           11
       2/13/2019       CI Potosi SAS                           70142   Org Mango Puree                      21217102                 Accepted                                                  Deibel        As Purchased       100            <10            100          <10         100           11
       2/13/2019       Townsend Farms                          12900   Org Raspberry Puree                   T020519                 Accepted                                                  Deibel        As Purchased       100            <10            100           19         100           19
       2/13/2019       Townsend Farms                          12900   Org Raspberry Puree                   T020619                 Accepted                                                  Deibel        As Purchased       100            <10            100           15         100           21
       2/13/2019       Townsend Farms                          70030   Org Blueberry Puree               T020719 Chile               Accepted                                                  Deibel        As Purchased       100            <10            100          <10         100          <10
       2/13/2019       Bolt House                            5314134   Org Carrot Puree                  BJ219JAN14A                 Accepted                                                  Deibel        As Purchased       100            <10            100          <10         100          <10
       2/13/2019       Bolt House                            5314134   Org Carrot Puree                  BJ319JAN15A                 Accepted                                                  Deibel        As Purchased       100            <10            100          <10         100          <10
       2/13/2019       Bolt House                            5314134   Org Carrot Puree                  BJ219JAN16A                 Accepted                                                  Deibel        As Purchased       100            <10            100          <10         100          <10
       2/13/2019       Bolt House                            5314134   Org Carrot Puree                  BJ219JAN23A                 Accepted                                                  Deibel        As Purchased       100            <10            100          <10         100          <10
       2/13/2019       CI Potosi SAS                           70142   Org Mango Puree                      16517102                 Accepted                                                  Deibel        As Purchased       100            <10            100          <10         100          <10
       2/13/2019       Victor Packing                         472030   Org Raisin Paste                    255020419                 Accepted                                                  Deibel        As Purchased       100             31            100          <10         100          <10
       2/13/2019       Tree Top                              5304199   Org Apple Puree Brix 20 300399- 190351516100 COMP.            Accepted                                                  Deibel        As Purchased       100             13            100          <10         100          <10
       2/12/2019       Grain Millers                           57400   Org Oat Flour                        190202A                  Accepted                                             Eurofins/Covance   As Purchased       100            23.6           100          12.4        100            5
       2/12/2019       Grain Millers                         5308029   Org Brown Flax Milled               PO 755-15                 Rejected                                                  Deibel        As Purchased       100            <10            100          110         100          12.3
       2/12/2019       Fresno Cooperative Raisin Growers, Inc. 23300   Org Whole Raisins                     16-7091                 Rejected                                                  Deibel        As Purchased       100             34            100          <10         100          110
       2/11/2019       Yamco, LLC                            5314163   Org Sweet Potato Puree            S1-19021ORT                 Accepted                                                  Deibel        As Purchased       100            <10            100          <10         100           32
       2/11/2019       Del Mar Food Products Corp.             13600   Org Strawberry Puree               7813-180827                Accepted                                                  Deibel        As Purchased       100            <10            100           45         100          <10
       2/11/2019       ITI Tropicals                            8500   Org Banana Puree                 2A 19 ASE 012M               Accepted                                                  Deibel        As Purchased       100            <10            100          <10         100          <10
       2/11/2019       Townsend Farms                          70030   Org Blueberry Puree              T012819 Canada               Accepted                                                  Deibel        As Purchased       100            <10            100          <10         100          <10
       2/11/2019       Grimmway Farms                          49400   Org Diced Carrots 3/8"            9028,5,6,7,8 J              Accepted                                                  Deibel        As Purchased       100             11            100          <10         100          <10
        2/7/2019       Montana Flour & Grains                5303053   Org Kamut Flour                   KMFCA48347F                 Accepted                                             Eurofins/Covance   As Purchased       100            <10            100          60.2        100            5
        2/7/2019       Grain Millers                           57400   Org Oat Flour                        190201A                  Accepted                                             Eurofins/Covance   As Purchased       100             29            100          <10         100          14.6
        2/4/2019       Healthy Food Ingredients              5314065   Org Yellow Split Pea Powder          18SS2745                 Accepted                                             Eurofins/Covance   As Purchased       100            <10            100          7.41        100            5
        2/4/2019       P&H Millling                           471152   Org Soft White Wheat Flour             902711                 Accepted                                             Eurofins/Covance   As Purchased       100            <10            100          24.4        100            5
        2/4/2019       Grain Millers                           57400   Org Oat Flour                        190127A                  Accepted                                             Eurofins/Covance   As Purchased       100            38.3           100          13.2        100            5
        2/4/2019       Grain Millers                           57400   Org Oat Flour                        190126A                  Accepted                                             Eurofins/Covance   As Purchased       100            21.8           100          14.5        100            5
        2/1/2019       Starwest Botanicals                     40500   Org Cinnamon Powder                  92950-50                 Rejected                                                  Deibel        As Purchased       100             23            100          163         100           45
       1/30/2019       Sure Fresh Produce                    5314146   Org IQF Celery                      SF-608619                 Accepted                                                  Deibel        As Purchased       100            <10            100           26         100          <10
       1/30/2019       Tradin Organic                        5304141   Org Asepic Blueberry Puree
                                                                                                310034-01, 310224-02, 310224-06      Accepted                                                  Deibel        As Purchased       100            <10            100          <10         100          <10
       1/30/2019       Bolt House                            5314134   Org Carrot Puree                  BJ118DEC12A                 Accepted                                                  Deibel        As Purchased       100            <10            100          <10         100          <10
       1/30/2019       Grimmway Farms                        5314238   Org Rutabaga Puree                10837A3B99A                 Accepted                                                  Deibel        As Purchased       100             15            100          <10         100          <10
       1/30/2019       Bolt House                            5314134   Org Carrot Puree                  BJ219JAN11A                 Accepted                                                  Deibel        As Purchased       100             11            100          <10         100          <10
                                                                                                                                                          Rejection based on non-Heavy
       1/30/2019       Grimmway Farms                      5314203     Org Red Beet Puree              M13338A2B82C                  Rejected                   Metal related spec             Deibel        As Purchased
                                                                                                                                                                                                                                100             12            100           <10        100          <10
       1/29/2019       Harvest Foods                        45600      Org IQF Spinach                      4615                     Accepted                                                  Deibel        As Purchased       100            <10            100           47         100          12
       1/29/2019       Yamco, LLC                          5314163     Org Sweet Potato Puree           S1-19014ORT                  Accepted                                                  Deibel        As Purchased       100            <10            100           11         100          16
       1/29/2019       Bolt House                          5314134     Org Carrot Puree                 BJ219JAN09A                  Accepted                                                  Deibel        As Purchased       100            12             100           <10        100          <10




Confidential Business Information                                                                                                              Data Pulled 11.26.2019                                                                                                                                 Page 8 of 25

             Confidential Business Information                                                                                                                                                                                                                                      Hain-000036
                                                                          Case Case
                                                                               2:21-cv-01704
                                                                                    MDL No. 2997
                                                                                             Document
                                                                                                 Document
                                                                                                      1-5 Filed
                                                                                                          86-3 03/29/21
                                                                                                                Filed 04/07/21
                                                                                                                         Page 10
                                                                                                                               Page
                                                                                                                                 of 27
                                                                                                                                     352
                                                                                                                                       PageID
                                                                                                                                         of 387#: 349
                                                                                                                         Raw Material Pre-Shipment Test Data History




                                                                                                                       ----                                                                                                      - =---==-
                                                                                                                                                                                                                  Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                   Spec Based                    Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date            Vendor Name          Item Number       Product Description             Lot Code              Status               Comments on Status                  Lab                            Limit                                       Result      Limit
                                                                                                                                                                                                       On                            (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                     (ppb)                                        (ppb)      (ppb)
       1/28/2019       Grain Millers                    57400      Org Oat Flour                       190118A             Accepted                                             Eurofins/Covance   As Purchased       100            <10            100            16.8       100          5
       1/25/2019       Del Mar Food Products Corp.      13600      Org Strawberry Puree              7813-180831           Rejected                                                  Deibel        As Purchased       100            14             100            125        100         <10
       1/22/2019       Byrne Hollow Farm               5301076     Org Whole Milk Yogurt               7MAR19              Accepted                                                  Deibel                           N/A            N/A            N/A            N/A        N/A         N/A
       1/22/2019       Cebroo Frozen Foods             5314166     IQF Org Chopped Broccoli    Lot 8331/ Field 275 & 280   Accepted                                                  Deibel        As Purchased       100            <10            100            <10        100         <10
       1/22/2019       ITI Tropicals                     8500      Org Banana Puree BATCH: 2A 18 ASE 276-M DATE: 28.12.2018Accepted                                                  Deibel        As Purchased       100            20             100            <10        100         <10
       1/22/2019       Del Mar Food Products Corp.      13600      Org Strawberry Puree              7813-180901           Accepted                                                  Deibel        As Purchased       100            18             100             20        100         <10
       1/22/2019       Del Mar Food Products Corp.      13600      Org Strawberry Puree              7813-180828           Accepted                                                  Deibel        As Purchased       100            17             100             41        100         <10
       1/22/2019       Del Mar Food Products Corp.      13600      Org Strawberry Puree              7813-180830           Accepted                                                  Deibel        As Purchased       100            17             100            <10        100         <10
       1/22/2019       Del Mar Food Products Corp.      13600      Org Strawberry Puree              7813-180829           Accepted                                                  Deibel        As Purchased       100            16             100            <10        100         <10
       1/22/2019       Tradin Organic                   70195                            PUS180589-01_QNA1819-PJC-0928EN58 Rejected
                                                                   Org Pineapple Juice Conc                                                                                          Deibel        As Purchased       100            139            100            <10        100         <10
                                                                                                                                                 Rejection based on non-Heavy
       1/22/2019       Tradin Organic                   70340      Org Orange Juice Conc        PUS180195-30_6JA17164A      Rejected                   Metal related spec             Deibel       As Purchased
                                                                                                                                                                                                                      100             22            100           <10        100          <10
       1/21/2019       Abre Farms                      5314185     Winter Squash Puree Org             301-18               Accepted                                                 Deibel        As Purchased       100            19             100          <10         100          <10
       1/18/2019       Grain Millers                    57400      Org Oat Flour                      190107A               Accepted                                            Eurofins/Covance   As Purchased       100            <10            100          28.9        100           5
       1/18/2019       SVZ                              16300      Org Peach Puree                   1000305900             Accepted                                                 Deibel        As Purchased       100            12             100          <10         100          <10
                                                                                                                                                 Rejection based on non-Heavy
       1/18/2019       Harvest Foods                    45600      Org IQF Spinach               051918394034-O-3225        Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                                      100            <10            100           <10        100          <10
       1/17/2019       Townsend Farms                   70030      Org Blueberry Puree               T010719 USA            Accepted                                                 Deibel        As Purchased       100            <10            100           <10        100          <10
       1/17/2019       Yamco, LLC                      5314072     Org Butternut Squash Puree        S1-18260OBT            Accepted                                                 Deibel        As Purchased       100            <10            100           <10        100          <10
       1/17/2019       Yamco, LLC                      5314072     Org Butternut Squash Puree        S1-19007OBT            Accepted                                                 Deibel        As Purchased       100            <10            100           <10        100          <10
       1/16/2019       Byrne Hollow Farm               5301076     Org Whole Milk Yogurt               02/28/19             Accepted                                                 Deibel                           N/A            N/A            N/A           N/A        N/A          N/A
       1/11/2019       Yamco, LLC                      5314163     Org Sweet Potato Puree            S1-18360ORT            Accepted                                                 Deibel        As Purchased       100            <10            100           <10        100          35
                                                                                                                                                 Rejection based on non-Heavy
        1/9/2019       Grimmway Farms                  5314203     Org Red Beet Puree               M13378A2B82C            Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                                      100            <10            100           <10        100          <10
        1/3/2019       Tradin Organic                  5304052     Org LA Apple Puree                 8141883.1             Accepted                                                 Deibel        As Purchased       100            <10            100           <10        100          12
        1/3/2019       Tradin Organic                  5304052     Org LA Apple Puree                 8109567.2             Accepted                                                 Deibel        As Purchased       100            <10            100           <10        100          <10
        1/3/2019       Tradin Organic                  5304052     Org LA Apple Puree                 8141883.2             Accepted                                                 Deibel        As Purchased       100            <10            100           <10        100          <10
                                                                                                                                                 Rejection based on non-Heavy
        1/3/2019       Harvest Foods                     45600     Org IQF Spinach                    103068253             Rejected                   Metal related spec             Deibel       As Purchased
                                                                                                                                                                                                                      100             10            100           66         100           10
       12/27/2018      Grain Millers                    58000      Org Oat Flakes                      181213A              Accepted                                            Eurofins/Covance   As Purchased       100            <10            100          9.01        100            4
       12/27/2018      P&H Millling                     471152     Org Soft White Wheat Flour           833711              Accepted                                            Eurofins/Covance   As Purchased       100            <10            100          29.4        100            4
       12/27/2018      P&H Millling                     471152     Org Soft White Wheat Flour           833811              Accepted                                            Eurofins/Covance   As Purchased       100            <10            100           31         100          9.19
       12/27/2018      Yamco, LLC                      5314163     Org Sweet Potato Puree           S1-18341ORT             Accepted                                                 Deibel        As Purchased       100            <10            100            9         100           17
       12/27/2018      Bolt House                      5314134     Org Carrot Puree                 BJ118DEC08A             Accepted                                                 Deibel        As Purchased       100            <10            100           32         100          <10
       12/27/2018      Freeze Pack Inc                  38900      Org Diced Onions                    183A334              Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       12/27/2018      Freeze Pack Inc                  38900      Org Diced Onions                    183A335              Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       12/27/2018      Freeze Pack Inc                  38900      Org Diced Onions                    183B333              Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       12/27/2018      Freeze Pack Inc                  38900      Org Diced Onions                    183B334              Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       12/27/2018      Freeze Pack Inc                  38900      Org Diced Onions                    183A336              Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       12/27/2018      Freeze Pack Inc                  38900      Org Diced Onions                    183B335              Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       12/27/2018      Tradin Organic                  5304052     Org LA Apple Puree                 8109567/1             Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       12/27/2018      Yamco, LLC                      5314163     Org Sweet Potato Puree           S1-18344ORT             Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       12/27/2018      Starwest Botanicals              40500      Org Cinnamon Powder                 93191-50             Rejected                                                 Deibel        As Purchased       100            19             100          147         100           21
       12/19/2018      Diana Food Equador S.A.           8500      Org Banana Puree                     83343               Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       12/19/2018      Townsend Farms                   70030      Org Blueberry Puree                 T121018              Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       12/18/2018      Townsend Farms                   70030      Org Blueberry Puree              T121118 USA             Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       12/18/2018      Tradin Organic                   70195      Org Pineapple Juice Conc      QN1819-PJC-1002CA69        Rejected                                                 Deibel        As Purchased       100            140            100          <10         100          <10
       12/17/2018      Grain Millers                    57400      Org Oat Flour                       181203A              Accepted                                            Eurofins/Covance   As Purchased       100            <10            100           18         100            5
       12/17/2018      SVZ                             5314072     Org Butternut Squash Puree        1000313763             Accepted                                                 Deibel        As Purchased       100            13             100          <10         100          <10
                                                                                                                                                 Rejection based on non-Heavy
       12/17/2018      Grimmway Farms                  5314203     Org Red Beet Puree               M13338A2B82C            Rejected                   Metal related spec            Deibel        As Purchased
                                                                                                                                                                                                                      100             17            100           <10        100          <10




Confidential Business Information                                                                                                     Data Pulled 11.26.2019                                                                                                                                Page 9 of 25

             Confidential Business Information                                                                                                                                                                                                                            Hain-000037
                                                                                Case Case
                                                                                     2:21-cv-01704
                                                                                          MDL No. 2997
                                                                                                   Document
                                                                                                       Document
                                                                                                            1-5 Filed
                                                                                                                86-3 03/29/21
                                                                                                                      Filed 04/07/21
                                                                                                                               Page 11
                                                                                                                                     Page
                                                                                                                                       of 27
                                                                                                                                           353
                                                                                                                                             PageID
                                                                                                                                               of 387#: 350
                                                                                                                               Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                        Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                         Spec Based                    Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date           Vendor Name                 Item Number       Product Description           Lot Code                Status               Comments on Status                  Lab                            Limit                                       Result      Limit
                                                                                                                                                                                                             On                            (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                           (ppb)                                        (ppb)      (ppb)
       12/12/2018      Bolt House                            5314134     Org Carrot Puree                BJ118NOV21A              Accepted                                                 Deibel        As Purchased       100            14             100             13        100         <10
       12/12/2018      Bolt House                            5314134     Org Carrot Puree                BJ118OCT31A              Rejected                                                 Deibel        As Purchased       100            15             100            122        100         12
       12/6/2018       Tradin Organic                        5304052     Org LA Apple Puree                 8151392               Accepted                                                 Deibel        As Purchased       100            16             100            <10        100         <10
       12/6/2018       Tradin Organic                        5304052     Org LA Apple Puree                 8155704               Accepted                                                 Deibel        As Purchased       100            16             100            <10        100         <10
       12/4/2018       Byrne Hollow Farm                     5301076     Org Whole Milk Yogurt             01/17/19               Accepted                                                 Deibel                           N/A            N/A            N/A            N/A        N/A         N/A
       11/27/2018      Townsend Farms                         70030      Org Blueberry Puree             T111218 USA              Accepted                                                 Deibel        As Purchased       100            <10            100            <10        100         <10
       11/27/2018      Bolt House                            5314134     Org Carrot Puree                BJ218OCT26A              Rejected                                                 Deibel        As Purchased       100            <10            100            163        100         <10
       11/27/2018      Bolt House                            5314134     Org Carrot Puree                BJ318OCT29A              Rejected                                                 Deibel        As Purchased       100            <10            100            212        100         <10
       11/27/2018      Bolt House                            5314134     Org Carrot Puree                BJ318OCT30A              Rejected                                                 Deibel        As Purchased       100            <10            100            229        100         <10
                                                                                                                                                       Rejection based on non-Heavy
       11/27/2018      Grimmway Farms                        5314203     Org Red Beet Puree             M13098B4B82C              Rejected                   Metal related spec             Deibel       As Purchased
                                                                                                                                                                                                                            100            <10            100           <10        100          <10
       11/19/2018      Cedar Grove Cheese                     93500      Org Cheddar Cheese                  C10-30-18            Accepted                                                 Deibel                           N/A            N/A            N/A          N/A         N/A          N/A
       11/19/2018      Cedar Grove Cheese                     93500      Org Cheddar Cheese                  G10-30-18            Accepted                                                 Deibel                           N/A            N/A            N/A          N/A         N/A          N/A
       11/19/2018      Cedar Grove Cheese                     93500      Org Cheddar Cheese                  E10-30-18            Accepted                                                 Deibel                           N/A            N/A            N/A          N/A         N/A          N/A
       11/19/2018      Yamco, LLC                            5314163     Org Sweet Potato Puree            S1-18309ORT            Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          25
       11/14/2018      SVZ                                   5314072     Org Butternut Squash Puree         1000313213            Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          11
       11/14/2018      Townsend Farms                         12900      Org Raspberry Puree              T102618 CHILE           Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          14
       11/14/2018      Townsend Farms                         12900      Org Raspberry Puree              T081718 CHILE           Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          17
       11/14/2018      National Frozen Foods Corporation     5314016     Super Sweet Cut Corn             FETH-131-400            Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       11/14/2018      Abre Farms                            5314185     Winter Squash Puree Org               287-18             Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       11/14/2018      Abre Farms                            5314185     Winter Squash Puree Org               288-18             Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       11/13/2018      Townsend Farms                         12900      Org Raspberry Puree              T100518 CHILE           Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          12
       11/10/2018      Starwest Botanicals                    40500      Org Cinnamon Powder                 92583-50             Rejected                                                 Deibel        As Purchased       100            20             100          152         100          35
       11/7/2018       LA Cross Milling Company               57400      Org Oat Flour              LOT 18 2C103018 2A103118      Accepted                                            Eurofins/Covance   As Purchased       100            <10            100          6.76        100           5
       11/6/2018       Byrne Hollow Farm                     5301076     Org Whole Milk Yogurt               12/23/18             Accepted                                                 Deibel                           N/A            N/A            N/A          N/A         N/A          N/A
       11/6/2018       Grain Millers                          57400      Org Oat Flour                        181027A             Accepted                                            Eurofins/Covance   As Purchased       100            <10            100          27.7        100           5
       11/6/2018       Pacific Coast Fruit Products Ltd.      12900      Org RaspberryPuree                  101518M              Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       11/6/2018       Bolt House                            5314134     Org Carrot Puree                 BJ218OCT10A             Accepted                                                 Deibel        As Purchased       100            14             100           50         100          <10
       11/6/2018       Bolt House                            5314134     Org Carrot Puree                 BJ118OCT12A             Accepted                                                 Deibel        As Purchased       100            13             100          <10         100          <10
       11/2/2018       Townsend Farms                         12900      Org Raspberry Puree              T102218-Chile           Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       10/30/2018      Townsend Farms                         70030      Org Blueberry Puree               T102218 USA            Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       10/30/2018      Townsend Farms                         70030      Org Blueberry Puree               T102318 USA            Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       10/24/2018      Yamco, LLC                            5314072     Org Butternut Squash Puree        S1-18285OBT            Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       10/24/2018      Yamco, LLC                            5314072     Org Butternut Squash Puree        s1-18288OBT            Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       10/24/2018      Yamco, LLC                            5314072     Org Butternut Squash Puree        S1-18284OBT            Accepted                                                 Deibel        As Purchased       100            11             100          <10         100          <10
       10/24/2018      Starwest Botanicals                    40500      Org Cinnamon Powder                 91888-53             Rejected                                                 Deibel        As Purchased       100            20             100          135         100          31
       10/18/2018      Pacific Coast Fruit Products Ltd.      12900      Org Raspberry Puree                   051718             Accepted                                                 Deibel        As Purchased       100            <10            100          <10         100          <10
       10/16/2018      Montana Flour & Grains                5303053     Org Kamut Flour                  KMFCD18260F             Accepted                                            Eurofins/Covance   As Purchased       100            <10            100          72.2        100           5
       10/11/2018      Byrne Hollow Farm                     5301076     Org Whole Milk Yogurt                11-29-18            Accepted                                                 Deibel                           N/A            N/A            N/A          N/A         N/A          N/A
       10/11/2018      Grain Millers                          471011     Org Quick Oats                       181004A             Accepted                                            Eurofins/Covance   As Purchased       100            <10            100          20.1        100           5
                                                                                                                                                       Rejection based on non-Heavy
       10/11/2018      Tradin Organic                        5304052     Org LA Apple Puree                   8178557               Rejected                 Metal related spec             Deibel       As Purchased
                                                                                                                                                                                                                            100             17            100           <10        100          <10
       10/9/2018       National Frozen Foods Corporation      49800      IQF Org Green Peas                FETH-104-684             Accepted                                               Deibel        As Purchased       100            <10            100          <10         100          <10
       10/9/2018       National Frozen Foods Corporation      49900      Org Cut Corn                      FETH131-822              Accepted                                               Deibel        As Purchased       100            <10            100          <10         100          <10
       10/9/2018       SVZ                                   5314072     Org Butternut Squash Puree         1000285680              Accepted                                               Deibel        As Purchased       100            11             100          <10         100          <10
       10/5/2018       Firebird Artisan Mills                5303042     Org Quinoa Flour                    F18-00614              Accepted                                          Eurofins/Covance   As Purchased       100            <10            100          24.1        100           5
       10/5/2018       Townsend Farms                         70030      Org Blueberry Puree                 T092718A               Accepted                                               Deibel        As Purchased       100            <10            100          <10         100          <10
       10/5/2018       Tradin Organic                        5314235     Org Broccoli1-L8214BA619,
                                                                                      Puree                                         Accepted
                                                                                                   1-L8221BA619,B 1-L8076BA619, 1-L8215BA619                                               Deibel        As Purchased       100            11             100          <10         100          <10
       10/4/2018       P&H Millling                           471152     Org Soft Wheat White Flour            825911               Accepted                                          Eurofins/Covance   As Purchased       100            <10            100          17.2        100           5




Confidential Business Information                                                                                                           Data Pulled 11.26.2019                                                                                                                               Page 10 of 25

             Confidential Business Information                                                                                                                                                                                                                                  Hain-000038
                                                                                Case Case
                                                                                     2:21-cv-01704
                                                                                          MDL No. 2997
                                                                                                   Document
                                                                                                       Document
                                                                                                            1-5 Filed
                                                                                                                86-3 03/29/21
                                                                                                                      Filed 04/07/21
                                                                                                                               Page 12
                                                                                                                                     Page
                                                                                                                                       of 27
                                                                                                                                           354
                                                                                                                                             PageID
                                                                                                                                               of 387#: 351
                                                                                                                                 Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                 Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                  Spec Based                    Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date            Vendor Name                Item Number       Product Description           Lot Code                  Status               Comments on Status         Lab                            Limit                                       Result      Limit
                                                                                                                                                                                                      On                            (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                    (ppb)                                        (ppb)      (ppb)
       10/4/2018       Grain Millers                          57800      Org Lo Protein Wheat Flour           180926A               Accepted                                   Eurofins/Covance   As Purchased       100            <10            100            37.7       100          5
       10/4/2018       Townsend Farms                         70030      Org Blueberry Puree               T092618A USA             Accepted                                        Deibel        As Purchased       100             15            100            <10        100         <10
       10/4/2018       Yamco, LLC                            5314072     Org Butternut Squash Puree         S1-18254OBT             Accepted                                        Deibel        As Purchased       100             14            100            <10        100         <10
       10/1/2018       Byrne Hollow Farm                     5301076     Org Whole Milk Yogurt                16NOV18               Accepted                                        Deibel                           N/A            N/A            N/A            N/A        N/A         N/A
       9/28/2018       Fruitrade International Inc.          5304164     Org Prune Puree                     C82400101              Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         95
       9/24/2018       Grain Millers                          55300      Org Barley Flour                     180912A               Accepted                                   Eurofins/Covance   As Purchased       100            <10            100            10.3       100          5
       9/19/2018       George Chiala Farms                    70086      Org Garlic Puree          FG30057-8187BB01 Retain #15      Accepted                                        Deibel        As Purchased       100             18            100             17        100         <10
       9/17/2018       Tradin Organic                        5304052     Org LA Apple Puree                   10049583              Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10
       9/17/2018       Townsend Farms                         70030      Org Blueberry Puree                   T090618              Accepted                                        Deibel        As Purchased       100             20            100            <10        100         <10
       9/17/2018       George Chiala Farms                    70086      Org Garlic Puree           FG30057-8187BB01 Retain#14      Accepted                                        Deibel        As Purchased       100             19            100             19        100         <10
       9/12/2018       Townsend Farms                         12900      Org Raspberry Puree                   T083118              Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         11
       9/12/2018       Bolt House                            5314134     Org Carrot Puree                   BJ218JUL27A             Accepted                                        Deibel        As Purchased       100            <10            100             16        100         <10
       9/12/2018       Diana Food Equador S.A.                 8500      Org Banana Puree                       82212               Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10
       9/10/2018       Byrne Hollow Farm                     5301076     Org Whole Milk Yogurt                10/27/18              Accepted                                        Deibel                           N/A            N/A            N/A            N/A        N/A         N/A
       9/10/2018       Lamb Weston - Paterson                 49800      IQF Org Green Peas            PO #A100996, A100997         Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10
       9/10/2018       Townsend Farms                         70030      Org Blueberry Puree                T082818 USA             Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10
       9/10/2018       Fruitrade International Inc.          5304164     Org Prune Puree                     C82330101              Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10
        9/5/2018       Townsend Farms                         70030      Org Blueberry Puree               T082318A USA             Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10
        9/5/2018       George Chiala Farms                    70096      Org Ginger Puree               FG30204-8101BB03            Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10
        9/5/2018       Yamco, LLC                            5314163     Org Sweet Potato Puree             S1-18209ORT             Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10
        9/5/2018       Grimmway Frozen Foods                 5314238     Org Rutabaga Puree               M10837A3B99A              Accepted                                        Deibel        As Purchased       100             11            100            <10        100         <10
       8/30/2018       Tradin Organic                         70340      Org Orange Juice Conc               6JA17170A              Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10
       8/29/2018       Pacific Coast Fruit Products Ltd.     5304062     Org Cranberry Puree                    081218              Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         48
       8/29/2018       Del Mar Food Products Corp.            13600      Org Strawberry Puree               7813-180818             Accepted                                        Deibel        As Purchased       100            <10            100             15        100         <10
       8/28/2018       Byrne Hollow Farm                     5301076     Org Whole Milk Yogurt                13OCT18               Accepted                                        Deibel                           N/A            N/A            N/A            N/A        N/A         N/A
       8/28/2018       Starwest Botanicals                     1270      Org Basil Leaf Powder                90826-53              Rejected                                        Deibel        As Purchased       100            130            100             27        100         391
       8/23/2018       P&H Millling                           471152     Org Soft Wheat White Flour             821011              Accepted                                   Eurofins/Covance   As Purchased       100            <10            100             22        100         <10
       8/23/2018       Townsend Farms                         70030      Org Blueberry Puree               T081018A USA             Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10
       8/23/2018       Grimmway Farms                         49400      Org Diced Carrots 3/8"          82061,2,3,5,6,7,8 J        Accepted                                        Deibel        As Purchased       100             12            100            <10        100         <10
       8/23/2018       P&H Millling                           471152     Org Soft Wheat White Flour             821811              Accepted                                   Eurofins/Covance   As Purchased       100             11            100             17        100         <10
       8/21/2018       Natural Dairy Products                 Z01004     Org Heavy Cream                      081318-7              Accepted                                        Deibel                           N/A            N/A            N/A            N/A        N/A         N/A
       8/21/2018       Grain Millers                          57400      Org Oat Flour                        180814A               Accepted                                   Eurofins/Covance   As Purchased       100            <10            100            13.2       100          5
       8/21/2018       Grain Millers                          57400      Org Oat Flour                        180813A               Accepted                                   Eurofins/Covance   As Purchased       100            <10            100             15        100          5
       8/21/2018       Grain Millers                          57400      Org Oat Flour                        180811A               Accepted                                   Eurofins/Covance   As Purchased       100            <10            100            18.7       100          5
       8/21/2018       Townsend Farms                         70030      Org Blueberry Puree               T072018A USA             Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10
       8/21/2018       Townsend Farms                         70030      Org Blueberry Puree               T072218A USA             Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10
       8/17/2018       Olam SVI                               70232      Org Diced Tomatoes                 LD18072120              Accepted                                        Deibel        As Purchased       100            <10            100             11        100         <10
       8/17/2018       Olam SVI                               70232      Org Diced Tomatoes                 LD18072118              Accepted                                        Deibel        As Purchased       100            <10            100             12        100         <10
       8/17/2018       Townsend Farms                         12900      Org Raspberry Puree                   T053018              Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10
       8/17/2018       Fruitrade International Inc.          5304164     Org Prune Puree                     C82110101              Accepted                                        Deibel        As Purchased       100             17            100            <10        100         <10
       8/17/2018       Townsend Farms                         70030      Org Blueberry Puree            T080918A Argentina          Accepted                                        Deibel        As Purchased       100             14            100            <10        100         <10
       8/17/2018       Townsend Farms                         70030      Org Blueberry Puree                 T080618A               Accepted                                        Deibel        As Purchased       100             12            100            <10        100         <10
       8/17/2018       Townsend Farms                         70030      Org Blueberry Puree                 T072118A               Accepted                                        Deibel        As Purchased       100             12            100            <10        100         <10
       8/17/2018       Olam SVI                               70232      Org Diced Tomatoes                 LD18071818              Obsolete                                        Deibel        As Purchased       100            <10            100            <10        100         <10
       8/16/2018       Daawat Foods/Nature Bio-Foods         5303133     Org Brown Rice Flour               B160007675              Accepted                                   Eurofins/Covance   As Purchased       100            86.2           100            18.1       100         18
       8/16/2018       Townsend Farms                         70030      Org Blueberry Puree                 T073118A               Accepted                                        Deibel        As Purchased       100             11            100            <10        100         <10
        8/7/2018       Export Packers                         16400      Org Pear Puree                       180926A               Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10
        8/7/2018       Export Packers                         16400      Org Pear Puree                       180938A               Accepted                                        Deibel        As Purchased       100            <10            100            <10        100         <10




Confidential Business Information                                                                                                             Data Pulled 11.26.2019                                                                                                                      Page 11 of 25

             Confidential Business Information                                                                                                                                                                                                                           Hain-000039
                                                                              Case Case
                                                                                   2:21-cv-01704
                                                                                        MDL No. 2997
                                                                                                 Document
                                                                                                     Document
                                                                                                          1-5 Filed
                                                                                                              86-3 03/29/21
                                                                                                                    Filed 04/07/21
                                                                                                                             Page 13
                                                                                                                                   Page
                                                                                                                                     of 27
                                                                                                                                         355
                                                                                                                                           PageID
                                                                                                                                             of 387#: 352
                                                                                                                                Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                          Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                           Spec Based                    Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date            Vendor Name              Item Number       Product Description            Lot Code                  Status               Comments on Status                   Lab                            Limit                                       Result      Limit
                                                                                                                                                                                                               On                            (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                             (ppb)                                        (ppb)      (ppb)
        8/7/2018       Export Packers                       16400      Org Pear Puree                       181280A                Accepted                                                  Deibel        As Purchased       100            <10            100            <10        100         <10
        8/7/2018       Export Packers                       16400      Org Pear Puree                       181089A                Accepted                                                  Deibel        As Purchased       100            <10            100            <10        100         <10
        8/6/2018       LA Cross Milling Company             57400      Org Oat Flour             Lot 16 (2A072418-2B072418)        Accepted                                             Eurofins/Covance   As Purchased       100            <10            100            14.8       100          5
        8/1/2018       LA Cross Milling Company             57400      Org Oat Flour              Lot 17 2B072418 2C072418         Accepted                                             Eurofins/Covance   As Purchased       100            <10            100            13.8       100          5
       7/31/2018       Byrne Hollow Farm                   5301076     Org Whole Milk Yogurt                16SEP18                Accepted                                                  Deibel                           N/A            N/A            N/A            N/A        N/A         N/A
       7/31/2018       Grain Millers                        57400      Org Oat Flour                        180722A                Accepted                                             Eurofins/Covance   As Purchased       100            <10            100            22.7       100          5
       7/31/2018       Grimmway Farms                       45100      Org Diced Potatoes 3/8"             82003,4 J               Accepted                                                  Deibel        As Purchased       100            <10            100             28        100         <10
       7/31/2018       Banana Light                          8500      Org Banana Puree            BPA 2B/B1 180716/1/13           Accepted                                                  Deibel        As Purchased       100            <10            100            <10        100         <10
       7/31/2018       Fruitrade International Inc.        5304164     Org Prune Puree                    C81980101                Accepted                                                  Deibel        As Purchased       100            <10            100            <10        100         <10
       7/31/2018       Victor Packing                       472030     Org Raisin Paste                   255071018                Accepted                                                  Deibel        As Purchased       100             38            100            <10        100         11
       7/26/2018       Bolt House                          5314134     Org Carrot Puree                  BJ218JUN09A               Accepted                                                  Deibel        As Purchased       100             16            100             11        100         <10
       7/26/2018       Bolt House                          5314134     Org Carrot Puree                  BJ218JUN08A               Accepted                                                  Deibel        As Purchased       100             15            100             14        100         <10
       7/25/2018       Tree Top                               69       Org Apple Puree SS         300385- 181781535200 #49         Accepted                                                  Deibel        As Purchased       100            <10            100            <10        100         <10
       7/25/2018       Tree Top                               69       Org Apple Puree SS         300385- 181791535200 #8          Accepted                                                  Deibel        As Purchased       100            <10            100            <10        100         <10
       7/25/2018       Tree Top                               69       Org Apple Puree SS         300385- 181351525200 #1          Accepted                                                  Deibel        As Purchased       100             12            100            <10        100         <10
       7/25/2018       Tree Top                               69       Org Apple Puree SS         300385- 173401516300 #1          Accepted                                                  Deibel        As Purchased       100             11            100            <10        100         <10
       7/25/2018       Firebird Artisan Mills               57600      Org Brown Rice Flour                F18-00465               Rejected                                             Eurofins/Covance   As Purchased       100            322            100            11.3       100          5
       7/24/2018       Arrowhead Mills                     5303040     Org Spelt Flour                      12JUL19                Accepted                                             Eurofins/Covance   As Purchased       100            <10            100            21.3       100          5
       7/24/2018       Grimmway Farms                       45100      Org Diced Potatoes 3/8"               81872J                Accepted                                                  Deibel        As Purchased       100            <10            100             14        100         <10
       7/24/2018       Yamco, LLC                          5314150     Org Pumpkin Puree                 S1- 18190 OPT             Accepted                                                  Deibel        As Purchased       100            <10            100            <10        100         <10
       7/24/2018       Tree Top                               69       Org Apple Puree SS        300385- 173411516300 #157         Accepted                                                  Deibel        As Purchased       100             11            100            <10        100         <10
       7/23/2018       Grain Millers                        55300      Org Barley Flour                     180715A                Accepted                                             Eurofins/Covance   As Purchased       100            <10            100            12.2       100          5
       7/19/2018       Grimmway Farms                       45100      Org Diced Potatoes 3/8"         81862,3,4,5,6,7,8J          Accepted                                                  Deibel        As Purchased       100            <10            100             20        100         <10
       7/19/2018       Grimmway Farms                       45100      Org Diced Potatoes 3/8"           81921, 2, 3, 5 J          Accepted                                                  Deibel        As Purchased       100            <10            100             25        100         <10
       7/19/2018       Firebird Artisan Mills               56700      Org Garbanzo Bean Flour             F18-00439               Accepted                                             Eurofins/Covance   As Purchased       100            25.4           100              5        100          5
       7/17/2018       Grain Millers                        57400      Org Oat Flour                        180709A                Accepted                                             Eurofins/Covance   As Purchased       100            <10            100            10.8       100          5
       7/17/2018       Grain Millers                        57400      Org Oat Flour                        180710A                Accepted                                             Eurofins/Covance   As Purchased       100            25.3           100            10.7       100          5
       7/17/2018       Grain Millers                       5303011     Org Oat Fiber                        180703A                Accepted                                             Eurofins/Covance   As Purchased       100            17.5           100            10.8       100          5
       7/13/2018       Grimmway Farms                       45100      Org Diced Potatoes 3/8"         81801,2,3,4,5,6,7J          Accepted                                                  Deibel        As Purchased       100            <10            100            <10        100         <10
       7/11/2018       Grimmway Farms                       49200      Org Carrot Puree                 M11208B4B11C               Accepted                                                  Deibel        As Purchased       100            <10            100            <10        100         <10
                                                                                                                                                        Calculated Levels on consumed
       7/10/2018       Fresno Cooperative Raisin Growers, Inc. 23300   Org Whole Raisins                   16-7096                 Accepted                          basis                    Deibel       As consumed
                                                                                                                                                                                                                              100            200            100          <100        100          <100
        7/9/2018       LA Cross Milling Company                57400   Org Oat Flour              Lot 15 (2C062518, 2A062618)      Accepted                                             Eurofins/Covance   As consumed        100            <10            100           13         100          4.99
        7/9/2018       LA Cross Milling Company                57400   Org Oat Flour              Lot 14 (2B062518, 2C062518)      Accepted                                             Eurofins/Covance   As consumed        100            <10            100          10.8        100          8.88
        7/5/2018       Grimmway Farms                          45100   Org Diced Potatoes 3/8"             81761,2,3,4 J           Accepted                                                  Deibel        As consumed        100            <10            100           13         100          <10
        7/2/2018       SVZ                                   5314072   Org Butternut Squash Puree          1000285326              Accepted                                                  Deibel        As consumed        100            <10            100          <10         100           28
        7/2/2018       Townsend Farms                          70030   Org Blueberry Puree                T062618A USA             Accepted                                                  Deibel        As consumed        100            <10            100          <10         100          <10
        7/2/2018       Abre Farms                            5314239   Org Green Bean Puree                  266-17                Accepted                                                  Deibel        As consumed        100            <10            100          <10         100          <10
       6/29/2018       P&H Millling                           471152   Org Soft White Wheat Flour            816911                Accepted                                             Eurofins/Covance   As consumed        100            <10            100           17         100          <10
                                                                                                                                                        Calculated Levels on consumed
       6/25/2018       LA Cross Milling Company             57400      Org Oat Flour       LOT 13 2C061418,2B061418,2B060918,2AAccepted                              basis              Eurofins/Covance   As consumed
                                                                                                                                                                                                                              100            <10            100           102        100            5
       6/25/2018       Grain Millers                        57400      Org Oat Flour                      180602A-2                Accepted                                             Eurofins/Covance   As consumed        100            <10            100          12.4        100           5
       6/25/2018       Grain Millers                        57400      Org Oat Flour                       180613A                 Accepted                                             Eurofins/Covance   As consumed        100            <10            100          12.6        100           5
       6/25/2018       Grain Millers                        57400      Org Oat Flour                       180616A                 Accepted                                             Eurofins/Covance   As consumed        100            <10            100          13.7        100           5
       6/22/2018       Byrne Hollow Farm                   5301076     Org Whole Milk Yogurt               21AUG18                 Accepted                                                  Deibel                           N/A            N/A            N/A          N/A         N/A          N/A
       6/22/2018       Grain Millers                        57400      Org Oat Flour                       180611A                 Accepted                                             Eurofins/Covance   As consumed        100            <10            100          11.9        100           5
       6/22/2018       Grain Millers                        57400      Org Oat Flour                       180612A                 Accepted                                             Eurofins/Covance   As consumed        100            <10            100          11.9        100           5
       6/20/2018       Fruitrade International Inc.        5304164     Org Prune Puree                    C81500101                Accepted                                                  Deibel        As consumed        100            <10            100          <10         100          <10
       6/20/2018       Fruitrade International Inc.        5304164     Org Prune Puree                    C81430101                Accepted                                                  Deibel        As consumed        100            <10            100          <10         100          <10




Confidential Business Information                                                                                                            Data Pulled 11.26.2019                                                                                                                                Page 12 of 25

             Confidential Business Information                                                                                                                                                                                                                                    Hain-000040
                                                                             Case Case
                                                                                  2:21-cv-01704
                                                                                       MDL No. 2997
                                                                                                Document
                                                                                                    Document
                                                                                                         1-5 Filed
                                                                                                             86-3 03/29/21
                                                                                                                   Filed 04/07/21
                                                                                                                            Page 14
                                                                                                                                  Page
                                                                                                                                    of 27
                                                                                                                                        356
                                                                                                                                          PageID
                                                                                                                                            of 387#: 353
                                                                                                                             Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                      Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                        Spec Based                   Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date             Vendor Name           Item Number        Product Description          Lot Code                  Status               Comments on Status                   Lab                           Limit                                       Result      Limit
                                                                                                                                                                                                            On                           (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                         (ppb)                                        (ppb)      (ppb)
       6/18/2018       Townsend Farms                     12900      Org Raspberry Puree               T022318                  Accepted                                                  Deibel        As consumed       100            <10            100             22        100         11
       6/18/2018       ITI Tropicals                       8500      Org Banana Puree              2A18PASE103MC                Accepted                                                  Deibel        As consumed       100            <10            100            <10        100         <10
       6/18/2018       Townsend Farms                     12900      Org Raspberry Puree               T111417                  Accepted                                                  Deibel        As consumed       100            <10            100            <10        100         <10
       6/18/2018       Townsend Farms                     12900      Org Raspberry Puree               T011018                  Accepted                                                  Deibel        As consumed       100            <10            100            <10        100         <10
       6/15/2018       Firebird Artisan Mills             57200      Org Green Lentil Flour           F18-00378                 Accepted                                                  Deibel        As consumed       100            19             100            <10        100         <10
                                                                                                                                                     Calculated Levels on consumed
       6/13/2018       Grain Millers                     5308029     Org Brown Flax Milled                  180702F             Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100             15            100           121        100           14
       6/13/2018       Townsend Farms                     70030      Org Blueberry Puree                T021218 Chile           Accepted                                                  Deibel        As consumed       100            <10            100          <10         100          <10
       6/13/2018       SVZ                               5314072     Org Butternut Squash Puree           1000283898            Accepted                                                  Deibel        As consumed       100            <10            100          <10         100          <10
       6/13/2018       Townsend Farms                     70030      Org Blueberry Puree             T053018 Argentina          Accepted                                                  Deibel        As consumed       100             17            100          <10         100          <10
       6/13/2018       Townsend Farms                     70030      Org Blueberry Puree                T021318 Chile           Accepted                                                  Deibel        As consumed       100             11            100          <10         100          <10
       6/12/2018       Grain Millers                      55300      Org Barley Flour                       180530A             Accepted                                             Eurofins/Covance   As consumed       100            <10            100          17.6        100            5
       6/12/2018       LA Cross Milling Company           57400      Org Oat Flour                  2B053118 2C053118           Accepted                                             Eurofins/Covance   As consumed       100            <10            100            5         100          14.3
       6/11/2018       Grain Millers                      57400      Org Oat Flour                          180602A             Accepted                                             Eurofins/Covance   As consumed       100            <10            100          12.4        100            5
        6/8/2018       LA Cross Milling Company           55300      Org Barley Flour                 A060118 C060118           Accepted                                             Eurofins/Covance   As consumed       100            <10            100            5         100          5.79
        6/7/2018       Townsend Farms                     70030      Org Blueberry Puree            T052918A Argentina          Accepted                                                  Deibel        As consumed       100            <10            100          <10         100          <10
        6/7/2018       Bolt House                        5314134     Org Carrot Puree                   BJ218MAY16A             Accepted                                                  Deibel        As consumed       100            <10            100          <10         100          <10
        6/7/2018       Yamco, LLC                        5314163     Org Sweet Potato Puree          SI-18144ORT Ham's          Accepted                                                  Deibel        As consumed       100            <10            100          <10         100          <10
        6/7/2018       Bolt House                        5314134     Org Carrot Puree                   BJ318MAY05A             Accepted                                                  Deibel        As consumed       100             14            100           15         100          <10
        6/7/2018       Axiom Foods                       5303131     Oryzolait                            RM10718-O             Rejected                                                  Deibel        As consumed       100            406            100           17         100          <10
        6/5/2018       Grimmway Farms                     49400      Org Diced Carrots 3/8"         8141 1,2,3,4,5,6,7,8 J      Accepted                                                  Deibel        As consumed       100             14            100          <10         100          <10
        6/1/2018       World Foods and Flavors              69       Org Apple Puree SS                PMZECO181017             Accepted                                                  Deibel        As consumed       100            <10            100          <10         100          <10
       5/31/2018       Yamco, LLC                        5314163     Sweet Potatoes for Puree Tommy Grantham S1-18120ORT        Accepted                                                  Deibel        As consumed       100            <10            100          <10         100           17
       5/30/2018       Eco Holding                       5304037     Org HA Apple Puree                    9L2 18116            Accepted                                                  Deibel        As consumed       100             13            100          <10         100          <10
       5/30/2018       Eco Holding                       5304037     Org HA Apple Puree                    6L2 18115            Accepted                                                  Deibel        As consumed       100             11            100          <10         100          <10
       5/25/2018       LA Cross Milling Company           57400      Org Oat Flour              LOT 10 2A051618, 2B051618       Accepted                                             Eurofins/Covance   As consumed       100            <10            100          9.72        100            5
       5/25/2018       LA Cross Milling Company           57400      Org Oat Flour              LOT 11 2B051618, 2C051618       Accepted                                             Eurofins/Covance   As consumed       100            <10            100          10.1        100            5
       5/25/2018       Grain Millers                      57400      Org Oat Flour                          180515A             Accepted                                             Eurofins/Covance   As consumed       100            <10            100          11.6        100          5.6
       5/25/2018       Bolt House                        5314134     Org Carrot Puree                   BJ218MAY04A             Accepted                                                  Deibel        As consumed       100            <10            100          <10         100           22
       5/25/2018       Bolt House                        5314134     Org Carrot Puree                   BJ118APR27A             Accepted                                                  Deibel        As consumed       100            <10            100           23         100          <10
       5/24/2018       LA Cross Milling Company           57400      Org Oat Flour                9 (2A051118, 2B051118)        Accepted                                             Eurofins/Covance   As consumed       100            <10            100          7.25        100            5
       5/24/2018       LA Cross Milling Company           57400      Org Oat Flour                8 (2C051018, 2A051118)        Accepted                                             Eurofins/Covance   As consumed       100            <10            100          9.24        100            5
       5/24/2018       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour                B160007674             Accepted                                             Eurofins/Covance   As consumed       100            84.7           100          17.1        100          11.1
       5/23/2018       Tradin Organic                    5314236     Org Parsnip Puree             BUS193488_23615554           Accepted                                                  Deibel        As consumed       100            <10            100          <10         100          <10
       5/17/2018       Byrne Hollow Farm                 5301076     Org Whole Milk Yogurt                  16JUL18             Accepted                                                  Deibel                          N/A            N/A            N/A          N/A         N/A          N/A
       5/17/2018       Stahlbush Island Farms            5304064     Org Pumpkin Puree           PG 13 B3 30LB 17 334 581       Accepted                                                  Deibel        As consumed       100            <10            100          <10         100          <10
       5/17/2018       LA Cross Milling Company           55300      Org Barley Flour                        050318             Accepted                                             Eurofins/Covance   As consumed       100            9.49           100            5         100            5
       5/15/2018       Grimmway Farms                     49400      Org Diced Carrots 3/8"              8122,4,5,6,7B          Accepted                                                  Deibel        As consumed       100            <10            100           37         100          <10
       5/15/2018       Grain Millers                      57400      Org Oat Flour                          180507A             Accepted                                             Eurofins/Covance   As consumed       100            9.7            100          13.5        100          4.99
       5/11/2018       Grimmway Farms                     49400      Org Diced Carrots 3/8"           8121,3,4,5,6,7,8B         Accepted                                                  Deibel        As consumed       100            <10            100          <10         100          <10
       5/11/2018       Grain Millers                     5308029     Org Brown Flax Milled                  180426F             Rejected                                                  Deibel        As consumed       100             16            100          217         100          <10
       5/10/2018       Cebroo Frozen Foods               5314166     IQF Org Chopped Broccoli        Lot 8114/ Field #75        Accepted                                                  Deibel        As consumed       100            <10            100           12         100          <10
        5/8/2018       Harvest Foods                      45600      Org IQF Spinach                   031277-180302            Accepted                                                  Deibel        As consumed       100             32            100          <10         100           11
        5/8/2018       Grain Millers                      57400      Org Oat Flour                          180428A             Accepted                                             Eurofins/Covance   As consumed       100            13.2           100          13.9        100            5
        5/8/2018       Grain Millers                      57400      Org Oat Flour                          180427A             Accepted                                             Eurofins/Covance   As consumed       100            9.37           100          13.1        100            5
        5/7/2018       Firebird Artisan Mills             56700      Org Garbanzo Bean Flour               F18.00295            Accepted                                             Eurofins/Covance   As consumed       100             14            100          <10         100          <10
        5/7/2018       Eco Holding                       5304052     Org LA Apple Puree                    1L2 18103            Accepted                                                  Deibel        As consumed       100             14            100          <10         100          <10
        5/4/2018       Grain Millers                      55300      Org Barley Flour                       180326A             Accepted                                             Eurofins/Covance   As consumed       100            <10            100          19.8        100            5
        5/4/2018       Grain Millers                      57400      Org Oat Flour                          180424A             Accepted                                             Eurofins/Covance   As consumed       100            23.2           100          17.5        100            5



Confidential Business Information                                                                                                         Data Pulled 11.26.2019                                                                                                                               Page 13 of 25

             Confidential Business Information                                                                                                                                                                                                                                Hain-000041
                                                                            Case Case
                                                                                 2:21-cv-01704
                                                                                      MDL No. 2997
                                                                                               Document
                                                                                                   Document
                                                                                                        1-5 Filed
                                                                                                            86-3 03/29/21
                                                                                                                  Filed 04/07/21
                                                                                                                           Page 15
                                                                                                                                 Page
                                                                                                                                   of 27
                                                                                                                                       357
                                                                                                                                         PageID
                                                                                                                                           of 387#: 354
                                                                                                                             Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                            Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                              Spec Based                   Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date           Vendor Name             Item Number       Product Description            Lot Code                 Status               Comments on Status         Lab                           Limit                                       Result      Limit
                                                                                                                                                                                                  On                           (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                               (ppb)                                        (ppb)      (ppb)
        5/3/2018       Grimmway Farms                    5314203     Org Red Beet Puree                 M12797A2B82C             Accepted                                       Deibel        As consumed       100             <10           100            <10        100          <10
        5/3/2018       Victor Packing                     472030     Org Raisin Paste                       255041918            Accepted                                       Deibel        As consumed       100             40            100            <10        100          17
        5/3/2018       Townsend Farms                     70030      Org Blueberry Puree                    T042618B             Accepted                                       Deibel        As consumed       100             18            100            <10        100          32
        5/3/2018       Townsend Farms                     70030      Org Blueberry Puree                    T042618A             Accepted                                       Deibel        As consumed       100             16            100            <10        100          <10
        5/3/2018       Olam SVI                           463134     Org Tomato Paste                      1200288981            Accepted                                       Deibel        As consumed       100             12            100             95        100          <10
        5/2/2018       P&H Millling                       471152     Org Soft Wheat White Flour               809311             Accepted                                  Eurofins/Covance   As consumed       100             43            100             12        100          <10
        5/1/2018       Olam SVI                           463134     Org Tomato Paste                      1200288873            Accepted                                       Deibel        As consumed       100             <10           100             85        100          <10
        5/1/2018       Olam SVI                           463134     Org Tomato Paste                      1200288322            Accepted                                       Deibel        As consumed       100             <10           100             92        100          <10
        5/1/2018       SVZ                               5304135     Org Apricot Puree                     1000270603            Accepted                                       Deibel        As consumed       100             <10           100            <10        100          <10
        5/1/2018       Townsend Farms                     70030      Org Blueberry Puree                     T042518             Accepted                                       Deibel        As consumed       100             <10           100            <10        100          <10
        5/1/2018       Philadelphia Macaroni Company      61900      Org Pasta Rings                     062-04-041918           Accepted                                  Eurofins/Covance   As consumed       100             18            100             52        100          <10
        5/1/2018       Philadelphia Macaroni Company      61900      Org Pasta Rings                     062-04-041818           Accepted                                  Eurofins/Covance   As consumed       100             16            100             51        100          <10
        5/1/2018       LA Cross Milling Company           57400      Org Oat Flour               LOT 6 (2C041818, 2A041918)      Accepted                                  Eurofins/Covance   As consumed       100            11.4           100            9.71       100           5
        5/1/2018       Townsend Farms                     70030      Org Blueberry Puree                     T041918             Accepted                                       Deibel        As consumed       100             11            100            <10        100          <10
        5/1/2018       LA Cross Milling Company           57400      Org Oat Flour               LOT 7 (2B041818, 2A041918)      Accepted                                  Eurofins/Covance   As consumed       100            9.64           100            7.3        100           5
        5/1/2018       Grain Millers                      55300      Org Barley Flour                        180422A             Accepted                                  Eurofins/Covance   As consumed       100            9.63           100            13.3       100           5
        5/1/2018       LA Cross Milling Company           57400      Org Oat Flour          Lot 5 (2C041418, 2A041518, 2B041818) Accepted                                  Eurofins/Covance   As consumed       100            9.51           100            9.51       100           5
        5/1/2018       Grain Millers                      57400      Org Oat Flour                           180423A             Accepted                                  Eurofins/Covance   As consumed       100            9.23           100            18.9       100           5
       4/26/2018       Grain Millers                      57400      Org Oat Flour                           180412A             Accepted                                  Eurofins/Covance   As consumed       100            9.22           100            13.5       100         4.99
       4/24/2018       Bolt House                        5314134     Org Carrot Puree                     BJ218APR11A            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/24/2018       Bolt House                        5314134     Org Carrot Puree                     BJ218APR09A            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/24/2018       Bolt House                        5314134     Org Carrot Puree                     BJ318APR10A            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/24/2018       Dickinson Frozen Foods             45100      Org Diced Potatoes 3/8"             L1018-20 Eagle          Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/23/2018       Giorgio Foods Inc.                 70150      Org Mushroom Diced IQF          Item 6284; Lot# 18103       Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/23/2018       Yamco, LLC                        5314163     Org Sweet Potato Puree
                                                                                       SI-18093 ORT Tommy Grantham; Grower: BurchAccepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/23/2018       LA Cross Milling Company           57400      Org Oat Flour                           4 041218            Accepted                                  Eurofins/Covance   As consumed       100            18.7           100            8.95       100         4.99
       4/20/2018       Fruitrade International Inc.      5304164     Org Prune Puree                       C80990101             Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/19/2018       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour                  B160007673            Accepted                                  Eurofins/Covance   As consumed       100            81.3           100            26.5       100         79.2
       4/18/2018       Byrne Hollow Farm                 5301076     Org Whole Milk Yogurt                   18JUN18             Accepted                                       Deibel                          N/A            N/A            N/A            N/A        N/A         N/A
       4/18/2018       Eco Holding                          69       Org Apple Puree SS                      2L118056            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Eco Holding                          69       Org Apple Puree SS                      4L118057            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Eco Holding                       5304037     Org HA Apple Puree                    36L2 18096            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Eco Holding                       5304037     Org HA Apple Puree                    35L2 18095            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Eco Holding                       5304052     Org LA Apple Puree                      1L218071            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Eco Holding                       5304052     Org LA Apple Puree                      3L218078            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Eco Holding                       5304052     Org LA Apple Puree                      5L218079            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Eco Holding                       5304052     Org LA Apple Puree                      6L218079            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Eco Holding                       5304052     Org LA Apple Puree                      9L218083            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Eco Holding                       5304052     Org LA Apple Puree                     10L218084            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Eco Holding                       5304052     Org LA Apple Puree                     12L218085            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Eco Holding                       5304052     Org LA Apple Puree                     13L218085            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Eco Holding                       5304052     Org LA Apple Puree                     17L218085            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Eco Holding                       5304052     Org LA Apple Puree                     18L218086            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Eco Holding                       5304052     Org LA Apple Puree                     21L218086            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       Philadelphia Macaroni Company      62000      Org Pasta Stars                       04/10/2018            Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       P&H Millling                       471152     Org Soft Wheat White Flour               809511             Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100
       4/18/2018       LA Cross Milling Company           57400      Org Oat Flour                           3 040918            Accepted                                  Eurofins/Covance   As consumed       100            9.48           100            12.2       100         4.99
       4/16/2018       Arrowhead Mills                   5303040     Org Spelt Flour                       05APR19A1             Accepted                                       Deibel        As consumed       100            <100           100           <100        100         <100




Confidential Business Information                                                                                                         Data Pulled 11.26.2019                                                                                                                     Page 14 of 25

             Confidential Business Information                                                                                                                                                                                                                      Hain-000042
                                                                               Case Case
                                                                                    2:21-cv-01704
                                                                                         MDL No. 2997
                                                                                                  Document
                                                                                                      Document
                                                                                                           1-5 Filed
                                                                                                               86-3 03/29/21
                                                                                                                     Filed 04/07/21
                                                                                                                              Page 16
                                                                                                                                    Page
                                                                                                                                      of 27
                                                                                                                                          358
                                                                                                                                            PageID
                                                                                                                                              of 387#: 355
                                                                                                                                  Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                          Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                            Spec Based                   Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date            Vendor Name               Item Number       Product Description            Lot Code                   Status               Comments on Status                  Lab                           Limit                                       Result      Limit
                                                                                                                                                                                                                On                           (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                             (ppb)                                        (ppb)      (ppb)
       4/16/2018       Grain Millers                         57400      Org Oat Flour                       180407A                  Accepted                                            Eurofins/Covance   As consumed       100            9.96           100            13.6       100         4.99
       4/16/2018       Grain Millers                         57400      Org Oat Flour                       180405A                  Accepted                                            Eurofins/Covance   As consumed       100            9.87           100            16.8       100         4.99
       4/13/2018       Grain Millers                         57400      Org Oat Flour                       180403A                  Accepted                                            Eurofins/Covance   As consumed       100            9.52           100            14.9       100         4.99
       4/12/2018       Avena Foods                           57400      Org Oat Flour                        18085                   Accepted                                            Eurofins/Covance   As consumed       100            9.79           100            9.87       100         4.99
       4/10/2018       SVZ                                  5314072     Org Butternut Squash Puree       1000283691                  Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
        4/4/2018       Fruitrade International Inc.         5304164     Org Prune Puree                   C80790101                  Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/30/2018       Harvest Foods                         38900      Org Diced Onions                    173B337                  Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/30/2018       Firebird Artisan Mills               5303042     Org Quinoa Flour                  F18-00208                  Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/30/2018       Healthy Food Ingredients             5314070     Org Red Lentils                    17CB2280                  Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/27/2018       Firebird Artisan Mills               5303042     Org Quinoa Flour                  F18-00133                  Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/27/2018       Brothers International Food Corp     5304196     Org Yellow Papaya Puree XL YPP B08I Grower: Excel Foods      Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/26/2018       Tradin Organic                       5314237     Org Pea Puree              2574012, 2576003, 2576646         Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/26/2018       Tradin Organic                       5314237     Org Pea Puree                       2571889                  Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/26/2018       SVZ                                   16300      Org Peach Puree                  1000277885                  Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/26/2018       Grain Millers                         57400      Org Oat Flour                       180312A                  Accepted                                            Eurofins/Covance   As consumed       100            9.75           100            5.49       100         11.6
       3/22/2018       Grain Millers                         471103     Org 70 Oat Flour                    180315A                  Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/22/2018       Eco Holding                          5304052     Org LA Apple Puree                 1L1 18068                 Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/22/2018       Eco Holding                          5304052     Org LA Apple Puree                 4L1 18068                 Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/22/2018       Eco Holding                          5304052     Org LA Apple Puree                 5L1 18068                 Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/22/2018       Eco Holding                          5304054     Org Peach Puree                    2L1 18042                 Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/22/2018       Eco Holding                          5304054     Org Peach Puree                    6L1 18047                 Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/22/2018       Eco Holding                          5304054     Org Peach Puree                    7L1 18047                 Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/22/2018       Eco Holding                          5304054     Org Peach Puree                   10L1 18048                 Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/22/2018       Eco Holding                          5304054     Org Peach Puree                   11L1 18048                 Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
       3/22/2018       Eco Holding                           16400      Org Pear Puree                    20L1 18060                 Accepted                                                 Deibel        As consumed       100            <100           100           <100        100         <100
                                                                                                                                                          Rejection based on non-Heavy
       3/22/2018       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour              B160007579                 Rejected                   Metal related spec       Eurofins/Covance   As consumed
                                                                                                                                                                                                                              100            68.2           100          11.4        100          43.4
                                                                                                                                                          Rejection based on non-Heavy
       3/20/2018       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour              B160007672                 Rejected                   Metal related spec       Eurofins/Covance   As consumed
                                                                                                                                                                                                                              100            87.5           100           51         100          83.4
                                                                                                                                                          Rejection based on non-Heavy
       3/20/2018       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour              B160007671                 Rejected                   Metal related spec       Eurofins/Covance   As consumed
                                                                                                                                                                                                                              100            83.4           100          50.5        100          89.5
                                                                                                                                                          Rejection based on non-Heavy
       3/20/2018       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour              B160007640                 Rejected                   Metal related spec       Eurofins/Covance   As consumed
                                                                                                                                                                                                                              100            75.2           100          53.9        100          91.1
       3/19/2018       Grain Millers                         55300      Org Barley Flour                   180310A                   Accepted                                                 Deibel        As consumed       100            <100           100          <100        100          <100
       3/19/2018       Pacific Grains & Foods               5304119     Org Black Currant Puree           012318M                    Accepted                                                 Deibel        As consumed       100            <100           100          <100        100          <100
       3/19/2018       Townsend Farms                        70030      Org Blueberry Puree           T031218A Argentina             Accepted                                                 Deibel        As consumed       100            <100           100          <100        100          <100
       3/19/2018       Townsend Farms                        70030      Org Blueberry Puree             T031218A Chile               Accepted                                                 Deibel        As consumed       100            <100           100          <100        100          <100
       3/19/2018       Townsend Farms                        70030      Org Blueberry Puree           T031318A Argentina             Accepted                                                 Deibel        As consumed       100            <100           100          <100        100          <100
       3/19/2018       Firebird Artisan Mills                56700      Org Garbanzo Bean Flour           F18-00148                  Accepted                                                 Deibel        As consumed       100            <100           100          <100        100          <100
       3/19/2018       Firebird Artisan Mills                57200      Org Green Lentil Flour            F18-00167                  Accepted                                                 Deibel        As consumed       100            <100           100          <100        100          <100
       3/19/2018       Grain Millers                         57400      Org Oat Flour                      180306A                   Accepted                                                 Deibel        As consumed       100            <100           100          <100        100          <100
       3/19/2018       Grain Millers                         57400      Org Oat Flour                      180311A                   Accepted                                                 Deibel        As consumed       100            <100           100          <100        100          <100
       3/19/2018       P&H Millling                          471152     Org Soft White Wheat Flour          805011                   Accepted                                                 Deibel        As consumed       100            <100           100          <100        100          <100
       3/19/2018       Grain Millers                         471138     Org Whole Wheat Fine Flour         180307A                   Accepted                                                 Deibel        As consumed       100            <100           100          <100        100          <100
       3/16/2018       Ciranda                              5309006     Org Coconut Oil                    R17-334                   Accepted                                                 Deibel                          N/A            N/A            N/A          N/A         N/A          N/A
       3/16/2018       Springfield Creamery                  89700      Org Whole Milk Yogurt              5-4-2018                  Accepted                                                 Deibel                          N/A            N/A            N/A          N/A         N/A          N/A
                                                                                                                                                          Rejection based on non-Heavy
       3/15/2018       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour              B160007639                 Rejected                   Metal related spec       Eurofins/Covance   As consumed
                                                                                                                                                                                                                              100            83.8           100          14.5        100          63.5
                                                                                                                                                          Rejection based on non-Heavy
       3/15/2018       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour              B160007638                 Rejected                   Metal related spec       Eurofins/Covance   As consumed
                                                                                                                                                                                                                              100            83.4           100          14.8        100          65.8
        3/9/2018       Firebird Artisan Mills                57600      Org Brown Rice Flour               F18-00123                 Accepted                                            Eurofins/Covance   As consumed       100            <100           100          <100        100          <100




Confidential Business Information                                                                                                              Data Pulled 11.26.2019                                                                                                                              Page 15 of 25

             Confidential Business Information                                                                                                                                                                                                                                    Hain-000043
                                                                             Case Case
                                                                                  2:21-cv-01704
                                                                                       MDL No. 2997
                                                                                                Document
                                                                                                    Document
                                                                                                         1-5 Filed
                                                                                                             86-3 03/29/21
                                                                                                                   Filed 04/07/21
                                                                                                                            Page 17
                                                                                                                                  Page
                                                                                                                                    of 27
                                                                                                                                        359
                                                                                                                                          PageID
                                                                                                                                            of 387#: 356
                                                                                                                           Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                    Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                      Spec Based                   Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date             Vendor Name           Item Number        Product Description           Lot Code               Status               Comments on Status                   Lab                           Limit                                       Result      Limit
                                                                                                                                                                                                          On                           (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                       (ppb)                                        (ppb)      (ppb)
        3/9/2018       LA Cross Milling Company           57400      Org Oat Flour                     UW00653                Rejected                                                  Deibel        As consumed       100            <100           100           <100        100          160
        3/9/2018       LA Cross Milling Company           57400      Org Oat Flour                     UW00654                Rejected                                                  Deibel        As consumed       100            <100           100           <100        100          190
        3/6/2018       Del Mar Food Products Corp.        13600      Org Strawberry Puree             7811-170908             Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
        3/6/2018       Yamco, LLC                        5314163     Org Sweet Potato Puree            18045ORT               Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
        3/5/2018       Townsend Farms                     70030      Org Blueberry Puree                T021918               Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
        3/5/2018       Grimmway Farms                     49400      Org Diced Carrots 3/8"        8012,1,2,3,4,5,6,7,8J      Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
        3/2/2018       Grain Millers                      57400      Org Oat Flour                      180222A               Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
        3/2/2018       Grain Millers                      57400      Org Oat Flour                      180224A               Rejected                                                  Deibel        As consumed       100            <100           100           <100        100          190
       2/28/2018       Grain Millers                     5308029     Org Brown Flax Milled              171222F               Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/28/2018       Grimmway Farms                     49200      Org Carrot Puree                M10388C4B11C             Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/28/2018       Grimmway Farms                     49400      Org Diced Carrots 3/8"           80455,6,7,8J            Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/28/2018       Avena Foods                        57400      Org Oat Flour                        18017               Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/28/2018       Grimmway Farms                    5314236     Org Parsnip Puree               M10088A1B12C             Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/28/2018       Townsend Farms                     12900      Org Raspberry Puree                T011118               Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/28/2018       Townsend Farms                     12900      Org Raspberry Puree                T011518               Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/28/2018       Townsend Farms                     12900      Org Raspberry Puree                T011218               Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/28/2018       Yamco, LLC                        5314163     Org Sweet Potato Puree            18048ORT               Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/26/2018       Townsend Farms                     70030      Org Blueberry Puree                T022018               Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/26/2018       Grain Millers                      57400      Org Oat Flour                      180218A               Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/23/2018       SVZ                               5304135     Org Apricot Puree                1000268121              Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/23/2018       Grain Millers                      55300      Org Barley Flour                   180213A               Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/20/2018       Yamco, LLC                        5314072     Org Butternut Squash Puree        180150BT               Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/20/2018       Yamco, LLC                        5314072     Org Butternut Squash Puree        180090BT               Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/20/2018       Tradin Organic                     70340      Org Orange Juice Conc             6JA17119A              Accepted                                                  Deibel        As consumed       100            <100           100           <100        100         <100
       2/20/2018       Grain Millers                      57400      Org Oat Flour                      180211A               Rejected                                                  Deibel        As consumed       100            <100           100           <100        100          180
       2/20/2018       Grain Millers                      57400      Org Oat Flour                      180212A               Rejected                                                  Deibel        As consumed       100            <100           100           <100        100          190
       2/12/2018       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour             B160007342              Accepted                                             Eurofins/Covance   As consumed       100            93.9           100            21.2       100         51.7
       2/12/2018       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour             B160007417              Accepted                                             Eurofins/Covance   As consumed       100            92.1           100            20.7       100         45.5
       2/12/2018       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour             B160007343              Accepted                                             Eurofins/Covance   As consumed       100            87.3           100            21.2       100          66
       2/12/2018       Grain Millers                      57400      Org Oat Flour                      180202A               Rejected                                                  Deibel        As consumed       100            <100           100           <100        100          160
       2/12/2018       Grain Millers                      57400      Org Oat Flour                      180204A               Rejected                                                  Deibel        As consumed       100            <100           100           <100        100          180
       2/12/2018       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour             B160007341              Rejected                                             Eurofins/Covance   As consumed       100            90.7           100            20.7       100          636
                                                                                                                                                   Calculated Levels on consumed
        2/8/2018       California Dried Fruit Inc.       5304145     Org Raisin Butter Dried       C17-355-12012017-1         Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                        100            <100           100          <100        100          130
                                                                                                                                                   Calculated Levels on consumed
        2/8/2018       Victor Packing                     472030     Org Raisin Paste                  255121917              Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                        100            <100           100          <100        100          150
        2/7/2018       Yamco, LLC                        5314163     Org Sweet Potato Puree           S1-180220RT             Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
        2/6/2018       Townsend Farms                     70030      Org Blueberry Puree                T013118               Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
        2/5/2018       Townsend Farms                     70030      Org Blueberry Puree                T012618               Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
        2/5/2018       Townsend Farms                     70030      Org Blueberry Puree                T012918               Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
        2/5/2018       Townsend Farms                     70030      Org Blueberry Puree                T013018               Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
        2/5/2018       Philadelphia Macaroni             5303125     Org Elmo Pasta 7% Egg White       01/28/2018             Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
        2/2/2018       Banana Light                        8500      Org Banana Puree                 180124/1/13             Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       1/31/2018       Townsend Farms                     70030      Org Blueberry Puree                T012518               Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       1/31/2018       Townsend Farms                     12900      Org Raspberry Puree                T011518               Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
                                                                                                                                                   Rejection based on non-Heavy
       1/31/2018       Townsend Farms                     70030      Org Blueberry Puree                 T012518              Rejected                   Metal related spec             Deibel        As consumed
                                                                                                                                                                                                                        100            <100           100          <100        100          <100
       1/30/2018       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour             B160007235              Accepted                                             Eurofins/Covance   As consumed       100            66.3           100           28         100          23.1
       1/29/2018       Banana Light                      5304146     Org Kent Mango Puree             180112/1/21             Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       1/29/2018       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour             B160007166              Accepted                                             Eurofins/Covance   As consumed       100             74            100           30         100          25.1



Confidential Business Information                                                                                                       Data Pulled 11.26.2019                                                                                                                               Page 16 of 25

             Confidential Business Information                                                                                                                                                                                                                              Hain-000044
                                                                                Case Case
                                                                                     2:21-cv-01704
                                                                                          MDL No. 2997
                                                                                                   Document
                                                                                                       Document
                                                                                                            1-5 Filed
                                                                                                                86-3 03/29/21
                                                                                                                      Filed 04/07/21
                                                                                                                               Page 18
                                                                                                                                     Page
                                                                                                                                       of 27
                                                                                                                                           360
                                                                                                                                             PageID
                                                                                                                                               of 387#: 357
                                                                                                                             Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                      Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                        Spec Based                   Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date            Vendor Name               Item Number        Product Description            Lot Code             Status               Comments on Status                   Lab                           Limit                                       Result      Limit
                                                                                                                                                                                                            On                           (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                         (ppb)                                        (ppb)      (ppb)
                                                                                                                                                     Rejection based on non-Heavy
       1/29/2018       Springfield Creamery                 5301076     Org Whole Milk Yogurt              3-13-2018            Rejected                   Metal related spec             Deibel                          N/A            N/A            N/A           N/A        N/A          N/A
       1/29/2018       Grain Millers                         57400      Org Oat Flour                       180122A             Rejected                                                  Deibel        As consumed       100            <100           100          <100        100          120
       1/29/2018       Grain Millers                         57400      Org Oat Flour                       180123A             Rejected                                                  Deibel        As consumed       100            <100           100          <100        100          140
                                                                                                                                                     Calculated Levels on consumed
       1/24/2018       SVZ                                  5314150     Org Pumpkin Puree                 1000266258            Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100          <100        100          150
                                                                                                                                                     Calculated Levels on consumed
       1/24/2018       Grain Millers                        5303011     Org Oat Fiber                       180118A             Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100          <100        100          170
                                                                                                                                                     Calculated Levels on consumed
       1/24/2018       Townsend Farms                        70030      Org Blueberry Puree                 T011618             Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100          <100        100          190
       1/24/2018       Grimmway Farms                        49400      Org Diced Carrots 3/8"            73635,6,7,8J          Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       1/24/2018       Grimmway Farms                        49400      Org Diced Carrots 3/8"           73641,2,3,5,6,7J       Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
                                                                                                                                                     Calculated Levels on consumed
       1/23/2018       Jewel Date                            14300      Org Date Paste                      JE2857C1            Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100           220        100          170
       1/23/2018       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour              B160007178            Rejected                                             Eurofins/Covance   As consumed       100            63.6           100          31.2        100          194
                                                                                                                                                     Calculated Levels on consumed
       1/22/2018       Harvest Foods                        5314166     IQF Org Chopped Broccoli      080717702616-O-30291      Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100           250        100          110
                                                                                                                                                     Calculated Levels on consumed
       1/22/2018       Jewel Date                            14300      Org Date Paste                      JE2837C1            Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100           190        100          220
       1/22/2018       Townsend Farms                        70030      Org Blueberry Puree                 T011518             Rejected                                                  Deibel        As consumed       100            <100           100           260        100          190
                                                                                                                                                     Calculated Levels on consumed
       1/19/2018       Grain Millers                         55300      Org Barley Flour                    180114A             Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100           260        100          170
                                                                                                                                                     Calculated Levels on consumed
       1/19/2018       Grain Millers                        471138      Org Whole Wheat Fine Flour          180109A             Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100           160        100          250
                                                                                                                                                     Calculated Levels on consumed
       1/19/2018       Townsend Farms                        12900      Org Raspberry Puree                 T110217             Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100          <100        100          110
                                                                                                                                                     Calculated Levels on consumed
       1/19/2018       Townsend Farms                        12900      Org Raspberry Puree                 T112717             Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100          <100        100          140
                                                                                                                                                     Calculated Levels on consumed
       1/19/2018       Townsend Farms                        12900      Org Raspberry Puree                 T103017             Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100          <100        100          150
       1/19/2018       Townsend Farms                        12900      Org Raspberry Puree                 T100617             Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       1/19/2018       Banana Light                           8500      Org Banana Puree                  180109/1/13           Rejected                                                  Deibel        As consumed       100            <100           100           200        100          <100
                                                                                                                                                     Calculated Levels on consumed
       1/18/2018       Brothers International Food Corp     5304196     Org Yellow Papaya Puree           XL0YPP K14G           Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100           170        100          <100
       1/18/2018       Grain Millers                         57400      Org Oat Flour                       180109A             Rejected                                                  Deibel        As consumed       100            <100           100           180        100          160
       1/18/2018       Grain Millers                         57400      Org Oat Flour                       180110A             Rejected                                                  Deibel        As consumed       100            <100           100           380        100          200
                                                                                                                                                     Calculated Levels on consumed
       1/17/2018       P&H Millling                         471152      Org Soft White Wheat Flour           800811             Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100          <100        100          120
       1/17/2018       Townsend Farms                       70030       Org Blueberry Puree                 T121417             Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       1/17/2018       P&H Millling                         471152      Org Soft White Wheat Flour           800311             Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
                                                                                                                                                     Calculated Levels on consumed
       1/15/2018       Grain Millers                         58000      Org Oat Flakes                      180108A             Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100           130        100          180
                                                                                                                                                     Calculated Levels on consumed
       1/12/2018       Grain Millers                         55300      Org Barley Flour                    180107A             Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100           110        100          <100
       1/12/2018       Grain Millers                         57400      Org Oat Flour                       180105A             Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       1/11/2018       Grain Millers                         57800      Org Lo Protein Wheat Flour          180105A             Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       1/10/2018       Bolt House                           5314134     Org Carrot Puree                  BJ217DEC16A           Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
                                                                                                                                                     Calculated Levels on consumed
        1/8/2018       Suzanne's Specialities                F0026      Organic Barley Malt Extract          00218E             Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            180            100          <100        100          <100
        1/8/2018       Farm Pak                              47400      Org Fresh Sweet Potatoes             Brian Hill         Rejected                                                  Deibel        As consumed       100            <100           100          <100        100          120
        1/8/2018       Farm Pak                              47400      Org Fresh Sweet Potatoes          Lester Bender         Rejected                                                  Deibel        As consumed       100            <100           100          <100        100          200
        1/8/2018       Farm Pak                              47400      Org Fresh Sweet Potatoes            Sam Brake           Rejected                                                  Deibel        As consumed       100            <100           100          <100        100          220
        1/8/2018       Farm Pak                              47400      Org Fresh Sweet Potatoes            Paul Elliot         Rejected                                                  Deibel        As consumed       100            <100           100          <100        100          220
        1/8/2018       Farm Pak                              47400      Org Fresh Sweet Potatoes           Horne Farm           Rejected                                                  Deibel        As consumed       100            <100           100          <100        100          250
        1/2/2018       Grain Millers                         57400      Org Oat Flour                        171222A            Rejected                                                  Deibel        As consumed       100            <100           100          <100        100          190
                                                                                                                                                     Calculated Levels on consumed
       12/28/2017      Grain Millers                        471011      Org Quick Oats                      171219A             Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                          100            <100           100          <100        100          230




Confidential Business Information                                                                                                         Data Pulled 11.26.2019                                                                                                                               Page 17 of 25

             Confidential Business Information                                                                                                                                                                                                                                Hain-000045
                                                                                Case Case
                                                                                     2:21-cv-01704
                                                                                          MDL No. 2997
                                                                                                   Document
                                                                                                       Document
                                                                                                            1-5 Filed
                                                                                                                86-3 03/29/21
                                                                                                                      Filed 04/07/21
                                                                                                                               Page 19
                                                                                                                                     Page
                                                                                                                                       of 27
                                                                                                                                           361
                                                                                                                                             PageID
                                                                                                                                               of 387#: 358
                                                                                                                                Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                         Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                           Spec Based                   Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date            Vendor Name               Item Number        Product Description            Lot Code                Status               Comments on Status                   Lab                           Limit                                       Result      Limit
                                                                                                                                                                                                               On                           (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                            (ppb)                                        (ppb)      (ppb)
                                                                                                                                                        Rejection based on non-Heavy
       12/28/2017      Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour              B160006942               Rejected                   Metal related spec        Eurofins/Covance   As consumed
                                                                                                                                                                                                                             100             71            100          27.7        100          31.4
                                                                                                                                                        Calculated Levels on consumed
       12/27/2017      Grain Millers                         55300      Org Barley Flour                    171215A                Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                             100            120            100          <100        100          230
       12/27/2017      Springfield Creamery                 5301076     Org Whole Milk Yogurt                02/06/18              Accepted                                                  Deibel                          N/A            N/A            N/A          N/A         N/A          N/A
       12/22/2017      Firebird Artisan Mills                57600      Org Brown Rice Flour                F17-01055              Accepted                                             Eurofins/Covance   As consumed       100            <100           100          <100        100          <100
       12/22/2017      Grimmway Farms                        49400      Org Diced Carrots 3/8"           73341,2,3,4,5 J           Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/20/2017      Grain Millers                         57400      Org Oat Flour                        171213A               Rejected                                                  Deibel        As consumed       100            <100           100          <100        100           150
       12/19/2017      Tradin Organic                       5304141     Org Asepic Blueberry Puree         3100034-03              Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/19/2017      George Chiala Farms                   70194      Red Bell Pepper                     7257CC01               Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/18/2017      Yamco, LLC                           5314163     Sweet Potatoes for Puree          SI-17333 ORT             Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
                                                                                                                                                        Calculated Levels on consumed
       12/14/2017      Arrowhead Mills                      5303040     Org Spelt Flour                     06DEC18                Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                             100            190            100          <100        100          140
                                                                                                                                                        Calculated Levels on consumed
       12/14/2017      Fresno Cooperative Raisin Growers, Inc. 23300    Org Whole Raisins                   16-7079                Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                             100            <100           100          <100        100          140
                                                                                                                                                        Calculated Levels on consumed
       12/14/2017      Montana Flour & Grains               5303053     Org Kamut Flour                  KMFCA57314F               Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                             100            <100           100          <100        100          170
       12/14/2017      Grain Millers                         55300      Org Barley Flour                    171207A                Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/14/2017      Arrowhead Mills                      5303040     Org Spelt Flour                     05DEC18                Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
                                                                                                                                                        Calculated Levels on consumed
       12/13/2017      Townsend Farms                        70030      Org Blueberry Puree                 T112717                Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                             100            120            100          <100        100          <100
       12/13/2017      Townsend Farms                        70030      Org Blueberry Puree                 T112817                Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/13/2017      Townsend Farms                        70030      Org Blueberry Puree                 T112917                Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/13/2017      Grain Millers                         57400      Org Oat Flour                      171201A                 Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/13/2017      Grain Millers                         57400      Org Oat Flour                      171203A                 Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/12/2017      Grain Millers                         55300      Org Barley Flour                   171203A                 Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/12/2017      California Dried Fruit Inc.          5304145     Org Raisin Butter Dried       C17-335-120120171            Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/8/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour             B160006775                Accepted                                             Eurofins/Covance   As consumed       100            98.5           100          10.8        100          7.75
       12/8/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour             B160006779                Accepted                                             Eurofins/Covance   As consumed       100            97.3           100          10.6        100          5.78
       12/8/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour             B160006778                Accepted                                             Eurofins/Covance   As consumed       100            96.3           100           11         100          6.45
       12/6/2017       Camerican International Inc.          47900      IQF Org Zucchini           Grower: Virto Lot 11-20-17      Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/6/2017       Stahlbush Island Farms               5304064     Org Pumpkin Puree                  17282437                Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/6/2017       Stahlbush Island Farms               5304064     Org Pumpkin Puree                  17284649                Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/6/2017       Stahlbush Island Farms               5304064     Org Pumpkin Puree                  17293675                Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/6/2017       P&H Millling                          471152     Org Soft White Wheat Flour           732511                Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/6/2017       P&H Millling                          471152     Org Soft White Wheat Flour           732811                Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
                                                                                                                                                        Calculated Levels on consumed
       12/5/2017       SK Food International                5314065     Org Yellow Split Pea Powder        17BC2273                Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                             100            160            100          <100        100          <100
                                                                                                                                                        Calculated Levels on consumed
       12/5/2017       SVZ                                  5314072     Org Butternut Squash Puree        1000247136               Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                             100            130            100          <100        100          <100
       12/5/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour              B160006776               Accepted                                             Eurofins/Covance   As consumed       100            <100           100           11         100          9.25
       12/5/2017       Arrowhead Mills                      5303040     Org Spelt Flour                   21NOV18A1                Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       12/5/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour              B160006756               Accepted                                             Eurofins/Covance   As consumed       100            99.1           100          10.2        100          12.9
       12/5/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour              B160006777               Accepted                                             Eurofins/Covance   As consumed       100            94.6           100          10.3        100          17.5
       12/5/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour              B160006755               Accepted                                             Eurofins/Covance   As consumed       100            85.4           100          7.39        100          17.9
       12/5/2017       Farm Pak                              47400      Org Fresh Sweet Potatoes            Iris Bonn              Rejected                                                  Deibel        As consumed       100             230           100          <100        100          <100
       12/5/2017       Farm Pak                              47400      Org Fresh Sweet Potatoes           Roy Ferrell             Rejected                                                  Deibel        As consumed       100             190           100          <100        100          <100
       12/5/2017       Farm Pak                              47400      Org Fresh Sweet Potatoes           Jack Groc               Rejected                                                  Deibel        As consumed       100             150           100          <100        100          <100
       12/5/2017       Grain Millers                         57400      Org Oat Flour                       171124A                Rejected                                                  Deibel        As consumed       100             140           100          <100        100          <100
                                                                                                                                                        Rejection based on non-Heavy
       12/5/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour              B160006754               Rejected                   Metal related spec        Eurofins/Covance   As consumed
                                                                                                                                                                                                                             100             80            100          7.99        100          14.7
       12/1/2017       Springfield Creamery                  89700      Org Whole Milk Yogurt             01/16/2018               Accepted                                                  Deibel                          N/A            N/A            N/A           N/A        N/A          N/A




Confidential Business Information                                                                                                            Data Pulled 11.26.2019                                                                                                                               Page 18 of 25

             Confidential Business Information                                                                                                                                                                                                                                   Hain-000046
                                                                               Case Case
                                                                                    2:21-cv-01704
                                                                                         MDL No. 2997
                                                                                                  Document
                                                                                                      Document
                                                                                                           1-5 Filed
                                                                                                               86-3 03/29/21
                                                                                                                     Filed 04/07/21
                                                                                                                              Page 20
                                                                                                                                    Page
                                                                                                                                      of 27
                                                                                                                                          362
                                                                                                                                            PageID
                                                                                                                                              of 387#: 359
                                                                                                                                Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                         Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                           Spec Based                   Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date            Vendor Name               Item Number       Product Description           Lot Code                  Status               Comments on Status                   Lab                           Limit                                       Result      Limit
                                                                                                                                                                                                               On                           (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                            (ppb)                                        (ppb)      (ppb)
                                                                                                                                                        Calculated Levels on consumed
       11/29/2017      Townsend Farms                        70030      Org Blueberry Puree               T102017                  Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                             100            110            100          <100        100          <100
       11/29/2017      Cedar Grove Cheese                    93500      Org Cheddar Cheese               F 11-01-17                Accepted                                                  Deibel                          N/A            N/A            N/A          N/A         N/A          N/A
       11/28/2017      Cedar Grove Cheese                    93500      Org Cheddar Cheese            C 11-02-17 OKW               Accepted                                                  Deibel                          N/A            N/A            N/A          N/A         N/A          N/A
       11/28/2017      Cedar Grove Cheese                    93500      Org Cheddar Cheese               C 08-15-17                Accepted                                                  Deibel                          N/A            N/A            N/A          N/A         N/A          N/A
       11/28/2017      Cedar Grove Cheese                    93500      Org Cheddar Cheese               E 11-02-17                Accepted                                                  Deibel                          N/A            N/A            N/A          N/A         N/A          N/A
       11/28/2017      Tradin Organic                       5304052     Org LA Apple Puree                7182740                  Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/28/2017      CI Potosi SAS                         70142      Org Mango Puree                  14017102                  Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/28/2017      CI Potosi SAS                         70142      Org Mango Puree                  14217102                  Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/28/2017      Sure Fresh Produce                   5314146     Org IQF Celery                   SF-596721                 Obsolete                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/27/2017      Grain Millers                         57400      Org Oat Flour                     171114A                  Rejected                                                  Deibel        As consumed       100            <100           100          <100        100           150
                                                                                                                                                        Rejection based on non-Heavy
       11/21/2017      Grimmway Farms                       5314203     Org Red Beet Puree             M13067B1B82C                Rejected                   Metal related spec             Deibel        As consumed
                                                                                                                                                                                                                             100            <100           100          <100        100          <100
       11/20/2017      Burch Farms                           47400      Org Fresh Sweet Potatoes         Dave Bright               Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/20/2017      Burch Farms                           47400      Org Fresh Sweet Potatoes        Allen Bridge               Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/20/2017      Burch Farms                           47400      Org Fresh Sweet Potatoes        Taylor Pond                Accepted                                                  Deibel        As consumed       100             100           100          <100        100          <100
       11/20/2017      Burch Farms                           47400      Org Fresh Sweet Potatoes         Pine Ridge                Rejected                                                  Deibel        As consumed       100            <100           100          <100        100           180
       11/20/2017      Burch Farms                           47400      Org Fresh Sweet Potatoes          Butterfly                Rejected                                                  Deibel        As consumed       100            <100           100          <100        100           250
       11/20/2017      Burch Farms                           47400      Org Fresh Sweet Potatoes     Tommy Grantham                Rejected                                                  Deibel        As consumed       100             120           100          <100        100          <100
       11/17/2017      Grain Millers                         57400      Org Oat Flour                     171112A                  Rejected                                                  Deibel        As consumed       100            <100           100          <100        100           120
       11/14/2017      Townsend Farms                        70030      Org Blueberry Puree                T110617                 Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/13/2017      Bolt House                           5314134     Org Carrot Puree                BJ217OCT25A                Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/13/2017      Grimmway Farms                        49400      Org Diced Carrots 3/8"          72095, 6, 7 J              Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/13/2017      Grimmway Farms                        49400      Org Diced Carrots 3/8"         72135, 6, 7, 8 J            Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/13/2017      Grimmway Farms                        49400      Org Diced Carrots 3/8"            71881, 3 J               Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/13/2017      Townsend Farms                        12900      Org Raspberry Puree                T100617                 Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/13/2017      Grain Millers                         57400      Org Oat Flour                     171106A                  Rejected                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/10/2017      Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour            B160006265                 Accepted                                             Eurofins/Covance   As consumed       100            76.8           100          14.5        100          27.1
       11/10/2017      Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour            B160006260                 Accepted                                             Eurofins/Covance   As consumed       100            76.3           100          12.5        100          12.7
       11/10/2017      Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour            B160006263                 Accepted                                             Eurofins/Covance   As consumed       100            74.2           100          12.1        100          33.9
       11/10/2017      Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour            B160006261                 Accepted                                             Eurofins/Covance   As consumed       100            73.3           100          12.9        100          58.9
       11/10/2017      Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour            B160006264                 Accepted                                             Eurofins/Covance   As consumed       100            70.3           100          12.2        100          24.2
       11/10/2017      Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour            B160006262                 Accepted                                             Eurofins/Covance   As consumed       100            66.1           100           13         100          13.8
       11/9/2017       Grain Millers                         57400      Org Oat Flour                     171102A                  Rejected                                                  Deibel        As consumed       100            <100           100          <100        100           120
                                                                                                                                                        Calculated Levels on consumed
       11/8/2017       Fresno Cooperative Raisin Growers, Inc. 23300    Org Whole Raisins                 16-7030                  Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                             100            <100           100          <100        100          140
       11/8/2017       Grain Millers                           57400    Org Oat Flour                     171101A                  Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
                                                                                                                                                        Rejection based on non-Heavy
       11/8/2017       Yamco, LLC                           5314163     Sweet Poatatoes for PureeTommy Grantham Grower: Burch      Rejected                   Metal related spec             Deibel        As consumed
                                                                                                                                                                                                                             100            <100           100          <100        100          <100
       11/7/2017       Grimmway Farms                       5314203     Org Red Beet Puree             M12497B3B82C                Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/6/2017       Yamco, LLC                           5314163     Org Sweet Potato Puree           S1-17114ORT               Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100
       11/6/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour             B160006256                Rejected                                             Eurofins/Covance   As consumed       100             126           100          32.2        100          58.1
       11/6/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour             B160006255                Rejected                                             Eurofins/Covance   As consumed       100             124           100          31.6        100           183
       11/6/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour             B160006259                Rejected                                             Eurofins/Covance   As consumed       100             123           100          31.3        100          67.9
       11/6/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour             B160006258                Rejected                                             Eurofins/Covance   As consumed       100             122           100          32.9        100          60.2
       11/6/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour             B160006257                Rejected                                             Eurofins/Covance   As consumed       100             120           100          31.6        100          56.7
       11/6/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour             B160006254                Rejected                                             Eurofins/Covance   As consumed       100             119           100          33.7        100          55.4
       11/6/2017       Daawat Foods/Nature Bio-Foods        5303133     Org Brown Rice Flour             B160006253                Rejected                                             Eurofins/Covance   As consumed       100             117           100          32.5        100          50.6
                                                                                                                                                        Calculated Levels on consumed
       11/3/2017       Starwest Botanicals                   40500      Org Cinnamon Powder              88890-53                  Accepted                          basis                   Deibel        As consumed
                                                                                                                                                                                                                             100            110            100           200        100          230
       11/3/2017       Grain Millers                         471138     Org Whole Wheat Fine Flour        171027A                  Accepted                                                  Deibel        As consumed       100            <100           100          <100        100          <100



Confidential Business Information                                                                                                            Data Pulled 11.26.2019                                                                                                                               Page 19 of 25

             Confidential Business Information                                                                                                                                                                                                                                   Hain-000047
                                                                                Case Case
                                                                                     2:21-cv-01704
                                                                                          MDL No. 2997
                                                                                                   Document
                                                                                                       Document
                                                                                                            1-5 Filed
                                                                                                                86-3 03/29/21
                                                                                                                      Filed 04/07/21
                                                                                                                               Page 21
                                                                                                                                     Page
                                                                                                                                       of 27
                                                                                                                                           363
                                                                                                                                             PageID
                                                                                                                                               of 387#: 360
                                                                                                                               Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                             Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                               Spec Based                   Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date           Vendor Name                 Item Number       Product Description            Lot Code                 Status               Comments on Status                      Lab                           Limit                                       Result      Limit
                                                                                                                                                                                                                   On                           (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                                (ppb)                                        (ppb)      (ppb)
       11/2/2017       Yamco, LLC                            5314163     Sweet Potatoes for Puree         Lot 1 Field 1             Accepted                                                     Deibel        As consumed       100            <100           100           <100        100         <100
       11/1/2017       Grain Millers                          57400      Org Oat Flour                     171026A                  Accepted                                                     Deibel        As consumed       100            <100           100           <100        100         <100
       11/1/2017       Townsend Farms                         12900      Org Raspberry Puree                T100917                 Accepted                                                     Deibel        As consumed       100            <100           100           <100        100         <100
                                                                                                                                                        The inorganic arsenic levels were
       10/31/2017      Daawat Foods/Nature Bio-Foods         5303133     Org Brown Rice Flour             B160006190                Accepted                     below 100 ppb              Eurofins/Covance   As consumed
                                                                                                                                                                                                                                 100            130            100          18.6        100          12.9
                                                                                                                                                        The inorganic arsenic levels were
       10/31/2017      Daawat Foods/Nature Bio-Foods         5303133     Org Brown Rice Flour             B160006192                Accepted                     below 100 ppb              Eurofins/Covance   As consumed
                                                                                                                                                                                                                                 100            130            100          17.7        100          15.4
                                                                                                                                                        The inorganic arsenic levels were
       10/31/2017      Daawat Foods/Nature Bio-Foods         5303133     Org Brown Rice Flour             B160006193                Accepted                     below 100 ppb              Eurofins/Covance   As consumed
                                                                                                                                                                                                                                 100            129            100          17.5        100          13.6
                                                                                                                                                        The inorganic arsenic levels were
       10/31/2017      Daawat Foods/Nature Bio-Foods         5303133     Org Brown Rice Flour             B160006195                Accepted                     below 100 ppb              Eurofins/Covance   As consumed
                                                                                                                                                                                                                                 100            129            100           17         100          19.1
                                                                                                                                                        The inorganic arsenic levels were
       10/31/2017      Daawat Foods/Nature Bio-Foods         5303133     Org Brown Rice Flour             B160006191                Accepted                     below 100 ppb              Eurofins/Covance   As consumed
                                                                                                                                                                                                                                 100            129            100          18.2        100          20.6
                                                                                                                                                        The inorganic arsenic levels were
       10/31/2017      Daawat Foods/Nature Bio-Foods         5303133     Org Brown Rice Flour             B160006189                Accepted                     below 100 ppb              Eurofins/Covance   As consumed
                                                                                                                                                                                                                                 100            127            100          17.8        100          13.3
                                                                                                                                                        The inorganic arsenic levels were
       10/31/2017      Daawat Foods/Nature Bio-Foods         5303133     Org Brown Rice Flour             B160006194                Accepted                     below 100 ppb              Eurofins/Covance   As consumed
                                                                                                                                                                                                                                 100            126            100          16.6        100          98.6
                                                                                                                                                        The inorganic arsenic levels were
       10/31/2017      Daawat Foods/Nature Bio-Foods         5303133     Org Brown Rice Flour             B160006196                Accepted                     below 100 ppb              Eurofins/Covance   As consumed
                                                                                                                                                                                                                                 100            119            100          15.1        100          17.5
                                                                                                                                                         Calculated Levels on consumed
       10/27/2017      Fresno Cooperative Raisin Growers, Inc. 23300     Org Whole Raisins                  166134                  Obsolete                          basis                      Deibel        As consumed
                                                                                                                                                                                                                                 100            <100           100          <100        100          130
       10/27/2017      Yamco, LLC                            5314163     Sweet Potatoes for Puree   Hickory Meadows Org 6506        Rejected                                                     Deibel        As consumed       100            <100           100          <100        100          170
                                                                                                                                                         Calculated Levels on consumed
       10/23/2017      World Foods and Flavors               5304063     Org Apricot Puree                  PCALECO290917           Accepted                          basis                      Deibel        As consumed
                                                                                                                                                                                                                                 100            <100           100          <100        100          110
       10/23/2017      Grimmway Farms                         49400      Org Diced Carrots 3/8"            72071, 2, 4, 5, 6, 7J    Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/23/2017      Grimmway Farms                         49400      Org Diced Carrots 3/8"                71872, 3, 4J         Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/20/2017      Springfield Creamery                  5301076     Org Whole Milk Yogurt                  12-1-2017           Accepted                                                     Deibel                          N/A            N/A            N/A          N/A         N/A          N/A
       10/20/2017      Firebird Artisan Mills                 57600      Org Brown Rice Flour                   F17-00922           Accepted                                                Eurofins/Covance   As consumed       100            <100           100          <100        100          <100
       10/19/2017      Townsend Farms                         70030      Org Blueberry Puree                    T100917B            Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/19/2017      Townsend Farms                         70030      Org Blueberry Puree                    T101017A            Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/18/2017      Springfield Creamery                  5301076     Org Whole Milk Yogurt                Nov 28 2017           Accepted                                                     Deibel                          N/A            N/A            N/A          N/A         N/A          N/A
       10/18/2017      Pacific Organics                         66       Org Fresh Apples                   D071 Honeycrisp         Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/18/2017      Pacific Organics                         66       Org Fresh Apples                    P046 Jonegold          Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/17/2017      National Frozen Foods Corporation      49800      IQF Org Green Peas                   4036-76-2-17          Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/17/2017      National Frozen Foods Corporation      49800      IQF Org Green Peas                   4240-83-4-17          Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/17/2017      National Frozen Foods Corporation      49800      IQF Org Green Peas                   4267-90-4-17          Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/17/2017      National Frozen Foods Corporation      49800      IQF Org Green Peas                   4267-92-4-17          Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/17/2017      National Frozen Foods Corporation      49800      IQF Org Green Peas                   4270-71-4-17          Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/17/2017      National Frozen Foods Corporation      49900      Org Cut Corn                        4276-144-2-17          Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/17/2017      Jewel Date                             14300      Org Date Paste                         JE2417C1            Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/17/2017      Olam SVI                               70232      Org Diced Tomatoes LD17071720, LD17071722, LD17071802      Obsolete                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/13/2017      Grain Millers                          57400      Org Oat Flour                           171005A            Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/12/2017      Grain Millers                          57400      Org Oat Flour                           171004A            Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/11/2017      Grain Millers                          57400      Org Oat Flour                           171003A            Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/9/2017       Tradin Organic                         70195      Org Pineapple Juice Conc       Qn1711-PSC-0516CA55         Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/6/2017       Springfield Creamery                  5301076     Org Whole Milk Yogurt                Nov 15, 2017          Accepted                                                     Deibel                          N/A            N/A            N/A          N/A         N/A          N/A
       10/6/2017       Pacific Grains & Foods                5303151     Org Short Grain White Rice       160413-2431-534SW         Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/6/2017       Grain Millers                          57400      Org Oat Flour                           170930A            Rejected                                                     Deibel        As consumed       100            <100           100          <100        100           120
       10/5/2017       Pacific Organics                         66       Org Fresh Apples            Lot# P046, Grower: Red Apple   Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/5/2017       Pacific Organics                         66       Org Fresh Apples                   P084 Caster Don         Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/5/2017       Pacific Organics                         66       Org Fresh Apples                     P011 Brooks           Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/5/2017       Pacific Organics                         66       Org Fresh Apples                    P046 Jonegold          Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/5/2017       Suzanne's Specialities                 F0026      Organic Barley Malt Extract             27017D             Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100




Confidential Business Information                                                                                                             Data Pulled 11.26.2019                                                                                                                                  Page 20 of 25

             Confidential Business Information                                                                                                                                                                                                                                       Hain-000048
                                                                             Case Case
                                                                                  2:21-cv-01704
                                                                                       MDL No. 2997
                                                                                                Document
                                                                                                    Document
                                                                                                         1-5 Filed
                                                                                                             86-3 03/29/21
                                                                                                                   Filed 04/07/21
                                                                                                                            Page 22
                                                                                                                                  Page
                                                                                                                                    of 27
                                                                                                                                        364
                                                                                                                                          PageID
                                                                                                                                            of 387#: 361
                                                                                                                                 Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                             Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                               Spec Based                   Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date             Vendor Name           Item Number       Product Description               Lot Code                  Status               Comments on Status                      Lab                           Limit                                       Result      Limit
                                                                                                                                                                                                                   On                           (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                                (ppb)                                        (ppb)      (ppb)
       10/5/2017       Grain Millers                      57400      Org Oat Flour                         170927A                  Rejected                                                     Deibel        As consumed       100            <100           100           <100        100          130
       10/4/2017       Sheridan Elements                 5304062     Org Cranberry Puree                    090217                  Accepted                                                     Deibel        As consumed       100            <100           100           <100        100         <100
       10/4/2017       Pacific Organics                     66       Org Fresh Apples                        P068                   Accepted                                                     Deibel        As consumed       100            <100           100           <100        100         <100
       10/4/2017       Pederson Farms                     46100      Org Fresh Butternut                      162                   Accepted                                                     Deibel        As consumed       100            <100           100           <100        100         <100
       10/4/2017       Pederson Farms                     46100      Org Fresh Butternut                     Faust                  Accepted                                                     Deibel        As consumed       100            <100           100           <100        100         <100
       10/4/2017       Pederson Farms                     46100      Org Fresh Butternut                    Taylor                  Accepted                                                     Deibel        As consumed       100            <100           100           <100        100         <100
                                                                                                                                                         Calculated Levels on consumed
                                                                                                      F17-00670                     Accepted            basis. Ingredient not intended to                      As consumed                      140                         <100                     <100
                                                                                                                                                              be used in rice cereal
       10/3/2017       Firebird Artisan Mills             57600      Org Brown Rice Flour                                                                                                   Eurofins/Covance                     100                           100                      100
       10/3/2017       Tradin Organic                    5304141     Org Asepic Blueberry Puree       309514-01                     Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/3/2017       Yamco, LLC                        5314163     Sweet Potatoes for Puree Hickory Meadows Organics              Rejected                                                     Deibel        As consumed       100            <100           100          <100        100           120
                                                                                                                                                         Calculated Levels on consumed
       10/2/2017       SVZ                                16300      Org Peach Puree                     1000234978                 Accepted                          basis                      Deibel        As consumed
                                                                                                                                                                                                                                 100            <100           100          <100        100          180
                                                                                                                                                         Calculated Levels on consumed
       10/2/2017       Victor Packing                     472030     Org Raisin Paste                     255072717                 Accepted                          basis                      Deibel        As consumed
                                                                                                                                                                                                                                 100            <100           100          <100        100          200
       10/2/2017       Springfield Creamery              5301076     Org Whole Milk Yogurt               Nov 14 2017                Accepted                                                     Deibel                          N/A            N/A            N/A          N/A         N/A          N/A
       10/2/2017       Townsend Farms                     70030      Org Blueberry Puree                  T081117                   Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/2/2017       Townsend Farms                     70030      Org Blueberry Puree                  T091517                   Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/2/2017       Townsend Farms                     70030      Org Blueberry Puree                  T091217                   Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       10/2/2017       Grain Millers                      57400      Org Oat Flour                        170926A                   Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       9/29/2017       Springfield Creamery              5301076     Org Whole Milk Yogurt               Nov 10 2017                Accepted                                                     Deibel                          N/A            N/A            N/A          N/A         N/A          N/A
       9/29/2017       P&H Millling                       471152     Org Soft White Wheat Flour            725711                   Accepted                                                     Deibel        As consumed       200             200           100          <100        20           <100
                                                                                                                                                         Calculated Levels on consumed
       9/26/2017       Townsend Farms                     12900      Org Raspberry Puree                   T072817                  Accepted                          basis                      Deibel        As consumed
                                                                                                                                                                                                                                 100            <100           100          <100        100          120
       9/26/2017       Townsend Farms                     12900      Org Raspberry Puree                    T092017                 Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       9/25/2017       Firebird Artisan Mills            5303042     Org Quinoa Flour                      F17-00835                Accepted               spec for lead was 200ppb              Deibel        As consumed       200            <100           50           <100        200           120
       9/25/2017       SVZ                               5314150     Org Pumpkin Puree                    1000246550                Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       9/21/2017       Confoco                             8500      Org Banana Puree                        72501                  Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       9/21/2017       Yamco, LLC                        5314163     Org Sweet Potato Puree              S1-16144ORT                Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       9/20/2017       Southern Colorado Farms            49300      Org Fresh Carrots            18-1, 18-2, 20(1-2), 11(1-2)      Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       9/20/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour                B160005817                 Rejected                                                Eurofins/Covance   As consumed       100             120           100           16         100           14
       9/19/2017       SVZ                               5304079     Org Sweet Cherry Puree               1000228965                Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
       9/19/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour                B160005816                 Rejected                                                Eurofins/Covance   As consumed       100             120           100           16         100           14
       9/19/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour                B160005818                 Rejected                                                Eurofins/Covance   As consumed       100             120           100           17         100           14
       9/19/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour                B160005813                 Rejected                                                Eurofins/Covance   As consumed       100             120           100           16         100           17
       9/19/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour                B160005819                 Rejected                                                Eurofins/Covance   As consumed       100             120           100           16         100           17
       9/19/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour                B160005815                 Rejected                                                Eurofins/Covance   As consumed       100             110           100           16         100           12
       9/19/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour                B160005812                 Rejected                                                Eurofins/Covance   As consumed       100             110           100           16         100           14
       9/19/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour                B160005814                 Rejected                                                Eurofins/Covance   As consumed       100             110           100           15         100           15
                                                                                                                                                         Calculated Levels on consumed
       9/18/2017       Townsend Farms                     12900      Org Raspberry Puree                   T072417                  Accepted                          basis                      Deibel        As consumed
                                                                                                                                                                                                                                 100            <100           100          <100        100          110
                                                                                                                                                         Calculated Levels on consumed
       9/18/2017       Townsend Farms                     12900      Org Raspberry Puree                   T073117                  Accepted                          basis                      Deibel        As consumed
                                                                                                                                                                                                                                 100            <100           100          <100        100          140
                                                                                                                                                         Calculated Levels on consumed
       9/18/2017       Townsend Farms                     12900      Org Raspberry Puree                   T071817                  Accepted                          basis                      Deibel        As consumed
                                                                                                                                                                                                                                 100            <100           100          <100        100          170
       9/15/2017       Godwin Organic Orchards             66        Org Fresh Apples                 1 Godwin Organics             Accepted                                                     Deibel        As consumed       100            <100           100          <100        100          <100
                                                                                                                                                         Calculated Levels on consumed
       9/14/2017       Tradin Organic                     70195      Org Pineapple Juice Conc      QNA1711-PJC-0512EN53             Accepted                          basis                      Deibel        As consumed
                                                                                                                                                                                                                                 100            <100           100          <100        100          130
                                                                                                                                                         Calculated Levels on consumed
       9/14/2017       Tradin Organic                     70340      Org Orange Juice Conc                6JA17056A                 Accepted                          basis                      Deibel        As consumed
                                                                                                                                                                                                                                 100            <100           100          <100        100          140
       9/14/2017       Springfield Creamery               89700      Org Whole Milk Yogurt                11-01-2017                Accepted                                                     Deibel                          N/A            N/A            N/A          N/A         N/A          N/A
       9/14/2017       Export Packers                     16400      Org Pear Puree                        171185B                  Obsolete                                                     Deibel        As consumed       100            <100           100          <100        100          <100




Confidential Business Information                                                                                                             Data Pulled 11.26.2019                                                                                                                                  Page 21 of 25

             Confidential Business Information                                                                                                                                                                                                                                       Hain-000049
                                                                             Case Case
                                                                                  2:21-cv-01704
                                                                                       MDL No. 2997
                                                                                                Document
                                                                                                    Document
                                                                                                         1-5 Filed
                                                                                                             86-3 03/29/21
                                                                                                                   Filed 04/07/21
                                                                                                                            Page 23
                                                                                                                                  Page
                                                                                                                                    of 27
                                                                                                                                        365
                                                                                                                                          PageID
                                                                                                                                            of 387#: 362
                                                                                                                              Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                                Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                  Spec Based                   Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date            Vendor Name            Item Number        Product Description            Lot Code                 Status               Comments on Status               Lab                        Limit                                       Result      Limit
                                                                                                                                                                                                      On                           (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                   (ppb)                                        (ppb)      (ppb)
                                                                                                                                                      Calculated Levels on consumed
       9/12/2017       Arrowhead Mills                   5303040     Org Spelt Flour                     30AUG18                 Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                    200            <100           100          <100         20          110
                                                                                                                                                      Calculated Levels on consumed
       9/11/2017       Grain Millers                      55300      Org Barley Flour                    170901A                 Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                    100            <100            50          <100         50          130
        9/8/2017       Pacific Organics                    66        Org Fresh apples                     P053                   Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        9/8/2017       Pacific Organics                    66        Org Fresh Apples                 P056 Madden                Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
                                                                                                                                                      Calculated Levels on consumed
        9/5/2017       Norpac Foods/Quincy Foods          49800      IQF Org Green Peas                 059822-17                Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                    100            <100           100          <100        100          110
        9/5/2017       Grain Millers                      55300      Org Barley Flour                   170825A                  Accepted                                              Deibel     As consumed       100            <100           50           <100        50           <100
        9/5/2017       Grain Millers                      55300      Org Barley Flour                   170823A                  Accepted                                              Deibel     As consumed       100            <100           50           <100        50           <100
        9/5/2017       Grain Millers                      57400      Org Oat Flour                      170826A                  Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        9/5/2017       Grain Millers                      57400      Org Oat Flour                      170820A                  Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        9/5/2017       Philadelphia Macaroni              61900      Org Pasta Rings                     8-25-17                 Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        9/5/2017       Del Mar Food Products Corp.        13600      Org Strawberry Puree                170818                  Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       8/29/2017       Camerican International Inc.       49800      IQF Org Green Peas                   7153                   Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       8/25/2017       Grain Millers                      57400      Org Oat Flour                      170818A                  Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       8/23/2017       Grimmway Farms                     49300      Org Fresh Carrots                CI-879 CI-896              Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       8/22/2017       Springfield Creamery              5301076     Org Whole Milk Yogurt           October 2, 2017             Accepted                                              Deibel                       N/A            N/A            N/A          N/A         N/A          N/A
       8/22/2017       Springfield Creamery              5301076     Org Whole Milk Yogurt           October 3, 2017             Accepted                                              Deibel                       N/A            N/A            N/A          N/A         N/A          N/A
       8/22/2017       Grain Millers                      55300      Org Barley Flour                   170815A                  Accepted                                              Deibel     As consumed       100            <100           50           <100        50           <100
       8/22/2017       Citrofrut                         5304146     Org Kent Mango Puree             4GGU350469                 Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       8/22/2017       Grain Millers                      57400      Org Oat Flour                      170816A                  Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
                                                                                                                                                      Calculated Levels on consumed
       8/21/2017       Grain Millers                     5308029     Org Brown Flax Milled               170731F                 Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                    100            <100           100           190        200          <100
       8/21/2017       Food Team International            49800      IQF Org Green Peas          19-07-2017 & 20-07-2017         Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       8/21/2017       Grain Millers                      55300      Org Barley Flour                    170809A                 Accepted                                              Deibel     As consumed       100            <100           50           <100        50           <100
       8/21/2017       Grimmway Farms                     463078     Org Diced Carrots 3/8'        70171, 2, 3, 4, 5, 6, 8J      Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       8/21/2017       Taylor Brothers Farms              23500      Org Pitted Prunes                 TBF-17 W13                Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       8/18/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour              B160005562                Accepted                                             Certified   As consumed       100             62            100           37         100           19
       8/18/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour              B160005560                Accepted                                             Certified   As consumed       100             60            100           34         100           15
       8/18/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour              B160005563                Accepted                                             Certified   As consumed       100             60            100           35         100           15
       8/18/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour              B160005557                Accepted                                             Certified   As consumed       100             60            100           35         100           16
       8/18/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour              B160005561                Accepted                                             Certified   As consumed       100             58            100           34         100           14
       8/18/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour              B160005564                Accepted                                             Certified   As consumed       100             58            100           35         100           14
       8/18/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour              B160005559                Accepted                                             Certified   As consumed       100             58            100           34         100           15
       8/18/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour              B160005558                Accepted                                             Certified   As consumed       100             55            100           33         100           17
       8/18/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour              B160005581                Accepted                                             Certified   As consumed       100             55            100           33         100           17
                                                                                                                                                      Calculated Levels on consumed
       8/17/2017       Healthy Food Ingredients          5314070     Org Red Lentils                    16RM3678                 Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                    100            <100           100           130        100          <100
       8/17/2017       Springfield Creamery              5301076     Org Whole Milk Yogurt            SEPT 21, 2017              Accepted                                              Deibel                       N/A            N/A            N/A           N/A        N/A          N/A
       8/17/2017       Springfield Creamery              5301076     Org Whole Milk Yogurt             SEP 19 2017               Accepted                                              Deibel                       N/A            N/A            N/A           N/A        N/A          N/A
                                                                                                                                                      Calculated Levels on consumed
       8/16/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour              B160005513                Accepted                          basis              Certified   As consumed
                                                                                                                                                                                                                    100             60            200           34         100          110
       8/16/2017       Bolt House                        5314134     Org Carrot Puree           BJ117JUN13A, BJ117JUN14A         Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       8/16/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour              B160005515                Accepted                                             Certified   As consumed       100             63            100           36         100           16
                                                                                                                                                      Calculated Levels on consumed
       8/10/2017       Grain Millers                      57400      Org Oat Flour                       170801A                 Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                    100            <100            50          <100         50          110
                                                                                                                                                      Calculated Levels on consumed
       8/10/2017       Grain Millers                      55300      Org Barley Flour                    170802A                 Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                    100            <100            50          <100         50          120
                                                                                                                                                      Calculated Levels on consumed
       8/10/2017       Burch Farms                        46100      Org Fresh Butternut               Brewer-Front              Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                    100            <100           100          <100        100          120
       8/10/2017       Burch Farms                        46100      Org Fresh Butternut               Brewer-Rear               Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       8/10/2017       CI Potosi SAS                      70142      Org Mango Puree                    15117102                 Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100



Confidential Business Information                                                                                                          Data Pulled 11.26.2019                                                                                                                        Page 22 of 25

             Confidential Business Information                                                                                                                                                                                                                          Hain-000050
                                                                             Case Case
                                                                                  2:21-cv-01704
                                                                                       MDL No. 2997
                                                                                                Document
                                                                                                    Document
                                                                                                         1-5 Filed
                                                                                                             86-3 03/29/21
                                                                                                                   Filed 04/07/21
                                                                                                                            Page 24
                                                                                                                                  Page
                                                                                                                                    of 27
                                                                                                                                        366
                                                                                                                                          PageID
                                                                                                                                            of 387#: 363
                                                                                                                            Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                              Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                                Spec Based                   Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date            Vendor Name            Item Number        Product Description          Lot Code                 Status               Comments on Status               Lab                        Limit                                       Result      Limit
                                                                                                                                                                                                    On                           (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                 (ppb)                                        (ppb)      (ppb)
       8/10/2017       CI Potosi SAS                      70142      Org Mango Puree                  14717102                 Accepted                                              Deibel     As consumed       100            <100           100           <100        100         <100
       8/10/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour            B160005514                Accepted                                             Certified   As consumed       100             59            100             34        100          22
       8/10/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour            B160005512                Accepted                                             Certified   As consumed       100             59            100             34        100          22
        8/9/2017       Mother India Farms                 70142      Org Mango Puree                MITMPO230517               Accepted                                              Deibel     As consumed       100            <100           100           <100        100         <100
                                                                                                                                                    Calculated Levels on consumed
        8/8/2017       Grain Millers                     471011      Org Quick Oats                     170802A                Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                  100            <100            50          <100         50          120
                                                                                                                                                    Calculated Levels on consumed
        8/8/2017       Philadelphia Macaroni Company      61800      Org Pasta Spaghetti              08-01-2017               Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                  100            <100           100          <100        100          130
                                                                                                                                                    Calculated Levels on consumed
        8/8/2017       Healthy Food Ingredients          5314070     Org Red Lentils                   16RM3678                Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                  100            <100           100          <100        100          130
                                                                                                                                                    Calculated Levels on consumed
        8/4/2017       Arrowhead Mills                   5303040     Org Spelt Flour                   31JULY18                Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                  200            <100           100          <100         20          110
        8/4/2017       Grain Millers                      57400      Org Oat Flour                     170729N                 Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        8/3/2017       Montana Flour & Grains            5303053     Org Kamut Flour                 KMFCA57153F               Accepted                                              Deibel     As consumed       200            <100           100          <100        200          <100
        8/3/2017       Grain Millers                      57400      Org Oat Flour                     170617N                 Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        8/3/2017       Grain Millers                      57400      Org Oat Flour                     170618N                 Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        8/3/2017       Victor Packing                     472030     Org Raisin Paste                 255061617                Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        8/3/2017       Arrowhead Mills                   5303040     Org Spelt Flour                   26JUN18                 Accepted                                              Deibel     As consumed       200            <100           100          <100        20           <100
        8/3/2017       Cal Specialty Foods                13600      Org Strawberry Puree               715701                 Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        8/3/2017       Cal Specialty Foods                13600      Org Strawberry Puree               715607                 Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        8/2/2017       Grain Millers                      55300      Org Barley Flour                  170724A                 Accepted                                              Deibel     As consumed       100            <100           50           <100        50           <100
                                                                                                                                                    Calculated Levels on consumed
        8/1/2017       Grain Millers                     5303011     Org Fiber Oat                      170708A                Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                  200            <100           100          <100         25          140
       7/31/2017       Grain Millers                      57400      Org Oat Flour                      170724N                Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/31/2017       Grain Millers                      57400      Org Oat Flour                      170722N                Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/31/2017       Grain Millers                      57400      Org Oat Flour                      170723N                Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/28/2017       Springfield Creamery               89700      Org Whole Milk Yogurt            Sep 14, 2017             Accepted                                              Deibel                       N/A            N/A            N/A          N/A         N/A          N/A
                                                                                                                                                    Calculated Levels on consumed
       7/27/2017       Grain Millers                      471138     Org Whole Wheat Fine Flour         170721A                Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                  100            <100            50          <100         50          110
       7/27/2017       Springfield Creamery               Z01004     Org Heavy Cream                  Sep 14, 2017             Accepted                                              Deibel                       N/A            N/A            N/A          N/A         N/A          N/A
       7/27/2017       Abre Farms                          2590      Org Green Beans            1179616000242 Part 216-16      Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/27/2017       Abre Farms                          2590      Org Green Beans            1179616000242 Part 217-16      Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/27/2017       Grain Millers                      57800      Org Lo Protein Wheat Flour         170721A                Accepted                                              Deibel     As consumed       100            <100           50           <100        50           <100
       7/27/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour             B160005307               Accepted                                             Certified   As consumed       100             76            100           32         100           19
       7/27/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour             B160005305               Accepted                                             Certified   As consumed       100             76            100           32         100           19
       7/27/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour             B160005306               Accepted                                             Certified   As consumed       100             76            100           32         100           19
       7/27/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour             B160005304               Accepted                                             Certified   As consumed       100             76            100           32         100           19
       7/25/2017       Grain Millers                      55300      Org Barley Flour                   170715A                Accepted                                              Deibel     As consumed       100            <100           50           <100        50           <100
                                                                                                                                                    Calculated Levels on consumed
       7/21/2017       Grain Millers                      55300      Org Barley Flour                   170712A                Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                  100            <100            50          <100         50          140
       7/20/2017       Townsend Farms                     70030      Org Blueberry Puree                061017                 Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/20/2017       Townsend Farms                     70030      Org Blueberry Puree                051817                 Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/20/2017       Townsend Farms                     70030      Org Blueberry Puree                060917                 Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/20/2017       Townsend Farms                     70030      Org Blueberry Puree                052517                 Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/20/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour             B160005300               Rejected                                             Certified   As consumed       100             63            100           35         100           220
       7/20/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour             B160005302               Rejected                                             Certified   As consumed       100             63            100           35         100           220
       7/20/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour             B160005303               Rejected                                             Certified   As consumed       100             63            100           35         100           220
       7/20/2017       Daawat Foods/Nature Bio-Foods     5303133     Org Brown Rice Flour             B160005301               Rejected                                             Certified   As consumed       100             63            100           35         100           220
                                                                                                                                                    Calculated Levels on consumed
       7/19/2017       Firebird Artisan Mills             57200      Org Green Lentil Flour            17-00601                Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                  200            <100           100          <100        200          110
       7/19/2017       Suzanne's Specialities             F0026      Organic Barley Malt Extract        19217D                 Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/19/2017       Grain Millers                     5308029     Org Brown Flax Milled              170615F                Rejected                                              Deibel     As consumed       100            <100           100           260        200          <100




Confidential Business Information                                                                                                        Data Pulled 11.26.2019                                                                                                                        Page 23 of 25

             Confidential Business Information                                                                                                                                                                                                                        Hain-000051
                                                                              Case Case
                                                                                   2:21-cv-01704
                                                                                        MDL No. 2997
                                                                                                 Document
                                                                                                     Document
                                                                                                          1-5 Filed
                                                                                                              86-3 03/29/21
                                                                                                                    Filed 04/07/21
                                                                                                                             Page 25
                                                                                                                                   Page
                                                                                                                                     of 27
                                                                                                                                         367
                                                                                                                                           PageID
                                                                                                                                             of 387#: 364
                                                                                                                           Raw Material Pre-Shipment Test Data History



                                                                                                                                                                                                             Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                                                               Spec Based                   Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date           Vendor Name               Item Number       Product Description           Lot Code              Status               Comments on Status               Lab                        Limit                                       Result      Limit
                                                                                                                                                                                                   On                           (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                                                                (ppb)                                        (ppb)      (ppb)
                                                                                                                                                   Calculated Levels on consumed
       7/14/2017       Fresno Cooperative Raisin Growers, Inc. 23300   Org Whole Raisins                 166060               Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                 100            <100           100          <100        100          120
       7/14/2017       Grimmway Farms                          49300   Org Fresh Carrots               C1808-1 Poe            Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/14/2017       Export Packers                          16400   Org Pear Puree                    170586A              Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/14/2017       Export Packers                          16400   Org Pear Puree                    170587A              Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/14/2017       Daawat Foods/Nature Bio-Foods         5303133   Org Brown Rice Flour            B160005152             Accepted                                             Certified   As consumed       100             65            100           35         100           21
       7/14/2017       Daawat Foods/Nature Bio-Foods         5303133   Org Brown Rice Flour            B160005154             Accepted                                             Certified   As consumed       100             65            100           35         100           21
       7/14/2017       Daawat Foods/Nature Bio-Foods         5303133   Org Brown Rice Flour            B160005150             Accepted                                             Certified   As consumed       100             65            100           35         100           21
       7/14/2017       Daawat Foods/Nature Bio-Foods         5303133   Org Brown Rice Flour            B160005156             Accepted                                             Certified   As consumed       100             65            100           35         100           21
       7/14/2017       Daawat Foods/Nature Bio-Foods         5303133   Org Brown Rice Flour            B160005155             Accepted                                             Certified   As consumed       100             65            100           35         100           21
       7/14/2017       Daawat Foods/Nature Bio-Foods         5303133   Org Brown Rice Flour            B160005157             Accepted                                             Certified   As consumed       100             65            100           35         100           21
       7/14/2017       Daawat Foods/Nature Bio-Foods         5303133   Org Brown Rice Flour            B160005158             Accepted                                             Certified   As consumed       100             65            100           35         100           21
       7/14/2017       Daawat Foods/Nature Bio-Foods         5303133   Org Brown Rice Flour            B160005149             Accepted                                             Certified   As consumed       100             65            100           35         100           21
       7/14/2017       Daawat Foods/Nature Bio-Foods         5303133   Org Brown Rice Flour            B160005148             Accepted                                             Certified   As consumed       100             65            100           35         100           21
       7/13/2017       Tradin Organic                        5304141   Org Asepic Blueberry Puree       309441-03             Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/13/2017       Townsend Farms                          12900   Org Raspberry Puree               T032817              Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/13/2017       Townsend Farms                          12900   Org Raspberry Puree               T112816              Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       7/13/2017       Arrowhead Mills                         73200   Medium Grain Whole Rice           07JUL18              Accepted                                              Deibel     As consumed       200             150           200          <100        20           <100
                                                                                                                                                   Calculated Levels on consumed
       7/12/2017       Jewel Date                           14300      Org Date Paste                   JE11667C1             Accepted                          basis               Deibel     As consumed
                                                                                                                                                                                                                 100            <100           100          <100        100          120
       7/12/2017       Springfield Creamery                5301076     Org Whole Milk Yogurt            AUG22,2017            Accepted                                              Deibel                       N/A            N/A            N/A          N/A         N/A          N/A
        7/7/2017       Cedar Grove Cheese                   93500      Org Cheddar Cheese             C06-20-17 OKW           Accepted                                              Deibel                       N/A            N/A            N/A          N/A         N/A          N/A
        7/7/2017       Cedar Grove Cheese                   93500      Org Cheddar Cheese            D06-20-17 OKW            Accepted                                              Deibel                       N/A            N/A            N/A          N/A         N/A          N/A
        7/7/2017       Cedar Grove Cheese                   93500      Org Cheddar Cheese             E06-20-17 OKW           Accepted                                              Deibel                       N/A            N/A            N/A          N/A         N/A          N/A
        7/7/2017       Cedar Grove Cheese                   93500      Org Cheddar Cheese             F06-20-17 OKW           Accepted                                              Deibel                       N/A            N/A            N/A          N/A         N/A          N/A
        7/6/2017       Healthy Food Ingredients            5314065     Org Yellow Split Pea Powder       17BC2027             Accepted                                              Deibel     As consumed       200            <100           200          <100        100          <100
        7/5/2017       Bolt House                          5314134     Org Carrot Puree                BJ217MAY02A            Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        7/5/2017       Firebird Artisan Mills              5303042     Org Quinoa Flour                  F1700561             Accepted                                              Deibel     As consumed       200            <100           50           <100        200          <100
        7/5/2017       Eco Holding                          16400      Org Pear Puree                    4L1 17096            Obsolete                                              Deibel     As consumed       100            <100           100          <100        100          <100
        7/5/2017       Eco Holding                          16400      Org Pear Puree                    6L1 17097            Obsolete                                              Deibel     As consumed       100            <100           100          <100        100          <100
        7/3/2017       Grain Millers                        57400      Org Oat Flour                      170616N             Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       6/30/2017       Grain Millers                        57400      Org Oat Flour                      170619N             Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       6/30/2017       Grain Millers                        57400      Org Oat Flour                      170621N             Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       6/28/2017       Cal Specialty Foods                  13600      Org Strawberry Puree                715607             Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       6/28/2017       Cal Specialty Foods                  13600      Org Strawberry Puree                715701             Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        6/2/2017       Grimmway Farms                       49200      Org Carrot Puree              M11427B3B11C             Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        6/2/2017       Grimmway Farms                       49200      Org Carrot Puree              M11427A2B11C             Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        6/2/2017       Burch Farms                          47400      Org Fresh Sweet Potatoes        Grower: Lucas          Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        6/2/2017       Grain Millers                        57400      Org Oat Flour                      170525A             Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
        6/2/2017       Grimmway Farms                      5314238     Org Rutabaga Puree            M11565B4B99C             Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       5/31/2017       Seenergy Foods Ltd                  5314242     Beans Navy Cooked IQF                1327              Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       5/30/2017       Eco Holding                            69       Org Apple Puree SS               23L2 17087            Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       5/30/2017       Eco Holding                            69       Org Apple Puree SS               20L2 17087            Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       5/26/2017       Eco Holding                            69       Org Apple Puree SS                9L2 17086            Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       5/26/2017       Grain Millers                        55300      Org Barley Flour                   170521A             Accepted                                              Deibel     As consumed       100            <100           50           <100        50           <100
       5/26/2017       P&H Millling                         471152     Org Soft White Wheat Flour 711911, 712511, 712711      Accepted                                              Deibel     As consumed       200            <100           100          <100        20           <100
       5/26/2017       Eco Holding                          16400      Org Pear Puree                   10L1 17098            Obsolete                                              Deibel     As consumed       100            <100           100          <100        100          <100
       5/25/2017       Eco Holding                         5304052     Org LA Apple Puree               27L1 17108            Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100
       5/25/2017       Eco Holding                         5304052     Org LA Apple Puree               29L1 17109            Accepted                                              Deibel     As consumed       100            <100           100          <100        100          <100




Confidential Business Information                                                                                                       Data Pulled 11.26.2019                                                                                                                        Page 24 of 25

             Confidential Business Information                                                                                                                                                                                                                       Hain-000052
                                                                  Case Case
                                                                       2:21-cv-01704
                                                                            MDL No. 2997
                                                                                     Document
                                                                                         Document
                                                                                              1-5 Filed
                                                                                                  86-3 03/29/21
                                                                                                        Filed 04/07/21
                                                                                                                 Page 26
                                                                                                                       Page
                                                                                                                         of 27
                                                                                                                             368
                                                                                                                               PageID
                                                                                                                                 of 387#: 365
                                                                                                  Raw Material Pre-Shipment Test Data History




   .                                                                                                                    --------
                                                                                                                        --------------- -- --
                                                                                                                                                                       Arsenic Spec                                  Cadmium    Lead Spec
                                                                                                                                                         Spec Based                   Arsenic Result Cadmium Spec                           Lead Result
    Lab Results Date           Vendor Name   Item Number       Product Description    Lot Code        Status               Comments on Status    Lab                      Limit                                       Result      Limit
                                                                                                                                                             On                           (ppb)        Limit (ppb)                             (ppb)
                                                                                                                                                                          (ppb)                                        (ppb)      (ppb)
       5/25/2017       Eco Holding             5304052     Org LA Apple Puree        33L1 17115      Accepted                                   Deibel   As consumed       100            <100           100           <100        100         <100
       5/25/2017       Eco Holding              16400      Org Pear Puree            1L1 17095       Obsolete                                   Deibel   As consumed       100            <100           100           <100        100         <100




Confidential Business Information                                                                              Data Pulled 11.26.2019                                                                                                           Page 25 of 25

             Confidential Business Information                                                                                                                                                                                 Hain-000053
                                                      Case Case
                                                           2:21-cv-01704
                                                                MDL No. 2997
                                                                         Document
                                                                             Document
                                                                                  1-5 Filed
                                                                                      86-3 03/29/21
                                                                                            Filed 04/07/21
                                                                                                     Page 27
                                                                                                           Page
                                                                                                             of 27
                                                                                                                 369
                                                                                                                   PageID
                                                                                                                     of 387#: 366

                                                                        Raw Material Pre-Shipment Test Data History - Color Code Key




-
Color Code Key
           Approved items based on specification limit (as purchased)
           Approved items based on consumed level calculations (as consumed)
           Approved item based on Deviations; system go-live was on 7/16/2018
           Rejected items based on specification limit (as consumed or calculate)
           Obsolete means testing may have occurred but ingredient was not purchased




Confidential Business Information                                                         Data Pulled 11.26.2019                                     1
         Confidential Business Information                                                                                             Hain-000054
CaseCase
     2:21-cv-01704
          MDL No. 2997
                   Document
                       Document
                            1-6 86-3
                                Filed 03/29/21
                                       Filed 04/07/21
                                                 Page 1Page
                                                        of 14370
                                                              PageID
                                                                 of 387
                                                                      #: 367




       EXHIBIT F
                                    CaseCase
                                         2:21-cv-01704
                                              MDL No. 2997
                                                       Document
                                                           Document
                                                                1-6 86-3
                                                                    Filed 03/29/21
                                                                           Filed 04/07/21
                                                                                     Page 2Page
                                                                                            of 14371
                                                                                                  PageID
                                                                                                     of 387
                                                                                                          #: 368




                                                                                `


                                               FDA Testing Result Investigation
                                                       August 1, 2019




Confidential Business Information – Not Subject to Freedom of Information Act
Confidential Business Information                                                                                  Hain-000154
                               CaseCase
                                    2:21-cv-01704
                                         MDL No. 2997
                                                  Document
                                                      Document
                                                           1-6 86-3
                                                               Filed 03/29/21
                                                                      Filed 04/07/21
                                                                                Page 3Page
                                                                                       of 14372
                                                                                             PageID
                                                                                                of 387
                                                                                                     #: 369




                      Lum~




                 IN     ORGANIC DAIRY
                      FANT ORMULA W TH IRO~
                           MILK-BASED POWDER




                                      Organic Baby Food – Target October ‘18                                  2

Confidential Business Information                                                                                 Hain-000155
                                                                         CaseCase
                                                                              2:21-cv-01704
                                                                                   MDL No. 2997
                                                                                            Document
                                                                                                Document
                                                                                                     1-6 86-3
                                                                                                         Filed 03/29/21
                                                                                                                Filed 04/07/21
                                                                                                                          Page 4Page
                                                                                                                                 of 14373
                                                                                                                                       PageID
                                                                                                                                          of 387
                                                                                                                                               #: 370



           Agenda

               Earth’s Best Background
               Earth’s Best Rice Cereal Manufacturing
                          • Components
                          • Supply Chain
               Organic Brown Rice Flour Testing History
               Investigation of FDA Results
               Hain Action Items and Next Steps

    ... . . ... . . . . . . . . .. . . . ... . . . . . . . . . . . ... . . . ... . . . . . . ..... . . . ... . . . . . . . . . . . ... . . . ... . . . . .... .... . . . ... . . . . . . . . . . . . ... . . ... . . . . .... . . . . . . ...... . . .... . .. . . . .... . . . ... . ... . . . . ... . . . . . .0
Confidential Business Information – Not Subject to Freedom of Information Act
   Confidential Business Information                                                                                                                                                                                                                                                        Hain-000156
                                CaseCase
                                     2:21-cv-01704
                                          MDL No. 2997
                                                   Document
                                                       Document
                                                            1-6 86-3
                                                                Filed 03/29/21
                                                                       Filed 04/07/21
                                                                                 Page 5Page
                                                                                        of 14374
                                                                                              PageID
                                                                                                 of 387
                                                                                                      #: 371



Understanding the Earth’s Best Mission



 We have been cultivating the organic movement for more than 30 years, from responsibly
  raised protein to sustainably sourced purees. All this with the goal of making better food
                                   available to more moms.



                                                At Earth’s Best we believe that
                                     Organic Baby Food is a RIGHT, not a privilege.




                                                                                                                        4

 Confidential Business Information                                                                             Hain-000157
                                                                           CaseCase
                                                                                2:21-cv-01704
                                                                                     MDL No. 2997
                                                                                              Document
                                                                                                  Document
                                                                                                       1-6 86-3
                                                                                                           Filed 03/29/21
                                                                                                                  Filed 04/07/21
                                                                                                                            Page 6Page
                                                                                                                                   of 14375
                                                                                                                                         PageID
                                                                                                                                            of 387
                                                                                                                                                 #: 372



Earth’s Best Portfolio Overview: Birth to Backpack




                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                   Toddler
 Formula                               Diapers                                     Cereal                                          Jars                                 Pouches                                                                                  Snacks                                    Meals
                                                                                                                                                                                                                   Pouches




  . . . . . . . . . . . . . . .... . . . .... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ... . . . . . . . . . . . . . . . .... . . . . . . . . . . . . ... . . . . . . . . . . . . .... . . . .... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .0
                                                                                                                                                                                                                                                                                                                     5

   Confidential Business Information                                                                                                                                                                                                                                                           Hain-000158
                                                                         CaseCase
                                                                              2:21-cv-01704
                                                                                   MDL No. 2997
                                                                                            Document
                                                                                                Document
                                                                                                     1-6 86-3
                                                                                                         Filed 03/29/21
                                                                                                                Filed 04/07/21
                                                                                                                          Page 7Page
                                                                                                                                 of 14376
                                                                                                                                       PageID
                                                                                                                                          of 387
                                                                                                                                               #: 373




Earth’s Best Organic Brown Rice Cereal

                                                     Alpha-                                                                                  Testing focused on Brown Rice Flour
                                                    amylase                                                                                               Ingredient Hazard Analysis
                                                                                                                                                                      • High Risk of Arsenic presence
                                                                                                                                                          Dominance in formula (~98%)
                                              Vitamin /                                                                                                   Sourcing region
                                             Mineral Pre-
                                                 Mix                                                                                         Partnership with key Brown Rice supplier
                                                                                                                                                         • 5+ years
                                                                                                                                                         • Training on food safety management
                                                                                                                                                           principles throughout the supply chain
                                    Brown Rice Flour
                                                                                                                                                         • Strong sustainability programs

    ... . . ... . . . . . . . . .. . . . ... . . . . . . . . . . . ... . . . ... . . . . . . ..... . . . ... . . . . . . . . . . . ... . . . ... . . . . .... .... . . . ... . . . . . . . . . . . . ... . . ... . . . . .... . . . . . . ...... . . .... . .. . . . .... . . . ... . ... . . . . ... . . . . . .0
Confidential Business Information – Not Subject to Freedom of Information Act
   Confidential Business Information                                                                                                                                                                                                                                                        Hain-000159
                                                                         CaseCase
                                                                              2:21-cv-01704
                                                                                   MDL No. 2997
                                                                                            Document
                                                                                                Document
                                                                                                     1-6 86-3
                                                                                                         Filed 03/29/21
                                                                                                                Filed 04/07/21
                                                                                                                          Page 8Page
                                                                                                                                 of 14377
                                                                                                                                       PageID
                                                                                                                                          of 387
                                                                                                                                               #: 374



 Processing and Testing of Rice Cereal



 Rice Receipt                                                  Paddy                                                             Milling &                                                         Flour Receipt                                                      Processed
 & Water                                                       Parboiling                                                        Packaged                                                          by Hain                                                            into Baby
 Inbound                                                       • Tested at                                                       • Pre-shipment                                                    • Supply Chain                                                     Cereal
 • Tested at                                                     Eurofins                                                          Samples tested                                                    PC                                                               • WIP Batch
   Eurofins                                                                                                                        by Hain at                                                      • Based on test                                                    • Packaged
                                                                                                                                   Eurofins                                                          results & COA




    ... . . ... . . . . . . . . .. . . . ... . . . . . . . . . . . ... . . . ... . . . . . . ..... . . . ... . . . . . . . . . . . ... . . . ... . . . . .... .... . . . ... . . . . . . . . . . . . ... . . ... . . . . .... . . . . . . ...... . . .... . .. . . . .... . . . ... . ... . . . . ... . . . . . .0
Confidential Business Information – Not Subject to Freedom of Information Act
   Confidential Business Information                                                                                                                                                                                                                                                        Hain-000160
                                                                         CaseCase
                                                                              2:21-cv-01704
                                                                                   MDL No. 2997
                                                                                            Document
                                                                                                Document
                                                                                                     1-6 86-3
                                                                                                         Filed 03/29/21
                                                                                                                Filed 04/07/21
                                                                                                                          Page 9Page
                                                                                                                                 of 14378
                                                                                                                                       PageID
                                                                                                                                          of 387
                                                                                                                                               #: 375



 Organic Brown Rice Flour Testing History

  Brown Rice Flour spec revised based on FDA Guidance in 2016
          • Decreased pre-shipment acceptance due to Arsenic
          • Decrease in average amount of Arsenic found in pre-shipment samples
                                                                                                                                                               Arsenic Spec                                             Avg Arsenic
                                               Arsenic Spec                                                  # Samples
                                                                                                                                                               Acceptance                                                 In Spec
                                               Compliance                                                    Evaluated
                                                                                                                                                                   Rate                                                  Samples
                                              Pre-Guidance
                                                                                                                          88                                                  98%                                            98.5 ppb
                                               (2015-2016)
                                            Post-Guidance
                                                                                                                        142                                                   82%                                            69.3 ppb
                                             (2016-2019)
                                      Note: Actual Acceptance Rates are lower; these exclude rejections for non-Arsenic related issues


    ... . . ... . . . . . . . . .. . . . ... . . . . . . . . . . . ... . . . ... . . . . . . ..... . . . ... . . . . . . . . . . . ... . . . ... . . . . .... .... . . . ... . . . . . . . . . . . . ... . . ... . . . . .... . . . . . . ...... . . .... . .. . . . .... . . . ... . ... . . . . ... . . . . . .0
Confidential Business Information – Not Subject to Freedom of Information Act
   Confidential Business Information                                                                                                                                                                                                                                                        Hain-000161
                                                                 Case Case
                                                                      2:21-cv-01704
                                                                           MDL No. 2997
                                                                                    Document
                                                                                        Document
                                                                                             1-6 Filed
                                                                                                 86-3 03/29/21
                                                                                                       Filed 04/07/21
                                                                                                                Page 10
                                                                                                                      Page
                                                                                                                        of 14
                                                                                                                            379
                                                                                                                              PageID
                                                                                                                                of 387#: 376



     Investigation of FDA Results By Lot Code
                                            FDAFG                    Increase                                                                    Raw M aterial    Avg
FDA Sa mple   Best By                                      Avg                  Packagi ng                 Rice Flour
                          Lot nu mber     In o rganic                                                                    Type of Arsenic Test      Results        Raw
                                                                                                                                                                                    Variation amongst Finished Good
                                                                     from Avg                W IP Bat ch
 Number        Dat e                                     FG Result                Date                       Lot #s
                                        Arsenic (pp b)                 Raw                                                                          (pp b)       Resu lt

 1017814                  BN A0636           94
                                                                                              199987
                                                                                                           B1 60004661
                                                                                                           B1 60004870
                                                                                                                            Tot al Arse ni c
                                                                                                                            Tot al Arse ni c
                                                                                                                                                      54
                                                                                                                                                      58                             manufacturing date results
                                                                                                           B1 60004759      Tot al Arse ni c          57
 1038929       3/ 2/19    BN C 1139          83            80.3        43%       9/ 8/17                                                                          56.3
                                                                                                           B1 60004659      Tot al Arse ni c          54
                                                                                              197594       B1 60004870      Tot al Arseni c           58
 1039633                  BN F 1648          64
                                                                                                           B160004759       Tot al Arse ni c          57

 1039750       3/ 8/19       BN E            74            74.0        29%       9/14/17      200408
                                                                                                           B160004871
                                                                                                           B1 60004870
                                                                                                                            Tot al Arse ni c
                                                                                                                            Tot al Arse ni c
                                                                                                                                                      60
                                                                                                                                                      58          57.3
                                                                                                                                                                                    Brown Rice Flour testing results
 1041752                    BN G
                                                                                                           B1 60004661      Tot al Arse ni c          54                             do not appear to be correlated to
 1037933
 1041751
              3/ 20/19
                          BN E 1536
                          BN B0832
                                                                                 9/ 26/17

                                                                                              200651
                                                                                                           B1 60005149

                                                                                                           B1 60004873
                                                                                                                            Tot al Arse ni c

                                                                                                                            Tot al Arse ni c
                                                                                                                                                      65

                                                                                                                                                      58          61.3
                                                                                                                                                                                     finished good results data
 1038677      3/ 21/19    BN B 0932                                              9/ 27/17                  B1 60005157      Tot al Arse ni c          62
 1026932                  BN D 1248                                                                        B160004871       Tot al Arseni c           60
                                                                                                           B160005148       Tot al Arse ni c          61
 1044380      4/11/1 9       BH C                                               10/18/1 7     201873       B1 60004872
                                                                                                           B1 60005152
                                                                                                                            Tot al Arse ni c
                                                                                                                            Tot al Arse ni c
                                                                                                                                                      55
                                                                                                                                                      61
                                                                                                                                                                  59.0
                                                                                                                                                                                    Preliminary investigation indicates
 1024309                  BN 12216                                                            204146
                                                                                                           B1 60005305
                                                                                                           B1 60005306
                                                                                                                            Tot al Arse ni c
                                                                                                                            Tot al Arse ni c
                                                                                                                                                      69
                                                                                                                                                      76
                                                                                                                                                                  67.0
                                                                                                                                                                                     Vitamin/Mineral Pre-Mix may be
              4/27/19                                                            11/3/ 17
                                                                                                           B1 60005512
                                                                                                           B1 60005152
                                                                                                                            Tot al Arse ni c
                                                                                                                            Tot al Arse ni c
                                                                                                                                                      62
                                                                                                                                                      61
                                                                                                                                                                                     a major contributing factor
 1024210                  BN 12241
               6/ 6/19                                                          12/13/1 7                  B160005515       Tot al Arseni c           63
  547103                  BN I 2339
 1013927                  BN E 1540
               6/ 7/19                                                          12/14/17      206697       B1 60005513      Tot al Arse ni c          60          62.7
 1026516                  BN H 2123
 1074288       6/ 8/19    BNE 1406                                              12/15/1 7
                                                                                                           B1 60005150      Tot al Arseni c           65
                                                                                                                                                                                    Hain is committed to revalidating
 1035738      6/13/1 9    BN JOOO0                                              12/ 20/1 7

 1047511      6/ 27/1 9   BN C1142                                               l/3/18       208226
                                                                                                           B160006190     Inorgani c Arseni c         73
                                                                                                                                                                  64.0
                                                                                                                                                                                    all components and processing
                                                                                                                                                      55
                                                                                                                                                                                    steps to meet FDA guidance
                                                                                                           B1 60005581      Tot al Arse ni c
                                                                                                           B1 60006189    Inorgani c Arseni c         81
 1063061      7/19/1 9       BN J                                                l/25/1 8     208594                                                              80. 5
                                                                                                           B1 60006191    Inorgani c Arseni c         80
                                                                                                           B160006265     Inorgani c Arseni c         77
 1027437      8/18/19     BN A 0703                                              2/ 24/1 8    2103 74      B160006263     Inorgani c Arse ni c        74          75.7
                                                                                                           B1 60006260    Inorgani c Arseni c         76                   ·································································································
                                                                                                                                                                                                                                                                           ·································O
                                                                                                           B1 60007235    Inorgani c Arseni c         66                                           Confidential Business Information –
  784399      11/23/19    BN K0305                                               6/l/18       215305                                                              82.5
                                                                                                           B1 60006755    Inorgani c Arseni c         99                                Not Subject to Freedom of Information Act
      Confidential Business Information                                                                                                                                                                                                                                               Hain-000162
                                                                        Case Case
                                                                             2:21-cv-01704
                                                                                  MDL No. 2997
                                                                                           Document
                                                                                               Document
                                                                                                    1-6 Filed
                                                                                                        86-3 03/29/21
                                                                                                              Filed 04/07/21
                                                                                                                       Page 11
                                                                                                                             Page
                                                                                                                               of 14
                                                                                                                                   380
                                                                                                                                     PageID
                                                                                                                                       of 387#: 377



           Action Items
   Review entire supply chain testing and methodologies

   Validate minor ingredients impact to Food Safety Plan Hazard Analysis

   Explore alternatives for Brown Rice ingredient to reduce risk

   Revalidation of processing impact on finished goods




    ... . . ... . . . . . . . . .. . . . ... . . . . . . . . . . . ... . . . ... . . . . . . ..... . . . ... . . . . . . . . . . . ... . . . ... . . . . .... .... . . . ... . . . . . . . . . . . . ... . . ... . . . . .... . . . . . . ...... . . .... . .. . . . .... . . . ... . ... . . . . ... . . . . . .0
Confidential Business Information – Not Subject to Freedom of Information Act
   Confidential Business Information                                                                                                                                                                                                                                                        Hain-000163
                                                                        Case Case
                                                                             2:21-cv-01704
                                                                                  MDL No. 2997
                                                                                           Document
                                                                                               Document
                                                                                                    1-6 Filed
                                                                                                        86-3 03/29/21
                                                                                                              Filed 04/07/21
                                                                                                                       Page 12
                                                                                                                             Page
                                                                                                                               of 14
                                                                                                                                   381
                                                                                                                                     PageID
                                                                                                                                       of 387#: 378




       Appendix

. . . . . . . . . . . . . . .... . . . .... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ... . . . . . . . . . . . . . . . .... . . . . . . . . . . . . ... . . . . . . . . . . . . .... . . . .... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .0
 Confidential Business Information                                                                                                                                                                                                                                                           Hain-000164
                                            Case Case
                                                 2:21-cv-01704
                                                      MDL No. 2997
                                                               Document
                                                                   Document
                                                                        1-6 Filed
                                                                            86-3 03/29/21
                                                                                  Filed 04/07/21
                                                                                           Page 13
                                                                                                 Page
                                                                                                   of 14
                                                                                                       382
                                                                                                         PageID
                                                                                                           of 387#: 379



Laboratory Methodology Capabilities
    • Eurofins – current testing lab
                Arsenic SpeciatioJl'I lby ICIICP-M,S ,fAS_SPE.C_S)
                                                            1                                                                 Food 11111:egnty lmlitiJntlon-Madi son

                        nobetain repre nts, unretai.ned o.rgani. rsen1       pec1es.    urns rep    ent the quantifiable r 1!1lts pl.us th    l:imated
                   resuUs of any ·species b ,lo LOQ.

                   FD · El.e:mental AnaJy i~ Manus] [Internet]_ ii er pn.ng MD}: Food and Drug .d.ministrati n {U' ; - ection 4. l l [
                   ' er.sion lJ ; 201.2 o embe.].    eruc pe ia:tion .in Rice an.d Ri • Prodl!l, · sing High Perfonnan e Liquid
                   Chromatograph -m.ducl:i. ely Coupl Plasma-MllSS • pectrmn tri D te..rm.ination.

                     ll.t.scher, D., c._ he by. .,. \ ill • J.• Jensen, D.• ''IC-ICP-M. peciBJtion AnaJy is o . i.n Apple Jui. e usi.n,g 1h
                    ·h ffl'IO ientifi iC AP Q JCP- ,". Tb rm • ci.entifi Appii ation ote 3099, (20 .I .


    • Covance – Lab purchased by Eurofins, previously NFL
                                                                                                                               Cov;- noe laboratofiies - Madisoo

                   Arsenobetaine repre entsi uin.retained organi ar:s.enic species. ' um re1Pres nt the quantifiable results plus the e. timated
                   .re uhs;, of an . peciei. below LOQ.

                     DA Elemental Ana]y i anuaJ [Internet]. ' ilve.r pring (MD): Food and Drug · dtninfatration         )· ection 4. l l [
                    Ver ion. I. ] ; 20 l 2 o .ember]. Ar .eni pee iation in Rice and Rice·Prodnc · . ing High Perfor ance liquid
                    Chromn.tog:rap,hy-lnducti el. Coupleil P1 ma- .fas-1 pectroinetri Detennination.

                     l!lls .her, D. , 11'.c he hy, ,, , ill , J., Jens.en, D., "IC-ICP-M ' peciation Ana.ly. is of A. in Apple Juice u ing 1!hie
                            ientifi tCAP Q l P-   '. Tbenn cientific · ppbcation ote 3099, (2012).
                                                                                                                                                                   ,. ... . . . ....... . . . ..... ..... . 0
Confidential Business Information – Not Subject to Freedom of Information Act
  Confidential Business Information                                                                                                                                                         Hain-000165
                                                                        Case Case
                                                                             2:21-cv-01704
                                                                                  MDL No. 2997
                                                                                           Document
                                                                                               Document
                                                                                                    1-6 Filed
                                                                                                        86-3 03/29/21
                                                                                                              Filed 04/07/21
                                                                                                                       Page 14
                                                                                                                             Page
                                                                                                                               of 14
                                                                                                                                   383
                                                                                                                                     PageID
                                                                                                                                       of 387#: 380



  Laboratory Methodology Capabilities
       • Certified Labs - historic lab
                    • Total Arsenic
                                     ABSENIIC (ICP- S)                                                                                                                                          120 ppb                                          ICP'-MS, FDA EAIM 4.7

                    • Speciation of Arsenic
                                    ARSENIC SPECIATION
                                          AS (1111)                                                                                                                        85     ppb                               EAM: SEC 4 : ARSENIC
                                          ASM                                                                                                                              35     ppb                               EAM: SEC 4: ARSENIC
                                          TOTAL INORGAN IC                                                                                                               120      ppb                               EAM: SEC 4: ARSENIC
                                          DIM THYLARSIINIC ACID- OMA                                                                                                     <25,     ppb                               EAM: SEC4: ARSENIC
                                          M0 N0METHYLARSONIC ACliD                                                                                                       <25,     ppb                               EAM: SEC 4 : ARSENIC
                                            OTAL ORGANIC                                                                                                                  <25,    ppb                               EAM: SEC 4 : ARSENIC




       • Deibel Labs – approved back-up lab
                    • Total Arsenic
                                        Arsenic                                                                                                        0.096 ppm                                 ICP-MS                                                       IP -2118,
                    • Speciation of Arsenic

    ... . . ... . . . . . . . . .. . . . ... . . . . . . . . . . . ... . . . ... . . . . . . ..... . . . ... . . . . . . . . . . . ... . . . ... . . . . .... .... . . . ... . . . . . . . . . . . . ... . . ... . . . . .... . . . . . . ...... . . .... . .. . . . .... . . . ... . ... . . . . ... . . . . . .0
                                        Arsenic I I organ iC ICP .·p;pb '                                                                                       95 pp:__                           IC..J CP~lMS                                                 nJa

Confidential Business Information – Not Subject to Freedom of Information Act
   Confidential Business Information                                                                                                                                                                                                                                                        Hain-000166
JS 44 (Rev. 10/20)       CaseCase
                              2:21-cv-01704
                                  MDL No. 2997
                                            Document
                                                Document
                                               CIVIL 1-7 86-3
                                                          Filed 03/29/21
                                                      COVER     Filed
                                                                SHEET 04/07/21
                                                                          Page Page
                                                                               1 of 2384
                                                                                     PageID
                                                                                         of 387
                                                                                             #: 381
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                         DEFENDANTS
                                                                                                         %((&+1871875,7,21&203$1<*(5%(5352'8&76&203$1< GED
      $6<,$$1'5(:6LQGLYLGXDOO\DQGRQ                                                                 1HVWOH1XWULWLRQ1HVWOp,QIDQW1XWULWLRQRU1HVWOp1XWULWLRQ1RUWK$PHULFD +$,1
      EHKDOIRIDOORWKHUVVLPLODUO\VLWXDWHG                                                           &(/(67,$/*5283,1& GED(DUWK¶V%HVW2UJDQLF%DE\)RRG 185785(
                                                                                                         ,1&DQG635287)22'6,1&
   (b) County of Residence of First Listed Plaintiff                                                      County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

   (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)

      Labaton Sucharow LLP, 140 Broadway 34th Floor,
      New York, NY 10005
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                     PTF        DEF                                         PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                       Citizen of This State            1          1      Incorporated or Principal Place
                                                                                                                                                      of Business In This State
                                                                                                                                                                                            4     4 [
  2    U.S. Government              ✖ 4    Diversity                                             Citizen of Another State          ✖ 2          2   Incorporated and Principal Place           5         5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                 Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                    Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                             FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                       PERSONAL INJURY               PERSONAL INJURY                 625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                          310 Airplane                 365 Personal Injury -                of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                      315 Airplane Product             Product Liability            690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument                Liability               367 Health Care/                                                                                        400 State Reapportionment
  150 Recovery of Overpayment         320 Assault, Libel &             Pharmaceutical                                                    PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment            Slander                     Personal Injury                                                    820 Copyrights                   430 Banks and Banking
  151 Medicare Act                    330 Federal Employers’           Product Liability                                                  830 Patent                       450 Commerce
  152 Recovery of Defaulted                Liability               368 Asbestos Personal                                                  835 Patent - Abbreviated         460 Deportation
       Student Loans                  340 Marine                       Injury Product                                                         New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)            345 Marine Product               Liability                                                          840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment              Liability              PERSONAL PROPERTY                          LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits           350 Motor Vehicle          ✖ 370 Other Fraud                  710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits             355 Motor Vehicle            371 Truth in Lending                 Act                                                                485 Telephone Consumer
  190 Other Contract                      Product Liability        380 Other Personal               720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability      360 Other Personal               Property Damage                  Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                           Injury                   385 Property Damage              740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                      362 Personal Injury -            Product Liability            751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                          Medical Malpractice                                           Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                     CIVIL RIGHTS              PRISONER PETITIONS                790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation               440 Other Civil Rights       Habeas Corpus:                   791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                     441 Voting                   463 Alien Detainee                   Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment          442 Employment               510 Motions to Vacate                                                 870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                   443 Housing/                     Sentence                                                               or Defendant)                896 Arbitration
  245 Tort Product Liability              Accommodations           530 General                                                           871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property         445 Amer. w/Disabilities -   535 Death Penalty                    IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                          Employment               Other:                           462 Naturalization Application                                             Agency Decision
                                      446 Amer. w/Disabilities -   540 Mandamus & Other             465 Other Immigration                                                  950 Constitutionality of
                                          Other                    550 Civil Rights                     Actions                                                                State Statutes
                                      448 Education                555 Prison Condition
                                                                   560 Civil Detainee -
                                                                       Conditions of
                                                                       Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original              2 Removed from                    3     Remanded from               4 Reinstated or              5 Transferred from     6 Multidistrict                      8 Multidistrict
    Proceeding              State Court                           Appellate Court               Reopened                     Another District         Litigation -                       Litigation -
                                                                                                                             (specify)                Transfer                           Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       28 U.S.C. § 1332(d)(2), 28 U.S.C. § 1391
VI. CAUSE OF ACTION                    Brief description of cause:

VII. REQUESTED IN     ✖                     CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                            JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE          Not assigned                                           DOCKET NUMBER Not assigned
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
March 29, 2021                                                                     V0LFKDHO3&DQW\
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                     JUDGE                           MAG. JUDGE
                    CaseCase MDLCERTIFICATION
                         2:21-cv-01704
                                  No. 2997
                                        Document OF
                                                 1-7 ARBITRATION
                                           Document  86-3
                                                      Filed 03/29/21  ELIGIBILITY
                                                            Filed 04/07/21
                                                                       Page Page
                                                                            2 of 2385
                                                                                  PageID
                                                                                      of 387
                                                                                          #: 382
Local Arbitration Rule 83. provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed. 

&DVHLV(OLJLEOHIRU$UELWUDWLRQ

    Michael P. Canty
I, __________________________________________,                       Plaintiffs
                                                    counsel for____________________________, do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

          ✔             monetary damages sought are in excess of $150,000, exclusive of interest and costs,
          ✔             the complaint seeks injunctive relief,

                        the matter is otherwise ineligible for the following reason


                                   DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1
                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

                                                           NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)


1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?                     Yes         ✔    No

2.)         If you answered “no” above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?                 Yes         ✔     No

            b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?               Yes         ✔     No

            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:______________________________.

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
                       ✔      :FT/P
Suffolk County?___________________________________
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                        BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                          ✔                  Yes                                                          No

            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                                             Yes       (If yes, please explain                  ✔         No




            I certify the accuracy of all information provided above.

                        V0LFKDHO3&DQW\
            Signature: ____________________________________________________
                                                                                                                                                                       /DVW0RGLILHG
                 CaseCase
                      2:21-cv-01704
                          MDL No. 2997
                                    Document
                                       Document
                                             1-8 86-3
                                                  Filed 03/29/21
                                                        Filed 04/07/21
                                                                  Page Page
                                                                       1 of 2386
                                                                             PageID
                                                                                 of 387
                                                                                     #: 383

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                           Eastern District
                                                         __________         of of
                                                                     District  New  York
                                                                                  __________

            ASYIA ANDREWS, individually and on                            )
             behalf of all others similarly situated,                     )
                                                                          )
                                                                          )
                               Plaintiff(s)                               )
                                                                          )
                                    v.                                            Civil Action No.
 %((&+1871875,7,21&203$1<*(5%(5352'8&76                            )
 &203$1< GED1HVWOH1XWULWLRQ1HVWOp,QIDQW1XWULWLRQRU1HVWOp     )
 1XWULWLRQ1RUWK$PHULFD +$,1&(/(67,$/*5283,1& GED
 (DUWK¶V%HVW2UJDQLF%DE\)RRG 185785(,1&DQG635287              )
 )22'6,1&                                                             )
                                                                          )
                              Defendant(s)                                )

                                                         SUMMONS IN A CIVIL ACTION
                                                                                          *(5%(5352'8&76&203$1<
  To: (Defendant’s name and address)                    +$,1&(/(67,$/*5283,1&         /,77/()$//6'5,9(
                                                        25$1*(67                    :,/0,1*721'(
SPROUT FOODS, INC.                                      :,/0,1*721'(
C/O CORPORATION SERVICE
                                                 %((&+1871875,7,21&203$1<              185785(,1&
COMPANY 251 LITTLE FALLS
                                                 /,77/()$//6'5,9(                   6,/9(56,'(52$'
DRIVE WILMINGTON, DE 19808
                                                 :,/0,1*721'(                     7$71$//%8,/',1*67(
                                                                                          :,/0,1*721'(

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: Michael P. Canty
                                              Labaton Sucharow LLP
                                              140 Broadway 34th Floor
                                              New York, NY 10005
                                              Telephone: (212)907-0700


         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.

                                                                                     %06(-"4$1"-.&3
                                                                                     CLERK OF COURT


  Date:
                                                                                               Signature of Clerk or Deputy Clerk
               CaseCase
                    2:21-cv-01704
                        MDL No. 2997
                                  Document
                                     Document
                                           1-8 86-3
                                                Filed 03/29/21
                                                      Filed 04/07/21
                                                                Page Page
                                                                     2 of 2387
                                                                           PageID
                                                                               of 387
                                                                                   #: 384

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
